Exhibit 10.40.1

LEASE

between

RECKSON COURT SQUARE, LLC

Landlord

and

CITIBANK, N.A,

Tenant

PREMISES:

One Court Square,

25-01 Jackson Avenue

Long Island City, New York 11120

Dated: as of May 12, 2005



--------------------------------------------------------------------------------

ARTICLE 1  

Term and Fixed Rent

   1 ARTICLE 2  

Delivery and Use of Premises

   5 ARTICLE 3  

Taxes and Operating Expenses

   8 ARTICLE 4  

Surrender Option

   22 ARTICLE 5  

Subordination

   25 ARTICLE 6  

Quiet Enjoyment

   26 ARTICLE 7  

Assignment, Subletting and Mortgaging

   27 ARTICLE 8  

Compliance with Laws

   32 ARTICLE 9  

Insurance

   35 ARTICLE 10  

Landlord Transfer Restrictions

   40 ARTICLE 11  

Alterations

   42 ARTICLE 12  

Landlord’s and Tenant’s Property

   48 ARTICLE 13  

Repairs and Maintenance

   51 ARTICLE 14  

Electricity

   51 ARTICLE 15  

Services

   52 ARTICLE 16  

Access; Signage; Name of Building

   52 ARTICLE 17  

Notice of Occurrences

   53 ARTICLE 18  

Non-Liability and Indemnification

   54 ARTICLE 19  

Damage or Destruction

   56 ARTICLE 20  

Eminent Domain

   60 ARTICLE 21  

Surrender

   63 ARTICLE 22  

Conditions of Limitation

   63 ARTICLE 23  

Reentry by Landlord

   67 ARTICLE 24  

Damages

   68 ARTICLE 25  

Affirmative Waivers

   71 ARTICLE 26  

No Waivers

   72 ARTICLE 27  

Curing Tenant’s Defaults

   72 ARTICLE 28  

Broker

   73 ARTICLE 29  

Notices

   74 ARTICLE 30  

Estoppel Certificates

   75 ARTICLE 31  

Memorandum of Lease

   76

 

TC-1



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

ARTICLE 32  

No Representations by Landlord

   76 ARTICLE 33  

Easements

   77 ARTICLE 34  

Holdover

   77 ARTICLE 35  

Miscellaneous Provisions and Definitions

   79 ARTICLE 36  

Extension Terms

   87 ARTICLE 37  

Arbitration

   94 ARTICLE 38  

Confidentiality; Press Releases

   96 ARTICLE 39  

Rooftop; Tenant’s Antenna and Other Equipment

   97 ARTICLE 40  

Back-Up Power System

   97 ARTICLE 41  

Benefits Cooperation

   98 ARTICLE 42  

Intentionally Omitted

   99 ARTICLE 43  

Leasehold Mortgages

   99 ARTICLE 44  

Right Of First Offer To Purchase

   107

TABLE OF SCHEDULES AND EXHIBITS

 

Schedule 1:   

Fixed Rent Schedule

Schedule 2:   

Employees

Schedule 3:   

Current Occupancy Agreements

Exhibit A:   

Legal Description

Exhibit B:   

Not Used

Exhibit C:   

Maintenance Schedule

Exhibit D:   

Superior Mortgagee SNDA Agreement

Exhibit E:   

Not Used

Exhibit F:   

Not Used

Exhibit G   

Landlord’s Non-Disturbance Agreement

Exhibit H:   

Not Used

Exhibit I:   

Form of Memorandum of Lease

Exhibit J:   

Form of Restated and Amended Lease

Exhibit K:   

Not Used

Exhibit L:   

Site Plan (Adjacent Parcel)

Exhibit M-1:   

Form of Tenant’s Estoppel

Exhibit M-2:   

Form of Landlord’s Estoppel

 

TC-2



--------------------------------------------------------------------------------

AAA

   78

Additional Charges

   3

Adjacent Parcel

   77

Adjustment Date

   81

Affiliate

   28

Alterations

   42

Amended and Restated Lease

   23

and/or

   82

Appeal Deadline

   73

Arbitration Notice

   89

Audit Notice

   20

Audit Period

   20

Audit Representative

   21

Back-Up Power System

   98

Back-Up Power System Area

   98

Bankruptcy Code

   64

Base Rate

   82

Base Unit Elements

   57

Benefits

   99

Broker

   73

Building

   1

Building Systems

   57

Business Day

   81

Cables

   77

Chillers

   97

Citibank Tenant

   28

Commencement Date

   3

Comparable Buildings

   31

Concourse

   1

Confidential Information

   96

control

   28

Corporate Successor

   28

CPI

   81

CPI Fraction

   81

CPI-AUC

   81

Current Occupancy Agreements

   27

Date of the Taking

   60

Deemed Common Areas

   43

Diesel Generator

   97

Disaster Functions

   59

Dispute Period

   20

Escalated Rent

   89

ETS&F

   23

Excluded Obligations

   30

Existing Agreements

   9

Expiration Date

   3

Extended Item Cost

   18

Extended Item Dispute Notice

   18

Extended Landlord Capital Item

   10

Extended Landlord Capital Item Notice

   18

Extension Election Notice

   88

Extension Premises

   88

 

TC-1



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Extension Term

   87, 88

Failing Party

   94

Fifth Extension Term

   87

Fifth Five Year Option

   87

First Extension Term

   87

First Five Year Option

   87

First-Class Landlord Standard

   18

Fixed Rent

   3

Force Majeure Causes

   80

Fourth Extension Term

   87

Fourth Five Year Option

   87

GAAP

   8

Generator Area

   97

Hardening Alterations

   43

Hazardous Materials

   83

herein

   82

hereof

   82

hereunder

   82

holder of a mortgage

   81

Holdover Stub Amount

   78

Improvements Demolition Work

   58

Improvements Restoration Work

   58

Initial Alterations Request

   42

Initiating Party

   91

Institutional Investor

   41

Insurance Cap

   40

Insurance Election

   39

Insurance Notice

   39

Interest Rate

   82

Land

   1

Landlord

   1, 82

Landlord Compliance Capital Item

   8

Landlord Entity

   41

Landlord Party

   54

Landlord R&M Capital Item

   8

Landlord Reimbursement Amounts

   8

Landlord Reimbursement Items

   8

Landlord Reimbursement Notice

   20

Landlord’s Non-Disturbance Agreement

   31

Landlord’s Notice

   89

Landlord’s Submitted Value

   91

landlord’s waiver

   47

laws and requirements of any public authorities

   81

lease

   1

Leasehold Improvements

   57

Leasehold Mortgage

   99

Leasehold Mortgagee

   100

Legal Requirements

   81

Lobby

   1

Lower Price

   109

Market Value Rent

   93

Material Alteration

   43

Mechanical Areas

   2

 

DT-2



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Minimum Sublease Rent

   32

mortgage

   81

mortgagee

   81

Mortgagee

   1

Named Tenant

   28

Net Recurring Additional Charges

   9

Non-Capital Extended Landlord Items

   11

Non-Controlling Interest

   41

Non-Material Alteration

   43

Non-Occupancy Lease

   9

notices

   74

Insurance Quote

   39

Offer Contract

   108

Offer Price

   107

Offered Property

   107

Offering Notice

   107

Office Floor

   1

Office Floors

   1

Operating Expenses

   9

Option 1

   89

Option 2

   89

Option One Extension Premises

   88

Option Period

   107

Option Three Extension Premises

   88

Option Two Extension Premises

   88

Partial Premises

   48

Permitted Transfer

   41

person

   82

Premises

   1

Prohibited Uses

   7

Qualifying Sublease

   31

Rating Threshold

   39

Real Property

   9

Reassessment Event

   9

REBNY Standard

   3

recognition agreement

   47

Recorded Agreements

   63

Records

   20

Reimbursement Dispute Notice

   20

Reimbursement Operating Expenses

   10

Reimbursement Taxes

   12

Rent Notice

   88

Required Cert Proceeding

   16

requirements of insurance bodies

   82

Responding Party

   91

Response Notice

   89

Revocation Notice

   89

Revocation Period

   89

Second Alterations Request

   42

Second Anniversary

   40

Second Extension Term

   87

Second Five Year Option

   87

Specialty Alterations

   49

 

DT-3



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Sub-concourse

   1

Sublease Document

   30

Submetering Cost

   24

Submetering Work

   24

substantially the same

   108

Subway Agreement

   9

Succession Date

   2

Superior Interests

   100

Superior Mortgage

   26

Superior Mortgagee

   26

Superior Mortgagee SNDA Agreement

   26

Surrender Date

   22

Surrender Fee

   25

Surrender Notice

   22

Surrender Notice Period

   22

Surrender Space

   22

Tax Payment

   15

Tax Year

   13

Taxes

   12

Temporary Taking Period

   61

Tenant

   1, 82

Tenant Compliance Capital Item

   13

Tenant Party

   54

Tenant R&M Capital Item

   14

Tenant’s Collateral

   47

Tenant’s Property

   50

Tenant’s Submitted Value

   91

Tenant-Funded Residual Cap Ex Amounts

   14

Terms

   108

Third Extension Term

   87

Third Five Year Option

   87

Transfer

   41

Trust Deed Holders

   1

Unapplied Submetering Cost

   25

Undisputed Items

   21

untenantable

   59

UPS Area

   97

UPS Battery System

   97

Useful Life Estimate

   18

 

DT-4



--------------------------------------------------------------------------------

LEASE (this “lease”), dated as of May 12, 2005 between RECKSON COURT SQUARE,
LLC, a Delaware limited liability company, having an office at c/o Reckson
Associates Realty Corp., 1350 Avenue of the Americas, Suite 901, New York, New
York 10019 (“Landlord”) and CITIBANK, N.A., a national banking association,
having an office at having an office at One Court Square, Long Island City, New
York 11120 (“Tenant”).

W I T N E S S E T H

WHEREAS, immediately prior to the date of this lease, Tenant owned fee title
interest in and to the Land and the improvements thereon consisting of a
fifty-two (52) story building with attached low-rise building and connecting
rotunda (collectively, the “Building”) known as One Court Square in Long Island
City, Queens County, New York. The Land is more particularly described in
Exhibit A annexed hereto, which together with the Building comprise a part of
the Real Property;

WHEREAS, immediately prior to the execution and delivery of this lease, Tenant
conveyed its ownership interest in and to the Real Property to the Landlord
named herein;

WHEREAS, Landlord currently owns the Real Property; and

WHEREAS, Tenant desires to lease the entire Real Property from Landlord for a
term commencing on the date of this lease,

NOW, THEREFORE, for the mutual covenants herein contained and other good and
valuable consideration, the receipt and adequacy of which are hereby
conclusively acknowledged, the parties hereto, for themselves, their successors
and permitted assigns, hereby covenant as follows:

ARTICLE 1

Term and Fixed Rent

1.01. Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord,
upon and subject to the terms, covenants, provisions and conditions of this
lease, the premises described in Section 1.02.

1.02. The premises (herein called the “Premises”) leased to Tenant shall consist
of the entire Real Property, including, without limitation: the entire 3rd
through 50th floors of the Building (each such floor is individually referred to
herein an “Office Floor” and collectively as the “Office Floors”), the lobby of
the Building (herein called the “Lobby”), the concourse of the Building (herein
called the “Concourse”), the sub-concourse of the Building (herein called the
“Sub-concourse”), and the 51st, 52nd and 53rd



--------------------------------------------------------------------------------

floor areas of the Building which are devoted to mechanical and roof top areas
and are not usable for office use (herein collectively called the “Mechanical
Areas”). Landlord and Tenant hereby covenant and agree that (i) no rentable
square feet or amounts of rent payable hereunder shall be attributable to the
Sub-concourse or to the Mechanical Areas or any other area that would constitute
a common area if the Building were multi-tenanted and (ii) the Premises shall be
deemed to contain an aggregate of 1,401,609 rentable square feet (which is the
area on which Fixed Rent is determined hereunder) comprised as follows:

Office Floors:

 

3rd Floor

   31,079    28th Floor    30,612

4th Floor

   22,833    29th Floor    30,209

5th Floor

   18,968    30th Floor    30,174

6th Floor

   27,002    31st Floor    31,165

7th Floor

   30,170    32nd Floor    31,165

8th Floor

   30,170    33rd Floor    31,165

9th Floor

   30,170    34th Floor    31,165

10th Floor

   30,170    35th Floor    31,165

11th Floor

   30,170    36th Floor    31,165

12th Floor

   30,170    37th Floor    31,166

14th Floor

   30,170    38th Floor    31,189

15th Floor

   30,170    39th Floor    30,814

16th Floor

   30,170    40th Floor    30,787

17th Floor

   30,170    41st Floor    31,749

18th Floor

   30,143    42nd Floor    31,749

19th Floor

   29,806    43rd Floor    31,749

20th Floor

   29,804    44th Floor    31,749

21st Floor

   30,696    45th Floor    31,749

22nd Floor

   30,696    46th Floor    28,338

23rd Floor

   30,696    47th Floor    28,338

24th Floor

   30,672    48th Floor    19,978

25th Floor

   30,717    49th Floor    19,702

26th Floor

   30,717    50th Floor    12,253

27th Floor

   30,717      

Lobby:

 

Retail space

   11,775      

Concourse:

 

2



--------------------------------------------------------------------------------

Retail space

   12,626      

Storage space

     1,667      

Subject to the terms, covenants, provisions and conditions of this lease,
Landlord hereby grants to Tenant the exclusive right to use the Premises and to
control the operation and management thereof.

1.03. The term of this lease shall commence on the date of this lease (herein
called the “Commencement Date”) and subject to the rights of Tenant to elect to
extend the term of this lease pursuant to the provisions of Article 36 in which
case the term of this lease shall end as of the last day of the applicable
Extension Term, the term of this lease shall end at 11:59 p.m. on May 11, 2020
(the later of such dates is herein called the “Expiration Date”) or on such
earlier date upon which the term of this lease shall expire or be canceled or
terminated pursuant to any of the conditions or covenants of this lease or
pursuant to law.

1.04. The rents shall be and consist of the following amounts with respect to
the Premises:

(a) fixed rent (herein called “Fixed Rent”) for the Premises at the monthly
rates set forth on Schedule 1 annexed hereto, which Fixed Rent shall be payable
commencing on the Commencement Date, and thereafter in monthly installments in
advance on the first day of each and every calendar month during the term of
this lease, to be paid in lawful money of the United States to Landlord at its
office, or such other place as Landlord shall designate on at least thirty
(30) days advance written notice to Tenant, and

(b) additional rent (herein called “Additional Charges”) shall consist of any
sums of money (other than Fixed Rent) that may become due from and payable by
Tenant directly to Landlord pursuant to any express provision of this lease.

1.05. The number of rentable square feet set forth in Section 1.02 for each
Office Floor and for the retail and storage space located in the Lobby and
Concourse shall be the basis for computing (i) Fixed Rent abatements or
reductions in Fixed Rent pursuant to any of the provisions of this lease, which
to the extent applicable shall be computed in accordance with Schedule 1,
(ii) the rentable area of any Extension Premises comprising full floors or of
any Surrender Space comprising full floors and the computation of the Surrender
Fee with respect thereto, and (iii) Fixed Rent and Tenant’s Share under the
Amended and Restated Lease. The rentable square footage of any partial floor, to
the extent it needs to be determined with respect to any of the matters set
forth in the preceding sentence, shall be computed using the REBNY Standard and
applying a twenty-one percent (21%) loss factor thereto. For purposes of this
lease, the term “REBNY Standard” shall mean establishing the useable area of a
particular area by using the “Recommended Method of Floor Measurement for Office
Buildings” effective

 

3



--------------------------------------------------------------------------------

January 1, 1987 found in the Real Estate Board of New York, Inc. Diary and
Manual dated 1989.

1.06. Tenant covenants and agrees to pay Fixed Rent and Additional Charges
promptly when due without notice or demand therefor, except as such notice or
demand may be expressly provided for in this lease, and without any abatement,
deduction or setoff for any reason whatsoever, except as may be expressly
provided in this lease. Fixed Rent shall be paid by electronic funds transfer to
an account designated from time to time by Landlord on at least thirty (30) days
advance written notice to Tenant. Additional Charges shall be paid by good and
sufficient check (subject to collection) drawn on a New York City bank which is
a member of the New York Clearing House Association or a successor thereto.

1.07. If the term of this lease commences on a day other than the first day of a
calendar month, or if the Expiration Date occurs on a day other than the last
day of a calendar month, the Fixed Rent and Additional Charges for the
applicable partial calendar month shall be prorated in the manner provided in
Section 1.09.

1.08. No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the correct Fixed Rent shall be deemed to be other than a payment on
account, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance or pursue any other remedy in this lease or at law
provided.

1.09. Any apportionments or prorations of Fixed Rent or Additional Charges to be
made under this lease shall be computed on the basis of a 365-day year (based on
the actual number of days in the period in question).

1.10. If any of the Fixed Rent or Additional Charges payable under the terms and
provisions of this lease shall be or become uncollectible, reduced or required
to be refunded because of any act or law enacted by a governmental authority,
Tenant shall enter into such agreement(s) and take such other steps (without
additional expense to Tenant) as Landlord may reasonably request and as may be
legally permissible to permit Landlord to collect the maximum rents which from
time to time during the continuance of such legal rent restriction may be
legally permissible (but not in excess of the amounts reserved therefor under
this lease). Upon the termination of such legal rent restriction, (a) the Fixed
Rent and/or Additional Charges shall become and thereafter be payable in
accordance with the amounts reserved herein for the periods following such
termination, and (b) Tenant shall pay to Landlord promptly upon being billed, to
the maximum extent legally permissible, an amount equal to (i) the Fixed Rent
and/or Additional Charges which would have been paid pursuant to this lease but
for such legal rent restriction less (ii) the rents paid by Tenant during the
period such legal rent restriction was in effect. The provisions of this
Section 1.10 shall have no applicability with respect to Benefits, or any
program, law, rule or regulation of any governmental authority,
quasi-governmental

 

4



--------------------------------------------------------------------------------

authority or public or private utility or similar entity designed to induce
tenants to enter into, renew, expand or otherwise modify leases, perform tenant
improvements or utilize energy-efficient appliances, or any other
tenant-inducement program, law, rule or regulation; provided, however, that the
provisions of this sentence shall not be construed in any manner to reduce the
Fixed Rent payable under this lease unless and to the extent that Landlord is
reimbursed or otherwise compensated for such reduction on a dollar-for-dollar
basis by any governmental authority, quasi-governmental authority or public or
private utility or similar or dissimilar entity.

1.11. Landlord shall be entitled to all rights and remedies provided herein or
by law for a default, after the expiration of any applicable notice and cure
period, in the payment of Additional Charges as are available to Landlord for a
default, after the expiration of any applicable notice and cure period, in the
payment of Fixed Rent.

ARTICLE 2

Delivery and Use of Premises

2.01. (a) Tenant acknowledges that Tenant has inspected the Premises and is
fully familiar with the condition thereof. Tenant has accepted each floor of the
Premises in their “as is” condition, and Landlord shall not be required to
perform any work, install any fixtures or equipment or render any services to
make the Premises ready or suitable for Tenant’s occupancy.

(b) Tenant hereby waives any right to rescind this lease under the provisions of
Section 223(a) of the Real Property Law of the State of New York, and agrees
that the provisions of this Section 2.01(b) are intended to constitute “an
express provision to the contrary” within the meaning of said Section 223(a).

2.02. (a) Subject to any applicable Legal Requirements, the Premises may be used
by Tenant and any persons claiming by, through or under Tenant (including,
without limitation, any subtenants of Tenant) for any lawful purposes,
including, without limitation, administrative, executive and general offices and
retail use (including, without limitation, a retail bank and automated teller
machines), all of which are permitted by the Certificate of Occupancy for the
Building (as the same may be amended in accordance with the terms hereof).

Notwithstanding the foregoing, Landlord makes no warranty or representation as
to the suitability of all or any portion of the Premises for any use, including,
without limitation, as a place of public assembly requiring a public assembly
permit or a change in the Certificate of Occupancy for the Building or as to
whether there will be adequate means of ingress and/or egress or adequate
restroom facilities in the event that Tenant requires such a public assembly
permit or such a change, and Landlord shall have no liability to

 

5



--------------------------------------------------------------------------------

Tenant in connection therewith (provided, however, that Landlord shall
reasonably cooperate with Tenant’s application for any such public assembly
permit or change in the Certificate of Occupancy, subject to Tenant’s obligation
to reimburse Landlord for its out-of-pocket expenses, as more particularly set
forth below), nor shall Landlord have any obligation to perform any alterations
in or to the Premises in order to render any floor suitable for any use,
including, without limitation, the issuance of a public assembly permit or for a
change in the Certificate of Occupancy.

(b) Landlord agrees that throughout the term of this lease, Landlord shall not
change the Certificate of Occupancy for the Building in a manner which shall
(i) adversely affect Tenant’s use of the Premises for general, administrative
and executive offices or any of the specific uses expressly permitted pursuant
to this Section 2.02, including, without limitation, the ancillary and
incidental uses described in Section 2.02(a) of the Amended and Restated Lease,
or (ii) affect Tenant’s ability to obtain a valid construction permit for any
Alterations in the Premises, or (iii) permit a use that is not ancillary to
general, executive and administrative offices or is for a Prohibited Use, unless
in each such case consented to by Tenant (which consent may be granted or
withheld by Tenant in its sole discretion). At Tenant’s request, Landlord agrees
to cooperate reasonably with Tenant, at Tenant’s sole cost and expense, in
connection with any reasonable changes to the Certificate of Occupancy for the
Building required by Tenant for any reasonable use of the Premises by Tenant,
provided such use is permitted pursuant to the terms of this lease.

2.03. If any governmental license or permit (other than a Certificate of
Occupancy for the Building) shall be required for the proper and lawful conduct
of Tenant’s business in the Premises or any part thereof, Tenant, at its
expense, shall duly procure and thereafter maintain such license or permit and
submit the same to Landlord for inspection within thirty (30) days after
Landlord’s request therefor. Tenant shall at all times comply in all material
respects with the terms and conditions of each such license or permit.
Additionally, should Alterations or Tenant’s use of the Premises for other than
executive and general offices or retail use require any modification or
amendment of any Certificate of Occupancy for the Building, Tenant shall, at its
expense, take all commercially reasonable actions necessary to procure any such
modification or amendment, provided that such action shall not subject Landlord
or any of its principals to any civil or criminal liability therefor (except to
the extent that Tenant agrees to indemnify and hold harmless Landlord and/or its
principals from any such civil liability), and shall reimburse Landlord (as
Additional Charges) for all reasonable out-of-pocket costs and expenses Landlord
incurs in effecting said modifications or amendments within thirty (30) days
after demand therefor accompanied by reasonably satisfactory documentation of
such costs and expenses. Landlord shall cooperate with Tenant in connection with
Tenant’s obtaining of any such governmental license or permit (including any
permit required in connection with Tenant’s Alterations) or any application by
Tenant for any amendment or modification to the Certificate of Occupancy for the
Building, and Landlord shall reasonably promptly execute and deliver any

 

6



--------------------------------------------------------------------------------

applications, reports or related documents as may be requested by Tenant in
connection therewith, provided that Tenant shall reimburse Landlord (as
Additional Charges) for the reasonable out-of-pocket costs and expenses incurred
by Landlord in connection with such cooperation within thirty (30) days after
demand therefor, accompanied by reasonably satisfactory documentation of such
costs and expenses, and further provided that Tenant shall indemnify and hold
harmless Landlord from and against any claims arising in connection with such
cooperation, other than any such claims arising from any incorrect information
provided by Landlord in connection therewith or any conditions at or in the
Building which are Landlord’s responsibility hereunder. The foregoing provisions
are not intended to be deemed Landlord’s consent to any use of the Premises not
otherwise permitted hereunder nor to require Landlord to effect such
modifications or amendments of any Certificate of Occupancy (without limiting
Landlord’s obligations to cooperate with Tenant in connection with any such
modifications or amendments as hereinabove set forth).

Notwithstanding anything to the contrary contained herein, Tenant shall not at
any time use or occupy the Premises or suffer or permit anyone to use or occupy
the Premises, or do anything in the Premises, or suffer or permit anything to be
done in, brought into or kept on the Premises, which shall (a) violate the
Certificate of Occupancy for the Building; (b) cause injury to the Building or
any equipment, facilities or systems therein; or (c) constitute a violation of
any Legal Requirements.

2.04. Notwithstanding anything to the contrary contained in this lease, neither
Landlord nor Tenant shall lease or sublease any space in the Building (including
the Premises) to, or otherwise permit the use of any portion of the space in or
on the Real Property or the Building by any tenants or occupants who would use
the space for any of the following uses: (i) offices of any governmental agency
or quasi-governmental agency, including with respect to any foreign government
or the United Nations, an embassy or consulate office, or any agency or
department of the foregoing; (ii) medical, dental or other therapeutic or
diagnostic services as opposed to medical or health facilities referred to in
Section 2.02(a)(viii) which are ancillary and incidental to Tenant’s primary use
of the Premises, (iii) abortion clinics; (iv) manufacture, distribution or sale
of pornography; (v) dry cleaning plants (as opposed to dry cleaning and laundry
stores which do not perform, on site, dry cleaning services);
(vi) establishments whose primary sales on their premises are alcoholic
beverages; (vii) foreign governments and any entity that is entitled to
sovereign immunity; (viii) military recruitment office; (ix) retail use on any
Office Floor with off-street public traffic; (x) residential purposes,
(xi) school or classroom (but not training and classroom facilities that are
ancillary to the use of the Premises for the uses permitted hereunder);
(xii) manufacturing, and (xiii) any use that would violate any Legal Requirement
or the Certificate of Occupancy for the Building or that is illegal. Each of the
uses which are precluded by this Section 2.04 are herein called a “Prohibited
Use”. Notwithstanding any of the foregoing, in no event shall any use of the
Premises existing as of the date hereof by any Citibank Tenant or permitted
under any Current Occupancy Agreement (so long as any such Currency Occupancy
Agreement is in effect,

 

7



--------------------------------------------------------------------------------

including any amendment, modification or renewal thereof) constitute a
Prohibited Use with respect to the portion of the Premises so used unless such
use is illegal. Any dispute between Landlord and Tenant as to whether or not a
proposed use constitutes a Prohibited Use shall be resolved by arbitration in
accordance with the provisions of Article 37.

ARTICLE 3

Taxes and Operating Expenses

3.01. The terms defined below shall for the purposes of this lease have the
meanings herein specified:

(a) “Landlord Compliance Capital Item” shall mean any repair or alteration which
should be capitalized in accordance with generally accepted accounting
principles, consistently applied (herein called “GAAP”) which is required to
comply with any Legal Requirement in respect of the Premises or the use and
occupation thereof, and which is not included within the definition of Tenant
Compliance Capital Item. Notwithstanding anything to the contrary contained in
this lease: (i) in all instances in this lease where an item is required to be
amortized in accordance with GAAP, it is agreed that such item shall be
amortized over its useful life (which useful life shall be determined in
accordance with GAAP if and to the extent that GAAP provides a basis for
determining such useful life), without reference to any provision of GAAP or
otherwise permitting the acceleration of any such amortization to a period of
amortization less than the useful life of the item in question, (ii) the useful
life of any such item shall be deemed to commence when such item has been
installed and has been made operational, and (iii) any dispute between Landlord
and Tenant over the useful life of an item shall be submitted to expedited
arbitration in accordance with the provisions of Article 37.

(b) “Landlord R&M Capital Item” shall mean any repair or replacement in respect
of the Premises or the use and occupation thereof (other than any Tenant R&M
Capital Item) which should be capitalized in accordance with GAAP and which is
made at any time following the second (2nd) anniversary of the Commencement
Date.

(c) “Landlord Reimbursement Amounts” shall mean the amounts of any Landlord
Reimbursement Items.

(d) “Landlord Reimbursement Items” shall mean, collectively, Reimbursement
Operating Expenses, Reimbursement Taxes, Tenant-Funded Residual Cap Ex Amounts
(to the extent not received by or on behalf of Tenant for such purpose from
casualty insurance or condemnation proceeds) and any other items that are
designated as Landlord Reimbursement Items in any other provision of this lease.

 

8



--------------------------------------------------------------------------------

(e) “Net Taxes Additional Charges” shall mean the aggregate of Tax Payments less
Reimbursement Taxes.

(f) “Operating Expenses” shall mean all amounts paid by Tenant in connection
with the repair, replacement, maintenance, operation, and/or the security of the
Real Property, except to the extent that such costs constitute Taxes.

(g) “Real Property” shall mean, collectively, the Building and all fixtures,
facilities, machinery and equipment used in the operation thereof, including,
but not limited to, all cables, fans, pumps, boilers, heating and cooling
equipment, wiring and electrical fixtures and metering, control and distribution
equipment, component parts of the HVAC, electrical, plumbing, elevator and any
life or property protection systems (including, without limitation, sprinkler
systems), window washing equipment and snow removal equipment), the Land, any
property beneath the Land, the curbs, sidewalks and plazas on and/or immediately
adjoining the Land, and all easements, air rights, development rights and other
appurtenances benefiting the Building or the Land or both the Land and the
Building, including, without limitation, that certain (i) Subway Agreement dated
as of July 8, 1986 by and among Tenant, Perennially Green, Inc. and The New York
City Transit Authority acting for itself and on behalf of The City of New York,
as amended and assigned through the date hereof and as may be hereinafter
further amended (the “Subway Agreement”), (ii) Revocable Consent Agreement dated
November 6, 1996, as amended, given by The City of New York Department of
Transportation and accepted by Tenant, and (iii) Agreement dated         , 1990
between Tenant and The City of New York, as modified by that certain Revocable
Consent Agreement dated         , 2000 (the agreements set forth in items
(i)-(iii) are herein collectively called the “Existing Agreements”).

(h) “Reassessment Event” shall mean only the following events: (A) a voluntary
or involuntary sale, exchange, partition (e.g., condominium conversion, it being
understood and agreed the foregoing is not intended to permit Landlord to do so)
or other transfer of an equity interest in the Land and/or Building or a lease
or sublease of the entire Land and/or Building (or a material portion of the
entire Land and/or the Building) to a party not intending to use the space so
leased for its own occupancy or the occupancy of its Affiliates (herein called a
“Non-Occupancy Lease”), or an option or agreement to do any of the foregoing, or
(B) the voluntary or involuntary sale, exchange, or transfer (whether in a
single transaction or a series of related transactions) of any direct or
indirect beneficial interest in the entity constituting Landlord or the lessee
under any Non-Occupancy Lease or an option or agreement to do any of the
foregoing, or (C) the financing and/or refinancing of any indebtedness (whether
in a single transaction or a series of related transactions) which financing or
refinancing is secured or collateralized (in whole or in part) by a mortgage or
other lien or security interest upon the Land and/or Building or any
Non-Occupancy Lease.

 

9



--------------------------------------------------------------------------------

(i) “Reimbursement Operating Expenses” shall mean that portion, if any, of the
Operating Expenses paid by Tenant pursuant to the terms hereof which represents:

 

  (1) with respect to any Landlord Compliance Capital Item or Landlord R&M
Capital Item which has a useful life determined in accordance with GAAP that
extends beyond the Expiration Date or if Tenant has exercised the Surrender
Option, has a useful life determined in accordance with GAAP that extends beyond
the Surrender Date (herein collectively called an “Extended Landlord Capital
Item”), that portion of the cost of any such Extended Landlord Capital Item that
is allocable to the portion of its useful life occurring after the Expiration
Date or the Surrender Date, as the case may be, amortized on a straight-line
basis in accordance with GAAP; provided, however, that

(i) with respect to any Extended Landlord Capital Item performed during the
initial term of this lease, if Tenant has exercised the Surrender Option, then
the portion of the cost of any such Extended Landlord Capital Item that relates
to the portion of its useful life occurring after the Surrender Date that is
allocable to the Surrender Space will constitute Reimbursement Operating
Expenses; and

(ii) with respect to any Extended Landlord Capital Item performed during the
initial term of this lease or during any Extension Term, if Tenant has exercised
an Extension Option with respect to less than the entire Premises, then the
portion of the cost of any such Extended Landlord Capital Item that relates to
the portion of its useful life occurring after the Expiration Date that is
allocable to the portion of the Premises with respect to which Tenant has not
exercised the Extension Option will constitute Reimbursement Operating Expenses,
and

(iii) with respect to any Extended Landlord Capital Item performed during the
initial term or any of the Extension Terms where there remain no further
Extension Terms, or Tenant has not exercised an option for the forthcoming
Extension Term, then the portion of the cost of such Extended Landlord Capital
Item that relates to the portion of its useful life occurring after the
Expiration Date will constitute Reimbursement Operating Expenses.

 

10



--------------------------------------------------------------------------------

To illustrate and without limitation:

if Tenant shall have exercised the Surrender Option with respect to 20% of the
Premises and on the first day of the year immediately preceding the Surrender
Date Tenant pays $10,000 to replace a component of the Building’s base building
air conditioning system which constitutes a Landlord Compliance Capital Item or
a Landlord R&M Capital Item and has a useful life of ten (10) years, the sum of
$1,800 will constitute Reimbursement Operating Expenses as it relates to the
Surrender Space, representing 20% of the $9,000 portion of such cost
attributable to the period following the Surrender Date;

if Tenant shall have exercised the First Five Year Option with respect to 50% of
the Premises and on the first day of the last year of the initial term of this
lease, Tenant pays $10,000 to replace a component of the Building’s base
building air conditioning system which constitutes a Landlord Compliance Capital
Item or a Landlord R&M Capital Item and has a useful life of ten (10) years, the
sum of $4,500 will constitute Reimbursement Operating Expenses, representing 50%
of the $9,000 portion of such cost attributable to the period following the
expiration of the initial term of the lease; and

if with two (2) years remaining in the Fifth Extension Term, Tenant pays $10,000
to replace a component of the Building’s base building air conditioning system
which constitutes a Landlord Compliance Capital Item or a Landlord R&M Capital
Item and has a useful life of ten (10) years, the sum of $8,000 will constitute
Reimbursement Operating Expenses.

 

  (2)

with respect to items other than Extended Landlord Capital Items which are
prepaid for a term which extends beyond the Expiration Date or the Surrender
Date, as the case may be, (herein called “Non-Capital Extended Landlord Items”),
such as an annual contract to clean snow and ice from in front of the Building
paid in advance, that portion of the cost of any such Non-Capital Extended
Landlord Item that is allocable to the period occurring after the Expiration
Date or in the case of any Surrender Space, the Surrender Date, as the case may
be (e.g., if Tenant pays $12,000

 

11



--------------------------------------------------------------------------------

 

with respect to such an annual contract that covers the last five (5) months of
the term of this lease and the seven (7) months following thereafter, the sum of
$7,000 will constitute Reimbursement Operating Expenses);

 

  (3) amounts paid by Tenant which are thereafter reimbursed or credited to
Landlord, whether by insurance or casualty or condemnation proceeds, warrantees
or otherwise, together with interest thereon to the extent received by Landlord
(except to the extent, but only to the extent, that Tenant is an indirect
beneficiary of such reimbursement or credit); and

 

  (4) expenses paid by Tenant and reimbursed directly to Landlord by third
parties.

(j) “Reimbursement Taxes” shall mean any taxes that are payable by Landlord and
are paid by Tenant on behalf of Landlord pursuant to this lease which are
excluded from the definition of Taxes or which are allocable to the period
occurring after the Expiration Date or in the case of any Surrender Space,
allocable to the period occurring after the Surrender Date.

(k) “Taxes” shall mean (i) the real estate taxes, vault taxes, assessments and
special assessments, and business improvement district or similar charges
levied, assessed or imposed upon or with respect to the Real Property by any
federal, state, municipal or other governments or governmental bodies or
authorities (after giving effect to any tax credits, exemptions and abatements)
and (ii) all taxes assessed or imposed with respect to the rentals payable
hereunder other than general income and gross receipts taxes. If at any time
during the term of this lease the methods of taxation prevailing on the date
hereof shall be altered so that in lieu of, or as an addition to or as a
substitute for, the whole or any part of such real estate taxes, assessments and
special assessments now imposed on real estate, there shall be levied, assessed
or imposed upon or with respect to the Real Property (A) a tax, assessment,
levy, imposition, license fee or charge wholly or partially as a capital levy or
otherwise on the rents received therefrom, or (B) any other such additional or
substitute tax, assessment, levy, imposition, fee or charge, then all such
taxes, assessments, levies, impositions, fees or charges or the part thereof so
measured or based shall be deemed to be included within the term “Taxes” for the
purposes hereof; provided, however, that any such taxes, assessments, levies,
impositions, fees or charges which are “in addition to” (as opposed to “in lieu
of” or “as a substitute for”) taxes otherwise includable in this definition of
Taxes shall only be deemed Taxes if such amounts, from and after the time of
their imposition, shall generally be treated as Taxes in other leases entered
into by Landlord and by landlords of Comparable Buildings with tenants leasing
in excess of 200,000 rentable square feet. Any dispute between Landlord and
Tenant as to whether any taxes, assessments, levies, impositions, fees or
charges should be included in Taxes

 

12



--------------------------------------------------------------------------------

as amounts which are includable on the basis that they are “in addition to”
Taxes in accordance with the proviso at the end of the immediately preceding
sentence shall be determined by expedited arbitration in accordance with the
provisions of Article 37. Notwithstanding anything to the contrary contained
herein, the term “Taxes” shall exclude any taxes imposed in connection with a
transfer of the Real Property or any refinancing thereof, and shall further
exclude any net income, franchise or “value added” tax, inheritance tax or
estate tax imposed or constituting a lien upon Landlord or all or any part of
the Building or the Land, except to the extent, but only to the extent, that any
of the foregoing are hereafter assessed against owners or lessors of real
property in their capacity as such (as opposed to any such taxes which are of
general applicability) in lieu of, or as a substitute for, the whole or any part
of such real estate taxes, assessments and special assessments now imposed on
real estate. Notwithstanding anything to the contrary contained in this lease,
if an assessed valuation of the Land or Building shall include an assessed
valuation amount allocable to (x) an addition of new space in the Building
(without suggesting that Landlord shall have the right to add new space to the
Building without Tenant’s written consent, which consent Tenant shall have the
right to withhold in its sole discretion), or (x) to an addition of an amenity
in the Building which is not available for the use or benefit of Tenant (without
suggesting that Landlord shall have the right to add any such amenity to the
Building without Tenant’s written consent, which consent Tenant shall have the
right to withhold in its sole discretion), or (z) a Reassessment Event, then in
any such case which occurs after the date of this lease, then the computation of
Taxes shall not include any amount which would otherwise constitute Taxes
payable by reason of the addition of such new space or amenity or Reassessment
Event, as the case may be.

(l) “Tax Year” shall mean each period of twelve (12) months, commencing on the
first day of July of each such period, in which occurs any part of the term of
this lease, or such other period of twelve (12) months occurring during the term
of this lease as hereafter may be duly adopted as the fiscal year for real
estate tax purposes of the City of New York.

(m) “Tenant Compliance Capital Item” shall mean any repair, replacement or
alteration which should be capitalized in accordance with GAAP and which is
required to comply with any Legal Requirement in respect of the Premises arising
from (a) Tenant’s particular manner of use of the Premises (other than arising
out of the mere use of the Premises as executive and general offices or retail
purposes or which are of a building wide application), (b) the particular manner
of conduct of Tenant’s business or operation of its installations, equipment or
other property therein (other than arising out of the mere use of the Premises
as executive and general offices or retail purposes or which are of a building
wide application), (c) any cause or condition created by or at the instance of
Tenant (other than the mere use of the Premises as executive and general offices
or retail purposes or which are of a building wide application), (d) the breach
of any of Tenant’s obligations hereunder, or (e) the negligence of Tenant or any
of its agents (provided and to the extent applicable that

 

13



--------------------------------------------------------------------------------

Landlord has purchased the insurance required to be carried by Landlord pursuant
to Article 9 and the insurance carrier fails or refuses to provide coverage with
respect to such negligence, and provided further that Landlord shall file a
claim with its insurance carrier for the cost of any such repair, replacement or
alteration, diligently prosecute such claim and pay over to Tenant any amounts
recovered from such insurance carrier in connection therewith, not to exceed the
amounts actually paid by Tenant with respect to such repair, replacement or
alteration); it being understood and agreed that unless the need for same arises
out of one or more of the causes set forth in clauses (a) through (e) of above,
the term “Tenant Compliance Capital Item” shall not include (w) structural
repairs or alterations in or to the Premises (other than Leasehold
Improvements), (x) repairs or alterations to the vertical portions of Building
Systems or facilities serving the Premises or to any portions of Building
Systems (but shall include repairs to horizontal extensions of, or Alterations
to, such Building Systems or facilities that do serve the Premises, such as
electrical or HVAC distribution within Office Floors), or (y) repairs or
alterations to the exterior walls or the windows of the Building or the portions
of any window sills outside such windows, in any such case which should be
capitalized in accordance with GAAP and which are required to comply with any
Legal Requirement.

(n) “Tenant-Funded Residual Cap Ex Amounts” shall mean those portions, if any,
of the cost of any Landlord Compliance Capital Item or Landlord R&M Capital Item
paid for by Tenant as Operating Expenses and not otherwise included in
Reimbursement Operating Expenses, which is allocable to the useful life of such
Landlord Compliance Capital Item or Landlord R&M Capital Item occurring after
(i) the early termination of this lease (subject to the provisions of
Section 3.05(b)) or (ii) the non-occurrence of the Extension Term after Tenant
shall have exercised an Extension Option with respect thereto, in any of the
cases described above for any reason whatsoever.

(o) “Tenant R&M Capital Item” shall mean any repair or replacement in and to the
Premises which should be capitalized in accordance with GAAP arising from
(a) the performance, existence or removal of Leasehold Improvements, (b) the
installation, use or operation of Tenant’s Property, (c) the moving of Tenant’s
Property in or out of the Building, (d) the act, omission (where an affirmative
duty to act exists), misuse or neglect of Tenant or any of its subtenants or its
or their employees, agents, contractors or invitees (provided and to the extent
that Landlord has purchased the insurance required to be carried by Landlord
pursuant to Article 9 and the insurance carrier fails or refuses to provide
coverage with respect to such act, omission, misuse or neglect, and provided
further that Landlord shall file a claim with its insurance carrier for the cost
of any such repair or replacement, diligently prosecute such claim and pay over
to Tenant any amounts recovered from such insurance carrier in connection
therewith, not to exceed the amounts actually paid by Tenant with respect to
such repair or replacement), (e) Tenant’s particular manner of use of the
Premises (other than arising out of the mere use of the Premises as executive
and general offices or retail purpose) or (f) design flaws in any of Tenant’s
plans and specifications for Leasehold Improvements.

 

14



--------------------------------------------------------------------------------

Tenant R&M Capital Item shall not include (i) repairs to or replacements of any
structural elements of the Building which should be capitalized in accordance
with GAAP, (ii) repairs to or replacements of the vertical portions of Building
Systems or facilities serving the Premises which should be capitalized in
accordance with GAAP (i.e., excluding repairs to or replacements of horizontal
extensions of or Alterations to such Building Systems or facilities, such as
electrical or HVAC distribution within an Office Floor) or (iii) repairs to or
replacements of the exterior walls or the windows of the Building, or the
portions of any window sills outside such windows, in any case except to the
extent, but only to the extent, the need for such repairs or replacements arises
out of one or more of the causes set forth in clauses (a) through (f) above.
Furthermore, Tenant R&M Capital Item shall not include any item of repair or
replacement the need for which arises from Landlord’s negligence or willful
misconduct (provided that Tenant has purchased the insurance required to be
carried by Tenant pursuant to Article 9 and the insurance carrier fails or
refuses to provide coverage with respect to such negligence, and provided
further that Tenant shall file a claim with its insurance carrier for the cost
of any such repair or replacement, diligently prosecute such claim and pay over
to Landlord any amounts recovered from such insurance carrier in connection
therewith, not to exceed the amounts actually paid by Landlord with respect to
such repair, replacement or alteration), and the entire cost of any such item
shall constitute a Landlord Reimbursement Item except to the extent that Tenant
is paid any insurance proceeds in connection therewith.

3.02. (a) Tenant shall pay directly to the City of New York or other applicable
taxing authority, as Additional Charges, an amount (herein called the “Tax
Payment”) equal to one hundred percent (100%) of the Taxes payable for each Tax
Year or part thereof which shall occur during the term of this lease. Subject to
Section 3.02(c), the Tax Payments shall be made as and when they are due and
payable without penalty (but with interest to the extent permissible) to the
City of New York and Tenant shall contemporaneously provide Landlord with
evidence of such payment; provided, however, Tenant may pay Taxes in
installments (together with interest on any deferred payments) if permitted by
the applicable authorities.

(b) If Landlord or Tenant shall receive any refund or credit with respect to any
Tax Payment made by Tenant, the entire amount of such refund or credit shall be
payable to Tenant, except to the extent, but only to the extent, if any, that
such refund or credit is with respect to Reimbursement Taxes which have been
paid to Tenant.

(c) (i) Subject to compliance with the requirements of Section 3.02(c)(ii),
Tenant shall have the exclusive right to seek reductions in the real estate
taxes and/or the assessed valuation of the Real Property and prosecute any
action or proceeding in connection therewith by appropriate proceedings
diligently conducted in good faith, in accordance with the Charter and
Administrative Code of New York City. Notwithstanding the foregoing, during the
last two (2) years of the term of this lease (taking into account any Extension
Option exercised by Tenant) Tenant shall exercise

 

15



--------------------------------------------------------------------------------

such right with respect to said last two (2) years (herein called a “Required
Cert Proceeding”); provided, however, that Tenant shall not be required to do so
for any such year if Tenant obtains and provides to Landlord with respect to
such year a letter from a recognized certiorari attorney or consultant that, in
such person’s opinion, it would not be advisable or productive to bring any such
application or proceeding (without taking into account any considerations with
respect to any other properties owned by Tenant or any affiliate of Tenant in
the City of New York). In connection with any Required Cert Proceeding, Landlord
shall have the right to attend all meetings between Tenant and Tenant’s
certiorari attorney and/or consultant, and Tenant shall act reasonably in
accepting Landlord’s recommendations in connection with any such Required Cert
Proceeding. If Tenant elects to exercise such rights (or if Tenant is required
to exercise such rights pursuant to the foregoing provisions of this Section),
Landlord will offer no objection and, at the request of Tenant, will cooperate
in all reasonable respects with Tenant in effecting any such reduction,
abatement or refund. Landlord shall not be required to join in any proceedings
referred to in this Section unless the provisions of any law, rule or regulation
at the time in effect shall require that such proceedings be brought by and/or
in the name of Landlord or any owner of the Real Property, in which event
Landlord shall join in such proceedings or permit the same to be brought in its
name, subject to the following: (1) Landlord’s sole obligation in that regard
shall be to execute documents, and undertake other ministerial acts, which must
be executed by Landlord or any owner of the Real Property (and Landlord shall
never be obligated to execute any such documents unless the information set
forth therein is accurate in all material respects and such documents are
otherwise in form reasonably acceptable to it); (2) any document submitted by
Tenant to Landlord shall be deemed accompanied by Tenant’s certification that
the information set forth in such document is accurate in all respects; and
(3) Tenant shall indemnify, defend and save Landlord free and harmless from and
against any claims, liabilities, costs and expenses (including, without
limitation, reasonable counsel fees) incurred in connection with, or otherwise
resulting from such proceedings (including, without limitation, those incurred
in connection with, or otherwise resulting from, Landlord’s execution of any
such documents or Landlord’s taking of any such ministerial acts).

(ii) Tenant shall have the right to contest, at its sole cost and expense, the
amount or validity, in whole or in part, of any Taxes by appropriate proceedings
diligently conducted in good faith, if, and only as long as:

(A) Neither the Real Property nor any part thereof, could be, by reason of such
postponement or deferment, in danger of being forfeited and Landlord is not in
danger of being subjected to criminal liability or penalty or civil liability or
penalty by reason of nonpayment thereof, and

(B) Tenant shall have timely paid the Taxes in full prior to such challenge;
provided, however, that to the extent Legal

 

16



--------------------------------------------------------------------------------

Requirements permit Tenant to challenge any real estate taxes prior to the
payment of the same, then Tenant may so challenge such Taxes prior to the
payment thereof.

3.03. (a) Subject to the applicable terms and conditions of this lease, Tenant
shall (or shall cause its managing agent to), at its sole cost and expense (but
subject to Landlord’s obligations under this Article 3), manage and operate the
Real Property, pay all Operating Expenses, and, in accordance with the
First-Class Landlord Standard and the maintenance program attached hereto as
Exhibit C, maintain the Real Property and make repairs and replacements thereto
(including, without limitation, any such repairs or replacements that constitute
Landlord Compliance Capital Items or Landlord R&M Capital Items, but subject to
reimbursement of all or a portion of the cost thereof in accordance with the
provisions of this Article 3). Subject to the applicable terms and conditions of
this lease, Tenant shall also, at its sole cost and expense (but subject to
Landlord’s obligations under this Article 3), provide such services to the
Premises as may be required by Tenant and any persons claiming by, through or
under Tenant. Tenant shall pay directly to the applicable vendors, as and when
same become due and payable without penalty, the Operating Expenses incurred by
Tenant in complying with its obligations under this Section 3.03(a).

(b) To the extent requested by Landlord, Tenant will schedule meetings with
Landlord at the Building (but not more frequently than once per month) in which
Tenant (and/or Tenant’s managing agent) will advise Landlord as to matters
related to the management, operation and maintenance of the Building.
Furthermore, Landlord and persons authorized by Landlord shall have the right,
at scheduled times to be mutually agreed to by Tenant and Landlord (but not more
frequently than once per month) or in the case of an emergency, to enter and/or
pass through the Premises to inspect the Premises provided Landlord shall use
reasonable efforts to minimize any interference with Tenant’s business
operations and shall be accompanied by a designated representative of Tenant if
Tenant shall have made such representative available. Notwithstanding the
foregoing, Landlord acknowledges that Tenant may, from time to time, have
certain security or confidentiality requirements such that portions of the
Premises shall be locked and/or inaccessible to persons unauthorized by Tenant
and such areas will not be made available to Landlord except in the case of an
emergency. The provisions of this Section 3.03(b) shall not restrict Landlord’s
right to access the Premises in accordance with Section 16.01 and Section 16.02.

(c) Tenant shall not place or install (or permit to be placed or installed) any
plaque or signage of any kind at the Real Property that identifies the managing
agent for the Real Property.

(d) In connection with the anticipated expiration of the current management
contract for the Building in calendar year 2006, if Tenant request proposals
from unaffiliated third parties respecting the management of the Building
(whether by

 

17



--------------------------------------------------------------------------------

itself or as part of a portfolio of properties), Tenant shall invite Landlord to
participate in the bid process but shall have no obligation whatsoever to select
Landlord.

(e) Tenant hereby covenants that all service, supply, management, leasing,
franchise, maintenance, security, and all other agreements or contracts
(including any amendment, modification, or amendment and restatement of any of
the foregoing) entered into in connection with the use, operation, management,
leasing, maintenance, and repair of the Real Property (but excluding any
contract or agreement that would solely relate to Tenant’s premises if the
Amended and Restated Lease was in effect) and in effect during the year
immediately preceding the day following the Surrender Date, shall be terminable
by Tenant on no more than thirty (30) days prior notice.

3.04. (a) Except in the case of an emergency, or as otherwise may be required by
Legal Requirements, Tenant, before proceeding with any repair, alteration or
improvement which Tenant intends to treat as an Extended Landlord Capital Item,
shall give a notice to Landlord (herein called an “Extended Landlord Capital
Item Notice”), setting forth (i) an explanation of the facts which lead Tenant
to determine that a first-class owner of a Comparable Building would perform
such Extended Landlord Capital Item at such time (herein called the “First-Class
Landlord Standard”), (ii) the estimated cost of such Extended Landlord Capital
Item (herein called the (“Extended Item Cost”), and (iii) Tenant’s determination
of the useful life of such Extended Landlord Capital Item (herein called the
“Useful Life Estimate”). If Tenant proceeds to perform an Extended Landlord
Capital Item on an emergency basis or as otherwise set forth above, Tenant shall
promptly give an Extended Landlord Capital Item Notice in connection therewith.
Landlord shall have the right, which may be exercised within ten (10) Business
Days following the giving of an Extended Landlord Capital Item Notice, to give a
notice to Tenant (herein called an “Extended Item Dispute Notice”), disputing
(i) that the First-Class Landlord Standard has been met, (ii) the Extended Item
Cost and/or (iii) the Useful Life Estimate. In the event that Landlord fails to
give an Extended Item Dispute Notice within such ten (10) Business Day period,
Tenant shall have the right to give a second notice to Landlord, which notice
shall state that if Landlord fails to give an Extended Item Dispute Notice
within five (5) Business Days after the giving of such second notice to Tenant,
time being of the essence with respect to the giving of the Extended Item
Dispute Notice, then Landlord shall be deemed to have waived its right to
dispute the three items set forth in the Extended Landlord Capital Item Notice.
In the event that Landlord fails to give an Extended Item Dispute Notice within
such five (5) Business Day period, or in the event that Landlord gives a timely
Extended Item Dispute Notice which fails to dispute one or more of the three
items set forth in the Extended Landlord Capital Item Notice, Landlord shall be
deemed to have waived its right to dispute either all of such items or the items
which Landlord failed to dispute in its Extended Item Dispute Notice, as the
case may be. If Tenant shall in good faith competitively bid the Extended
Landlord Capital Item to at least three (3) independent non-affiliated bidders
(but Tenant shall have no obligation hereunder to bid such work)

 

18



--------------------------------------------------------------------------------

and include all such bids with the Extended Landlord Capital Item Notice, the
next-to-lowest bid obtained shall be deemed to be reasonably prudent and
economical (provided however that, subject to Landlord’s dispute rights set
forth herein, it shall not be construed that a bid that is higher than such
next-to-lowest bid is automatically deemed not to be reasonably prudent or
economical). Tenant shall have the right, subject to the provisions of Article
11 and the provisions of this Section 3.04 setting forth Landlord’s dispute
rights, to proceed with the performance of an Extended Landlord Capital Item
notwithstanding that Landlord may have given an Extended Item Dispute Notice and
the dispute set forth therein has not been resolved, or prior to the expiration
of the time period in which Landlord has the right to give an Extended Item
Dispute Notice.

(b) If Landlord gives a timely Extended Item Dispute Notice and the parties are
unable to resolve the dispute within five (5) Business Days after the giving of
the Extended Item Dispute Notice, either party, at any time thereafter, may
submit the dispute to a binding, expedited arbitration in accordance with the
provisions of Article 37. If an arbitrator appointed in accordance with Article
37 determines that Tenant failed to meet the First-Class Landlord Standard and
that the repair, improvement or alteration in question was unnecessary, then the
repair, improvement or alteration in question shall not be treated as an
Extended Landlord Capital Item, and Landlord shall not be required to reimburse
Tenant for any portion of the cost of such repair, improvement or alteration. If
an arbitrator appointed in accordance with Article 37 determines that Tenant
failed to meet the First-Class Landlord Standard, but that a less expensive
repair, improvement or alteration would have been made by a first-class owner of
a Comparable Building, then such arbitrator shall set an Extended Item Cost and
Useful Life Estimate to be used by the parties to calculate the appropriate
amount of Reimbursement Operating Expenses in connection therewith. If an
arbitrator appointed in accordance with Article 37 determines that Tenant
succeeded in meeting the First-Class Landlord Standard, but disagrees with the
Extended Item Cost and/or the Useful Life Estimate contained in the Extended
Landlord Capital Item Notice, then such arbitrator shall set an Extended Item
Cost and/or Useful Life Estimate to be used by the parties to calculate the
appropriate amount of Reimbursement Operating Expenses in connection therewith.

(c) With respect to any repair, alteration or improvement performed by Tenant
which is treated as an Extended Landlord Capital Item, Tenant shall provide to
Landlord, within a reasonable time after completion of such repair, alteration
or improvement, (i) reasonable evidence of payment in full for such repair,
alteration or improvement together with an amortization schedule for such item
prepared in accordance with Section 3.01(i)(1), (ii) copies of any sign-offs
required to be issued by the New York City Department of Buildings in connection
therewith, (iii) lien waivers from the contractors who shall have performed such
repair, alteration or improvement, and (iv) a certificate signed by Tenant’s
architect certifying as to the completion of same; provided however that
Landlord’s obligation to pay any Landlord Reimbursement Amounts payable by
Landlord hereunder with respect to any such repair, alteration or

 

19



--------------------------------------------------------------------------------

improvement shall not be conditioned upon Landlord’s receipt of any of the
foregoing items.

3.05. (a) At any time from and after the Expiration Date (or in the case Tenant
exercises the Surrender Option, at any time following the Surrender Date with
respect to the portion of Landlord Reimbursement Amounts that are allocable to
the Surrender Space, or in the case Tenant exercises an Extension Option for
less than the entire Premises, at any time following the commencement date of
the applicable Extension Term with respect to the portion of Landlord
Reimbursement Amounts that are allocable to the portion of the Premises that was
not extended), Tenant shall have the right to issue invoices to Landlord for
Landlord Reimbursement Amounts (each, a “Landlord Reimbursement Notice”).
Subject to the provisions of Section 3.04 and this Section 3.05, Landlord shall
pay to Tenant the Landlord Reimbursement Amounts shown on any Landlord
Reimbursement Notice within twenty (20) days after the giving of such Landlord
Reimbursement Notice. Subject to the provisions of Section 3.04 and this
Section 3.05, in the event that Landlord fails to pay any Landlord Reimbursement
Amounts within such twenty (20) day period, such Landlord Reimbursement Amounts
shall bear interest at the Interest Rate from the date on which the Landlord
Reimbursement Notice is deemed given in accordance with the provisions of
Article 29.

(b) In the event that this lease shall be terminated under the provisions of
Article 22, or in the event that Landlord shall reenter the Premises under the
provisions of Article 23, or in the event of the termination of this lease, or
of reentry, by or under any summary dispossess or other proceeding or action or
any provision of law by reason of default hereunder on the part of Tenant, any
Landlord Reimbursement Amounts that are then or shall thereafter become due and
payable to Tenant hereunder shall be applied as a credit against any sums,
including, without limitation, damages, due Landlord hereunder (but only to the
extent that Landlord otherwise recovers the full measure of the damages to which
it is entitled under this lease).

(c) Landlord shall have the right, upon reasonable prior notice to Tenant, which
may be given by Landlord within ninety (90) days following the giving of a
Landlord Reimbursement Notice (such notice being herein called the “Audit
Notice”; and such period being herein called the “Audit Period”), to have
Landlord’s designated Audit Representative (as designated in such Audit Notice)
examine Tenant’s books and records (collectively “Records”) with respect to the
Landlord Reimbursement Item set forth in such Landlord Reimbursement Notice
(provided that any such audit shall be completed within the Audit Period) at a
location designated by Tenant, and, within ten (10) Business Days after
completion of such audit (herein called the “Dispute Period”), to give a notice
to Tenant (herein called a “Reimbursement Dispute Notice”), time being of the
essence with respect to the giving of both the Audit Notice and the
Reimbursement Dispute Notice, disputing (i) the appropriateness of any Landlord
Reimbursement Item set forth in a Landlord Reimbursement Notice or (ii) the
calculation of any Landlord Reimbursement Amount set forth in any Landlord
Reimbursement

 

20



--------------------------------------------------------------------------------

Notice; provided, that, in no event shall Landlord be entitled to dispute any
matter relating to any Extended Landlord Capital Item that Landlord was entitled
to dispute under Section 3.04 and which Landlord did not dispute, was deemed to
have waived or was otherwise resolved in Tenant’s favor. For example and without
limitation, if Landlord failed to dispute an Extended Item Cost set forth in a
Extended Landlord Capital Item Notice, Landlord shall only have the right to
dispute that portion of such Extended Item Cost set forth in a Landlord
Reimbursement Notice that exceeds the Extended Item Cost set forth in the
Extended Landlord Capital Item Notice for the particular item in question. In
making such examination, Landlord agrees, and shall cause its Audit
Representative to agree, to keep confidential (A) any and all information
contained in such Records and (B) the circumstances and details pertaining to
such examination and any dispute or settlement between Landlord and Tenant
arising out of such examination, except as may be required (1) by applicable
Legal Requirements or (2) by a court of competent jurisdiction or arbitrator or
in connection with any action or proceeding before a court of competent
jurisdiction or arbitrator, or (3) to Landlord’s attorneys, accountants and
other professionals in connection with any dispute between Landlord and Tenant;
and Landlord will confirm and cause its Audit Representative to confirm such
agreement in a separate written agreement, if requested by Tenant. In the event
that Landlord fails to give a timely Reimbursement Dispute Notice, or gives a
timely Reimbursement Dispute Notice which fails to dispute one or more of the
items set forth in the Landlord Reimbursement Notice, Landlord shall be deemed
to have waived its right to dispute either all of such items or the items which
Landlord failed to dispute in its Reimbursement Dispute Notice (the “Undisputed
Items”), as the case may be, and notwithstanding the delivery by Landlord of a
Reimbursement Dispute Notice, Landlord shall pay the Landlord Reimbursement
Amounts with respect to any Undisputed Items within the period required by
Section 3.05(a). If Landlord gives a timely Reimbursement Dispute Notice and the
parties are unable to resolve the dispute within five (5) Business Days after
the giving of the Reimbursement Dispute Notice, either party, at any time
thereafter, may submit the dispute to a binding, expedited arbitration in
accordance with the provisions of Article 37. For purposes hereof, the term
“Audit Representative” shall mean either (x) a firm of Certified Public
Accountants licensed to do business in the State of New York and having not less
than ten (10) partners, principals or members, (y) an employee of Landlord or
(z) a locally-recognized professional having not less than ten (10) years of
expertise in reviewing and/or auditing operating expense statements of
first-class office buildings in midtown Manhattan. The Audit Representative
shall not be retained by Landlord on a contingency fee basis.

(d) If and to the extent that (x) Landlord shall fail to pay any Landlord
Reimbursement Amount within the Audit Period and Landlord shall not have given a
timely Audit Notice in connection therewith, or (y) Landlord shall fail to pay
any Landlord Reimbursement Amount within the Dispute Period and Landlord shall
not have given a timely Reimbursement Dispute Notice in connection therewith, or
(y) Tenant shall prevail in any arbitration with respect to any Landlord
Reimbursement Amount and Landlord fails to pay such sum within twenty (20) days
thereafter, then to the extent

 

21



--------------------------------------------------------------------------------

applicable, Tenant shall have the right to offset such Landlord Reimbursement
Amount against the rent thereafter coming due under the Amended and Restated
Lease, together with interest at the Interest Rate from the date of the Landlord
Reimbursement Notice until the date such offset is taken.

(e) In addition to any other right herein set forth Tenant shall have the right
to pursue all rights and remedies available to it under this lease, at law or in
equity arising of Landlord’s failure to make such payments of Landlord
Reimbursement Amounts on a timely basis.

3.06. The obligations of Landlord and Tenant under this Article 3 shall survive
the expiration or earlier termination of this lease as well as the restatement
of this lease pursuant to the Amended and Restated Lease.

ARTICLE 4

Surrender Option

4.01. Upon not less than fifteen (15) months prior written notice to Landlord
(each herein called a “Surrender Notice”) which may be given one or more times
during the period commencing on September 20, 2009 up to and including
September 30, 2011 (herein called the “Surrender Notice Period”), Tenant may
elect to surrender portions of the Premises (each such portion of the Premises
so surrendered is herein called “Surrender Space”) consisting of two (2) or more
full Office Floors on or above the 6th floor of the Building and containing not
more than 280,326 rentable square feet in the aggregate, all of which shall
consist of full Office Floors. For example and without limitation, Tenant may
initially elect to surrender three full Office Floors containing 90,510 rentable
square feet of the Premises, and thereafter send one or more Tranche 1 Surrender
Notices during the Surrender Notice Period surrendering additional full Office
Floors (but not less than two (2) full Office Floors in any Surrender Notice)
comprising up to an additional 189,816 rentable square feet (i.e., the Surrender
Space shall not exceed 280,326 rentable square feet in the aggregate, inclusive
of any space surrendered under the Original Lease). Any Surrender Notice shall
identify the Surrender Space and indicate the date on which such Surrender Space
will be surrendered, which date(s) may be no earlier than December 20, 2010, no
later than December 31, 2012 and must correspond with the last day of a month
(any such date is herein called a “Surrender Date”). Any Surrender Space that is
identified in a particular Surrender Notice must be contiguous but such space
need not be contiguous with any Surrender Space identified in a subsequent
Surrender Space Notice; provided, that, Tenant shall give consideration to
keeping Surrender Space contiguous within all or any of the four elevator banks
but shall have absolutely no obligation whatsoever to do so. Notwithstanding any
of the foregoing, or anything to the contrary contained in the Amended and
Restated Lease, if all or any portion of the Surrender Space or Building Systems
which service the Surrender Space shall be partially or totally damaged or

 

22



--------------------------------------------------------------------------------

destroyed by fire or other casualty prior to the Surrender Date, then the
Surrender Date with respect to any full floor portion of the Surrender Space so
affected shall be postponed until such time as Tenant fully satisfies its
restoration obligations with respect thereto in accordance with Section 19.02
and such affected portion of the Surrender Space is no longer untenantable (as
such term is defined in Section 19.04.)

4.02. In the event of the giving of any Surrender Notice and provided the
Surrender Fee has been paid to Landlord in accordance with Section 4.04, then,
effective as of the Surrender Date:

(a) this lease shall automatically, without further action or execution by the
parties, be deemed to be restated and amended as of the Surrender Date, to
reflect all of the terms and conditions set forth in the form of Restated and
Amended Lease annexed hereto as Exhibit J (the “Amended and Restated Lease”)
modified only to complete, in accordance with the terms hereof, those items left
blank by necessity on the Amended and Restated Lease, such as the description of
the Premises, Tenant’s Share and the amount of Fixed Rent. Upon the request of
either party, Landlord and Tenant shall sign and deliver the Amended and
Restated Lease annexed hereto, with the completion of items as aforesaid;
provided, however, that without limiting the remedies available to either party
for the other party’s failure or refusal to so sign and deliver said Amended and
Restated Lease, such failure by either party shall not in any way affect the
aforesaid automatic restatement and amendment of this lease;

(b) Tenant shall surrender the Surrender Space in the condition required under
Section 21.01 together with all equipment, tools and supplies then currently
used in the operation of the Real Property (as opposed to those used in the
operation of Tenant’s business at the Premises) as well as all lobby fixtures
(but excluding any art work). Upon reasonable request by Landlord, Tenant shall
execute and deliver to Landlord any instrument reasonably requested by Landlord
to evidence the transfer of Tenant’s right, title and interest in any such
equipment, tools, supplies and fixtures (collectively, “ETS&F”) to Landlord; it
being understood and agreed that Tenant is not making any guarantees,
representations or warranties with respect to the ETS&F and Landlord shall
accept the ETS&F “as is” and with all faults and defects and without any
liability to Tenant whatsoever with respect thereto. However, to the extent
assignable and in Tenant’s possession, on or prior to the Surrender Date, Tenant
shall deliver to Landlord all third party guaranties, warranties and manuals
relating to the ETS&F. Tenant shall be entitled to retain the use of any
horizontal and vertical cabling, conduit and/or any mechanical and electrical
equipment located in the common and/or non-rentable areas of the Building (or
such other areas outside of the common and/or non-rentable areas of the Building
so long as same do not adversely affect the use of the Surrender Space) which is
used in operating the portion of the Premises not so surrendered; and

 

23



--------------------------------------------------------------------------------

(c) Tenant shall, at its sole cost and expense (but subject to its right to
off-set the cost thereof against the Surrender Fee in accordance with
Section 4.04), install separate submeters (i) on each Office Floor of the
Building and any equipment that exclusively services any such Office Floor, and
(ii) for each separately demised retail and licensed space in or on the Building
and any equipment that exclusively services any such areas, so that consumption
of electricity in the Building can be measured (i) on a floor by floor basis
with respect to each Office Floor and (ii) separately for each separately
demised retail and licensed space in or on the Building, all in substantial
conformance with the methodology set forth in that certain Comprehensive
Sub-Metering System Installation Proposal dated April 6, 2005 from MCE Metering
Services, Inc. or such other reasonable system recommended by Landlord provided
the cost to install and implement such system does not exceed $500,000 unless
Landlord agrees to incur such excess cost and such system provides equal or
better functionality at similar on-going operating costs (such work herein
called the “Submetering Work”, and the cost thereof is herein called the
“Submetering Cost”).

4.03. Landlord and Tenant agree that, as of expiration of the term of this lease
or as of the Surrender Date, as applicable, Landlord may either (x) offer the
same employment by Landlord (or by the property manager engaged by Landlord) to
any or all employees set forth on Schedule 2 (as such list may be updated from
time to time by Tenant so as to appropriately reflect the employees employed as
of the end of the term of this lease or as of the Surrender Date, as the case
may be) who are union employees under their then current employment contracts or
agreements, including any collective bargaining agreements or (y) terminate the
employment of any or all such employees at the Real Property; provided, that,
Landlord shall give consideration to (but in no event be bound by) the
recommendations of Tenant with respect to the retention of any such employees.
Landlord acknowledges that, (i) if Landlord terminates any of such union
employees or (ii) if Landlord terminates any of the cleaning contractor,
building engineer or carpenter of the Building or requires those companies to
reduce their employees at the Real Property from those listed on Schedule 2 and,
as a result, any of the union employees engaged by such companies are
terminated, then certain termination benefits may be payable with respect to
such terminated employees. Landlord agrees that it shall be liable for the
payment of all such termination benefits and hereby agrees to indemnify and hold
harmless Tenant and any other Tenant Party from and against any loss, cost,
damage, liability or expense (including, without limitations, reasonable
attorneys’ fees, court costs and disbursements) incurred by Tenant or any other
Tenant Party arising from or by reason of Landlord’s failure to pay such
termination benefits as and when due and payable; provided, that, Tenant shall
be responsible for the payment of termination benefits payable to any of such
employees who provided services that solely benefited Tenant (as opposed to the
Building or Real Property as a whole), and Tenant shall indemnify and hold
Landlord harmless from and against any loss, cost, damage, liability or expense
(including, without limitations, reasonable attorneys’ fees, court costs and
disbursements) incurred by Landlord arising from or by reason of Tenant’s
failure to pay such termination benefits as and when due and payable.
Notwithstanding anything to the

 

24



--------------------------------------------------------------------------------

contrary contained in this Section 4.03, Landlord and Tenant agree that Tenant
shall not have any liability hereunder with respect to the termination of
employment of any employees who do not spend the predominance of their time
providing services to the base building operations at the Real Property.

4.04. As a condition to the effectiveness of the exercise of the Surrender
Option and the termination of this lease as it relates to the Surrender Space as
of the Surrender Date, Tenant shall pay to Landlord an amount equal to (1) the
product of (x) the then annual Fixed Rent per rentable square foot attributable
to the Surrender Space, and (y) the rentable square feet of the Surrender Space,
less (2) the Submetering Cost (not to exceed $500,000.00) (such amount is herein
called the “Surrender Fee”). One-half of the Surrender Fee (without taking into
account the off-set of the Submetering Cost) shall be payable by Tenant to
Landlord upon the exercise of the Surrender Option and the other half (after
taking into account the off-set of the Submetering Cost) upon the Surrender
Date. To the extent the Submetering Cost is not fully applied against the
Surrender Fee as of the Surrender Date (i.e., the Submetering Cost, subject to
the $500,000.00 cap, exceeds the Surrender Fee, such excess herein called
“Unapplied Submetering Cost”), the Unapplied Submetering Cost may be offset
against the Surrender Fees payable under the Amended and Restated Lease with
respect to all additional Tranche 1 Surrender Space and Tranche 2 Surrender
Space (as such terms are defined in the Amended and Restated Lease). The
Surrender Fee shall be accounted for by the parties and considered for all
purposes as a fee for the termination of this lease as it relates to the
Surrender Space and not as payment or consideration for the use or occupancy of
the Premises. Landlord shall have the right to dispute the amount of Submetering
Cost as being prudent (but not the scope of the Submetering Work set forth in
Section 4.02(c)) and economical by submitting the matter to a binding, expedited
arbitration in accordance with the provisions of Article 37. If Tenant shall in
good faith competitively bid the Submetering Work to at least three
(3) independent non-affiliated bidders (but Tenant shall have no obligation
hereunder to bid such work), the next-to-lowest bid obtained shall be deemed to
be reasonably prudent and economical (provided however that, subject to
Landlord’s dispute rights set forth herein, it shall not be construed that a bid
that is higher than such next-to-lowest bid is automatically deemed not to be
reasonably prudent or economical).

4.05. The provisions of this Article 4 shall survive the termination of this
lease and of any restatement of this lease into the Amended and Restated Lease.

ARTICLE 5

Subordination

5.01. Subject to the provisions of any Conforming SNDA between Tenant and any
Superior Mortgagee, this lease, and all rights of Tenant hereunder, are and
shall be subject and subordinate to all mortgages which may now or hereafter
affect

 

25



--------------------------------------------------------------------------------

the Premises, whether or not such mortgages shall also cover other lands and/or
buildings and/or leases, to each and every advance made or hereafter to be made
under such mortgages, and to all renewals, modifications, replacements and
extensions of such mortgages and spreaders and consolidations of such mortgages.
Any mortgage to which this lease is, at the time referred to, subject and
subordinate is herein called “Superior Mortgage” and the holder of a Superior
Mortgage is herein called “Superior Mortgagee”.

5.02. Landlord hereby represents and warrants that there is no Superior Mortgage
as of the date hereof.

5.03. (a) Intentionally Omitted.

(b) With respect to any and all future Superior Mortgages, the provisions of
Section 5.01 shall be conditioned upon the execution and delivery by and between
Tenant and any such Superior Mortgagee of a subordination, non-disturbance and
attornment agreement substantially in the form of Exhibit D annexed hereto with
respect to a Superior Mortgagee (herein called a “Superior Mortgagee SNDA
Agreement”) with such commercially reasonable modifications as such Superior
Mortgagee shall require, provided that such modifications do not increase
Tenant’s monetary obligations as set forth in this lease or in Exhibit D, modify
the term of this lease, or otherwise increase Tenant’s obligations or
liabilities or decrease or adversely affect Tenant’s rights as set forth in this
lease or in Exhibit D to more than a de minimis extent. Any dispute by Tenant
that the form of the Superior Mortgagee SNDA Agreement utilized by the Superior
Mortgagee does not meet the requirements set forth in this Section 5.03(b) shall
be resolved by arbitration pursuant to Article 37.

5.04. Tenant’s interest in this lease, as this lease may be modified, amended,
restated or supplemented, shall not be subject or subordinate to any other lease
respecting all or any portion of the Real Property, including, without
limitation, any ground leases.

ARTICLE 6

Quiet Enjoyment

6.01. So long as Tenant is not in default hereunder beyond the expiration of any
applicable notice and cure periods, Tenant shall peaceably and quietly have,
hold and enjoy the Premises without hindrance, ejection or molestation by
Landlord or any person lawfully claiming through or under Landlord, subject,
nevertheless, to the provisions of this lease and to Superior Mortgages. This
covenant shall be construed as a covenant running with the Land, and is not, nor
shall it be construed as, a personal covenant of Landlord, except to the extent
of Landlord’s interest in the Real Property and only so long as such interest
shall continue, and thereafter Landlord shall be relieved of

 

26



--------------------------------------------------------------------------------

all liability hereunder thereafter arising and this covenant shall be binding
only upon subsequent successors in interest of Landlord’s interest in this
lease, to the extent of their respective interests, as and when they shall
acquire the same, and so long as they shall retain such interest, but nothing
contained herein shall be deemed to relieve Landlord of any liability of
Landlord which has accrued or arisen through the date on which Landlord
transfers its interest in the Premises to a third party.

ARTICLE 7

Assignment, Subletting and Mortgaging

7.01. Subject to the provisions of this Article 7, Tenant may (a) assign or
otherwise transfer this lease or the term and estate hereby granted without
Landlord’s consent, provided that no assignee of this lease shall be a person
that is entitled to sovereign immunity, and/or (b) for so long as a Citibank
Tenant is the tenant under this lease (but not otherwise), mortgage, pledge,
encumber or otherwise hypothecate this lease or the Premises or any part thereof
in any manner whatsoever (including, without limitation, entering into any
Leasehold Mortgage) without Landlord’s consent and/or (c) sublet the Premises or
any part thereof (including, without limitation, any portion of the roof) and
allow the same to be used, occupied and/or utilized by anyone other than Tenant
at any time and from time to time without Landlord’s consent, provided and upon
the condition that (i) this lease is in full force and effect, (ii) the sublease
conforms with the provisions of Sections 7.06 and 7.07, (iii) no subtenant shall
be a person that is entitled to sovereign immunity and (iv) no sublease shall be
for a Prohibited Use. A list of subleases and other third party agreements that
encumber the Real Property as of the date hereof is attached hereto as Schedule
3 (herein called “Current Occupancy Agreements”). Landlord acknowledges that
Tenant is entitled to all revenue generated from the Current Occupancy
Agreements as well as from any other subleases, licenses, assignments or other
agreements entered into by Tenant during the term of this lease with respect to
all or any portion of the Real Property and Tenant acknowledges that it is
responsible for all obligations of the lessor under the Current Occupancy
Agreements, whether arising before or after the date of this lease. Anything
contained in this Article 7 to the contrary notwithstanding, in no event shall
Tenant or any subtenant (of any tier) of Tenant market all or any portion of the
Office Floors to third parties for sublease, nor enter into any third-party
sublease of all or any portion of an Office Floor for the twelve (12) month
period commencing immediately after (a) the date on which the Surrender Notice
was given and/or (b) the date on which an Extension Election Notice with respect
to the Option Two Extension Premises or the Option Three Extension Premises was
given; it being understood and agreed that the foregoing shall not apply to any
subleases to Affiliates of Tenant or with respect to any of the Current
Occupancy Agreements.

7.02. For purposes of this lease, the following terms shall have the following
meanings:

 

27



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any person or entity, any other person
or entity which, directly or indirectly, controls, is controlled by, or is under
common control with, the person or entity in question.

“control” (including, with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”), as used with respect to any
person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such person,
whether through the ownership of voting securities, by contract or otherwise.
Notwithstanding the foregoing, a person shall be deemed to have “control” of a
public corporation if it is the largest shareholder of such corporation and owns
or has voting control over not less than twenty-five percent (25%) of all of the
then voting stock of such corporation.

“Corporate Successor” shall mean either (i) any corporation or other entity
which is a successor to a Citibank Tenant by merger, consolidation or
reorganization or (ii) a purchaser of all or substantially all of the assets of
a Citibank Tenant.

“Named Tenant” shall mean Citibank, N.A.

“Citibank Tenant” shall mean any tenant under this lease from time to time that
is either (i) the Named Tenant, (ii) an Affiliate of the Named Tenant, (iii) an
immediate or remote Corporate Successor of either the Named Tenant or an
Affiliate of the Named Tenant or (iv) an Affiliate of any such immediate or
remote Corporate Successor.

7.03. If this lease be assigned, Landlord may collect rent from the assignee. If
the Premises or any part thereof are sublet or used or occupied by anybody other
than Tenant, whether or not in violation of this lease, Landlord may, after
Tenant has defaulted in its obligations hereunder beyond notice and the
expiration of any applicable cure periods, collect rent from the subtenant or
occupant. In either event, Landlord may apply the net amount collected to the
Fixed Rent and Additional Charges herein reserved, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of any of the
provisions of Section 7.01 or any other provision of this lease, or the
acceptance of the assignee, subtenant or occupant as tenant, or a release of
Tenant from the performance by Tenant of Tenant’s obligations under this lease.

7.04. Any assignment or transfer of this lease shall be made only if, and shall
not be effective until, the assignee (except in the case where Tenant and such
assignee are the same legal entity) shall execute, acknowledge and deliver to
Landlord an agreement whereby the assignee shall assume, from and after the
effective date of such assignment (or, in the case of an entity which has
purchased all or substantially all of Tenant’s assets or which is a successor to
Tenant by merger, acquisition, consolidation or change of control, from and
after the Commencement Date) the obligations of this lease

 

28



--------------------------------------------------------------------------------

on the part of Tenant to be performed or observed and whereby the assignee shall
agree that the provisions of this Article 7 shall, notwithstanding such
assignment or transfer, continue to be binding upon such assignee in respect of
all future assignments and transfers. The Named Tenant and any subsequent
assignor of this lease covenants that, notwithstanding any assignment or
transfer, whether or not in violation of the provisions of this lease, and
notwithstanding the acceptance of any of the Fixed Rent and/or Additional
Charges by Landlord from an assignee, transferee, or any other party, the Named
Tenant (and any subsequent assignor of this lease) shall remain fully liable for
the payment of the Fixed Rent and Additional Charges and for the other
obligations of this lease on the part of Tenant to be performed or observed.

7.05. (a) The joint and several liability of Tenant and any immediate or remote
successor in interest of Tenant and the due performance of the obligations of
this lease on Tenant’s part to be performed or observed shall not be discharged,
released or impaired in any respect by any agreement or stipulation made by
Landlord extending the time of, or modifying any of the obligations of, this
lease, or by any waiver or failure of Landlord to enforce any of the obligations
of this lease; provided however, that in the case of any modification of this
lease after an assignment of this lease which increases the obligations of or
decreases the rights of Tenant, the Named Tenant and any subsequent assignor of
this lease shall not be liable for any such increase or decrease unless it has
given its written consent thereto (which consent may be granted or withheld in
such party’s sole discretion), provided and on the condition that the Tenant
under this lease at the time of such modification is not an Affiliate of the
Named Tenant or such subsequent assignor, as the case may be, and Landlord has
been notified in writing thereof. Citibank, N.A. hereby expressly waives the
right to assert any legal or equitable principle that would permit Citibank,
N.A. to claim that it is not primarily liable as Tenant under this lease at any
time following an assignment of this lease by Citibank, N.A., except to the
extent Landlord agreed in writing to release Citibank, N.A. from liability under
this lease or otherwise agreed in writing that Citibank, N.A. would not be
primarily liable under this lease; it being understood and agreed that the
foregoing shall not vitiate the provisions of the preceding sentence respecting
any modification of this lease made after an assignment of this lease.

(b) Except as otherwise provided in this Article, the listing of any name other
than that of Tenant, whether on the doors of the Premises or the Building
directory, or otherwise, shall not operate to vest any right or interest in this
lease or in the Premises.

(c) Any assignment, sublease, license or other transfer, and any mortgage,
pledge, encumbrance or other hypothecation, made in violation of the provisions
of this Article 7 shall be null and void.

7.06. No sublease shall be for a term (including any renewal rights contained in
the sublease) extending beyond the Expiration Date.

 

29



--------------------------------------------------------------------------------

7.07. With respect to each and every sublease or subletting under the provisions
of this lease entered into after the date hereof (other than the Current
Occupancy Agreements, including any amendments or modifications thereto, whether
entered into prior to, or following, the date hereof), it is further agreed
that:

(a) No such sublease shall be valid, and no subtenant shall take possession of
the Premises or any part thereof, until an executed counterpart of the Sublease
Document has been delivered to Landlord;

(b) Each such sublease shall provide that, subject to the provisions of any
Landlord’s Nondisturbance Agreement between Landlord and the subtenant
thereunder, such sublease shall be subject and subordinate to this lease and to
any matters to which this lease is or shall be subordinate, and that in the
event of termination, reentry or dispossess by Landlord under this lease
Landlord may, at its option, take over all of the right, title and interest of
Tenant, as sublessor, under such sublease, and such subtenant shall, at
Landlord’s option, attorn to Landlord pursuant to the then executory provisions
of such sublease, except that Landlord shall not be (i) liable for any previous
act or omission of Tenant under such sublease, (ii) subject to any credit,
offset, claim, counterclaim, demand or defense which such subtenant may have
against Tenant, (iii) bound by any previous modification of such sublease not
consented to by Landlord or by any previous payment of any amount due under this
lease more than one (1) month in advance of the due date thereof, (iv) bound by
any covenant of Tenant to undertake or complete any construction of the Premises
or any portion thereof, (v) required to account for any security deposit of the
subtenant other than any security deposit actually delivered to Landlord by
Tenant, (vi) responsible for any monies (including without limitation any work
allowance) owing by Tenant to the credit of subtenant, (vii) bound by any
obligation to make any payment to such subtenant or grant any credits, except
for services, repairs, maintenance and restoration provided for under the
sublease to be performed after the date of such attornment, or (viii) required
to remove any person occupying the Premises or any part thereof (the matters
described in the foregoing clauses (i) through (viii) being herein collectively
called the “Excluded Obligations”);

(c) The provisions of Section 18.02 shall apply in connection with any claim
made by any subtenant against Landlord or any Landlord Party in connection with
the Excluded Obligations; and

(d) Each sublease shall provide that the subtenant may not assign its rights
thereunder or further sublet the space demised under the sublease, in whole or
in part, except in compliance with all of the terms and provisions of this
Article 7. A sublease meeting all of the requirements set forth in this Section
is herein called a “Sublease Document”.

7.08. Each subletting shall be subject to all of the covenants, agreements,
terms, provisions and conditions contained in this lease. Tenant shall and will
remain

 

30



--------------------------------------------------------------------------------

fully liable for the payment of the Fixed Rent and Additional Charges due and to
become due hereunder and for the performance of all the covenants, agreements,
terms, provisions and conditions contained in this lease on the part of Tenant
to be performed and all acts and omissions of any licensee or subtenant or
anyone claiming under or through any subtenant which shall be in violation of
any of the obligations of this lease, and any such violation shall be deemed to
be a violation by Tenant. Tenant further agrees that notwithstanding any such
subletting, no other and further subletting of the Premises by Tenant or any
person claiming through or under Tenant shall or will be made except upon
compliance with and subject to the provisions of this Article.

7.09. (a) For purposes hereof, the term “Landlord’s Non-Disturbance Agreement”
shall mean a Non-Disturbance Agreement substantially in the form annexed hereto
as Exhibit G.

(b) Landlord shall, within ten (10) Business Days after Tenant’s request
accompanied by an executed counterpart of a Qualifying Sublease, deliver a
Landlord’s Non-Disturbance Agreement to Tenant and the subtenant under such
Qualifying Sublease.

(c) For purposes hereof, the term “Qualifying Sublease” shall mean a direct
sublease:

(i) which is with a subtenant which is not entitled to sovereign immunity, and
whose intended use of the Premises, or the relevant part thereof, will not
violate the terms of this lease and is in keeping with the standards of the
Building which are consistent with first class office buildings located in
Manhattan that are comparable to the Building (herein called “Comparable
Buildings”);

(ii) which is with a subtenant which has, or whose guarantor of such subtenant’s
obligations under such Qualifying Sublease (which guarantee shall be in a form
reasonably acceptable to Landlord) has, as of the date of execution of such
Qualifying Sublease, a net worth, exclusive of good will, computed in accordance
with GAAP, equal to or greater than ten (10) times the annual Minimum Sublease
Rent and Landlord has been provided with proof thereof reasonably satisfactory
to Landlord;

(iii) which meets all of the applicable requirements of this Article 7
(including, without limitation, the provisions of Section 7.07);

(iv) which demises not less than one full Office Floor; provided, that the
requirements of this subclause (iv) shall not apply in the case of any retail
space, the cafeteria and/or fitness center;

 

31



--------------------------------------------------------------------------------

(v) which is for a sublease term of not less than five (5) years;

(vi) which provides for rentals which on a rentable square foot basis are equal
to or in excess of the Fixed Rent, Operating Expenses and Net Taxes Additional
Charges for such period (herein called the “Minimum Sublease Rent”), or, in the
alternative, provides for a rental rate that is less than the Minimum Sublease
Rent, but will automatically be increased to an amount that is equal to all of
the same economic terms and conditions (including, without limitation, Fixed
Rent, Operating Expenses and Net Taxes Additional Charges) that would have been
applicable as between Landlord and Tenant hereunder with respect to the space
demised by such Qualifying Sublease for the period commencing on such date of
attornment and ending on the expiration date of such Qualifying Sublease; and

(vii) grants to the subtenant no greater rights and imposes on the subtenant no
lesser obligations than the rights granted to and obligations imposed on Tenant,
respectively, pursuant to the form of Amended and Restated Lease, grants no
lesser rights to Tenant, as sublessor, and imposes no greater obligations on
Tenant, as sublessor, than the rights granted to and obligations imposed on
Landlord pursuant to the form of Amended and Restated Lease.

ARTICLE 8

Compliance with Laws

8.01. Each of Tenant and Landlord shall give prompt notice to the other of any
notice it receives of the violation of any Legal Requirements with respect to
the Premises or the use or occupancy thereof. Tenant shall be responsible for
compliance with all Legal Requirements in respect of the Real Property, whether
or not such compliance requires work which is structural or non-structural,
ordinary or extraordinary, foreseen or unforeseen; provided, however, Landlord
shall be responsible for any such compliance as it relates to Landlord’s
Restoration Obligations, if any, under Article 19. Tenant shall pay all the
reasonable out-of-pocket costs and all the reasonable out-of-pocket expenses,
and all the fines, penalties and damages which may be imposed upon Landlord by
reason of or arising out of Tenant’s failure to fully and promptly comply with
and observe the provisions of this Section 8.01. However, Tenant need not comply
with any such Legal Requirement so long as Tenant shall be contesting the
validity thereof, or the applicability thereof to the Premises, in accordance
with Section 8.02. Landlord shall pay all the reasonable out-of-pocket costs and
all the reasonable out-of-pocket expenses, and all the fines, penalties and
damages which may be imposed upon Tenant by reason of or arising out of
Landlord’s failure to fully and promptly comply with and observe the provisions
of this Section 8.01. However, Landlord need not

 

32



--------------------------------------------------------------------------------

comply with any such Legal Requirement so long as Landlord shall be contesting
the validity thereof, or the applicability thereof to the Premises, in
accordance with Section 8.02.

8.02. (a) Tenant, at its expense, after notice to Landlord, may contest, by
appropriate proceedings prosecuted diligently and in good faith, the validity,
or applicability to the Premises, of any Legal Requirement, provided that
(a) Landlord shall not be subject to a bona fide threat of criminal penalty or
to prosecution for a crime, or any other fine or charge (unless Tenant agrees in
writing to indemnify, defend and hold Landlord harmless from and against such
non-criminal fine or charge), nor shall the Premises or any part thereof, be
subject to a bona fide threat of being condemned or vacated, nor shall the
Building or Land, or any part thereof, be subjected to a bona fide threat of any
lien (unless Tenant shall remove such lien by bonding or otherwise) or
encumbrance, by reason of non-compliance or otherwise by reason of such contest;
(b) except as otherwise provided in this Section 8.02, before the commencement
of such contest, Tenant shall furnish to Landlord a cash deposit or other
security in amount, form and substance reasonably satisfactory to Landlord and
shall indemnify Landlord against the reasonable cost thereof and against all
liability for damages, interest, penalties and expenses (including reasonable
attorneys’ fees and expenses), resulting from or incurred in connection with
such contest or non-compliance (provided, however, that Tenant shall not be
required to furnish any such cash deposit or other security if Tenant is a
Citibank Tenant or if a non-Citibank Tenant or the guarantor of a non-Citibank
Tenant shall then have a net worth, exclusive of good will, determined in
accordance with GAAP of not less ten (10) times the potential cost of
non-compliance, as reasonably determined by Landlord); and (c) Tenant shall keep
Landlord advised as to the status of such proceedings. Without limiting the
application of the above, Landlord shall be deemed subject to a bona fide threat
of prosecution for a crime if Landlord or any officer, director, partner,
shareholder or employee of any of Landlord, as an individual, is charged with a
crime of any kind or degree whatever, unless such charge is withdrawn or
disposed of before Landlord or such officer, director, partner, shareholder or
employee (as the case may be) is required to plead or answer thereto.

(b) Landlord, at its expense, after notice to Tenant, may contest, by
appropriate proceedings prosecuted diligently and in good faith, the validity,
or applicability to the Premises, of any Legal Requirement, provided that
(a) Tenant shall not be subject to a bona fide threat of criminal penalty or to
prosecution for a crime, or any other fine or charge (unless Landlord agrees in
writing to indemnify, defend and hold Tenant harmless from and against such
non-criminal fine or charge), nor shall the Premises or any part thereof, be
subject to a bona fide threat of being condemned or vacated, nor shall the
Building or Land, or any part thereof, be subjected to a bona fide threat of any
lien (unless Landlord shall remove such lien by bonding or otherwise) or
encumbrance, by reason of non-compliance or otherwise by reason of such contest;
(b) except as otherwise provided in this Section 8.02, before the commencement
of such contest, Landlord shall furnish to Tenant a cash deposit or other
security in amount, form

 

33



--------------------------------------------------------------------------------

and substance reasonably satisfactory to Tenant and shall indemnify Tenant
against the reasonable cost thereof and against all liability for damages,
interest, penalties and expenses (including reasonable attorneys’ fees and
expenses), resulting from or incurred in connection with such contest or
non-compliance (provided, however, that Landlord shall not be required to
furnish any such cash deposit or other security if Landlord shall then have a
net worth, exclusive of good will and its interest in the Real Property,
determined in accordance with GAAP of not less ten (10) times the potential cost
of non-compliance, as reasonably determined by Tenant); and (c) Landlord shall
keep Tenant advised as to the status of such proceedings. Without limiting the
application of the above, Tenant shall be deemed subject to a bona fide threat
of prosecution for a crime if Citibank Tenant or any officer, director, partner,
shareholder or employee of any of Citibank Tenant, as an individual, is charged
with a crime of any kind or degree whatever, unless such charge is withdrawn or
disposed of before Citibank Tenant or such officer, director, partner,
shareholder or employee (as the case may be) is required to plead or answer
thereto.

8.03. Notwithstanding anything to the contrary contained herein, Tenant shall
not be deemed to be in default of Tenant’s obligations under this lease if
Tenant shall fail to comply with any such Legal Requirement if, and only if:

 

  (a) such Legal Requirement obligation is limited to the interior of the
Premises, is not related to Hazardous Materials, is not structural in nature and
the failure to comply with such Legal Requirement will not have an adverse
effect on Building Systems or on the health or safety of any occupant of or
visitor to the Building; and

 

  (b) the failure to comply with such Legal Requirement will not (i) subject
Landlord or any Superior Mortgagee to prosecution for a crime or any other fine
or charge (unless Tenant agrees in writing to indemnify, defend and hold such
parties harmless from and against any such fine or charge and actually pays any
such fine or charge), (ii) subject the Premises or any part thereof to being
condemned or vacated, or (iii) subject the Building or Land, or any part
thereof, to any lien or encumbrance which is not removed or bonded within the
time period required under this lease.

 

34



--------------------------------------------------------------------------------

ARTICLE 9

Insurance

9.01. Tenant shall not knowingly violate, or knowingly permit the violation of,
any condition imposed by any insurance policy then issued in respect of the Real
Property and shall not do, or permit anything to be done, or keep or permit
anything to be kept in the Premises which would subject Landlord or any Superior
Mortgagee to any liability or responsibility for personal injury or death or
property damage, or which would result in insurance companies of good standing
refusing to insure the Real Property, or which would result in the cancellation
of or the assertion of any defense by the insurer in whole or in part to claims
under any policy of insurance in respect of the Real Property; provided,
however, that in no event shall the mere use of the Premises for customary and
ordinary office purposes or for any of the current retail uses at the Premises
or any other current use or uses of the Real Property, as opposed to the manner
of such use, constitute a breach by Tenant of the provisions of this
Section 9.01.

9.02. (a) If, by reason of any failure of Tenant to comply with the provisions
of this lease, the premiums on Landlord’s insurance that it is required to
maintain hereunder shall be higher than they otherwise would be, and Landlord
shall notify Tenant of such fact and, if Tenant shall not, as soon as reasonably
practicable, but in no event more than twenty (20) days thereafter, rectify such
failure so as to prevent the imposition of such increase in premiums, then
Tenant shall pay to Landlord within thirty (30) days after demand accompanied by
reasonable supporting documentation, for that part of such premiums which shall
have been charged to Landlord due to such failure on the part of Tenant.

(b) If, by reason of any failure of Landlord to comply with any provision of
this lease, the premiums on Tenant’s insurance that it is required to maintain
hereunder shall be higher than they otherwise would be, and Tenant shall notify
Landlord of such fact and, if Landlord shall not, as soon as reasonably
practicable, but in no event more than twenty (20) days thereafter, rectify such
failure so as to prevent the imposition of such increase in premiums, then
Landlord shall reimburse Tenant for that part of such insurance premiums which
shall have been charged to Tenant due to such failure on the part of Landlord
within thirty (30) days after demand accompanied by reasonable supporting
documentation.

(c) A schedule or “make up” of rates for the Real Property or the Premises, as
the case may be, issued by the New York Fire Insurance Rating Organization or
other similar body making rates for insurance for the Real Property or the
Premises, as the case may be, shall be prima facie evidence (absent manifest
error) of the facts therein stated and of the several items and charges in the
insurance rate then applicable to the Real Property or the Premises, as the case
may be.

 

35



--------------------------------------------------------------------------------

9.03. Tenant, at its expense, shall maintain at all times during the term of
this lease (a) except if Tenant exercised the Insurance Election pursuant to
Section 9.09, “all risk” property insurance covering the Base Elements to a
limit of not less than the full replacement value thereof (as from time to time
reasonably designated by Tenant and promptly following Landlord’s request,
Tenant will advise Landlord of Tenant’s designation of full replacement value),
such insurance to include a replacement cost endorsement, (b) boiler and
machinery insurance to the extent Tenant maintains and operates such machinery
with minimum limits of $100,000,000 per accident, (c) “all risk” property
insurance covering all present and future Tenant’s Property and Leasehold
Improvements to a limit of not less than the full replacement value thereof,
(d) workers’ compensation in statutory limits and employers’ liability in
minimum limits of $1,000,000 per occurrence, (e) commercial general liability
insurance, including contractual liability, in respect of the Premises and the
conduct of operation of business therein, with limits of not less than One
Hundred Million Dollars ($100,000,000) combined single limit for bodily injury
and property damage liability in any one occurrence, and (f) when Alterations
are in progress, the insurance specified in Section 11.03. The limits of such
insurance shall not limit the liability of Tenant hereunder or any covenant of
Tenant hereunder to act with diligence with respect thereto. Tenant shall name
Landlord (and any party as Landlord may reasonably request in writing) as an
additional insured with respect to all of such insurance (other than required
under item (d) above) and if Tenant is not self insuring, with the right to make
claims under the insurance contract, provided that Landlord provides Tenant with
at least seven (7) days notice in advance of making any such claim and further
provided that Landlord will not adversely effect any prosecution of claim by
Tenant thereunder, and shall deliver to Landlord and any additional insureds,
prior to the Commencement Date, certificates of insurance issued by the
insurance company or its authorized agent together with, in the case of
commercial general liability insurance, additional insured endorsements. Such
insurance may be carried under umbrella or excess policies, or in a blanket
policy covering the Premises and other locations of Tenant, if any. Tenant shall
procure and pay for renewals of such insurance from time to time before the
expiration thereof, and Tenant, upon Landlord’s request, shall deliver to
Landlord and any additional insureds a certificate of such renewal policy. All
such policies shall be issued by companies of recognized responsibility licensed
to do business in New York State and rated by Best’s Insurance Reports or any
successor publication of comparable standing and carrying a rating of A- VIII or
better or the then equivalent of such rating, and all such policies shall
contain a provision whereby the same cannot be canceled or materially modified
unless Landlord and any additional insureds are given at least thirty (30) days
prior written notice of such cancellation or material modification. All proceeds
from any insurance coverages maintained by Tenant under this Article 9 (other
than from commercial general liability insurance, if any) shall be payable
solely to Tenant. The parties shall cooperate with each other in connection with
prosecution of claims to recover the insurance proceeds for covered losses and
with the collection of any insurance monies that may be due in the event of loss
and shall execute and deliver to each other such proofs of loss and

 

36



--------------------------------------------------------------------------------

other instruments which may be reasonably required to recover any such insurance
monies.

9.04. Landlord agrees to have included in each of the insurance policies
insuring against loss, damage or destruction by fire or other casualty required
to be carried pursuant to the provisions of Section 9.09, a waiver of the
insurer’s right of subrogation against Tenant during the term of this lease or,
if such waiver should be unobtainable or unenforceable, (i) an express agreement
that such policy shall not be invalidated if the assured waives the right of
recovery against any party responsible for a casualty covered by the policy
before the casualty or (ii) any other form of permission for the release of
Tenant. Tenant agrees to have included in each of its insurance policies
insuring the Tenant’s Property and Leasehold Improvements (and to the extent
Tenant does not make the election under Section 9.09, the Base Elements) against
loss, damage or destruction by fire or other casualty, a waiver of the insurer’s
right of subrogation against Landlord during the term of this lease or, if such
waiver should be unobtainable or unenforceable, (A) an express agreement that
such policy shall not be invalidated if the assured waives the right of recovery
against any party responsible for a casualty covered by the policy before the
casualty or (B) any other form of permission for the release of Landlord. If
such waiver, agreement or permission shall not be, or shall cease to be,
obtainable from any party’s then current insurance company, the insured party
shall so notify the other party promptly after learning thereof, and shall use
commercially reasonable efforts to obtain the same from another insurance
company described in Section 9.03 hereof. Landlord hereby releases Tenant, and
Tenant hereby releases Landlord, with respect to any claim (including a claim
for negligence) which it might otherwise have against such party, for loss,
damage or destruction with respect to its property occurring during the term of
this lease to the extent to which it is, or is required to be, insured under a
policy or policies containing a waiver of subrogation or permission to release
liability, as provided in the preceding subdivisions of this Section. Nothing
contained in this Section shall be deemed to relieve Landlord or Tenant of any
duty imposed elsewhere in this lease to repair, restore or rebuild or to
nullify, to the extent applicable, any abatement of rents provided for elsewhere
in this lease.

9.05. Landlord may from time to time require that the amount of the insurance to
be maintained by Tenant under Section 9.03 be reasonably increased, so that the
amount thereof adequately protects Landlord’s interests; provided, however, that
the amount to which such insurance requirements may be increased shall not
exceed an amount then being required by landlords of Comparable Buildings. In
the event that Tenant disputes the reasonableness of any such required increase
in the amount of the insurance to be maintained by Tenant under Section 9.03,
Tenant shall have the right to submit such dispute to expedited arbitration
under Article 37.

9.06. If Citibank, N.A. or its Corporate Successor exercises the Insurance
Election pursuant to the provisions of Section 9.09 hereof, Landlord shall
thereafter maintain in respect of the Base Elements at all times during the term
of this

 

37



--------------------------------------------------------------------------------

lease, (a) “all risk” property insurance covering the Base Elements to a limit
of not less than the full replacement value thereof (as from time to time
reasonably designated by Landlord), such insurance to include a replacement cost
endorsement, (b) boiler and machinery insurance to the extent Landlord maintains
and operates such machinery with minimum limits of $100,000,000 per accident,
(c) business interruption or loss of rents insurance, and (d) any other
insurance required to be carried by Tenant pursuant to Section 9.07 and, as its
relates to Landlord’s Restoration Obligation, Section 11.03. Landlord shall name
Tenant (and any party as Tenant may reasonably request in writing) as an
additional insured with respect to all such insurance and shall deliver to
Tenant and any additional insureds, within thirty (30) days of Tenant’s exercise
of the Insurance Election, certificates of insurance issued by the insurance
company or its authorized agent with respect thereto. Such insurance may be
carried under umbrella or excess policies, or in a blanket policy covering the
Premises and other locations of Landlord, if any, provided that each such policy
shall in all respects comply with this Article 9 and shall specify that the
portion of the total coverage of such policy that is allocated to the Premises
is in the amounts required pursuant to this Section 9.03. Landlord shall procure
and pay for renewals of such insurance from time to time before the expiration
thereof, and Landlord, upon Tenant’s request, shall deliver to Tenant and any
additional insureds a certificate of such renewal policy. All such policies
shall be issued by companies of recognized responsibility licensed to do
business in New York State and rated by Best’s Insurance Reports or any
successor publication of comparable standing and carrying a rating of A- VIII or
better or the then equivalent of such rating, and all such policies shall
contain a provision whereby the same cannot be canceled or modified unless any
additional insureds are given at least thirty (30) days’ prior written notice of
such cancellation or modification.

9.07. Notwithstanding anything to the contrary contained herein, the party
hereunder that is obligated to insure the Base Elements shall obtain terrorism
insurance in such amounts and types of coverage that are commercially available;
provided that such amounts and types of coverage are consistent with those that
are then generally required of, or carried by, owners of Comparable Buildings
that are Real Estate Investment Trusts and taking into account the tenancy of
such buildings (including the Building); provided, that, if Tenant is self
insuring with respect to the Base Elements, Tenant shall only be required to
obtain terrorism insurance to the extent available at commercially reasonable
rates.

9.08. Notwithstanding anything to the contrary contained in this lease,
Citibank, N.A. or its Corporate Successor shall have the option, either alone or
in conjunction with Citigroup Inc., Tenant’s ultimate parent corporation, or any
subsidiaries or affiliates of Citigroup Inc., to maintain self insurance and/or
provide or maintain any insurance required by this lease under blanket insurance
policies maintained by Tenant or Citigroup Inc., or provide or maintain
insurance through such alternative risk management programs as Citigroup Inc.
may provide or participate in from time to time (such types of insurance
programs being herein collectively and severally referred to as

 

38



--------------------------------------------------------------------------------

“self insurance”), provided (i) the same does not thereby decrease the insurance
coverage or limits sets forth in Section 9.03 and (ii) Citibank, N.A. or its
Corporate Successor has a long term credit rating of at least A (or its
equivalent) by Standard & Poors, or any successor in interest, and Moody’s, or
any successor in interest (herein called the “Rating Threshold”). Tenant hereby
advises Landlord that as of the date hereof, and until further notice from
Tenant, Tenant elects to self insure. Any self insurance shall be deemed to
contain all of the terms and conditions applicable to such insurance required to
be maintained by Tenant under this lease, including, without limitation, a full
waiver of subrogation, as required in Section 9.04. If Tenant elects to
self-insure, then, with respect to any claims which may result from incidents
occurring during the term of this lease, the obligations of Tenant to Landlord
under this lease with respect thereto shall survive the expiration or earlier
termination of this lease to the same extent as the insurance required would
survive. For any period that the Rating Threshold is not satisfied (but only
during such period), Tenant shall not be entitled to self insure as provided in
this Section 9.08, and Tenant shall, within thirty (30) days following the date
on which Citibank, N.A. fails to meet the Rating Threshold, obtain the insurance
required to be maintained by Tenant under Section 9.03 through one or more
carriers each having a long term credit rating of at least A (or its equivalent)
by Standard & Poors, or any successor in interest, and Moody’s, or any successor
in interest. At Landlord’s option, Tenant shall obtain such insurance through
carrier(s) having a long term credit rating of AA (or its equivalent) by
Standard & Poors, or any successor in interest, and Moody’s, or any successor in
interest; provided, however, Landlord shall be obligated to pay Tenant for the
incremental cost of such insurance in excess of $225,000 per annum, as such
$225,000 threshold may be increased on an annual basis by the actual increase in
costs to Tenant to obtain such additional coverage but in no event shall any
such increase exceed five percent (5%) in any year. Tenant shall provide
Landlord with reasonable evidence of such coverage and the cost thereof.

9.09. At any time during the last two years of the term of this lease (unless
Citibank, N.A. or its Corporate Successor has delivered a Surrender Notice)
prior to the occurrence of a casualty described in Article 19 (or after the
occurrence of a casualty to which the damage resulting therefrom has been
restored pursuant to the terms of this lease) and subject to the provisions of
this Section 9.09, Citibank, N.A. or its Corporate Successor may elect (herein
called the “Insurance Election”) to require Landlord to maintain the insurance
coverages set forth in Section 9.06 and Section 9.07 (in accordance with the
standards set forth therein) by delivering written notice to that effect to
Landlord (herein called an “Insurance Notice”). Not later than thirty (30) days
after Landlord’s receipt of an Insurance Notice, Landlord will provide to Tenant
a quote from Landlord’s insurance carrier specifying the cost (including,
without limitation, applicable deductibles) of obtaining the insurance coverages
required under Section 9.06 and Section 9.07 (the “Insurance Quote”). Not later
than thirty (30) days (or such shorter period reasonably designated by Landlord
as is then commercially reasonable taking into account the then market
conditions) after Tenant’s receipt of the Insurance Quote, Tenant shall notify
Landlord of Tenant’s election (1) to accept the Insurance

 

39



--------------------------------------------------------------------------------

Quote, in which case, Tenant’s obligation to reimburse Landlord for insurance
costs under this Section 9.09 shall be capped at the Insurance Quote (the
“Insurance Cap”), as such Insurance Cap may increased by the actual increase in
such insurance costs to Landlord; or (2) to rescind its exercise of its
Insurance Election, in which case the Insurance Election shall be deemed
rescinded ab initio. If Tenant fails to notify Landlord within said thirty
(30) day period (or such shorter period reasonably designated by Landlord as is
then commercially reasonable taking into account the then market conditions) of
Tenant’s election, Tenant shall be deemed to have rescinded its previously made
Insurance Election ab initio. If Tenant elects to accept the Insurance Quote or
Landlord and Tenant otherwise mutually agree to the amount of such insurance
costs that Tenant shall be responsible for, then in any such case, Landlord
shall, within ten (10) days of any such election or agreement by Landlord and
Tenant, as the case may be, obtain the requisite insurance coverages set forth
in Section 9.06 and Section 9.07 and Tenant shall maintain such coverage until
the expiration of said ten (10) day period. Within thirty (30) days of
presentation of an invoice therefor (together with reasonable supporting
documentation evidencing same), Tenant shall reimburse Landlord for the
insurance expenses incurred by Landlord in keeping in full force and effect the
insurance that Landlord is required to carry in accordance with Sections 9.06
and 9.07; provided that, Tenant shall have no obligation to reimburse Landlord
any amounts in excess of the Insurance Cap or for any prepaid portion of such
insurance that extends beyond the term of this lease. Tenant shall have the same
right to audit and dispute such insurance costs as is available to Tenant under
Section 3.03 of the Amended and Restated Lease, and for purposes hereof said
Section shall be deemed incorporated herein by reference.

9.10. For so long as Tenant self insures, Tenant shall reimburse Landlord for
Landlord’s actual cost in obtaining additional insurance; provided, that, in no
event shall such reimbursement exceed $225,000 per annum, as such $225,000
threshold may be increased on an annual basis by the percentage of actual
increase in Landlord’s actual cost for obtaining substantially similar coverage
but in no event shall any such increase exceed five percent (5%) in any year.
Landlord shall provide Tenant with reasonable evidence of such coverage and the
cost thereof.

ARTICLE 10

Landlord Transfer Restrictions

10.01. Except for Permitted Transfers (which shall be permitted prior to the
second anniversary of the Commencement Date (the “Second Anniversary”) without
Tenant’s consent), prior to the Second Anniversary neither the Real Property
(nor any portion thereof) nor any interest of Landlord in this lease shall be
sold, assigned, or otherwise transferred, whether by operation of law or
otherwise, nor shall any of the issued or outstanding capital stock, membership
interest, partnership interest or any equity interest of any Landlord Entity, be
(voluntarily or involuntarily) sold, assigned or

 

40



--------------------------------------------------------------------------------

transferred, whether by operation of law or otherwise, nor shall there be any
merger or consolidation of any such corporation or other entity into or with
another corporation or other entity (other than another Landlord Entity) nor
shall additional stock or other interests in any Landlord Entity be issued if
the issuance of such additional stock or other interests will result in a change
of the controlling stock or other interest of ownership of such corporation, nor
shall any general partner’s interest in a partnership which is Tenant be
(voluntarily or involuntarily) sold, assigned or transferred (each of the
foregoing transactions being herein referred to as a “Transfer”).

10.02. For purposes of this Lease:

(a) “Landlord Entity” means (i) the entity which is Landlord (provided such
entity has no significant assets other than the Real Property) and (ii) any
other entity which has no significant assets other than a direct or indirect
interest in Reckson Court Square, LLC as of the date of this lease.

(b) “Permitted Transfer” means (i) any Transfer of a direct or indirect interest
in any Landlord Entity by will or intestacy, (ii) any Transfer of a direct or
indirect interest in any Landlord Entity listed on a national securities
exchange (as defined in the Securities Exchange Act of 1934, as amended) or
traded in the “over the counter” market with quotations reported by the National
Association of Securities Dealers, (iii) (A) any Transfer of a direct or
indirect non-controlling interest (which for purposes hereof shall mean an
interest of not more than 75% and which at the time of the Transfer does not
have day-to-day management of the entity in question, but may have rights with
respect to voting on major decisions of such entity) in any Landlord Entity (a
“Non-Controlling Interest”) to an Institutional Investor (provided, that the
foregoing shall not be deemed to prohibit any subsequent assumption by the
Institutional Investor of management rights by the exercise of rights which are
customary in joint ventures with Institutional Investors) and (B) any Transfer
of a Non-Controlling Interest by one Institutional Investor to another, (iv) any
collateral assignment of any interest in any Landlord Entity as security for a
loan, (v) (A) any Transfer of the Real Property, of any portion thereof or of
any interest in any Landlord Entity, at a foreclosure sale or by transfer or
assignment in lieu of foreclosure, and (B) any Transfer subsequent to a Transfer
described in clause (A), except that for purposes of Article 44 only, such
subsequent Transfers shall only constitute Permitted Transfers through and
including the first Transfer by the foreclosing lender which results in the Real
Property being owned by a party which is not an Affiliate of such lender and
which had no interest in the foreclosed loan, (vi) any Transfer of the Real
Property, of any portion thereof or of any interest in any Landlord Entity to an
Affiliate of Landlord, (vii) any Transfer of ownership interests in any Landlord
Entity among the persons who own interests in such Landlord Entity.

(c) “Institutional Investor” means any one or more of the following entities (or
any department, agency, subsidiary or Affiliate of any of the

 

41



--------------------------------------------------------------------------------

following entities) whether acting for their own account or in a fiduciary or
representative capacity (including for parties which are not themselves
Institutional Investors): (i) a savings bank, a savings and loan association, a
commercial bank, an investment bank, a trust company, an insurance company, a
commercial credit corporation, a real estate investment trust, a mutual fund, a
government entity, an investment company, a money management firm, opportunity
fund or “qualified institutional buyer” within the meaning of Rule 144A under
the Securities Act of 1933, as amended, or an institutional “accredited
investor” within the meaning of Regulation D under the Securities Act of 1933,
as amended, in each case having total assets (in name or under management) in
excess of $500,000,000, (ii) a religious, educational or eleemosynary
institution, a union, federal, governmental, state, municipal or secular
employees’ welfare, benefit, pension or retirement fund, in each case having
total assets of at least $500,000,000 or (iii) any other entity engaged
regularly in the business of financing, owning or investing in real estate
and/or leases having total assets (in name or under management) of at least
$500,000,000.

10.03. Any Transfer by Landlord (other than Permitted Transfers) shall be
subject to Tenant’s right of first offer set forth in Article 44.

ARTICLE 11

Alterations

11.01. Except as otherwise specifically provided in this lease, Tenant shall
make no improvements, changes or alterations in or to the Premises (herein
called “Alterations”) of any nature without Landlord’s prior written approval,
which approval, when required in accordance with the provisions of this lease,
shall be granted or withheld in accordance with the provisions hereinafter set
forth. If Landlord shall fail to respond to Tenant’s written request for
approval of any Alterations, which request shall be accompanied by drawings,
plans and specifications in accordance with the provisions of Section 11.02(a)
(herein called an “Initial Alterations Request”), within ten (10) days after
such Initial Alterations Request is made by Tenant, with Landlord’s approval or
disapproval with detailed comments thereon explaining the reasons for such
disapproval, then Tenant shall have the right to give to Landlord a second
notice (herein called a “Second Alterations Request”), and if Landlord shall
fail to respond to such Second Alterations Request within five (5) Business Days
after Landlord’s receipt thereof with Landlord’s approval or disapproval with
detailed comments thereon explaining the reasons for such disapproval, then such
Second Alterations Request shall be deemed approved by Landlord, provided that
such Initial Alterations Request and Second Alterations Request shall have
specifically referred to this Section 11.01 and specifically stated that
Landlord must respond within such ten (10) day and five (5) Business Day periods
or such Second Alterations Request for approval shall be deemed approved. With
respect to any Alteration which has been approved (or deemed approved) by
Landlord, Landlord shall sign, to the extent required, all applicable
applications for

 

42



--------------------------------------------------------------------------------

building permits together with its approval (or deemed approval) of the subject
Alteration (if such applications were submitted with Tenant’s Alteration
request) or, if such applications were not submitted with Tenant’s Alteration
request, within two (2) Business Days following Tenant’s submission of such
applications.

Notwithstanding anything to the contrary set forth above and provided Tenant
shall be in compliance with the applicable provisions of this Article 11, Tenant
or any permitted subtenant or other permitted occupant of the Premises, may at
its sole expense, without Landlord’s prior approval, undertake Non-Material
Alterations. A “Material Alteration” is an Alteration which (1) materially
affects (x) the exterior (including the appearance) of the Building or (y) the
appearance of the areas below the 6th floor of the Building that would
constitute public areas of the Building (i.e., the lobby, plaza and rotunda) if
the Amended and Restated Lease were in effect (herein called “Deemed Common
Areas”) or (2) (x) materially adversely affects the mechanical, electrical,
sanitary, heating, ventilating, air-conditioning or other service systems of the
Building except to the extent any of the foregoing would exclusively serve
Tenant’s premises in the Building if the Amended and Restated Lease were in
effect (e.g., supplemental air conditioning unit), or (y) affects the structural
integrity of the Building or (z) if following the Surrender Date or the
commencement date of any Extension Term for which Tenant leases less than the
entire Premises, would reduce the useable area of the Building by more than a de
minimis extent (other than rentable area of the Premises continued to be leased
by Tenant). Any Alteration which is not a Material Alteration is herein called a
“Non-Material Alteration”. Landlord agrees not to unreasonably withhold or delay
its consent to any Material Alteration. For purposes hereof, Landlord shall not
be deemed to be acting unreasonably if it withholds consent to a Material
Alteration which: (i) affects the exterior appearance of the Building or the
appearance of the Deemed Common Areas, (ii) would have an a material adverse
affect on the heating, ventilation and air-conditioning, mechanical, electrical,
fire and life safety or plumbing facilities of the Building, or (iii) would have
a material adverse affect on the structural integrity or strength of the
Building, or (iv) would materially reduce the rentable area of the Building as
set forth in clause (2)(y) above. Within the first eighteen (18) months of the
term of this lease, Tenant shall commence and thereafter diligently prosecute to
completion, upgrades to the Building’s elevators and escalators estimated to
cost $6,500,000 in the aggregate. Notwithstanding anything to the contrary
contained in this Section 11.01, the aforementioned upgrades shall not
constitute a Material Alteration. Furthermore, Tenant intends (but shall have no
obligation) to make certain Alterations respecting the “hardening” of the
Building, including, (i) installing window film, (ii) reinforcement of the
splice joints in the lobby of the Building, and (iii) installing a catch cable
system (herein collectively called the “Hardening Alterations”). Notwithstanding
anything to the contrary contained in this Section 11.01, the Hardening
Alterations shall not constitute Material Alterations; provided, that, (i) with
respect to the window film, same do not have a material aesthetic impact on the
Building, and (ii) if in Landlord’s good faith judgment it finds the catch cable
system aesthetically objectionable upon Tenant’s presentation of its proposed
design of the catch cable system prior to installation, Tenant

 

43



--------------------------------------------------------------------------------

may (v) modify the design to adequately address Landlord’s concerns [whereupon
Landlord’s approval shall not be unreasonably withheld], and Tenant shall not be
required to remove or further modify same on or prior to the end of the term of
this lease (or in the case Tenant exercises the Surrender Election, on or prior
to the Surrender Date) as the case may be, or (w) Tenant may proceed with the
installation without Landlord’s approval, in which case, on or prior to the end
of term of this lease (or in the case Tenant exercises the Surrender Election,
on or prior to the Surrender Date), Tenant shall (but only if at such time
Landlord still finds the catch cable system in its then current state
aesthetically objectionable), at Tenant’s option and at its sole cost and
expense (x) remove the catch cable system and repair, restore or replace the
affected windows to the condition existing prior to the installation of the
catch cable system or (y) replace the catch cable system with an alternative
system that is acceptable to Landlord taking into account the security
requirements of Tenant.

11.02. Before proceeding with any Alteration, Tenant shall (i) at Tenant’s
expense, file all required architectural, mechanical, electrical and engineering
drawings (which drawings shall be prepared by architects and engineers validly
and currently licensed by New York State, who may be employees of Tenant) and
obtain all permits required by law, if any, and (ii) submit to Landlord, for
Landlord’s approval, copies of such drawings, plans and specifications for the
work to be done together with Tenant’s estimated cost thereof (but such
submission shall, in the case of Non-Material Alterations, or in the case of
revisions to Non-Material Alterations or to portions of previously approved
Alterations which portions of such Alterations do not constitute Material
Alterations, not be for Landlord’s approval but rather for the purpose of
confirming, in Landlord’s reasonable judgment, that the proposed Alteration or
revision is, in fact, a Non-Material Alteration or a revision of the type set
forth above in this clause (ii), provided that no such submission shall be
required if the provisions of the next succeeding sentence are applicable), and
Tenant, subject to the deemed approval provisions set forth in Section 11.01,
shall not proceed with such work until it obtains (but only to the extent same
is required hereunder), Landlord’s written approval of such drawings, plans and
specifications. Notwithstanding anything to the contrary contained herein,
Tenant shall not be required to submit plans and/or specifications with respect
to Alterations that do not require a building permit as a matter of Legal
Requirements or that are of a merely decorative nature or of such a minor nature
(such as putting up a partition to divide one office into two work spaces) that
it would not be customary industry practice in Comparable Buildings to prepare
plans and/or specifications for such work. Landlord, at no third-party
out-of-pocket cost to Landlord, will cooperate with Tenant’s efforts to obtain
the permits necessary to perform such Alterations, and Tenant shall indemnify
and hold harmless Landlord from and against any claims arising in connection
with such cooperation. Notwithstanding anything to the contrary contained
herein, Landlord’s review of any and all drawings, plans and specifications
submitted to Landlord as set forth in Section 11.02 shall be at Landlord’s sole
cost and expense.

 

44



--------------------------------------------------------------------------------

11.03. Tenant, at its expense, shall obtain (and, reasonably promptly after
obtaining same, furnish true and complete copies to Landlord of) all necessary
governmental permits and certificates for the commencement and prosecution of
Alterations, and shall cause Alterations to be performed in compliance
therewith, with all applicable Legal Requirements and with all applicable
requirements of insurance bodies and with plans and specifications approved by
Landlord (to the extent such approval is required hereunder). Landlord shall, to
the extent reasonably necessary, cooperate with Tenant in connection with such
filings, approvals and permits, and shall execute reasonably promptly (and shall
endeavor to do so within two (2) Business Days after request) any applications
as may be required in connection therewith, provided that Tenant shall reimburse
Landlord (as Additional Charges) for the reasonable out-of-pocket costs and
expenses incurred by Landlord in connection with such cooperation within thirty
(30) days after demand therefor, accompanied by reasonably satisfactory
documentation of such costs and expenses, and further provided that Tenant shall
indemnify and hold harmless Landlord from and against any claims arising in
connection with such cooperation, other than any such claims arising from any
incorrect information provided by Landlord in connection therewith or Landlord’s
negligence, willful misconduct or breach of this lease. Throughout the
performance of Alterations, Tenant, at its expense, (or in the case Tenant has
exercised the Insurance Election, Landlord in respect to Landlord’s Restoration
Obligation), shall carry, or cause to be carried for any occurrence in or about
the Premises, (a) all risks builders risk insurance written on a completed
valued basis (with no restrictions on occupancy during construction) for the
full replacement cost value of such Alterations, (b) Commercial General
Liability including contractual liability and completed operations coverage with
minimum limits of $1,000,000 per occurrence, (c) workers’ compensation for all
persons employed in connection with such Alterations in statutory limits and
Employers’ Liability with minimum limits of $1,000,000, (d) Automobile Liability
with minimum limits of $1,000,000 covering any auto owned or operated in
connection with such Alterations, (e) Umbrella or Excess liability with minimum
limits of $25,000,000 and (f) to the extent such Alterations involve any
engineering and design, professional liability (E&O) insurance with a minimum of
$1,000,000.

11.04. Landlord agrees that it will not knowingly do or permit anything to be
done in or about the Premises that would violate Tenant’s (or Tenant’s
contractors) union contracts, or create any work stoppage, picketing, labor
disruption or dispute or disharmony or any interference with the business of
Tenant or any Alterations being performed by Tenant in accordance with the terms
and conditions of this lease. Landlord shall immediately stop such activity if
Tenant notifies Landlord in writing that continuing such activity would violate
Tenant’s (or Tenant’s contractors) union contracts, or has caused any work
stoppage, picketing, labor disruption or dispute or disharmony or any
interference (beyond a de minimis extent) with the business of Tenant or any
Alterations being performed by Tenant in accordance with the terms and
conditions of this lease.

 

45



--------------------------------------------------------------------------------

11.05. Tenant, at its expense, and with diligence and dispatch, shall procure
the cancellation or discharge of all notices of violation arising from or
otherwise connected with the performance by or on behalf of Tenant of
Alterations, or any other work, labor, services or materials done for or
supplied to Tenant, or any person claiming through or under Tenant (other than
by Landlord or its employees, agents or contractors), which shall be issued by
the Department of Buildings of the City of New York or any other public
authority having or asserting jurisdiction. Tenant shall defend, indemnify and
save harmless Landlord from and against any and all mechanic’s and other liens
and encumbrances filed in connection with Alterations, or any other work, labor,
services or materials done for or supplied to Tenant, or any person claiming
through or under Tenant (other than by Landlord or its employees, agents or
contractors), including, without limitation, security interests in any
materials, fixtures or articles so installed in and constituting part of the
Premises and against all reasonable costs, expenses and liabilities incurred in
connection with any such lien or encumbrance or any action or proceeding brought
thereon. Tenant, at its expense, shall procure the satisfaction or discharge of
record of all such liens and encumbrances within thirty (30) days after notice
of the filing thereof (or bond or otherwise remove such lien or encumbrance if
Tenant is contesting same in accordance with the terms hereof). Provided that
Tenant provides such bonding during the pendency of any contest, nothing herein
contained shall prevent Tenant from contesting, in good faith and at its own
expense, any notice of violation, provided that Tenant shall comply with the
provisions of Section 8.02; provided further, however, that the foregoing
provisions of this sentence shall not obviate the need for such satisfaction or
discharge of record following the resolution of such contest.

11.06. Tenant will promptly upon the completion of an Alteration for which
Tenant is required to submit plans and specifications to Landlord in accordance
with the provisions of Section 11.02, deliver to Landlord “as-built” drawings or
approved shop drawings of any Alterations Tenant has performed or caused to be
performed in the Premises, and (a) if any Alterations by Tenant are then
proposed or in progress, Tenant’s drawings and specifications, if any, for such
Alterations and (b) if any Alterations by Landlord for Tenant were performed or
are then proposed or in progress, the “as-built” drawings or approved shop
drawings, if any, or the drawings and specifications, if any, as the case may
be, for such Alterations, in Tenant’s possession. Notwithstanding anything to
the contrary contained herein, wherever this lease requires the submission of
“as-built” drawings or approved shop drawings by Tenant, Tenant may satisfy such
obligation by submitting final marked drawings except with respect to
Alterations involving the sprinkler/life safety systems of the Building.

11.07. Subject to the provisions of Article 43, all fixtures and equipment
(other than any furniture, fixtures and equipment constituting Tenant’s
Property) installed or used by Tenant in the Premises shall not be subject to
UCC filings or other recorded liens. Notwithstanding anything to the contrary
contained in this Article 11 or elsewhere in this lease to the contrary, Tenant
shall have the right to obtain financing secured by security interests in
Tenant’s furniture, fixtures and equipment constituting Tenant’s

 

46



--------------------------------------------------------------------------------

Property (herein called, “Tenant’s Collateral”) and the provider of such
financing shall have the right to file UCC financing statements in connection
therewith, provided and on condition that (a) Landlord shall be under no
obligation to preserve or protect Tenant’s Collateral, (b) following an event of
default by Tenant hereunder the secured party shall be required to reimburse
Landlord for Landlord’s actual out of pocket costs and expense of storing
Tenant’s Collateral and repairing any damage to the Premises which occurs during
the removal of Tenant’s Collateral, and (c) except in connection with a
Leasehold Mortgage, the description of the secured property in the UCC financing
statements shall specifically exclude Tenant’s leasehold estate and any
so-called betterments and improvements to the Premises (in contradistinction to
Tenant’s Collateral). Landlord agrees to execute and deliver a so called
“recognition agreement” with the holder of the security interest in Tenant’s
Collateral acknowledging the foregoing, provided same is in form and substance
reasonably acceptable to Landlord and, if required, the holder of any Superior
Mortgage. In addition, Landlord agrees to execute and deliver a document
reasonably acceptable to Landlord to protect the position of the holder of the
security interest in Tenant’s Collateral, sometimes referred to as a so called
“landlord’s waiver,” which includes provisions (i) waiving any rights Landlord
may have to Tenant’s Collateral by reason of (A) the manner in which Tenant’s
Collateral is attached to the Building, or (B) any statute or rule of law which
would, but for this provision, permit Landlord to distrain or assert a lien or
claim any other interest against any such property by reason of any other
provisions of this lease against Tenant’s Collateral for the nonpayment of any
rent coming due under this lease, and (ii) giving the right to the holder of the
security interest in Tenant’s Collateral, prior to the expiration of this lease
or in the event of the earlier termination of this lease, prior to the later of
the earlier termination of this lease and fifteen (15) Business Days after
Landlord’s notice to the holder of the security interest in Tenant’s Collateral
of Landlord’s intent to terminate this lease as a result of Tenant’s default
hereunder, to remove Tenant’s Collateral in the event of a default by Tenant
under any agreement between Tenant and the holder of the security interest in
Tenant’s Collateral, provided Tenant shall remain liable to perform, in
accordance with the terms and conditions of this lease, or paying the costs
incurred by Landlord in performing, restoration and repairs to any damage to the
Premises resulting therefrom. Tenant shall reimburse Landlord as Additional
Charges for any and all actual out-of-pocket costs and expenses incurred by
Landlord in connection with Landlord’s review of any of the foregoing documents.

11.08. Tenant shall keep records for six (6) years of Tenant’s Alterations
costing in excess of Five Hundred Thousand ($500,000.00) Dollars and of the cost
thereof. Tenant shall, within thirty (30) days after demand by Landlord, furnish
to Landlord copies of such records and cost if Landlord shall require same in
connection with any proceeding to reduce the assessed valuation of the Real
Property, or in connection with any proceeding instituted pursuant to Article 8.

11.09. Tenant shall have the right, during the term of this lease, to use all
permits, licenses, certificates of occupancy, approvals, architectural,
mechanical,

 

47



--------------------------------------------------------------------------------

electrical, structural and other plans, studies, drawings, specifications,
surveys, renderings, technical descriptions, warranties, development rights and
other intangible personal property that relate to the Premises.

11.10. Landlord may not make any Alterations to the Real Property, or any
portion thereof, without the prior written consent of Tenant, which Tenant may
grant or withhold in its sole and absolute discretion.

11.11. Any dispute between Landlord and Tenant relating to any provision of this
Article 11 shall be subject to resolution by arbitration in accordance with the
provisions of Article 37.

ARTICLE 12

Landlord’s and Tenant’s Property

12.01. (a) Tenant shall have the exclusive right, during the term of this lease,
to use all equipment, machinery, inventory, appliances and other tangible
personal property located in the Premises as of the Commencement Date and used
in connection with the operation of the Premises. All fixtures, equipment,
improvements, ventilation and air-conditioning equipment and appurtenances
attached to or built into the Premises at the commencement of or during the term
of this lease, whether or not by or at the expense of Tenant (excluding the
Building Systems (which are and shall remain the property of Landlord but which
are subject to modification, change and/or replacement by Tenant in accordance
with the terms of this lease) and Tenant’s Property (which is and shall remain
the property of Tenant)), shall be and remain a part of the Premises, shall,
upon the expiration or sooner termination of this lease, be deemed the property
of Landlord (without representation or warranty by Tenant) and shall not be
removed by Tenant, except as provided in Section 12.02. Notwithstanding the
foregoing provisions, upon notice to Tenant no later than eighteen (18) months
after the Expiration Date, Landlord, subject to the provisions of the last
sentence of this Section 12.01(a), may require Tenant to reimburse Landlord for
the actual and commercially-reasonable third-party out-of-pocket costs incurred
by Landlord that are incremental to the removal of Specialty Alterations (i.e.,
and not the demolition costs that Landlord would have otherwise incurred) if
Landlord shall have theretofore elected to remove any Specialty Alterations made
by Tenant and to repair and restore in a good and workmanlike manner to good
condition any damage to the Premises or the Real Property caused by such removal
(other than due to the negligence of any Landlord Party or Landlord contractor);
provided, however, that if Tenant shall exercise its right pursuant to Article
36 to extend the term of this lease with respect to less than the entire
Premises (herein called the “Partial Premises”) or Tenant shall have exercised
the Surrender Option, then, with respect to any Specialty Alterations located in
or serving the Partial Premises or the Surrender Space, as the case may be, the
rights of Landlord contained in this sentence shall relate to the eighteen
(18) month period following the extended Expiration Date

 

48



--------------------------------------------------------------------------------

with respect to such Partial Premises, or the eighteen (18) month period
following the Surrender Date with respect to the Surrender Space, as the case
may be, and Landlord shall not remove any such Specialty Alterations prior to
the extended Expiration Date with respect to such Partial Premises or the
Surrender Date with respect to the Surrender Premises, as the case may be. As
used herein, “Specialty Alterations” shall mean (i) slab cuts exceeding six
(6) inches in diameter, excluding up to two (2) interconnecting staircases per
floor (not to exceed a total of twenty (20) interconnecting staircases in the
aggregate) in addition to any interconnecting staircases existing in the core of
the Building, (ii) vertical transportation systems, such as dumbwaiters and
pneumatic conveyers, (iii) vaults, (iv) louvers and any other exterior
penetrations, including, without limitation, rooftop penetrations, (v) any other
Alteration affecting the exterior appearance of the Premises or the Building,
(vi) any Alteration made after the date hereof, which leaves any Office Floor of
the Premises with a supply of electricity less than that customarily required by
tenants leasing space in Comparable Buildings as of the date hereof (but in no
event, shall this provision be construed to permit Landlord to pass along to
Tenant the cost of bringing additional electric service to the Building),
(vii) rooftop installations, but not any wiring, risers or conduits in
connection therewith, and (viii) any Alteration made after the date hereof,
which leaves any Office Floor of the Premises with a supply of chilled water
less than that customarily required by tenants leasing space in Comparable
Buildings as of the date hereof (but in no event, shall this provision be
construed to permit Landlord to pass along to Tenant the cost of increasing the
Building’s supply of chilled water), and (ix) any Alteration which is required
to be removed or restored in order for the Certificate of Occupancy to be
modified to permit the Building to be used in the manner permitted by the
Certificate of Occupancy in effect as of the date hereof; provided, however,
that, the term “Specialty Alterations” shall not include any of the foregoing
which are already in place as of the Commencement Date or any upgrade,
modification or replacement thereof. In addition, to the extent that Landlord
actually incurs any other commercially-reasonable third-party out-of-pocket
costs (including without limitation expediter fees) in effectuating
modifications to the Certificate of Occupancy as a result of Tenant’s amendments
thereto subsequent to the date hereof, Landlord may require Tenant to reimburse
Landlord for such costs (subject to the same conditions described in the third
sentence of this Section 12.01(a)).

(b) Notwithstanding anything to the contrary contained in this lease, Landlord
and Tenant agree and acknowledge that, until the expiration or sooner
termination of this lease, Tenant, for federal, state and local income taxes
purposes and for all other purposes shall be deemed the owner of all fixtures,
equipment, improvements, ventilation and air conditioning equipment and
appurtenances attached to or built into the Premises by Tenant or any Affiliate
of Tenant as the owner of the Real Property prior to the Commencement Date
(other than the Building Systems) and Tenant may obtain the benefit of such
ownership, if any, allowed or allowable with respect thereto hereunder, under
applicable law and/or the Internal Revenue Code.

 

49



--------------------------------------------------------------------------------

12.02. All movable partitions, furniture systems, special cabinet work, business
and trade fixtures, machinery and equipment, communications equipment
(including, without limitation, telephone systems and security systems) and
office equipment, whether or not attached to or built into the Premises, which
are installed in the Premises by or for the account of Tenant and can be removed
without structural damage to the Building, and all furniture, furnishings and
other articles of movable personal property owned by Tenant and located in the
Premises (herein collectively called “Tenant’s Property”) shall be and shall
remain the property of Tenant and may be removed by Tenant at any time during
the term of this lease; provided that if any of Tenant’s Property is removed,
Tenant shall repair or pay the cost of repairing any damage to the Premises
resulting from the installation and/or removal thereof.

12.03. At or before the Expiration Date of this lease (or within sixty (60) days
after any earlier termination of this lease, or within sixty (60) days of the
Surrender Date with respect to the Surrender Space) Tenant, at its expense,
shall remove from the Premises (or the Surrender Space, as the case may be) all
of Tenant’s furniture, equipment and other moveable personal property not
affixed or attached to the Premises (except for such items thereof as Landlord
shall have expressly permitted to remain, which property shall become the
property of Landlord), and Tenant shall repair any damage to the Premises
resulting from any installation and/or removal of Tenant’s Property; it being
understood and agreed that notwithstanding anything to the contrary contained in
this lease, Tenant shall have no obligation to remove any cabling or wiring
installed by, or on behalf of Tenant, in the Premises, whether before or
following the Commencement Date.

12.04. Any other items of Tenant’s Property which shall remain in the Premises
after the Expiration Date of this lease, or within sixty (60) days following an
earlier termination date, or within the Surrender Space for a period of sixty
(60) days following the Surrender Date, may at the option of Landlord, be deemed
to have been abandoned, and in such case such items may be retained by Landlord
as its property or disposed of by Landlord, without accountability, in such
manner as Landlord shall reasonably determine, and Tenant shall reimburse
Landlord for Landlord’s reasonable, actual, out-of-pocket expenses in connection
therewith, net of any amounts recovered by Landlord in respect of the
disposition of such property, net of any amounts recovered by Landlord in
respect of the disposition of such property.

12.05. The provisions of this Article 12 shall survive the expiration or other
termination of this lease.

 

50



--------------------------------------------------------------------------------

ARTICLE 13

Repairs and Maintenance

13.01. Subject to the provisions of Article 3, Tenant shall, at its expense,
throughout the term of this lease, take good care of and maintain in good order
and condition the Real Property and the fixtures and improvements therein,
including, without limitation, the property which is deemed Landlord’s pursuant
to Section 12.01 and Tenant’s Property, in accordance with the First-Class
Landlord Standard. Subject to the provisions of Article 3 and to the extent any
obligation of Landlord to repair and restore the Premises pursuant to Article
19, Tenant shall also be responsible for all repairs, interior and exterior,
structural and non-structural, ordinary and extraordinary, foreseen or
unforeseen, in and to the Real Property and the facilities and systems thereof,
which repairs shall be made in accordance with the First-Class Landlord
Standard.

ARTICLE 14

Electricity

14.01. Tenant shall contract directly with a utility company for the provision
of electricity for Tenant’s use in the Premises and in connection with
installations made by Tenant in the Premises. In connection therewith, Tenant
shall have the right to use all electrical installations, risers, switches,
panels, transformers, meters and other related equipment located in the
Premises. Landlord shall cooperate with Tenant to arrange for the direct billing
of such electricity to Tenant by the utility company.

14.02. To the extent that any floor of the Premises is serviced by an amount of
electricity which exceeds the amount required by the New York City Building Code
or for any other reason that Tenant elects, Tenant shall have the right to
redistribute capacity to other floors of the Premises, subject to Tenant’s
obligations pursuant to Section 12.01(a)(vii).

14.03. Any rebates paid to or discounts or other benefits received by Landlord
or Landlord’s affiliates from Consolidated Edison (or any other utility or
governmental entity providing such rebates or discounts) as the result of
energy-saving fixtures and equipment installed in the Premises by Tenant or
otherwise relating to the Premises during the term of this lease shall be paid
to Tenant by Landlord promptly after receipt by Landlord thereof. Landlord shall
cooperate with Tenant in connection with applying to Consolidated Edison (or any
other utility or governmental entity providing such rebates or discounts) for
such rebates or discounts, but Landlord shall incur no cost or expense in
connection with such cooperation unless Tenant agrees to reimburse Landlord for
such monies.

 

51



--------------------------------------------------------------------------------

ARTICLE 15

Services

15.01. Landlord shall not be required to provide any services to Tenant. Tenant,
at its sole cost and expense, shall provide such services as may be required by
Tenant and any persons claiming by, through or under Tenant in connection with
its use and occupancy of the Premises including, without limitation: (i) heat,
ventilation and air conditioning; (ii) elevator service; (iii) domestic hot and
cold water; (iv) cleaning; and (v) electricity. In connection therewith, Tenant
shall have the exclusive right to use all applicable elevators, loading docks,
shafts, risers, HVAC units, ducts, installations and other equipment located in
the Premises.

ARTICLE 16

Access; Signage; Name of Building

16.01. Landlord and persons authorized by Landlord shall have the right, upon
reasonable advance notice, to enter and/or pass through the Premises at
reasonable times to show the Premises to actual and prospective Superior
Mortgagees or investors, or prospective purchasers of the Premises, and provided
Landlord shall use reasonable efforts to minimize any interference with Tenant’s
business operations and shall be accompanied by a designated representative of
Tenant if Tenant shall have made such representative available. Notwithstanding
the foregoing, Landlord acknowledges that Tenant may, from time to time, have
certain security or confidentiality requirements such that portions of the
Premises shall be locked and/or inaccessible to persons unauthorized by Tenant
and such areas will not be made available to Landlord except in the case of an
emergency.

16.02. During the period of fifteen (15) months prior to the Expiration Date,
Landlord and persons authorized by Landlord may exhibit the Premises to
prospective tenants at reasonable times. Landlord shall give Tenant reasonable
prior notice of any entry pursuant to this Section 16.02 and shall use
reasonable efforts to minimize any interference with Tenant’s business
operations and use of the Premises and shall be accompanied by a designated
representative of Tenant if Tenant shall have made such representative available
to Landlord. Notwithstanding the foregoing, Landlord acknowledges that Tenant
may, from time to time, have certain security or confidentiality requirements
such that portions of the Premises shall be locked and/or inaccessible to
persons unauthorized by Tenant and such areas will not be made available to
Landlord except in the case of an emergency.

16.03. Tenant shall have access to the Premises on a twenty-four
(24) hour-per-day, seven (7) day-per-week basis.

 

52



--------------------------------------------------------------------------------

16.04. Throughout the term of this lease, Tenant shall control, and shall have
all rights to, any and all signs, banners, flags, monuments, kiosks or other
means whatsoever of identifying any party, including, without limitation, any
occupant or owner of any portion of the Building placed in, on or about the
Building; provided, that, Tenant shall not change or install any signage on the
exterior of the Building, including the “Citi” signs located on all or any of
the four elevations of the roof-top set back on the 52nd floor of the Building,
to reflect the name of any entity other than a Citibank Tenant and/or its
Affiliates. Landlord shall promptly execute and deliver any documents as may be
required for Tenant to exercise the rights set forth in this Section 16.04.

16.05. Landlord and Tenant hereby acknowledge that the Building is currently
designated and known as both “One Court Square” and “Citicorp At Court Square”.
Landlord hereby agrees that it shall not change the name of the Building or the
designated address of the Building without the prior written approval of Tenant
(which approval may be granted or withheld in Tenant’s sole discretion). Tenant
may, without Landlord’s consent, change the name of the Building to reflect the
name of any Citibank Tenant and/or its Affiliates. Notwithstanding anything to
the contrary contained herein, Tenant shall have the right to include in any
Extension Election Notice given in accordance with the provisions of Article 36
an election (herein called the “Naming Rights Election”) to relinquish all of
Tenant’s rights set forth in this Section 16.05 with respect to the naming of
the Building or all or any portion (as determined by Tenant) of Tenant’s rights
set forth in Section 16.04 to exterior signage or both of said naming and
signage rights (herein as applicable called the “Naming Rights”) in which event
(i) the Naming Rights shall expire and come to an end on the day immediately
preceding the commencement date of the Extension Term immediately following the
giving of such Extension Election Notice and (ii) the value of the Naming Rights
relinquished shall be taken into account in determining the Market Value Rent
for such Extension Term in accordance with the provisions of Section 36.06. In
the event that Tenant does not exercise the Naming Rights Election, the
applicable provisions of Article 36 hereof shall govern.

ARTICLE 17

Notice of Occurrences

17.01. Tenant shall give prompt notice to Landlord of (a) any occurrence in or
about the Premises for which Landlord might be liable, (b) any fire or other
casualty in the Premises for which Landlord is required to maintain insurance or
is otherwise material, and (c) any material damage to or defect in any part or
appurtenance of the Building’s sanitary, electrical, heating, ventilating,
air-conditioning, elevator or other systems located in or passing through the
Premises or any part thereof, if and to the extent that Tenant shall have
knowledge of any of the foregoing matters.

 

53



--------------------------------------------------------------------------------

ARTICLE 18

Non-Liability and Indemnification

18.01. (a) Neither Landlord (except to the extent expressly set forth in this
lease), any affiliate of Landlord or any Superior Mortgagee, nor any direct or
indirect partner, member, trustee, managing agent, beneficiary, director,
officer, shareholder, principal, agent, servant or employee of Landlord or of
any affiliate of Landlord or any Superior Mortgagee (in any case whether
disclosed or undisclosed) ) (each of the foregoing being sometimes referred to
herein as a “Landlord Party”), shall be liable to Tenant for any loss, injury or
damage to Tenant or to any other person, or to its or their property,
irrespective of the cause of such injury, damage or loss, nor shall the
aforesaid parties be liable for any damage to property of Tenant or of others
entrusted to employees of Landlord, nor for loss of or damage to any such
property by theft or otherwise; provided, however, that subject to the
provisions of Section 9.04 and Section 35.03, nothing contained in this
Section 18.01(a) shall be construed to exculpate Landlord for loss, injury or
damage to the extent caused by or resulting from the negligence of Landlord, its
agents, servants, employees and contractors in accessing the Premises. Further,
no Landlord Party shall be liable, even if negligent, for indirect,
consequential, special, punitive, exemplary, incidental or other like damages
arising out of any loss of use of the Premises or any equipment, facilities or
other Tenant’s Property therein by Tenant or any person claiming through or
under Tenant.

(b) Neither Tenant (except to the extent expressly set forth in this lease), any
Affiliate of Tenant, nor any direct or indirect partner, member, trustee,
managing agent, beneficiary, director, officer, shareholder, principal, agent,
servant or employee of Tenant (in any case whether disclosed or undisclosed)
(each of the foregoing being sometimes referred to herein as a “Tenant Party”),
shall be liable to Landlord for any loss, injury or damage to Landlord or to any
other person, or to its or their property, irrespective of the cause of such
injury, damage or loss, nor shall the aforesaid parties be liable for any damage
to property of Landlord or of others entrusted to employees of Tenant, nor for
loss of or damage to any such property by theft or otherwise; provided, however,
that subject to the provisions of Section 9.04, nothing contained in this
Section 18.01(b) shall be construed to exculpate Tenant for loss, injury or
damage to the extent caused by or resulting from the negligence of Tenant, its
agents, servants, employees and contractors in the operation or maintenance of
the Premises. Further, no Tenant Party shall be liable, even if negligent, for
indirect, consequential, special, punitive, exemplary, incidental or other like
damages arising out of any loss of use of Premises or any equipment, facilities
or other property of Landlord by Landlord or any person claiming through or
under Landlord (including, without limitation, damages for lost profits or
opportunities, or the loss by foreclosure, deed in lieu, or otherwise, of all or
any portion of Landlord’s interest in the Premises).

 

54



--------------------------------------------------------------------------------

18.02. Subject to the terms of Section 9.04 relating to waivers of subrogation
(to the extent that such waivers of subrogation shall be applicable in any
case), Tenant shall indemnify and hold harmless each Landlord Party from and
against any and all claims arising from or in connection with (a) the occupancy,
conduct or management of the Real Property or of any business therein, or any
work or thing whatsoever done, or any condition created (other than by Landlord,
its agents, employees or contractors) in or about the Real Property during the
term of this lease; (b) any act, omission (where there is an affirmative duty to
act) or negligence of Tenant or any of its subtenants or licensees or its or
their partners, directors, principals, shareholders, officers, agents, employees
or contractors; (c) any accident, injury or damage whatever (except to the
extent caused by the negligence or willful misconduct of Landlord or its agents,
employees, or contractors) occurring in, at or upon the Real Property; and
(d) any breach or default by Tenant in the full and prompt payment and
performance of Tenant’s obligations under this lease. In case any action or
proceeding be brought against Landlord and/or any Landlord Parties by reason of
any such claim, Tenant, upon notice from Landlord or such Landlord Party, shall
resist and defend such action or proceeding by counsel reasonably satisfactory
to Landlord and such Landlord Party. Provided that Tenant complies with the
requirements of this Section with respect to any third-party claim, Tenant shall
not be liable for the costs of any separate counsel employed by Landlord or any
Landlord Party with respect thereto. If the issuer of any insurance policy
maintained by Tenant and meeting the applicable requirements of this lease shall
assume the defense of any such third-party claim, then Landlord and such
Landlord Party shall permit such insurance carrier to defend the claim with its
counsel and (i) neither Landlord nor any Landlord Party shall settle such claim
without the consent of the insurance carrier (unless such settlement would
relieve Landlord or such Landlord Party of all liability for which Tenant or its
insurance carrier may be liable hereunder and Tenant and its insurance carrier
shall have no liability for such settlement), (ii) Tenant shall have the right
to settle such claim without the consent of Landlord if Landlord and each
Landlord Party and their respective insurance carriers would be relieved of all
liability in connection therewith, (iii) Landlord and each applicable Landlord
Party shall reasonably cooperate, at Tenant’s expense, with the insurance
carrier in its defense of any such claim, and (iv) Tenant shall not be liable
for the costs of any separate counsel employed by Landlord or any Landlord
Party. In no event shall Tenant be liable for indirect, consequential, special,
punitive, exemplary, incidental or other like damages (including, without
limitation, damages for lost profits or opportunities, or the loss by
foreclosure, deed in lieu, or otherwise, of all or any portion of Landlord’s
interest in the Premises). The provisions of the preceding four sentences shall
apply with full force and effect to any obligation of Tenant contained in this
lease to indemnify Landlord and/or all Landlord Parties, without respect to
whether such indemnification obligation is set forth in this Article 18 or
elsewhere in this lease.

18.03. Notwithstanding anything contained in Section 18.01 to the contrary and
subject to the terms of Section 9.04 relating to waivers of subrogation (to the
extent that such waivers of subrogation shall be applicable in any case),
Landlord shall

 

55



--------------------------------------------------------------------------------

indemnify and hold harmless each Tenant Party from and against (a) any and all
third-party claims arising from or in connection with any act, omission (where
there is an affirmative duty to act) or negligence of Landlord and its partners,
directors, principals, shareholders, officers, agents, employees or contractors,
and (b) any breach or default by Landlord in the full and prompt performance of
Landlord’s obligations under this lease; together with all reasonable
out-of-pocket costs, expenses and liabilities incurred in or in connection with
each such claim or action or proceeding brought thereon, including, without
limitation, all reasonable out-of-pocket attorneys’ fees and expenses. In no
event shall Landlord be liable for indirect, consequential, special, punitive,
exemplary, incidental or other like damages (including, without limitation,
damages for lost profits or opportunities, or the loss by foreclosure, deed in
lieu, or otherwise, of all or any portion of Tenant’s interest in the Premises).
If any such third-party claim is asserted against Tenant and/or any Tenant
Party, Tenant shall give Landlord prompt notice thereof and Landlord shall
resist and defend such third-party claim (including any action or proceeding
thereon) by counsel reasonably satisfactory to Tenant. Provided that Landlord
complies with the requirements of this Section with respect to any third-party
claim, Landlord shall not be liable for the costs of any separate counsel
employed by Tenant or any Tenant Party with respect thereto. If the issuer of
any insurance policy maintained by Landlord and meeting the applicable
requirements of this lease shall assume the defense of any such third-party
claim, then Tenant shall permit such insurance carrier to defend the claim with
its counsel and (i) neither Tenant nor any Tenant Party shall settle such claim
without the consent of the insurance carrier (unless such settlement would
relieve Tenant or such Tenant Party of all liability for which Landlord or its
insurance carrier may be liable hereunder and Landlord and its insurance carrier
shall have no liability for such settlement), (ii) Landlord shall have the right
to settle such claim without the consent of Tenant if Tenant, each Tenant Party
and their respective insurance carriers would be relieved of all liability in
connection therewith, (iii) Tenant and each applicable Tenant Party shall
reasonably cooperate, at Landlord’s expense, with the insurance carrier in its
defense of any such claim, and (iv) Landlord shall not be liable for the costs
of any separate counsel employed by Tenant or any Tenant Party. The provisions
of this Section 18.03 shall apply with full force and effect to any obligation
of Landlord contained in this lease to indemnify Tenant and/or a Tenant Party,
without respect to whether such indemnification obligation is set forth in this
Article 18 or elsewhere in this lease.

ARTICLE 19

Damage or Destruction

19.01. For purposes of this lease, the following terms shall have the following
meanings:

 

56



--------------------------------------------------------------------------------

(a) the term “Leasehold Improvements” shall mean all improvements heretofore or
hereafter made to portions of the Premises other than portions of the Premises
constituting Base Elements.

(b) the term “Base Elements” shall mean the structure, core and shell of the
Building and the Building’s Systems.

(c) the term “Building Systems” shall mean (1) the elevators and escalators of
the Building; (2) the window washing and waste compacting and removal equipment
of the Building; (3) the core toilets and utility closets of the Building, and
all fixtures and equipment installed therein; and (4) the electrical, HVAC,
mechanical, chilled water, condenser water, plumbing, domestic water, sanitary,
sprinkler, fire control, alarm and prevention, BMS, life safety and security
systems and other facilities of the Building (together with all related
equipment), brought to and including, but not beyond, the point on each floor of
the Building at which such systems connect to horizontal distribution
facilities; provided, however that, notwithstanding anything contained in this
clause (4) to the contrary, the following shall be considered part of the
Building Systems: (x) the entire main distribution loop of the sprinkler system
on each floor of the Building and (y) the entire perimeter HVAC system on each
floor of the Building.

19.02. If the Premises shall be partially or totally damaged or destroyed by
fire or other casualty (and if this lease shall not be terminated as hereinafter
provided in this Article 19), then:

(a) Tenant (or in the case, Tenant has exercised the Insurance Election,
Landlord, in which case, the obligations of Landlord under this Section 19.02
may herein be called “Landlord’s Restoration Obligation”) shall promptly settle
any insurance claims and repair the damage to and restore and rebuild the Base
Elements (subject to changes thereto necessitated by Legal Requirements)
diligently and in a workmanlike manner (it being understood and agreed that
Tenant’s obligations under this Section 19.02 to restore and rebuild the Base
Elements shall not be contingent upon receipt of proceeds or settlement of any
insurance claims nor shall Tenant’s restoration obligations be contingent in any
way on any alleged breach of non-performance by Landlord under the lease or any
alleged invalidity of any provision of the lease), and

(b) Tenant shall (i) at Tenant’s option, restore all or such portion of Tenant’s
Property as Tenant may elect to restore and (ii) at Tenant’s option, to be
exercised separately with respect to each floor of the Premises, either

(A) repair the damage to and restore such portion of the Leasehold Improvements
on such floor as shall, at a minimum, result in a usable open floor plan,
including, without limitation, ceiling, lighting and floor coverings and any and
all Leasehold Improvements which are required to be installed therein to permit
such floor to be used in compliance with

 

57



--------------------------------------------------------------------------------

applicable Legal Requirements (herein collectively called the “Improvements
Restoration Work”); or

(B) demolish the Leasehold Improvements located on such floor (herein called the
“Improvements Demolition Work”),

which Improvements Restoration Work or Improvements Demolition Work (as the case
may be) shall be performed diligently and in a workmanlike manner.

The Improvements Restoration Work and the Improvements Demolition Work shall be
deemed to constitute Alterations for the purposes of Article 11. The proceeds of
policies providing coverage for the Base Elements (but only if Tenant has not
exercised the Insurance Election) and Leasehold Improvements shall be paid to
Tenant, to be used by Tenant to restore and rebuild the Base Elements and
perform the Improvements Restoration Work and/or the Improvements Demolition
Work (as the case may be), to the extent Tenant is to perform the same, and
otherwise to be retained by Tenant. If Tenant shall have exercised the Insurance
Election and this lease shall be terminated by Tenant pursuant to this Article
19, then, Landlord shall pay to Tenant the portions of any proceeds of
Landlord’s insurance policies that are attributable to any Tenant-Funded
Residual Cap Ex Amounts.

19.03. If Tenant has not exercised the Insurance Election and all or part of the
Premises shall be damaged or destroyed or rendered completely or partially
untenantable or inaccessible on account of fire or other casualty there shall be
no abatement in Fixed Rent or Additional Charges under Article 3.

19.04. If Tenant has exercised the Insurance Election, then, in the case of any
damage or destruction mentioned in this Article 19 that occurs during the period
that Landlord is required to maintain insurance pursuant to Section 9.06 and
Section 9.07 that results in at least one full floor of the Premises being
rendered untenantable (and such affected portion of the Premises cannot be made
tenantable within sixty (60) days from the date of such casualty), then
effective as of the date of such casualty this lease shall automatically,
without further action or execution by the parties, be deemed to be restated and
amended to reflect all of the terms and conditions set forth in the form of
Restated and Amended Lease as if the Surrender Date had occurred, and the
premises demised to Tenant thereunder shall exclude the full floor portions of
the Premises so rendered untenantable (with appropriate reductions in the Fixed
Rent and Tenant’s proportionate share in operating expenses and real estate
taxes). In the event of any damage or destruction mentioned in this Article 19
that occurs during the period that Landlord is required to maintain insurance
pursuant to Section 9.06 and Section 9.07 that affects (x) one or more partial
Office Floors and/or all or any portion of the retail and/or storage areas of
the Premises in the Lobby and/or Concourse of the Building and/or all or any
portion of the Deemed Common Areas and/or (y) one or more full Office Floors for
which it is determined that same can be restored and made tenantable in less
than the sixty (60) day period referred to above (irrespective of whether such
restoration is

 

58



--------------------------------------------------------------------------------

completed with said sixty (60) days), then, in any such case, the respective
repair and restoration obligations of Landlord and Tenant with respect thereto
shall be as set forth in the Amended and Restated Lease (irrespective of the
fact that the Amended and Restated Lease is not then in effect) and Tenant shall
be entitled to an abatement in rent with respect thereto in accordance with the
terms of the Amended and Restated Lease (irrespective of the fact that the
Amended and Restated Lease is not then in effect). For purposes of this Article
19, the term “untenantable” shall mean inaccessible or unusable for the normal
conduct of Tenant’s (or any of its subtenant’s) business in a manner which is
consistent with Tenant’s (or such subtenant’s) use prior to the occurrence of
the casualty in question and Tenant ceases the operation of its business within
the Premises (or the portion thereof deemed “untenantable”, as the case may be)
other than to the limited extent of Tenant’s security personnel for the
preservation of Tenant’s property, Tenant’s insurance adjusters, and/or a
minimal number of Tenant’s employees for file retrieval, planning of temporary
relocation and other disaster recovery functions (collectively, “Disaster
Functions”). In the event that a portion of any floor of the Premises is
rendered untenantable and in Tenant’s good faith judgment Tenant cannot use the
tenantable portion of such floor for the conduct of Tenant’s (or any of its
subtenant’s) business in a manner which is consistent with Tenant’s (or such
subtenant’s) use prior to the occurrence of such casualty and Tenant (or such
subtenant) ceases the operation of its business within the entire floor (except
for Disaster Functions), such entire floor shall be deemed to be untenantable.
In the event that a portion of the Premises is rendered untenantable and in
Tenant’s good faith judgment Tenant cannot use the tenantable portion of the
Premises for the conduct of Tenant’s business in a manner which is consistent
with Tenant’s use prior to the occurrence of such casualty and Tenant ceases the
operation of its business within the entire Premises (except for Disaster
Functions), the entire Premises shall be deemed to be untenantable.

19.05. Landlord and Tenant shall cooperate with each other in connection with
the settlement of any insurance claims and the collection of any insurance
proceeds payable in respect of any casualty to the Building and/or Leasehold
Improvements and/or Tenant’s Property and in the performance of their respective
restoration obligations, and shall comply with all reasonable requests made by
the other in connection therewith, including, without limitation, the execution
of any affidavits required by the applicable insurance companies.

19.06. Except to the extent expressly set forth in this Article 19, Tenant shall
not be entitled to terminate this lease and Landlord shall have no liability to
Tenant for inconvenience, loss of business or annoyance arising from any repair
or restoration of any portion of the Premises pursuant to this Article 19.

19.07. Except to the extent Tenant has exercised the Insurance Election,
Landlord will not be obligated to carry insurance of any kind on the Base
Elements, Tenant’s Property or on Tenant’s Leasehold Improvements and shall not
be obligated to

 

59



--------------------------------------------------------------------------------

repair any damage to or replace any of the foregoing and, Tenant agrees to look
solely to its insurance for recovery of any damage to or loss of any of the
foregoing.

19.08. The provisions of this Article 19 shall be deemed an express agreement
governing any case of damage or destruction of the Premises by fire or other
casualty, and Section 227 of the Real Property Law of the State of New York,
providing for such a contingency in the absence of an express agreement, and any
other law of like import, now or hereafter in force, shall have no application
in such case.

ARTICLE 20

Eminent Domain

20.01. If the whole of the Building or the Premises shall be taken by
condemnation or in any other manner for any public or quasi-public use or
purpose, this lease and the term and estate hereby granted shall terminate as of
the date of vesting of title on such taking (herein called the “Date of the
Taking”), and the Fixed Rent and Additional Charges shall be prorated and
adjusted as of such date.

20.02. If twenty-five (25%) percent or more of the Premises shall be so taken
and the remaining area of the Premises shall not be sufficient, in Tenant’s
reasonable judgment, for Tenant to continue the normal operation of its
business, or if permanent access to the Premises or Building shall be taken,
Tenant may terminate this lease by giving Landlord notice to that effect within
ninety (90) days after the Date of the Taking. This lease shall terminate on the
date set forth in such notice from Tenant to Landlord, which date shall be no
more than ninety (90) days after the date such notice is given, and the Fixed
Rent and Additional Charges shall be prorated and adjusted as of such
termination date, except that with respect to any portion of the Premises which
is the subject of the taking, if earlier, as of the Date of the Taking. Upon
such partial taking and this lease continuing in force as to any part of the
Premises, the Fixed Rent and Additional Charges shall be adjusted according to
the rentable area remaining.

20.03. Landlord shall be entitled to receive the entire award or payment in
connection with any taking without deduction therefrom for any estate vested in
Tenant by this lease and Tenant shall receive no part of such award except as
hereinafter expressly provided in this Article 20. Tenant hereby expressly
assigns to Landlord all of its right, title and interest in and to every such
award or payment; provided, however, that Tenant shall have the right to make a
claim for the value of Tenant’s moving expenses, and for any of Tenant’s
Property and any of Tenant’s furniture, fixtures and equipment taken and, if the
provisions of Section 20.05 apply, for the cost of Tenant’s restoration
obligations thereunder.

 

60



--------------------------------------------------------------------------------

20.04. (a) If the temporary use or occupancy of all or any part of the Premises
shall be taken by condemnation or in any other manner for any public or
quasi-public use or purpose during the term of this lease, Tenant shall be
entitled to receive the entire award or payment for such taking. Unless this
lease shall be terminated as provided in Section 20.04(b) or Section 20.04(c),
this lease shall be and remain unaffected by such taking and Tenant shall
continue to be responsible for all of its obligations hereunder insofar as such
obligations are not affected by such taking and shall continue to pay in full
the Fixed Rent and Additional Charges when due. If the period of temporary use
or occupancy shall extend beyond the Expiration Date of this lease, that part of
the award which represents compensation for the use and occupancy of the
Premises (or a part thereof) shall be divided between Landlord and Tenant so
that Tenant shall receive so much thereof as represents the period up to and
including such Expiration Date and Landlord shall receive so much thereof as
represents the period after such Expiration Date. All monies paid as, or as part
of, an award for temporary use and occupancy for a period beyond the date to
which the Fixed Rent and Additional Charges have been paid shall be received,
held and applied by Landlord as a trust fund for payment of the Fixed Rent and
Additional Charges becoming due hereunder.

(b) If the period of any taking of the temporary use and occupancy of fifty
percent (50%) or more of the rentable area of any Office Floor or fifty percent
(50%) or more of the rentable area of the entire Premises (a “Temporary Taking
Period”) shall exceed twelve (12) months, Tenant may terminate this lease with
respect to (x) the portion of such Office Floor or the portion of the entire
Premises so taken, (y) the entirety of any such Office Floor or (z) the entirety
of the Premises, as the case may be. In the event that Tenant becomes entitled
to terminate this lease in whole or in part pursuant to the preceding sentence,
Tenant may do so by giving a notice to such effect to Landlord at any time
following the date on which Tenant becomes so entitled but prior to the date on
which the Temporary Taking Period ends, and unless the Temporary Taking Period
shall end prior to the expiration of thirty (30) days from Tenant’s giving of
such notice, this lease and the term and estate hereby granted (with respect to
the entire Premises or the portion thereof designated in Tenant’s notice) shall
terminate as of such thirtieth (30th) day with the same force and effect as if
such date were the Expiration Date specified herein with respect to the entire
Premises or such portion thereof.

(c) In the event that it shall be determined or the parties shall receive notice
that the Temporary Taking Period with respect to fifty percent (50%) or more of
the rentable area of any Office Floor or fifty percent (50%) or more of the
rentable area of the entire Premises is expected to exceed the shorter of
(x) eighteen (18) months and (y) the remainder of the term of this lease (as the
same may have theretofore been extended in accordance with Article 36), Tenant
shall have the right, within sixty (60) days after the date of such
determination or notice, as applicable, to terminate this lease with respect to
(i) the portion of such Office Floor or the portion of the entire Premises so
taken, (ii) the entirety of any such Office Floor or (iii) the entirety of the
Premises, as the case may be, and on the date set forth in such notice, which
shall not in

 

61



--------------------------------------------------------------------------------

any event be more than ninety (90) days after the giving of such notice, this
lease will terminate (with respect to the entire Premises or the portion thereof
designated in Tenant’s notice) as if such date were the Expiration Date
specified herein with respect to the entire Premises or such portion thereof.

20.05. In the event of a taking of less than the whole of the Building and/or
the Land which does not result in termination of this lease, or in the event of
a taking for a temporary use or occupancy of all or any part of the Premises
which does not result in a termination of this lease, (a) Tenant, at its
expense, and whether or not any award or awards shall be sufficient for the
purpose, shall proceed with reasonable diligence to repair the remaining parts
of the Building and the Premises to substantially their former condition to the
extent that the same may be feasible (subject to reasonable changes which Tenant
shall deem desirable) and so as to constitute a complete and rentable Building
and (b) Tenant, at its expense, shall proceed with reasonable diligence (i) at
Tenant’s option, to repair all or such portions of Tenant’s Property as Tenant
may elect to repair and (ii) at Tenant’s option, to be exercised separately with
respect to each floor of the Premises, either:

(A) repair the remaining parts of the Leasehold Improvements on such floor as
shall, at a minimum, result in a usable open floor plan, including, without
limitation, ceiling, lighting and floor coverings and any and all parts of the
Leasehold Improvements which are required to be installed therein to permit such
floor to be used in compliance with applicable Legal Requirements; or

(B) demolish the Leasehold Improvements located on such floor.

Notwithstanding anything to the contrary contained herein, in the event of any
taking pursuant to this Section 20.3, the entire award received by Landlord
pursuant to Section 20.3 shall be held in trust by Landlord for the benefit of
Tenant and paid to Tenant for application to the cost of restoration of the Base
Elements in accordance with this Section 20.5 and subject to the provisions of
Section 20.3, the balance of such award, if any remaining after such
application, shall belong to Landlord.

20.06. The provisions of Section 35.04 regarding Force Majeure Causes shall have
no applicability to the provisions of this Article 20, and in no event will any
of the time periods set forth in this Article 20 be extended as the result of
Force Majeure Causes.

 

62



--------------------------------------------------------------------------------

ARTICLE 21

Surrender

21.01. On the Expiration Date or upon any earlier termination of this lease, or
upon any reentry by Landlord upon the Premises, Tenant shall quit and surrender
the Premises to Landlord “broom-clean” and in good order, condition and repair,
except for ordinary wear and tear and such damage or destruction as Landlord is
required to repair or restore under this lease, free and clear of all lettings,
occupancies, liens and encumbrances caused or created by Tenant or any person
claiming through or under Tenant, other than those agreements of record (the
“Recorded Agreements”) which Landlord took subject to at the time of its
acquisition of the Real Property (as same are expressly set forth in Schedule
3.1(b) to the Purchase and Sale Agreement dated as of May 4, 2005 between
Tenant, as seller, and Landlord, as purchaser) or permitted under Article 33, or
otherwise consented to by Landlord and Tenant shall remove all of the Tenant’s
Property therefrom except as otherwise expressly provided in this lease. The
provisions of this Section 21.01 shall survive the expiration or earlier
termination of this lease.

21.02. On or promptly following the Expiration Date or any earlier termination
of this lease, or any reentry by Landlord upon the Premises, Tenant shall also
deliver to Landlord all keys, cardkeys and lock combinations for the Premises,
originals or copies of all operating manuals, operating records and maintenance
records and logs relating to the Premises, and originals or copies of all
permits, licenses, certificates of occupancy, approvals, architectural,
mechanical, electrical, structural and other plans, studies, drawings,
specifications, surveys, renderings and technical descriptions that relate to
the ownership and use of the Premises, to the extent the same are in Tenant’s
possession and to the extent (but only to the extent) the same are transferable
and do not contain any proprietary or confidential information. The provisions
of this Section 21.02 shall survive the expiration or earlier termination of
this lease.

21.03. No act or thing done by Landlord or its agents shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid unless in writing and signed by Landlord and consented
to by each Superior Mortgagee whose lease or mortgage, as the case may be,
provides that no such surrender may be accepted without its consent.

ARTICLE 22

Conditions of Limitation

22.01. This lease and the term and estate hereby granted are subject to the
limitation that whenever Tenant shall make an assignment for the benefit of
creditors, or shall file a voluntary petition under any bankruptcy or insolvency
law, or an involuntary

 

63



--------------------------------------------------------------------------------

petition alleging an act of bankruptcy or insolvency shall be filed against
Tenant under any bankruptcy or insolvency law, or whenever a petition shall be
filed by or against Tenant under the reorganization provisions of the United
States Bankruptcy Code (herein called the “Bankruptcy Code”) or under the
provisions of any law of like import, or whenever a petition shall be filed by
Tenant under the arrangement provisions of the Bankruptcy Code or under the
provisions of any law of like import, or whenever a permanent receiver of Tenant
or of or for the property of Tenant shall be appointed, then Landlord (a) if
such event occurs without the acquiescence of Tenant at any time after the event
continues for one hundred eighty (180) days, or (b) in any other case at any
time after such event continues for sixty (60) days after written notice thereof
has been given by Landlord to Tenant and any Leasehold Mortgagee whose name and
address has been delivered to Landlord, may give Tenant and any such Leasehold
Mortgagee a notice of intention to end the term of this lease at the expiration
of ten (10) days from the date of service of such notice of intention to Tenant
and such Leasehold Mortgagee, and upon the expiration of said ten (10) day
period this lease and the term and estate hereby granted, whether or not the
term shall theretofore have commenced, shall terminate with the same effect as
if that day were the expiration date of this lease, but Tenant shall remain
liable for damages as provided in Article 24.

22.02. This lease and the term and estate hereby granted are subject to the
further limitations that:

(a) if Tenant shall default in the payment of any Fixed Rent or Additional
Charges and such failure continues for (i) thirty (30) days after written notice
thereof has been given to Tenant and any Leasehold Mortgagee whose name and
address has been delivered to Landlord and (ii) an additional thirty (30) days
after written notice of such continued failure has been given to Tenant and any
such Leasehold Mortgagee, or

(b) if Tenant shall, whether by action or inaction, be in default of any of its
obligations under this lease (other than a default in the payment of Fixed Rent
or Additional Charges) and (i) such default shall continue and not be remedied
within thirty (30) days after Landlord shall have given to Tenant and any
Leasehold Mortgagee whose name and address has been delivered to Landlord a
written notice specifying the same, and (ii) such default shall thereafter
continue and not be remedied within an additional thirty (30) days after
Landlord shall have given to Tenant and any such Leasehold Mortgagee an
additional written notice specifying the same, or, in the case of a default
which cannot with due diligence be cured prior to the expiration of such
additional thirty (30) day period, if Tenant, or such Leasehold Mortgagee shall
not (A) prior to the expiration of such additional thirty (30) day period advise
Landlord of its intention to take all steps reasonably necessary to remedy such
default, (B) duly commence prior to the expiration of such additional thirty
(30) day period, and thereafter diligently prosecute to completion, all steps
reasonably necessary to remedy the default and (C) complete such remedy within a
reasonable time after the date of said notice (or additional notice, as the case
may be) of Landlord, or

 

64



--------------------------------------------------------------------------------

(c) if any event shall occur or any contingency shall arise whereby this lease
or the estate hereby granted or the unexpired balance of the term hereof would,
by operation of law or otherwise, devolve upon or pass to any person, firm or
corporation other than Tenant, except as expressly permitted by Article 7 or
Article 43 and (i) such event or contingency shall not be rescinded without
adverse consequences, cost or liability to Landlord within thirty (30) days
after written notice thereof has been given by Landlord to Tenant and any
Leasehold Mortgagee whose name and address has been delivered to Landlord and
(ii) such event or contingency shall thereafter continue not to be rescinded
without adverse consequences, cost or liability to Landlord within thirty
(30) days after a second written notice thereof has been given by Landlord to
Tenant and any such Leasehold Mortgagee,

then in any of said cases Landlord may give to Tenant and any such Leasehold
Mortgagee a notice of intention to end the term of this lease at the expiration
of ten (10) days from the date of the service of such notice of intention, and
upon the expiration of said ten (10) days this lease and the term and estate
hereby granted, whether or not the term shall theretofore have commenced, shall
terminate with the same effect as if that day was the day herein definitely
fixed for the end and expiration of this lease, but Tenant shall remain liable
for damages as provided in Article 24. All notices given to Tenant and any such
Leasehold Mortgagee under this Section 22.02 shall contain a statement in at
least 12-point bold type and capital letters stating “THIS IS A DEFAULT NOTICE”
as a condition to the effectiveness thereof.

22.03. (a) If Tenant shall have assigned its interest in this lease, and this
lease shall thereafter be disaffirmed or rejected in any proceeding under the
Bankruptcy Code or under the provisions of any Federal, state or foreign law of
like import, or in the event of termination of this lease by reason of any such
proceeding, the assignor or any of its predecessors in interest under this
lease, upon request of Landlord given within ninety (90) days after such
disaffirmance or rejection shall (a) pay to Landlord all Fixed Rent and
Additional Charges then due and payable to Landlord under this lease to and
including the date of such disaffirmance or rejection and (b) enter into a new
lease as lessee with Landlord of the Premises for a term commencing on the
effective date of such disaffirmance or rejection and ending on the Expiration
Date, unless sooner terminated as in such lease provided, at the same Fixed Rent
and Additional Charges and upon the then executory terms, covenants and
conditions as are contained in this lease, except that (i) the rights of the
lessee under the new lease, shall be subject to any possessory rights of the
assignee in question under this lease and any rights of persons claiming through
or under such assignee, (ii) such new lease shall require all defaults existing
under this lease to be cured by the lessee with reasonable diligence, and
(iii) such new lease shall require the lessee to pay all Additional Charges
which, had this lease not been disaffirmed or rejected, would have become due
after the effective date of such disaffirmance or rejection with respect to any
prior period. If the lessee shall fail or refuse to enter into the new lease
within ten (10) days after Landlord’s request to do so, then in addition to all
other rights and remedies by reason of such default, under this

 

65



--------------------------------------------------------------------------------

lease, at law or in equity, Landlord shall have the same rights and remedies
against the lessee as if the lessee had entered into such new lease and such new
lease had thereafter been terminated at the beginning of its term by reason of
the default of the lessee thereunder.

(b) If pursuant to the Bankruptcy Code Tenant is permitted to assign this lease
in disregard of the restrictions contained in Article 7 (or if this lease shall
be assumed by a trustee), the trustee or assignee shall cure any default under
this lease and shall provide adequate assurance of future performance by the
trustee or assignee including (i) of the source of payment of rent and
performance of other obligations under this lease and (ii) that the use of the
Premises shall in no way diminish the reputation of the Building as a
first-class office building or impose any additional burden upon the Building or
increase the services to be provided by Landlord. If all defaults are not cured
and such adequate assurance is not provided within sixty (60) days after there
has been an order for relief under the Bankruptcy Code, then this lease shall be
deemed rejected, Tenant or any other person in possession shall vacate the
Premises, and Landlord shall be entitled to retain any rent or security deposit
previously received from Tenant and shall have no further liability to Tenant or
any person claiming through Tenant or any trustee. If Tenant’s trustee, Tenant
or Tenant as debtor-in-possession assumes this lease and proposes to assign the
same (pursuant to Title 11 U.S.C. Section 365, as the same may be amended) to
any person, including, without limitation, any individual, partnership or
corporate entity, who shall have made a bona fide offer to accept an assignment
of this lease on terms acceptable to the trustee, Tenant or Tenant as
debtor-in-possession, then notice of such proposed assignment, setting forth
(1) the name and address of such person, (2) all of the terms and conditions of
such offer, and (3) the adequate assurance to be provided Landlord to assure
such person’s future performance under this lease, including, without
limitation, the assurances referred to in Title 11 U.S.C. Section 365(b)(3) (as
the same may be amended), shall be given to Landlord by the trustee, Tenant or
Tenant as debtor-in-possession no later than twenty (20) days after receipt by
the trustee, Tenant or Tenant as debtor-in-possession of such offer, but in any
event no later than ten (10) days prior to the date that the trustee, Tenant or
Tenant as debtor-in-possession shall make application to a court of competent
jurisdiction for authority and approval to enter into such assignment and
assumption, and Landlord shall thereupon have the prior right and option, to be
exercised by notice to the trustee, Tenant or Tenant as debtor-in-possession,
given at any time prior to the effective date of such proposed assignment, to
accept an assignment of this lease upon the same terms and conditions and for
the same consideration, if any, as the bona fide offer made by such person, less
any brokerage commissions which may be payable out of the consideration to be
paid by such person for the assignment of this lease.

 

66



--------------------------------------------------------------------------------

ARTICLE 23

Reentry by Landlord

23.01. If this lease shall terminate as provided in Article 22, Landlord or
Landlord’s agents and employees may immediately or at any time thereafter
reenter the Premises, or any part thereof, either by summary dispossess
proceedings or by any suitable action or proceeding at law, or otherwise as
permitted by law (but in no event by forcible entry), without being liable to
indictment, prosecution or damages therefor (except to the extent resulting from
Landlord’s negligence or willful misconduct), and may repossess the same, and
may remove any person therefrom, to the end that Landlord may have, hold and
enjoy the Premises. The word “reenter,” as used herein, is not restricted to its
technical legal meaning. If this lease is terminated under the provisions of
Article 22, or if Landlord shall reenter the Premises under the provisions of
this Article, or in the event of the termination of this lease, or of reentry,
by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, Tenant
shall thereupon pay to Landlord the Fixed Rent and any and all Additional
Charges payable up to the time of such termination of this lease (including
without limitation any such Additional Charges payable pursuant to Section 24.05
and Article 27), or of such recovery of possession of the Premises by Landlord,
as the case may be, and shall also pay to Landlord damages as provided in
Article 24.

23.02. In the event of a breach or threatened breach by Tenant of any of its
obligations under this lease, Landlord shall also have the right of injunction.
The special remedies to which Landlord may resort hereunder are cumulative and
are not intended to be exclusive of any other remedies to which Landlord may
lawfully be entitled at any time and Landlord may invoke any remedy allowed at
law or in equity as if specific remedies were not provided for herein. In the
event of a breach or threatened breach by Landlord of any of its obligations
under this lease, Tenant shall have the right of injunction in addition to any
other remedy which may be available to Tenant hereunder, allowed at law or in
equity. The remedies to which Tenant may resort hereunder are cumulative and are
not intended to be exclusive of any other remedies to which Tenant may lawfully
be entitled at any time and Tenant may invoke any remedy allowed at law or in
equity as if specific remedies were not provided for herein.

23.03. If this lease shall terminate under the provisions of Article 22, or if
Landlord shall reenter the Premises under the provisions of this Article 23, or
in the event of the termination of this lease, or of reentry, by or under any
summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, Landlord shall be entitled to
retain all monies, if any, paid by Tenant to Landlord, whether as advance rent,
security or otherwise, but such monies shall be credited by Landlord against any
Fixed Rent or Additional Charges due from Tenant at the time of such termination
or reentry or, at Landlord’s option, against any damages

 

67



--------------------------------------------------------------------------------

payable by Tenant under Article 24 or pursuant to law, with the balance, if any,
to be promptly refunded to Tenant.

ARTICLE 24

Damages

24.01. If this lease is terminated under the provisions of Article 22, or if
Landlord shall reenter the Premises under the provisions of Article 23, or in
the event of the termination of this lease, or of reentry, by or under any
summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, Tenant shall pay to Landlord
as damages, at the election of Landlord, either:

(a) a sum which at the time of such termination of this lease or at the time of
any such reentry by Landlord, as the case may be, represents the then value of
the excess, if any (assuming a discount at a rate per annum equal to the
interest rate then applicable to United States Treasury Bonds having a term
which most closely approximates the period commencing on the date that this
lease is so terminated, or the date on which Landlord re-enters the Premises, as
the case may be, and ending on the date on which this lease was scheduled to
expire but for such termination or reentry), of (i) the aggregate amount of the
Fixed Rent and the Net Taxes Additional Charges which would have been payable by
Tenant (conclusively presuming the average monthly Net Taxes Additional Charges
to be the same as were payable for the last twelve (12) calendar months, or if
less than twelve (12) calendar months have then elapsed since the Commencement
Date, all of the calendar months immediately preceding such termination or
reentry) for the period commencing with such earlier termination of this lease
or the date of any such reentry, as the case may be, and ending with the date
contemplated as the expiration date hereof if this lease had not so terminated
or if Landlord had not so reentered the Premises, over (ii) the aggregate fair
market rental value of the Premises for the same period, or

(b) sums equal to the Fixed Rent and the Net Taxes Additional Charges which
would have been payable by Tenant had this lease not so terminated, or had
Landlord not so reentered the Premises, payable upon the due dates therefor
specified herein following such termination or such reentry and until the date
contemplated as the expiration date hereof if this lease had not so terminated
or if Landlord had not so reentered the Premises; provided, however, that if
Landlord shall relet the Premises during said period, or receive any other
income or consideration in connection with the use or occupancy of the Premises
or otherwise deriving therefrom (including without limitation through the
receipt of insurance or condemnation proceeds), Landlord shall credit Tenant
with the net rents received by Landlord from such reletting (or the net amounts
of such other income or consideration), such net rents and other amounts to be
determined by first deducting from the gross rents from such reletting (or the
gross amounts of such other income or consideration) as and when received by
Landlord the

 

68



--------------------------------------------------------------------------------

reasonable and actual expenses incurred or paid by Landlord in terminating this
lease or in reentering the Premises and in securing possession thereof, as well
as the reasonable and actual expenses of reletting (including, without
limitation, altering and preparing the Premises for new tenants, brokers’
commissions, reasonable legal fees, and all other customary and reasonable
expenses properly chargeable against the Premises and the rental therefrom) or
of realizing such other income or consideration, it being understood that any
such reletting may be for a period shorter or longer than the remaining term of
this lease; but in no event shall Tenant be entitled to receive any excess of
such net rents or other amounts over the sums payable by Tenant to Landlord
hereunder, nor shall Tenant be entitled in any suit for the collection of
damages pursuant to this subdivision to a credit in respect of any net rents
from a reletting or any net amounts of such other income or consideration,
except to the extent that such net rents or other amounts are actually received
by Landlord. If the Premises or any part thereof should be relet in combination
with other space, then proper apportionment on a square foot basis shall be made
of the rent received from such reletting and of the expenses of reletting.

If the Premises or any part thereof be relet by Landlord for the unexpired
portion of the term of this lease, or any part thereof, before presentation of
proof of such damages to any court, commission or tribunal, the amount of rent
reserved upon such reletting shall, prima facie, be the fair and reasonable
rental value for the Premises, or part thereof, so relet during the term of the
reletting, provided that such reletting shall constitute a bona-fide
arm’s-length third party transaction. Notwithstanding anything to the contrary
contained in this lease, Landlord shall use reasonable efforts to relet the
Premises, either in the name of Landlord or otherwise, to such tenant or
tenants, for such term or terms ending before, on or after the Expiration Date,
at such rental or rentals and upon such other conditions (that may include
concessions and free rent periods) as Landlord may reasonably determine,
provided, however, that Landlord shall not be liable in any way whatsoever for
its failure to relet the Premises or any part thereof, or if the Premises or any
part thereof are relet, for its failure to collect the rent under such
reletting, and no such failure to relet or failure to collect rent shall release
or affect Tenant’s liability for damages or otherwise under this lease.

If Landlord or any Affiliate of Landlord shall use or occupy the Premises or any
portion thereof following the termination of this lease under the provisions of
Article 22, the damages payable by Tenant pursuant to paragraph (b) above shall
be reduced by the fair market rental value of the Premises or such portion
thereof that is so occupied by Landlord or its Affiliate (or by the excess, if
any, of such fair market rental value over the amounts, if any, actually paid by
Landlord or such Affiliate in connection with such use or occupancy).

Notwithstanding anything to the contrary contained herein, Landlord shall not
commence any action for, nor require Tenant to pay damages calculated in
accordance with the provisions of paragraph (a) above prior to the date upon
which any rights of any

 

69



--------------------------------------------------------------------------------

Leasehold Mortgagee pursuant to Article 43 (if applicable) to cure Tenant’s
default and to request and receive a new lease have expired.

24.02. Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election, and
nothing contained herein shall be deemed to require Landlord to postpone suit
until the date when the term of this lease would have expired if it had not been
so terminated under the provisions of Article 22, or had Landlord not reentered
the Premises. Nothing herein contained shall be construed to limit or preclude
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any default hereunder on the part of Tenant. Nothing herein contained
shall be construed to limit or prejudice the right of Landlord to prove for and
obtain as damages by reason of the termination of this lease or reentry on the
Premises for the default of Tenant under this lease an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, such damages are to be proved whether or not
such amount be greater than any of the sums referred to in Section 24.01.
Notwithstanding any provisions of this lease to the contrary, Landlord shall not
be liable to Tenant, and Tenant shall not be liable to Landlord, for indirect,
consequential, special, punitive, exemplary, incidental or other like damages
(including, without limitation, damages to Landlord for lost profits or
opportunities, or the loss by foreclosure, deed in lieu, or otherwise, of all or
any portion of Landlord’s interest in the Premises), even if arising from any
act, omission or negligence of such party or from the breach by such party of
its obligations under this lease.

24.03. Intentionally Omitted.

24.04. In addition, if this lease is terminated under the provisions of Article
22, or if Landlord shall reenter the Premises under the provisions of Article
23, Tenant agrees that:

(a) the Premises then shall be in the condition in which Tenant has agreed to
surrender the same to Landlord at the expiration of the term hereof;

(b) Tenant shall have performed prior to any such termination any covenant of
Tenant contained in this lease for the making of any Alterations or for
restoring or rebuilding the Premises or any part thereof; and

(c) for the breach of any covenant of Tenant set forth above in this
Section 24.04, Landlord shall be entitled immediately, without notice or other
action by Landlord, to recover, and Tenant shall pay, as and for liquidated
damages therefor, the cost of performing such covenant (as estimated by a
reputable independent contractor selected by Landlord).

 

70



--------------------------------------------------------------------------------

24.05. In addition to any other remedies Landlord may have under this lease, and
without reducing or adversely affecting any of Landlord’s rights and remedies
under Article 22, if any installment of Fixed Rent or of any Additional Charges
payable hereunder by Tenant to Landlord is not paid within five (5) Business
Days after the due date thereof, the same shall bear interest at the Interest
Rate from the due date thereof until paid, and the amount of such interest shall
be an Additional Charge hereunder. For the purposes of this Section 24.04, a
rent bill sent by first class mail, to the address to which notices are to be
given under this lease, shall be deemed a proper demand for the payment of the
amounts set forth therein. To the extent that Tenant is required under this
lease to make any payments directly to third parties on behalf of Landlord,
Tenant shall be responsible for any late charges or interest imposed by such
third parties in the event that Tenant does not make such payments in a timely
manner.

ARTICLE 25

Affirmative Waivers

25.01. Tenant, on behalf of itself and any and all persons claiming through or
under Tenant, does hereby waive and surrender all right and privilege which it,
they or any of them might have under or by reason of any present or future law,
to redeem the Premises or to have a continuance of this lease after being
dispossessed or ejected therefrom by process of law or under the terms of this
lease or after the termination of this lease as provided in this lease.

25.02. If Tenant shall be in default, after the expiration of any applicable
notice and grace periods, in the payment of Fixed Rent or Additional Charges,
Tenant waives Tenant’s right, if any, to designate the items to which any
payments made by Tenant are to be credited, and Tenant agrees that Landlord may
apply any payments made by Tenant to such items as Landlord sees fit,
irrespective of and notwithstanding any designation or request by Tenant as to
the items which any such payments shall be credited.

25.03. Landlord and Tenant hereby waive trial by jury in any action, proceeding
or counterclaim brought by either against the other on any matter whatsoever
arising out of or in any way connected with this lease, the relationship of
Landlord and Tenant, Tenant’s use or occupancy of the Premises, including,
without limitation, any claim of injury or damage, and any emergency and other
statutory remedy with respect thereto.

25.04. Tenant shall not interpose any counterclaim of any kind in any action or
proceeding commenced by Landlord to recover possession of the Premises (other
than compulsory counterclaims), provided that nothing herein shall be deemed to
preclude Tenant from bringing a separate action for any claim that Tenant may
have hereunder.

 

71



--------------------------------------------------------------------------------

ARTICLE 26

No Waivers

26.01. The failure of either party to insist in any one or more instances upon
the strict performance of any one or more of the obligations of this lease, or
to exercise any election herein contained, shall not be construed as a waiver or
relinquishment for the future of the performance of such one or more obligations
of this lease or of the right to exercise such election, and such right to
insist upon strict performance shall continue and remain in full force and
effect with respect to any subsequent breach, act or omission. The receipt by
Landlord or tender by Tenant of Fixed Rent or partial payments thereof or
Additional Charges or partial payments thereof with knowledge of breach by
Tenant or Landlord, as the case may be, of any obligation of this lease shall
not be deemed a waiver of such breach.

26.02. If there be any agreement between Landlord and Tenant providing for the
cancellation of this lease upon certain provisions or contingencies and/or an
agreement for the renewal hereof at the expiration of the term, the right to
such renewal or the execution of a renewal agreement between Landlord and Tenant
prior to the expiration of the term shall not be considered an extension thereof
or a vested right in Tenant to such further term so as to prevent Landlord from
canceling this lease and any such extension thereof during the remainder of the
original term; such privilege, if and when so exercised by Landlord, shall
cancel and terminate this lease and any such renewal or extension; any right
herein contained on the part of Landlord to cancel this lease shall continue
during any extension or renewal hereof; any option on the part of Tenant herein
contained for an extension or renewal hereof shall not be deemed to give Tenant
any option for a further extension beyond the first renewal or extended term,
unless such additional options are expressly provided for herein.

ARTICLE 27

Curing Tenant’s Defaults

27.01. If Tenant shall default in the performance of any of Tenant’s obligations
under this lease and such default continues after written notice and the
expiration of the applicable grace period, if any, Landlord or any Superior
Mortgagee without thereby waiving such default, may (but shall not be obligated
to) perform the same for the account and at the expense of Tenant (provided such
expense is commercially reasonable). If Landlord effects such cure by bonding
any lien which Tenant is required to bond, Tenant shall obtain and substitute a
bond for Landlord’s bond at its sole cost and expense and reimburse Landlord for
the commercially reasonable cost of Landlord’s bond.

 

72



--------------------------------------------------------------------------------

27.02. Bills for any reasonable actual out-of-pocket expenses incurred by
Landlord in connection with any such performance by it for the account of
Tenant, and bills for all reasonable actual out-of-pocket costs, expenses and
disbursements of every kind and nature whatsoever, including reasonable counsel
fees, involved in collecting or endeavoring to collect the Fixed Rent or
Additional Charges or any part thereof or enforcing or endeavoring to enforce
any rights against Tenant or Tenant’s obligations hereunder, under or in
connection with this lease or pursuant to law, including any such cost, expense
and disbursement involved in instituting and prosecuting summary proceedings or
in recovering possession of the Premises after default by Tenant or upon the
expiration or sooner termination of this lease, and interest on all sums
advanced by Landlord under this Section 27.02 and/or Section 27.01 (at the
Interest Rate or the maximum rate permitted by law, whichever is less) may be
sent by Landlord to Tenant monthly, or immediately, at its option, and such
amounts shall be due and payable (as Additional Charges) in accordance with the
terms of such bills, but not sooner than thirty (30) days after the rendering of
such bills, together with reasonable documentation with respect to such
expenses. Notwithstanding anything to the contrary contained in this Section,
Tenant shall have no obligation to pay the costs, expenses or disbursements of
Landlord in any proceeding in which there shall have been rendered a final
judgment against Landlord, and the time for appealing such final judgment shall
have expired (the “Appeal Deadline”) and within thirty (30) days following the
Appeal Deadline, Landlord shall reimburse to Tenant any amounts on account
thereof that were previously paid by Tenant to any such party together with
interest thereon at the Base Rate calculated from the date such amounts were
paid by Tenant until the date on which Tenant is so reimbursed in full.

ARTICLE 28

Broker

28.01 Landlord and Tenant each covenant, warrant and represent that, except for
Citigroup Global Markets, Inc. (“Broker”) no broker was instrumental in bringing
about or consummating this lease and that it had no conversations or
negotiations with any broker concerning the leasing of the Premises to Tenant.
Tenant agrees to indemnify and hold harmless Landlord against and from any
claims for any brokerage commissions and all costs, expenses and liabilities in
connection therewith, including, without limitation, reasonable attorneys’ fees
and expenses, arising out of any conversations or negotiations had by Tenant
with any broker (including Broker). Landlord agrees to indemnify and hold
harmless Tenant against and from any claims for any brokerage commissions and
all costs, expenses and liabilities in connection therewith, including, without
limitation, reasonable attorneys’ fees and expenses, arising out of
conversations or negotiations had by Landlord with any broker other than Broker.
The provisions of this Article 28 shall survive the expiration or earlier
termination of this Lease.

 

73



--------------------------------------------------------------------------------

ARTICLE 29

Notices

29.01. Any notice, statement, demand, consent, approval or other communication
required or permitted to be given, rendered or made by either party to this
lease or pursuant to any applicable law or requirement of public authority
(collectively, “notices” ) shall be in writing (whether or not so stated
elsewhere in this lease) and shall be deemed to have been properly given,
rendered or made only if sent by (a) registered or certified mail, return
receipt requested, posted in a United States post office station or letter box
in the continental United States, (b) nationally recognized overnight courier
(e.g., Federal Express) with verification of delivery requested or (c) personal
delivery with verification of delivery requested, in any of such cases addressed
as follows:

If to Landlord as follows:

Reckson Court Square, LLC

c/o Reckson Associates Realty Corp.

1350 Avenue of the Americas

Suite 901

New York, New York 10019

Attn: Property Management

with a copy to:

Reckson Associates Realty Corp.

225 Broadhollow Road

Melville, New York 11747

Attn: General Counsel

If to Tenant as follows:

Citigroup Realty Services

One Court Square

Long Island City, New York 11120

Attn: Director of Real Estate

And

Citigroup Inc.

Corporate Law Department

909 Third Avenue, 15th Floor

New York, New York 10043

Attn: Associate General Counsel of Real Estate

 

74



--------------------------------------------------------------------------------

with a copy to:

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

Attn: Dean A. Stiffle, Esq.

and shall be deemed to have been given, rendered or made (i) if mailed, on the
second Business Day following the day so mailed, unless mailed to a location
outside of the State of New York, in which case it shall be deemed to have been
given, rendered or made on the third (3rd) Business Day after the day so mailed,
(ii) if sent by nationally recognized overnight courier, on the first Business
Day following the day sent or (iii) if sent by personal delivery, when delivered
and receipted by the party to whom addressed (or on the date that such receipt
is refused, if applicable). Either party may, by notice as aforesaid, designate
a different address or addresses for notices intended for it. Rent bills may be
given by ordinary mail to Tenant’s first address above only, or to such other
address as Tenant shall specify. Tenant may send proofs of payment of Additional
Charges by ordinary mail to Landlord’s first address above only, or to such
other address as Landlord shall specify.

29.02. Notices hereunder from Landlord may be given by Landlord’s managing
agent, if one exists, or by Landlord’s attorney. Notices hereunder from Tenant
may be given by Tenant’s attorney.

29.03. In addition to the foregoing, Landlord or Tenant may, from time to time,
request in writing that the other party serve a copy of any notice on one other
person or entity designated in such request, and Landlord shall also have the
right to request in writing that Tenant serve a copy of any notice on any
Superior Mortgagee, such service in any case to be effected as provided in
Section 29.01 or 29.02.

29.04. All notices given by Landlord under Section 22.02 shall contain a
statement in at least 12-point bold type and capital letters stating “THIS IS A
DEFAULT NOTICE” as a condition to the effectiveness thereof.

ARTICLE 30

Estoppel Certificates

30.01. Each party agrees, at any time and from time to time, as requested by the
other party with not less than ten (10) Business Days’ prior notice, to execute
and deliver to the other a statement in the form annexed hereto as Exhibit M-1
(with such

 

75



--------------------------------------------------------------------------------

other information concerning this lease as Landlord or any Superior Mortgagee
may reasonably request), in the case of a statement to be delivered by Tenant,
and in the form annexed hereto as Exhibit M-2 (with such other information
concerning this lease as Tenant may reasonably request), in the case of a
statement to be delivered by Landlord, it being intended that any such statement
delivered pursuant hereto shall be deemed a representation and warranty to be
relied upon by the party requesting the certificate and by others with whom such
party may be dealing, regardless of independent investigation; provided,
however, the reliance referred to herein shall be limited to the party giving
such statement being estopped from contradicting any of the statements made in
such certificate.

ARTICLE 31

Memorandum of Lease

31.01. Tenant shall not record this lease, but contemporaneous herewith,
Landlord and Tenant shall execute, acknowledge and deliver to other, and Tenant
may record, a statutory form of memorandum with respect to this lease pursuant
to the provisions of Section 291-C of the Real Property Law of the State of New
York. Following the expiration of the term of this lease (as the same may be
extended), Tenant shall enter into such documentation as is reasonably required
by Landlord in form reasonably acceptable to Tenant to remove the memorandum of
record. The form of memorandum of lease annexed hereto as Exhibit I is hereby
approved by both Landlord and Tenant for purposes of this Article 31.

ARTICLE 32

No Representations by Landlord

32.01. Tenant expressly acknowledges and agrees that Landlord has not made and
is not making, and Tenant, in executing and delivering this lease, is not
relying upon, any warranties, representations, promises or statements, except to
the extent that the same are expressly set forth in this lease or in any other
written agreement which may be made between the parties concurrently with the
execution and delivery of this lease and shall expressly refer to this lease.
All understandings and agreements heretofore had between the parties are merged
in this lease and any other written agreement(s) made concurrently herewith,
which alone fully and completely express the agreement of the parties and which
are entered into after full investigation, neither party relying upon any
statement or representation not embodied in this lease or any other written
agreement(s) made concurrently herewith.

 

76



--------------------------------------------------------------------------------

ARTICLE 33

Easements

33.01. So long as Tenant is a Citibank Tenant, Tenant shall have the right to
grant easements or enter into reciprocal easement or other agreements to the
extent desirable for the purposes of (i) extending the sidewalks and/or closing
off streets adjacent to Premises, and/or (ii) running, maintaining and operating
telecommunication cabling (herein called “Cables”) between the Real Property and
the improvements, if any, to be constructed on that certain land located in Long
Island City, New York more particularly shown as Phase I and Phase II on Exhibit
L annexed hereto (the “Adjacent Parcel” ) (which easements, at the election of
Tenant, may run with the land) so long as (a) any such easements and agreements
do not materially reduce the value of the Premises, (b) any such easements and
agreements do not materially adversely affect Landlord’s ability to operate a
multi-tenant Building under the Amended and Restated Lease or (c) any such
easements and agreements do not adversely affect Landlord’s ability to finance
Landlord’s interest in the Real Property, and (d) in the case of item (ii), the
Adjacent Parcel is owned, controlled or occupied by Citibank, N.A. or any of its
Affiliates, and Tenant, at its sole cost and expense, will be responsible to
disconnect the Cables from the Adjacent Building and the Building and, if
necessary, seal up any connecting pipes or conduits relating thereto, if the
Cables are no longer being used by an occupant of both the Building and the
Adjacent Building. Landlord shall, at no cost to Landlord, join in the grant of
any such easements and shall cause any Superior Mortgagee to subordinate the
lien of its mortgage or deed of trust thereto.

ARTICLE 34

Holdover

34.01. (a) In the event this lease is not renewed or extended or a new lease is
not entered into between the parties, and if Tenant shall then hold over after
the expiration of the term of this lease (it being agreed that Tenant shall not
be deemed holding over by the mere fact that Tenant’s Property and/or Specialty
Alterations remain in the Premises after the expiration of the term of this
lease), the parties hereby agree that Tenant’s occupancy of the Premises after
the expiration of the term shall be under a month-to-month tenancy commencing on
the first day after the expiration of the term of this lease, which tenancy
shall be upon all of the terms set forth in this lease except Tenant shall pay
on the first day of each month of the holdover period as Fixed Rent, an amount
equal to the product obtained by multiplying (i) the greater of (A) one-twelfth
of the Fixed Rent payable by Tenant during the last year of the term of this
lease (i.e., the year immediately prior to the holdover period) or (B) an amount
equal to the then market rental value for the Premises, taking into account all
relevant factors, by (ii) one hundred ten (110%) percent for the first month of
such month-to-month tenancy, one hundred

 

77



--------------------------------------------------------------------------------

fifteen (115%) percent for the next two months of such month-to-month tenancy,
one hundred twenty-five (125%) percent for the next three months of such
month-to-month tenancy, and one hundred fifty (150%) percent thereafter. Tenant
may dispute such market rental value for the Premises as estimated by Landlord
by giving notice to Landlord within, but in no event after, thirty (30) days
after the giving of Landlord’s notice to Tenant (as to the giving of which
notice to Landlord, time shall be deemed of the essence). Enclosed with such
notice, Tenant shall be required to furnish to Landlord the written opinion of a
reputable New York licensed real estate broker having leasing experience in the
Borough of Manhattan, for a period of not less than ten (10) years setting forth
said broker’s good faith opinion of the market rental value of the Premises. If
Tenant and Landlord are unable to resolve any such dispute as to the market
rental value for the Premises then such dispute shall be resolved by an
independent arbitrator who shall be a real estate broker of similar
qualifications and shall be selected from a listing of not less than three
(3) brokers furnished by the Manhattan office of the American Arbitration
Association (herein called the “AAA”) (or any successor thereto) to Tenant and
Landlord (at the request of either Landlord or Tenant). If Landlord and Tenant
are unable to agree upon the selection of the individual arbitrator from such
listing, then the first arbitrator so listed by the Manhattan office of the AAA
(or any successor thereto) shall be conclusively presumed to have been selected
by both Landlord and Tenant and the decision of such arbitrator shall be
conclusive and binding upon the parties as to the market rental value for the
Premises. Pending the determination of the market rental value of the Premises
upon the expiration of the term of this lease, Tenant shall pay to Landlord as
Fixed Rent an amount computed in accordance with clause (A) or (B) of this
Section 34.01(a) (as Landlord shall then elect), and upon determination of the
market rental value of the Premises in accordance with the preceding provisions
hereof appropriate adjustments and payments shall be effected. In the event that
Landlord shall have elected to charge Tenant Fixed Rent in an amount computed in
accordance with clause (B) of this Section 34.01(a), then that portion of such
Fixed Rent (herein called the “Holdover Stub Amount”) that is the difference
between (1) the Fixed Rent computed in accordance with clause (B) of this
Section 34.01(a) and (2) the Fixed Rent computed in accordance with clause
(A) of this Section 34.01(a), shall be held in escrow by a reputable law firm
designated by Landlord pending the determination of the market rental value of
the Premises in accordance with the preceding provisions hereof, and any
interest earned on such Holdover Stub Amount shall be added to and follow that
portion of the Holdover Stub Amount that is paid to Landlord and/or Tenant in
accordance with the decision of the arbitrator making such determination. It is
further stipulated and agreed that if Landlord shall, at any time after the
expiration of the original term of this lease or after the expiration of any
term created thereafter, proceed to remove Tenant from the Premises as a
holdover, the Fixed Rent for the use and occupancy of the Premises during any
holdover period shall be calculated in the same manner as set forth above.

(b) Notwithstanding anything to the contrary contained in this lease, the
acceptance of any rent paid by Tenant pursuant to Section 34.01(a) shall not

 

78



--------------------------------------------------------------------------------

preclude Landlord from commencing and prosecuting a holdover or summary eviction
proceeding, or from collecting any amounts (including, without limitation,
reasonable counsel fees) payable by Tenant pursuant to Section 27.02 in
connection with any such holdover or summary eviction proceeding, and the
preceding sentence shall be deemed to be an “agreement expressly providing
otherwise” within the meaning of Section 223-c of the Real Property Law of the
State of New York but in no event shall Tenant be responsible to the Landlord
for any monetary damages, including, without limitation, any consequential,
punitive, special or speculative damages of any kind, lost profits or like
damages alleged to have occurred as a result of any breach of this Lease, if
any, suffered by the Landlord by reason of the Tenant’s holdover in the
Premises.

ARTICLE 35

Miscellaneous Provisions and Definitions

35.01. Modifications. No agreement shall be effective to change, modify, waive,
release, discharge, terminate or effect an abandonment of this lease, in whole
or in part, including, without limitation, this Section 35.01, unless such
agreement is in writing, refers expressly to this lease and is signed by the
party against whom enforcement of the change, modification, waiver, release,
discharge, termination or effectuation of the abandonment is sought. As set
forth in the proviso contained in Section 7.05(a), IN THE CASE OF ANY
MODIFICATION OF THIS LEASE AFTER AN ASSIGNMENT OF THIS LEASE WHICH INCREASES THE
OBLIGATIONS OF OR DECREASES THE RIGHTS OF TENANT, THE NAMED TENANT AND ANY
SUBSEQUENT ASSIGNOR OF THIS LEASE SHALL NOT BE LIABLE FOR ANY SUCH INCREASE OR
DECREASE UNLESS IT HAS GIVEN ITS WRITTEN CONSENT THERETO.

35.02. Successors and Assigns. Except as otherwise expressly provided in this
lease, the obligations of this lease shall bind and benefit the successors and
assigns of the parties hereto with the same effect as if mentioned in each
instance where a party is named or referred to; provided, however, that (a) no
violation of the provisions of Article 7 shall operate to vest any rights in any
successor or assignee of Tenant and (b) the provisions of this Article 35 shall
not be construed as modifying the conditions of limitation contained in Article
22.

35.03. Limitation on Liability. Tenant shall look only to Landlord’s estate and
property in the Real Property (which shall be deemed to include the proceeds of
any insurance (net of any required expenditures under this lease made by
Landlord), condemnation (after all required expenditures under this lease made
by Landlord), sale or refinancing proceeds received by Landlord with respect to
the Real Property) for the satisfaction of Tenant’s remedies, for the collection
of a judgment (or other judicial process) requiring the payment of money by
Landlord in the event of any default by Landlord hereunder, and otherwise no
other property or assets of Landlord or any

 

79



--------------------------------------------------------------------------------

property or assets of its partners, officers, directors, shareholders or
principals, disclosed or undisclosed, shall be subject to levy, execution or
other enforcement procedure for the satisfaction of Tenant’s remedies under or
with respect to this lease, the relationship of Landlord and Tenant hereunder or
Tenant’s use or occupancy of the Premises. Notwithstanding the foregoing, with
respect to any sale, all undisputed Landlord Reimbursement Amounts and other
amounts that are then payable by Landlord to Tenant under this lease and that
remain outstanding as of the closing date of such sale shall be paid to Tenant
prior to or concurrently with such closing, and either (x) if the parties shall
have been unable to resolve any outstanding disputes with respect to any
Landlord Reimbursement Amounts or other such amounts that are payable by
Landlord to Tenant under this lease, Landlord shall place an amount equal to the
aggregate of any such amounts which are the subject of such dispute into escrow
with a reputable law firm or title company reasonably acceptable to Landlord and
Tenant prior to or concurrently with such closing, and to be held for
disbursement pending the resolution of such dispute (with any interest earned on
such amounts to be added to and follow that portion of such amounts that is paid
to Landlord and/or Tenant in accordance with the decision of the arbitrator(s)
making such determination), with all undisputed amounts to be paid at or prior
to the closing, or (y) the purchaser (in the event of a sale) shall assume the
obligation of Landlord with respect to any such disputed Landlord Reimbursement
Amounts and other amounts that are payable by Landlord to Tenant under this
lease. Further, any contract respecting such sale must provide for an assumption
by purchaser of the contingent liability for the unaccrued portion of Landlord
Reimbursement Amounts. The obligations of Tenant under this Lease do not
constitute personal obligations of the individual partners, directors, officers,
or shareholders of Tenant.

35.04. Force Majeure. Except as expressly provided in this lease, Tenant shall
have no liability whatsoever to Landlord because (i) Tenant is unable to
fulfill, or is delayed in fulfilling, any of its obligations under this lease by
reason of strike, lock-out or other labor trouble, governmental preemption of
priorities or other controls in connection with a national or other public
emergency or shortages of fuel, supplies or labor resulting therefrom, or any
other cause, whether similar or dissimilar, beyond Tenant’s reasonable control;
or (ii) of any failure or defect in the supply, quantity or character of
electricity or water furnished to the Premises, by reason of any requirement,
act or omission of the public utility or others serving the Building with
electric energy, steam, oil, gas or water, or for any other reason whether
similar or dissimilar, beyond Tenant’s reasonable control (the foregoing
circumstances described in this Section 35.04 being herein called “Force Majeure
Causes”). In no event shall lack of funds be deemed a Force Majeure Cause, nor
shall any matter be deemed to be beyond Tenant’s reasonable control if the same
could be remedied by the satisfaction of a lien, judgment or other monetary
obligation. The provisions of this Section 35.04 shall not extend (a) any
obligation of Tenant to pay money, (b) Tenant’s obligation to vacate the
Premises or any applicable portion thereof at the end of the term of this lease
applicable thereto, (c) any obligation in respect of which this lease provides
that time is of the essence with respect to a particular date or period, or the
provisions of this lease expressly limit the amount of time by which such
obligation

 

80



--------------------------------------------------------------------------------

shall be excused by reason of Force Majeure Causes, and (d) any date that is
expressly set forth in this lease on which Tenant must furnish any notice or
information, make any election or exercise any right.

35.05. Definitions. For the purposes of this lease, the following terms have the
meanings indicated:

(a) The term “Business Day” shall mean any day that the New York Stock Exchange
is open for business.

(b) The term “CPI” shall mean the Consumer Price Index for All Urban Consumers
(“CPI-AUC”), New York, New York-Northeastern New Jersey, All Items
(1982-1984=100), issued and published by the Bureau of Labor Statistics of the
United States Department of Labor. In the event that CPI-AUC ceases to use a
1982-84 base rate of 100 as the basis of calculation, then the CPI-AUC shall be
adjusted to the figure that would have been arrived at had the manner of
computing the CPI-AUC in effect at the date of this lease not been altered. If
CPI-AUC is not available or may not lawfully be used for the purposes herein
stated, the term “CPI” shall mean (i) a successor or substitute index to
CPI-AUC, appropriately adjusted; or (ii) if such a successor or substitute index
is not available or may not lawfully be used for the purposes herein stated, a
reliable governmental or other non-partisan publication, selected by Tenant and
approved by Landlord (which approval shall not be unreasonably withheld or
delayed), evaluating the information theretofore used in determining CPI-AUC.

(c) The term “CPI Fraction shall mean as of each January 1st during the term of
this lease (an “Adjustment Date”), a fraction (a) the numerator of which is the
CPI for the month immediately preceding such Adjustment Date and (b) the
denominator of which is the CPI for the month in which the immediately preceding
Adjustment Date occurred.

(d) The term “mortgage” shall include a mortgage and/or a deed of trust, and the
term “holder of a mortgage” or “mortgagee” or words of similar import shall
include a mortgagee of a mortgage or a beneficiary of a deed of trust.

(e) The terms “Legal Requirements” and “laws and requirements of any public
authorities” and words of a similar import shall mean laws and ordinances of any
or all of the federal, state, city, town, county, borough and village
governments, including, without limitation, The Americans with Disabilities Act
of 1990, as amended, and rules, regulations, orders and directives of any and
all departments, subdivisions, bureaus, agencies or offices thereof, and of any
other governmental, public or quasi-public authorities having jurisdiction over
the Premises, and the direction of any public officer pursuant to law, whether
now or hereafter in force, as well as the requirements under the Existing
Agreements and the Recorded Agreements, as same may be hereinafter amended.

 

81



--------------------------------------------------------------------------------

(f) The term “requirements of insurance bodies” and words of similar import
shall mean rules, regulations, orders and other requirements of the New York
Board of Underwriters and/or the New York Fire Insurance Rating Organization
and/or any other similar body performing the same or similar functions and
having jurisdiction or cognizance over the Premises, whether now or hereafter in
force.

(g) The term “Tenant” shall mean the Tenant herein named or any assignee or
other successor in interest (immediate or remote) of the Tenant herein named,
which at the time in question is the owner of the Tenant’s estate and interest
granted by this lease; but the foregoing provisions of this subsection shall not
be construed to permit any assignment of this lease or to relieve the Tenant
herein named or any assignee or other successor in interest (whether immediate
or remote) of the Tenant herein named from the full and prompt payment,
performance and observance of the covenants, obligations and conditions to be
paid, performed and observed by Tenant under this lease, unless Landlord and
Tenant shall otherwise agree.

(h) The term “Landlord” shall mean only the owner at the time in question of
Landlord’s interest in the Real Property or a lease of the Real Property, so
that in the event of any transfer or transfers of Landlord’s interest in the
Real Property or a lease thereof, the transferor shall be and hereby is relieved
and freed of all obligations of Landlord under this lease accruing after such
transfer; provided, however, that such transferee has assumed and agreed in
writing (or is required by an Superior Mortgagee SNDA Agreement between such
transferee and Tenant or by operation of law) to perform and observe all
obligations of Landlord herein during the period it is the holder of Landlord’s
interest under this lease.

(i) The terms “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this lease as a whole, and not to any particular
article or section, unless expressly so stated.

(j) The term “and/or” when applied to one or more matters or things shall be
construed to apply to any one or more or all thereof as the circumstances
warrant at the time in question.

(k) The term “person” shall mean any natural person or persons, a partnership, a
corporation, joint venture, estate, trust, unincorporated associated or any
other form of business or legal association or entity or any federal, state,
county or municipal government or any bureau, department or agency thereof.

(l) The term “Interest Rate,” when used in this lease, shall mean an interest
rate equal to three (3%) percent above the so-called annual “Base Rate” of
interest established and approved by Citibank, N.A., New York, New York (herein
called the “Base Rate”), from time to time, as its interest rate charged for
unsecured loans to its corporate customers, but in no event greater than the
highest lawful rate from time to time in effect.

 

82



--------------------------------------------------------------------------------

(m) The term “Hazardous Materials” shall, for the purposes hereof, mean any
flammable explosives, radioactive materials, hazardous wastes, hazardous and
toxic substances, or related materials, asbestos or any material containing
asbestos, or any other hazardous substance or material, defined as such by any
federal, state or local environmental law, ordinance, rule or regulation
including, without limitation, CERCLA, RCRA and HMTA, as each of same may have
been amended, and in the regulations adopted and publications promulgated
pursuant to each of the foregoing.

35.06. Survival. Upon the expiration or other termination of this lease neither
party shall have any further obligation or liability to the other except as
otherwise expressly provided in this lease and except for such obligations as by
their nature or under the circumstances can only be, or by the provisions of
this lease, may be, performed after such expiration or other termination; and,
in any event, unless otherwise expressly provided in this lease, any liability
for a payment (including, without limitation, Additional Charges and Landlord
Reimbursement Amounts under Article 3) which shall have accrued to or with
respect to any period ending at the time of, or in the case of Landlord
Reimbursement Amounts, following, the expiration or other termination of this
lease shall survive the expiration or other termination of this lease, subject
to any deadlines expressly set forth in Article 3 or in any other applicable
provision of this lease. In the event that Tenant shall be entitled to a refund
or credit from Landlord hereunder at the time of the expiration or termination
of the term of this lease, the amount of such refund or credit shall be paid to
Tenant within thirty (30) days after such expiration or termination, unless
otherwise expressly set forth in this lease, failing which any unpaid amount
shall bear interest at the Interest Rate from the due date thereof until such
amount is paid to Tenant.

35.07. (a) Requests for Consent. If Tenant shall request Landlord’s consent and
Landlord shall fail or refuse to give such consent, Tenant shall not be entitled
to any damages for any withholding by Landlord of its consent, it being intended
that, except as expressly provided in this lease, Tenant’s sole remedy shall be
an action for specific performance or injunction, and that such remedy shall be
available only in those cases where Landlord has expressly agreed in writing not
to unreasonably withhold its consent or where as a matter of law Landlord may
not unreasonably withhold its consent. Notwithstanding the foregoing, Tenant
shall not be deemed to have waived a claim for damages if there is a final
judicial determination from which time for appeal has been exhausted that
Landlord acted maliciously or in bad faith in exercising its judgment or
withholding its consent or approval despite its agreement to act reasonably, in
which case Tenant shall have the right to make a claim for the actual damages
incurred by Tenant, but in no event shall Landlord, nor any partner, director,
officer, principal, shareholder, agent, servant or employee of Landlord be
liable for indirect, consequential, special, punitive, exemplary, incidental or
other like damages. Tenant shall have the right to seek such a final judicial
determination that Landlord acted maliciously or in bad faith without respect to
whether Tenant pursued an action for specific performance or injunction, or

 

83



--------------------------------------------------------------------------------

whether Tenant pursued an arbitration relating to Landlord’s withholding of
consent pursuant to any provision of this lease.

(b) If Tenant desires to determine any dispute between Landlord and Tenant as to
the reasonableness of Landlord’s decision to refuse to consent or approve any
item as to which Landlord has specifically agreed that its consent or approval
shall not be unreasonably withheld, such dispute shall be settled and finally
determined by arbitration in The City of New York in accordance with the
following provisions of this Section 35.07(b). Within ten (10) Business Days
next following the giving of any notice by Tenant stating that it wishes such
dispute to be so determined, Landlord and Tenant shall each give notice to the
other setting forth the name and address of an arbitrator designated by the
party giving such notice. If the two arbitrators shall fail to agree upon the
designation of a third arbitrator within five (5) Business Days after the
designation of the second arbitrator then either party may apply to the
Manhattan office of the AAA for the designation of such arbitrator and if he or
she is unable or refuses to act within ten (10) Business Days, then either party
may apply to the Supreme Court in New York County or to any other court having
jurisdiction for the designation of such arbitrator. The three arbitrators shall
conduct such hearings as they deem appropriate, making their determination in
writing and giving notice to Landlord and Tenant of their determination as soon
as practicable, and if possible, within five (5) Business Days after the
designation of the third arbitrator; the concurrence of or, in the event no two
of the arbitrators shall render a concurring determination, then the
determination of the third arbitrator designated, shall be binding upon Landlord
and Tenant. Judgment upon any decision rendered in any arbitration held pursuant
to this Section 35.07(b) shall be final and binding upon Landlord and Tenant,
whether or not a judgment shall be entered in any court. Each party shall pay
its own counsel fees and expenses, if any, in connection with any arbitration
under this Section 35.07(b), including the expenses and fees of any arbitrator
selected by it in accordance with the provisions of this Section 35.07(b), and
the parties shall share all other expenses and fees of any such arbitration. The
arbitrators shall be bound by the provisions of this lease, and shall not add
to, subtract from or otherwise modify such provisions. The sole remedy which may
be awarded by the arbitrators in any proceeding pursuant to this
Section 35.07(b) is an order compelling Landlord to consent to or approve the
matter in dispute, and the arbitrators may not award damages or grant any
monetary award or any other form of relief. Any determination by the arbitrators
that Landlord was unreasonable in refusing to grant its consent or approval as
to the matter in dispute shall be deemed a granting of Landlord’s consent or
approval, and upon receipt of the arbitrators’ determination, Tenant shall be
authorized to take the action for which Landlord’s consent or approval was
sought.

35.08. Excavation upon Adjacent Land or Under the Building. If an excavation
shall be made upon land adjacent to or under the Building, or shall be
authorized to be made, then, subject to any applicable provisions of Article 16,
Tenant shall afford to the person causing or authorized to cause such
excavation, license to enter

 

84



--------------------------------------------------------------------------------

the Premises for the purpose of performing such work as said person shall deem
reasonably necessary or desirable to preserve and protect the Building from
injury or damage to support the same by proper foundations, without any claim
for damages or liability against Landlord and without reducing or otherwise
affecting Tenant’s obligations under this lease. In the event that Landlord or
its employees or contractors shall perform such excavation, Landlord shall use
reasonable efforts to cause the foregoing to be performed in such a manner as to
minimize any interference with Tenant’s operation of its business in the
Premises and, Landlord shall indemnify Tenant from and against any and all
claims arising from or in connection with the performance of such work, together
with all reasonable, actual out-of-pocket costs, expenses and liabilities
incurred in or in connection with each such claim or action or proceeding
brought thereon, including, without limitation, all reasonable attorneys’ fees
and expenses.

35.09. Governing Law; Severability; Captions; Rules of Interpretation;
Independent Covenants; Gender. Irrespective of the place of execution or
performance, this lease shall be governed by and construed in accordance with
the laws of the State of New York. If any provisions of this lease or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, the remainder of this lease and the
application of that provision to other persons or circumstances shall not be
affected but rather shall remain valid and be enforced to the extent permitted
by law. The table of contents, captions, headings and titles in this lease are
solely for convenience of references and shall not affect its interpretation.
This lease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this lease to be drafted. Each
covenant, agreement, obligation or other provision of this lease on Tenant’s
part to be performed, shall be deemed and construed as a separate and
independent covenant of Tenant, not dependent on any other provision of this
lease. All terms and words used in this lease, shall be deemed to include any
other number and any other gender as the context may require.

35.10. Time for Payment of Rent. If under the terms of this lease Tenant is
obligated to pay Landlord a sum in addition to the Fixed Rent under the lease
and no payment period therefor is specified, Tenant shall pay Landlord the
amount due within thirty (30) days after being billed (accompanied by reasonable
supporting documentation where such supporting documentation is required by an
express provision of this lease). If any amount payable by Landlord to Tenant
hereunder is not paid within five (5) Business Days after the due date thereof,
unless otherwise set forth in any other provision of this lease, the same shall
bear interest at the rate set forth in Section 24.05 from the due date thereof
until such amount is paid to Tenant.

35.11. Due Authorization; Execution and Delivery. Each party hereto represents
and warrants to the other that this lease has been duly authorized, executed and
delivered by such party. Landlord further represents and warrants that the
Office of Foreign Assets Control of the United States Department of the Treasury
has not listed

 

85



--------------------------------------------------------------------------------

Landlord or any of Landlord’s affiliates, or any person that controls, is
controlled by, or is under common Control with Landlord, on its list of
Specially Designated Nationals and Blocked Persons. Tenant further represents
and warrants that the Office of Foreign Assets Control of the United States
Department of the Treasury has not listed Tenant or any of Tenant’s Affiliates
on its list of Specially Designated Nationals and Blocked Persons.

35.12. Sales Tax. If any sales or other tax is payable with respect to any
cleaning, electricity or other services which Tenant obtains or contracts for
directly from any third party or parties, Tenant shall file any required tax
returns and shall pay any such tax, and Tenant shall indemnify and hold Landlord
harmless from and against any loss, damage or liability suffered or incurred by
Landlord on account thereof.

35.13. Standard for Consent. Whenever this lease provides that a party shall not
unreasonably withhold its consent, such phrase shall be deemed to mean that such
consent will not be unreasonably withheld, conditioned or delayed.

35.14. Meaning of Other “tenants”. Wherever references are made in this lease to
any other “tenant” of the Building, such references shall be deemed to include
any occupant occupying space in the Building, whether or not pursuant to a
written agreement.

35.15. Conflicts with Exhibits. Any conflicts between this lease and the
exhibits to this lease shall be resolved in favor of this lease.

35.16. Temporary Takings. Any provision of this lease which prohibits or limits
the use or occupancy of any part of the Premises by any government agency or
department shall not apply with respect to any temporary taking or occupancy
described in Article 20 hereof. Any provision of this lease which requires
Tenant to indemnify or otherwise be responsible to Landlord or any other party
for the acts or omissions of any occupant of the Premises shall not apply with
respect to any government agency or department occupying any portion of the
Premises or anyone occupying any portion of the Premises through or under such
government agency or department in connection with any temporary taking or
occupancy described in Article 20 hereof.

35.17. Subway Agreement. As of the date of this lease, Tenant has assigned to
Landlord, and Landlord has assumed from Tenant, the Subway Agreement.
Notwithstanding the foregoing, during the term of this lease, Tenant shall
retain the right to negotiate, and direct the Landlord to enter into, amendments
and/or modifications to the Subway Agreement; provided, that, any such amendment
or modification shall require the consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed; it being understood and agreed
that Landlord shall consent to any amendment or modification if the effect of
such amendment or modification is to increase Landlord’s financial obligations
thereunder by no more than $25,000 in the aggregate. Landlord and Tenant
acknowledge and agree that any amendment or modification to the

 

86



--------------------------------------------------------------------------------

Subway Agreement which may expose Landlord to liability in excess of $25,000
shall not, in and of itself, be a reasonable basis for Landlord to withhold,
condition or delay consent.

ARTICLE 36

Extension Terms

36.01. (a) For purposes hereof:

the term “First Five Year Option” shall mean Tenant’s right to extend the term
of this lease for an additional term (herein called the “First Extension Term”)
of five (5) years commencing on May 12, 2020 and ending on May 11, 2025;

the term “Second Five Year Option” shall mean Tenant’s right to extend the term
of this lease for an additional term (herein called the “Second Extension Term”)
of five (5) years commencing on May 12, 2025 and ending on May 11, 2030. Tenant
shall have the right to exercise the Second Five Year Option only if Tenant
shall have exercised the First Five Year Option;

the term “Third Five Year Option” shall mean Tenant’s right to extend the term
of this lease for an additional term (herein called the “Third Extension Term”)
of five (5) years commencing on May 12, 2030 and ending on May 11, 2035. Tenant
shall have the right to exercise the Third Five Year Option only if Tenant shall
have exercised the Second Five Year Option;

the term “Fourth Five Year Option” shall mean Tenant’s right to extend the term
of this lease for an additional term (herein called the “Fourth Extension Term”)
of five (5) years commencing on May 12, 2035 and ending on May 11, 2040. Tenant
shall have the right to exercise the Fourth Five Year Option only if Tenant
shall have exercised the Third Five Year Option;

the term “Fifth Five Year Option” shall mean Tenant’s right to extend the term
of this lease for an additional term (herein called the “Fifth Extension Term”)
of five (5) years commencing on May 12, 2040 and ending on May 11, 2045. Tenant
shall have the right to exercise the Fifth Five Year Option only if Tenant shall
have exercised the Fourth Five Year Option;

the term “Extension Option” shall mean the First Five Year Option or the Second
Five Year Option or the Third Five Year Option or the Fourth Five Year Option or
the Fifth Five Year Option, as the case may be;

 

87



--------------------------------------------------------------------------------

the term “Extension Term” shall mean the First Extension Term or the Second
Extension Term or the Third Extension Term or the Fourth Extension Term or the
Fifth Extension Term, as the case may be;

the term “Extension Premises” shall mean that portion of the Premises selected
by Tenant and designated in the Extension Election Notice; provided, however,
that Tenant only shall have the right to designate as the Extension Premises
either:

(i) so long as Tenant has not exercised the Insurance Election, the entire
Premises demised by this lease as of the date on which Tenant gives the
applicable Extension Election Notice (the “Option One Extension Premises”); or

(ii) a portion of the Premises demised by this lease as of the date on which
Tenant gives the applicable Extension Election Notice, containing not less than
three (3) full contiguous Office Floors on or above the 6th floor of the
Building, plus, if Tenant elects in Tenant’s sole discretion, all or any portion
of the (w) retail space and/or storage space located in the Lobby and/or
Sub-concourse, (x) Mechanical Areas, (y) rooftop areas of the Building, and
(z) the 3rd floor and/or 4th floor and/or 50th floor of the Building, whether or
not the same shall be contiguous to any other portion of such Extension Premises
(the “Option Two Extension Premises”); or

(iii) all or any portion of the Premises comprising retail space and/or storage
space located in the lobby and/or concourse areas of the Building as shown on
Exhibit B-2 and Exhibit B-3 annexed to the Amended and Restated Lease (the
“Option Three Extension Premises”).

Any Extension Election Notice which fails to designate as the Extension Premises
one of the three options set forth in the immediately preceding sentence shall
be deemed to constitute a designation of the Option One Extension Premises.

(b) The applicable Extension Option may be exercised only by Tenant giving
notice to Landlord to that effect (herein called an “Extension Election Notice”)
at least fifteen (15) months prior to the expiration of the initial term of this
lease or the then Extension Term, as the case may be. Time shall be of the
essence with respect to the exercise of each Extension Option. Within fifteen
(15) days after Landlord receives an Extension Election Notice, Landlord shall
deliver a notice to Tenant specifying its estimate of ninety-five percent
(95%) of the Market Value Rent for the Extension Premises for such Extension
Term (herein called a “Rent Notice”); provided, that, notwithstanding the
foregoing, Landlord may elect to deliver a Rent Notice at any time prior to the
date that is three hundred fifty (350) days prior to the expiration of the
initial term of this lease or the then Extension Term, as the case may be,
without regard to when Landlord actually received the Extension Election Notice.
Tenant shall notify Landlord within thirty (30) days after the date that Tenant
receives the Rent Notice

 

88



--------------------------------------------------------------------------------

whether it approves Landlord’s estimate of ninety-five percent (95%) of the
Market Value Rent (herein called a “Response Notice”). If Tenant fails to reject
such estimate within such thirty (30) day period, Landlord shall have the right
to give a second notice to Tenant (herein called a “Landlord’s Notice”), which
notice, as a condition to its effectiveness, shall state in bold capital letters
that it is a DEEMED REVOCATION NOTICE, and if Tenant fails to reject such
estimate within five (5) business days after the giving of the Landlord’s Notice
to Tenant, time being of the essence, then Tenant shall be deemed to have sent a
Revocation Notice. If Tenant gives a Response Notice that it disapproves of
Landlord’s designation of ninety-five percent (95%) of the Market Value Rent,
then Landlord and Tenant shall negotiate in good faith for a period of thirty
(30) days after the date of the Response Notice to reach agreement on
ninety-five percent (95%) of the Market Value Rent. If Landlord and Tenant do
not reach agreement on ninety-five percent (95%) of the Market Value Rent within
the thirty (30) day period, then Tenant, as its sole options, may either
(i) revoke its Extension Election Notice by delivering a “Revocation Notice”
(herein so called) to Landlord within ten (10) days after the end of the thirty
(30) day negotiation period (herein called the “Revocation Period”), or
(ii) deliver an “Arbitration Notice” (herein so called) to Landlord before the
end of the Revocation Period, notifying Landlord of its election to submit the
determination of Market Value Rent to arbitration in accordance with
Section 36.03. If Tenant does not deliver a Revocation Notice or an Arbitration
Notice before the end of the Revocation Period, then Tenant shall be deemed to
have given a Revocation Notice. If Tenant gives a Revocation Notice before the
end of the Revocation Period or is otherwise deemed to have given a Revocation
Notice, then Tenant shall have the option to either (i) rescind its exercise of
the applicable Extension Option ab initio, in which case Tenant shall have no
further rights to extend the term of this lease under this Article 36, (herein
called “Option 1”) or (ii) extend the term of this lease one (1) time for a
period of up to eighteen (18) months in six month multiples (i.e., Tenant may
elect to extend the term for six (6), twelve (12) or eighteen (18) months),
under the same terms as this lease, except that the Fixed Rent for the period so
elected by Tenant shall be at the lower of (x) the Market Value Rent set forth
in the Rent Notice (but in no event less than the Fixed Rent per square foot
that was payable during the last month of the term of this lease or as of the
end of then expiring Extension Term, as applicable (the “Escalated Rent”)), or
(y) 105% of the Escalated Rent (herein called “Option 2”), and Tenant shall have
no further rights under this Article 36. If Tenant gives a Revocation Notice
before or is otherwise deemed to have given a Revocation Notice under this
Section 36.01(b) and has failed within ten (10) days of its receipt of
Landlord’s Notice to either (i) elect Option 1 or Option 2, or (ii) in the case
Tenant elects Option 2, specify a period for which Tenant desires to extend the
term of this lease, then in either such case, Tenant shall be deemed to have
rescinded its Extension Election Notice ab initio and Tenant shall have no
further rights to extend the term of this lease under this Article 36. Subject
to the provisions of this Article 36, upon the giving of an Extension Election
Notice the term of this lease shall be extended in accordance with the terms
hereof for the applicable Extension Term without the execution of any further
instrument. Unless the context shall otherwise require, and except as
hereinafter set forth with respect to an extension of the

 

89



--------------------------------------------------------------------------------

term of this lease with respect to less than the entire Premises, each Extension
Term shall be upon the same terms, covenants and conditions of this lease as
shall be in effect immediately prior to such extension, except that:

(A) there shall be no right or option to extend the term of this lease for any
period of time beyond the expiration of the Fifth Extension Term;

(B) the Fixed Rent for each Extension Term shall be an amount equal to
ninety-five percent (95%) of the then Market Value Rent as determined in
accordance with this Article 36; and

(C) Tenant shall not be entitled to any abatement of Fixed Rent or Additional
Charges or any work allowance, and Landlord shall not be obligated to perform
any work to prepare the Extension Premises for Tenant’s occupancy during the
applicable Extension Term.

Notwithstanding anything to the contrary contained herein, and in recognition of
the fact that many of the terms and conditions of this lease may not be
appropriate with respect to a tenancy for less than the entire Premises and
Landlord and Tenant would wish to make appropriate amendments or modifications
to such terms and conditions, if Tenant designates as the Extension Premises
less than the entire Premises, then this lease shall automatically, without
further action or execution by the parties, be deemed to be restated and amended
as of the commencement date of the applicable Extension Term to reflect all of
the terms and conditions set forth in the form of Amended and Restated Lease
annexed hereto as Exhibit J, modified only to (i) complete, in accordance with
the terms hereof, those items left blank by necessity on said Exhibit J, such as
the description of the Extension Premises, Tenant’s Share and the amount of
Fixed Rent, and (ii) reflect that Tenant will pay increases in Operating
Expenses and Taxes over a base year (i.e., as opposed to paying same on a net
basis). Upon the request of either party, Landlord and Tenant shall sign and
deliver the Amended and Restated Lease annexed hereto, with the completion of
items as aforesaid; provided, however, that without limiting the remedies
available to either party for the other party’s failure or refusal to so sign
and deliver said Amended and Restated Lease, such failure by either party shall
not in any way affect the aforesaid automatic restatement and amendment of this
lease.

36.02. The exercise of any of the aforesaid options to extend the term of this
lease at a time when any default has occurred and is continuing beyond the
expiration of any applicable notice or grace period provided for in this lease,
shall, upon written notice by Landlord, be void and of no force and effect
unless either (i) Landlord shall elect otherwise or (ii) Tenant disputes
Landlord’s determination that the Extension Election Notice is void and of no
force or effect and seeks judicial relief within fifteen (15) Business Days
after the giving of such notice by Landlord to Tenant, in which event the issue
of whether the Extension Election Notice is void and of no force or effect shall

 

90



--------------------------------------------------------------------------------

be determined by a court of competent jurisdiction. The termination of this
lease during the initial term shall also terminate and render void any option or
right on Tenant’s part to extend this lease for any Extension Term (and the
termination of this lease during a particular Extension Term shall also
terminate and render void any option or right on Tenant’s part to extend this
lease for any successive Extension Term), whether or not such option or right
shall have been exercised. Tenant’s option to extend the term of this lease for
the Extension Term may not be severed from this lease or separately sold,
assigned or otherwise transferred.

36.03. (a) If Tenant delivered an Arbitration Notice, then Landlord and Tenant
shall negotiate in good faith for a period of thirty (30) days prior to the
commencement of the applicable Extension Term to reach agreement on ninety-five
percent (95%) of the Market Value Rent. If Landlord and Tenant do not reach
agreement on ninety-five percent (95%) of the Market Value Rent within said
thirty (30) day period, then either Tenant or Landlord may initiate the
arbitration process (the party initiating such process being herein referred to
as the “Initiating Party”) provided for herein by designating its arbitrator in
a subsequent notice to the other party (herein called the “Responding Party”)
(which notice shall specify the name and address of the person designated to act
as an arbitrator on its behalf) given to the Responding Party within thirty
(30) days following the commencement of the applicable Extension Term. Within
ten (10) Business Days after the Responding Party’s receipt of notice of the
designation of the Initiating Party’s arbitrator, the Responding Party shall
give notice to the Initiating Party specifying the name and address of the
person designated to act as an arbitrator on its behalf. If the Responding Party
fails to notify the Initiating Party of the appointment of its arbitrator within
the time above specified, then the Initiating Party shall provide an additional
notice to the Responding Party requiring the Responding Party’s appointment of
an arbitrator within five (5) Business Days after the Responding Party’s receipt
thereof. If the Responding Party fails to notify the Initiating Party of the
appointment of its arbitrator within the time specified by the second notice,
the appointment of the second arbitrator shall be made in the same manner as
hereinafter provided for the appointment of a third arbitrator in a case where
the two arbitrators appointed hereunder and the parties are unable to agree upon
such appointment. The two arbitrators so chosen shall meet within ten
(10) Business Days after the second arbitrator is appointed, and shall exchange
sealed envelopes each containing such arbitrator’s written determination of an
amount equal to ninety-five percent (95%) of the Market Value Rent for the
Extension Premises during the applicable Extension Term. Ninety-five percent
(95%) of the Market Value Rent specified by Landlord’s arbitrator shall herein
be called “Landlord’s Submitted Value” and ninety-five percent (95%) of the
Market Value Rent specified by Tenant’s arbitrator shall herein be called
“Tenant’s Submitted Value”. Neither Landlord nor Landlord’s arbitrator shall be
bound by nor shall any reference be made to the determination of ninety-five
percent (95%) of the Market Value Rent for the Extension Premises during the
applicable Extension Term which was furnished by Landlord in the Rent Notice.
Neither Tenant nor Tenant’s arbitrator shall be bound by nor shall any reference
be made to the determination of ninety-five percent (95%) of the

 

91



--------------------------------------------------------------------------------

Market Value Rent for the Extension Premises during the applicable Extension
Term which was furnished by Tenant in response to the Rent Notice. Copies of
such written determinations shall promptly be sent to both Landlord and Tenant.
Any failure of either such arbitrator to meet and exchange such determinations
shall be acceptance of the other party’s arbitrator’s determination as
ninety-five percent (95%) of the Market Value Rent, if, and only if, such
failure persists for three (3) days after notice to the party for whom such
arbitrator is acting, and provided that such three (3) day period shall be
extended by reason of any applicable condition of Force Majeure Causes. If the
higher determination of ninety-five percent (95%) of Market Value Rent is not
more than one hundred two percent (102%) of the lower determination of
ninety-five percent (95%) of the Market Value Rent, then ninety-five percent
(95%) of the Market Value Rent shall be deemed to be the average of the two
determinations. If, however, the higher determination is more than one hundred
two percent (102%) of the lower determination, then within five (5) days of the
date the arbitrators submitted their respective Market Value Rent
determinations, the two arbitrators shall together appoint a third arbitrator.
In the event of their being unable to agree upon such appointment within said
five (5) day period, the third arbitrator shall be selected by the parties
themselves if they can agree thereon within a further period of five (5) days.
If the parties do not so agree, then either party, on behalf of both and on
notice to the other, may request such appointment by the American Arbitration
Association (or any successor organization thereto) in accordance with its rules
then prevailing or if the American Arbitration Association (or such successor
organization) shall fail to appoint said third arbitrator within fifteen
(15) days after such request is made, then either party may apply, on notice to
the other, to the Supreme Court, New York County, New York (or any other court
having jurisdiction and exercising functions similar to those now exercised by
said Court) for the appointment of such third arbitrator. Within five (5) days
after the appointment of such third arbitrator, Landlord’s arbitrator shall
submit Landlord’s Submitted Value to such third arbitrator and Tenant’s
arbitrator shall submit Tenant’s Submitted Value to such third arbitrator. Such
third arbitrator shall, within thirty (30) days after the end of such five
(5) day period, select either Landlord’s Submitted Value or Tenant’s Submitted
Value as ninety-five percent (95%) of the Market Value Rent of the Premises
during the applicable Extension Term and send copies of his or her determination
promptly to both Landlord and Tenant specifying whether Landlord’s Submitted
Value or Tenant’s Submitted Value shall be ninety-five percent (95%) of the
Market Value Rent of the Extension Premises during the applicable Extension
Term.

(b) Each party shall have a right to present evidence to the arbitrators,
produce witnesses or experts to be heard by the arbitrators, and provide such
other information that may be relevant in connection with the arbitration. The
decision of the first and second arbitrator or the third arbitrator, as the case
may be, shall be conclusively binding upon the parties, and judgment upon the
decision may be entered in any court having jurisdiction.

 

92



--------------------------------------------------------------------------------

(c) Each party shall pay the fees and expenses of the one of the two original
arbitrators appointed by or for such party, and the fees and expenses of the
third arbitrator and all other expenses (not including the attorneys’ fees,
witness fees and similar expenses of the parties which shall be borne separately
by each of the parties) of the arbitration shall be borne by the parties
equally.

(d) Each of the arbitrators selected as herein provided shall have at least ten
(10) years experience in the leasing or renting of office space in Comparable
Buildings.

(e) In the event the aforesaid arbitration process is initiated, then as of the
commencement date of the applicable Extension Term, Tenant shall pay the amount
equal to the average of Landlord’s Submitted Value and Tenant’s Submitted Value
and when the determination has actually been made, an appropriate retroactive
adjustment shall be made as of the commencement date of applicable Extension
Term. Overpayments shall be paid by Landlord to Tenant and underpayments shall
be paid by Tenant to Landlord promptly after such determination, in both cases,
together with interest thereon at the Base Rate.

36.04. For purpose for this Article 36, the determination of “Market Value Rent”
shall take into account all relevant factors and shall be based upon the rents
that an unaffiliated third party would be willing to pay to Landlord to a term
comparable to the applicable Extension Term for the applicable Extension
Premises on all of the same terms and conditions which the Extension Premises
will be leased to Tenant pursuant to the terms of this Article 36, including,
without limitation, the provisions of the Amended and Restated Lease provided
that Tenant’s shall pay its proportionate share of increases in Taxes and
Operating Expenses over a base year (i.e., as opposed to paying same on a net
basis).

36.05. In the event that Tenant exercises any Extension Option with respect to
less than the entire Premises then demised by this lease in accordance with the
applicable provisions hereof, then effective as of the Expiration Date of the
initial term of this lease or the applicable Extension Term, as the case may be,
the provisions of this lease governing the respective rights and obligations of
Landlord and Tenant as of the expiration of the term of this lease (including,
without limitation, the provisions of Article 21 and Article 34 shall apply with
full force and effect to the portion of the Premises that has been omitted by
Tenant from the Extension Premises.

36.06. In the event that Tenant designates as the Extension Premises less than
the entire Premises, then, prior to the commencement date of the applicable
Extension Term, Landlord shall, at its cost, perform the Submetering Work, and
Tenant shall perform the Demising Work but only to the extent Tenant would have
otherwise been required to do pursuant to Section 4.02(b).

 

93



--------------------------------------------------------------------------------

ARTICLE 37

Arbitration

37.01. Either party may request arbitration of any matter in dispute which,
pursuant to the terms of this lease, expressly allows such dispute to be
resolved by arbitration, in which case, except as provided to the contrary
elsewhere in this lease, the following procedures shall apply. The party
desiring such arbitration shall give notice to the other party. If the parties
shall not have agreed on a choice of an arbitrator within fifteen (15) days
after the service of such notice, then each party shall, within ten (10) days
thereafter appoint an arbitrator, and advise the other party of the arbitrator
so appointed. A third arbitrator shall, within ten (10) days following the
appointment of the two (2) arbitrators, be appointed by the two arbitrators so
appointed or by the AAA, if the two arbitrators are unable, within such ten
(10) day period, to agree on the third arbitrator. If either party fails to
appoint an arbitrator (the “Failing Party”), the other party shall provide an
additional notice to the Failing Party requiring the Failing Party’s appointment
of an arbitrator within five (5) Business Days after the Failing Party’s receipt
thereof. If the Failing Party fails to notify the other party of the appointment
of its arbitrator within such five (5) Business Day period, the appointment of
the second arbitrator shall be made by the AAA in the same manner as hereinabove
provided for the appointment of a third arbitrator in a case where the two
arbitrators appointed hereunder are unable to agree upon such appointment. The
three (3) arbitrators shall render a resolution of said dispute or make the
determination in question. In the absence, failure, refusal or inability of the
AAA to act within twenty (20) days, then either party, on behalf of both, may
apply to a Justice of the Supreme Court of New York, New York County, for the
appointment of the third arbitrator, and the other party shall not raise any
question as to the court’s full power and jurisdiction to entertain the
application and make the appointment. In the event of the absence, failure,
refusal or inability of an arbitrator to act, a successor shall be appointed
within ten (10) days as hereinbefore provided. Any arbitrator acting under this
Article 37 in connection with any matter shall be experienced in the issue with
which the arbitration is concerned and shall have been actively engaged in such
field for a period of at least ten (10) years before the date of his appointment
as arbitrator hereunder.

37.02. All arbitrators chosen or appointed pursuant to this Article 37 shall
(a) be sworn fairly and impartially to perform their respective duties as such
arbitrator, and (b) not be an employee or past employee of Landlord or Tenant or
of any other person, partnership, corporation or other form of business or legal
association or entity that controls, is controlled by or is under common control
with Landlord or Tenant. Within sixty (60) days after the appointment of such
arbitrators, such arbitrators shall determine the matter which is the subject of
the arbitration and shall issue a written opinion. The decision of the
arbitrators shall be conclusively binding upon the parties, and judgment upon
the decision may be entered in any court having jurisdiction. Landlord and
Tenant shall each pay (i) the fees and expenses of the arbitrator selected by

 

94



--------------------------------------------------------------------------------

it, and (ii) fifty (50%) percent of the fees and expenses of the arbitrator
appointed by the AAA. The losing party shall reimburse the prevailing party for
the reasonable counsel fees and disbursements incurred by the prevailing party
in connection with such arbitration. Each party shall have a right to present
evidence to the arbitrators, produce witnesses or experts to be heard by the
arbitrators, and provide such other information that may be relevant in
connection with the arbitration.

37.03. Landlord and Tenant agree to sign all documents and to do all other
things necessary to submit any such matter to arbitration and further agree to,
and hereby do waive, any and all rights they or either of them may at any time
have to revoke their agreement hereunder to submit to arbitration and to abide
by the decision rendered thereunder. For such period, if any, that this
agreement to arbitrate is not legally binding or the arbitrator’s award is not
legally enforceable, the provisions requiring arbitration shall be deemed
deleted, and matters to be determined by arbitration shall be subject to
litigation.

37.04. Any dispute which is required by this lease to be resolved by expedited
arbitration shall be submitted to binding arbitration under the Expedited
Procedures provisions (currently, Rules 56 through 60) of the Arbitration Rules
of the Real Estate Industry of the AAA. In cases where the parties utilize such
expedited arbitration: (a) the parties will have no right to object if the
arbitrator so appointed was on the list submitted by the AAA and was not
objected to in accordance with Rule 54 (except that any objection shall be made
within four (4) days from the date of mailing), (b) the Notice of Hearing shall
be given four (4) days in advance of the hearing, (c) the first hearing shall be
held within seven (7) Business Days after the appointment of the arbitrator,
(d) if the arbitrator shall find that a party acted unreasonably in withholding
or delaying a consent or approval, such consent or approval shall be deemed
granted (but the arbitrator shall not have the right to award damages, unless
the arbitrator shall find that such party acted in bad faith), and (e) the
losing party in such arbitration shall pay the arbitration costs charged by the
AAA and/or the arbitrator, together with the reasonable counsel fees and
disbursements incurred by the prevailing party in connection with such
arbitration.

37.05. Arbitration hearings hereunder shall be held in New York County. The
arbitrators shall, in rendering any decision pursuant to this Article 37, answer
only the specific question or questions presented to them. In answering such
question or questions (and rendering their decision), the arbitrators shall be
bound by the provisions of this lease, and shall not add to, subtract from or
otherwise modify such provisions.

37.06. Judgment may be had on the decision and award of an arbitrator rendered
pursuant to the provisions of this Article 37 and may be enforced in accordance
with the laws of the State of New York.

37.07. The provisions of this Article 37 shall not be applicable to any
arbitration conducted pursuant to Article 34 or Article 36.

 

95



--------------------------------------------------------------------------------

ARTICLE 38

Confidentiality; Press Releases

38.01. Landlord acknowledges that it may have access to certain confidential
information of Tenant concerning Tenant’s businesses, facilities, operations,
plans, proprietary software, technology, and products (“Confidential
Information”). Confidential Information shall not include any information that
is available to the general public (e.g., SEC filings). Landlord agrees that it
will not use in any way, for its own account or the account of any third party,
except as expressly permitted by this lease, nor disclose to any third party
(except public filings and other information available to the general public, as
required by law (including, without limitation, any plans and specifications,
drawings or other like items which must be submitted to or filed with any
governmental agency), judicial proceeding or to its attorneys, accountants, and
other advisors and mortgagees and prospective purchasers of the Real Property,
but only as reasonably necessary and subject to the confidentiality provisions
hereof), any of Tenant’s Confidential Information or any of the terms and
conditions of this lease and will take reasonable precautions to protect the
confidentiality of such Confidential Information and the terms and conditions of
this lease (in each case, except as permitted hereby). Tenant agrees that it
will not use in any way, for its own account or the account of any third party,
except as expressly permitted by this lease, nor disclose to any third party
(except public filings and other information available to the general public, as
required by law, judicial proceeding or to its attorneys, accountants, and other
advisors, but only as reasonably necessary and subject to the confidentiality
provisions hereof), any of the terms and conditions of this lease and will take
reasonable precautions to protect the confidentiality of the terms and
conditions of this lease (except as permitted hereby). The obligations of
Landlord and Tenant under this Section 38.01 shall survive the expiration or
termination of this lease.

38.02. Neither party hereto may issue (or cause to be issued) a press release or
written statement to the press with respect or concerning this lease or the
terms hereof without the express consent of the other party hereto.
Notwithstanding the foregoing, either party shall be permitted to issue any such
press release or written statement that is necessary in order to comply with
Legal Requirements. Furthermore, upon notice from Tenant that any of Landlord’s
advertisements or press releases are not consistent with Tenant’s corporate
policies relating to public relations, Landlord shall endeavor to cause its
advertisements and press releases to be consistent with Tenant’s corporate
policies relating to public relations to the extent same are commercially
reasonable.

 

96



--------------------------------------------------------------------------------

ARTICLE 39

Rooftop; Tenant’s Antenna and Other Equipment

39.01. Landlord agrees that, subject to all applicable Legal Requirements,
Tenant, at Tenant’s sole cost and expense, shall have all rights (i) with
respect to the rooftop of the Building, including without limitation the rights
to use the rooftop of the Building and install (and thereafter maintain, repair,
and operate) equipment thereon, including without limitation one or more
communications apparati (e.g., antennae, microwave dishes or satellite
communications apparati) and other mechanical equipment serving the Premises
(e.g., equipment serving Tenant’s supplemental air-conditioning systems),
(ii) in connection therewith, all such rights to install and thereafter
maintain, repair, and operate in one or more portions of the Building (together
with any shaftways, closets and conduits of the Building) any related support
structures, wires and cables for such communications apparati and any other
mechanical equipment serving the Premises (including, by way of example,
equipment serving Tenant’s supplemental air-conditioning systems), and (iii) in
connection therewith, the right to grant licenses or other occupancy agreements
to third parties for the use of the rooftop and installation of equipment
thereon and Tenant shall have exclusive rights to any and all revenue generated
therefrom.

39.02. Tenant agrees that, other than the Rooftop Mechanical Areas (as such term
is defined and as such areas are depicted in the Amended and Restated Lease),
Tenant shall not enter into any agreement to lease, license or otherwise
transfer or encumber any portion of the rooftop areas of the Building located on
the 51st, 52nd and 53rd floors of the Building for a term that expires after the
Surrender Date.

ARTICLE 40

Back-Up Power System

40.01. Landlord agrees that, subject to all applicable Legal Requirements,
Tenant, at Tenant’s sole cost and expense, shall have the right to install on
any one or more portions of the Building (together with any shaftways, closets
and conduits of the Building) and thereafter maintain, repair, and operate:
(i) one or more battery-powered uninterruptible power systems, including,
without limitation, the Liebert UPS currently located on the 5th floor of the
Building (each herein called a “UPS Battery System”), in a portion or portions
of the Premises to be designated by Tenant (each such portion herein called a
“UPS Area”) and (ii) one or more diesel generators and chiller units, including,
without limitation, the two (2) Caterpillar 1500 KW diesel generators currently
located on the 5th floor of the Building, three (3) fuel tanks currently located
in the loading dock (herein collectively called the “Diesel Generator”), and the
270 ton and 450 ton train chillers located on the 5th floor (the “Chillers”), in
a portion or portions of the Premises designated by Tenant (herein called the
“Generator Area”, the UPS Battery System, the

 

97



--------------------------------------------------------------------------------

Diesel Generator and Chillers are sometimes herein collectively called the
“Back-Up Power System”; the UPS Area and the Generator Area are sometimes herein
collectively called the “Back-Up Power System Area”); provided that in
connection with such installation of the Back-Up Power System Tenant hereby
covenants and agrees that:

(i) such installation shall be performed in accordance with all applicable Legal
Requirements and with all of the applicable provisions of this lease;

(ii) Tenant shall promptly repair any damage caused to the Back-Up Power System
Area by reason of such installation, including any repairs, restoration,
maintenance, renewal or replacement thereof necessitated by or in any way caused
by or relating to such installations except to the extent such damage has
resulted from the negligence or willful misconduct of Landlord, its agents,
contractors or employees;

(iii) Tenant will, and does hereby, indemnify and save harmless Landlord from
and against: (A) any and all claims, reasonable counsel fees, demands, damages,
expenses or losses by reason of any liens, orders, claims or charges resulting
from any work done, or materials or supplies furnished, in connection with the
fabrication, erection, installation, maintenance and operation of the Back-Up
Power System installed by Tenant pursuant to the provisions of this Article; and
(B) any and all claims, costs, demands, expenses, fees or suits arising out of
accidents, damage, injury or loss to any and all persons and property, or
either, whomsoever, or whatsoever resulting from or arising in connection with
the erection, installation, maintenance, operation and repair of the Back-Up
Power System installed by Tenant pursuant to the provisions of this Article,
except in the case of both (A) and (B) above to the extent occasioned by the
negligence or willful misconduct of Landlord, its agents, contractors or
employees; and

(iv) Tenant shall pay as and when due, and shall be solely responsible for, any
and all taxes, fees, license charges or other amounts imposed upon Tenant,
Landlord or the Real Property in connection with the Back-Up Power System.

ARTICLE 41

Benefits Cooperation

41.01. Landlord agrees to reasonably cooperate with Tenant in connection with
any application by Tenant (or by any subtenant of Tenant) for any real estate
tax or utility benefits or other benefits, credits or incentives, including,
without limitation, any Industrial Commercial Incentive Program (ICIP) benefits
(herein collectively called

 

98



--------------------------------------------------------------------------------

“Benefits”) as may be available from the City or State of New York, or any
governmental agency, quasi-governmental agency or any public utility or
alternate provider, including the execution and filing of any documentation that
may be required for the receipt of such Benefits and/or for any such Benefits to
be paid by Landlord to Tenant, as hereinafter provided. Landlord further agrees
that Tenant shall be entitled to one hundred percent (100%) of such Benefits
that Landlord or the Premises shall receive as a result of Tenant’s use of the
Premises or any Leasehold Improvements or other Alterations performed by or on
behalf of Tenant, whether during the term of this lease or prior. Such
cooperation by Landlord shall include, without limitation, the execution of any
necessary or appropriate modification to this lease, if and to the extent any
such approval shall be required and shall not adversely affect any of the rights
or benefits of Landlord or increase the obligations or liabilities of Landlord
under this lease (except to a de minimis extent, Landlord hereby agreeing that
the obligation to provide notices to the City or State of New York or to any
such agency, utility or provider shall in and of itself constitute a de minimis
obligation). Tenant agrees that (a) to the extent that Landlord shall incur any
reasonable out-of-pocket expense in connection with such cooperation (including,
without limitation, reasonable legal and other professional fees and all
reasonable costs incurred in obtaining State and City tax rulings regarding any
such Benefits transaction), Tenant shall reimburse Landlord for such expense as
Additional Charges hereunder and (b) Tenant agrees to indemnify and hold
harmless Landlord with respect to any liability incurred by Landlord by reason
of such cooperation unless caused by the wrongful acts or omissions of Landlord
or its agents, employees, representatives or contractors.

ARTICLE 42

Intentionally Omitted

ARTICLE 43

Leasehold Mortgages

43.01. As used herein, the term “Leasehold Mortgage” shall mean any bona fide
mortgage, deed of trust, deed to secure debt, assignment, security interest,
pledge, financing statement or any other instrument(s) or agreement(s) intended
to grant security for any obligation (including a purchase-money or other
promissory note) encumbering Tenant’s leasehold estate hereunder, as entered
into, renewed, modified, consolidated, amended, extended or assigned from time
to time during the term of this lease. Notwithstanding anything contained in
Article 7 or any other provision of this lease to the contrary, Tenant’s
interest in this lease and the leasehold interest created hereby may at any time
and from time to time be, directly or indirectly, subjected to one or more
Leasehold Mortgages upon prior notice to Landlord, but without the consent of
Landlord, and Tenant’s interest in this lease may at any time, directly or
indirectly, be assigned to a

 

99



--------------------------------------------------------------------------------

Leasehold Mortgagee (as hereinafter defined) as collateral security; provided,
that notwithstanding anything to the contrary contained in this Article 43 or
elsewhere in this lease: (i) no Leasehold Mortgage or any extension thereof
shall be a lien or encumbrance upon the estate or interest of Landlord in and to
the Premises (collectively, the “Superior Interests”); (ii) such Leasehold
Mortgage shall be subject and subordinate at all times to such Superior
Interests; and (iii) there shall be no obligation of Landlord whatsoever to
subordinate its interest in any of the Superior Interests to any Leasehold
Mortgage or to “join in” any Leasehold Mortgage. In addition, Tenant may assign
any or all subleases entered into by Tenant in accordance with Article 7 to a
Leasehold Mortgagee as collateral security for the obligations of Tenant under
such mortgage. No such mortgage shall be valid or of any force or effect unless
and until a true copy of the original of each instrument creating and effecting
such mortgage and written notice containing the name and post office address of
the Leasehold Mortgagee thereunder shall have been delivered to Landlord. Any
Leasehold Mortgage which does not conform to the provisions of this Article 43
shall be deemed to be null and void ab initio. As used herein, the term
“Leasehold Mortgagee” shall mean the holder of a Leasehold Mortgage that is in
the business of making commercial loans.

43.02. (a) If Tenant shall mortgage its interest in this lease and the leasehold
interest created hereby, Landlord shall give to each Leasehold Mortgagee whose
name and address shall have theretofore been provided to Landlord, a copy of
each notice of default by Tenant and each notice of termination of this lease at
the same time as, and whenever, any such notice of default or notice of
termination shall thereafter be given by Landlord to Tenant, and no such notice
of default or notice of termination by Landlord shall be deemed to have been
duly given to Tenant unless and until a copy thereof shall have been so given to
each such Leasehold Mortgagee. Each Leasehold Mortgagee shall (A) thereupon have
a period of 10 Business Days more in the case of a default in the payment of
Fixed Rent or Additional Charges and 30 days more in the case of any other
default which is capable of being cured by the Leasehold Mortgagee, after notice
of such default is given to such Leasehold Mortgagee, for curing the default,
causing the same to be cured by Tenant or otherwise, or causing action to cure a
default to be commenced, than is given Tenant after such notice is given to it,
and (B) within such period and otherwise as herein provided, have the right to
cure such default, cause the same to be cured by Tenant or otherwise or cause an
action to cure a default to be commenced, and, subject to Section 43.03,
Landlord shall not have the right to terminate this lease under the provisions
of Article 22 or to reenter the Premises under the provisions of Article 23, or
to otherwise terminate this lease, reenter the Premises or exercise any other
rights or remedies under this lease by reason of a default by Tenant, until the
cure period has expired without a cure having been made; provided however that
nothing contained herein shall be deemed to impose upon any Leasehold Mortgagee
the obligation to perform any obligation of Tenant under this lease or to remedy
any default by Tenant hereunder. Landlord shall accept performance by a
Leasehold Mortgagee of any covenant, condition or agreement on Tenant’s part to
be performed hereunder with the same force and effect as though performed by
Tenant. Notwithstanding anything to

 

100



--------------------------------------------------------------------------------

the contrary contained herein, no performance by or on behalf of a Leasehold
Mortgagee shall cause it to become a “mortgagee in possession” or otherwise
cause it to be deemed to be in possession of the Premises or bound by or liable
under this lease.

(b) Notwithstanding the provisions of Section 43.02(a) Landlord shall not have
the right to terminate this lease under the provisions of Article 22 or to
reenter the Premises under the provisions of Article 23, or to otherwise
terminate this lease, reenter the Premises or exercise any other rights or
remedies under this lease by reason of a default by Tenant, as long as:

(i) a Leasehold Mortgagee, in good faith, shall have commenced promptly to cure
the default in question and prosecutes the same to completion with reasonable
diligence and continuity, subject to Force Majeure Causes, which for purposes of
this Section 43.02(b) shall include causes beyond the control of such Leasehold
Mortgagee instead of causes beyond the control of Tenant, or

(ii) if possession of the Premises is required in order to cure the default in
question, a Leasehold Mortgagee, in good faith, (A) shall have entered into
possession of the Premises with the permission of Tenant for such purpose or
(B) shall have notified Landlord of its intention to institute foreclosure
proceedings to obtain possession directly or through a receiver, and within
thirty (30) days of the giving of such notice commences such foreclosure
proceedings, and thereafter prosecutes such proceedings with reasonable
diligence and continuity (subject to Force Majeure Causes) or receives an
assignment of this lease in lieu of foreclosure from Tenant, and, upon obtaining
possession pursuant to clause (A) or clause (B) above, commences promptly to
cure the default in question and prosecutes the same to completion with
reasonable diligence and continuity (subject to Force Majeure Causes), or

(iii) if the Leasehold Mortgagee is the holder of the Leasehold Mortgage in
question by collateral assignment and the foreclosure of its collateral
assignment is required in order to act under clause (i) or clause (ii) above, a
Leasehold Mortgagee, in good faith, shall have notified Landlord of its
intention to institute proceedings to foreclose such collateral assignment and
within thirty (30) days of the giving of such notice commences such foreclosure
proceedings, and thereafter prosecutes such proceedings with reasonable
diligence and continuity (subject to Force Majeure Causes) or receives a direct
and absolute assignment from the assignor under the collateral assignment of its
interest in such mortgage, in lieu of foreclosure, and upon the completion of
such foreclosure or the obtaining of such assignment commences promptly to act
under clause (i) or clause (ii) above, or

(iv) a Leasehold Mortgagee, in good faith, shall have proceeded pursuant to
clause (ii) or clause (iii) above and during the period such

 

101



--------------------------------------------------------------------------------

Leasehold Mortgagee is proceeding pursuant to clause (ii) or clause (iii) above,
such default is cured;

provided, that the Leasehold Mortgagee shall have delivered to Landlord its
written agreement to take the action described in clause (i), clause (ii) or
clause (iii) above and, subject to the provisions of Section 43.02(d), shall
have assumed the obligation to cure the default in question and that during the
period in which such action is being taken (and any foreclosure proceedings are
pending), all of the other obligations of Tenant under this lease, to the extent
they are susceptible of being performed by the Leasehold Mortgagee, including
the payment of Fixed Rent and Additional Charges, are being duly performed
within any applicable grace periods. Notwithstanding the foregoing, at any time
after the delivery of the aforementioned agreement, the Leasehold Mortgagee may
notify Landlord, in writing, that it has relinquished possession of the Premises
or that it will not institute foreclosure proceedings or, if such proceedings
have been commenced, that it has discontinued them, and in such event, the
Leasehold Mortgagee shall have no further liability under such agreement from
and after the date it delivers such notice to Landlord (except for any
obligations assumed by the Leasehold Mortgagee and accruing prior to the date it
delivers such notice) and thereupon, Landlord shall give notice thereof to the
next Leasehold Mortgagee entitled to such notice under Section 43.03(e). Unless
such default has been cured or Tenant’s time period to cure under Section 22.02
has not expired as of the date that is ten (10) days after the giving of such
notice to such other Leasehold Mortgagee, Landlord shall thereafter have the
unrestricted right, subject to and in accordance with all of the terms and
provisions of this lease, to terminate this lease and to take any other action
it deems appropriate by reason of any default by Tenant, and upon any such
termination the provisions of Section 43.03 shall apply. For all purposes of
this lease, the term “foreclosure proceedings” shall include, in addition to
proceedings to foreclose a mortgage, where applicable, any foreclosure or
similar proceedings commenced by a collateral assignee thereof with respect to
its collateral assignment.

(c) From and after the date upon which Landlord receives notice of any mortgage
by Tenant of its interest in this lease, Landlord and Tenant shall not modify or
amend this lease in any respect or cancel or terminate this lease other than as
provided herein without the prior written consent of the Leasehold Mortgagee(s)
specified in such notice.

(d) Notwithstanding anything contained in Section 43.02(b) or elsewhere in this
lease to the contrary, any default of Tenant under any provision of this lease
which would not be susceptible of being cured by the Leasehold Mortgagee, even
after completion of foreclosure proceedings or the Leasehold Mortgagee otherwise
acquiring title to Tenant’s interest in this lease, shall be treated as if it
were a default for which “possession of the Premises is required in order to
cure” for purposes of clause (ii) of Section 43.02(b) and shall be automatically
waived by Landlord upon the occurrence of the events described in clause (ii) or
clause (iii) of Section 43.02(b), provided that during the pendency of such
events all of the other obligations of Tenant under this lease,

 

102



--------------------------------------------------------------------------------

to the extent they are susceptible of being performed by the Leasehold
Mortgagee, including the payment of Fixed Rent and Additional Charges, are being
duly performed within any applicable grace periods. Notwithstanding anything in
Section 43.02(b) to the contrary, no Leasehold Mortgagee shall have any
obligation to cure any such default described above nor shall any Leasehold
Mortgagee be required to agree in writing to cure such default in order to
proceed under clause (ii) or clause (iii) of Section 43.02(b).

43.03. (a) In case of termination of this lease under the provisions of Article
22 or otherwise, or a reentry into the Premises under the provisions of Article
23 or otherwise, Landlord, subject to the provisions of Section 43.03(e), shall
give prompt notice thereof to each Leasehold Mortgagee under a Leasehold
Mortgage whose name and address shall have theretofore been given to Landlord,
which notice shall be given as provided in Section 43.02(a). Landlord, on
written request of such Leasehold Mortgagee made any time within fifteen
(15) days after the giving of such notice by Landlord and at such Leasehold
Mortgagee’s expense, shall execute and deliver within fifteen (15) days
thereafter a new lease of the Premises to the Leasehold Mortgagee, or its
nominee or designee, for the remainder of the term of this lease, upon all the
covenants, conditions, limitations and agreements herein contained; provided
that the Leasehold Mortgagee or its nominee or designee shall (i) pay to
Landlord, simultaneously with the delivery of such new lease, all unpaid Fixed
Rent and Additional Charges due under this lease up to and including the date of
the commencement of the term of such new lease and all expenses including,
without limitation, reasonable attorneys’ fees and disbursements and court
costs, incurred by Landlord in connection with the default by Tenant, the
termination of this lease and the preparation of the new lease, and (ii) deliver
to Landlord a statement, in writing, acknowledging that Landlord, by entering
into a new lease with the Leasehold Mortgagee or its nominee or designee, shall
not have or be deemed to have waived any rights or remedies with respect to
defaults existing under this lease, notwithstanding that any such defaults
existed prior to the execution of the new lease, and that the breached
obligations which gave rise to the defaults and which are susceptible of being
cured by Leasehold Mortgagee or its nominee or designee are also obligations
under said new lease, but such statement shall be subject to the proviso that
the applicable grace periods, if any, provided under the new lease for curing
such obligations shall begin to run as of the first day of the term of said new
lease

(b) Any such new lease and the leasehold estate thereby created shall, subject
to the same conditions contained in this lease, continue to maintain the same
priority and protection as this lease with regard to any mortgage or any other
lien, charge or encumbrance whether or not the same shall then be in existence
(or if such new lease cannot, as a matter of law, continue to maintain such
priority and protection, Landlord shall not terminate this lease on account of
Tenant’s default, and both Landlord and Tenant shall cooperate with the
Leasehold Mortgagee (and/or its nominee or designee) to effectuate an assignment
of this lease by Tenant to the Leasehold Mortgagee (or its nominee or designee)
such that the resulting lease between Landlord and the Leasehold Mortgagee (or
such nominee or designee) will maintain such priority and

 

103



--------------------------------------------------------------------------------

protection). Concurrently with the execution and delivery of such new lease,
Landlord shall assign to the tenant named therein all of its right, title and
interest in and to moneys, if any, then held by or payable to Landlord which
Tenant would have been entitled to receive but for the termination of this lease
or Landlord’s exercise of its rights under Article 22 or 23.

(c) Upon the execution and delivery of a new lease under this Section 43.03, all
subleases of the Premises which have become direct leases between Landlord and
the sublessee thereunder pursuant to Section 7.07(b) or pursuant to a Landlord’s
Non-Disturbance Agreement entered into by Landlord with such sublessee shall
thereupon be assigned and transferred by Landlord to the tenant named in such
new lease, and Landlord shall enter into Landlord’s Non-Disturbance Agreements
with respect to any such subleases that became a direct lease with Landlord
pursuant to a pre-existing Landlord’s Non-Disturbance Agreement. Between the
date of termination of this lease and the earlier of (i) the date of execution
and delivery of the new lease and (ii) the date such Leasehold Mortgagee’s
option to request a new lease pursuant to this Section 43.03 expires if such
Leasehold Mortgagee does not exercise such option, Landlord shall not enter into
any new leases or subleases of the Premises, cancel or modify any then existing
subleases, or accept any cancellation, termination or surrender thereof without
the written consent of the Leasehold Mortgagee.

(d) Notwithstanding anything contained in this Section 43.03 to the contrary, a
Leasehold Mortgagee shall have no obligation to cure any default by Tenant under
any provision of this lease which is not susceptible of being cured.

(e) If there is more than one Leasehold Mortgage, Landlord shall recognize the
Leasehold Mortgagee whose mortgage is senior in lien (or any other Leasehold
Mortgagee designated by the Leasehold Mortgagee whose mortgage is senior in
lien) as the Leasehold Mortgagee entitled to the rights afforded by
Section 43.02 and this Section 43.03 for so long as such Leasehold Mortgagee
shall be exercising its rights under this lease with respect thereto with
reasonable diligence, subject to Force Majeure Causes, and thereafter Landlord
shall give notice that such Leasehold Mortgagee has failed or ceased to so
exercise its rights to the Leasehold Mortgagee whose mortgage is next most
senior in lien (and so on with respect to each succeeding Leasehold Mortgagee
that is given such notice and either fails or ceases to so exercise its rights),
and then only such Leasehold Mortgagee whose mortgage is next most senior in
lien shall be recognized by Landlord, unless such Leasehold Mortgagee has
designated a Leasehold Mortgagee whose mortgage is junior in lien to exercise
such right. If the parties shall not agree on which Leasehold Mortgage is prior
in lien, such dispute shall be determined by a then current certificate of title
issued by a title insurance company licensed to do business in the State of New
York chosen by Landlord, and such determination shall bind the parties.

 

104



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained herein, Landlord shall
not commence an action for, nor require Tenant to pay damages calculated in
accordance with the provisions of paragraph (a) of Section 24.01 prior to the
date upon which the rights of any Leasehold Mortgagee to cure Tenant’s default
and to request and receive a new lease have expired.

43.04. (a) Notwithstanding anything to the contrary herein, any foreclosure
under any Leasehold Mortgage, or any exercise of rights or remedies under or
pursuant to any Leasehold Mortgage, including the appointment of a receiver,
shall not be deemed to violate this lease or, in and of itself, entitle Landlord
to exercise any rights or remedies. Notwithstanding any other provision of this
lease to the contrary, this lease may be assigned (i) by Tenant to a Leasehold
Mortgagee (or its nominee or designee) at any time that Tenant is in default
under this lease or under such Leasehold Mortgage and (ii) by a Leasehold
Mortgagee (or its nominee or designee) at a foreclosure sale or by an assignment
in lieu thereof, in either case without the consent of Landlord, and the
provisions of Article 7 shall be inapplicable to any such assignment.

(b) In the event of any lawsuit, arbitration, appraisal or other dispute
resolution proceeding, or any proceeding relating to the determination of rent
or any component thereof, between Landlord and Tenant, (i) Landlord shall notify
each Leasehold Mortgagee of whom Landlord shall have been given notice of the
commencement thereof, which notice shall enclose copies of all notices, papers,
and other documents related to such proceeding to the extent given or received
by Landlord, and (ii) except to the extent provided otherwise in the Leasehold
Mortgage, each Leasehold Mortgagee shall be entitled to participate in such
proceeding. Such participation may, to the extent so desired by the Leasehold
Mortgagee, include (x) receiving copies of all notices, demands, and other
written communications and documents at the same time they are served upon or
delivered to Tenant, (y) filing any papers contemplated or permitted by such
proceedings, and (z) attending and participating in all hearings, meetings, and
other sessions or proceedings relating to such dispute resolution.

(c) Any insurance policies required to be maintained by Landlord under this
lease shall name as additional insureds any Leasehold Mortgagees whose name and
address shall have theretofore been provided to Landlord.

(d) Any assignment of subleases and/or the rents thereunder (i.e., an assignment
of rents and leases) given to a Leasehold Mortgagee and/or any security interest
in equipment or any other personal property given to a Leasehold Mortgagee
shall, for all purposes of this lease be deemed to be “collateral to” a mortgage
and made “in connection with” a mortgage, notwithstanding that such assignment
or security interest secures an obligation to the Leasehold Mortgagee that is
different from, or in addition to, that secured by the mortgage held by such
Leasehold Mortgagee.

 

105



--------------------------------------------------------------------------------

(e) Tenant’s making of a Leasehold Mortgage shall not be deemed to constitute an
assignment or transfer of this lease, nor shall any Leasehold Mortgagee, as
such, or in the exercise of its rights under this lease, be deemed to be an
assignee or transferee of this lease so as to require such Leasehold Mortgagee,
as such, to assume or otherwise be obligated to perform any of Tenant’s
obligations hereunder except when, and then only for so long as, such Leasehold
Mortgagee has acquired ownership and possession of Tenant’s leasehold estate
pursuant to a foreclosure or other exercise of rights or remedies under its
Leasehold Mortgage (as distinct from its rights under this lease to cure
defaults of Tenant hereunder). Notwithstanding anything to the contrary
contained in this lease, no Leasehold Mortgagee, or any person acting for or on
behalf of a Leasehold Mortgagee, or any person acquiring Tenant’s leasehold
estate pursuant to any foreclosure or other exercise of a Leasehold Mortgagee’s
rights under its Leasehold Mortgage, shall have any liability under or with
respect to this lease or a new lease except during such period as such person is
Tenant under this lease or a new lease. Notwithstanding anything to the contrary
herein, such person’s liability shall not in any event extend beyond its
interest in this lease or a new lease and shall terminate upon such person’s
assignment or abandonment of this lease or the new lease.

(f) No Leasehold Mortgage shall affect or reduce any rights or obligations of
either party under this lease. All such rights and obligations shall continue in
full force and effect notwithstanding any Leasehold Mortgage.

(g) There shall be no limitation whatsoever on the amount or nature of any
obligation secured by a Leasehold Mortgage, the purpose for which the proceeds
of any such financing may be applied, the nature or character of any Leasehold
Mortgagee, the subsequent assignment, transfer or hypothecation of any Leasehold
Mortgage, or the creation of participation or syndication interests with respect
to any Leasehold Mortgage.

(h) If any actual or prospective Leasehold Mortgagee requires any
modification(s) of this lease, then Landlord shall, at Tenant’s or such
Leasehold Mortgagee’s request and expense, promptly execute and deliver to
Tenant such instruments in recordable form effecting such modification(s) as
such actual or prospective Leasehold Mortgagee shall require, provided that such
modification(s) do not in any way alter the rent payable hereunder or the term
hereof, or adversely affect Landlord’s rights or increase Landlord’s obligations
hereunder to more than a de minimis extent.

(i) Landlord shall, at Tenant’s request and expense, acknowledge receipt of the
name and address of any Leasehold Mortgagee (or proposed Leasehold Mortgagee)
and confirm to such party that such party is or would be, upon closing of its
loan, a Leasehold Mortgagee with all rights of a Leasehold Mortgagee under this
lease, which acknowledgment shall, if requested, be in recordable form.

 

106



--------------------------------------------------------------------------------

(j) Upon request by Tenant or by any existing or prospective Leasehold
Mortgagee, Landlord shall deliver to the requesting party such documents and
agreements as the requesting party shall reasonably request to further
effectuate the intentions of the parties with respect to Leasehold Mortgages as
set forth in this lease, including a separate written instrument in recordable
form signed and acknowledged by Landlord setting forth and confirming, directly
for the benefit of specified Leasehold Mortgagee(s), any or all rights of
Leasehold Mortgagees

(k) If a Leasehold Mortgagee’s Leasehold Mortgage expressly limits such
Leasehold Mortgagee’s exercise of any rights and protections provided for in
this lease, then as between Tenant and such Leasehold Mortgagee the terms of
such Leasehold Mortgage shall govern. A Leasehold Mortgagee may, by notice to
Landlord, temporarily or permanently waive any specified rights of a Leasehold
Mortgagee under this lease, and any such waiver shall be effective in accordance
with its terms, but any such waiver shall not bind any subsequent Leasehold
Mortgagee under a subsequent Leasehold Mortgage unless Landlord has relied to
its detriment upon the initial waiver. Tenant’s default as mortgagor under a
Leasehold Mortgage shall not constitute a default under this lease except to the
extent that Tenant’s actions or failure to act in and of itself constitutes a
breach of its obligations under this lease.

ARTICLE 44

Right Of First Offer To Purchase

44.01. (a) If during the initial term of this lease, Landlord desires to sell
all or any portion of the Premises, whether in an asset transaction or, in
substance, as a transfer of ownership interests, directly or indirectly,
pertaining to the Premises, in a transaction intended to affect interests in the
Premises as distinguished from all or substantially all of Landlord’s and its
affiliates’ business interests, unless all or substantially all of said
interests relate primarily to Landlord’s interest in the Premises (in either
case, herein called the “Offered Property”), subject to the provisions of
Section 44.03, Landlord shall give Tenant a notice (herein called the “Offering
Notice”) offering to sell the Offered Property to Tenant at the purchase price
(the “Offer Price”) and on the terms and conditions contained therein. Within
thirty (30) days after the Offering Notice is given to Tenant (herein called the
“Option Period”), Tenant shall elect, by notice to Landlord, to either
(i) purchase the Offered Property on the terms contained in the Offering Notice
(without any substantive change whatsoever) or (ii) refuse to purchase the
Offered Property as herein provided. Time shall be of the essence with respect
to Tenant’s election, and any failure by Tenant to notify Landlord of its
election shall be deemed to be an election to refuse, and a waiver of Tenant’s
right, to purchase the Offered Property in response to such Offering Notice (but
not a waiver of any other rights that Tenant may have pursuant to this Article
44 in connection therewith). Landlord shall not be permitted to revoke the
Offering Notice during the Option Period, but the Offering

 

107



--------------------------------------------------------------------------------

Notice shall be deemed to be revoked during the Option Period if Landlord and
Tenant or its designee enter into a purchase agreement on terms different than
those contained in the Offering Notice. If Tenant desires to purchase the
Offered Property, Tenant and Landlord shall enter into a purchase agreement, the
form of which shall be negotiated in good faith by the parties and must include
the terms set forth in the Offering Notice and the Terms set forth in
Section 44.01(b) (the “Offer Contract”). The Offer Contract must be entered into
within thirty (30) days following the expiration of the Option Period. To
provide further assurances for the parties, at any time prior to the execution
of a contract with a third-party purchaser for a sale of ownership interests,
Landlord shall have the right to give a written notice to Tenant, requesting
that Tenant advise Landlord as to whether Tenant believes that such a sale would
constitute a sale of the Offered Property as contemplated by the first sentence
of this Section 44.01(a), and Tenant shall respond to any such request of
Landlord within ten (10) Business Days after receipt of same (time being of the
essence with respect to such response, and if Tenant fails to respond to such
request within said ten (10) Business Day period, such contemplated sale of
ownership interests shall not be deemed to constitute a sale of the Offered
Property as contemplated by the first sentence of this Section 44.01(a)).

(b) Among other matters, the Offer Contract shall incorporate the following
(“Terms”):

(i) a closing date that is thirty (30) days following the date of the Offer
Contract;

(ii) the Offer Price shall be payable either solely in lawful money of the
United States or, if not payable in its entirety in cash, then any other
consideration must be of a type readily obtainable by Tenant;

(iii) the deposit required to bind the Offer Contract shall equal five percent
(5%) of the Offer Price; and

(iv) that the seller will deliver the Offered Property to the buyer on the
proposed closing date free of any liens (other than the lien of any first
mortgage and other financing of Landlord’s interest in the Premises if such term
was set forth as a requirement of the buyer to assume in the Offering Notice,
and any liens created or arising from the acts of Tenant or its agents, or
anyone claiming by or through such parties).

44.02. (a) If Tenant shall refuse (or shall be deemed to have refused) to
purchase the Offered Property pursuant to this Article 44, then Landlord may
undertake to complete the transfer of the Offered Property to a third party
purchaser. Such transfer shall not be undertaken at a price which is not
“substantially the same” as the Offer Price. For purposes hereof, “substantially
the same” shall mean that the purchase price to be paid by the prospective buyer
shall be no less than ninety-five percent (95%) of the Offer Price taking into
account all material relevant economic

 

108



--------------------------------------------------------------------------------

matters, including, without limitation, the payment of the purchase price in its
entirety in cash (subject to any assumption of any financing by buyer, if any,
in accordance with the parenthetical set forth in Section 44.01(b)(iv)) and a
closing date of no more than thirty (30) days following the execution and
delivery of the subject contract of sale. If Landlord does not then consummate
the proposed transfer to the third party purchaser in accordance with the
foregoing within six (6) months after the date of Tenant’s refusal or deemed
refusal to purchase, and if a sale of the Offered Property is desired by
Landlord after such period, Landlord must again offer the Offered Property to
Tenant pursuant to Section 44.01(a). In addition, if Tenant shall refuse (or
shall be deemed to have refused) to purchase the Offered Property pursuant to
this Article 44 and thereafter within such six (6) month period Landlord desires
to consummate a transaction in which the purchase price is not substantially the
same as the Offer Price (hereinafter called the “Lower Price”), Landlord shall,
prior to consummation of such transaction, deliver to Tenant a notice specifying
the terms of such transaction, and such notice shall constitute an Offering
Notice pursuant to which Landlord re-offers the Offered Property to Tenant
pursuant to Section 44.01(a) at the Lower Price and otherwise on all the same
terms set forth in said notice.

(b) If Tenant has refused or is deemed to have refused to purchase the Offered
Property, Landlord shall, not more than ten (10) Business Days following a
closing with a third party purchaser, deliver a notice to Tenant together with a
fully executed copy of the contract of sale (and all amendments and exhibits
thereto) and side letters and pertinent agreements, with such third party
purchaser and its affiliates. Tenant shall, in writing and within five
(5) Business Days after the delivery of such notice by Landlord, confirm or
dispute that a specified purchase price is substantially the same as the Offer
Price. Time shall be of the essence with respect to such notice from Tenant to
Landlord and any failure to notify Landlord within such five (5) Business Day
period shall be deemed for all purposes and as against all parties as Tenant’s
agreement that the purchase price is substantially the same as the Offer Price.
If Landlord fails to comply with its obligations pursuant to Section 44.02(a) or
pursuant to this Section 44.02(b), Tenant may pursue any and all legal (but not
equitable) rights and remedies that it may have in connection therewith.

44.03. Tenant’s rights granted under this Article 44 shall not apply to any
Permitted Transfer.

44.04. Notwithstanding anything to the contrary in this Article 44, any transfer
of the Offered Property pursuant to this Article shall be subject to this lease,
any subleases and any defects created, arising or resulting from any acts of
Tenant or any assignee or subtenant of Tenant, and Landlord shall make no
representations, warranties or covenants concerning same to Tenant or its
assignee or subtenant.

44.05. Tenant shall keep confidential all information it receives with respect
to the Offered Property or contained in any Offering Notice or any contract of

 

109



--------------------------------------------------------------------------------

sale submitted hereunder (except that Tenant may disclose such information
(i) to such of its executive officers, employees and professional advisors as
are reasonably required in connection with the analysis of the Offered Property,
(ii) in connection with any arbitration or suit regarding same, and (iii) as may
be required by law), provided that Tenant’s obligations pursuant to this
Section 44.05 shall terminate after closing of the purchase of the Offered
Property by Tenant (but otherwise Tenant’s obligations pursuant to this
Section 44.05 shall survive).

44.06. Tenant agrees, at any time and from time to time after the rights to
Tenant under this Article 44 are no longer in effect as to any particular
transaction, as requested by Landlord with not less than ten (10) Business Days’
prior notice, to execute and deliver to Landlord a statement certifying that the
rights granted to Tenant under this Article 44 are no longer in effect, it being
intended that any such statement delivered pursuant hereto shall be deemed a
representation and warranty to be relied upon by Landlord and others with whom
Landlord may be dealing, regardless of independent investigation; provided,
however, the reliance referred to herein shall be limited to Tenant being
estopped from contradicting any of the statements made in such certificate.

44.07. The provisions of this Article 44 shall be null and void if the Tenant
under this Lease is no longer a Citibank Tenant.

[signature page follows]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this lease as of the
day and year first above written.

 

RECKSON COURT SQUARE, LLC, Landlord By:   Reckson Operating Partnership, L.P., a
Delaware limited partnership, its sole member By:   Reckson Associates Realty
Corp., a Maryland corporation, its general partner By:  

/s/ Jason Barnett

Name:   Jason Barnett Title:   EVP CITIBANK, N.A., Tenant By:  

/s/ Joseph W. Sprouls

Name:   Joseph W. Sprouls Title:   Vice President

Tenant’s Federal Identification Number:

13-5266470



--------------------------------------------------------------------------------

Schedule 1

 

Lease Year

   Fixed Rent Per RSF    Annual Fixed Rent

Yr 1

   $ 21.70    $ 30,415,371

Yr 2

   $ 21.90    $ 30,689,109

Yr 3

   $ 22.09    $ 30,965,311

Yr 4

   $ 22.29    $ 31,243,999

Yr 5

   $ 22.49    $ 31,525,195

Yr 6

   $ 22.69    $ 31,808,922

Yr 7

   $ 22.90    $ 32,095,202

Yr 8

   $ 23.10    $ 32,384,059

Yr 9

   $ 23.31    $ 32,675,516

Yr 10

   $ 23.52    $ 32,969,595

Yr 11

   $ 23.73    $ 33,266,322

Yr 12

   $ 23.95    $ 33,565,718

Yr 13

   $ 24.16    $ 33,867,810

Yr 14

   $ 24.38    $ 34,172,620

Yr 15

   $ 24.60    $ 34,480,174



--------------------------------------------------------------------------------

Schedule 2

 

Employee

  

Job Title

Marchewka,Teresa    Cleaning Supervisor ( Local 32) Abukar,Shueyb    Bathroom
Porter(32)-42fl to34th Acosta,Gloria    Cleaning Person(32)-12 fl&91/2
Acosta,Maria E.    Cleaning Person(32)-35fl & 341/2 Barbosa,Lazaro   
Rotunda&Outside Porter(32) Berdecia,Lisandra    Cleaning
Person(32)-50,61/2&Clevel Bicic,Ismeta    Day Matron-Bathroom Attendant
Bullock,Charles J.    Bathroom Porter(32)-25fl to 17th Castillo,Alexandra   
Cleaning Person(32)-49th & 47th fl Contreras,Rafael    Bathroom Porter(32)-33 to
25th fl Chumbiauca,Nelly E.    Cleaning Person(32)-15th & 311/2 fl
Coffey,Deborah    Freight Elev.Operator(32) Cuartas,Daira    Cleaning
Person(32)-20th&211/2fl Delgado,Francisco    Utility Porter(32) Diaz,Obdulio   
Loading Dock Trash Porter(32) Dusj,Paska    Cleaning Person(32)-41fl & 421/2 fl
Dusta,Ljuljduraj    Cleaning Person(32)-26th &251/2fl Dyndor,Janina    Cleaning
Person(32)-40th &421/2 fl Eley,Archie    Bathroom Porter(32)-16th to 7th fl
Feliz,Luz Maria    Cleaning Person(32)-33rd &311/2fl Fernandez,Jose A.    Lobby
Marble Porter(32) Frederique,Laurette    Cleaning Person(32)-19th &211/2fl
Giraldo,Maria T.    Cleaning Person(32)-44th &281/2fl Grdoc,Minire    Cleaning
Person(32)-32nd &431/2fl Karaduzovic,Fadila    Cleaning Person(32)-30th &
341/2fl Kearse,Richard S.    Utility Porter(32) Kohen,Nesim    Utility
Porter(32) Maqellara,Shkumbim    Bathroom Attendant(32) Martinez,Carlos   
Cafeteria&Branch Bank Porter Martinez,Carmen L.    Cleaning Person(32)-10th&91/2
fl Mocanu,Mitrita    Cleaning Person(32)-23rd & 171/2fl Montero,Carlos    Tenant
Porter(32) Morales,Juan    Bathroom Porter(32)-50fl to 42nd Mrkulic,Nedzad J.   
Bathroom Porter(32)-L/R&H/R Mrkulic,Sehrija    Cleaning Person(32)-8th & 71/2fl
Osorio,Orlando J.    Lobby&Elev.Cars Porter(32) Quiroz,Luis    Specialty
Services Porter(32) Rasim,Nezirovski    Freight/Rubbish Operator(32)
Reci,Sabajdin    Loading Dock Trash Porter(32) Rickheeram,Mootiram    Foreman
Rivas,Maria    Cleaning Person(32)-48th & 46thfl Rivas,Oscar    Garbage
Bins/Moving Boxes Rodriguez,Altagracia    Cleaning Person(32)-24th & 61/2fl
Rodriguez,Cristina    Cleaning Person(32)-45th&431/2fl



--------------------------------------------------------------------------------

Employee

  

Job Title

Rodriguez,Sylvia C.    Cleaning Person(32)-18th&171/2fl Rojas,Blanca I.   
Rojas,Blanca(32)-11th&141/2fl Saljihi,Agron    Working Foreman(32)
Salvador,Mario    Tenant Porter(32) Sanchez,Mirna E.    Cleaning
Person(32)-37th&381/2fl Stojanovski,Branko    Recycling Sulejman,Islam   
Freight/Rubbish Operator(32) Suriel,Francisca    Cleaning
Person(32)-36th&381/2fl Tello,Augusto C.    Lobby Attendant Thomas,Monica W.   
Cleaning Person(32)-L/R5TH&4FL Trejos,Luz Stella    Cleaning
Person(32)-22nd&71/2fl Varghese,Elizabeth    Cleaning Person(32)-16th&141/2fl
Veras,Jose    Utility Porter(32) Vukelj,Jasmina    Cleaning
Person(32)-29th&281/2fl Walker,Darnley S.    Outside Porter(32) Wilson,Helen   
Day Matron-Bathroom Attendant Zabrocka,Danuta    Cleaning Person(32)-39th&Clevel
Zaorska,Barbara    Cleaning Person(32)-27th&251/2fl Varone,Frederick J.    Chief
Engineer Vezza,Dom    Assistant Chief Engineer Marino,Louis John    Engineer
Orlando,James    Engineer Vallone,Vito    Engineer Buckley,Thomas H.    Engineer
Moore,John D.    Engineer Mazzone,Joseph V.    Engineer Chin,Kevin    Engineer
McGee,John Patrick    Engineer Piro,Michael H.    Engineer Helper
Woods,Christopher M.    Engineer Helper Suden,Kenneth    Apprentice Engineer
Helper Osorio Jr.,Hugo    Apprentice Engineer Helper Mohamoud,Mohamed A.   
Engineer Helper Lee,Harry    Locksmith

 

2



--------------------------------------------------------------------------------

Schedule 3

Current Occupancy Agreements



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

ALL THAT CERTAIN PLOT, PIECE, OR PARCEL OF LAND, SITUATE, LYING, AND BEING IN
THE BOROUGH AND COUNTY OF QUEENS, CITY AND STATE OF NEW YORK, BOUNDED AND
DESCRIBED AS FOLLOWS:

BEGINNING AT THE CORNER FORMED BY THE INTERSECTION OF THE NORTHWESTERLY SIDE OF
JACKSON AVENUE WITH THE WESTERLY SIDE OF COURT SQUARE;

RUNNING THENCE SOUTH 33 DEGREES 20 MINUTES 00 SECONDS WEST AND ALONG THE
NORTHWESTERLY SIDE OF JACKSON AVENUE, 220.449 FEET TO THE NORTHERLY SIDE OF 45TH
AVENUE;

THENCE SOUTH 75 DEGREES 17 MINUTES 05.2 SECONDS WEST AND ALONG THE NORTHERLY
SIDE OF 45TH AVENUE, 286.083 FEET;

THENCE NORTHERLY AT RIGHT ANGLES TO THE NORTHERLY SIDE OF 45TH AVENUE, 25.003
FEET;

THENCE WESTERLY PARALLEL WITH THE NORTHERLY SIDE OF 45TH AVENUE, 90.027 FEET TO
THE EASTERLY SIDE OF 23RD STREET;

THENCE NORTH 14 DEGREES 42 MINUTES 54.8 SECONDS WEST AND ALONG THE EASTERLY SIDE
OF 23RD STREET, 75.011 FEET;

THENCE EASTERLY AT RIGHT ANGLES TO THE EASTERLY SIDE OF 23RD STREET, 115.013
FEET;

THENCE NORTHERLY AT RIGHT ANGLES TO THE LAST MENTIONED COURSE, 100.015 FEET TO
THE SOUTHERLY SIDE OF 44TH DRIVE;

THENCE NORTH 75 DEGREES 17 MINUTES 05.2 SECONDS EAST AND ALONG THE SOUTHERLY
SIDE OF 44TH DRIVE, 425.048 FEET TO THE CORNER FORMED BY THE INTERSECTION OF THE
SOUTHERLY SIDE OF 44TH DRIVE WITH THE WESTERLY SIDE OF COURT SQUARE;

RUNNING THENCE SOUTH 14 DEGREES 42 MINUTES 54.8 SECONDS EAST AND ALONG THE
WESTERLY SIDE OF COURT SQUARE 52.659 FEET TO THE CORNER FORMED BY THE
INTERSECTION OF THE NORTHWESTERLY SIDE OF JACKSON AVENUE WITH THE WESTERLY SIDE
OF COURT SQUARE, THE POINT OR PLACE OF BEGINNING.

FOR INFORMATION ONLY: BLOCK 79 LOT 30

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Not Used

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

ONE COURT SQUARE

MAINTENANCE SCHEDULE

I. MAINTENANCE AND TESTING

 

•  

Annual black out simulation and functionality testing of the entire emergency
and standby power systems.

 

•  

Quarterly testing of the entire emergency and standby power systems by placing
all the automatic transfer switches in the test position.

 

•  

Preventive and predictive maintenance programs:

 

•  

Annual Thermal scanning.

 

•  

Emergency and standby generation maintenance.

 

•  

Switch gear and buss duct maintenance

 

•  

Vibration analysis

 

•  

Indoor air quality and domestic water sampling/testing

 

•  

Chiller maintenance

II. COMMON AREA CLEANING

 

1. Main Lobby

Daily:

 

•  

Empty lobby trash receptacles as needed, but not less than four times per day.

 

•  

Periodically clean lobby glass and entrance glass of fingerprints and smudges.

 

•  

Carpet sweep walk-off mats as needed.

 

•  

Spot clean chrome and bright work as needed.

 

•  

Place and / or pick up walk-off mats as weather conditions require. Shampoo as
required.

Nightly:

 

•  

Wet mop all flooring paying special attention to corners, edges, and baseboard.
Remove all scuffs and stains.

 

•  

Wipe clean and dust all visitor reception areas, including removal of any trash.
Clean and sanitize all telephones.

 

•  

Dust and clean lobby directory.

 

•  

Dust and clean all walls from floor to 72” above floor.

 

C-1



--------------------------------------------------------------------------------

•  

Clean and polish all metal doors and bucks, handrails, revolving doors and drums
of revolving doors, interior and exterior.

 

•  

Wipe clean and polish all planters.

 

•  

Wipe down and clean the security desk area and equipment.

 

•  

Remove all finger marks, dirt smudges, graffiti, etc., from all revolving doors,
frames, glass doors, partitions, windows, walls, elevator doors and elevator
jambs.

 

•  

Empty (clean and sanitize as needed) all waste receptacles. Remove wastepaper
and waste materials to designated area.

 

•  

Remove gum from walk-off mats and all other types of flooring.

 

•  

Vacuum all walk-off mats.

 

•  

Vacuum, clean and polish all floor saddles.

 

•  

Clean and sanitize all public telephones and surrounding area.

 

•  

Dust all flat surfaces including furniture.

 

•  

Place and / or pick up walk-off mats as weather conditions require.

Weekly:

 

•  

Dust all low reach areas including, but not limited to, chair rungs, structural
and furniture ledges, baseboards, window sills, door louvers, moldings, etc.

 

•  

Dust all fire extinguishers cabinets or enclosures, enunciator panels and pull
stations.

 

•  

Sweep, mop and spray buff all hard flooring. Ensure a consistent finish around
edges and base.

 

•  

Wash and disinfect all waste receptacles.

Monthly:

 

•  

Dust all high reach areas including, but not limited to, tops of doors, frames,
pictures, lamps, light fixtures, window blinds, air diffusers and return grills,
ventilating louvers.

 

•  

Machine clean and polish all flooring. All flooring shall be maintained, at the
minimum, as a mid gloss finish at all times.

Quarterly:

 

•  

Clean all wall panels 72” and higher.

 

2. Elevators

Daily:

 

•  

Elevator cabs to be policed no less than four times per day. All floors are to
be swept and mopped or vacuumed as needed.

 

•  

All metal finishes, including all call buttons and indicators, shall be cleaned
of all finger marks and smudges not less than four times per day.

Nightly:

 

•  

Vacuum clean and polish all elevator saddles and tracks; if necessary, sweep
heavier debris with brush to remove.

 

C-2



--------------------------------------------------------------------------------

•  

Sweep and mop all stone flooring in passenger elevators. Vacuum if carpeted.

 

•  

Damp wipe panel walls, call buttons and indicators of elevator cabs to remove
any smudges or graffiti.

 

•  

Wipe down all metal finishes in cabs including, but not limited to, all
indicators, panels, and doors. Remove any foreign matter or debris from light
fixtures.

 

•  

Thoroughly clean freight elevator cabs including sweeping and mopping floor, and
damp wiping all walls and doors. When elevator cab is used for hauling trash,
the cab must be disinfected.

 

•  

Report any mechanical deficiencies or damage to the Agent.

Monthly:

 

•  

Machine clean and polish all flooring. All flooring shall be maintained, at the
minimum, as a mid gloss finish at all times. Shampoo if carpeted.

 

3. Stairwells

Weekly:

 

•  

Police all stairwells throughout the building and keep in clean condition by
sweeping or picking up trash and litter from the stairs / floors.

 

•  

Spot mop and sanitize stairs / floors immediately when made necessary by
sickness, spillage or as otherwise necessary to ensure personal safety.

 

•  

Damp wipe finger marks, smears, smudges and graffiti on stairway doors and wall
surfaces, hose racks and handrails.

 

•  

Report any unauthorized equipment or supplies to the Agent.

Monthly:

 

•  

Clean fire hoses, fire hose cabinets and similar equipment as needed, but at
least once per month.

 

•  

Wet mop landings, steps and treads. Wipe down railings.

 

4. Elevator Lobbies / Common Areas

Nightly:

 

•  

Sweep and damp mop uncarpeted areas.

 

•  

Vacuum all carpeted areas.

 

•  

Wipe clean all elevator call buttons and indicator lights.

 

•  

Damp wipe to remove all smudges, marks and fingerprints from walls and glass
entrance doors.

 

•  

Wipe clean all signage.

Weekly:

 

•  

Detail vacuum all carpeted areas.

 

•  

Dust all ventilation louvers.

 

C-3



--------------------------------------------------------------------------------

•  

Sweep and mop all maintenance areas and basement corridors.

 

•  

Spot clean all wall finishes with clean damp cloth.

 

•  

Wipe with clean damp cloth all doors, doorframes, and high reach areas not
cleaned during nightly cleaning.

Monthly:

 

•  

Wipe clean all baseboards.

 

•  

Wipe clean and / or dust all ventilation louvers and light fixtures.

 

•  

Clean all wood doors with approved cleaning agent.

Quarterly:

 

•  

Basement corridors should be washed clean, from floor to ceiling, to remove
smudges, marks and stains.

 

5. Exterior Sidewalks and Plaza

Daily:

 

•  

Police and remove debris from planters as need but not less than four (4) times
daily.

 

•  

Using a hose, rinse all sidewalks and plaza area before 7:00 a.m. or as
requested by Agent (weather permitting).

 

•  

Use exterior vacuum and / or blower to clear grounds of all leaves and debris
before 8:00 a.m.

 

•  

Sweep sidewalks, curbs, and Plaza using a power vacuum (provided by contractor)
removing and / all foreign matter. Police throughout day but not less than six
(6) times per day.

Weekly:

 

•  

Remove gum from sidewalks.

 

•  

Remove graffiti as needed.

 

•  

Clean exterior façade from ground level to 8 feet.

 

6. Loading Dock and Receiving Area

Daily:

 

•  

Police the loading dock / receiving area, including all office areas, not less
than three (3) times per day.

 

•  

Sweep all areas to ensure a litter free area.

 

•  

Respond to all spills and emergencies as may be required.

 

•  

Remove debris from compactor area.

 

•  

Place all trash and recyclable trash in designated areas.

Nightly:

 

•  

Place all trash and recyclable trash in designated areas.

 

C-4



--------------------------------------------------------------------------------

•  

Keep loading dock area clear of rubbish and debris.

 

•  

Clean all office areas consistent with section “III. OFFICE AREAS” of the
general cleaning specification.

Weekly:

 

•  

Rinse and disinfect loading dock / receiving area.

 

7. Snow Removal

Contractor will be responsible for the removal of snow and ice from all
walkways, sidewalks and entrance stairs at all times; this will include weekend
and after hours snowfall. Contractor shall provide all snow removal equipment,
i.e. snow blowers, plows, shovels, etc.

 

•  

Snow / ice will be removed immediately as accumulations occur during the day or
night, including weekends.

 

•  

All sidewalk areas to be maintained completely clear of snow / ice, spread
snowmelt chemicals (approved by Agent) as conditions require throughout the
storm and after the storm as conditions warrant.

 

•  

Remove snow / ice from crosswalks for easy pedestrian access.

 

•  

Truck entrances and loading dock areas to be completely free of snow / ice.

 

•  

All emergency exits must be clear of snow and ice.

 

•  

Sufficient personnel, as judged by Agent, shall be on site throughout the
duration of the storm and subsequent cleanup.

 

•  

At all times, maintain the facility in a “slip free” condition.

 

8. Roof Top / Set Backs

Monthly:

 

•  

Keep all areas free of debris, including spraying to control weeds.

 

9. Building Service Areas / Mechanical Space

Daily:

 

•  

Keep Cleaning / Maintenance Office, Engineering Office, and all maintenance and
security locker rooms, including locker room lavatories, in a neat and orderly
condition, consistent with that of the rest of the building.

 

•  

All slop sinks and closets are to be kept neat and clean at all times. Mops,
rags and equipment are to be cleaned and stored in an orderly fashion.

 

•  

Maintain an orderly arrangement of all janitorial supplies and equipment,
including all paper products.

 

C-5



--------------------------------------------------------------------------------

•  

Police all locker rooms and locker rooms lavatories throughout the day
consistent with that of the rest of the building.

Monthly:

 

•  

Sweep and / or clean all telephone, electrical, and mechanical closets under the
supervision of the Agent.

 

•  

Provide periodic cleaning and maintenance to all locker room lavatories
consistent with that of the rest of the building.

 

C-6



--------------------------------------------------------------------------------

EXHIBIT D

Superior Mortgagee SNDA Agreement

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT, dated the      day of                     , 200   by and among
                     (hereinafter called “Mortgagee”),
                            , a                             , having an office
at                                                           (hereinafter called
“Landlord”) and Citibank, N.A., a national banking association, having an office
at One Court Square, Long Island City, New York 11120 (hereinafter called
“Tenant”).

W I T N E S S E T H:

WHEREAS, Tenant has entered into a certain lease dated as of the date hereof
with Landlord (such lease, as same may be amended and restated pursuant to the
form of lease annexed thereto as Exhibit J, is hereinafter called the “lease” or
the “Lease”), covering the entire land and improvements thereon commonly known
as One Court Square and located in Long Island City, New York, as more
particularly described on Schedule A attached hereto; and

WHEREAS, Mortgagee has made a certain mortgage loan (hereinafter called the
“Mortgage”) to the Landlord and the parties desire to set forth their agreement
as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and of the sum of One Dollar
($1.00) by each party in hand paid to the other, the receipt of which is hereby
acknowledged, it is hereby agreed as follows:

1. Subject to the terms and conditions hereof, the lease is and shall be subject
and subordinate in each and every respect to the lien of the Mortgage insofar as
it affects the real property of which the Premises form a part, and to all
renewals, modifications, consolidations, replacements and extensions thereof, to
the full extent of the principal sum secured thereby and interest thereon.

2. Tenant agrees that after notice is given to Tenant by Mortgagee it will
attorn to and recognize Mortgagee, any purchaser at a foreclosure sale under a
Mortgage, and the successors and assigns of Mortgagee or any such purchasers who
acquires the premises demised (the “Premises”) under the Lease (any of such
parties is herein referred to as an “Acquiring Party”) in the event of any suit,
action or proceeding for the foreclosure of a Mortgage or to enforce any rights
thereunder, any judicial sale or execution or other sale of the Premises or the
giving of a deed in lieu of foreclosure of any default under a Mortgage (each,
an “Attornment Event”), as its landlord for the unexpired balance (and any
extensions, if exercised) of the term of the Lease upon the

 

D-1



--------------------------------------------------------------------------------

same terms and conditions set forth in the Lease and this Agreement. Such
attornment is to be effective as of the date that such Attornment Event occurs,
without the execution of any further agreement. However, Tenant and the
Acquiring Party agree to confirm the provisions of this Agreement in writing
upon the request of either party.

3. In the event that it should become necessary to foreclose a Mortgage,
Mortgagee thereunder or any Acquiring Party will not terminate the Lease nor
join Tenant in summary or foreclosure proceedings (unless Tenant is a necessary
party thereto under law), nor disturb the possession of Tenant, nor diminish or
interfere with Tenant’s rights and privileges under the Lease or any extensions
or renewals of the Lease entered into pursuant to the Lease or consented to by
Mortgagee, as applicable, so long as Tenant is not in default, after any
applicable notice and grace period, under any of the terms, covenants, or
conditions of the Lease.

4. In the event that Mortgagee or an Acquiring Party shall succeed to the
interest of Landlord under the Lease (the date of such succession being
hereinafter called the “Succession Date”), so long as Tenant is not in default,
after any applicable notice and grace period, under any of the terms, covenants,
or conditions of the Lease, Mortgagee or the Acquiring Party, as the case may
be, shall not disturb the possession of Tenant and shall be bound by all of
Landlord’s obligations under the Lease; provided that neither the Mortgagee or
Acquiring Party shall be:

(a) liable for any act or omission or negligence or failure or default of any
prior landlord (including Landlord) to comply with any of its obligations under
the Lease, except to the extent that (1) such act or omission constitutes a
default by landlord under the Lease and continues after the Succession Date, and
(2) Mortgagee’s or Acquiring Party’s liability is limited to the effects of the
continuation of such act or omission from and after the Succession Date and
shall not include any liability of any prior landlord (including Landlord) which
accrued prior to the Succession Date; or

(b) liable for the return of any security deposit, except to the extent such
security deposit shall have been paid over (or assigned, in case of any letter
of credit) to the Mortgagee or Acquiring Party; or

(c) subject to any counterclaims, offsets or defenses which Tenant might have
against any prior landlord (including Landlord) except to the extent (1) that
such counterclaims, offsets or defenses shall have accrued in accordance with
the terms of the Lease, including, without limitation, any offsets with respect
to Landlord Reimbursement Amounts (as defined in the Lease) or (2) the basis for
such counterclaims, offsets or defenses continue to exist from and after the
Succession Date; provided that Mortgagee receives notice thereof in accordance
with the Lease; or

(d) bound by any rent or additional rent which Tenant might have paid for more
than the current month to any prior landlord, including Landlord, under the

 

D-2



--------------------------------------------------------------------------------

Lease (other than customary prepayments of operating expense and real estate tax
and Landlord Reimbursement Amounts); or

(e) bound by any amendment or modification of the Lease made without its
consent, other than an amendment or modification entered into to confirm the
exercise of a specific right or option under the Lease in accordance with all of
the material terms of the Lease governing the exercise of such specific right or
option.

5. Tenant agrees to give the Mortgagee and/or Acquiring Party, a copy of any
notice of default served upon the Landlord by Tenant with respect to a default
which would entitle Tenant to terminate the Lease at such time as such notice is
served upon Landlord, provided that prior to such notice Tenant has been
notified, in writing (by way of Notice of Assignment of Rents and Leases, or
otherwise), of the address of the Mortgagee and/or Acquiring Party. Tenant shall
not so terminate the Lease (other than with respect to any Tenant right to
terminate the Lease under Article 19) unless such act or omission shall not be
remedied within thirty (30) days after the giving of such notice to Mortgagee
and/or Acquiring Party; provided, that if such act or omission cannot with due
diligence be remedied within a period of thirty (30) days, and if Mortgagee
and/or Acquiring Party commences the remedies necessary to cure such act or
omission within such thirty (30) days and thereafter prosecutes such remedies
with reasonable diligence, then the period of time after the giving of such
notice by Tenant within which such act or omission may be remedied shall be
extended so long as Mortgagee prosecutes the remedying of such act or omission
with reasonable diligence.

6. Mortgagee hereby consents to the Lease and, subject to the provisions of
Paragraph 4(e) hereof, all of the terms and conditions thereof, and the terms of
the Mortgage shall not affect such terms and conditions of the Lease, including,
but not limited to, the specific provisions of the Lease governing assignments,
subletting, alterations, repairs, contesting requirements of law, contracting
the size of the Premises and extending the term of the Lease, as all such
provisions are more particularly set forth in the Lease.

7. Any notice, statement, demand, consent, approval or other communication
required or permitted to be given, rendered or made hereunder (hereinafter
collectively called “notices”) shall be in writing (whether or not so stated
elsewhere in this agreement) and shall be deemed to have been properly given,
rendered or made only if sent by (a) registered or certified mail, return
receipt requested, posted in a United States post office station or letter box
in the continental United States, (b) nationally recognized overnight courier
(e.g., Federal Express) with verification of delivery requested or (c) personal
delivery with verification of delivery requested, in any of such cases addressed
to the other party as follows:

If to Mortgagee:

 

D-3



--------------------------------------------------------------------------------

with a copy to:

If to Landlord:

with a copy to:

If to Tenant:

with a copy to:

with an additional copy to:

and shall be deemed to have been given, rendered or made (i) if mailed, on the
second Business Day following the day so mailed, unless mailed to a location
outside of the State of New York, in which case it shall be deemed to have been
given, rendered or made on the third Business Day after the day so mailed,
(ii) if sent by nationally recognized overnight courier, on the first Business
Day following the day sent or (iii) if sent by personal delivery, when delivered
and receipted by the party to whom addressed (or on the date that such receipt
is refused, if applicable). Each party may designate a change of address (or
substitute parties for notice) by notice to the other, given at least fifteen
(15) days before such change of address or notice party is to become effective.

8. The liability of Mortgagee for the performance of any obligation of Landlord
under the Lease shall be limited to Mortgagee’s interest in the Premises (which
shall be deemed to include the proceeds of any insurance, condemnation, sale or
refinancing proceeds received by Mortgagee or an Acquiring Party with respect to
all or any portion of the Premises), and Tenant hereby agrees that any monetary
judgment it may obtain against Mortgagee as a result of Mortgagee’s failure, as
Landlord, to perform any of Landlord’s obligations under the Lease shall be
enforceable solely against

 

D-4



--------------------------------------------------------------------------------

Mortgagee’s interest in the Property. Notwithstanding the foregoing, Mortgagee
shall not, by virtue of the Mortgage, be or become a mortgagee-in-possession or
become subject to any liability or obligation under the Lease or otherwise until
Mortgagee shall have acquired the interest of Landlord in the Premises, by
foreclosure or otherwise.

9. This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, and their successors and assigns.

 

D-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.

 

MORTGAGEE:

By:

 

 

Name:

 

Title:

  LANDLORD:

By:

 

 

Name:

 

Title:

  TENANT:

By:

 

 

Name:

 

Title:

 

 

D-6



--------------------------------------------------------------------------------

STATE OF NEW YORK

    )        ) ss.:   

COUNTY OF NEW YORK

    )   

On the      day of                     , 200  , before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                             , personally known to me or proved
to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their/ capacity(ies), and that by,
his/her/their signature(s) on the instrument, the individuals) or the person
upon behalf of which the individuals acted, executed the instrument.

 

 

  Notary Public  

 

STATE OF NEW YORK

    )        ) ss.:   

COUNTY OF NEW YORK

    )   

On the      day of                     , 200  , before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                             , personally known to me or proved
to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their/ capacity(ies), and that by,
his/her/their signature(s) on the instrument, the individuals) or the person
upon behalf of which the individuals acted, executed the instrument.

 

 

  Notary Public  

 

D-7



--------------------------------------------------------------------------------

STATE OF NEW YORK

    )        ) ss.:   

COUNTY OF NEW YORK

    )   

On the      day of                     , 200  , before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                             , personally known to me or proved
to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their/ capacity(ies), and that by,
his/her/their signature(s) on the instrument, the individuals) or the person
upon behalf of which the individuals acted, executed the instrument.

 

 

  Notary Public  

 

D-8



--------------------------------------------------------------------------------

SCHEDULE A

Description of Premises

 

D-9



--------------------------------------------------------------------------------

EXHIBIT E

Not Used

 

E-12



--------------------------------------------------------------------------------

EXHIBIT F

Not Used

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

Landlord’s Non-Disturbance Agreement

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT made as of the      day of                     , 200_ by and
among                             (hereinafter called “Landlord”),
                            (hereinafter called “Tenant”), and
                            (hereinafter called “Subtenant”).

W I T N E S S E T H:

WHEREAS, Landlord is the landlord under that certain lease dated as of
                    , 2005 between Landlord, as lessor, and Tenant, as lessee
(hereinafter called the “Overlease”), covering the entire premises (hereinafter
called the “Demised Premises”) in the building known as One Court Square, Long
Island City, New York (hereinafter called the “Building”) on land more
particularly described in Exhibit A annexed hereto; and

WHEREAS, a portion of the Demised Premises comprised of
                            (hereinafter called the “Sublease Premises”) has
been subleased to Subtenant pursuant to that certain sublease dated as of
                    , 20     between Tenant, as sublessor, and Subtenant, as
sublessee (hereinafter called the “Sublease”).

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration in hand paid, the parties hereto agree as follows:

1. So long as Subtenant is not in default, after notice and the lapse of any
applicable grace period, in the performance of any terms, covenants and
conditions to be performed on its part under the Sublease, then in such event:

(a) Unless any applicable law requires same, Subtenant shall not be joined as a
party defendant in any action or proceeding which may be instituted or taken by
the Landlord for the purpose of terminating the Overlease by reason of any
default thereunder;

(b) Subtenant shall not be evicted from the Sublease Premises nor shall any of
Subtenant’s rights under the Sublease be affected in any way by reason of any
default under the Overlease, and

(c) Subtenant’s leasehold estate under the Sublease shall not be terminated or
disturbed by reason of any default under the Overlease.

2. (a) If Landlord shall succeed to the rights of Tenant under the Sublease by
termination of the Overlease or the expiration of the term thereof or

 

G-1



--------------------------------------------------------------------------------

otherwise, Landlord, as Subtenant’s landlord under said Sublease, shall accept
Subtenant’s attornment and Subtenant agrees to so attorn and recognize Landlord
as Subtenant’s landlord under said Sublease without further requirement for
execution and delivery of any instrument to further evidence the attornment set
forth herein. Subtenant or Landlord will, each within ten (10) business days
after demand of the other, execute and deliver any instrument that may
reasonably be required to evidence such attornment.

(b) Subject to the provisions of subparagraph 2(c) below, upon any such
attornment and recognition, the Sublease shall continue in full force and effect
as, or as if it were, a direct lease between Landlord and Subtenant upon all of
the then executory terms, conditions and covenants as are set forth in the
Sublease (as the same incorporates by reference the Overlease, notwithstanding
the termination of the Overlease), and shall be applicable after such
attornment, provided, to the extent that Landlord has any rights under the
Overlease which are applicable to the Demised Premises and are in addition to
the rights of the lessor under the Sublease, such rights shall be deemed
incorporated into the Sublease, notwithstanding the termination of the
Overlease; and provided, further that Landlord shall not be (i) subject to any
credits, offsets, defenses or claims which Subtenant might have against Tenant;
nor (ii) bound by any rent which Subtenant might have paid for more than the
current month to Tenant (other than customary prepayments of Taxes and Operating
Expenses), unless such prepayment shall have been made with Landlord’s prior
written consent; nor (iii) liable for any act or omission of Tenant; nor
(iv) bound by any covenant to undertake or complete any improvement to the
Sublease Premises or the Building; nor (v) be required to account for any
security deposit other than any security deposit actually delivered to Landlord;
nor (vi) liable for any payment to Subtenant of any sums, or the granting to
Subtenant of any credit, in the nature of a contribution towards the cost of
preparing, furnishing or moving into the Sublease Premises or any portion
thereof; nor (vii) bound by any amendment, modification or surrender of the
Sublease made without Landlord’s prior written consent, other than an amendment
or modification entered into to confirm the exercise of a specific right or
option under the Sublease in accordance with all of the material terms of the
Sublease governing the exercise of such specific right or option. Subtenant
waives the provisions of any statute or rule of law now or hereafter in effect
that may give or purport to give it any right or election to terminate or
otherwise adversely affect the Sublease or the obligations of Subtenant
thereunder by reason of any action or proceeding for the purpose of terminating
the Overlease by reason of any default thereunder.

(c) Notwithstanding anything to the contrary contained herein, in the event that
the rental rate set forth in the Sublease, on a per rentable square foot basis
(including fixed rent and additional rent on account of real estate taxes,
operating expenses and electricity), after taking into account all rent
concessions provided for in the Sublease, is less than the Minimum Sublease Rent
(as such term is defined in Section 7.09 of the Lease), the Sublease shall be
deemed to be automatically amended effective as of the date of the
aforementioned attornment and recognition so that from and after the

 

G-2



--------------------------------------------------------------------------------

date of such attornment and recognition, the rental rate payable under the
Sublease shall be increased to an amount that is equal to all of the same
economic terms and conditions (including fixed rent and additional rent on
account of real estate taxes, operating expenses and electricity) that would
have been applicable as between Landlord and Tenant under the Overlease with
respect to the Sublease Premises for the period commencing on such date of
attornment and ending on the expiration date of the such Sublease. Subtenant or
Landlord will, each within ten (10) business days after demand of the other,
execute and deliver an amendment to the Sublease, in form reasonably
satisfactory to Landlord and Subtenant, setting forth such increase in the
rental rate payable under the Sublease to the Lease Rent; provided, however,
that the absence of such written amendment shall not, in any event, affect the
automatic rental increase described herein.

3. The Sublease now is and shall remain subject and subordinate to the Overlease
and to any ground or underlying lease affecting the Demised Premises and to all
renewals and replacements, extensions, consolidations and modifications thereof,
and to all other matters to which the Overlease shall be subordinate, subject to
the terms and conditions of this Agreement.

4. This Agreement shall be binding upon and shall inure to the benefit of the
respective parties hereto, their successor and assigns.

5. This Agreement may not be modified except by an agreement in writing signed
by the parties or their respective successors in interest.

6. Any notice, statement, demand, consent, approval or other communication
(collectively, “notices”) required or permitted to be given, rendered or made
pursuant to, under, or by virtue of this Agreement (or any amendment to the
Sublease made pursuant hereto) must be in writing and shall be deemed to have
been properly given, rendered or made only if sent by (a) registered or
certified mail, return receipt requested, posted in a United States post office
station or letter box in the continental United States, (b) nationally
recognized overnight courier (e.g., Federal Express) with verification of
delivery requested or (c) personal delivery with verification of delivery
requested, in any of such cases addressed to the party for whom intended at its
address set forth above. Notices shall be deemed to have been given, rendered
and made (i) if mailed, on the second Business Day following the day so mailed,
unless mailed to a location outside of the State of New York, in which case it
shall be deemed to have been given, rendered or made on the third Business Day
after the day so mailed, (ii) if sent by nationally recognized overnight
courier, on the first Business Day following the day sent or (iii) if sent by
personal delivery, when delivered and receipted by the party to whom addressed
(or on the date that such receipt is refused, if applicable). Each party may
designate a change of address (or substitute parties for notice) by notice to
the others, given at least fifteen (15) days before such change of address or
notice party is to become effective.

[Signatures follow]

 

G-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto.

 

LANDLORD:

 

By:  

 

Name:   Title:   TENANT:

 

By:  

 

Name:   Title:   SUBTENANT:

 

By:  

 

Name:   Title:  

 

G-4



--------------------------------------------------------------------------------

EXHIBIT H

Not Used

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

Form of Memorandum of Lease

MEMORANDUM OF LEASE

between

                            ,

as Landlord

and

CITIBANK, N.A.,

as Tenant

Dated: As of May 12, 2005

Location of Premises

 

  Long Island City, County of Queens and State of New York   Address:    One
Court Square (25-01 Jackson Avenue)   Section:      Block:    79   Lot:    30  
Record and Return to:   Paul, Hastings, Janofsky & Walker LLP   75 East 55th
Street   New York, New York 10022   Attention: Dean A. Stiffle, Esq.



--------------------------------------------------------------------------------

MEMORANDUM OF LEASE

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Lease.

 

NAME AND ADDRESS OF LANDLORD:   

Reckson Court Square, LLC

c/o Reckson Associates Realty Corp.

1350 Avenue of the Americas, Suite 901

New York, New York 10019

NAME AND ADDRESS OF TENANT:   

Citibank, N.A.

One Court Square

25-01 Jackson Avenue

Long Island City, New York 11120

DATE OF LEASE:    As of May 12, 2005 DESCRIPTION OF PREMISES:    The Premises
consist of the land and improvements (the “Building”) thereon located One Court
Square, Long Island City, New York, such land being more particularly described
in Schedule A attached hereto (the “Real Property”). COMMENCEMENT DATE OF
INITIAL TERM:    May 12, 2005 EXPIRATION DATE OF INITIAL TERM:    May 11, 2020
RIGHT TO GRANT EASEMENTS    Tenant has the right to grant certain easements
which burden the Real Property as more particularly described in Article 33 of
the Lease. RENEWAL TERMS:    The Lease contains five (5) five (5) year extension
options. The extension options are more particularly described in Article 36 of
the Lease. RIGHT TO GRANT LEASEHOLD MORTGAGES    Tenant may subject its interest
in the Lease and the leasehold interest created thereby may at any time and from
time to time be, directly or indirectly, to one or more leasehold mortgages. The
holders of any such leasehold mortgages shall be entitled to certain rights
under the Lease as more particularly set forth in the Lease, including Article
43 thereof.

 

I-1



--------------------------------------------------------------------------------

RIGHT OF FIRST OFFER TO PURCHASE:    The Lease contains a right of first offer
to purchase the Premises or interests therein, as more particularly described in
Article 44 of the Lease. NAMING AND SIGNAGE RIGHTS:    Tenant has the right to
name the Building, and Tenant has exclusive rights with respect to signs,
banners, flags, monuments, kiosks and other means of identification, as more
particularly described in Articles 16 of the Lease ROOFTOP RIGHTS:    Tenant has
exclusive rights with respect to the rooftop of the Building, as more
particularly described in Article 39 of the Lease. SURVIVING OBLIGATIONS:   
Landlord’s obligations pursuant to Section 3.05(a) of the lease with survive the
termination of the Lease CONTRACTION RIGHTS:    Tenant has the right to
surrender portions of the Premises, as more particularly described in Article 4,
upon which the Lease will be amended and restated in the form annexed to the
Lease as Exhibit J.

This instrument is intended to be only a Memorandum of Lease, reference to which
is hereby made for all of the terms, conditions and covenants of the parties.
This instrument shall not be construed to modify, change, vary or interpret said
Lease or any of the terms, covenants or conditions thereof. In all instances,
reference to the Lease should be made for a full description of the rights and
obligations of the parties. The recordation of this Memorandum is in lieu of,
and with like effect as, the recordation of the Lease.

[signatures follow]

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Memorandum of
Lease on the date hereinabove first set forth.

 

WITNESS:     LANDLORD: By:  

 

    By:  

 

  Print Name     Name:         Title:  

 

WITNESS:     TENANT: By:  

 

    CITIBANK, N.A., a national banking association   Print Name             By:
 

 

      Name:         Title:  

 

I-3



--------------------------------------------------------------------------------

State of New York

           } SS:   

County of New York

      

On the      day of                      in the year 2005 before me, the
undersigned, a Notary Public in and for said State, personally appeared
                            , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s) or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

  Notary Public  

 

State of New York

           } SS:   

County of New York

      

On the      day of                      in the year 2005 before me, the
undersigned, a Notary Public in and for said State, personally appeared
                            , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s) or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

  Notary Public  

 

I-4



--------------------------------------------------------------------------------

SCHEDULE A

Legal Description

 

I-5



--------------------------------------------------------------------------------

EXHIBIT J

Form of Restated and Amended Lease

[See attached]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

Not Used

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

(See Attached Site Plan—Adjacent Parcel)

 

L-1



--------------------------------------------------------------------------------

EXHIBIT M-1

Form of Tenant’s Estoppel

ESTOPPEL CERTIFICATE

 

TO:  

 

   

 

   

 

    Attention:  

 

 

Ladies/Gentlemen:

At the request of Landlord, and knowing that you are relying on the accuracy of
the information contained herein, the undersigned (“Tenant”) hereby certifies to
Landlord that as of the date hereof:

1. The undersigned is the tenant under that certain Lease dated as of
                             by and between                             , a
                                         (“Landlord”) and Tenant [**, as amended
by                                          (describe lease and all amendments
and modifications thereto)**] (the “Lease”), covering the premises described
therein (herein referred to as the “Leased Premises”) in the improvements
situated in the he building known as One Court Square, 25-01 Jackson Avenue in
the Long Island City, County of Queens and State of New York (the “Property”). A
complete and accurate copy of the Lease, including any and all modifications and
amendments thereto, is attached hereto as Exhibit A.

2. The Lease is in full force and effect. The Lease has not been further
modified, changed, altered, supplemented or amended in any respect (in writing
or orally) except as set forth in paragraph 1 above.

3. The term of the Lease commenced on                              and shall
expire on                             , unless sooner terminated or extended in
accordance with the terms of the Lease.

4. Tenant has exercised the following options to extend the term of the Lease
(if none, please state “none”):                                         
                                                             , and Tenant has
the following unexercised options to extend the term of the Lease (if none,
please state “none”):                                         
                                                             .

5. Tenant has exercised the following rights of first offer, rights of first
refusal and/or other expansion rights with respect to the Property (if none,
please state “none”):                                         
                                                             .

 

M-1-1



--------------------------------------------------------------------------------

6. Fixed Rent is paid through and including                              and Tax
Payments are paid through and including                             . No Fixed
Rent has been paid more than 30 days in advance.

7. Tenant is not entitled to any rent concessions, rebates or abatements, except
(i) as specifically provided in the Lease, and (ii) as indicated below (if none,
please state “none”):                                         
                                                             .

8. Tenant has no option or right to purchase the Leased Premises or the
Property, or any part thereof, or any interest therein other than as set forth
in Article 44 of the Lease.

9. Tenant has not sublet all or a portion of the Leased Premises, except as
indicated below (if none, please state “none”):
                                        
                                                             .

10. ***[Copies of invoices for any Landlord Reimbursement Amounts heretofore
billed to Landlord by Tenant are attached hereto as Exhibit B.]***

11. As of the date hereof, Tenant, to its actual knowledge (“Actual Knowledge”;
which is limited to the actual knowledge of                             , a
[**Vice President,**] who is familiar with and involved in the day-to-day
operations of the Leased Premises), has no defense to its obligations under the
Lease and no charge, lien, claim or offset against Landlord under the Lease or
otherwise, against rents or other charges due or to become due under the Lease
except as indicated below (if none, please state “none”):
                                        
                                                             .

12. As of the date hereof, no notice in accordance with the provisions of the
Lease has been received by Tenant from Landlord of a default by Tenant under the
Lease which has not been cured, except as indicated below (if none, please state
“none”):                                         
                                                             .

13. Tenant has not given Landlord any notice of a default on the part of the
Landlord under the Lease which has not been cured and, to Tenant’s Actual
Knowledge, as of the date hereof, Landlord is not in default in the performance
of any of its obligations under the Lease [**or specify each such default or
event of which Tenant has knowledge**].

14. This certificate is delivered with the understanding that Landlord,
[**lender/purchaser and purchaser’s lenders and prospective lenders**], and
their successors and/or assigns, may rely upon this certificate.

 

M-1-2



--------------------------------------------------------------------------------

The undersigned is duly authorized to execute this certificate on behalf of
Tenant.

 

    TENANT:    

 

      By:  

 

    Name:       Title:   Dated:                     , 20          

 

M-1-3



--------------------------------------------------------------------------------

EXHIBIT M-2

Form of Landlord’s Estoppel

ESTOPPEL CERTIFICATE

 

TO:  

 

   

 

   

 

    Attention:  

 

 

Ladies/Gentlemen:

At the request of Tenant, and knowing that you are relying on the accuracy of
the information contained herein, the undersigned (“Landlord”) hereby certifies
to Tenant that as of the date hereof:

1. The undersigned is the landlord under that certain Lease dated as of
                            , by and between Landlord and Citibank, N.A., a
national banking association (“Tenant”) [**as amended by
                                         (describe lease and all amendments and
modifications thereto)**] (the “Lease”), covering the premises described therein
(herein referred to as the “Leased Premises”) in the improvements situated in
the building known as One Court Square, 25-01 Jackson Avenue in Long Island
City, County of Queens and State of New York (the “Property”). A complete and
accurate copy of the Lease, including any and all modifications and amendments
thereto, is attached hereto as Exhibit A.

2. The Lease is in full force and effect. The Lease has not been further
modified, changed, altered, supplemented or amended in any respect (in writing
or orally) except as set forth in paragraph 1 above.

3. The term of the Lease commenced on                              and shall
expire on                             , unless sooner terminated or extended in
accordance with the terms of the Lease.

4. Fixed Rent is paid through and including                         .

5. Landlord Reimbursement Amounts in the amount of $             are due and
payable on                     , 20    . Landlord is disputing its obligation to
pay Landlord Reimbursement Amounts in the amount of $             (if none,
please state “none”).

 

M-2-1



--------------------------------------------------------------------------------

6. Tenant is not entitled to any rent concessions, rebates or abatements, except
(i) as specifically provided in the Lease, and (ii) as indicated below (if none,
please state “none”):                                         
                                                             

7. As of the date hereof, Landlord, to its actual knowledge (“Actual Knowledge”;
which is limited to the actual knowledge of                             , a
[**Vice President,**] who is familiar with and involved in the day-to-day
operations of the Leased Premises), has no defense to its obligations under the
Lease and no charge, lien, claim or offset against Tenant under the Lease or
otherwise, against any amounts due or to become due from Landlord to Tenant
under the Lease except as indicated below (if none, please state “none”):
                                        
                                                             .

8. As of the date hereof, no notice in accordance with the provisions of the
Lease has been received by Landlord from Tenant of a default by Landlord under
the Lease which has not been cured, except as indicated below (if none, please
state “none”):                                         
                                                             .

9. Landlord has not given Tenant any notice of a default on the part of the
Tenant under the Lease which has not been cured and, to Landlord’s Actual
Knowledge, as of the date hereof, Tenant is not in default in the performance of
any of its obligations under the Lease [**or specify each such default or event
of which Landlord has knowledge**].

10. This certificate is delivered with the understanding that Tenant,
[**lender/assignee and assignee’s lenders and prospective lenders**], and their
successors and/or assigns may rely upon this certificate.

The undersigned is duly authorized to execute this certificate on behalf of
Landlord.

 

    LANDLORD:    

 

      By:  

 

    Name:       Title:   Dated:                     , 20          

 

M-2-2



--------------------------------------------------------------------------------

Exhibit J

LEASE

between

                                         ,

Landlord

and

CITIBANK, N.A,

Tenant

PREMISES:

***[                    ]***

One Court Square,

25-01 Jackson Avenue

Long Island City, New York 11120

Dated: as of ***[                 , 20    ]***



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page(s)

ARTICLE 1

  Term and Fixed Rent    1

ARTICLE 2

  Delivery and Use of Premises    6

ARTICLE 3

  Taxes and Operating Expenses    10

ARTICLE 4

  Surrender Options    32

ARTICLE 5

  Subordination    35

ARTICLE 6

  Quiet Enjoyment    36

ARTICLE 7

  Assignment, Subletting and Mortgaging    36

ARTICLE 8

  Compliance with Laws    47

ARTICLE 9

  Insurance    49

ARTICLE 10

  Rules and Regulations    53

ARTICLE 11

  Alterations    54

ARTICLE 12

  Landlord’s and Tenant’s Property    59

ARTICLE 13

  Repairs and Maintenance    62

ARTICLE 14

  Electricity    64

ARTICLE 15

  Services    72

ARTICLE 16

  Access; Signage; Name of Building    91

ARTICLE 17

  Notice of Occurrences    95

ARTICLE 18

  Non-Liability and Indemnification    95

ARTICLE 19

  Damage or Destruction    98

ARTICLE 20

  Eminent Domain    107

ARTICLE 21

  Surrender    110

ARTICLE 22

  Conditions of Limitation    111

ARTICLE 23

  Reentry by Landlord    114

ARTICLE 24

  Damages    115

ARTICLE 25

  Affirmative Waivers    118

ARTICLE 26

  No Waivers    119

ARTICLE 27

  Curing Tenant’s Defaults    120

ARTICLE 28

  Broker    121

ARTICLE 29

  Notices    121

ARTICLE 30

  Estoppel Certificates    123

 

TC-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page(s)

ARTICLE 31

  Memorandum of Lease    124

ARTICLE 32

  No Representations by Landlord    124

ARTICLE 33

  Easements    125

ARTICLE 34

  Holdover    125

ARTICLE 35

  Miscellaneous Provisions and Definitions    127

ARTICLE 36

  Extension Terms    136

ARTICLE 37

  Arbitration    142

ARTICLE 38

  Confidentiality; Press Releases    145

ARTICLE 39

  Rooftop; Tenant’s Antenna and Other Equipment    146

ARTICLE 40

  Back-Up Power System    147

ARTICLE 41

  Benefits Cooperation    151

ARTICLE 42

  Tenant’s Right of Self-Help and Offset    152

ARTICLE 43

  Leasehold Mortgages    154

ARTICLE 44

  Right Of First Offer To Purchase    162

ARTICLE 45

  Original Lease    165

ARTICLE 46

  Cafeteria    166

 

TC-2



--------------------------------------------------------------------------------

TABLE OF SCHEDULES AND EXHIBITS

 

Schedule 1:   Fixed Rent Schedule 2:   Employees Schedule 3:   Current Occupancy
Agreements Schedule 4:   Maintenance Schedule Exhibit A:   Legal Description
Exhibit B-1:   Floor Plans of Office Floors Exhibit B-2:   Floor Plans of Lobby
Retail Space Exhibit B-3:   Floor Plans of Concourse Retail and Storage Space
Exhibit B-4:   Floor Plans of Concourse Areas Exhibit B-5:   Floor Plans of
Fifth Floor Mechanical Rooms Exhibit B-6:   Plans of Rooftop Mechanical Areas
Exhibit B-7:   Floor Plan indicating Coffee Kiosk Exhibit C:   Form of
Landlord’s Statement Exhibit D:   Superior Mortgagee SNDA Agreement Exhibit E:  
Landlord’s Non-Disturbance Agreement Exhibit F:   Building Rules and Regulations
Exhibit G:   Basic Capacity Exhibit H   Elevator Specifications Exhibit I:  
Cleaning Specifications Exhibit J:   HVAC Specifications Exhibit K:  
Calculation of Overtime HVAC Charge Exhibit L-1:   Chilled Water and Condenser
Water Specifications Exhibit L-2:   Calculation of Tenant’s Chilled Water
Payment Exhibit M:   Calculation of Tenant’s Condenser Water Payment Exhibit N:
  Building-Wide Security Specifications Exhibit O:   Tenant’s Lobby Podium
Location Exhibit P:   Not Used Exhibit Q-1:   Form of Tenant’s Estoppel Exhibit
Q-2:   Form of Landlord’s Estoppel Exhibit R:   Form of Memorandum of Lease
Exhibit S:   Legal Description-Adjacent Parcel

 

TC-3



--------------------------------------------------------------------------------

AAA    29, 126 Abatement Notice    129 Abatement Threshold Requirement    129
Actual Charge    67 Additional Charges    4 Additional Riser/Shaft/Mechanical
Space    88 Adjacent Parcel    125 Adjustment Date    130 Affiliate    37
Alterations    54 and/or    131 Anticipated Completion Date    103 Appeal
Deadline    121 Arbiter    28 Arbitration Notice    138 Audit Representative   
28 Back-Up Power System    147 Back-Up Power System Area    147 Bankruptcy Code
   111 Base Rate    132 Base Unit Elements    98 Basic Capacity    70 Benefits
   151 Broker    121 Building    1 Building Systems    98 Business Day    130
Cables    125 Cafeteria    166 Cafeteria Charge    167 Capital Item Cost    30
Capital Item Dispute Notice    30 Certiorari Application    23 Certiorari
Direction Notice    24 Certiorari Waiver Notice    23 Chillers    150 Citi Name
   94 Citibank Tenant    38 Cleaning Deficiencies    77 Cleaning Improvement
Meeting    77 Cleaning Notice    77 Cleaning Specifications    76 Closing Notice
   167 Code    71 Coffee Kiosk”    2 Commencement Date    4 Comparable Buildings
   11 Comparable Space    43 Concourse Areas    2 Confidential Information   
145 Connected Chilled Water Tonnage    81 Connected Condenser Water Tonnage   
80

 

TC-1



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Contractor    77 Contractor Force Majeure    107 control    37 Corporate
Successor    37 CPI    130 CPI Fraction    130 CPI-AUC    130 Current Occupancy
Agreements    36 Date of the Taking    107 Demised Space    21 Diesel Generator
   147 Dining Facility    84 Disaster Functions    101, 129 Emergency Generator
System    150 Equipment Space    89 Escalated Rent    138 Essential Floor    99
Excluded Obligations    40 Executive Floors    78 Existing Agreements    19
Existing Superior Mortgage    35 Existing Superior Mortgagee    35 Expert’s
Notice    105 Expiration Date    4 Extended Messenger Center Hours    90
Extension Election Notice    137 Extension Premises    137 Extension Term    137
Exterior Signage    93 Extra Cleaning    78 Failing Party    143 FF&E    74
Fifth Extension Term    136 Fifth Five Year Option    136 Fifth Floor Mechanical
Rooms    2 First Extension Term    136 First Five Year Option    136 First-Class
Landlord Standard    18 Fixed Rent    4 Follow-Up Meeting    77 Force Majeure
Causes    128 Fourth Extension Term    136 Fourth Five Year Option    136 GAAP
   12 Generator Area    147 Generator Fuel    149 Hazardous Materials    132
herein    131 hereof    131 hereunder    131 holder of a mortgage    130
Holdover    142 Holdover Stub Amount    126

 

TC-2



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

HVAC    78 Improvements Demolition Work    99 Improvements Restoration Work   
99 Initial Alterations Request    54 Initial Charge    67 Initial Generator Area
   148 Initial Mechanical Space    88 Initial Riser/Shaft Space    88 Initiating
Party    140 Interest Rate    131 KW    65 KWHR    65 Land    1 Landlord   
1, 131 Landlord Party    95 Landlord’s Actual Freight and Loading Dock Costs   
73 Landlord’s Casualty Termination Notice    102 Landlord’s Certiorari Counsel
   24 Landlord’s Expert    102 Landlord’s KWHR Rate    65 Landlord’s Messenger
Center Vendor    90 Landlord’s Non-Disturbance Agreement    40 Landlord’s Notice
   138 Landlord’s Rooftop Equipment    146 Landlord’s Self-Help Dispute Notice
   153 Landlord’s Statement    10 Landlord’s Submitted Value    140 landlord’s
waiver    58 Landlord’s Water Rate    75 laws and requirements of any public
authorities    130 lease    1 Leasehold Improvements    98 Leasehold Mortgage   
154 Leasehold Mortgagee    155 Legal Requirements    130 Lower Price    164
Maintenance Schedule    64 Market Value Rent    142 Material Alteration    55
Messenger Center    90 Messenger Center Services    90 Minimum Leasing
Requirement    42 Minimum RSF Requirement    94 Minimum Sublease Rent    41
mortgage    130 mortgagee    130 Mortgagee    1 Multi-Tenant Floor    66
Multi-Tenant Floor Meter    66 Named Tenant    38 Naming Rights    95 Naming
Rights Election    94 Non-Discretionary Capital Item    18

 

TC-3



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Non-Discretionary Capital Item Notice    30 Non-Material Alteration    55
Non-Occupancy Lease    19 notices    121 Occupant    21 Offer Contract    163
Offer Price    162 Offered Property    162 Offering Notice    162 Office Floor
   2 Office Floors    2 Operating Expenses    10, 13 Operating Payment    25
Operating Year    18 Option 1    138 Option 2    138 Option One Extension
Premises    137 Option Period    162 Option Three Extension Premises    137
Option Two Extension Premises    137 Original Lease    1 Outside Date    27
Overpayment Threshold    28 Overtime HVAC    79 Partial Premises    60 Permitted
Capital Expenditures    18 person    131 Premises    2 Prohibited Uses    10
Pumping System    149 Qualifying Sublease    41 Quotient    66 Real Property   
19 Reassessment Event    19 REBNY Standard    5 recognition agreement    58
Recorded Agreements    110 Records    27 Regular Building Service Days    72
Regular Building Service Hours    72 Rent Notice    138 requirements of
insurance bodies    131 Responding Party    140 Response Notice    138 Restated
Commencement Date    165 Restoration Completion Date    103 Retained Common
Areas    2 Revocation Notice    138 Revocation Period    138 Rooftop Equipment
   146 Rooftop Mechanical Areas    2 Rooftop Violation    146 Second Alterations
Request    54

 

TC-4



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Second Extension Term    136 Second Five Year Option    136 Secure Areas    92
Security Threat Level    86 Self-Help Amount    153 Self-Help Arbitration    153
Self-Help Item Completion Notice    153 Self-Help Items    152 Self-Help Notice
   152 Service and Business Relationship Entities    46 Signage    93 Smaller
Damaged Space    104 Smaller Premises Casualty    104 SNDA Agreement    35
Specialty Alterations    60 Standard Tenant Cleaning    76 Storage Tanks    149
Sublease Document    40 substantially the same    164 Substitute Generator Area
   148 Succession Date    2 Superior Interests    155 Superior Mortgage    35
Superior Mortgagee    35 Superior Mortgagee SNDA Agreement    35 Surrender   
142 Surrender Date    33 Surrender Fee    34 Surrender Notice    32 Surrender
Space    33 Tax Payment    22 Tax Year    21 Taxes    19 Temporary Taking Period
   109 Tenant    1, 131 Tenant Compliance Capital Item    21 Tenant Extra
Services    83 Tenant Party    96 Tenant R&M Capital Item    21 Tenant’s
Certiorari Counsel    24 Tenant’s Chilled Water Allocation    80 Tenant’s
Chilled Water Payment    80 Tenant’s Cleaning Contractors    78 Tenant’s
Collateral    58 Tenant’s Condenser Water Allocation    81 Tenant’s Condenser
Water Payment    81 Tenant’s Deemed Consent Notice    42 Tenant’s Equipment   
89 Tenant’s Extra Service Contractors    83 Tenant’s Mechanical Equipment    88
Tenant’s Meters    64 Tenant’s Other Telecommunications Installations    88
Tenant’s Premises Manager    90

 

TC-5



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Tenant’s Property    61 Tenant’s Riser/Shaft Space Equipment    88 Tenant’s
Security System    93 Tenant’s Share    22 Tenant’s Statement    28 Tenant’s
Submitted Value    140 Tenant’s Telecommunications Provider    87 Termination
Space    104 Terms    163 Third Extension Term    136 Third Five Year Option   
136 Third Party Rooftop License    146 Tranche 1 Surrender Date    32 Tranche 1
Surrender Notice    32 Tranche 1 Surrender Notice Period    32 Tranche 1
Surrender Space    32 Tranche 2 Surrender Notice    32 Tranche 2 Surrender
Notice Period    32 Tranche 2 Surrender Space    33 Trust Deed Holders    1
Unapplied Submetering Cost    34 untenantable    101, 129 UPS Area    147 UPS
Battery System    147 Useful Life Estimate    30 Water Metered Space    75 Water
Meters    75 Water Quotient    75

 

TC-6



--------------------------------------------------------------------------------

AMENDED AND RESTATED LEASE (this “lease“), dated as of ***[                
    , 20    ]*** between ***[                                         ]***
a                                          , having an office at
                                         ]*** (“Landlord“) and CITIBANK, N.A., a
national banking association, having an office at One Court Square, Long Island
City, New York 11120 (“Tenant“).

W I T N E S S E T H

WHEREAS, Landlord owns fee title interest in and to the Land and the
improvements thereon consisting of a fifty-two (52) story building with attached
low-rise building and connecting rotunda (collectively, the “Building“) known as
One Court Square in Long Island City, Queens County, New York. The Land is more
particularly described in Exhibit A annexed hereto, which together with the
Building comprise a part of the Real Property;

WHEREAS, pursuant to that certain lease dated May 12, 2005 between Landlord and
Tenant (the “Original Lease“), the entire Real Property was leased to Tenant;

***[WHEREAS, as of 11:59 p.m. on the date immediately preceding the date hereof,
a portion of the premises demised to Tenant under the Original Lease was
surrendered to Landlord, and in accordance with Article 4 of the Original Lease,
the Original Lease is hereby being amended and restated;]***

***[WHEREAS, pursuant to Article 36 of the Original Lease, Tenant has elected to
extend the term of the Original Lease for less than the entire Real Property,
and in accordance with said Article 36 of the Original Lease, the Original Lease
is hereby being amended and restated;]*** and

WHEREAS, Tenant desires to lease a portion of the Real Property from Landlord
for a term commencing on the date of this lease,

NOW, THEREFORE, for the mutual covenants herein contained and other good and
valuable consideration, the receipt and adequacy of which are hereby
conclusively acknowledged, the parties hereto, for themselves, their successors
and permitted assigns, hereby covenant as follows:

ARTICLE 1

Term and Fixed Rent



--------------------------------------------------------------------------------

1.01. Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord,
upon and subject to the terms, covenants, provisions and conditions of this
lease, the premises described in Section 1.02.

1.02. The premises (herein called the “Premises“) leased to Tenant shall consist
of: (i) ***[the entire ***[            ]*** floors of the Building and a portion
of the ***[            ]*** floors of the Building (each such full floor and
partial floor is individually referred to herein as an “Office Floor“ and
collectively as the “Office Floors“)]***, all substantially as shown
cross-hatched on the floor plans annexed hereto as Exhibit B-1 (ii) certain
retail space located in the lobby of the Building, as more particularly shown
cross-hatched on Exhibit B-2, (iii) certain retail and storage space located on
the concourse level of the Building, as more particularly shown cross-hatched on
Exhibit B-3,]*** 1 (iv) the mail distribution room, security command center,
copy room and cafeteria locker room all located on the concourse level of the
Building (herein collectively called the “Concourse Areas“), as such areas are
shown cross-hatched on Exhibit B-4, (v) the phone switch room, UPS and battery
rooms and stand-by generator room located on the 5th floor of the Building
(herein collectively called the “Fifth Floor Mechanical Rooms“), as such areas
are shown cross-hatched on Exhibit B-5, (vi) those portions of the 51st, 52nd
and 53rd floor areas of the Building as are more particularly identified on the
plans annexed hereto as Exhibit B-6 (herein collectively called the “Rooftop
Mechanical Areas“), and (vii) the coffee kiosk located in the lobby of the
Building (herein called the “Coffee Kiosk”), as more particularly shown on the
floor plan attached hereto as Exhibit B-7. The Concourse Areas, Fifth Floor
Mechanical Rooms, Rooftop Mechanical Areas and Coffee Kiosk are herein
collectively called the “Retained Common Areas“. Landlord and Tenant hereby
covenant and agree that (v) Tenant shall have no obligation to pay Fixed Rent or
Additional Charges with respect to up to 200 square feet of the lobby (or such
other location in the Building mutually reasonably agreed to by Landlord and
Tenant) to be used for moveable carts (i.e., kiosks), and in no event shall the
dimensions of any such cart exceed 8 feet by 5 feet, (w) no rentable square feet
shall be attributable to the Retained Common Areas, and as such the computation
of Tenant’s Share shall not take into account such space, (x) Tenant shall have
no obligation to pay any Operating Payment or Tax Payment with respect to the
Retained Common Areas, (y) Tenant’s electricity charges with respect to the
Retained Common Areas (other than the electricity used to operate equipment
located in the Fifth Floor Mechanical Rooms and Rooftop Mechanical Areas, which
will be separately submetered and charged to Tenant in accordance with Article
14) is included in the Fixed Rent for such space as set forth in Schedule 1
annexed hereto2, and (z) the Premises shall be deemed to contain

 

1 Insert appropriate references and exhibits to reflect premises being leased
and conform the schedule that follows.

2 Tenant will only pay Fixed Rent on Retained Common Areas to the extent the
“rentable area” of the Retained Common Area exceeds Tenant’s Share thereof. For
example, if the Retained Common Areas would have been deemed to contained 5,000
rentable square feet, and Tenant leases 60% of the Building, the Fixed Rent
payable by Tenant with respect thereto will be computed based on 2,000 rentable
square feet. Furthermore, the Fixed Rent for the Retained Common Areas shall be
at the rate of $12 per square foot per annum to be increased on an annual basis
by 90 basis points.

 

2



--------------------------------------------------------------------------------

an aggregate of ***[            ]*** rentable square feet (which is the area on
which Fixed Rent is determined hereunder), comprised as follows:

Office Floors:

 

3rd Floor    31,079    28th Floor    30,612 4th Floor    22,833    29th Floor   
30,209 5th Floor    18,968    30th Floor    30,174 6th Floor    27,002    31st
Floor    31,165 7th Floor    30,170    32nd Floor    31,165 8th Floor    30,170
   33rd Floor    31,165 9th Floor    30,170    34th Floor    31,165 10th Floor
   30,170    35th Floor    31,165 11th Floor    30,170    36th Floor    31,165
12th Floor    30,170    37th Floor    31,166 14th Floor    30,170    38th Floor
   31,189 15th Floor    30,170    39th Floor    30,814 16th Floor    30,170   
40th Floor    30,787 17th Floor    30,170    41st Floor    31,749 18th Floor   
30,143    42nd Floor    31,749 19th Floor    29,806    43rd Floor    31,749 20th
Floor    29,804    44th Floor    31,749 21st Floor    30,696    45th Floor   
31,749 22nd Floor    30,696    46th Floor    28,338 23rd Floor    30,696    47th
Floor    28,338 24th Floor    30,672    48th Floor    19,978 25th Floor   
30,717    49th Floor    19,702 26th Floor    30,717    50th Floor    12,253 27th
Floor    30,717      

Lobby:

 

Retail space

   11,775      

 

3



--------------------------------------------------------------------------------

Concourse:

 

Retail space

   12,626       Storage space    1,667      

Landlord hereby grants to Tenant the non-exclusive right to use, in common with
others, the public and common areas of the Building to the extent required for
access to the Premises or use of the Premises for general and executive offices
and ancillary and incidental uses as permitted under Section 2.02, including,
without limitation, common hallways on the floors on which the Premises are
located, stairways, restrooms on the floors on which the Premises are located
(provided, however, that restrooms located on full floors demised under this
lease shall be part of the Premises), and the Building lobby, subject to the
terms, covenants, provisions and conditions of this lease.

1.03. The term of this lease shall commence on the date of this lease (herein
called the “Commencement Date“) and subject to the rights of Tenant to elect to
extend the term of this lease pursuant to the provisions of Article 36 in which
case the term of this lease shall end as of the last day of the applicable
Extension Term, the term of this lease shall end at 11:59 p.m. on May 11, 2020
(the later of such dates is herein called the “Expiration Date“) or on such
earlier date upon which the term of this lease shall expire or be canceled or
terminated pursuant to any of the conditions or covenants of this lease or
pursuant to law.

1.04. The rents shall be and consist of the following amounts with respect to
the Premises:

(a) fixed rent (herein called “Fixed Rent“) for the Premises at the monthly
rates set forth on Schedule 1 annexed hereto, which Fixed Rent shall be payable
commencing on the Commencement Date, and thereafter in monthly installments in
advance on the first day of each and every calendar month during the term of
this lease, to be paid in lawful money of the United States to Landlord at its
office, or such other place as Landlord shall designate on at least thirty
(30) days advance written notice to Tenant, and

(b) additional rent (herein called “Additional Charges“) shall consist of any
sums of money (other than Fixed Rent) that may become due from and payable by
Tenant directly to Landlord pursuant to any express provision of this lease.

1.05. The number of rentable square feet set forth in Section 1.02 for each
Office Floor and for the retail and storage space located in the lobby and
concourse of the Building shall be the basis for computing Fixed Rent abatements
or reductions in Fixed Rent pursuant to any of the provisions of this lease,
which to the extent applicable shall be computed in accordance with Schedule 1,
as well as the basis for determining the rentable area of any Extension Premises
comprising full floors or of any Surrender Space comprising full floors and the
computation of the Surrender Fee with respect thereto.

 

4



--------------------------------------------------------------------------------

The rentable square footage of any partial floor, to the extent it needs to be
determined hereunder, shall be computed using the REBNY Standard and applying a
twenty-one percent (21%) loss factor thereto. For purposes of this lease, the
term “REBNY Standard“ shall mean establishing the useable area of a particular
area by using the “Recommended Method of Floor Measurement for Office Buildings”
effective January 1, 1987 found in the Real Estate Board of New York, Inc. Diary
and Manual dated 1989.

1.06. Tenant covenants and agrees to pay Fixed Rent and Additional Charges
promptly when due without notice or demand therefor, except as such notice or
demand may be expressly provided for in this lease, and without any abatement,
deduction or setoff for any reason whatsoever, except as may be expressly
provided in this lease. Fixed Rent shall be paid by electronic funds transfer to
an account designated from time to time by Landlord on at least thirty (30) days
advance written notice to Tenant. Additional Charges shall be paid by good and
sufficient check (subject to collection) drawn on a New York City bank which is
a member of the New York Clearing House Association or a successor thereto.

1.07. If the term of this lease commences on a day other than the first day of a
calendar month, or if the Expiration Date occurs on a day other than the last
day of a calendar month, the Fixed Rent and Additional Charges for the
applicable partial calendar month shall be prorated in the manner provided in
Section 1.09.

1.08. No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the correct Fixed Rent shall be deemed to be other than a payment on
account, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance or pursue any other remedy in this lease or at law
provided.

1.09. Any apportionments or prorations of Fixed Rent or Additional Charges to be
made under this lease shall be computed on the basis of a 365-day year (based on
the actual number of days in the period in question).

1.10. If any of the Fixed Rent or Additional Charges payable under the terms and
provisions of this lease shall be or become uncollectible, reduced or required
to be refunded because of any act or law enacted by a governmental authority,
Tenant shall enter into such agreement(s) and take such other steps (without
additional expense to Tenant) as Landlord may reasonably request and as may be
legally permissible to permit Landlord to collect the maximum rents which from
time to time during the continuance of such legal rent restriction may be
legally permissible (but not in excess of the amounts reserved therefor under
this lease). Upon the termination of such legal rent restriction, (a) the Fixed
Rent and/or Additional Charges shall become and thereafter be payable in
accordance with the amounts reserved herein for the periods following such
termination, and (b) Tenant shall pay to Landlord promptly upon being billed, to
the maximum extent legally permissible, an amount equal to (i) the Fixed Rent
and/or Additional Charges

 

5



--------------------------------------------------------------------------------

which would have been paid pursuant to this lease but for such legal rent
restriction less (ii) the rents paid by Tenant during the period such legal rent
restriction was in effect. The provisions of this Section 1.10 shall have no
applicability with respect to Benefits, or any program, law, rule or regulation
of any governmental authority, quasi-governmental authority or public or private
utility or similar entity designed to induce tenants to enter into, renew,
expand or otherwise modify leases, perform tenant improvements or utilize
energy-efficient appliances, or any other tenant-inducement program, law, rule
or regulation; provided, however, that the provisions of this sentence shall not
be construed in any manner to reduce the Fixed Rent payable under this lease
unless and to the extent that Landlord is reimbursed or otherwise compensated
for such reduction on a dollar-for-dollar basis by any governmental authority,
quasi-governmental authority or public or private utility or similar or
dissimilar entity.

1.11. Landlord shall be entitled to all rights and remedies provided herein or
by law for a default, after the expiration of any applicable notice and cure
period, in the payment of Additional Charges as are available to Landlord for a
default, after the expiration of any applicable notice and cure period, in the
payment of Fixed Rent.

ARTICLE 2

Delivery and Use of Premises

2.01. (a) Tenant acknowledges that Tenant has inspected the Premises and is
fully familiar with the condition thereof. Tenant has accepted each floor of the
Premises in their “as is” condition, and, subject to Landlord’s continuing
obligations under this lease and except as otherwise expressly set forth in this
lease, Landlord shall not be required to perform any work, install any fixtures
or equipment or render any services to make the Building or the Premises ready
or suitable for Tenant’s occupancy.

(b) Tenant hereby waives any right to rescind this lease under the provisions of
Section 223(a) of the Real Property Law of the State of New York, and agrees
that the provisions of this Section 2.01(b) are intended to constitute “an
express provision to the contrary” within the meaning of said Section 223(a).

2.02. (a) Subject to any applicable Legal Requirements, the Premises may be used
by Tenant and any persons claiming by, through or under Tenant (including,
without limitation, any subtenants of Tenant) for any lawful purposes,
including, without limitation, administrative, executive and general offices and
retail use (including, without limitation, a retail bank and automated teller
machines), all of which are permitted by the Certificate of Occupancy for the
Building (as the same may be amended in accordance with the terms hereof) and
for the other uses expressly set forth in this Section 2.02.

 

6



--------------------------------------------------------------------------------

Without in any way limiting the uses permitted under this Section 2.02, the
Premises may be used for all lawful purposes reasonably ancillary and incidental
to the primary use of the Premises, which ancillary and incidental uses are
permitted by the Certificate of Occupancy for the Building (as the same may be
amended in accordance with the terms hereof). Without limiting the uses of the
Premises such ancillary and incidental uses may include, without limitation:

(i) kitchens, dining facilities, pantries and/or vending machines for the sale
of snack foods, alcoholic and non-alcoholic beverages, and other convenience
items (which may be supplied by any party selected by Tenant) upon the condition
that, notwithstanding anything to the contrary contained herein, (A) no food is
prepared or cooked in any Office Floor (exclusive of microwave reheating),
except with respect to any kitchen or dining facility located on an Office Floor
as of the date of this lease and any kitchen or dining facility that may be
installed on an Office Floor in accordance with the provisions of Section 15.09,
(B) no food or beverages kept therein or anything else done therein shall cause
odors to be emitted therefrom so as to be detectable outside of the Premises,
and (C) the portions of the Premises so used shall, at the sole cost and expense
of Tenant, be at all times maintained in a clean and sanitary condition and free
of vermin and refuse;

(ii) board rooms, conference rooms, meeting rooms and conference centers and
facilities;

(iii) a data center for computer and other electronic data processing, business
machine and desktop publishing operations;

(iv) training facilities and classrooms;

(v) duplicating, photographic reproduction and/or offset printing facilities;

(vi) mailroom facilities;

(vii) storage of equipment, records, files and other items;

(viii) medical or health facilities (subject to Tenant’s obligation to procure
all required licenses and permits in connection therewith);

(ix) travel services or agencies;

(x) day care facilities (subject to Tenant’s obligation to procure all required
licenses and permits in connection therewith and to locate same in a manner that
complies with applicable Legal Requirements);

 

7



--------------------------------------------------------------------------------

(xi) an auditorium;

(xii) an exercise facility; and

(xiii) a messenger center.

Notwithstanding the foregoing, Landlord makes no warranty or representation as
to the suitability of all or any portion of the Premises for any use, including,
without limitation, as a place of public assembly requiring a public assembly
permit or a change in the Certificate of Occupancy for the Building or as to
whether there will be adequate means of ingress and/or egress or adequate
restroom facilities in the event that Tenant requires such a public assembly
permit or such a change, and Landlord shall have no liability to Tenant in
connection therewith (provided, however, that Landlord shall reasonably
cooperate with Tenant’s application for any such public assembly permit or
change in the Certificate of Occupancy, subject to Tenant’s obligation to
reimburse Landlord for its out-of-pocket expenses, as more particularly set
forth below), nor shall Landlord have any obligation to perform any alterations
in or to the Building or the Premises in order to render any floor suitable for
any use, including, without limitation, the issuance of a public assembly permit
or for a change in the Certificate of Occupancy.

(b) Landlord agrees that throughout the term of this lease, Landlord shall not
change the Certificate of Occupancy for the Building in a manner which shall
(i) adversely affect Tenant’s use of the Premises for general, administrative
and executive offices or any of the specific uses expressly permitted pursuant
to this Section 2.02, including, without limitation, the ancillary and
incidental uses described in Section 2.02(a), or (ii) affect Tenant’s ability to
obtain a valid construction permit for any Alterations in the Premises, or
(iii) permit a use that is not ancillary to general, executive and
administrative offices or is for a Prohibited Use, unless in each such case
consented to by Tenant (which consent may be granted or withheld by Tenant in
its sole discretion). At Tenant’s request, Landlord agrees to cooperate
reasonably with Tenant, at Tenant’s sole cost and expense, in connection with
any reasonable changes to the Certificate of Occupancy for the Building required
by Tenant for any reasonable use of the Premises by Tenant, provided such use is
permitted pursuant to the terms of this lease.

2.03. If any governmental license or permit (other than a Certificate of
Occupancy for the Building) shall be required for the proper and lawful conduct
of Tenant’s business in the Premises or any part thereof, Tenant, at its
expense, shall duly procure and thereafter maintain such license or permit and
submit the same to Landlord for inspection within thirty (30) days after
Landlord’s request therefor. Tenant shall at all times comply in all material
respects with the terms and conditions of each such license or permit.
Additionally, should Alterations or Tenant’s use of the Premises for other than
executive and general offices or retail use require any modification or
amendment of any Certificate of Occupancy for the Building, Tenant shall, at its
expense, take all commercially reasonable actions necessary to procure any such
modification or amendment, provided that such action shall not subject Landlord
or any of its principals

 

8



--------------------------------------------------------------------------------

to any civil or criminal liability therefor (except to the extent that Tenant
agrees to indemnify and hold harmless Landlord and/or its principals from any
such civil liability), and shall reimburse Landlord (as Additional Charges) for
all reasonable out-of-pocket costs and expenses Landlord incurs in effecting
said modifications or amendments within thirty (30) days after demand therefor
accompanied by reasonably satisfactory documentation of such costs and expenses.
Landlord shall cooperate with Tenant in connection with Tenant’s obtaining of
any such governmental license or permit (including any permit required in
connection with Tenant’s Alterations) or any application by Tenant for any
amendment or modification to the Certificate of Occupancy for the Building, and
Landlord shall reasonably promptly execute and deliver any applications, reports
or related documents as may be requested by Tenant in connection therewith,
provided that Tenant shall reimburse Landlord (as Additional Charges) for the
reasonable out-of-pocket costs and expenses incurred by Landlord in connection
with such cooperation within thirty (30) days after demand therefor, accompanied
by reasonably satisfactory documentation of such costs and expenses, and further
provided that Tenant shall indemnify and hold harmless Landlord from and against
any claims arising in connection with such cooperation, other than any such
claims arising from any incorrect information provided by Landlord in connection
therewith or any conditions at or in the Building which are Landlord’s
responsibility hereunder. The foregoing provisions are not intended to be deemed
Landlord’s consent to any use of the Premises not otherwise permitted hereunder
nor to require Landlord to effect such modifications or amendments of any
Certificate of Occupancy (without limiting Landlord’s obligations to cooperate
with Tenant in connection with any such modifications or amendments as
hereinabove set forth).

Notwithstanding anything to the contrary contained herein, Tenant shall not at
any time use or occupy the Premises or suffer or permit anyone to use or occupy
the Premises, or do anything in the Premises, or suffer or permit anything to be
done in, brought into or kept on the Premises, which shall (a) violate the
Certificate of Occupancy for the Building; (b) cause injury to the Building or
any equipment, facilities or systems therein; or (c) constitute a violation of
any Legal Requirements.

2.04. Notwithstanding anything to the contrary contained in this lease, neither
Landlord nor Tenant shall lease or sublease any space in the Building (including
the Premises) to, or otherwise permit the use of any portion of the space in or
on the Real Property or the Building by any tenants or occupants who would use
the space for any of the following uses: (i) offices of any governmental agency
or quasi-governmental agency, including with respect to any foreign government
or the United Nations, an embassy or consulate office, or any agency or
department of the foregoing; (ii) medical, dental or other therapeutic or
diagnostic services as opposed to medical or health facilities referred to in
Section 2.02(a)(viii) which are ancillary and incidental to Tenant’s primary use
of the Premises, (iii) abortion clinics; (iv) manufacture, distribution or sale
of pornography; (v) dry cleaning plants (as opposed to dry cleaning and laundry
stores which do not perform, on site, dry cleaning services);
(vi) establishments whose primary sales on their

 

9



--------------------------------------------------------------------------------

premises are alcoholic beverages; (vii) foreign governments and any entity that
is entitled to sovereign immunity; (viii) military recruitment office;
(ix) retail use on any Office Floor with off-street public traffic;
(x) residential purposes, (xi) school or classroom (but not training and
classroom facilities that are ancillary to the use of the Premises for the uses
permitted hereunder); (xii) manufacturing, and (xiii) any use that would violate
any Legal Requirement or the Certificate of Occupancy for the Building or that
is illegal. Each of the uses which are precluded by this Section 2.04 are herein
called a “Prohibited Use“. Notwithstanding any of the foregoing, in no event
shall any use of the Premises existing as of the date hereof by any Citibank
Tenant or permitted under any Current Occupancy Agreement (so long as any such
Currency Occupancy Agreement is in effect, including any amendment, modification
or renewal thereof) constitute a Prohibited Use with respect to the portion of
the Premises so used unless such use is illegal. Any dispute between Landlord
and Tenant as to whether or not a proposed use constitutes a Prohibited Use
shall be resolved by arbitration in accordance with the provisions of Article
37.

ARTICLE 3

Taxes and Operating Expenses

3.01. The terms defined below shall for the purposes of this lease have the
meanings herein specified:

(a) “Landlord’s Statement“ shall mean an instrument or instruments setting forth
the Operating Payment payable by Tenant for a specified Operating Year pursuant
to this Article 3, which Landlord’s Statement shall contain, subject to revision
from time to time, the categories of expenses indicated on the form of
Landlord’s Statement attached hereto as Exhibit C (and, in the event, that any
Landlord’s Statement delivered to Tenant during the term hereof shall contain
any additional categories of expenses that are not included on the form of
Landlord’s Statement attached hereto as Exhibit C, or delete categories of
expenses from such form of Landlord’s Statement, such Landlord’s Statement shall
be accompanied by a notice informing Tenant of such new categories or deleted
categories, in accordance with the provisions of this lease, and providing an
explanation of the reason for including or deleting same).

(b) “Operating Expenses“ shall mean (subject to the specific exclusions from
Operating Expenses hereinafter set forth) the aggregate of all commercially
reasonable expenses incurred by Landlord and affiliates of Landlord and/or on
their behalf and computed on an accrual basis in respect of the management,
repair, replacement, maintenance, operation and/or security of the Real Property
and not otherwise excluded by the provisions of this Section 3.01(b), including,
without limitation, the following items:

(i) salaries, wages, medical, surgical, insurance (including, without
limitation, group life and disability insurance) of employees of

 

10



--------------------------------------------------------------------------------

Landlord or Landlord’s affiliates at the grade of building manager and below who
provide on-site services at the Building (i.e., excluding back-office or
home-office employees or personnel), union and general welfare benefits, pension
benefits, severance and sick day payments, and other fringe benefits of
employees of Landlord and Landlord’s affiliates and their respective contractors
engaged in such management, repair, replacement, maintenance, operation and/or
security at the grade of building manager and below who provide on-site services
at the Building (i.e., excluding back-office or home-office employees or
personnel);

(ii) payroll taxes, worker’s compensation, uniforms and related expenses
(whether direct or indirect) for such employees, subject to the provisions of
this Section 3.01(b);

(iii) the cost of fuel, gas, steam, electricity, water, sewer and other
utilities and heat, ventilation and air-conditioning (excluding any such
utilities or heat, ventilation or air-conditioning furnished to any leaseable
space or to any improvements or equipment in the Building installed by or for
any tenant or occupant in portions of the Building other than leaseable space,
except to the extent that the same are required by this lease to be furnished to
Tenant without separate additional charge [e.g., air conditioning during Regular
Building Service Hours hot and cold water throughout the Building for cleaning,
drinking and sprinkler purposes, etc.]), together with any taxes and surcharges
on, and fees paid to third party persons or entities that are not affiliated
with Landlord (which shall be deemed to include the managing agent(s) of the
Building) in connection with the calculation and billing of such utilities,
except to the extent otherwise specifically chargeable to or reimbursable by
tenants of the Building, including Tenant (which charge or reimbursement is not
pursuant to a provision in the nature of, or intended to serve the same purpose
as, this Article 3, including, without limitation, charges to tenants for
electric rent inclusion);

(iv) the cost of interior painting and/or other similar non-capital cosmetic
decorating of all areas of the Real Property, excluding, however, any space
contained therein which is demised or to be demised to tenant(s), and the cost
of holiday decorations and temporary exhibitions for the lobby and other public
portions of the Building in a manner commensurate with other first-class office
multi-tenant office buildings in Midtown Manhattan comparable to the Building
(herein called “Comparable Buildings“);

(v) the cost of casualty, boiler, sprinkler, plate glass, liability, fidelity,
rent, terrorism (subject to the provisions of Section 9.07 and all other
insurance generally carried by owners of Comparable Buildings regarding the Real
Property, and the repair, replacement, maintenance, operation and/or security of
the foregoing items set forth in this clause (v);

 

11



--------------------------------------------------------------------------------

(vi) the cost of all supplies, tools, materials and equipment, whether by
purchase or rental, used in the repair, replacement, maintenance, operation
and/or security of the Real Property, and any sales and other taxes thereon;
provided, however, that if and to the extent that any of the foregoing are used
at or with respect to more than one property of Landlord, then the foregoing
amounts shall only be included in Operating Expenses in the same proportion that
such use at or with respect to the Real Property bears to the aggregate use of
the foregoing at all properties;

(vii) the cost of cleaning, janitorial and security services, including, without
limitation, glass cleaning, snow and ice removal and garbage and waste
collection and/or disposal;

(viii) the cost of (A) all interior and exterior landscaping and (B) all
temporary exhibitions located at or within the Real Property in a manner and at
a cost commensurate with other Comparable Buildings;

(ix) Permitted Capital Expenditures; provided, that, during any Extension Term
the foregoing shall be limited to (A) the costs for alterations, improvements,
repairs and replacements made or installed by reason of Legal Requirements
enacted, adopted, promulgated, amended or modified after the commencement date
of the First Extension Term, or any reinterpretation by a court of law or
governmental authority of any Legal Requirement issued after the date of this
lease; and to the extent such costs should be capitalized in accordance with
generally accepted accounting principles, consistently applied (“GAAP“), such
costs shall be amortized over the useful life of the item in question, as
reasonably determined by Landlord, with an interest factor equal to the Base
Rate in effect as of December 31 of the year in which such cost is incurred, and
(B) the cost of improvements, alterations, repairs, replacements, equipment or
machinery made or installed after the commencement date of the First Extension
Term for the purpose of reducing energy consumption or reducing other Operating
Expenses not to exceed the amount of actual savings; provided, however, that if
and to the extent such costs should be capitalized in accordance with GAAP,
commencing upon the completion of the item in question and continuing until such
cost (together with interest at the Base Rate in effect as of December 31 of the
year in which such cost is incurred) shall have been fully included, there shall
be included in Operating Expenses for any period only an amount equal to the
actual amount by which expenses which would otherwise have been included in
Operating Expenses are reduced for such period as the result of such
improvements, alterations, repairs, replacements, equipment or machinery;

(x) management fees of the Managing Agent, provided that (i) if the Managing
Agent is not Landlord or a company affiliated with Landlord, and such Managing
Agent, alone or with others, is also the leasing

 

12



--------------------------------------------------------------------------------

agent for the Building, or shares in leasing revenues or receives payment in
connection therewith or otherwise (other than for per se management services),
then such management fees shall not be more or less than those which would be
charged by a reputable independent managing agent, which is not also the leasing
agent or is otherwise entitled to share in leasing revenues or receive payments
in connection therewith as set forth above, (ii) if the Building is managed by
Landlord or a company affiliated with Landlord, the management fees included in
Operating Expenses shall be an amount equal to one and seventy-five hundredths
percent (1.75%) of the gross revenues derived by Landlord from the Building,
including any retail use, non-office use and commercial signage revenue, and
shall be “grossed up” to take into account the revenues that would have been
received with respect to vacant office space and occupied or leased office space
subject to free rent periods or any other periods of rent abatement, in each
case assuming a fair market rent for such office space that is vacant or subject
to a free rent period;

(xi) all reasonable costs and expenses of legal, bookkeeping, accounting and
other professional services incurred in connection with the operation, and
management of the Real Property (which services shall be reasonably apportioned
based on the relative usage thereof if such services relate to more than one
property of Landlord) excluding all costs associated with the preparation and
filing of tax returns related to the Real Property and/or Landlord’s ownership
therein, as well as such other expenditures hereinafter excluded;

(xii) fees, dues and other contributions paid by or on behalf of Landlord or
Landlord’s affiliates to civic or other real estate organizations (not to exceed
the current number of organizations) provided same do not exceed the level
customarily paid by owners of Comparable Buildings and further provided that if
and to the extent that any of such fees, dues or contributions are properly
allocable to more than one property of Landlord, then the foregoing amounts
shall only be included Operating Expenses in the same proportion that their
proper allocation to the Building bears to all properties based on the relative
rentable areas of the Building and the rentable areas of all such properties;
and

(xiii) the portion of Non-Capital Extended Landlord Items (as defined in the
Original Lease) that Landlord reimbursed to Tenant, if any.

The term “Operating Expenses“, as used and defined under this Section 3.01(b),
shall exclude (or otherwise have deducted therefrom, as applicable) and not
include the following items:

 

  (1) depreciation and amortization (except as provided above in this
subsection);

 

13



--------------------------------------------------------------------------------

  (2) interest on and amortization of debts (and costs and charges incurred in
connection with such financings);

 

  (3) the cost of any alterations, additions, changes, replacements and
improvements to the extent that they are made in order to prepare space for
occupancy by a tenant (including Tenant) and any contribution or concession by
Landlord to such tenant in connection therewith;

 

  (4) the costs of capital improvements, repairs or other capital expenditures
other than those which are permitted to be included in Operating Expenses in
accordance with the provisions of Sections 3.01(b)(ix);

 

  (5) financing and refinancing costs (including, without limitation, mortgage
recording taxes), and payments of mortgage interest and principal;

 

  (6) the cost of heating, air-conditioning and ventilation during overtime
periods for any other tenants or occupants of the Building, as well as the cost
of any work or services performed for any tenant(s) or occupants of the Building
(including Tenant), whether at the expense of Landlord or Landlord’s affiliates
or such tenant(s) or occupants, to the extent that such work or services are in
excess of the work or services generally provided to tenants or occupants of the
Building with no additional expense;

 

  (7) the cost of electricity furnished to the Premises or any other space in
the Building that is leased or leaseable to tenants or occupants;

 

  (8) Taxes and any repayment of tax benefits, including, without limitation,
any prior ICIP benefits;

 

  (9) salaries, wages and fringe benefits for officers, employees and executives
of Landlord and any of Landlord affiliates above the grade of building manager
and fire safety manager;

 

  (10)

amounts received by Landlord through the proceeds of insurance or condemnation
or from a tenant or occupant (other than pursuant to an escalation provision
similar to this Article 3) or otherwise to the extent such amounts are
compensation for sums previously included in Operating Expenses for or any
Operating Year; it being understood and agreed that Landlord shall promptly
reimburse Tenant for the amount of any and all Operating Expenses previously
paid for by Tenant for which Landlord subsequently

 

14



--------------------------------------------------------------------------------

 

received reimbursement from another source (e.g., proceeds of insurance);

 

  (11) costs of repairs or replacements incurred by reason of fire or other
casualty or condemnation except that in connection therewith any amount equal to
the deductibles under Landlord’s insurance policies (which deductibles shall be
equal to the amount(s) of deductibles customarily carried by landlords of
Comparable Buildings) may be included within Operating Expenses;

 

  (12) advertising and promotional expenditures;

 

  (13) leasing or brokerage commissions, or fees, attorneys’ fees, appraisal
fees or accountants’ fees to the extent incurred by Landlord in connection with
the negotiation and preparation of agreements between Landlord and third parties
affecting the Building (including new or renewal leases in the Building) or in
enforcing Landlord’s rights under such agreements, or legal or accounting fees
in connection with tax returns, tax reporting or accounting;

 

  (14) any expenditure paid to any corporation or entity related to or
affiliated with Landlord or the principals of Landlord to the extent such
expenditure exceeds the amount which would customarily be paid to a similar
entity not affiliated with Landlord for similar services;

 

  (15) the cost of any service furnished to tenants of the Building (including
Tenant) to the extent that such cost is separately reimbursable to Landlord or
affiliates of Landlord (other than through the Operating Payments or comparable
payments pursuant to escalation-type provisions similar to the provisions of
this Article 3);

 

  (16) costs of acquiring, leasing, insuring, restoring, removing or replacing
sculptures and paintings that are deemed to be “fine art” (rather than
decorative art work customarily found in Comparable Buildings), except for the
cost of routine maintenance of all such objects in the public areas in the
Building;

 

  (17)

ground rent or any other payments paid under ground leases or any superior
leases (other than payments which, independent of the ground lease or superior
lease), would constitute an Operating Expense hereunder); it being understood
and agreed the foregoing is not intended to suggest that Landlord is permitted
to enter into

 

15



--------------------------------------------------------------------------------

 

any ground lease or superior lease to which this lease would be subject and
subordinate;

 

  (18) any costs incurred for the purpose of effecting a sale of, or any other
capital transaction involving, the Building or the Land or any other real
property interest therein (including, without limitation, New York State and New
York City transfer taxes), whether or not such transaction is consummated;

 

  (19) payments of any amounts to any person (including Tenant) seeking recovery
for breaches of contract, negligence or other torts committed by Landlord,
including any associated attorneys’ fees and disbursements;

 

  (20) costs relating to withdrawal liability or unfunded pension liability
under the Multi-Employer Pension Plan Act or similar Legal Requirement;

 

  (21) the cost of installing, operating and maintaining any specialty facility,
such as an observatory, lodging, broadcasting facilities, luncheon club,
athletic or recreational club, child care facility, auditorium, cafeteria or
Dining Facility, conference center or similar facilities;

 

  (22) any interest, fine, penalty or other late charges payable by Landlord,
whether incurred as a result of late payments of any nature, or otherwise,
including interest owed or credited to Tenant after the resolution of a dispute,
or otherwise, except, but only to the extent such interest, fine, penalty or
other late charge was incurred with respect to a payment which was the
responsibility of Tenant hereunder, and which Tenant did not make in a timely
fashion or at all;

 

  (23) expenses incurred by Landlord, if and to the extent such expenses are
incurred for the benefit of any retail tenants in the Building;

 

  (24) any compensation paid to clerks, attendants or other persons in
commercial concessions located in the Building operated by Landlord;

 

  (25) costs incurred by Landlord which result from Landlord’s or any tenant’s
breach of a lease (including this lease) or Landlord’s negligence or willful
misconduct;

 

16



--------------------------------------------------------------------------------

  (26) the cost of operating the entity that constitutes Landlord (in
contradistinction to the costs of operating and maintaining the Real Property),
including accounting fees, legal fees and any costs incurred by Landlord in
disputes with (a) the Building employees, or (b) third parties employed by
Landlord that are not engaged in Building operations, or (c) any Superior
Mortgagee (except to the extent that actions of any tenant may be in issue);

 

  (27) costs of Landlord’s charitable and political contributions;

 

  (28) costs to (i) during any Extension Term, comply with any existing
violation of Legal Requirements or insurance requirements in effect as of the
commencement of the First Extension Term, and (ii) correct any condition that
would constitute a Landlord misrepresentation under this lease;

 

  (29) expenses for which Landlord has received, or is entitled to receive,
reimbursement, credits, rebates or other consideration;

 

  (30) lease takeover costs or other tenant inducement costs incurred by
Landlord in connection with leases in the Building;

 

  (31) the cost of any expansions of the Building and any Operating Expenses
attributable to any such expansion of the Building;

 

  (32) damages and attorneys’ fees and disbursements and any other costs in
connection with any proceeding, judgment, settlement or arbitration award
resulting from any liability of Landlord and fines or penalties to the extent
any of the same are due to, or arise from, Landlord’s gross negligence (but for
purposes of fines and penalties, negligence) or willful misconduct, including
deductibles under any insurance policies covering such liabilities;

 

  (33) insurance premiums, but only if and to the extent that Landlord is
specifically entitled to be reimbursed therefor by Tenant pursuant to this lease
(other than pursuant to this Article 3) or by any other tenant or other occupant
of the Building pursuant to its lease (other than pursuant to an operating
expenses escalation clause contained therein);

 

  (34) costs and expenses incurred by Landlord in connection with any obligation
of Landlord to indemnify any third party, including tenants and occupant of the
Building (including Tenant) pursuant to its lease or otherwise;

 

17



--------------------------------------------------------------------------------

  (35) any rent loss or reserves for bad debts or rent loss;

 

  (36) the rental cost of items which (if purchased) would be capitalized and
excluded from Operating Expenses pursuant to the terms of this lease; and

 

  (37) costs expressly excluded from Operating Expenses by any other provision
of this lease.

No item of expense shall be counted more than once either as an inclusion in, or
an exclusion from, Operating Expenses (including without limitation by reason of
any potential duplication of functions, if any, performed both by employees of
Landlord and by employees of Tenant), and any expense which should be allocated,
in accordance with GAAP between the Real Property, on the one hand, and any
other property owned by Landlord or a Landlord’s Affiliate, on the other hand,
shall be properly allocated in accordance therewith.

(c) “Operating Year” shall mean each calendar year in which occurs any part of
the term of this lease.

(d) “Permitted Capital Expenditures” shall mean any repair or alteration which
should be capitalized in accordance with GAAP and that (1) is required to comply
with any Legal Requirement in respect of the Building or the use and occupation
thereof, and which is not included within the definition of Tenant Compliance
Capital Item, or (2) is made or installed for the purpose of reducing energy
consumption in the Building as a whole (and not with respect to any space
demised or demisable to any tenant, including Tenant) or reducing other
Operating Expenses for the Building as a whole, or (3) constitutes a
Non-Discretionary Capital Item. All Permitted Capital Expenditures shall be
amortized over its useful life (which useful life shall be determined in
accordance with GAAP if and to the extent that GAAP provides a basis for
determining such useful life), without reference to any provision of GAAP or
otherwise permitting the acceleration of any such amortization to a period of
amortization less than the useful life of the item in question. The useful life
of any such item shall be deemed to commence when such item has been installed
and has been made operational, and any dispute between Landlord and Tenant over
the useful life of an item shall be submitted to expedited arbitration in
accordance with the provisions of Article 37 or in the case of a
Non-Discretionary Capital Item, pursuant to Section 3.07. Under no circumstance
shall a Permitted Capital Item include any item of repair or replacement the
need for which arises from Landlord’s negligence or willful misconduct.

(e) “Non-Discretionary Capital Item” shall mean any capital expenditure that is
required in order for Landlord to operate and maintain the Premises and make
repairs and replacement, thereto in a manner that is consistent with prevailing
standards in Comparable Buildings (herein called the “First-Class Landlord
Standard”). In no event shall any cosmetic alterations, such as without
limitation, a

 

18



--------------------------------------------------------------------------------

renovation of the lobby, constitute a Non-Discretionary Capital Item nor shall
any Tenant R&M Capital Item constitute a Non-Discretionary Capital Item. Any
dispute between Landlord and Tenant as to any Non-Discretionary Capital Item
shall be resolved in accordance with the provisions of Section 3.07.

(f) “Real Property” shall mean, collectively, the Building and all fixtures,
facilities, machinery and equipment used in the operation thereof, including,
but not limited to, all cables, fans, pumps, boilers, heating and cooling
equipment, wiring and electrical fixtures and metering, control and distribution
equipment, component parts of the HVAC, electrical, plumbing, elevator and any
life or property protection systems (including, without limitation, sprinkler
systems), window washing equipment and snow removal equipment), the Land, any
property beneath the Land, the curbs, sidewalks and plazas on and/or immediately
adjoining the Land, and all easements, air rights, development rights and other
appurtenances benefiting the Building or the Land or both the Land and the
Building, including, without limitation, that certain (i) Subway Agreement dated
as of July 8, 1986 by and among Tenant, Perennially Green, Inc. and The New York
City Transit Authority acting for itself and on behalf of The City of New York,
as amended and assigned through the date hereof and as may be hereinafter
further amended, (ii) Revocable Consent Agreement dated November 6, 1996, as
amended, given by The City of New York Department of Transportation and accepted
by Tenant, and (iii) Agreement dated             , 1990 between Tenant and The
City of New York, as modified by that certain Revocable Consent Agreement dated
            , 2000 (the agreements set forth in items (i)-(iii) are herein
collectively called the “Existing Agreements”).

(g) “Reassessment Event” shall mean only the following events: (A) a voluntary
or involuntary sale, exchange, partition (e.g., condominium conversion, it being
understood and agreed the foregoing is not intended to permit Landlord to do so)
or other transfer of an equity interest in the Land and/or Building or a lease
or sublease of the entire Land and/or Building (or a material portion of the
entire Land and/or the Building) to a party not intending to use the space so
leased for its own occupancy or the occupancy of its Affiliates (herein called a
“Non-Occupancy Lease”), or an option or agreement to do any of the foregoing, or
(B) the voluntary or involuntary sale, exchange, or transfer (whether in a
single transaction or a series of related transactions) of any direct or
indirect beneficial interest in the entity constituting Landlord or the lessee
under any Non-Occupancy Lease or an option or agreement to do any of the
foregoing, or (C) the financing and/or refinancing of any indebtedness (whether
in a single transaction or a series of related transactions) which financing or
refinancing is secured or collateralized (in whole or in part) by a mortgage or
other lien or security interest upon the Land and/or Building or any
Non-Occupancy Lease, specifically excluding, however, the Existing Superior
Mortgage.

(h) “Taxes” shall mean (i) the real estate taxes, vault taxes, assessments and
special assessments, and business improvement district or similar

 

19



--------------------------------------------------------------------------------

charges levied, assessed or imposed upon or with respect to the Real Property by
any federal, state, municipal or other governments or governmental bodies or
authorities (after giving effect to any tax credits, exemptions and abatements)
and (ii) all taxes assessed or imposed with respect to the rentals payable
hereunder other than general income and gross receipts taxes. If at any time
during the term of this lease the methods of taxation prevailing on the date
hereof shall be altered so that in lieu of, or as an addition to or as a
substitute for, the whole or any part of such real estate taxes, assessments and
special assessments now imposed on real estate, there shall be levied, assessed
or imposed upon or with respect to the Real Property (A) a tax, assessment,
levy, imposition, license fee or charge wholly or partially as a capital levy or
otherwise on the rents received therefrom, or (B) any other such additional or
substitute tax, assessment, levy, imposition, fee or charge, then all such
taxes, assessments, levies, impositions, fees or charges or the part thereof so
measured or based shall be deemed to be included within the term “Taxes” for the
purposes hereof; provided, however, that any such taxes, assessments, levies,
impositions, fees or charges which are “in addition to” (as opposed to “in lieu
of” or “as a substitute for”) taxes otherwise includable in this definition of
Taxes shall only be deemed Taxes if such amounts, from and after the time of
their imposition, shall generally be treated as Taxes in other leases entered
into by Landlord and by landlords of Comparable Buildings with tenants leasing
in excess of 200,000 rentable square feet. Any dispute between Landlord and
Tenant as to whether any taxes, assessments, levies, impositions, fees or
charges should be included in Taxes as amounts which are includable on the basis
that they are “in addition to” Taxes in accordance with the proviso at the end
of the immediately preceding sentence shall be determined by expedited
arbitration in accordance with the provisions of Article 37. Notwithstanding
anything to the contrary contained herein, the term “Taxes” shall exclude any
taxes imposed in connection with a transfer of the Real Property or any
refinancing thereof, and shall further exclude any net income, franchise or
“value added” tax, inheritance tax or estate tax imposed or constituting a lien
upon Landlord or all or any part of the Building or the Land, except to the
extent, but only to the extent, that any of the foregoing are hereafter assessed
against owners or lessors of real property in their capacity as such (as opposed
to any such taxes which are of general applicability) in lieu of, or as a
substitute for, the whole or any part of such real estate taxes, assessments and
special assessments now imposed on real estate. Notwithstanding anything to the
contrary contained in this lease, if an assessed valuation of the Land or
Building shall include an assessed valuation amount allocable to (x) an addition
of new space in the Building (without suggesting that Landlord shall have the
right to add new space to the Building without Tenant’s written consent, which
consent Tenant shall have the right to withhold in its sole discretion), or
(x) to an addition of an amenity in the Building which is not available for the
use or benefit of Tenant (without suggesting that Landlord shall have the right
to add any such amenity to the Building without Tenant’s written consent, which
consent Tenant shall have the right to withhold in its sole discretion), or
(z) a Reassessment Event, then in any such case which occurs after the date of
this lease, then the computation of Taxes shall not include any amount which
would otherwise constitute

 

20



--------------------------------------------------------------------------------

Taxes payable by reason of the addition of such new space or amenity or
Reassessment Event, as the case may be.

(i) “Tax Year” shall mean each period of twelve (12) months, commencing on the
first day of July of each such period, in which occurs any part of the term of
this lease, or such other period of twelve (12) months occurring during the term
of this lease as hereafter may be duly adopted as the fiscal year for real
estate tax purposes of the City of New York.

(j) “Tenant Compliance Capital Item” shall mean any repair, replacement or
alteration which should be capitalized in accordance with GAAP and which is
required to comply with any Legal Requirement in respect of any particular space
demised (herein called “Demised Space”) to a tenant (including Tenant) or other
occupant of the Building (herein called an “Occupant”) and arising from (a) such
Occupant’s particular manner of use of Demised Space (other than arising out of
the mere use thereof as executive and general offices or retail purposes or
which are of a building wide application), (b) the particular manner of conduct
of such Occupant’s business or operation of its installations, equipment or
other property therein (other than arising out of the mere use of Demised Space
as executive and general offices or retail purposes or which are of a building
wide application), (c) any cause or condition created by or at the instance of
an Occupant (other than the mere use of Demised Space as executive and general
offices or retail purposes), (d) the breach of any of an Occupant’s obligations
under its lease or other occupancy agreement pursuant to which it acquired its
leasehold interest in Demised Space, or (e) the negligence of any such Occupant
or any of its agents; it being understood and agree that unless the need for
same arises out of one or more of the causes set forth in clauses (a) through
(e) of above, the term “Tenant Compliance Capital Item” shall not include
(w) structural repairs or alterations in or to any Demised Space (other than
such Occupant’s leasehold improvements), (x) repairs or alterations to the
vertical portions of Building Systems or facilities serving Demised Space or to
any portions of Building Systems (but shall include repairs to horizontal
extensions of, or alterations to, such Building Systems or facilities that do
serve any Demised Space, such as electrical or HVAC distribution within such
Demised Space), or (y) repairs or alterations to the exterior walls or the
windows of the Building or the portions of any window sills outside such
windows, in any such case which should be capitalized in accordance with GAAP
and which are required to comply with any Legal Requirement.

(k) “Tenant R&M Capital Item” shall mean any repair or replacement in and to
Demised Space which should be capitalized in accordance with GAAP arising from
(a) the performance, existence or removal of any such Occupant’s leasehold
improvements, (b) the installation, use or operation of such Occupant’s personal
property, (c) the moving of such Occupant’s personal property in or out of the
Building, (d) the act, omission (where an affirmative duty to act exists),
misuse or neglect of any such Occupant or any of its subtenants or its or their
employees, agents,

 

21



--------------------------------------------------------------------------------

contractors or invitees, (e) any such Occupant’s particular manner of use of
Demised Space (other than arising out of the mere use of Demised Space as
executive and general offices or retail purposes) or (f) design flaws in any of
Occupant’s plans and specifications for leasehold improvements. Tenant R&M
Capital Item shall not include (i) repairs to or replacements of any structural
elements of the Building which should be capitalized in accordance with GAAP,
(ii) repairs to or replacements of the vertical portions of Building Systems or
facilities serving Demised Space which should be capitalized in accordance with
GAAP (i.e., excluding repairs to or replacements of horizontal extensions of or
alterations to such Building Systems or facilities, such as electrical or HVAC
distribution within Demised Space) or (iii) repairs to or replacements of the
exterior walls or the windows of the Building, or the portions of any window
sills outside such windows, in any case except to the extent, but only to the
extent, the need for such repairs or replacements arises out of one or more of
the causes set forth in clauses (a) through (f) above.

(l) “Tenant’s Share” shall mean the fraction, expressed as a percentage, the
numerator of which shall be the number of rentable square feet included within
the Premises and the denominator of which shall be 1,401,609. For so long as the
Premises shall be deemed to contain ***[            ]*** rentable square feet,
Tenant’s Share shall mean ***[             percent (     %), comprised as
follows:3

 

         floor

            %  

         floor

            %  

         floor

            %  

         floor

            %  

         floor

            %  

         floor

            %  

         floor

            %  

         floor

            %  

[List areas of Lobby]

            %  

[List areas of Concourse]

            %  

3.02. (a) Tenant shall pay to Landlord as Additional Charges for any portion of
a Tax Year occurring during the term of this lease, an amount (herein called the
“Tax Payment”) equal to Tenant’s Share of the amount of Taxes for such Tax Year.
The Tax Payment for each Tax Year shall be due and payable in installments in
the same manner that Taxes for such Tax Year are due and payable by Landlord to
the City of New York. Tenant shall pay Tenant’s Share of each such installment
within thirty (30) days after the rendering of a statement therefor by Landlord
to Tenant, which statement shall

 

3 Schedule of Tenant’s Share to be completed to reflect premises being leased.

 

22



--------------------------------------------------------------------------------

be rendered by Landlord so as to require Tenant’s Share of Taxes to be paid by
Tenant ten (10) days prior to the date such Taxes first become due to the taxing
authority. The statement to be rendered by Landlord shall set forth in
reasonable detail the computation of Tenant’s Share of the particular
installment(s) being billed and shall include a copy of the tax bill from the
taxing authorities relevant to the computation of Tenant’s Tax Payment. If there
shall be any increase in the Taxes for any Tax Year, whether during or after
such Tax Year, or if there shall be any decrease in the Taxes for any Tax Year,
the Tax Payment for such Tax Year shall be appropriately adjusted and paid or
refunded, as the case may be, in accordance herewith. If during the term of this
lease, Taxes are required to be paid to the appropriate taxing authorities in
full or in monthly, quarterly, or other installments, on any other date or dates
than as presently required, then at Landlord’s option and upon not less than
thirty (30) days prior written notice to Tenant, Tenant’s Tax Payments shall be
correspondingly accelerated or revised so that said Tenant’s Tax Payments are
due ten (10) days prior to the date payments are due to the taxing authorities.

(b) If Landlord shall receive a refund of Taxes for any Tax Year, Landlord
shall, at Tenant’s option, either pay to Tenant, or credit against subsequent
Fixed Rent and Additional Charges under this lease, Tenant’s Share of the net
refund (after deducting from such total refund the reasonable and out-of-pocket
costs and expenses, including, but not limited to, appraisal, accounting and
legal fees of obtaining the same to the extent that such costs and expenses were
not theretofore collected from Tenant for such Tax Year) and Landlord shall
promptly notify Tenant of the amount of Tenant’s Share of such net refund
inclusive of Tenant’s Share of any interest thereon received by Landlord and
shall promptly credit or refund such amount within thirty (30) days to Tenant
(as Tenant shall elect); provided, however, such payment or credit to Tenant
shall in no event exceed Tenant’s Tax Payment plus any such interest allocable
to such Tenant’s Tax Payment paid for such Tax Year to which such refund
applies.

(c) Landlord shall, with respect to each Tax Year, initiate and pursue in good
faith an application and proceeding seeking a reduction in Taxes or the assessed
valuation of the Real Property (a “Certiorari Application”) to the extent that
(i) doing so would be reasonable and customary for landlords of Comparable
Buildings for the Tax Year in question (without taking into account any
considerations with respect to any other properties owned by Landlord or any
affiliate of Landlord in the City of New York), and (ii) so long as Tenant
satisfies the Minimum Leasing Requirement, if Landlord does not intend to pursue
a Certiorari Application, Landlord obtains and provides to Tenant with respect
to such Tax Year a letter from a recognized certiorari attorney or consultant
that, in such person’s opinion, it would not be advisable or productive to bring
any such application or proceeding; provided, however, that if Landlord shall
elect not to initiate and pursue a Certiorari Application for any Tax Year, not
later than thirty (30) days prior to the last day on which Landlord would be
entitled to initiate a Certiorari Application, Landlord shall use commercially
reasonable efforts to give notice of such election (a “Certiorari Waiver
Notice”) to Tenant, which notice

 

23



--------------------------------------------------------------------------------

shall contain a statement in bold type and capital letters stating “THIS IS A
CERTIORARI WAIVER NOTICE.” If Landlord fails within such thirty (30) day period
to give to Tenant either (i) a Certiorari Waiver Notice or (ii) a notice
indicating that Landlord will initiate and pursue a Certiorari Application,
Landlord shall be deemed to have given to Tenant a Certiorari Waiver Notice. For
so long as the tenant under this lease is a Citibank Tenant and the Premises
consist of not less than 500,000 rentable square feet, Tenant shall have the
right within fifteen (15) days (time being of the essence) after the giving (or
deemed giving) of such Certiorari Waiver Notice to give a notice to Landlord
directing Landlord to initiate and pursue a Certiorari Application (a
“Certiorari Direction Notice”). In the event that Tenant shall give a Certiorari
Direction Notice to Landlord in accordance with the provisions of the preceding
sentence, Landlord shall initiate a Certiorari Application prior to the last day
on which it is entitled to initiate same and shall pursue same in good faith. In
connection with any Certiorari Application relating to any Tax Year occurring
during the term of this lease that the tenant under this lease is a Citibank
Tenant and the Premises consist of not less than 500,000 rentable square feet,
Tenant shall have the right to retain, at Tenant’s sole cost and expense, its
own certiorari counsel (hereinafter called “Tenant’s Certiorari Counsel”), who
shall have the right to consult with the counsel retained by Landlord in
connection with such Certiorari Application (“Landlord’s Certiorari Counsel”)
with respect to such Certiorari Application and any proceedings in connection
therewith, provided that Tenant’s Certiorari Counsel shall have first executed
and delivered to Landlord a confidentiality agreement in form reasonably
acceptable to Landlord wherein Tenant’s Certiorari Counsel shall agree to
maintain in strict confidence and not to reveal to any third parties (other than
Tenant, except as hereinafter set forth) any confidential information concerning
the Building or its operations that has not otherwise been made public, except
as may be required by applicable Legal Requirements or by a court of competent
jurisdiction or in connection with any action or proceeding before a court of
competent jurisdiction. In addition, Tenant’s Certiorari Counsel shall not
reveal any such confidential information to Tenant, except to the extent
necessary in the reasonable judgment of Tenant’s Certiorari Counsel to enable
Tenant to decide whether and how to exercise any rights of Tenant set forth in
this Section 3.02(c). Tenant shall be subject to maintain the confidentiality of
any and all such information on terms identical to those by which Tenant’s
Certiorari Counsel is bound and, in addition, Tenant hereby expressly
acknowledges and agrees that it shall not have the right to use such information
for any other purpose whatsoever (including, without limitation, in connection
with any fair market rental determination under Article 36, except to the extent
that all or a portion of such information has been made known to Tenant by other
sources (e.g., public filings or the brokerage community). Subject to the
provisions of the preceding two sentences, Landlord shall cause Landlord’s
Certiorari Counsel to meet with Tenant’s Certiorari Counsel, to keep Tenant’s
Certiorari Counsel advised as to the status of the Certiorari Application(s) in
question and the strategies employed or to be employed by Landlord and
Landlord’s Certiorari Counsel in connection therewith, and Landlord and
Landlord’s Certiorari Counsel shall consider any recommendations of Tenant’s
Certiorari Counsel with respect to such Certiorari Application(s). Tenant’s
Certiorari Counsel shall have the

 

24



--------------------------------------------------------------------------------

right to attend meetings, but shall not participate in meetings, between
Landlord and/or Landlord’s Certiorari Counsel and the New York City Department
of Finance Assessor’s Office with respect to any such Certiorari Applications.
Notwithstanding anything to the contrary set forth in this Section 3.02(c),
Landlord shall have the right to settle any and all certiorari proceedings with
respect to the Real Property, provided that Landlord shall act in a commercially
reasonable manner and as if this Real Property were Landlord’s only property,
and Tenant, for itself and its immediate and remote subtenants and successors in
interest hereunder, hereby waives, to the extent permitted by law, any right
Tenant may now or in the future have to protest or contest any Taxes or to bring
any application or proceeding seeking a reduction in Taxes or assessed valuation
or otherwise challenging the determination of such settlement.

(d) In respect of any Tax Year which begins prior to the Commencement Date or
terminates after the Expiration Date, the Tax Payment in respect of such Tax
Year or tax refund pursuant to Section 3.02(b) therefor shall be prorated to
correspond to that portion of such Tax Year occurring after the Commencement
Date and prior to the Expiration Date.

(e) Tenant shall pay to Landlord within thirty (30) days after Landlord submits
a bill therefor, together with reasonable documentation thereof, Tenant’s Share
of any reasonable out-of-pocket expenses incurred by Landlord in contesting any
items comprising Taxes and/or the assessed value of the Real Property, except to
the extent, if any, that such expenses shall have already been deducted by
Landlord from a tax refund pursuant to Section 3.02(b) or included in Operating
Expenses pursuant to Section 3.01(b).

3.03. (a) For each Operating Year or any part thereof which shall occur during
the term of this lease, Tenant shall pay an amount (herein called the “Operating
Payment”) equal to Tenant’s Share of Operating Expenses for such Operating Year.

(b) If during any Operating Year (i) any rentable space in the Building shall be
vacant or unoccupied, and/or (ii) the tenant or occupant of any space in the
Building undertook to perform work or services therein in lieu of having
Landlord (or Landlord’s affiliates) perform the same and the cost thereof would
have been included in Operating Expenses, then, in any such event(s), the
Operating Expenses for such period which would vary with the percentages of
occupancy of the Building or the percentages of tenants or occupants for which
work or services are performed by Landlord (or Landlord’s affiliates) shall be
reasonably adjusted to reflect as closely as possible the variable Operating
Expenses that actually would have been incurred if such space had been occupied
or if Landlord (or Landlord’s affiliates) had performed such work or services,
as the case may be. By way of example, if during an Operating Year forty percent
(40%) of the rentable space in the Building were vacant and as a result thereof
Landlord’s actual cost of providing base building cleaning to rentable space in
the

 

25



--------------------------------------------------------------------------------

Building were reduced by thirty (30%) rather than forty (40%) percent due to
economies of scale or for any other reason, then the line item for base building
cleaning provided to rentable space in the Building for such Operating Year
would be increased by the same thirty (30%) percent, rather than forty
(40%) percent, to reflect as closely as possible the variable Operating Expenses
that actually would have been incurred if such space had been occupied.

(c) Landlord may furnish to Tenant, prior to the commencement of each Operating
Year a written statement setting forth in reasonable line-item detail Landlord’s
reasonable estimate of the Operating Payment for such Operating Year. In the
event that such estimate of the Operating Payment reflects an increase in total
Operating Expenses for the Real Property of more than three (3%) percent in
excess of the total Operating Expenses for the previous calendar year (including
the Operating Year prior to the Restated Commencement Date for which Tenant
shall provide the detail), such estimate shall be accompanied by a reasonably
detailed explanation of such increase. In the event that Tenant disputes an
estimate of the Operating Payment which reflects an increase in total Operating
Expenses for the Real Property of more than three (3%) percent in excess of the
total Operating Expenses for the previous calendar year, Tenant shall have the
right to challenge such estimate substantially in the manner set forth in
Section 3.03(e). Tenant shall pay to Landlord on the first day of each month
during the Operating Year in which the Operating Payment will be due, an amount
equal to one-twelfth (1/12th) of such estimate of the Operating Payment for such
Operating Year. If, however, Landlord shall not furnish any such estimate for an
Operating Year or if Landlord shall furnish any such estimate for an Operating
Year subsequent to the commencement thereof, then (i) until the first day of the
month following the month in which such estimate is furnished to Tenant, Tenant
shall pay to Landlord on the first day of each month an amount equal to the
monthly sum payable by Tenant to Landlord under this Article 3 in respect of the
last month of the preceding Operating Year; (ii) after such estimate is
furnished to Tenant, Landlord shall give notice to Tenant stating whether the
installments of the Operating Payment previously made for such Operating Year
were greater or less than the installments of the Operating Payment to be made
for the Operating Year in which the Operating Payment will be due in accordance
with such estimate, and (A) if there shall be a deficiency, Tenant shall pay the
amount thereof within thirty (30) days after demand therefor, or (B) if there
shall have been an overpayment, Landlord shall within thirty (30) days of such
notice refund to Tenant the amount thereof, failing which any unpaid amount
shall bear interest at the Interest Rate from the thirty-first (31st) day after
such notice until such amount is paid to Tenant; and (iii) on the first day of
the month following the month in which such estimate is furnished to Tenant and
monthly thereafter throughout the remainder of such Operating Year Tenant shall
pay to Landlord an amount equal to one-twelfth (1/12th) of the Operating Payment
shown on such estimate. Landlord may, during each Operating Year, furnish to
Tenant a revised statement of Landlord’s reasonable estimate of the Operating
Payment for such Operating Year, and in such case, the Operating Payment for
such Operating Year shall be adjusted and paid or refunded or

 

26



--------------------------------------------------------------------------------

credited as the case may be, substantially in the same manner as provided in the
preceding sentence (with Tenant having the right to dispute any increase of more
than three (3%) percent as provided above).

(d) Landlord shall furnish to Tenant a Landlord’s Statement for each Operating
Year (and shall use reasonable efforts to do so within ninety (90) days after
the end of each Operating Year). If Landlord fails to deliver any such
Landlord’s Statement to Tenant within three hundred sixty-five (365) days after
the end of an Operating Year (the “Outside Date”), then notwithstanding anything
to the contrary contained herein, until such time as such Landlord’s Statement
is so delivered to Tenant, Tenant’s obligation to make Operating Payments to
Landlord shall be deferred. Tenant’s obligation to pay to Landlord any deferred
amounts that were properly payable as Operating Payments during such period of
deferral shall be paid within thirty (30) days following delivery of the
Landlord’s Statement. Such statement shall be in the form attached to this lease
as Exhibit C and shall set forth in reasonable line-item detail the Operating
Expenses for such Operating Year. If the Landlord’s Statement shall show that
the sums paid by Tenant, if any, under Section 3.03(c) exceeded the Operating
Payment to be paid by Tenant for the Operating Year for which such Landlord’s
Statement is furnished, Landlord shall refund to Tenant the amount of such
excess within thirty (30) days, failing which any unpaid amount shall bear
interest at the Interest Rate from the thirty-first (31st) day after such demand
until such amount is paid to Tenant, provided that if Landlord had failed to
furnish Landlord’s Statement to Tenant by the Outside Date, any Tenant’s
overpayment shall bear interest at the Interest Rate from the last day of the
Operating Year to which such Operating Expenses relate, until such time as
Landlord pays to Tenant such overpayment together with accrued interest in full;
and if the Landlord’s Statement for such Operating Year shall show that the sums
so paid by Tenant were less than the Operating Payment to be paid by Tenant for
such Operating Year, Tenant shall pay the amount of such deficiency within
thirty (30) days after demand therefor, failing which any unpaid amount shall
bear interest at the Interest Rate from the thirty-first (31st) day after such
demand until such amount is paid to Landlord.

(e) (i) Tenant, upon reasonable notice given within one hundred fifty (150) days
of its receipt of any Landlord’s Statement, may elect to have Tenant’s Audit
Representative (as designated in such notice) examine such of Landlord’s books
and records (collectively “Records”) as are relevant to the Landlord’s Statement
in question, together with reasonable supporting data therefor. Landlord hereby
agrees to maintain and preserve Landlord’s Records with respect to each
Operating Year for a period of at least five (5) years following the delivery of
the Landlord’s Statement with respect thereto. In making such examination,
Tenant agrees, and shall cause its Audit Representative to agree, to keep
confidential (A) any and all information contained in such Records and (B) the
circumstances and details pertaining to such examination and any dispute or
settlement between Landlord and Tenant arising out of such examination, except
as may be required (1) by applicable Legal Requirements or (2) by a court of
competent jurisdiction or arbitrator or in connection with any action or
proceeding before

 

27



--------------------------------------------------------------------------------

a court of competent jurisdiction or arbitrator, or (3) to Tenant’s attorneys,
accountants and other professionals in connection with any dispute between
Landlord and Tenant; and Tenant will confirm and cause its Audit Representative
to confirm such agreement in a separate written agreement, if requested by
Landlord. If Tenant shall not give such notice within such one hundred fifty
(150) day period, then the Landlord’s Statement as furnished by Landlord shall
be conclusive and binding upon Tenant. Tenant shall, not be precluded from
disputing a Landlord’s Statement that is given following the end of an Operating
Year whether or not Tenant disputed a prior Landlord’s Statement for estimates
of the Operating Payment for said Operating Year, provided that notice of such
dispute is delivered within the 150-day time period described above. Tenant
shall, at Tenant’s expense, have the right to obtain copies and/or make
abstracts of the Records as it may request in connection with its verification
of any such Landlord’s Statement, subject to the foregoing confidentiality
provisions. For purposes hereof, the term “Audit Representative” shall mean
either (x) a firm of Certified Public Accountants licensed to do business in the
State of New York and having not less than ten (10) partners, principals or
members, or (y) an employee of Tenant.

(ii) In the event that Tenant, after having reasonable opportunity to examine
the Records (but in no event more than one-hundred twenty (120) days from the
date on which the Records are made available to Tenant unless Tenant is delayed
by Landlord in commencing or prosecuting such examination, in which case such
one hundred twenty (120) day period shall be extended by one (1) day for each
day of such delay caused by Landlord), shall disagree with the Landlord’s
Statement, then Tenant may send a written notice (“Tenant’s Statement”) to
Landlord of such disagreement, specifying the basis for Tenant’s disagreement.
Landlord and Tenant shall attempt to adjust such disagreement. If they are
unable to do so within thirty (30) days, Landlord and Tenant shall designate a
Certified Public Accountant (the “Arbiter”) whose determination made in
accordance with this Section 3.03(e)(ii) shall be binding upon the parties and
any such determination so made in accordance herewith may be entered as a
judgment in any court of competent jurisdiction including, without limitation,
if the Arbiter determines that the Operating Payment should be lower than the
amount determined by Tenant or higher than the amount determined by Landlord. If
the Arbiter shall determine that the amount charged by Landlord as the Operating
Payment does not exceed the actual Operating Payment by at least One Hundred
Fifty Thousand Dollars ($150,000.00), which amount shall be increased or
decreased annually on January 1st of each year during the term of this lease by
the CPI Fraction (as so increased from time to time, herein called the
“Overpayment Threshold”), then Tenant shall pay the cost of the Arbiter,
otherwise, Landlord shall pay the cost of the Arbiter. If the Arbiter shall
determine that the amount charged by Landlord as the Operating Payment exceeds
the actual Operating Payment by more than the Overpayment Threshold, then
Landlord shall pay the cost of Tenant’s Audit Representative (unless Tenant’s
Audit Representative is an employee of Tenant) in connection with such
examination of the Records and arbitration proceeding, not to exceed an amount
equal to twenty-five (25%) percent of any refund determined to be due to Tenant
by the Arbiter. The payment made

 

28



--------------------------------------------------------------------------------

by Landlord pursuant to the immediately preceding sentence shall be in addition
to the refund of any overpayment required to be made by Landlord to Tenant
pursuant to the terms hereof, together with interest on such refund if
applicable in accordance with the terms hereof. The Arbiter shall be a member of
an independent certified public accounting firm having at least ten
(10) accounting professionals and having at least ten (10) years of experience
in commercial real estate accounting and, in particular, office building
operating expense statements. In the event that Landlord and Tenant shall be
unable to agree upon the designation of the Arbiter within thirty (30) days
after receipt of notice from the other party requesting agreement as to the
designation of the Arbiter, which notice shall contain the names and addresses
of two or more Certified Public Accountants meeting the same qualifications set
forth in the preceding sentence with respect to the Arbiter who are acceptable
to the party sending such notice (any one of whom, if acceptable to the party
receiving such notice as shall be evidenced by notice given by the receiving
party to the other party within such thirty (30) day period, shall be the agreed
upon Arbiter), then either party shall have the right to request the American
Arbitration Association (herein called the “AAA”) (or any organization which is
the successor thereto) to designate as the Arbiter a Certified Public Accountant
meeting such qualifications, and whose determination made in accordance with
this Section 3.03(e)(ii) shall be conclusive and binding upon the parties, and
the cost charged by the AAA (or any organization which is the successor thereto)
for designating such Arbiter shall be borne by the party that is responsible for
the cost of the Arbiter in accordance with the preceding provisions of this
Section 3.03(e)(ii). In rendering such determination such Arbiter shall not add
to, subtract from or otherwise modify the provisions of this lease.
Notwithstanding the foregoing provisions of this section, Tenant, pending the
resolution of any contest pursuant to the terms hereof, shall continue to pay
all sums as determined to be due in the first instance by such Landlord’s
Statement and upon the resolution of such contest, suitable adjustment shall be
made in accordance therewith with appropriate payment to be made to Landlord by
Tenant or refund to be made by Landlord to Tenant (or credit allowed Tenant
against Fixed Rent and Additional Charges becoming due) if required thereby,
including, in either case, interest from the date that Tenant’s Statement was
delivered to Landlord at an annual rate equal to the Interest Rate.

3.04. Subject to the last sentence of Section 3.05, the expiration or
termination of this lease during any Tax Year or Operating Year (for any part or
all of which there is a Tax Payment or Operating Payment under this Article 3)
shall not affect the rights or obligations of the parties hereto respecting such
payment and any Landlord’s Statement or tax bill, as the case may be, relating
to such payment may be sent to Tenant subsequent to, and all such rights and
obligations shall survive, any such expiration or termination. Any payments due
under such Landlord’s Statement or tax bill, as the case may be, shall be
payable within thirty (30) days after such statement or bill is sent to Tenant.

3.05. Subject to the further provisions of this Section 3.05, Landlord’s failure
to render or delay in rendering a Landlord’s Statement with respect to any

 

29



--------------------------------------------------------------------------------

Operating Year or any component of the Operating Payment shall not prejudice
Landlord’s right to thereafter render a Landlord’s Statement with respect to any
such Operating Year or any such component, nor shall the rendering of a
Landlord’s Statement for any Operating Year prejudice Landlord’s right to
thereafter render a corrected Landlord’s Statement for such Operating Year.
Subject to the further provisions of this Section 3.05, Landlord’s failure to
render or delay in rendering a bill with respect to any installment of Taxes
shall not prejudice Landlord’s right to thereafter render such a bill for such
installment, nor shall the rendering of a bill for any installment prejudice
Landlord’s right to thereafter render a corrected bill for such installment.
Notwithstanding anything to the contrary contained in this lease, in the event
Landlord fails to give a Landlord’s Statement for Operating Expenses (or a
corrected Landlord’s Statement) or a bill for Taxes (or a corrected bill) to
Tenant for any Tax Year or Operating Year, as the case may be, on or before the
date which is two (2) years after the last day of the Tax Year to which such
bill for Taxes applies or the Operating Year to which such Landlord’s Statement
applies, as applicable, then Landlord shall be deemed to have waived the payment
of any then unpaid Additional Charges which would have been due pursuant to said
Landlord’s Statement or bill for Taxes, as the case may be.

3.06. In respect of any Operating Year which begins prior to the Commencement
Date or terminates after the Expiration Date, the Operating Payment in respect
of such Operating Year shall be prorated accordingly.

3.07. (a) Except in the case of an emergency, or as otherwise may be required by
Legal Requirements, Landlord, before proceeding with any repair, alteration or
improvement which Landlord intends to treat as a Non-Discretionary Capital Item,
shall give a notice to Tenant (herein called a “Non-Discretionary Capital Item
Notice”), setting forth (i) an explanation of the facts which lead Landlord to
determine that a first-class owner of a Comparable Building would perform such
Non-Discretionary Capital Item at such time (i.e., the First-Class Landlord
Standard), (ii) the estimated cost of such Non-Discretionary Capital Item
(herein called the (“Capital Item Cost”), and (iii) Landlord’s determination of
the useful life of such Non-Discretionary Capital Item (herein called the
“Useful Life Estimate”). If Landlord proceeds to perform a Non-Discretionary
Capital Item on an emergency basis or as otherwise set forth above, Landlord
shall promptly give a Non-Discretionary Capital Item Notice in connection
therewith. Tenant shall have the right, which may be exercised within ten
(10) Business Days following the giving of a Non-Discretionary Capital Item
Notice, to give a notice to Landlord (herein called an “Capital Item Dispute
Notice”), disputing (i) that the First-Class Landlord Standard has been met,
(ii) the cost of the Non-Discretionary Capital Item and/or (iii) the Useful Life
Estimate. In the event that Tenant fails to give a Capital Item Dispute Notice
within such ten (10) Business Day period, Landlord shall have the right to give
a second notice to Tenant, which notice shall state that if Tenant fails to give
a Capital Item Dispute Notice within five (5) Business Days after the giving of
such second notice to Tenant, time being of the essence with respect to the
giving of the Capital Item Dispute Notice, then Tenant shall be deemed to have
waived its right to dispute the three

 

30



--------------------------------------------------------------------------------

items set forth in the Non-Discretionary Capital Item Notice. In the event that
Tenant fails to give a Capital Item Dispute Notice within such five (5) Business
Day period, or in the event that Tenant gives a timely Capital Item Dispute
Notice which fails to dispute one or more of the three items set forth in the
Non-Discretionary Capital Item Notice, Tenant shall be deemed to have waived its
right to dispute either all of such items or the items which Tenant failed to
dispute in its Capital Item Dispute Notice, as the case may be. If Landlord
shall in good faith competitively bid the Non-Discretionary Capital Item to at
least three (3) independent non-affiliated bidders (but Landlord shall have no
obligation hereunder to bid such work) and include all such bids with the
Non-Discretionary Capital Item Notice, the next-to-lowest bid obtained shall be
deemed to be reasonably prudent and economical (provided however that, subject
to Tenant’s dispute rights set forth herein, it shall not be construed that a
bid that is higher than such next-to-lowest bid is automatically deemed not to
be reasonably prudent or economical). Landlord shall have the right, subject to
the provisions of this Section 3.07 setting forth Tenant’s dispute rights, to
proceed with the performance of the Non-Discretionary Capital Item
notwithstanding that Tenant may have given an Capital Item Dispute Notice and
the dispute set forth therein has not been resolved, or prior to the expiration
of the time period in which Tenant has the right to give an Capital Item Dispute
Notice.

(b) If Tenant gives a timely Capital Item Dispute Notice and the parties are
unable to resolve the dispute within five (5) Business Days after the giving of
the Capital Item Dispute Notice, either party, at any time thereafter, may
submit the dispute to a binding, expedited arbitration in accordance with the
provisions of Article 37. If an arbitrator appointed in accordance with Article
37 determines that Landlord failed to meet the First-Class Landlord Standard and
that the repair, improvement or alteration in question was unnecessary, then the
repair, improvement or alteration in question shall not be treated as a
Non-Discretionary Capital Item, and Tenant shall not be required to reimburse
Landlord for any portion of the cost of such repair, improvement or alteration.
If an arbitrator appointed in accordance with Article 37 determines that
Landlord failed to meet the First-Class Landlord Standard, but that a less
expensive repair, improvement or alteration would have been made by a
first-class owner of a Comparable Building, then such arbitrator shall set the
cost for such Non-Discretionary Capital Item and Useful Life Estimate to be used
by the parties to calculate the appropriate amount of Operating Expenses in
connection therewith. If an arbitrator appointed in accordance with Article 37
determines that Landlord succeeded in meeting the First-Class Landlord Standard,
but disagrees with the cost for such Non-Discretionary Capital Item and/or the
Useful Life Estimate contained in the Non-Discretionary Capital Item Notice,
then such arbitrator shall set the cost for such Non-Discretionary Capital Item
and/or Useful Life Estimate to be used by the parties to calculate the
appropriate amount of Operating Expenses in connection therewith.

(c) With respect to any repair, alteration or improvement performed by Tenant
which is treated as a Non-Discretionary Capital Item, Landlord shall include in
the Landlord Statement for which it is seeking reimbursement for same,

 

31



--------------------------------------------------------------------------------

reasonable evidence of the cost for, and payment in full of, such repair,
alteration or improvement, which amount shall be subject to Tenant’s right to
audit in accordance with Section 3.03(e).

ARTICLE 4

Surrender Options

4.01. (a) Upon not less than fifteen (15) months prior written notice to
Landlord (each herein called a “Tranche 1 Surrender Notice”) which may be given
one or more times during the period commencing on September 20, 2009 up to and
including September 30, 2011 (herein called the “Tranche 1 Surrender Notice
Period”), Tenant may elect to surrender portions of the Premises (each such
portion of the Premises so surrendered is herein called “Tranche 1 Surrender
Space”; and any portion of the Premises that was surrendered to Landlord
pursuant to the Original Lease shall constitute Tranche 1 Surrender Space)
consisting of two (2) or more full Office Floors on or above the 6th floor of
the Building and containing not more than 280,326 rentable square feet in the
aggregate, all of which shall consist of full Office Floors. For example and
without limitation, Tenant may initially elect to surrender three full Office
Floors containing 90,510 rentable square feet of the Premises, and thereafter
send one or more Tranche 1 Surrender Notices during the Tranche 1 Surrender
Notice Period surrendering additional full Office Floors (but not less than two
(2) full Office Floors in any Tranche 1 Surrender Notice) comprising up to an
additional 189,816 rentable square feet (i.e., the Tranche 1 Surrender Space
shall not exceed 280,326 rentable square feet in the aggregate, inclusive of any
space surrendered under the Original Lease). Any Tranche 1 Surrender Notice
shall identify the Tranche 1 Surrender Space and indicate the date on which such
Tranche 1 Surrender Space will be surrendered, which date(s) may be no earlier
than December 20, 2010, no later than December 31, 2012 and must correspond with
the last day of a month (any such date is herein called a “Tranche 1 Surrender
Date”). Any Tranche 1 Surrender Space that is identified in a particular Tranche
1 Surrender Notice must be contiguous but such space need not be contiguous with
any Tranche 1 Surrender Space identified in a subsequent Tranche 1 Surrender
Space Notice; provided, that, Tenant shall give consideration to keeping Tranche
1 Surrender Space contiguous within all or any of the four elevator banks but
shall have absolutely no obligation whatsoever to do so.

(b) Upon not less than fifteen (15) months prior written notice to Landlord
(each herein called a “Tranche 2 Surrender Notice”; any Tranche 2 Surrender
Notice or Tranche 1 Surrender Notice may each hereinafter be individually and
generically referred to as a “Surrender Notice”), which may be given one or more
times during the period commencing on September 20, 2012 up to and including
September 30, 2014 (herein called the “Tranche 2 Surrender Notice Period”),
Tenant may elect to

 

32



--------------------------------------------------------------------------------

surrender portions of the Premises (each such portion of the Premises so
surrendered is hereinafter called “Tranche 2 Surrender Space”; any Tranche 2
Surrender Space or Tranche 1 Surrender Space may hereinafter be individually and
generically referred to as “Surrender Space”) consisting of two (2) or more full
Office Floors on or above the 6th floor of the Building and containing not more
than 280,326 rentable square in the aggregate, all of which shall consist of
full Office Floors. For example and without limitation, Tenant may initially
elect to surrender two full Office Floors containing 57,172 rentable square feet
of the Premises, and thereafter send one or more Tranche 2 Surrender Notices
during the Tranche 2 Surrender Notice Period surrendering additional full Office
Floors (but not less than two (2) full Office Floors in any Tranche 2 Surrender
Notice) comprising up to an additional 222,154 rentable square feet (i.e., the
Tranche 2 Surrender Space shall not exceed 280,326 rentable square feet in the
aggregate). Any Tranche 2 Surrender Notice shall identify the Tranche 2
Surrender Space and indicate the date on which such Tranche 2 Surrender Space
will be surrendered, which date(s) may be may no earlier than December 20, 2013,
no later than December 31, 2015 and must correspond with the last day of a month
(any such date is herein called a “Tranche 2 Surrender Date”; any Tranche 2
Surrender Date or Tranche 1 Surrender Date may hereinafter be individually and
generically referred to as a “Surrender Date”). Any Tranche 2 Surrender Space
that is identified in a particular Tranche 2 Surrender Notice must be contiguous
but such space need not be contiguous with any Tranche 1 Surrender Space or any
Tranche 2 Surrender Space identified in a subsequent Tranche 2 Surrender Space
Notice; provided, that, Tenant shall give consideration to keeping Tranche 2
Surrender Space and Tranche 1 Surrender Space contiguous within all or any of
the four elevator banks but shall have absolutely no obligation whatsoever to do
so.

(c) Notwithstanding any of the foregoing, or anything to the contrary contained
in the Amended and Restated Lease, if all or any portion of the Surrender Space
shall be partially or totally damaged or destroyed by fire or other casualty
prior to the Surrender Date, then the Surrender Date with respect to any full
floor portion of the Surrender Space so affected shall be postponed until such
time as Tenant fully satisfies its restoration obligations with respect thereto
in accordance with Section 19.02(b).

4.02. In the event of the giving of any Surrender Notice and provided the
Surrender Fee has been paid to Landlord in accordance with Section 4.03, then,
effective as of the Surrender Date:

(a) the Fixed Rent payable by Tenant hereunder shall be decreased by the amounts
payable for the Surrender Space as set forth on Schedule 1 hereof;

(b) Tenant’s Share shall be decreased by subtraction of a fraction, expressed as
a percentage, (x) the numerator of which shall be the number of

 

33



--------------------------------------------------------------------------------

rentable square feet contained in the Surrender Space as per Section 1.02
hereof, and (y) the denominator of which shall be 1,401,609;

(c) Tenant’s Tax Payment for the Tax Year during which the Surrender Date shall
occur shall be appropriately adjusted to reflect the changes contained herein;

(d) Tenant’s Operating Payment for the Operating Year during which the Surrender
Date shall occur shall be appropriately adjusted to reflect the changes
contained herein; and

(e) Tenant shall surrender the Surrender Space in the condition required under
Section 21.01; it being understood and agreed that Tenant shall be entitled to
retain the use of any horizontal and vertical cabling, conduit and/or any
mechanical and electrical equipment located in the common core (or such other
areas outside of the common core so long as Tenant’s use of same does not
adversely affect the Surrender Space) which is used in operating the portion of
the Premises not so surrendered.

4.03. Intentionally Omitted.

4.04. As a condition to the effectiveness of the exercise of a particular
Surrender Option and the termination of this lease as it relates to the
applicable Surrender Space as of the applicable Surrender Date, Tenant shall pay
to Landlord an amount equal to (1) the product of (x) the then annual Fixed Rent
per rentable square foot attributable to such Surrender Space, and (y) the
rentable square feet of such Surrender Space, less (2) the portion, if any, of
the Submetering Cost (as such term is defined in the Original Lease) not to
exceed $500,000 that was not credited against the Surrender Fee under the
Original Lease (such amount is herein called the “Surrender Fee”). One-half of
the Surrender Fee (without taking into account the off-set of the Submetering
Cost, as such term is defined in the Original Lease) shall be payable by Tenant
to Landlord upon the exercise of the Surrender Option and the other half (after
taking into account the off-set of the Submetering Cost) upon the Surrender
Date. To the extent the Submetering Cost is not fully applied against the
Surrender Fee as of a particular Surrender Date (i.e., the Submetering Cost,
subject to the $500,000.00 cap, exceeds the Surrender Fee, such excess herein
called “Unapplied Submetering Cost”), including, without limitation, any
Unapplied Submetering Cost as of the Restated Commencement Date, the Unapplied
Submetering Cost may be offset against future Surrender Fees payable under this
lease. The Surrender Fee shall be accounted for by the parties and considered
for all purposes as a fee for the termination of this lease as it relates to the
Surrender Space and not as payment or consideration for the use or occupancy of
the Premises. Landlord shall have the right to dispute the amount of Submetering
Cost as being prudent (but not the scope of the Submetering Work set forth in
Section 4.02(c) of the Original Lease) and economical by submitting the matter
to a binding, expedited arbitration in accordance with the provisions of Article
37. If Tenant shall in good faith competitively bid the Submetering Work to at
least three (3) independent non-affiliated bidders (but Tenant

 

34



--------------------------------------------------------------------------------

shall have no obligation hereunder to bid such work), the next-to-lowest bid
obtained shall be deemed to be reasonably prudent and economical (provided
however that, subject to Landlord’s dispute rights set forth herein, it shall
not be construed that a bid that is higher than such next-to-lowest bid is
automatically deemed not to be reasonably prudent or economical).

ARTICLE 5

Subordination

5.01. Subject to the provisions of any Conforming SNDA between Tenant and any
Superior Mortgagee, this lease, and all rights of Tenant hereunder, are and
shall be subject and subordinate to all mortgages which may now or hereafter
affect the Premises, whether or not such mortgages shall also cover other lands
and/or buildings and/or leases, to each and every advance made or hereafter to
be made under such mortgages, and to all renewals, modifications, replacements
and extensions of such mortgages and spreaders and consolidations of such
mortgages. Any mortgage to which this lease is, at the time referred to, subject
and subordinate is herein called “Superior Mortgage” and the holder of a
Superior Mortgage is herein called “Superior Mortgagee”.

5.02. Landlord hereby represents and warrants that the only existing Superior
Mortgage as of the date hereof is that certain
[                                        ] (herein called the “Existing Superior
Mortgagee”; such mortgage being herein called the “Existing Superior Mortgage”).

5.03. (a) Tenant hereby acknowledges its receipt of a fully-executed
subordination, non-disturbance and attornment agreement (herein called an “SNDA
Agreement”) with respect to the Existing Superior Mortgage in the form annexed
hereto as Exhibit D.

(b) With respect to any and all future Superior Mortgages, the provisions of
Section 5.01 shall be conditioned upon the execution and delivery by and between
Tenant and any such Superior Mortgagee of a subordination, non-disturbance and
attornment agreement substantially in the form of Exhibit D annexed hereto with
respect to a Superior Mortgagee (herein called a “Superior Mortgagee SNDA
Agreement”) with such commercially reasonable modifications as such Superior
Mortgagee shall require, provided that such modifications do not increase
Tenant’s monetary obligations as set forth in this lease or in Exhibit D, modify
the term of this lease, or otherwise increase Tenant’s obligations or
liabilities or decrease or adversely affect Tenant’s rights as set forth in this
lease or in Exhibit D to more than a de minimis extent. Any dispute by Tenant
that the form of the Superior Mortgagee SNDA Agreement utilized by the Superior
Mortgagee does not meet the requirements set forth in this Section 5.03(b) shall
be resolved by arbitration pursuant to Article 37.

 

35



--------------------------------------------------------------------------------

5.04. Tenant’s interest in this lease, as this lease may be modified, amended,
restated or supplemented, shall not be subject or subordinate to any other lease
respecting all or any portion of the Real Property, including, without
limitation, any ground leases.

ARTICLE 6

Quiet Enjoyment

6.01. So long as Tenant is not in default hereunder beyond the expiration of any
applicable notice and cure periods, Tenant shall peaceably and quietly have,
hold and enjoy the Premises without hindrance, ejection or molestation by
Landlord or any person lawfully claiming through or under Landlord, subject,
nevertheless, to the provisions of this lease and to Superior Mortgages. This
covenant shall be construed as a covenant running with the Land, and is not, nor
shall it be construed as, a personal covenant of Landlord, except to the extent
of Landlord’s interest in the Real Property and only so long as such interest
shall continue, and thereafter Landlord shall be relieved of all liability
hereunder thereafter arising and this covenant shall be binding only upon
subsequent successors in interest of Landlord’s interest in this lease, to the
extent of their respective interests, as and when they shall acquire the same,
and so long as they shall retain such interest, but nothing contained herein
shall be deemed to relieve Landlord of any liability of Landlord which has
accrued or arisen through the date on which Landlord transfers its interest in
the Premises to a third party.

ARTICLE 7

Assignment, Subletting and Mortgaging

7.01. Subject to the provisions of this Article 7, Tenant may (a) assign or
otherwise transfer this lease or the term and estate hereby granted without
Landlord’s consent, provided that no assignee of this lease shall be a person
that is entitled to sovereign immunity, and/or (b) for so long as a Citibank
Tenant is the tenant under this lease (but not otherwise), mortgage, pledge,
encumber or otherwise hypothecate this lease or the Premises or any part thereof
in any manner whatsoever (including, without limitation, entering into any
Leasehold Mortgage) without Landlord’s consent and/or (c) sublet the Premises or
any part thereof (including, without limitation, any portion of the roof) and
allow the same to be used, occupied and/or utilized by anyone other than Tenant
at any time and from time to time without Landlord’s consent, provided and upon
the condition that (i) this lease is in full force and effect, (ii) the sublease
conforms with the provisions of Sections 7.06 and 7.07, (iii) no subtenant shall
be a person that is entitled to sovereign immunity, and (iv) no sublease shall
be for a Prohibited Use. A list of subleases and other third party agreements
that encumber the Real Property as of the date hereof is attached hereto as
Schedule 3 (herein called “Current Occupancy Agreements”). Landlord acknowledges
that Tenant is entitled to all revenue generated

 

36



--------------------------------------------------------------------------------

from the Current Occupancy Agreements as well as from any other subleases,
licenses, assignments or other agreements entered into by Tenant during the term
of this lease with respect to all or any portion of the Real Property and Tenant
acknowledges that it is responsible for all obligations of the lessor under the
Current Occupancy Agreements, whether arising before or after the date of this
lease. Anything contained in this Article 7 to the contrary notwithstanding but
subject to the succeeding sentence, in no event shall Tenant or any subtenant
(of any tier) of Tenant market all or any portion of the Office Floors to third
parties for sublease, nor enter into any third-party sublease of all or any
portion of an Office Floor for the twelve (12) month period (herein called the
“Blackout Period”) commencing immediately after (a) the date on which a
Surrender Notice was given and/or (b) the date on which an Extension Election
Notice with respect to the Option Two Extension Premises or the Option Three
Extension Premises was given; it being understood and agreed that the foregoing
shall not apply to any subleases to Affiliates of Tenant or with respect to any
of the Current Occupancy Agreements. Notwithstanding the foregoing, in no event
shall the Blackout Period exceed twenty-four (24) months in the aggregate with
respect to the Tranche 1 Surrender Space and twenty-four (24) months in the
aggregate with respect to the Tranche 2 Surrender Space. For purposes of
illustration and without limitation, if a Tranche 1 Surrender Notice was given
on each of December 1, 2009, January 1, 2010 and December 1, 2011, the first
Blackout Period would cover the period from December 1, 2009 to December 1, 2010
and the second Blackout Period would cover the period January 1, 2010 to
January 1, 2011, which nets to a thirteen month Blackout Period (i.e.,
December 1, 2009 to January 1, 2011). As such, the third Blackout Period would
only cover the eleven month period from December 1, 2011 to November 1, 2011
(i.e., 24 months less 13 months).

7.02. For purposes of this lease, the following terms shall have the following
meanings:

“Affiliate” shall mean, with respect to any person or entity, any other person
or entity which, directly or indirectly, controls, is controlled by, or is under
common control with, the person or entity in question.

“control” (including, with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”), as used with respect to any
person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such person,
whether through the ownership of voting securities, by contract or otherwise.
Notwithstanding the foregoing, a person shall be deemed to have “control” of a
public corporation if it is the largest shareholder of such corporation and owns
or has voting control over not less than twenty-five percent (25%) of all of the
then voting stock of such corporation.

“Corporate Successor” shall mean either (i) any corporation or other entity
which is a successor to a Citibank Tenant by merger, consolidation or

 

37



--------------------------------------------------------------------------------

reorganization or (ii) a purchaser of all or substantially all of the assets of
a Citibank Tenant.

“Named Tenant” shall mean Citibank, N.A.

“Citibank Tenant” shall mean any tenant under this lease from time to time that
is either (i) the Named Tenant, (ii) an Affiliate of the Named Tenant, (iii) an
immediate or remote Corporate Successor of either the Named Tenant or an
Affiliate of the Named Tenant or (iv) an Affiliate of any such immediate or
remote Corporate Successor.

7.03. If this lease be assigned, Landlord may collect rent from the assignee. If
the Premises or any part thereof are sublet or used or occupied by anybody other
than Tenant, whether or not in violation of this lease, Landlord may, after
Tenant has defaulted in its obligations hereunder beyond notice and the
expiration of any applicable cure periods, collect rent from the subtenant or
occupant. In either event, Landlord may apply the net amount collected to the
Fixed Rent and Additional Charges herein reserved, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of any of the
provisions of Section 7.01 or any other provision of this lease, or the
acceptance of the assignee, subtenant or occupant as tenant, or a release of
Tenant from the performance by Tenant of Tenant’s obligations under this lease.

7.04. Any assignment or transfer of this lease shall be made only if, and shall
not be effective until, the assignee (except in the case where Tenant and such
assignee are the same legal entity) shall execute, acknowledge and deliver to
Landlord an agreement whereby the assignee shall assume, from and after the
effective date of such assignment (or, in the case of an entity which has
purchased all or substantially all of Tenant’s assets or which is a successor to
Tenant by merger, acquisition, consolidation or change of control, from and
after the Commencement Date) the obligations of this lease on the part of Tenant
to be performed or observed and whereby the assignee shall agree that the
provisions of this Article 7 shall, notwithstanding such assignment or transfer,
continue to be binding upon such assignee in respect of all future assignments
and transfers. The Named Tenant and any subsequent assignor of this lease
covenants that, notwithstanding any assignment or transfer, whether or not in
violation of the provisions of this lease, and notwithstanding the acceptance of
any of the Fixed Rent and/or Additional Charges by Landlord from an assignee,
transferee, or any other party, the Named Tenant (and any subsequent assignor of
this lease) shall remain fully liable for the payment of the Fixed Rent and
Additional Charges and for the other obligations of this lease on the part of
Tenant to be performed or observed.

7.05.(a) The joint and several liability of Tenant and any immediate or remote
successor in interest of Tenant and the due performance of the obligations of
this lease on Tenant’s part to be performed or observed shall not be discharged,
released or impaired in any respect by any agreement or stipulation made by
Landlord extending the time of, or modifying any of the obligations of, this
lease, or by any waiver or failure

 

38



--------------------------------------------------------------------------------

of Landlord to enforce any of the obligations of this lease; provided however,
that in the case of any modification of this lease after an assignment of this
lease which increases the obligations of or decreases the rights of Tenant, the
Named Tenant and any subsequent assignor of this lease shall not be liable for
any such increase or decrease unless it has given its written consent thereto
(which consent may be granted or withheld in such party’s sole discretion),
provided and on the condition that the Tenant under this lease at the time of
such modification is not an Affiliate of the Named Tenant or such subsequent
assignor, as the case may be, and Landlord has been notified in writing thereof.
Citibank, N.A. hereby expressly waives the right to assert any legal or
equitable principle that would permit Citibank, N.A. to claim that it is not
primarily liable as Tenant under this lease at any time following an assignment
of this lease by Citibank, N.A., except to the extent Landlord agreed in writing
to release Citibank, N.A. from liability under this lease or otherwise agreed
that Citibank, N.A. would not be primarily liable under this lease; it being
understood and agreed that the foregoing shall not vitiate the provisions of the
preceding sentence respecting any modification of this lease made after an
assignment of this lease.

(b) Except as otherwise provided in this Article, the listing of any name other
than that of Tenant, whether on the doors of the Premises or the Building
directory, or otherwise, shall not operate to vest any right or interest in this
lease or in the Premises.

(c) Any assignment, sublease, license or other transfer, and any mortgage,
pledge, encumbrance or other hypothecation, made in violation of the provisions
of this Article 7 shall be null and void.

7.06. No sublease shall be for a term (including any renewal rights contained in
the sublease) extending beyond the Expiration Date.

7.07. With respect to each and every sublease or subletting under the provisions
of this lease entered into after the date hereof (other than the Current
Occupancy Agreements, including any amendments or modifications thereto, whether
entered into prior to, or following, the date hereof), it is further agreed
that:

(a) No such sublease shall be valid, and no subtenant shall take possession of
the Premises or any part thereof, until an executed counterpart of the Sublease
Document has been delivered to Landlord;

(b) Each such sublease shall provide that, subject to the provisions of any
Landlord’s Nondisturbance Agreement between Landlord and the subtenant
thereunder, such sublease shall be subject and subordinate to this lease and to
any matters to which this lease is or shall be subordinate, and that in the
event of termination, reentry or dispossess by Landlord under this lease
Landlord may, at its option, take over all of the right, title and interest of
Tenant, as sublessor, under such sublease, and such subtenant shall, at
Landlord’s option, attorn to Landlord pursuant to

 

39



--------------------------------------------------------------------------------

the then executory provisions of such sublease, except that Landlord shall not
be (i) liable for any previous act or omission of Tenant under such sublease,
(ii) subject to any credit, offset, claim, counterclaim, demand or defense which
such subtenant may have against Tenant, (iii) bound by any previous modification
of such sublease not consented to by Landlord or by any previous payment of any
amount due under this lease more than one (1) month in advance of the due date
thereof, (iv) bound by any covenant of Tenant to undertake or complete any
construction of the Premises or any portion thereof, (v) required to account for
any security deposit of the subtenant other than any security deposit actually
delivered to Landlord by Tenant, (vi) responsible for any monies (including
without limitation any work allowance) owing by Tenant to the credit of
subtenant, (vii) bound by any obligation to make any payment to such subtenant
or grant any credits, except for services, repairs, maintenance and restoration
provided for under the sublease to be performed after the date of such
attornment, or (viii) required to remove any person occupying the Premises or
any part thereof (the matters described in the foregoing clauses (i) through
(viii) being herein collectively called the “Excluded Obligations”);

(c) The provisions of Section 18.02 shall apply in connection with any claim
made by any subtenant against Landlord or any Landlord Party in connection with
the Excluded Obligations; and

(d) Each sublease shall provide that the subtenant may not assign its rights
thereunder or further sublet the space demised under the sublease, in whole or
in part, except in compliance with all of the terms and provisions of this
Article 7. A sublease meeting all of the requirements set forth in this Section
is herein called a “Sublease Document”.

7.08. Each subletting shall be subject to all of the covenants, agreements,
terms, provisions and conditions contained in this lease. Tenant shall and will
remain fully liable for the payment of the Fixed Rent and Additional Charges due
and to become due hereunder and for the performance of all the covenants,
agreements, terms, provisions and conditions contained in this lease on the part
of Tenant to be performed and all acts and omissions of any licensee or
subtenant or anyone claiming under or through any subtenant which shall be in
violation of any of the obligations of this lease, and any such violation shall
be deemed to be a violation by Tenant. Tenant further agrees that
notwithstanding any such subletting, no other and further subletting of the
Premises by Tenant or any person claiming through or under Tenant shall or will
be made except upon compliance with and subject to the provisions of this
Article.

7.09. (a) For purposes hereof, the term “Landlord’s Non-Disturbance Agreement”
shall mean a Non-Disturbance Agreement substantially in the form annexed hereto
as Exhibit E.

(b) Landlord shall, within ten (10) Business Days after Tenant’s request
accompanied by an executed counterpart of a Qualifying Sublease,

 

40



--------------------------------------------------------------------------------

deliver a Landlord’s Non-Disturbance Agreement to Tenant and the subtenant under
such Qualifying Sublease.

(c) For purposes hereof, the term “Qualifying Sublease” shall mean a direct
sublease:

(i) which is with a subtenant which is not entitled to sovereign immunity, and
whose intended use of the Premises, or the relevant part thereof, will not
violate the terms of this lease and is in keeping with the standards of the
Building which are consistent with Comparable Buildings;

(ii) which is with a subtenant which has, or whose guarantor of such subtenant’s
obligations under such Qualifying Sublease (which guarantee shall be in a form
reasonably acceptable to Landlord) has, as of the date of execution of such
Qualifying Sublease, a net worth, exclusive of good will, computed in accordance
with GAAP, equal to or greater than ten (10) times the annual Minimum Sublease
Rent and Landlord has been provided with proof thereof reasonably satisfactory
to Landlord;

(iii) which meets all of the applicable requirements of this Article 7
(including, without limitation, the provisions of Section 7.07);

(iv) which demises not less than one full Office Floor; provided, that the
requirements of this subclause (iv) shall not apply in the case of any retail
space, the cafeteria and/or fitness center;

(v) which is for a sublease term of not less than five (5) years;

(vi) which provides for rentals which are equal to or in excess of the Fixed
Rent and Additional Charges for such period (herein called the “Minimum Sublease
Rent”), or, in the alternative, provides for a rental rate that is less than the
Minimum Sublease Rent, but will automatically be increased to an amount that is
equal to all of the same economic terms and conditions (including, without
limitation, Fixed Rent and Additional Charges) that would have been applicable
as between Landlord and Tenant hereunder with respect to the space demised by
such Qualifying Sublease for the period commencing on such date of attornment
and ending on the expiration date of such Qualifying Sublease; and

(vii) grants to the subtenant no greater rights and imposes on the subtenant no
lesser obligations than the rights granted to and obligations imposed on Tenant,
respectively, pursuant to this lease, grants no lesser rights to Tenant, as
sublessor, and imposes no greater obligations on

 

41



--------------------------------------------------------------------------------

Tenant, as sublessor, than the rights granted to and obligations imposed on
Landlord pursuant to this lease.

7.10. Notwithstanding anything to the contrary contained in this Article 7, if
Tenant exercises any Extension Option for which the Extension Premises consist
of less than 250,000 rentable square feet (herein called the “Minimum Leasing
Requirement”), then thereafter (except as otherwise provided in this
Section 7.10(c)), Tenant shall not, whether voluntarily, involuntarily, or by
operation of law or otherwise (a) assign or otherwise transfer this lease or the
term and estate hereby granted, (b) sublet the Premises or any part thereof, or
(subject to the provisions of Section 7.10(c) with respect to Affiliates and/or
Service and Business Relationship Entities) allow the same to be used, occupied
or utilized by anyone other than Tenant, or (c) mortgage, pledge, encumber or
otherwise hypothecate this lease or the Premises or any part thereof in any
manner whatsoever, without in each instance obtaining the prior written consent
of Landlord (which consent Landlord shall grant or withhold in accordance with
the following provisions of this Section 7.10):

(a) Provided that Tenant is not in monetary default or material non-monetary
default of any of Tenant’s obligations under this lease after the giving of
notice and the expiration of any applicable cure period:

(i) any Landlord’s consent to assignment shall be given or withheld (and if
withheld, Landlord shall specify the reasons for such withholding in a
communication to Tenant, which communication may be oral) on or before the date
that is thirty (30) days after Landlord’s receipt of notice from Tenant
requesting such consent and containing the identity of the proposed assignee,
the nature of its business and its proposed use of the Premises; and

(ii) any Landlord’s consent to sublease shall be given or withheld (and if
withheld, Landlord shall specify the reasons for such withholding in a
communication to Tenant, which communication may be oral) on or before the date
that is thirty (30) days after Landlord’s receipt of notice from Tenant
requesting same, which notice shall set forth the identity of the proposed
subtenant, the nature of its business, its proposed use of the subleased
premises and the area proposed to be sublet.

In the event that Landlord does not give or withhold any of the consents
referred to in the immediately preceding sentence within the time periods set
forth therein, Tenant shall have the right to give a written notice to Landlord
(herein called “Tenant’s Deemed Consent Notice”) to the effect that unless
Landlord gives Tenant a notice that it is giving or withholding such consent
within ten (10) days after Landlord’s receipt of such Tenant’s Deemed Consent
Notice, such consent shall be deemed given by Landlord. Tenant shall use
commercially reasonable efforts to cause all notices given by Tenant under this
Section 7.10 to contain a statement in at least 12-point bold type and capital
letters stating “THIS IS A TENANT’S DEEMED CONSENT NOTICE” and to

 

42



--------------------------------------------------------------------------------

include with such Tenant’s Deemed Consent Notice a copy of the applicable
Assignment Consent Request Notice or Sublease Consent Request Notice; provided,
however, that the failure to include such statement or a copy of the applicable
Assignment Consent Request Notice or Sublease Consent Request Notice shall have
no effect on the validity of any notice given by Tenant under this Section 7.10.

(b) Landlord’s consent to an assignment or sublease, as the case may be, shall
not be unreasonably withheld or conditioned, provided and upon condition that:

(i) in Landlord’s reasonable judgment, the proposed assignee or subtenant is
engaged in a business and the Premises, or the relevant part thereof, will be
used in a manner which is in keeping with the then standards of the Building
which are consistent with Comparable Buildings;

(ii) the proposed assignee or subtenant is not a disreputable person;

(iii) Landlord shall not have Comparable Space then available, or to become
available, for leasing in the Building that Landlord has elected to lease to
tenants, within six (6) months from the effective date of the proposed
assignment or subletting, as the case may be (herein called “Comparable Space”),
and neither the proposed assignee or sublessee is then an occupant of any part
of the Building or a party with whom Landlord or Landlord’s agent (directly or
through a broker) has been actively negotiating with respect to space in the
Building during the six (6) months immediately preceding Landlord’s receipt of a
notice from Tenant to Landlord (herein called a “Tenant Negotiation Notice”) to
the effect that Tenant has entered into negotiations with such party; provided,
however, that (1) if Landlord shall have failed to identify such Comparable
Space in writing within five (5) Business Days of a written request by Tenant
that Landlord identify such Comparable Space, the foregoing condition shall not
apply to the subletting or assignment in question (but only if such notice from
Tenant made specific reference to such five (5) Business Day period) and (2) in
the event that Landlord fails within five (5) Business Days after its receipt of
a Tenant Negotiation Notice to identify the prospective assignee or subtenant
described therein as a party with which Landlord has been actively negotiating
with respect to space in the Building during the six (6) months immediately
preceding Landlord’s receipt of such Tenant Negotiation Notice, Landlord shall
not thereafter have the right to withhold its consent to an assignment or
sublease to such party on the grounds that Landlord has thereafter entered into
active negotiations with such party unless Tenant fails to enter into an
assignment or sublease with such party within the 300-day period commencing on
the date of the Tenant Negotiation Notice (but only if such Tenant Negotiation
Notice made specific reference to such five (5) Business Day period). As used
herein,

 

43



--------------------------------------------------------------------------------

“Comparable Space” means space comparable in size (with up to a 20% differential
in number of rentable square feet, plus or minus) and (i) if the block of space
offered by Tenant includes only one partial floor, then such space must consist
of one full floor or one partial floor, (ii) if the block of space offered by
Tenant includes only full floors, then such space must consist of the same
number of full floors (and no partial floors), and (iii) if the block of space
offered by Tenant includes one or more full floors and one or more partial
floors, then such space must consist of not less than the same number of full
floors and not more than the aggregate number of full and partial floors offered
by Tenant;

(iv) no floor of the Premises shall be subdivided into more than four
(4) separate units;

(v) Neither Tenant nor any broker, agent or other representative retained by
Tenant shall have publicly advertised the availability of the Premises without
prior notice to and approval by Landlord (which approval shall be with respect
to the advertisement itself as opposed to the right to advertise [i.e., an
appropriate advertisement for a Comparable Building], and Landlord shall not
unreasonably withhold or condition and shall grant or withhold such approval
within five (5) Business Days), nor shall any public advertisement state the
proposed rental, but nothing contained in this Section 7.10(b)(v) shall be
deemed to prohibit Tenant, without Landlord’s consent or approval, from listing
with brokers the availability of the Premises for sublet or assignment at any
rental rate, and broker’s fliers or listings and Tenant’s marketing materials
shall not be deemed to constitute public advertisements;

(vi) Tenant shall reimburse Landlord within thirty (30) days after demand
(including reasonable supporting documentation) for any reasonable costs that
may be incurred by Landlord in connection with said assignment or sublease,
including, without limitation, the costs of making investigations as to the
acceptability of the proposed assignee or subtenant, and reasonable legal costs
incurred in connection with the granting of any requested consent.

(c) Notwithstanding the provision of this Section 7.10, nothing herein shall be
deemed to prohibit, and each of the following shall be permitted without the
need to obtain Landlord’s consent:

(i) If Tenant is a corporation, the transfer (by one or more transfers) of a
majority of the stock of Tenant, or any other mechanism, such as the issuance of
additional stock, a stock voting agreement or change in class(es) of stock,
irrespective of whether such transfer of stock or other mechanism results in a
change of control of Tenant; provided, however, that in any such case such
transfer or other mechanism was done for a good business

 

44



--------------------------------------------------------------------------------

purpose and not principally for the purpose of transferring the leasehold estate
in this lease.

(ii) If Tenant is a partnership or joint venture or LLC or other entity, a
transfer or one or more transfers, of an interest in the distributions of
profits and losses of such partnership, joint venture or LLC or other entity
which results in a change of control of Tenant or any other mechanism, such as
the creation of additional general partnership or limited partnership interests,
which results in a change of control of Tenant, as if such transfer of an
interest in the distributions of profits and losses which results in a change of
control of Tenant or other mechanism which results in a change of control of
Tenant were an assignment of this lease, provided that such transfer was done
for a good business purpose and not principally for the purpose of transferring
the leasehold estate in this lease.

(iii) An assignment of Tenant’s interest in this lease to a Corporate Successor,
provided such an assignment was done for a good business purpose and not
principally for the purpose of transferring the leasehold estate in this lease.

(iv) An assignment of Tenant’s interest in this lease, or a sublease of all or a
portion of the Premises, to any Affiliate of Tenant.

(v) the simultaneous occupancy of the Premises by means of any occupancy
arrangement selected by Tenant (which arrangement does not have to be in
writing), or a subletting pursuant to a sublease which conforms with the
requirements of Section 7.07, of all or a portion of the Premises to, one or
more Tenant’s Affiliates; provided, however, that Landlord shall be given
written notice thereof promptly after the effective date of any such sublease or
occupancy arrangement accompanied by reasonable evidence of such affiliate
relationship and a duplicate original of such sublease (if any). In the event
that a Tenant’s Affiliate which is occupying all or any part of the Premises
pursuant to an assignment or sublease no longer qualifies as a Tenant’s
Affiliate, then the continuation thereafter of such occupancy shall not be
subject to Landlord’s consent and such assignee or subtenant shall not be
required to vacate the Premises. In the event that a Tenant’s Affiliate is in
occupancy of all or any part of the Premises but such occupancy is not pursuant
to an assignment or a sublease, the continued occupancy by such entity after
such entity no longer qualifies as a Tenant’s Affiliate shall be deemed a
transaction to which all of the other terms of this Section 7.10 shall apply.

(vi) an assignment of this lease arising out of the reorganization of Tenant
from one form of legal entity into another form of legal entity with
substantially the same beneficial ownership.

 

45



--------------------------------------------------------------------------------

(vii) the simultaneous occupancy of the Premises by means of any occupancy
arrangement selected by Tenant (which arrangement does not have to be in
writing), or subletting of a portion of the Premises to, one or more Service and
Business Relationship Entities; provided, however, that Landlord shall be given
written notice thereof promptly after the effective date of such sublease or
occupancy arrangement accompanied by reasonable evidence of the relationship
with Tenant, and a duplicate original of such sublease (if applicable) and that
such Service and Business Relationship Entities shall not occupy portions of the
Premises consisting, in the aggregate, of more than fifteen percent (15%) of the
rentable area of the Premises. In the event that a Service and Business
Relationship Entity which is occupying a part of the Premises pursuant to a
sublease or other written occupancy agreement no longer qualifies as a Service
and Business Relationship Entity, then the continuation thereafter of such
occupancy shall not be subject to Landlord’s consent and such subtenant or
occupant shall not be required to vacate the Premises. In the event that a
Service and Business Relationship Entity is in occupancy of all or any part of
the Premises but such occupancy is not pursuant to a sublease or other written
occupancy agreement, the continued occupancy by such entity after such entity no
longer qualifies as a Service and Business Relationship Entity shall be deemed a
transaction to which all of the other terms of this Section 7.10 shall apply.
The term “Service and Business Relationship Entities” as used herein shall mean
(i) persons engaged in providing services to Tenant or to any Affiliate of
Tenant, (ii) Tenant’s (or any Affiliate’s of Tenant) attorneys, consultants and
other persons with which Tenant (or any Affiliate of Tenant) has a business
relationship, (iii) any entity in which Tenant or Tenant’s Affiliate have a
financial interest or (iv) persons which have a business function or purpose
which is related, complimentary and/or supplementary to the business of Tenant
or any Affiliate of Tenant, including, without limitation, any “spin-off” of a
business unit of Tenant or any Affiliate of Tenant or persons with which Tenant
or any Affiliate of Tenant performs cross-marketing and any persons which are
subject by legal requirement to regulatory governance, supervision or
administration by Tenant or any Affiliate of Tenant, in each case provided that
the purpose of classifying such persons as Service and Business Relationship
Entities is for a good business purpose and not to circumvent the provisions of
this Section 7.10. Permission to Tenant’s Service and Business Relationship
Entities and Tenant’s Affiliates to use the Premises which is not pursuant to a
written sublease or other written occupancy agreement shall not create a tenancy
or any other interest in the Premises except a license revocable at will which
shall cease and expire in any event automatically without notice upon the
expiration or termination of this lease and all acts, omissions and operations
of such Tenant’s Service and Business Relationship Entities and Tenant’s
Affiliates shall be deemed acts, omissions and operations of Tenant.

 

46



--------------------------------------------------------------------------------

(viii) if Tenant’s outside accounting firm or any governmental regulatory
agencies shall require the use of temporary desk space within the Premises to
conduct audits or other regulatory or advisory functions related to Tenant’s
business.

ARTICLE 8

Compliance with Laws

8.01. Each of Landlord and Tenant shall give prompt notice to the other of any
notice it receives of the violation of any Legal Requirements with respect to
the Premises or the use or occupation thereof. Tenant shall, at Tenant’s
expense, comply with all Legal Requirements in respect of the Premises or the
use and occupation thereof; provided, however, that Tenant shall not be
obligated to make structural repairs or alterations in or to the Premises or to
the vertical portions of Building systems or facilities serving the Premises or
to any portions of Building systems or facilities that pass through the Premises
but do not serve the Premises (but Tenant shall be obligated to make repairs to
horizontal extensions of or Alterations to such Building systems or facilities
that do serve the Premises, such as electrical or HVAC distribution within the
Premises) in order to comply with Legal Requirements unless the need for same
arises out of Tenant’s manner of use of the Premises as opposed to mere
executive or general office use or retail purposes or any of the causes set
forth in clauses (b) through (d) of the next succeeding sentence. Except as
expressly provided to the contrary herein, Tenant shall also be responsible for
the cost of compliance with all Legal Requirements in respect of the Real
Property arising from (a) Tenant’s manner of use of the Premises (other than
arising out of the mere use of the Premises as executive and general offices or
for retail purposes), (b) the manner of conduct of Tenant’s business or
operation of its installations, equipment or other property therein, (c) any
cause or condition created by or at the instance of Tenant (other than the mere
use of the Premises as executive and general offices or for retail purposes), or
(d) the breach of any of Tenant’s obligations hereunder, whether or not such
compliance requires work which is structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen; provided, however, Landlord shall be
responsible for any such compliance as it relates to Landlord’s Restoration
Obligation, if any, under Article 19 and any of Landlord’s restoration
obligations under Article 20. Tenant shall have such access to the Real Property
as may be required by Tenant in connection with Tenant’s performance of its
obligations pursuant to this Section 8.01. Tenant shall pay all the reasonable
out-of-pocket costs and all the reasonable out-of-pocket expenses, and all the
fines, penalties and damages which may be imposed upon Landlord by reason of or
arising out of Tenant’s failure to fully and promptly comply with and observe
the provisions of this Section 8.01. However, Tenant need not comply with any
such Legal Requirement so long as Tenant shall be contesting the validity
thereof, or the applicability thereof to the Premises, in accordance

 

47



--------------------------------------------------------------------------------

with Section 8.02. Except to the extent that Tenant is required by this lease to
comply therewith, Landlord, at its expense, shall comply with all Legal
Requirements in respect of the Real Property as shall affect the Premises and
Tenant’s use and enjoyment thereof, but may similarly defer compliance so long
as Landlord shall be contesting the validity or applicability thereof, provided
that deferring such compliance does not adversely affect Tenant’s ability to use
and occupy the Premises in accordance with all of the terms and conditions of
this lease including, without limitation, Tenant’s ability to obtain permits and
licenses to perform Alterations. Landlord shall pay all the reasonable
out-of-pocket costs and all the reasonable out-of-pocket expenses, and all the
fines, penalties and damages which may be imposed upon Tenant by reason of or
arising out of Landlord’s failure to fully and promptly comply with and observe
the provisions of this Section 8.01.

8.02. Tenant, at its expense, after notice to Landlord, may contest, by
appropriate proceedings prosecuted diligently and in good faith, the validity,
or applicability to the Premises, of any Legal Requirement, provided that
(a) Landlord shall not be subject to a bona fide threat of criminal penalty or
to prosecution for a crime, or any other fine or charge (unless Tenant agrees in
writing to indemnify, defend and hold Landlord harmless from and against such
non-criminal fine or charge), nor shall the Premises or any part thereof, be
subject to a bona fide threat of being condemned or vacated, nor shall the
Building or Land, or any part thereof, be subjected to a bona fide threat of any
lien (unless Tenant shall remove such lien by bonding or otherwise) or
encumbrance, by reason of non-compliance or otherwise by reason of such contest;
(b) except as otherwise provided in this Section 8.02, before the commencement
of such contest, Tenant shall furnish to Landlord a cash deposit or other
security in amount, form and substance reasonably satisfactory to Landlord and
shall indemnify Landlord against the reasonable cost thereof and against all
liability for damages, interest, penalties and expenses (including reasonable
attorneys’ fees and expenses), resulting from or incurred in connection with
such contest or non-compliance (provided, however, that Tenant shall not be
required to furnish any such cash deposit or other security if Tenant is a
Citibank Tenant or if a non-Citibank Tenant or the guarantor of a non-Citibank
Tenant shall then have a net worth, exclusive of good will, determined in
accordance with GAAP of not less ten (10) times the potential cost of
non-compliance, as reasonably determined by Landlord); and (c) Tenant shall keep
Landlord advised as to the status of such proceedings. Without limiting the
application of the above, Landlord shall be deemed subject to a bona fide threat
of prosecution for a crime if Landlord or any officer, director, partner,
shareholder or employee of any of Landlord, as an individual, is charged with a
crime of any kind or degree whatever, unless such charge is withdrawn or
disposed of before Landlord or such officer, director, partner, shareholder or
employee (as the case may be) is required to plead or answer thereto.

8.03. Notwithstanding anything to the contrary contained herein, Tenant shall
not be deemed to be in default of Tenant’s obligations under this lease if
Tenant shall fail to comply with any such Legal Requirement if, and only if:

 

48



--------------------------------------------------------------------------------

  (a) such Legal Requirement obligation is limited to the interior of the
Premises, is not related to Hazardous Materials, is not structural in nature and
the failure to comply with such Legal Requirement will not have an adverse
effect on Building Systems or on the health or safety of any occupant of or
visitor to the Building; and

 

  (b) the failure to comply with such Legal Requirement will not (i) subject
Landlord or any Superior Mortgagee to prosecution for a crime or any other fine
or charge (unless Tenant agrees in writing to indemnify, defend and hold such
parties harmless from and against any such fine or charge and actually pays any
such fine or charge), (ii) subject the Premises or any part thereof to being
condemned or vacated, or (iii) subject the Building or Land, or any part
thereof, to any lien or encumbrance which is not removed or bonded within the
time period required under this lease.

ARTICLE 9

Insurance

9.01. Tenant shall not knowingly violate, or knowingly permit the violation of,
any condition imposed by any insurance policy then issued in respect of the Real
Property and shall not do, or permit anything to be done, or keep or permit
anything to be kept in the Premises which would subject Landlord or any Superior
Mortgagee to any liability or responsibility for personal injury or death or
property damage, or which would result in insurance companies of good standing
refusing to insure the Real Property, or which would result in the cancellation
of or the assertion of any defense by the insurer in whole or in part to claims
under any policy of insurance in respect of the Real Property; provided,
however, that in no event shall the mere use of the Premises for customary and
ordinary office purposes or for any of the current retail uses at the Premises
or any other current use or uses of the Premises, as opposed to the manner of
such use, constitute a breach by Tenant of the provisions of this Section 9.01.

9.02. (a) If, by reason of any failure of Tenant to comply with the provisions
of this lease, the premiums on Landlord’s insurance that it is required to
maintain hereunder shall be higher than they otherwise would be, and Landlord
shall notify Tenant of such fact and, if Tenant shall not, as soon as reasonably
practicable, but in no event more than twenty (20) days thereafter, rectify such
failure so as to prevent the imposition of such increase in premiums, then
Tenant shall pay to Landlord within thirty (30) days after demand accompanied by
reasonable supporting documentation, for that

 

49



--------------------------------------------------------------------------------

part of such premiums which shall have been charged to Landlord due to such
failure on the part of Tenant.

(b) If, by reason of any failure of Landlord to comply with any provision of
this lease, the premiums on Tenant’s insurance that it is required to maintain
hereunder shall be higher than they otherwise would be, and Tenant shall notify
Landlord of such fact and, if Landlord shall not, as soon as reasonably
practicable, but in no event more than twenty (20) days thereafter, rectify such
failure so as to prevent the imposition of such increase in premiums, then
Landlord shall reimburse Tenant for that part of such insurance premiums which
shall have been charged to Tenant due to such failure on the part of Landlord
within thirty (30) days after demand accompanied by reasonable supporting
documentation.

(c) A schedule or “make up” of rates for the Real Property or the Premises, as
the case may be, issued by the New York Fire Insurance Rating Organization or
other similar body making rates for insurance for the Real Property or the
Premises, as the case may be, shall be prima facie evidence (absent manifest
error) of the facts therein stated and of the several items and charges in the
insurance rate then applicable to the Real Property or the Premises, as the case
may be.

9.03. Tenant, at its expense, shall maintain at all times during the term of
this lease (a) “all risk” property insurance covering all present and future
Tenant’s Property and Leasehold Improvements to a limit of not less than the
full replacement value thereof, (b) boiler and machinery insurance to the extent
Tenant maintains and operates such machinery with minimum limits of One Hundred
Million Dollars ($100,000,000) per accident, (c) workers’ compensation in
statutory limits and employers’ liability in minimum limits of $1,000,000 per
occurrence, (d) commercial general liability insurance, including contractual
liability, in respect of the Premises and the conduct of operation of business
therein, with limits of not less than One Hundred Million Dollars ($100,000,000)
combined single limit for bodily injury and property damage liability in any one
occurrence, and (e) when Alterations are in progress, the insurance specified in
Section 11.03. The limits of such insurance shall not limit the liability of
Tenant hereunder. Tenant shall name Landlord (and any party as Landlord may
reasonably request in writing) as an additional insured with respect to all of
such insurance (other than the insurance required under item (c) above), and
shall deliver to Landlord and any additional insureds, prior to the Commencement
Date, certificates of insurance issued by the insurance company or its
authorized agent, together with, in the case of commercial general liability
insurance, additional insured endorsements. Such insurance may be carried under
umbrella or excess policies, or in a blanket policy covering the Premises and
other locations of Tenant, if any. Tenant shall procure and pay for renewals of
such insurance from time to time before the expiration thereof, and Tenant, upon
Landlord’s request, shall use reasonable efforts to deliver to Landlord and any
additional insureds a certificate of such renewal policy. All such policies
shall be issued by companies of recognized responsibility licensed to do
business in New York State and rated by Best’s

 

50



--------------------------------------------------------------------------------

Insurance Reports or any successor publication of comparable standing and
carrying a rating of A- VIII or better or the then equivalent of such rating,
and all such policies shall contain a provision whereby the same cannot be
canceled or materially modified unless Landlord and any additional insureds are
given at least thirty (30) days prior written notice of such cancellation or
material modification. All proceeds from any insurance coverages maintained by
Tenant under this Article 9 (other than from commercial general liability
insurance, if any) shall be payable solely to Tenant. The parties shall
cooperate with each other in connection with the prosecution of claims to
recover insurance proceeds for covered losses and the collection of any
insurance monies that may be due in the event of loss and shall execute and
deliver to each other such proofs of loss and other instruments which may be
reasonably required to recover any such insurance monies.

9.04. Landlord agrees to have included in each of the insurance policies
insuring against loss, damage or destruction by fire or other casualty required
to be carried pursuant to the provisions of Section 9.06, a waiver of the
insurer’s right of subrogation against Tenant during the term of this lease or,
if such waiver should be unobtainable or unenforceable, (i) an express agreement
that such policy shall not be invalidated if the assured waives the right of
recovery against any party responsible for a casualty covered by the policy
before the casualty or (ii) any other form of permission for the release of
Tenant. Tenant agrees to have included in each of its insurance policies
insuring the Tenant’s Property and Leasehold Improvements against loss, damage
or destruction by fire or other casualty, a waiver of the insurer’s right of
subrogation against Landlord during the term of this lease or, if such waiver
should be unobtainable or unenforceable, (A) an express agreement that such
policy shall not be invalidated if the assured waives the right of recovery
against any party responsible for a casualty covered by the policy before the
casualty or (B) any other form of permission for the release of Landlord. If
such waiver, agreement or permission shall not be, or shall cease to be,
obtainable from any party’s then current insurance company, the insured party
shall so notify the other party promptly after learning thereof, and shall use
commercially reasonable efforts to obtain the same from another insurance
company described in Section 9.03 hereof. Landlord hereby releases Tenant, and
Tenant hereby releases Landlord, with respect to any claim (including a claim
for negligence) which it might otherwise have against such party, for loss,
damage or destruction with respect to its property occurring during the term of
this lease to the extent to which it is, or is required to be, insured under a
policy or policies containing a waiver of subrogation or permission to release
liability, as provided in the preceding subdivisions of this Section. Nothing
contained in this Section shall be deemed to relieve Landlord or Tenant of any
duty imposed elsewhere in this lease to repair, restore or rebuild or to
nullify, to the extent applicable, any abatement of rents provided for elsewhere
in this lease.

9.05. Landlord may from time to time require that the amount of the insurance to
be maintained by Tenant under Section 9.03 be reasonably increased, so that the
amount thereof adequately protects Landlord’s interests; provided, however, that
the

 

51



--------------------------------------------------------------------------------

amount to which such insurance requirements may be increased shall not exceed an
amount then being required by landlords of Comparable Buildings. In the event
that Tenant disputes the reasonableness of any such required increase in the
amount of the insurance to be maintained by Tenant under Section 9.03, Tenant
shall have the right to submit such dispute to expedited arbitration under
Article 37.

9.06. Landlord shall maintain at all times during the term of this lease
(a) “all risk” property insurance covering the Base Elements and Landlord’s
property to a limit of not less than the full replacement value thereof,
(b) business interruption or loss of rents insurance, (c) boiler and machinery
insurance with minimum limits of One Hundred Million Dollars ($100,000,000) per
accident, (d) workers’ compensation in statutory limits and employers’ liability
in minimum limits of $1,000,000 per occurrence, (e) commercial general liability
insurance, including contractual liability, in respect of the Building and
Landlord’s obligations under this lease, with limits of not less than One
Hundred Million Dollars ($100,000,000) combined single limit for bodily injury
and property damage liability in any one occurrence, and (f) during the time of
performance of any construction, alterations, improvements and/or repairs to the
Building or Base Elements, the insurance specified in Section 11.03. Landlord
shall name Tenant (and any party as Tenant may reasonably request in writing) as
an additional insured with respect to all such insurance (other than the
insurance required under item (d) above) and shall deliver to Tenant and any
additional insureds, prior to the Commencement Date, certificates of insurance
issued by the insurance company or its authorized agent with respect thereto.
Such insurance may be carried under umbrella or excess policies, or in a blanket
policy covering the Premises and other locations of Landlord, if any, provided
that each such policy shall in all respects comply with this Article 9 and shall
specify that the portion of the total coverage of such policy that is allocated
to the Premises is in the amounts required pursuant to this Section 9.03.
Landlord shall procure and pay for renewals of such insurance from time to time
before the expiration thereof, and Landlord, upon Tenant’s request, shall
deliver to Landlord and any additional insureds a certificate of such renewal
policy. All such policies shall be issued by companies of recognized
responsibility licensed to do business in New York State and rated by Best’s
Insurance Reports or any successor publication of comparable standing and
carrying a rating of A- VIII or better or the then equivalent of such rating,
and all such policies shall contain a provision whereby the same cannot be
canceled or modified unless any additional insureds are given at least thirty
(30) days’ prior written notice of such cancellation or modification.

9.07. Notwithstanding anything to the contrary contained herein, Landlord shall
obtain terrorism insurance in such amounts and types of coverage that are
commercially available; provided that such amounts and types of coverage are
available at commercially reasonable rates and are consistent with those that
are then generally required of, or carried by, owners of Comparable Buildings
that are Real Estate Investment Trusts taking into account the tenancy of such
buildings including the Building (collectively, the “Insurance Standard”); it
being understood and agreed that

 

52



--------------------------------------------------------------------------------

in no event shall Operating Expenses include any portion of the premiums that
are attributable to terrorism insurance that exceed the Insurance Standard. Any
dispute as to the amount of insurance expense that is appropriately includible
in Operating Expenses pursuant to this Section 9.07 may be submitted by either
Landlord or Tenant to arbitration in accordance with Article 37.

9.08. Notwithstanding anything to the contrary contained in this lease, Tenant
shall have the option, either alone or in conjunction with Citigroup Inc.,
Tenant’s ultimate parent corporation, or any subsidiaries or affiliates of
Citigroup Inc., to maintain self insurance and/or provide or maintain any
insurance required by this lease under blanket insurance policies maintained by
Tenant or Citigroup Inc., or provide or maintain insurance through such
alternative risk management programs as Citigroup Inc. may provide or
participate in from time to time (such types of insurance programs being herein
collectively and severally referred to as “self insurance”), provided the same
does not thereby decrease the insurance coverage or limits sets forth in
Section 9.03 and Citibank, N.A. has an investment grade long term credit rating.
Any self insurance shall be deemed to contain all of the terms and conditions
applicable to such insurance, including, without limitation, a full waiver of
subrogation, as required in Section 9.04. If Tenant elects to self-insure, then,
with respect to any claims which may result from incidents occurring during the
term of this lease, such self insurance obligation shall survive the expiration
or earlier termination of this lease to the same extent as the insurance
required would survive.

ARTICLE 10

Rules and Regulations

10.01. Tenant and its employees and agents shall faithfully observe and comply
with the Building Rules and Regulations annexed hereto as Exhibit F, and such
reasonable changes therein (whether by modification, elimination or addition) as
Landlord at any time or times hereafter may make and communicate in writing to
Tenant, which, in Landlord’s reasonable judgment, shall be necessary for the
reputation, safety, care and appearance of the Building and Real Property, or
the preservation of good order therein, or the operation or maintenance thereof,
and which do not unreasonably affect the conduct of Tenant’s business in the
Premises or Tenant’s use of the Premises; provided, however, that in case of any
conflict or inconsistency between the provisions of this lease and any of the
Building Rules and Regulations, the provisions of this lease shall control.

10.02. Nothing in this lease contained shall be construed to impose upon
Landlord any duty or obligation to enforce the Building Rules and Regulations
against Tenant or any other tenant or any employees or agents of Tenant or any
other tenant, except to the extent that, following Landlord’s receipt of written
notice from Tenant,

 

53



--------------------------------------------------------------------------------

Landlord’s failure to enforce such Building Rules and Regulations against other
tenants would have a material adverse effect on the rights of Tenant hereunder.
Provided that Landlord attempts in good faith after notice from Tenant to
enforce any Building Rules and Regulations the violation of which are having a
material adverse impact on the rights of Tenant hereunder, Landlord shall not be
liable to Tenant for violation of any Building Rules and Regulations by another
tenant or its employees, agents, invitees or licensees. Landlord agrees not to
enforce any Building Rules and Regulations in a manner discriminatory to Tenant.

10.03. Any dispute regarding changes made to the Building Rules and Regulation
or the enforcement of any Building Rules and Regulations may be submitted to
arbitration in accordance with Article 37 hereof.

ARTICLE 11

Alterations

11.01. Except as otherwise specifically provided in this lease, Tenant shall
make no improvements, changes or alterations in or to the Premises (herein
called “Alterations”) of any nature without Landlord’s prior written approval,
which approval, when required in accordance with the provisions of this lease,
shall be granted or withheld in accordance with the provisions hereinafter set
forth. If Landlord shall fail to respond to Tenant’s written request for
approval of any Alterations, which request shall be accompanied by drawings,
plans and specifications in accordance with the provisions of Section 11.02(a)
(herein called an “Initial Alterations Request”), within ten (10) days after
such Initial Alterations Request is made by Tenant, with Landlord’s approval or
disapproval with detailed comments thereon explaining the reasons for such
disapproval, then Tenant shall have the right to give to Landlord a second
notice (herein called a “Second Alterations Request”), and if Landlord shall
fail to respond to such Second Alterations Request within five (5) Business Days
after Landlord’s receipt thereof with Landlord’s approval or disapproval with
detailed comments thereon explaining the reasons for such disapproval, then such
Second Alterations Request shall be deemed approved by Landlord, provided that
such Initial Alterations Request and Second Alterations Request shall have
specifically referred to this Section 11.01 and specifically stated that
Landlord must respond within such ten (10) day and five (5) Business Day periods
or such Second Alterations Request for approval shall be deemed approved.
Notwithstanding anything to the contrary contained herein: (a) with respect to
any Alterations (or portion thereof) which Landlord elects, in its good faith
judgment, to have reviewed by a third-party structural engineer or such other
third-party engineer or consultant that a prudent owner of a Comparable Building
would retain to review such an Alteration, the period for Landlord’s review of
an Initial Alterations Request shall be ten (10) Business Days; and (b) as a
condition precedent to its effectiveness, a Second

 

54



--------------------------------------------------------------------------------

Alterations Request shall state in upper case, bold type that it is a “DEEMED
APPROVAL NOTICE”. With respect to any Alteration which has been approved (or
deemed approved) by Landlord, Landlord shall sign, to the extent required, all
applicable applications for building permits together with its approval (or
deemed approval) of the subject Alteration (if such applications were submitted
with Tenant’s Alteration request) or, if such applications were not submitted
with Tenant’s Alteration request, within two (2) Business Days following
Tenant’s submission of such applications.

Notwithstanding anything to the contrary set forth above and provided Tenant
shall be in compliance with the applicable provisions of this Article 11, Tenant
or any permitted subtenant or other permitted occupant of the Premises, may at
its sole expense, without Landlord’s prior approval, undertake Non-Material
Alterations. A “Material Alteration” is an Alteration which (a) is not limited
to the interior of the Premises or which affects the exterior (including the
appearance) of the Building, (b) affects the structure and/or the structural
integrity of the Building (other than to a de minimis degree), or (c) adversely
affects the usage or the proper functioning of the mechanical, electrical,
sanitary, heating, ventilating, air-conditioning or other service systems of the
Building. Any Alteration which is not a Material Alteration is herein called a
“Non-Material Alteration” Landlord agrees not to unreasonably withhold or delay
its consent to any Material Alteration. For purposes hereof, Landlord shall not
be deemed to be acting unreasonably if it withholds consent to a Material
Alteration which: (i) affects the exterior appearance of the Building,
(ii) would have an a material adverse affect on the heating, ventilation and
air-conditioning, mechanical, electrical, fire and life safety or plumbing
facilities of the Building that are not located wholly within or exclusively
serve the Premises or (iii) would have a material adverse affect on the
structural integrity or strength of the Building.

11.02. (a) Before proceeding with any Alteration, Tenant shall (i) at Tenant’s
expense, file all required architectural, mechanical, electrical and engineering
drawings (which drawings shall be prepared by architects and engineers validly
and currently licensed by New York State, who may be employees of Tenant) and
obtain all permits required by law, if any, and (ii) submit to Landlord, for
Landlord’s approval, copies of such drawings, plans and specifications for the
work to be done (but such submission shall, in the case of Non-Material
Alterations, or in the case of revisions to Non-Material Alterations or to
portions of previously approved Alterations which portions of such Alterations
do not constitute Material Alterations, not be for Landlord’s approval but
rather for the purpose of confirming, in Landlord’s reasonable judgment, that
the proposed Alteration or revision is, in fact, a Non-Material Alteration or a
revision of the type set forth above in this clause (ii), provided that no such
submission shall be required if the provisions of the next succeeding sentence
are applicable), and Tenant, subject to the deemed approval provisions set forth
in Section 11.01, shall not proceed with such work until it obtains (but only to
the extent same is required hereunder), Landlord’s written approval of such
drawings, plans and specifications. Notwithstanding anything to the contrary
contained herein, Tenant shall not be required to submit plans

 

55



--------------------------------------------------------------------------------

and/or specifications with respect to Alterations that do not require a building
permit as a matter of Legal Requirements or that are of a merely decorative
nature or of such a minor nature (such as putting up a partition to divide one
office into two work spaces) that it would not be customary industry practice in
Comparable Buildings to prepare plans and/or specifications for such work.
Landlord, at no third-party out-of-pocket cost to Landlord, will cooperate with
Tenant’s efforts to obtain the permits necessary to perform such Alterations,
and Tenant shall indemnify and hold harmless Landlord from and against any
claims arising in connection with such cooperation.

(b) Tenant shall pay to Landlord, within thirty (30) days, the commercially
reasonable and actual fees of any non-Affiliate, third-party architect or
engineer employed by Landlord (except to the extent that Tenant retains the same
engineer used by Landlord for the Building) for reviewing the drawings, plans
and specifications submitted to Landlord as set forth in Section 11.02(a) but
only to the extent Landlord’s approval was required with respect to same.

(c) Tenant agrees that any review or approval by the Landlord or any of its
agents of any plans and/or specifications with respect to any Alterations is
solely for the Landlord’s benefit, and without any representation or warranty
whatsoever to Tenant with respect to the adequacy, correctness or efficiency
thereof or otherwise.

11.03. Tenant, at its expense, shall obtain (and, reasonably promptly after
obtaining same, furnish true and complete copies to Landlord of) all necessary
governmental permits and certificates for the commencement and prosecution of
Alterations, and shall cause Alterations to be performed in compliance
therewith, with all applicable Legal Requirements and with all applicable
requirements of insurance bodies and with plans and specifications approved by
Landlord (to the extent such approval is required hereunder). Landlord shall, to
the extent reasonably necessary, cooperate with Tenant in connection with such
filings, approvals and permits, and shall execute reasonably promptly (and shall
endeavor to do so within two (2) Business Days after request) any applications
as may be required in connection therewith, provided that Tenant shall reimburse
Landlord (as Additional Charges) for the reasonable out-of-pocket costs and
expenses incurred by Landlord in connection with such cooperation within thirty
(30) days after demand therefor, accompanied by reasonably satisfactory
documentation of such costs and expenses, and further provided that Tenant shall
indemnify and hold harmless Landlord from and against any claims arising in
connection with such cooperation, other than any such claims arising from any
incorrect information provided by Landlord in connection therewith or Landlord’s
negligence, willful misconduct or breach of this lease. Throughout the
performance of Alterations, Tenant, at its expense, shall carry, or cause to be
carried for any occurrence in or about the Premises, (a) all risks builders risk
insurance written on a completed valued basis (with no restrictions on occupancy
during construction) for the full replacement cost value of such Alterations,
(b) Commercial General Liability including contractual liability and completed
operations coverage with minimum limits of $1,000,000 per occurrence, (c)

 

56



--------------------------------------------------------------------------------

workers’ compensation for all persons employed in connection with such
Alterations in statutory limits and Employers’ Liability with minimum limits of
$1,000,000, (d) Automobile Liability with minimum limits of $1,000,000 covering
any auto owned or operated in connection with such Alterations, (e) Umbrella or
Excess liability with minimum limits of $25,000,000 and (f) to the extent such
Alterations involve any engineering and design, professional liability (E&O)
insurance with a minimum of $1,000,000.

11.04. Tenant agrees that it will not knowingly do or permit anything to be done
in the Building that would violate Landlord’s union contracts affecting the
Building, or create any work stoppage, picketing, labor disruption or dispute or
disharmony or any interference with the business of Landlord or any tenant or
occupant of the Building. Tenant shall immediately stop work or other activity
if Landlord notifies Tenant in writing that continuing such work or activity
would violate Landlord’s union contracts affecting the Building, or has caused
any work stoppage, picketing, labor disruption or dispute or disharmony or any
interference (beyond a de minimis extent) with the business of Landlord or any
tenant or occupant of the Building.

11.05. Tenant, at its expense, and with diligence and dispatch, shall procure
the cancellation or discharge of all notices of violation arising from or
otherwise connected with the performance by or on behalf of Tenant of
Alterations, or any other work, labor, services or materials done for or
supplied to Tenant, or any person claiming through or under Tenant (other than
by Landlord or its employees, agents or contractors), which shall be issued by
the Department of Buildings of the City of New York or any other public
authority having or asserting jurisdiction. Tenant shall defend, indemnify and
save harmless Landlord from and against any and all mechanic’s and other liens
and encumbrances filed in connection with Alterations, or any other work, labor,
services or materials done for or supplied to Tenant, or any person claiming
through or under Tenant (other than by Landlord or its employees, agents or
contractors), including, without limitation, security interests in any
materials, fixtures or articles so installed in and constituting part of the
Premises and against all reasonable costs, expenses and liabilities incurred in
connection with any such lien or encumbrance or any action or proceeding brought
thereon. Tenant, at its expense, shall procure the satisfaction or discharge of
record of all such liens and encumbrances within thirty (30) days after notice
of the filing thereof (or bond or otherwise remove such lien or encumbrance if
Tenant is contesting same in accordance with the terms hereof). Provided that
Tenant provides such bonding during the pendency of any contest, nothing herein
contained shall prevent Tenant from contesting, in good faith and at its own
expense, any notice of violation, provided that Tenant shall comply with the
provisions of Section 8.02; provided further, however, that the foregoing
provisions of this sentence shall not obviate the need for such satisfaction or
discharge of record following the resolution of such contest.

11.06. Tenant will promptly upon the completion of an Alteration for which
Tenant is required to submit plans and specifications to Landlord in accordance

 

57



--------------------------------------------------------------------------------

with the provisions of Section 11.02, deliver to Landlord “as-built” drawings or
approved shop drawings of any Alterations Tenant has performed or caused to be
performed in the Premises, and (a) if any Alterations by Tenant are then
proposed or in progress, Tenant’s drawings and specifications, if any, for such
Alterations and (b) if any Alterations by Landlord for Tenant were performed or
are then proposed or in progress, the “as-built” drawings or approved shop
drawings, if any, or the drawings and specifications, if any, as the case may
be, for such Alterations, in Tenant’s possession. Notwithstanding anything to
the contrary contained herein, wherever this lease requires the submission of
“as-built” drawings or approved shop drawings by Tenant, Tenant may satisfy such
obligation by submitting final marked drawings except with respect to
Alterations involving the sprinkler/life safety systems of the Building.

11.07. Subject to the provisions of Article 43, all fixtures and equipment
(other than any furniture, fixtures and equipment constituting Tenant’s
Property) installed or used by Tenant in the Premises shall not be subject to
UCC filings or other recorded liens. Notwithstanding anything to the contrary
contained in this Article 11 or elsewhere in this lease to the contrary, Tenant
shall have the right to obtain financing secured by security interests in
Tenant’s furniture, fixtures and equipment constituting Tenant’s Property
(herein called, “Tenant’s Collateral”) and the provider of such financing shall
have the right to file UCC financing statements in connection therewith,
provided and on condition that (a) Landlord shall be under no obligation to
preserve or protect Tenant’s Collateral, (b) following an event of default by
Tenant hereunder the secured party shall be required to reimburse Landlord for
Landlord’s actual out of pocket costs and expense of storing Tenant’s Collateral
and repairing any damage to the Premises which occurs during the removal of
Tenant’s Collateral, and (c) except in connection with a Leasehold Mortgage, the
description of the secured property in the UCC financing statements shall
specifically exclude Tenant’s leasehold estate and any so-called betterments and
improvements to the Premises (in contradistinction to Tenant’s Collateral).
Landlord agrees to execute and deliver a so called “recognition agreement” with
the holder of the security interest in Tenant’s Collateral acknowledging the
foregoing, provided same is in form and substance reasonably acceptable to
Landlord and, if required, the holder of any Superior Mortgage. In addition,
Landlord agrees to execute and deliver a document reasonably acceptable to
Landlord to protect the position of the holder of the security interest in
Tenant’s Collateral, sometimes referred to as a so called “landlord’s waiver,”
which includes provisions (i) waiving any rights Landlord may have to Tenant’s
Collateral by reason of (A) the manner in which Tenant’s Collateral is attached
to the Building, or (B) any statute or rule of law which would, but for this
provision, permit Landlord to distrain or assert a lien or claim any other
interest against any such property by reason of any other provisions of this
lease against Tenant’s Collateral for the nonpayment of any rent coming due
under this lease, and (ii) giving the right to the holder of the security
interest in Tenant’s Collateral, prior to the expiration of this lease or in the
event of the earlier termination of this lease, prior to the later of the
earlier termination of this lease and fifteen (15) Business Days after
Landlord’s notice to the holder of the security interest in Tenant’s Collateral
of Landlord’s intent to terminate this

 

58



--------------------------------------------------------------------------------

lease as a result of Tenant’s default hereunder, to remove Tenant’s Collateral
in the event of a default by Tenant under any agreement between Tenant and the
holder of the security interest in Tenant’s Collateral, provided Tenant shall
remain liable to perform, in accordance with the terms and conditions of this
lease, or paying the costs incurred by Landlord in performing, restoration and
repairs to any damage to the Premises resulting therefrom. Tenant shall
reimburse Landlord as Additional Charges for any and all actual out-of-pocket
costs and expenses incurred by Landlord in connection with Landlord’s review of
any of the foregoing documents.

11.08. Tenant shall keep records for six (6) years of Tenant’s Alterations
costing in excess of Five Hundred Thousand ($500,000.00) Dollars and of the cost
thereof. Tenant shall, within thirty (30) days after demand by Landlord, furnish
to Landlord copies of such records and cost if Landlord shall require same in
connection with any proceeding to reduce the assessed valuation of the Real
Property, or in connection with any proceeding instituted pursuant to Article 8.

11.09. Tenant shall have the right, during the term of this lease, to use all
permits, licenses, certificates of occupancy, approvals, architectural,
mechanical, electrical, structural and other plans, studies, drawings,
specifications, surveys, renderings, technical descriptions, warranties,
development rights and other intangible personal property that relate to the
Premises.

11.10. Any dispute between Landlord and Tenant relating to any provision of this
Article 11 shall be subject to resolution by arbitration in accordance with the
provisions of Article 37.

ARTICLE 12

Landlord’s and Tenant’s Property

12.01. (a) All fixtures, equipment, improvements, ventilation and
air-conditioning equipment and appurtenances attached to or built into the
Premises at the commencement of or during the term of this lease, whether or not
by or at the expense of Tenant (excluding the Building Systems (which are and
shall remain the property of Landlord but which are subject to modification,
change and/or replacement by Tenant in accordance with the terms of this lease)
and Tenant’s Property (which is and shall remain the property of Tenant)), shall
be and remain a part of the Premises, shall, upon the expiration or sooner
termination of this lease, be deemed the property of Landlord (without
representation or warranty by Tenant) and shall not be removed by Tenant, except
as provided in Section 12.02. Notwithstanding the foregoing provisions, upon
notice to Tenant no later than eighteen (18) months after the Expiration Date,
Landlord, subject to the provisions of the last sentence of this
Section 12.01(a), may require Tenant to reimburse Landlord for the actual and
commercially-reasonable third-party out-of-

 

59



--------------------------------------------------------------------------------

pocket costs incurred by Landlord that are incremental to the removal of
Specialty Alterations (i.e., and not the demolition costs that Landlord would
have otherwise incurred) if Landlord shall have theretofore elected to remove
any Specialty Alterations made by Tenant and to repair and restore in a good and
workmanlike manner to good condition any damage to the Premises or the Real
Property caused by such removal (other than due to the negligence of any
Landlord Party or Landlord contractor); provided, however, that if Tenant shall
exercise its right pursuant to Article 36 to extend the term of this lease with
respect to less than the entire Premises (herein called the “Partial Premises”)
or Tenant shall have exercised the Surrender Option, then, with respect to any
Specialty Alterations located in or serving the Partial Premises or the
Surrender Space, as the case may be, the rights of Landlord contained in this
sentence shall relate to the eighteen (18) month period following the extended
Expiration Date with respect to such Partial Premises, or the eighteen
(18) month period following the Surrender Date with respect to the Surrender
Space, as the case may be, and Landlord shall not remove any such Specialty
Alterations prior to the extended Expiration Date with respect to such Partial
Premises or the Surrender Date with respect to the Surrender Premises, as the
case may be. As used herein, “Specialty Alterations” shall mean (i) slab cuts
exceeding six (6) inches in diameter, excluding up to two (2) interconnecting
staircases per floor (not to exceed a total of twenty (20) interconnecting
staircases in the aggregate) in addition to any interconnecting staircases
existing in the core of the Building, (ii) vertical transportation systems, such
as dumbwaiters and pneumatic conveyers, (iii) vaults, (iv) louvers and any other
exterior penetrations, including, without limitation, rooftop penetrations,
(v) any other Alteration affecting the exterior appearance of the Premises or
the Building, (vi) any Alteration made after the date hereof, which leaves any
Office Floor of the Premises with a supply of electricity less than that
customarily required by tenants leasing space in Comparable Buildings as of the
date hereof (but in no event, shall this provision be construed to permit
Landlord to pass along to Tenant the cost of bringing additional electric
service to the Building), (vii) rooftop installations, but not any wiring,
risers or conduits in connection therewith, and (viii) any Alteration made after
the date hereof, which leaves any Office Floor of the Premises with a supply of
chilled water less than that customarily required by tenants leasing space in
Comparable Buildings as of the date hereof (but in no event, shall this
provision be construed to permit Landlord to pass along to Tenant the cost of
increasing the Building’s supply of chilled water), and (ix) any Alteration
which is required to be removed or restored in order for the Certificate of
Occupancy to be modified to permit the Building to be used in the manner
permitted by the Certificate of Occupancy in effect as of the date hereof;
provided, however, that, the term “Specialty Alterations” shall not include any
of the foregoing which are already in place as of the Commencement Date or any
upgrade, modification or replacement thereof. In addition, to the extent that
Landlord actually incurs any other commercially-reasonable third-party
out-of-pocket costs (including without limitation expediter fees) in
effectuating modifications to the Certificate of Occupancy as a result of
Tenant’s amendments thereto subsequent to the date hereof, Landlord may require
Tenant to reimburse Landlord for such costs (subject to the same conditions
described in the third sentence of this Section 12.01(a)).

 

60



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this lease, Landlord
and Tenant agree and acknowledge that, until the expiration or sooner
termination of this lease, Tenant, for federal, state and local income taxes
purposes and for all other purposes shall be deemed the owner of all fixtures,
equipment, improvements, ventilation and air conditioning equipment and
appurtenances attached to or built into the Premises by Tenant or any Affiliate
of Tenant as the owner of the Real Property prior to the Commencement Date
(other than the Building Systems) and Tenant may obtain the benefit of such
ownership, if any, allowed or allowable with respect thereto hereunder, under
applicable law and/or the Internal Revenue Code.

12.02. All movable partitions, furniture systems, special cabinet work, business
and trade fixtures, machinery and equipment, communications equipment
(including, without limitation, telephone systems and security systems) and
office equipment, whether or not attached to or built into the Premises, which
are installed in the Premises by or for the account of Tenant and can be removed
without structural damage to the Building, and all furniture, furnishings and
other articles of movable personal property owned by Tenant and located in the
Premises (herein collectively called “Tenant’s Property”) shall be and shall
remain the property of Tenant and may be removed by Tenant at any time during
the term of this lease; provided that if any of Tenant’s Property is removed,
Tenant shall repair or pay the cost of repairing any damage to the Premises
resulting from the installation and/or removal thereof.

12.03. At or before the Expiration Date of this lease (or within sixty (60) days
after any earlier termination of this lease, or within sixty (60) days of the
Surrender Date with respect to the Surrender Space) Tenant, at its expense,
shall remove from the Premises (or the Surrender Space, as the case may be) all
of Tenant’s furniture, equipment and other moveable personal property not
affixed or attached to the Premises (except for such items thereof as Landlord
shall have expressly permitted to remain, which property shall become the
property of Landlord), and Tenant shall repair any damage to the Premises
resulting from any installation and/or removal of Tenant’s Property; it being
understood and agreed that notwithstanding anything to the contrary contained in
this lease, Tenant shall have no obligation to remove any cabling or wiring
installed by, or on behalf of Tenant, in the Premises, whether before or
following the Commencement Date.

12.04. Any other items of Tenant’s Property which shall remain in the Premises
after the Expiration Date of this lease, or within sixty (60) days following an
earlier termination date, or within the Surrender Space for a period of sixty
(60) days following the Surrender Date, may at the option of Landlord, be deemed
to have been abandoned, and in such case such items may be retained by Landlord
as its property or disposed of by Landlord, without accountability, in such
manner as Landlord shall reasonably determine, and Tenant shall reimburse
Landlord for Landlord’s reasonable, actual, out-of-pocket expenses in connection
therewith, net of any amounts recovered by

 

61



--------------------------------------------------------------------------------

Landlord in respect of the disposition of such property, net of any amounts
recovered by Landlord in respect of the disposition of such property.

12.05. The provisions of this Article 12 shall survive the expiration or other
termination of this lease.

ARTICLE 13

Repairs and Maintenance

13.01. Tenant shall, at its expense, throughout the term of this lease, take
good care of and maintain in good order and condition the Premises and the
fixtures and improvements therein including, without limitation, the property
which is deemed Landlord’s pursuant to Section 12.01 and Tenant’s Property
except as otherwise expressly provided in this Section 13.01. Subject to the
provisions of Article 19 relating to damage or destruction and Article 20 hereof
relating to condemnation, Tenant shall be responsible for all repairs, interior
and exterior, structural and non-structural, ordinary and extraordinary,
foreseen or unforeseen, in and to the Premises (expressly excluding any items of
repair and maintenance (i) for which Landlord is responsible in accordance with
the express provisions of this lease or (ii) subject to Section 9.04, arising
from Landlord’s negligence or willful misconduct), and shall be responsible for
the cost of all repairs, interior and exterior, structural and non-structural,
ordinary and extraordinary, foreseen or unforeseen, in and to the Building and
the facilities and systems thereof, the need for which arises out of (a) the
performance or existence of Tenant’s Alterations, (b) the installation, use or
operation of the property which is deemed Landlord’s, pursuant to Sections 12.01
and 12.02 and Tenant’s Property, (c) the moving of the property which is deemed
Landlord’s pursuant to Sections 12.01 and 12.02 and Tenant’s Property in or out
of the Building, (d) except to the extent covered by insurance required to be
carried by Landlord pursuant to Article 9 hereof, the act, omission (where an
affirmative duty to act exists), misuse or neglect of Tenant or any of its
subtenants or its or their employees, agents, contractors or invitees or
(e) design flaws in any of Tenant’s plans and specifications regardless of the
fact that such Tenant’s plans may have been approved by Landlord. Tenant, at its
expense, shall be responsible for all repairs, maintenance and replacement of
wall and floor coverings and doors in and to the Premises and for all the
repair, maintenance and replacement of all horizontal portions of the systems
and facilities of the Building within, or exclusively serving, the Premises
(except for the HVAC system [but not any supplemental air-conditioning system
that exclusively serves the Premises]), core electrical closets and core Class-E
devices, for which the repair, maintenance and replacement thereof shall be
Landlord’s responsibility) to the point at which they connect to the vertical
portions of the Building Systems. All repairs in or to the Premises for which
Tenant is responsible shall be promptly performed by Tenant in a manner which
will not interfere (except to a de minimis extent) with the use of the Building
by other occupants; provided, however, any repairs in and to the Building
(outside of the Premises) and the facilities and systems of the Building for
which Tenant

 

62



--------------------------------------------------------------------------------

is responsible shall be performed by Landlord at Tenant’s expense, which expense
shall be commercially reasonable. The exterior walls of the Building, the
portions of any window sills outside the windows, and the windows are not part
of the Premises and Landlord reserves all rights to such parts of the Building,
and Landlord shall keep such portions of the Building in good first-class
condition and repair consistent with Comparable Buildings of comparable age
(except to the extent, if any, that Tenant is responsible for any such repairs
pursuant to any express provision of this lease). Notwithstanding the foregoing
provisions of this Section 13.01, Tenant shall not be responsible for repairs to
or replacements of any structural elements of the Building or to the vertical
portions of Building systems or facilities serving the Premises (i.e., excluding
horizontal extensions of or Alterations to such Building systems or facilities,
such as electrical or HVAC distribution within the Premises except as otherwise
provided herein), except to the extent the need for such repairs or replacements
arises from the matters set forth in clauses (a), (b), (c), (d) or (e) of the
second sentence of this Section 13.01 or from the negligence or willful
misconduct of Tenant, its employees, agents or contractors; provided, however,
that Tenant’s obligation to pay for any such repairs shall be subject to the
provisions of Section 9.04 if and to the extent that the provisions of said
Section 9.04 are applicable to the repair in question and the cost of such
repair is covered by insurance required to be maintained by Landlord.

13.02. Tenant shall give Landlord reasonably prompt notice of any defective
condition in any plumbing, heating, air-conditioning or ventilation system or
electrical lines located in, servicing or passing through the Premises of which
it has actual knowledge. Following such notice (or following such earlier time
as Landlord obtains actual knowledge of any such defective condition), Landlord
shall remedy the conditions, but at the reasonable expense of Tenant if Tenant
is responsible for same under the provisions of this Article 13. Tenant shall
have the right, at its sole cost and expense, but subject to the provisions of
Article 11 (if and to the extent applicable), to repair Tenant’s supplemental
HVAC system.

13.03. Except as otherwise expressly provided in this lease (including, without
limitation, Section 35.04), Landlord shall have no liability to Tenant, nor
shall Tenant’s covenants and obligations under this lease be reduced or abated
in any manner whatsoever, by reason of any inconvenience, annoyance,
interruption or injury arising from Landlord’s making any repairs, alterations,
additions, improvements or changes which Landlord is required or permitted by
this lease, or required by law, to make in or to the fixtures, equipment or
appurtenances of the Building or the Premises; provided, however, that Landlord
shall use commercially reasonable efforts to make such repairs and changes at
such times and in such manner as to minimize interference with the conduct of
Tenant’s business in the Premises, provided that Landlord not shall be required
to perform any such work on an overtime or premium-pay basis (except in the case
of an emergency) unless Tenant requests same and reimburses Landlord for the
actual, incremental, reasonable, out-of-pocket costs in connection therewith or
if

 

63



--------------------------------------------------------------------------------

Landlord is otherwise required to so pursuant to Section 13.04.

13.04. Landlord shall, at its sole cost and expense, but subject to the
provisions of this lease (including, without limitation, Article 3), keep,
maintain, repair and replace the public portions, common areas and structural
elements of the Building and, except to the extent covered by insurance required
to be carried by Tenant pursuant to Article 9, any damage to the Premises
resulting from Landlord’s negligence or willful misconduct. Without limiting the
foregoing, Landlord shall keep, maintain and repair the public portions, common
areas and structural elements and the facade of the Building and the Building
systems and facilities, to the extent that such systems and facilities affect
the Premises, in good working order, and Landlord shall operate the Building
(including, without, limitation the common areas and the Building systems and
facilities), in a manner consistent with the operation of a first-class,
multi-tenant office building in accordance with standards then prevailing in
Comparable Buildings of comparable age and otherwise in adherence with the
maintenance schedule attached hereto as Schedule 4 (such schedule is herein
called the “Maintenance Schedule”). All repairs in or to the Premises or the
Building for which Landlord is responsible pursuant to this lease shall be
promptly performed in accordance with the proviso of Section 13.03. Landlord
shall give Tenant not less than thirty (30) days’ prior notice (except in an
emergency, in which case Landlord shall give such advance notice, if any, as is
reasonable under the circumstances) of any work which Landlord proposes to
perform in or about the Building which would result in the stoppage,
interruption or reduction of services to the Premises (except for de minimis
stoppages, interruptions or reductions during times other than Regular Building
Service Hours) or otherwise reasonably be expected to have an adverse affect on
Tenant’s use and enjoyment of the Premises. Notwithstanding any provision of
Section 13.03 or this Section 13.04 to the contrary, Landlord shall be required
to perform all maintenance, repairs, and replacements as referred to in this
Section 13.04 during non-Regular Building Service Hours if the nature of any
such maintenance, repair or replacement is such as to customarily be performed
by landlords in Comparable Buildings during non-Regular Building Service Hours.

13.05. Notwithstanding anything to the contrary contained in this Article 13, in
the case of any conflict or inconsistency between the terms and conditions
contained in this Article 13 and Article 46, the provisions of Article 46 shall
control.

ARTICLE 14

Electricity

14.01. Except as otherwise provided in this Article 14, on and after the
Commencement Date, Landlord shall supply electricity to the Premises on a
submetered basis in accordance with this Section 14.01 using submeters
heretofore installed in the

 

64



--------------------------------------------------------------------------------

Premises by Tenant (herein called “Tenant’s Meters”) in accordance with the
terms of the Original Lease, which Tenant’s Meters shall measure the electricity
consumed by Tenant in the Premises then leased by Tenant hereunder, on a
consumption basis only (i.e., KWHR only, and not KW). Notwithstanding the fact
that some or all of Tenant’s Meters may be capable of measuring Tenant’s demand
in kilowatts (herein called “KW”) for electricity, only readings of Tenant’s
consumption of electricity in kilowatt hours (herein called “KWHR”) shall be
used for computing the amounts payable by Tenant pursuant to this Article 14.
The amounts to be charged to Tenant by Landlord per KWHR pursuant to this
Article 14 for electricity consumed within the Premises (and by any equipment
installed by Tenant outside of the Premises) shown on Tenant’s Meters shall be
one hundred (100%) percent of the average amount (herein called “Landlord’s
KWHR”) at which Landlord from time to time purchases each KWHR for the same
period from the utility company, (x) including all surcharges, taxes, fuel
adjustments and sales taxes and charges regularly passed on to customers by the
public utility and other sums payable in respect thereof to the public utility
for the supply of electric energy to Landlord for the entire Building (which
would include the utility time of day rate or similar provisions affecting the
utility service classification applicable to the Building) as more specifically
set forth below and (y) excluding the amount of any rebates, refunds or other
payments received by or credited to Landlord which are fairly allocable to the
Building (e.g., if in lieu of a reduced rate schedule, Landlord receives a
payment from an electricity distributor, supplier or vendor of any kind, or any
agent or representative of any of the foregoing, for or in respect of purchasing
electricity in bulk for more than one building or otherwise). Landlord and
Tenant agree that the amounts charged to Tenant for electricity pursuant to this
Article 14 shall be based solely on Tenant’s consumption of electricity (KWHR),
with no additional amount being charged to Tenant based on Tenant’s demand (KW)
for electricity. Notwithstanding the foregoing, if and to the extent that any of
such meters shall not be operational for any reason, Tenant agrees to pay
Landlord for electricity pursuant to this Section 14.01 until such time as said
meter(s) become operational (a) the sum of $0.75 per rentable square foot per
annum during any period and with respect to that portion of the Premises that is
not being occupied by Tenant or any other permitted occupant for business
purposes, including, without limitation, any period that Tenant is performing
construction in the applicable space and (b) the sum of $2.00 per rentable
square foot per annum at any time that Tenant shall occupy the Premises for
business purposes; provided, however, that following the point in time after
such meters have been made operational and a reasonable number of meter readings
have been taken to make a determination of Tenant’s actual consumption of
electricity in the Premises, such $2.00 shall be adjusted retroactively for such
period prior to such meters becoming operational to equitably estimate Tenant’s
actual consumption (KWHR) of electricity during such period. Tenant and its
authorized representative may have access to Tenant’s Meters from time to time
during the term of this lease (but not more frequently than once per month) on
at least one (1) day’s request (which need not be in writing) for the purpose of
verifying Landlord’s meter readings. To the extent that Landlord provides an
engineer or other Building representative to accompany Tenant’s employees,
contractors and/or authorized representatives for the duration of Tenant’s

 

65



--------------------------------------------------------------------------------

access to Tenant’s Meters, Landlord shall provide such engineer or Building
representative without additional charge to Tenant, provided that it does not
require more than a reasonable amount of time (failing which Landlord shall be
entitled to assess a reasonable additional charge) and further provided that the
foregoing shall not be deemed to prohibit Landlord from including the salary of
such engineer or Building representative in Operating Expenses subject to and in
accordance with the provisions of Article 3. Landlord’s KWHR Rate shall be
determined by dividing Landlord’s total bill from the utility company for each
period (i.e., the aggregate amount charged for both KWs and KWHRs) by the total
KWHRs consumed by the Building as shown by said bill (herein called the
“Quotient”), and the charge to Tenant pursuant to this Article 14 for KWHR
consumed within the Premises (and by any equipment installed by Tenant outside
of the Premises) in the event of submetering shall be calculated by multiplying
the KWHRs consumed by Tenant within such period by the Quotient. Upon Tenant’s
request, Landlord shall provide Tenant with copies of Landlord’s bills from the
utility company for purposes of allowing Tenant to confirm Landlord’s KWHR Rate
and Landlord’s calculations of the charges payable by Tenant under this Article
14. In addition to the foregoing, Tenant shall reimburse Landlord for
(a) Landlord’s reasonable actual out-of-pocket costs to read such meters and to
calculate the amounts to be billed to Tenant hereunder, provided that the costs
are commercially reasonable, and (b) the actual out-of-pocket cost of keeping
the meter(s) and related equipment exclusively serving the Premises in good
working order and repair (which may include calibration of the meters but not
any replacement thereof the cost of which shall be borne by Landlord), provided
that the costs of any contractors retained by Landlord to perform such repair,
maintenance and calibration is reasonable and; provided, further, that in the
case of a partial Office Floor leased by Tenant hereunder, if any, with respect
to the meter (herein called a “Multi-Tenant Floor Meter”) thereon that measures
the consumption of electricity for such Office Floor (each herein called a
“Multi-Tenant Floor”), Tenant shall pay to Landlord only its proportionate share
of such costs, on a per rentable square foot basis (i.e., if Tenant leases 50%
of the rentable area on a given Office Floor, it will pay 50% of such costs that
are relative to such Office Floor). If there is more than one (1) Tenant’s Meter
serving the Premises, such Tenant’s Meters shall be read “in conjunction” as if
there was only one such meter; it being the intent of Landlord and Tenant that
Landlord is to make no profit or markup (but incur no loss) on the furnishing of
electricity to the Premises. Tenant shall pay Landlord the foregoing amounts
within thirty (30) days after Landlord bills Tenant therefor, which bills shall
be rendered on a monthly basis. Landlord and Tenant acknowledge that the
electricity consumed on a Multi-Tenant Floor will be charged to Tenant based
Tenant’s proportionate share (i.e., a fraction, the numerator of which is the
rentable area leased by Tenant on a Multi-Tenant Floor, and the denominator of
which is the total rentable area of the Multi-Tenant Floor) of the KWHR measured
by the Multi-Tenant Floor Meter; provided, that, if at any time Landlord or
Tenant believes that a pro rata allocation of the electrical consumption on any
given Multi-Tenant Floor does not fairly reflect Tenant’s consumption of
electricity on such Multi-Tenant Floor, then, either Landlord or Tenant may
cause an electric survey or surveys to be prepared with respect thereto and for
purposes thereof the provisions of

 

66



--------------------------------------------------------------------------------

Section 14.02(b), Section 14.02(c) and 14.02(d) shall apply and Tenant’s
electrical charges for such Multi-Tenant Floor(s) shall be determined in
accordance with said Sections.

14.02. (a) If, at any time during the term of this lease, Landlord is prohibited
by Legal Requirements or the requirements of the New York State Public Service
Commission from supplying and charging for electricity on a submetered basis
strictly in accordance with the provisions of Section 14.01, including by reason
of the imposition of any tax, tariff or other cost on Landlord which under
applicable Legal Requirements Landlord is not permitted to pass through in full
on the basis contemplated by Section 14.01, then, at Tenant’s option (subject to
the provisions of the last sentence of Section 14.05), Landlord shall supply
electricity to the Premises (i) on a direct meter basis pursuant to
Section 14.02(e) unless prohibited by Legal Requirements or the requirements of
the New York State Public Service Commission from doing so, or (ii) on a rent
inclusion basis pursuant to Section 14.02(b).

(b) (i) Except as expressly provided in Section 14.01, during any period in
which electricity is to be supplied to the Premises on a rent inclusion basis,
Landlord shall furnish electricity to the Premises (or such portion of Tenant’s
electric consumption, as the case may be) on the basis that Tenant’s consumption
(KWHR) of electricity shall be measured by electric survey made from time to
time by Landlord’s consultant. Pending an initial survey made by Landlord’s
consultant, effective as of the date when Landlord has commenced furnishing
electricity to Tenant pursuant to this Section 14.02(b) (with suitable proration
for any period of less than a full calendar month), the Fixed Rent (with respect
to the portion of the Premises so affected) shall be increased by an amount (the
“Initial Charge”) equal to the average of the prior twelve (12) months’ charges
for submetered electric. After completion of the electrical survey made by
Landlord’s consultant of Tenant’s consumption (KWHR) of electricity, said
consultant shall apply one hundred (100%) percent of Landlord’s Rate to arrive
at an amount (herein called the “Actual Charge”) and the Fixed Rent shall be
appropriately adjusted (increased or decreased) retroactively to reflect any
amount by which the Actual Charge exceeds the Initial Charge or the Initial
Charge exceeds the Actual Charge, as the case may be. If the Actual Charge
exceeds the Initial Charge, Tenant shall pay that portion of such amount which
would have been paid to the date of the determination of the Actual Charge
within thirty (30) days after being billed therefor; if the Initial Charge
exceeds the Actual Charge, Tenant shall be entitled to a credit against
installments of the Actual Charge thereafter coming due in an amount equal to
the overpayments made by Tenant up to the date of the determination of the
Actual Charge. Thereafter and from time to time during the term of this lease,
Landlord may cause additional surveys of Tenant’s electrical usage to be made by
Landlord’s consultant, the commercially reasonable cost of which (A) shall be
shared by Tenant and Landlord equally in the case of the first survey done in
each twelve (12) month period and (B) shall be borne solely by Landlord for each
survey thereafter, and any increase or decrease in the Actual Charge resulting
from such subsequent survey shall be effective as of the date such survey is

 

67



--------------------------------------------------------------------------------

conducted. Tenant from time to time (but not more frequently than twice during
each twelve (12) month period occurring during the term of this lease) may
require Landlord to have a survey made of Tenant’s electrical usage (which
survey Landlord shall use reasonable efforts to have performed within thirty
(30) days after its receipt of notice from Tenant requiring such survey to be
performed), and the commercially reasonable fees of Landlord’s consultant making
such survey(s) at Tenant’s request shall be paid by Tenant. If any survey
requested by Tenant shall determine that there has been an increase or decrease
in Tenant’s usage of electricity, then effective as of the date such survey is
conducted, the then current Actual Charge to Tenant by reason of the furnishing
of electricity to Tenant shall be increased or decreased in accordance with such
survey determination.

(ii) If from time to time after the initial survey or a subsequent survey any
additional electrically operated equipment is installed in the Premises by
Tenant, or if Tenant shall increase its hours of operation, or if the charges by
the utility company supplying electric current to Landlord are increased or
decreased after the date thereof, then and in any of such events the monthly
charge shall be increased or decreased accordingly on account of such additional
electricity consumed by such newly installed electrically operated equipment
and/or increase in Tenant’s hours of operation and/or on account of such
increased or decreased Landlord’s KWHR Rate. The amount of such increase or
decrease in the monthly charge shall be determined in the first instance by
Landlord’s consultant. In addition, the monthly rate will be increased or
decreased quarterly in accordance with calculations by Landlord’s consultant to
reflect changes in the fuel adjustment component of the utility company charge.
Tenant shall pay the amount of any increase in the monthly charge retroactively
(subject to Tenant’s right to contest in the same manner as provided in
Section 14.02(d)) from the date of the installation of all newly installed
electrically operated equipment and/or from the date when the increased charges
to Landlord from the utility company become effective and/or from the date of
any increase in Tenant’s hours of operation, as the case may be, such amount to
be paid promptly upon billing therefor by Landlord. In the event that Tenant
either (A) decreases its hours of operation or (B) removes or changes existing
equipment in the Premises, Tenant may request a survey of its electrical usage
in accordance with the provisions of Section 14.02(b)(i).

(c) All survey determinations (including the first survey made by Landlord’s
consultant) shall be subject to contest by Tenant as provided in
Section 14.02(d). Surveys made of Tenant’s electrical consumption shall be based
upon the use of electricity between the hours of 8:00 a.m. to 6:00 p.m., Mondays
through Fridays, and such other days and hours when Tenant (or Tenant’s agents,
employees and/or contractors) uses electricity for lighting and for the
operation of the machinery, appliances and equipment used by Tenant in the
Premises.

(d) If electricity shall be furnished to Tenant as contemplated in
Section 14.02(b)(i), then Tenant, within sixty (60) days after notification from

 

68



--------------------------------------------------------------------------------

Landlord of the determination of Landlord’s utility consultant, shall have the
right to contest such determination by submitting to Landlord a like survey
determination prepared by a utility consultant of Tenant’s selection, which will
highlight the differences between Landlord’s survey and Tenant’s survey. If
Landlord’s consultant and Tenant’s consultant shall be unable to reach agreement
within thirty (30) days, then such two consultants shall designate a third
consultant to make the determination, and the determination of such third
consultant shall be binding and conclusive on both Landlord and Tenant. If the
determination of such third consultant shall substantially confirm the findings
of Landlord’s consultant (i.e., within three percent (3%)), then Tenant shall
pay the cost of such third consultant. If such third consultant shall
substantially confirm the determination of Tenant’s consultant (i.e., within
three percent (3%)), then Landlord shall pay the cost of such third consultant.
If such third consultant shall make a determination substantially different from
that of both Landlord’s and Tenant’s consultants (or is within three
(3%) percent of both such determinations), then the cost of such third
consultant shall be borne equally by Landlord and Tenant. In all events
described in this Section 14.02(d), Tenant shall be responsible for the costs of
its consultant and shall reimburse Landlord for fifty (50%) percent of the
commercially reasonable costs of the first survey made by Landlord’s consultant
during the term of this lease (in accordance with the provisions of
Section 14.02(b)(i)) within thirty (30) days after presentation by Landlord of
an invoice evidencing such costs. If Landlord’s consultant and Tenant’s
consultant shall be unable to agree upon the designation of a third consultant
within thirty (30) days after Tenant’s consultant shall have made its
determination (different from that of Landlord’s consultant), then either party
shall have the right to request The Real Estate Board of New York, Inc. (or,
upon their failure or refusal to act, the AAA) to designate a third consultant
whose decision shall be conclusive and binding upon the parties, and the costs
of such third consultant shall be borne as hereinbefore provided in the case of
a third consultant designated by the Landlord’s and Tenant’s consultants.
Pending the resolution of any contest pursuant to the terms hereof, Tenant shall
pay the Additional Charge on account of electricity determined by Landlord’s
consultant, and upon the resolution of such contest, appropriate adjustment (and
credit in favor of Tenant, if applicable) in accordance with such resolution of
such Additional Charge payable by Tenant on account of electricity shall be made
retroactive to the date of the determination of Landlord’s consultant.

(e) During any period in which electricity is to be supplied to the Premises on
a direct supply basis, Tenant shall, subject to the provisions of Section 14.03,
obtain and pay for electricity directly from the public utility company
furnishing electricity to the Building. Notwithstanding anything contained in
this Article 14 to the contrary, if use of the Building’s risers, conduits,
feeders and switchboards would be required for the Premises to receive
electricity directly from the public utility company, then Tenant shall have the
right to such use at no charge; provided, however, that all meters and all
additional panel boards, feeders, risers, wiring and other conductors or
equipment, if any, that may be required to obtain such electricity shall be
installed by Landlord at Tenant’s reasonable and actual out-of-pocket expense
except in the event

 

69



--------------------------------------------------------------------------------

Landlord discontinued service on a voluntary basis, in which case, same shall be
at Landlord’s sole cost and expense and not otherwise includible in Operating
Expenses.

14.03. Notwithstanding anything to the contrary contained in this lease, Tenant
shall have the right to apply to an electrical utility company selected by
Tenant (which selection shall be subject to Landlord’s consent, not to be
unreasonably withheld or delayed, if such utility company is not already
servicing one or more tenants of the Building) for direct metered electric
service. Landlord shall cooperate with Tenant in connection with Tenant’s
obtaining direct electric service, and shall reasonably promptly execute and
deliver any applications, reports or related documents as may be requested by
Tenant in connection therewith, provided that Tenant shall reimburse Landlord
(as Additional Charges) for the reasonable out-of-pocket costs and expenses
incurred by Landlord in connection with such cooperation within thirty (30) days
after demand therefor, accompanied by reasonably satisfactory documentation of
such costs and expenses, and further provided that Tenant shall indemnify and
hold harmless Landlord from and against any claims arising in connection with
such cooperation. From and after the date on which such direct electricity is
provided to Tenant, Landlord shall be relieved of any further obligation to
furnish electricity to Tenant pursuant to this Article 14, except Landlord shall
permit its wires, conduits and electrical equipment to be used for such purpose
to the extent that the electricity supplied to Tenant on a direct basis does not
exceed the Basic Capacity or such greater amount of electricity being supplied
to the Premises as of the date of this lease or any date on which additional
space is added to the Premises, exclusive of the electricity consumed by base
building services (including, without limitation, base building HVAC) provided
to the Premises. Any additional riser or risers or feeders or service to supply
Tenant’s electrical requirements will be installed by Landlord, at the sole cost
and expense of Tenant (which shall constitute Landlord’s actual, reasonable
out-of-pocket costs incurred in connection therewith), if in Landlord’s
reasonable judgment the same are necessary and shaft space to accommodate same
is available in the Building for use by Tenant, taking into account other
present and reasonably anticipated future requirements therefor, and the
installation of same will not cause permanent damage or injury to the Building
or the Premises or cause or create a dangerous or hazardous condition or
unreasonably interfere with or disturb other tenants or occupants. In addition
to the installation of such riser or risers, Landlord will also, at the sole
cost and expense of Tenant (which shall constitute Landlord’s actual, reasonable
out-of-pocket costs incurred in connection therewith), install all other
equipment proper and necessary in connection therewith, subject to the aforesaid
terms and conditions, and subject to Landlord’s prior approval of Tenant’s plans
therefor which shall not be unreasonably withheld or delayed.

14.04. Landlord shall provide to the electrical closets on each floor of the
Premises the electrical capacity indicated on Exhibit G attached hereto (herein
called the “Basic Capacity”). Tenant covenants and agrees that at all times its
installations and use of electricity shall not exceed the Basic Capacity, and
upon notice from Landlord that Tenant is exceeding the Basic Capacity, Tenant
shall disconnect such of its installations

 

70



--------------------------------------------------------------------------------

as are necessary so that Tenant will no longer be exceeding the Basic Capacity
(as such Basic Capacity may be redistributed pursuant to the penultimate
sentence of this Section 14.04). If Tenant requests additional power in addition
to the Basic Capacity, then if and to the extent allocated power is available in
the Building for use by Tenant, taking into account other present and reasonably
anticipated future requirements therefor, Landlord shall, at Tenant’s cost and
expense (provided that such costs and expenses are reasonable, actual and
out-of-pocket), provide and install in conformity with law any additional riser
or risers and/or any and all switch or switches to connect additional power to
the Premises, and Tenant agrees to pay Landlord’s actual, reasonable
out-of-pocket cost of installing such additional risers, switches and related
equipment. If such additional power is not available, then upon Tenant’s
request, Landlord, at Tenant’s sole cost and expense (provided that such costs
and expenses are reasonable, actual and out-of-pocket), shall take such steps as
may be reasonably available to obtain additional power from the utility company.
To the extent that any floor of the Premises is serviced by an amount of
electricity which exceeds the amount required by the New York City Building Code
(herein called the “Code”) or for any other reason that Tenant elects, Tenant
shall have the right to redistribute such excess capacity to other floors of the
Premises. Notwithstanding anything to the contrary contained in this lease,
there shall be no reduction in amount of electricity supplied to Premises as of
the date of this lease or any date additional space is added to the Premises.

14.05. If Landlord shall at any time during the term of this lease elect to
solicit bids from alternate energy providers for the supply of electric energy
to the Building, Landlord shall notify Tenant of such election and Landlord
shall also solicit bids from any reliable provider(s) suggested by Tenant;
provided, however, that Landlord shall have no obligation to award the contract
to Tenant’s suggested provider. If Landlord shall grant any other office tenant
of the Building the right to obtain electricity on a direct supply basis from
the public utility supplying electricity to the Building or from an alternate
energy provider of that tenant’s choosing, Landlord shall thereafter permit
Tenant to obtain electricity on a direct supply basis from any provider
reasonably selected by Tenant and approved by Landlord in its reasonable
discretion.

14.06. Any rebates paid to or discounts or other benefits received by Landlord
or Landlord’s affiliates from Consolidated Edison (or any other utility or
governmental entity providing such rebates or discounts) as the result of
energy-saving fixtures and equipment installed in the Premises by Tenant or as a
result of the furnishing electricity to Tenant or otherwise related to Tenant’s
occupancy shall be paid to Tenant by Landlord promptly after receipt by Landlord
thereof. Landlord shall cooperate with Tenant in connection with applying to
Consolidated Edison (or any other utility or governmental entity providing such
rebates or discounts) for such rebates or discounts, but Landlord shall incur no
cost or expense in connection with such cooperation unless Tenant agrees to
reimburse Landlord for such monies.

 

71



--------------------------------------------------------------------------------

ARTICLE 15

Services

15.01. Landlord shall at all times during the term of this lease operate the
Building in a manner that is consistent with the standards befitting Comparable
Buildings and in adherence with the Maintenance Schedule, which shall include,
without limitation, the provision of the services and utilities hereinafter set
forth in this Article 15, without additional charge to Tenant, except as may be
expressly set forth below (provided, however, that the foregoing shall not be
deemed to prohibit Landlord from including the costs of any such services or
utilities in Operating Expenses subject to and in accordance with the provisions
of Article 3). Landlord and Tenant hereby acknowledge that, as of the date of
this lease, the Building is operated in a manner that is consistent with the
standards befitting Comparable Buildings; provided, however, that the foregoing
shall not be deemed to relieve Landlord from its obligation to operate the
Building in a manner consistent with Comparable Buildings, as such standards may
change from time to time during the term of this lease.

(a) Landlord will provide from and after the Commencement Date with respect to
each floor of the Premises the following services to the Premises in the manner
hereinafter more particularly set forth: (i) heat, ventilation and air
conditioning; (ii) elevator service; (iii) domestic hot and cold water; and
(iv) cleaning.

(b) As used herein, the terms “Regular Building Service Hours” shall mean the
hours between 8:00 a.m. and 6:00 p.m. on Mondays through Fridays, and “Regular
Building Service Days” shall mean all days except Saturdays, Sundays and any
other days which shall be designated as a holiday by the applicable Building
Service Union Employee Service contract or by the applicable Operating Engineers
contract.

15.02. (a) Intentionally Omitted.

(b) If requested by Tenant, Landlord shall make steam available for Tenant’s use
within the Premises for any additional heating or permitted kitchen use and the
cost of such steam as well as the cost of piping and other equipment or
facilities required to supply steam to and distribute steam within the Premises
shall be paid by Tenant. Landlord may install and maintain at Tenant’s expense,
meters to measure Tenant’s consumption of steam and Tenant shall reimburse
Landlord, within thirty (30) days after demand, for the quantities of steam
shown on such meters at Landlord’s reasonable charges, together with
corresponding condensate and/or sewer charges, which charges to Tenant under
this Section 15.02(b) are in no instance intended to include any profit or
premium payable to Landlord for providing such service.

(c) (i) Landlord shall provide, and Tenant shall have the use of, sufficient
passenger elevator service to each floor of the Premises at all times in

 

72



--------------------------------------------------------------------------------

accordance with the standards set forth in Exhibit H annexed hereto; it being
understood and agreed that the standards set forth in Exhibit H presume that the
upgrades to the Building’s elevators as contemplated in the penultimate sentence
of Section 11.01 to the Original Lease were made to a level that will allow
Landlord to provide service meeting such specifications, and to the extent such
upgrades were not made, Tenant shall provide Landlord with specifications that
reflect the system in place as of the date hereof, which specifications shall be
substituted for Exhibit H annexed hereto, subject, however, to Landlord’s right
to dispute whether such specifications accurately reflect the performance
capabilities of the elevators by submitting the matter to binding arbitration
pursuant to the provisions of Article 37. Annexed hereto as Exhibit H is a
description of the Building passenger elevator system that services the Premises
as of the date of this lease. Landlord will notify Tenant before modifying the
Building passenger elevator system that services the Premises, but Landlord may
implement any modifications to such system in its sole judgment provided that
the modifications shall not reduce the level of elevator service furnished to
the Premises as contemplated in Exhibit H and provided further that such
modifications shall be befitting a Comparable Building (i.e., the Building
passenger elevator system that services the Premises shall at all times be
operated in accordance with acceptable industry standards befitting a Comparable
Building).

(ii) At any time or times all or any of the elevators in the Building may, at
the option of Landlord, be manual and/or automatic elevators, and Landlord shall
be under no obligation to furnish an elevator operator for any automatic
elevator. If Landlord shall at any time or times furnish any elevator operator
for any automatic elevator, Landlord may discontinue furnishing such elevator
operator without any diminution, reduction or abatement of rent.

(iii) Landlord shall provide freight elevator and loading dock service to the
Premises at no charge to Tenant on a first come-first served basis (i.e., no
advance scheduling or prior notification shall be required nor shall there be
any limitation on the number of trips) during Regular Building Service Hours of
Regular Building Service Days. Freight elevator and loading dock service shall
also be provided to the Premises on a reserved basis at all other times, at a
cost equal to Landlord’s Actual Freight and Loading Dock Costs which shall be
Additional Charges hereunder. The term “Landlord’s Actual Freight and Loading
Dock Costs” shall mean the sum of (x) the cost to Landlord of any wages and
benefits (if applicable) paid to the dedicated loading dock guards that are
required in connection with the use of such freight elevator, if any, and
(y) the cost to Landlord of any wages and benefits (if applicable) paid to an
elevator operator that is required to operate the freight elevator. As of the
date hereof, Landlord’s Actual Freight and Loading Dock Costs are $            
per hour4, consisting of wages and benefits paid by Landlord for one dedicated
loading dock guard at the rate of $             per hour each, and wages and
benefits paid by Landlord for the elevator operator at the rate

 

4 Rates to reflect the then actual labor costs.

 

73



--------------------------------------------------------------------------------

of $             per hour. Notwithstanding anything to the contrary contained
herein, Tenant may request, in accordance with the applicable provisions of this
Article 15, freight elevator service and security in half-hour increments during
Regular Building Service Hours and at all other times for such minimum increment
of time as Landlord is required to compensate its employees under applicable
union contracts and/or other labor agreements. If and to the extent a Legal
Requirement is promulgated after the date of this lease which restricts the
hours or permissible location of freight delivery in the City of New York,
generally, and/or the Long Island City area, in particular, then, in such event,
Landlord shall reasonably modify the hours of operation of the Building freight
elevator service as a result of any such Legal Requirement to reflect the then
normal business practice in the real estate industry in the City of New York
with respect to Comparable Buildings.

(iv) Notwithstanding anything to the contrary contained in this lease, Tenant
shall have the use, after reasonable prior notice to Landlord, of the freight
elevators, loading docks, required security, lifts, necessary Building access
corridors and other necessary Building service areas as reasonably required by
Tenant, at the costs set forth in Section 15.02(c)(iii), for the delivery of
construction materials during the course of the of Tenant’s Alterations and
after the completion of such Alterations for the movement of Tenant’s furniture,
fixtures and Equipment (herein called “FF&E”). Such elevators shall be available
for Tenant’s use on a priority (but not exclusive) basis taking into account the
reasonable needs of Landlord and other tenants and occupants of the Building on
a day-to-day basis. Tenant or Tenant’s contractor shall coordinate Tenant’s use
of such elevators with Landlord and any other tenant or occupant or other
tenant’s or occupant’s contractors then using, or intending to use, such
elevators. At Tenant’s election, Tenant shall have the right, at its sole cost
and expense, to provide a security guard for such elevators and loading docks in
connection with Tenant’s use thereof, provided that the use of such security
guard shall not violate Landlord’s union contracts affecting the Building, or
create any work stoppage, picketing, labor disruption or dispute or disharmony
or any interference with the business of Landlord or any tenant or occupant of
the Building. Tenant shall immediately discontinue the use of such security
guard if Landlord notifies Tenant in writing that continuing such work or
activity would violate Landlord’s union contracts affecting the Building, or has
caused any work stoppage, picketing, labor disruption or dispute or disharmony
or any interference (beyond a de minimis extent) with the business of Landlord
or any tenant or occupant of the Building.

(v) Except as set forth to the contrary above, the use of all elevators shall be
on a non-exclusive basis and shall be subject to the Building Rules and
Regulations.

(d) Landlord shall provide hot and cold water for ordinary lavatory, drinking,
cleaning and pantry purposes at no additional charge to Tenant. Notwithstanding
the foregoing, Landlord shall supply water to any Dining Facility

 

74



--------------------------------------------------------------------------------

(including any cafeteria) and fitness center, if any, in the Premises or for any
other ancillary use (not currently in place), and if such Dining Facility,
fitness center or new ancillary use will result, in Landlord’s reasonable
judgment, in the consumption of water in amounts greater (other than to a de
minimis extent) than general office use would (any such space herein called the
“Water Metered Space”), then Landlord may charge Tenant for such water (and
corresponding sewer charges) on a metered basis using meters heretofore
installed in the Premises or installed by Landlord at Tenant’s sole cost and
expense (herein called the “Water Meters”), which Water Meters shall measure the
water consumed by Tenant in such Water Metered Space. The amounts to be charged
to Tenant by Landlord for water consumed within the Water Metered Space as shown
on the Water Meters shall be one hundred (100%) percent of the average amount
(herein called the “Landlord’s Water Rate”) at which Landlord from time to time
purchases each gallon of water for the same period from the utility company,
including all surcharges, sewer charges, taxes and sales taxes and other charges
regularly passed on to customers by the public utility and other sums payable in
respect thereof to the public utility for the supply of water to Landlord for
the entire Building as more specifically set forth below. Tenant and its
authorized representative may have access to the Water Meters from time to time
during the term of this lease (but not more frequently than once per month) on
at least one (1) day’s request (which need not be in writing) for the purpose of
verifying Landlord’s meter readings. To the extent that Landlord provides an
engineer or other Building representative to accompany Tenant’s employees,
contractors and/or authorized representatives for the duration of Tenant’s
access to the Water Meters during Regular Building Service Hours, Landlord shall
provide such engineer or Building representative without additional charge to
Tenant, provided that it does not require more than a reasonable amount of time
(failing which Landlord shall be entitled to assess a reasonable additional
charge) and further provided that the foregoing shall not be deemed to prohibit
Landlord from including the salary of such engineer or Building representative
in Operating Expenses subject to and in accordance with the provisions of
Article 3). The amount paid by Landlord per gallon of water shall be determined
by dividing Landlord’s total bill from the utility company for each period by
the total number of gallons consumed by the Building as shown by said bill
(herein called the “Water Quotient”), and the charge to Tenant pursuant to this
Section 15.02(d) for water consumed within such Water Metered Space shall be
calculated by multiplying the water consumed by Tenant within such period by the
Water Quotient. Upon Tenant’s request, Landlord shall provide Tenant with copies
of Landlord’s bills from the utility company for purposes of allowing Tenant to
confirm Landlord’s Water Rate and Landlord’s calculations of the charges payable
by Tenant under this Section 15.02(d). In addition to the foregoing, Tenant
shall reimburse Landlord for (i) Landlord’s reasonable actual out-of-pocket
costs to read the Water Meters and to calculate the amounts to be billed to
Tenant hereunder, provided that the costs are commercially reasonable, and
(ii) the actual out-of-pocket cost of keeping the Water Meters and related
equipment serving Tenant’s Water Metered Space in good working order and repair
(which may include calibration of the Water Meters but shall exclude the cost of
replacing Water Meters, the cost of which shall be borne by Landlord), provided
that the costs of any contractors retained by Landlord to

 

75



--------------------------------------------------------------------------------

perform such repair, maintenance and calibration are commercially reasonable and
provided further that to the extent that any such Water Meters and related
equipment serving the Water Metered Space shall also serve portions of the
Building other than the Premises, the costs of such repair, maintenance and
calibration shall be appropriately prorated. Tenant shall pay Landlord the
foregoing amounts within thirty (30) days after Landlord bills Tenant therefor
as Additional Charges, which bills shall be rendered on a monthly basis.

(e) (i) Landlord shall, at no charge to Tenant, remove Tenant’s ordinary office
refuse and rubbish, clean the interior and exterior windows of the Premises not
less frequently than two (2) times per year, and provide office cleaning
services in accordance with the cleaning specifications annexed hereto as
Exhibit I (herein called the “Cleaning Specifications”) on Mondays through
Fridays (exclusive of days recognized as holidays under the applicable union
contracts with respect to cleaning services). The cleaning services described on
the Cleaning Specifications, exclusive of exterior window cleaning are sometimes
hereinafter described as “Standard Tenant Cleaning”. Tenant shall pay to
Landlord within thirty (30) days after demand the actual out-of-pocket costs
incurred by Landlord (without profit or markup) for cleaning work or rubbish
removal in the Premises above the level described in the Cleaning
Specifications. Notwithstanding anything contained in Exhibit I or in this
Section 15.02(e) to the contrary, any cleaning work in the Premises required
because of (A) the removal from the Premises of any refuse and rubbish of Tenant
in excess of that ordinarily accumulated in business office occupancy, including
refuse accumulated in dining facilities, if any, or (B) cleaning of any portions
of the Premises used for dining facilities, day care facilities, fitness
centers, medical or health facilities or other special purposes that are not
currently in place as of the date hereof, if any, if and to the extent that such
cleaning includes greater or more difficult cleaning work (including removal of
refuse and rubbish) than office areas shall, at Tenant’s option, (1) be
performed by Landlord, provided that Landlord’s cleaning contractor is willing
to provide the same, and provided further that Tenant shall pay to Landlord, as
Additional Charges under this lease, the costs incurred by Landlord for such
cleaning or (2) constitute Extra Cleaning under Section 15.02(e)(iii). Landlord
shall not be required to provide janitorial services for portions of the
Premises used exclusively for a confidential document room as designated by
Tenant from time to time. Landlord shall instruct its cleaning contractor to
require the employees of such cleaning contractor to keep the entry doors to the
Premises locked when they are performing cleaning services and to turn off the
lights in the Premises when they have completed performing cleaning services, in
each case provided that Tenant is not then conducting business from the Premises
after Regular Building Service Hours. Landlord shall endeavor to provide
Standard Tenant Cleaning through a company that shall perform same at the most
favorable price reasonably obtainable (taking into account the structure of the
company and all other relevant facts and circumstances) without having an
adverse effect on service or labor harmony provided that Landlord’s judgment as
to the most appropriate cleaning contractor shall control subject to the
provisions of this Section 15.02(e).

 

76



--------------------------------------------------------------------------------

(ii) (A) Notwithstanding anything to the contrary contained in this
Section 15.02(e), if, at any time, Tenant believes that the cleaning services
being rendered by Landlord or Landlord’s cleaning contractor (herein called the
“Contractor”) do not meet the specifications set forth on Exhibit I annexed
hereto on a reasonably material and consistent basis, Tenant shall give notice
to Landlord (herein called the “Cleaning Notice”), which notice shall specify in
detail the deficiencies claimed by Tenant (herein called the “Cleaning
Deficiencies”). Within ten (10) Business Days following its receipt of the
Cleaning Notice, Landlord shall schedule a meeting (herein called the “Cleaning
Improvement Meeting”) among Landlord, Tenant and the Contractor to discuss and
to develop a program to cure the Cleaning Deficiencies. Within forty-five
(45) days following the Cleaning Improvement Meeting, Landlord, Tenant and the
Contractor shall again meet (herein called the “Follow-Up Meeting”) to determine
whether the Cleaning Deficiencies have been cured. Any disputes between Landlord
and Tenant as to (1) the existence of Cleaning Deficiencies or (2) whether such
Cleaning Deficiencies have been cured, shall be resolved by binding arbitration
pursuant to the provisions of Article 37, but in accordance with the
then-current rules for expedited arbitration of the American Arbitration
Association.

(B) In the event that either: (1) the Contractor fails to cure the Cleaning
Deficiencies prior to the Follow-Up Meeting or (2) the same Contractor is found
to have committed Cleaning Deficiencies for a third time in any eighteen
(18) month period after having been given an opportunity to cure Cleaning
Deficiencies on two (2) prior occasions during such eighteen (18) month period,
then Landlord shall commence action to replace such contractor in accordance
with the following provisions of this Section 15.02(e)(ii). Landlord and Tenant
shall meet to discuss Tenant’s recommendations as to any cleaning contractors
then performing cleaning services in Comparable Buildings that should be
included on Landlord’s bid list; provided, however, that such recommendations
shall not be binding on Landlord. Landlord shall reasonably promptly thereafter
put the cleaning contract for the Building out to bid to cleaning contractors
chosen by Landlord and shall thereafter replace the Contractor with the cleaning
contractor that submits the bid accepted by Landlord.

(C) If, notwithstanding the foregoing, Landlord nonetheless wishes to retain the
Contractor, Landlord shall give notice thereof to Tenant and Tenant shall have
the right to select its own cleaning contractor to perform the cleaning in the
Premises set forth on Exhibit I annexed hereto, in which event the cost of
providing cleaning to tenant premises (including the Premises and the portions
of the Building occupied by Landlord or its Affiliates) shall be excluded from
Operating Expenses from and after the date on which Tenant retains its own
cleaning contractor.

(iii) Tenant shall have the right to arrange directly with Landlord’s cleaning
contractor to pay for any or all of the costs of extra cleaning and rubbish
removal referred to in this Section 15.02. In addition, subject to the terms and
conditions of this Section 15.02(e)(iii), Tenant shall have the right to furnish
to the

 

77



--------------------------------------------------------------------------------

Premises any cleaning services other than those provided by Landlord under
Section 15.02(e)(i) hereof (without separate or additional charge to Tenant)
(herein called “Extra Cleaning”).

(iv) If Tenant elects to provide Extra Cleaning to the Premises, all cleaning
contractors hired by Tenant (herein called “Tenant’s Cleaning Contractors”)
shall be subject to Landlord’s approval, which approval Landlord shall not
unreasonably withhold or delay. As of the date of this lease, Landlord approves
the contractor that was providing cleaning services to the Premises immediately
prior to the date hereof (i.e., under the Original Lease) as Tenant’s Cleaning
Contractor. In soliciting bids from contractors for the performance of the Extra
Cleaning, Tenant shall also solicit bids from Landlord’s cleaning contractor;
provided, however, that Tenant shall have no obligation to award the contract to
Landlord’s contractor, regardless of whether Landlord’s contractor submits a bid
that is higher or lower than the other bid(s) submitted to Tenant. Landlord and
Tenant shall cooperate with each other to ensure that the cleaning performed by
their respective contractors shall be done in such a manner that will prevent
(A) any work stoppage, picketing, labor disruption or dispute or disharmony or
(B) an unnecessary increase in Landlord’s Cleaning Cost. The personnel of
Tenant’s Cleaning Contractors shall be permitted subject to the Building Rules
and Regulations, without charge, to use the passenger elevators, to use but not
operate the freight elevators and to use the janitorial closets on the floors on
which the Premises are located as reasonably required for purposes of providing
cleaning and rubbish removal services to the Premises.

Notwithstanding anything to the contrary contained in this lease, with respect
to up to four (4) floors of the Premises designated from time to time by Tenant
as its executive floors (herein called the “Executive Floors”), Landlord
(1) shall not, without Tenant’s prior consent, terminate or transfer to a floor
of the Building other than an Executive Floor any employee providing cleaning
services to the Executive Floors (other than due to the willful misconduct or
other bad acts of such employee) and (2) shall, at the direction of Tenant,
transfer to another floor of the Building other than an Executive Floor any
employee providing cleaning services to the Executive Floors. If and to the
extent that Landlord’s compliance with the provisions of this paragraph shall
impose additional costs on Landlord which are not recoverable from other tenants
of the Building through Operating Expense escalations, Tenant, upon presentation
of reasonable backup documentation, shall promptly reimburse Landlord for such
additional costs. As of the date of this lease, the Executive Floors shall mean
floors two (2), three (3), four (4) and ten (10) of the Building.

15.03. (a) Landlord shall furnish heat, ventilation and air conditioning (herein
called “HVAC”) to the floors on which the Premises are located in accordance
with the specifications set forth in Exhibit J (i) during Regular Building
Service Hours on Regular Building Service Days without charge, (ii) during the
hours between 8:00 a.m. and 1:00 p.m. on Saturdays without charge, and (iii) at
other times (hereinafter

 

78



--------------------------------------------------------------------------------

called “Overtime HVAC”) upon Tenant’s request, subject to the terms and at the
rates and charges set forth in this Section 15.03 and Exhibit K, which rates and
charges shall be pro-rated and offset if any other tenant or tenants of the
Building located on the same Multi-Tenant Floor request overtime HVAC for any
period for which Tenant requests the same. The rates and charges set forth on
Exhibit K are intended to reflect Landlord’s actual costs to provide Overtime
HVAC, as determined by Tenant as of the commencement date of the Original Lease.
If at any time either Landlord or Tenant believes that Exhibit K does not
properly reflect Landlord’s actual cost to provide Overtime HVAC, then Landlord
or Tenant, as the case may be, shall notify the other, and the parties shall in
good faith attempt to agree on a revised Exhibit K to be annexed to this lease.
If Landlord and Tenant are unable to agree on a revised Exhibit K, then either
Landlord and Tenant may submit the matter to expedited arbitration in accordance
with the provisions of Article 37. Tenant acknowledges and agrees that Landlord
shall have no liability or responsibility for any deviation in temperature,
humidity or related conditions if such deviation arises from (A) Tenant’s
effectuation of the distribution throughout the Premises of HVAC service from
the point(s) on each floor of the Premises at which the Building’s HVAC systems
meet the HVAC distribution systems of the Premises, (B) Tenant’s interior
partitioning or existing Tenant Alterations, or (C) any material deviation from
the assumptions set forth in Exhibit J. Tenant hereby acknowledges that it is
satisfied with the capacities of the existing HVAC system as of the date of this
lease; provided, however, that the foregoing shall not be deemed to waive
Landlord’s obligation to provide HVAC service in accordance with the provisions
of this Section 15.03.

(b) (i) Landlord hereby acknowledges that, as of the date of this lease, the
Premises are served by supplemental air-conditioning systems that include units
using both chilled water and condenser water. Tenant shall have the right during
the term of this lease to install and maintain additional supplemental
air-conditioning units in the Premises (which installation shall be performed in
accordance with all applicable Legal Requirements and any applicable provisions
of Article 11). At Tenant’s request, Landlord will make available chilled water
and/or condenser water (as required) for the operation of such supplemental
air-conditioning units in accordance with the following provisions of this
Section 15.03(b). Notwithstanding anything to the contrary contained in this
lease, Tenant shall not be required to pay any connection or tap-in fee in
connection with its access to such chilled water and/or condenser water.

(ii) Landlord will provide (at Tenant’s sole cost and expense as provided in the
last sentence of this Section), at a valve heretofore installed or installed by
Landlord, at Tenant’s sole cost and expense, at the chilled water riser on each
floor of the Premises, on a twenty four (24) hour per day, three hundred sixty
five (365)

 

79



--------------------------------------------------------------------------------

day per year basis, chilled water in an aggregate amount of up to
***[            ]***5 tons (“Tenant’s Chilled Water Allocation”); provided,
that, Tenant’s Chilled Water Allocation shall be reduced in the same proportion
as the rentable square foot area of any given Surrender Space bears to 1,401,609
(e.g., if the Surrender Space is comprised of 280,326 rentable square feet, then
Tenant’s Chilled Water Allocation shall be reduced by 20%); provided, further,
that in no event shall Tenant’s Chilled Water Allocation be less than the
Connected Chilled Water Tonnage. If Tenant requests chilled water capacity in
addition to Tenant’s Chilled Water Allocation, Landlord shall provide such
excess chilled water capacity to Tenant, at no additional charge (except as
provided in clause (D) below), provided that (A) this lease is in full force and
effect, (B) such additional chilled water capacity is, in Landlord’s judgment,
available for use by Tenant at the time that Tenant requests such additional
chilled water capacity without resulting in material alterations (unless Tenant
agrees to pay for the same in which event such material alteration shall not be
denied) in or damage to Building systems, (C) such additional chilled water
capacity is, in Landlord’s judgment, available for use by Tenant at the time
that Tenant requests such additional chilled water capacity without interfering
with the current and anticipated future needs of other tenants or occupants of
the Building, and (D) Tenant shall reimburse Landlord for the actual
out-of-pocket cost of any additional equipment required for the supply of such
additional chilled water capacity (provided that the costs of any contractors
retained by Landlord to perform such installation are commercially reasonable).
Tenant shall have the right, from time to time and at Tenant’s sole cost and
expense, to reallocate Tenant’s Chilled Water Allocation among the floors of the
Premises, and, in connection therewith, to increase the size of the supply and
return valves. Landlord shall provide chilled water in accordance with the
specifications set forth in Exhibit L-1 annexed hereto. In respect of its
consumption of chilled water during the term of this lease, Tenant shall pay to
Landlord an annual charge (“Tenant’s Chilled Water Payment”) equal to the
product of (1) the aggregate number of tons of chilled water required by
Tenant’s equipment that is connected to such chilled water (the “Connected
Chilled Water Tonnage”) during such Operating Year taking into account any and
all changes of such connected amounts during such Operating Year, multiplied by
(2) the rates set forth on Exhibit L-2 attached hereto. Commencing with
January 1 of the Operating Year 2006 and on January 1 of each Operating Year
thereafter, the Tenant’s Chilled Water Payment shall be increased or decreased
in accordance with Exhibit L-2 annexed hereto. The rates and charges set forth
on Exhibit L-2 are intended to reflect Landlord’s actual cost to provide chilled
water, as determined by Tenant as of the commencement date of the Original
Lease. If at any time either Landlord or Tenant believes that Exhibit L-2 does
not properly reflect Landlord’s actual cost to provide chilled water, then
Landlord or Tenant, as the case may be, shall notify the other, and the

 

5 The initial amount of Tenant’s Chilled Water Allocation is to be calculated by
taking the aggregate number of tons of chilled water required by Tenant’s
equipment that is connected to such chilled water as of the Restated
Commencement Date plus Tenant’s Share of 689 tons.

 

80



--------------------------------------------------------------------------------

parties shall in good faith attempt to agree on a revised Exhibit L-2 to be
annexed to this lease. Any dispute as to the determination of Tenant’s Chilled
Water Payment, including any dispute referred to in the preceding sentence, may
be submitted by either party to arbitration in accordance with Article 37.

(iii) Landlord shall provide to Tenant throughout the term of this lease, as and
when requested by Tenant, on a twenty four (24) hour per day, three hundred
sixty five (365) day per year basis for Tenant’s supplemental air-conditioning
units located in the Premises as of the date of this lease, and any other
supplemental air-conditioning units hereafter installed by Tenant and requiring
condenser water, condenser water from the Building’s condenser water tower in an
aggregate amount of up to ***[            ]***6 tons (“Tenant’s Condenser Water
Allocation”); provided, that, Tenant’s Condenser Water Allocation shall be
reduced in the same proportion as the rentable square foot area of any given
Surrender Space bears to 1,401,609 (e.g., if the Surrender Space is comprised of
280,326 rentable square feet, then Tenant’s Condenser Water Allocation shall be
reduced by 20%); provided, further, that in no event shall Tenant’s Condenser
Water Allocation be less than the Connected Condenser Water Tonnage. If Tenant
requests condenser water capacity in addition to Tenant’s Condenser Water
Allocation, Landlord shall provide such excess condenser water capacity to
Tenant, at no additional charge (except as provided in clause (D) below),
provided that (A) this lease is in full force and effect, (B) such additional
condenser water capacity is, in Landlord’s judgment, available for use by Tenant
at the time that Tenant requests such additional condenser water capacity
without resulting in material alterations (unless Tenant agrees to pay for the
same in which event such material alteration shall not be denied) in or damage
to Building systems, (C) such additional condenser water capacity is, in
Landlord’s judgment, available for use by Tenant at the time that Tenant
requests such additional condenser water capacity without interfering with the
current and anticipated future needs of other tenants or occupants of the
Building and (D) Tenant shall reimburse Landlord for the actual out-of-pocket
cost of any additional equipment required for the supply of such additional
condenser water capacity (provided that the costs of any contractors retained by
Landlord to perform such installation are commercially reasonable). Tenant shall
have the right, from time to time and at Tenant’s sole cost and expense, to
reallocate Tenant’s Condenser Water Allocation among the floors of the Premises,
and, in connection therewith, to increase the size of the supply and return
valves. Landlord shall provide condenser water in accordance with the
specifications set forth in Exhibit L-1 annexed hereto. In respect of the supply
of condenser water to the Premises during any Operating Year, Tenant shall pay
to Landlord an annual charge (“Tenant’s Condenser Water Payment”) equal to the
product of (1) the aggregate number of tons of condenser water required by
Tenant’s equipment that is connected to such condenser water (the “Connected
Condenser Water Tonnage”)

 

6 Tenant’s Condenser Water Allocation is to reflect Tenant’s Share of 2,051 tons
(which is the total estimated capacity).

 

81



--------------------------------------------------------------------------------

during such Operating Year taking into account any and all changes of such
connected amounts during such Operating Year, multiplied by (2) for such
reserved condenser water tonnage at the rates set forth on Exhibit M attached
hereto. Commencing with January 1 of the Operating Year 2006 and on January 1 of
each Operating Year thereafter, the Supplemental Condenser Water Charge shall be
increased or decreased in accordance with Exhibit M annexed hereto. The rates
and charges set forth on Exhibit M are intended to reflect Landlord’s actual
cost to provide condenser water, as determined by Tenant as of the commencement
date of the Original Lease. If at any time either Landlord or Tenant believes
that Exhibit M does not properly reflect Landlord’s actual cost to provide
condenser water, then Landlord or Tenant, as the case may be, shall notify the
other, and the parties shall in good faith attempt to agree on a revised Exhibit
M to be annexed to this lease. Any dispute as to the determination of Tenant’s
Condenser Water Payment, including any dispute referred to in the preceding
sentence, may be submitted by either party to arbitration in accordance with
Article 37.

15.04. Except as otherwise expressly provided in this lease, Landlord shall not
be required to provide any services to the Premises

15.05. Subject to the provisions of Section 35.04(b) and Articles 19 and 20,
Landlord reserves the right, without liability to Tenant and without it being
deemed a constructive eviction, to stop or interrupt any heating, elevator,
escalator, lighting, ventilating, air-conditioning, steam, power, electricity,
water, cleaning or other service and to stop or interrupt the use of any
Building facilities and systems at such times as may be necessary and for as
long as may reasonably be required by reason of accidents, strikes, or the
making of repairs, alterations or improvements, or inability to secure a proper
supply of fuel, gas, steam, water, electricity, labor or supplies, or by reason
of any other similar or dissimilar cause beyond the reasonable control of
Landlord. Subject to the provisions of Section 35.04(b) and Articles 19 and 20,
no such stoppage or interruption shall result in any liability from Landlord to
Tenant or entitle Tenant to any diminution or abatement of rent or other
compensation nor shall this lease or any of the obligations of Tenant be
affected or reduced by reason of any such stoppage or interruption. Except in
emergency circumstances, Landlord shall give Tenant at least thirty (30) days’
prior written notice of its intention to make any repairs, alterations or
improvements referred to in this Section 15.05 or any other stoppages of
services of which Landlord has prior notice and shall use reasonable efforts in
making such repairs, alterations or improvements and in dealing with such other
stoppages of service so as to minimize interference with Tenant’s business
operations, provided that Landlord shall not be required to perform any such
work on an overtime or premium-pay basis. Notwithstanding any provision of this
Section 15.05 to the contrary, Landlord shall be required to perform all
repairs, alterations, or improvements as referred to in this Section 15.05
during non-Regular Building Service Hours (except in emergency circumstances) if
the nature of such repair, alteration, or improvement is such as to customarily
be performed by landlords in Comparable Buildings during non-Regular Building
Service Hours (e.g., an electrical shutdown for the repair of a riser).

 

82



--------------------------------------------------------------------------------

15.06. Notwithstanding anything to the contrary contained in this lease, Tenant
shall have the right, subject to the terms and conditions of this Section 15.06
and the provisions of Section 11.05, to furnish certain additional services to
any portion of the Premises, including, without limitation, plant maintenance
and shall have the right to hire maintenance staff (including, without
limitation, full-time handymen and/or locksmiths) to support Tenant’s carpentry
and general maintenance needs with respect to the Premises (herein called
“Tenant Extra Services”). Tenant will advise Landlord of all contractors
(excluding Tenant’s employees and any personnel and employees of Tenant’s
Premises Manager) performing Tenant Extra Services (“Tenant’s Extra Service
Contractors”) but such Tenant Extra Service Contractors shall not be subject to
Landlord’s approval. The provisions of Section 11.06 shall apply to the
performance of the Tenant Extra Services by Tenant’s Extra Service Contractors.
The Tenant Extra Services shall be performed in such manner as not to interfere
with or delay, except to an immaterial extent, and as not to impose any
additional expense upon Landlord in connection with the operation of the
Building and if such interference or delay shall occur, Tenant, upon written
notice from Landlord, shall promptly instruct Tenant’s Extra Service Contractors
to modify the particular manner of performing the Tenant Extra Services which is
causing such interference or delay, and if any such additional expense shall be
incurred by Landlord as a result of the performance of the Tenant Extra Services
by Tenant’s Extra Service Contractors, Tenant shall pay such additional expense
as Additional Charges hereunder within thirty (30) days after its receipt of an
invoice therefor.

15.07. If and for so long as Landlord maintains a Building directory, Landlord,
at Tenant’s request, shall maintain listings on such directory of the names of
Tenant, or its permitted subtenants, assignees, affiliates, or entities in
occupancy of portions of the Premises and the names of any of their officers and
employees, provided that the names so listed shall not use more than Tenant’s
Share of the space on the Building directory (except to the extent to which such
Building directory is computerized in which event there shall be no such
limitation). The actual out-of-pocket cost to Landlord for making any changes in
such listings requested by Tenant shall be paid by Tenant to Landlord within
thirty (30) days after delivery of an invoice therefor. ***[As of the date of
this lease, there is no Building directory at the Building.]***7

15.08. Tenant shall have the right to tie into the fire safety system, which
tie-in will be performed by Landlord’s independent unaffiliated contractor at
Tenant’s cost and expense, which cost and expense shall not exceed the amount
that would otherwise be charged to Landlord by its contractor for such work if
such work was being performed for Landlord’s own account.

15.09. (a) Subject to the provisions of this lease (including, without
limitation, Article 11), Tenant may, at Tenant’s sole cost and expense, install,
maintain

 

7 Delete bracketed language if factually inaccurate as of the Commencement Date.

 

83



--------------------------------------------------------------------------------

and operate in a portion of the Premises ***[(including, without limitation, the
existing cafeteria located on the 3rd, 4th and 50th floors of the Building)]***8
a food preparation, service and/or dining facility (any of same herein referred
to as a “Dining Facility”) for use by Tenant and/or any persons claiming by,
through or under Tenant (including, without limitation, subtenants of Tenant),
including appropriate food and beverage preparation, handling, cooking, serving
and/or dining and/or other associated facilities, provided that (i) Tenant shall
comply with all applicable Legal Requirements with respect to such Dining
Facility and its operations, (ii) Tenant shall cause all food preparation areas
to be properly ventilated so that no odor shall emanate from the Premises to any
other portion of the Building, (iii) Tenant shall maintain such Dining Facility
in a clean and sanitary condition and free of refuse at all times, and shall be
responsible for providing any required exterminating services to the Premises
(including the Dining Facility), and (iv) Tenant shall bag all wet garbage and
place the same in containers that prevent the escape of odor. All of the
provisions of this lease shall be applicable to the installation, maintenance
and operation of the Dining Facility.

(b) Tenant shall install all necessary flues and other means of ventilation and
fire suppression for the proper exhausting of fumes and odors from the Dining
Facility ***[(and the existing kitchen on the 3rd, 4th and 50th floors are
deemed to meet the requirements of this sentence, provided that nothing herein
shall reduce or diminish Tenant’s obligation to comply with Legal Requirements
and the other provisions of this lease with respect to such kitchen)]***.
Subject to the following provisions of this Section 15.09(b), Landlord will
provide Tenant, at Tenant’s request and at no out-of-pocket cost or expense to
Landlord, with adequate shaft space for an exhaust for the Dining Facility
***[(including, without limitation, the shaft space which currently services the
Dining Facility located on the 3rd, 4th and 50th floors of the Building)]***,
provided that with respect to any additional shaft space such shaft space is, in
Landlord’s judgment, available for use by Tenant at the time that Tenant
requests same without violating any applicable Legal Requirements, resulting in
material alterations in or damage to the Building or posing any risk to the
safety of the occupants thereof, and taking into account the needs of Landlord
and other current and future occupants of the Building with respect to such
shaft space. Any work performed by Tenant pursuant to this Section 15.09(b)
shall be performed by Tenant, in accordance with Article 11 hereof.

(c) If Tenant shall require electrical capacity beyond that set forth in
Section 14.04 hereof in connection with Tenant’s installation and operation of
the Dining Facility, Landlord shall, at no out-of-pocket cost or expense to
Landlord, provide such additional capacity to Tenant at Tenant’s request,
provided that (i) the provision of such additional capacity would not violate
any applicable Legal Requirements, (ii) such additional capacity is, in
Landlord’s judgment, available for use by Tenant at the time

   

 

8 Delete bracketed language if these facilities do not constitute part of the
Premises as of the Commencement Date.

 

84



--------------------------------------------------------------------------------

that Tenant requests such additional capacity without resulting in material
alterations in or damage to the Building or posing any risk to the safety of the
occupants thereof, (iii) the aggregate electrical capacity made available to the
Premises shall not exceed Tenant’s pro rata share of the electrical capacity of
the Building (as reasonably calculated by Landlord, it being agreed that
Landlord may allocate shares of electrical capacity to vacant space in the
Building) and (iv) Tenant shall reimburse Landlord for the actual out-of-pocket
costs incurred by Landlord to provide such additional capacity. Landlord makes
no warranty or representation as to (A) the likelihood that Tenant will be able
to obtain such additional capacity and/or the amounts thereof that Tenant may be
able to obtain, (B) whether obtaining such additional capacity will require the
installation of additional equipment or facilities or (C) the magnitude of the
costs that may be incurred by Tenant in connection with obtaining such
additional capacity. Landlord shall have no liability to Tenant, this lease
shall remain in full force and effect, the obligations of Tenant shall not be
reduced or diminished, and Tenant shall not be entitled to any reduction in or
credit against the rents payable by Tenant hereunder, in the event that Tenant
is unable to obtain such additional capacity or is unable to obtain such
additional capacity in the amounts thereof that Tenant may have anticipated, or
in the event that the costs incurred by Tenant in connection with obtaining such
additional capacity exceed the amounts theretofore anticipated.

(d) Tenant shall continue to have the right to obtain gas service for the Dining
Facility directly from Consolidated Edison and Tenant shall pay all charges in
connection with such gas service directly to Consolidated Edison. Tenant shall,
at Tenant’s sole cost and expense, perform any work as may be required to supply
such gas service, which work will be performed by Tenant, in accordance with the
provisions of Article 11. Landlord shall have no obligation to perform any work
or incur any expense in order to assist Tenant in obtaining gas service for the
Dining Facility, and Landlord shall not in any way be liable or responsible to
Tenant for any loss, damage or expense which Tenant may sustain or incur if
(i) the supply of gas service to the Premises is temporarily interrupted or
(ii) gas service is not available or the quantity or character thereof is not
suitable for Tenant’s requirements, except to the extent resulting from
Landlord’s willful misconduct or gross negligence.

15.10. Landlord shall, upon prior reasonable request of Tenant, allow Tenant
reasonable access to the common areas of the Building which are non-leasable
such as mechanical rooms and floors and vertical shafts and to other areas of
the Building adjacent to the Premises as may be necessary in connection with the
performance of Tenant’s obligations under this lease or the performance of
Alterations or the repair and maintenance of Tenant’s Property and/or Tenant’s
FF&E. All access by Tenant shall be subject to the supervision and control of
Landlord and to Landlord’s reasonable safeguards for the security and protection
of the Building, the Building equipment, and installations and equipment of
other tenants of the Building (or other persons). To the extent that Landlord
provides an engineer or other Building representative to accompany Tenant’s
employees and/or contractors for the duration of Tenant’s access. Landlord

 

85



--------------------------------------------------------------------------------

shall provide such engineer or Building representative without additional charge
to Tenant, provided that it does not require more than a reasonable amount of
time (failing which Landlord shall be entitled to assess a reasonable additional
charge) and further provided that the foregoing shall not be deemed to prohibit
Landlord from including the salary of such engineer or Building representative
in Operating Expenses subject to and in accordance with the provisions of
Article 3. The provisions of this Section 15.10 shall not apply to any Retained
Common Areas, to which Tenant shall have exclusive use and access.

15.11. Intentionally Omitted.

15.12. (a) (i) Annexed hereto as Exhibit N are the specifications for the
Building-wide security system as of the date of this lease. It is understood
that over time, Landlord may, at its sole cost and expense, modify such system,
but the modifications shall not reduce, in any material respect, the level of
security within the Building as contemplated by Exhibit N. Moreover, any
modifications shall at all times be befitting a Comparable Building taking into
account the environment in around the area in which the Building is situated as
well as the prevailing security threat levels, in general, and to Tenant and any
of Tenant’s Affiliates, in particular (collectively herein called the “Security
Threat Level”). Landlord will notify Tenant before modifying the Building
security system, but Landlord may implement any modifications to such system in
its sole judgment, provided that the modifications are, as stated in the
preceding sentence, befitting a Comparable Building taking into account the
environment in and around the area in which the Building is situated and the
Security Threat Level, exclusive of any such modifications implemented solely
for the benefit of a specific tenant of the Building. In connection with the
foregoing, Landlord will immediately notify Tenant of any and all advisories,
notices, warnings and other security alerts impacting the Building received by
Landlord from any governmental authority which Landlord is not prohibited from
making available to third parties by any governmental authority.

(ii) At the request of Tenant, Landlord shall meet, or cause the managing agent
of the Building to meet, if applicable, with Tenant and Tenant’s representatives
to keep Tenant advised as to the status of the Building security system and the
strategies employed or to be employed by Landlord in connection therewith, and
Landlord shall consider any recommendations of Tenant and/or any of Tenant’s
representatives with respect to the same and/or the security with respect to the
Building in general, but in no event shall Landlord be obligated to follow any
such recommendations unless Landlord consents to same, such consent not to be
unreasonably withheld or delayed, and Tenant shall agree to reimburse Landlord
(as Additional Charges) for any reasonable incremental increase in the
out-of-pocket costs and expenses incurred by Landlord in connection with the
implementation of any such Tenant and/or Tenant representative recommendation if
and to the extent any such costs and expenses cannot be included as an Operating
Expense in this lease and/or any other lease for space in the Building, provided
that, except to the extent that same are included in Operating

 

86



--------------------------------------------------------------------------------

Expenses pursuant to the provisions of Article 3 hereof, Tenant shall have no
obligation to reimburse Landlord for any such incremental increase in costs and
expenses to the extent same are attributable to security systems and measures
that are customarily in place in Comparable Buildings in and around the area
where the Building is situated (including midtown Manhattan) or are otherwise
reasonably necessary in the Building.

(b) Notwithstanding anything to the contrary contained in this lease, Tenant
shall have the right, at Tenant’s sole cost and expense, (i) to retain security
guards for purposes of patrolling the Premises and other portions of the
Building subject to and in accordance with the provisions of Exhibit N and
(ii) so long as Tenant satisfies the Minimum Leasing Requirement, to place the
podium and the ancillary equipment with respect thereto, as shown on Exhibit O,
in the Building lobby in the general location as more particularly shown on
Exhibit O and station a security guard or guards at such podium. Landlord agrees
to reasonably cooperate with Tenant in connection with Tenant’s security program
with respect to the Premises (e.g., evacuation drills), provided that Tenant
shall reimburse Landlord (as Additional Charges) for the reasonable
out-of-pocket costs and expenses incurred by Landlord in connection with such
cooperation within thirty (30) days after demand therefor.

(c) Landlord and Tenant agree and acknowledge that (i) as of the date of this
lease the security system located in the Lobby Premises and certain other
security systems (e.g., access control, CCTV and camera systems) as of the date
of this lease services both the Premises and the balance of the Building,
(ii) Landlord and Tenant each desire to bifurcate such security system in a
manner mutually agreeable to Landlord and Tenant so as to create two
(2) separate and independent security systems, one which shall service the
entire Building and one which shall service only the Premises, (iii) Tenant
shall, at its sole cost and expense and within a reasonable period of time after
the date of this lease, perform such work to the security system which is
required to create such independent security system for the Premises and
Landlord shall, at its sole cost and expense and within a reasonable period of
time after the date of this lease, perform such work to the security system
which is required to create such independent security system for the Building
and (iv) Landlord and Tenant shall cooperate with each other in good faith in
order to create their respective security systems and coordinate their
respective work in accordance with good construction practice.

15.13. (a) Subject to the provisions of this Section 15.13, Tenant will have the
right, during the term of this lease, at Tenant’s sole cost and expense, to
arrange for its own telecommunications services to be brought into the Building
and distributed directly to the floors on which the Premises are located. If
Tenant desires to contract for the provision of telecommunications services with
a supplier (“Tenant’s Telecommunications Provider”) other than the supplier
providing telecommunications services to the Building, Tenant shall have the
right to do so. Tenant shall not be required to pay any fee to Landlord in
consideration for Landlord permitting Tenant’s Telecommunications Provider to
have access to the Building and the riser and shaft space

 

87



--------------------------------------------------------------------------------

thereof for such purpose, and Tenant’s Telecommunications Provider will not be
charged a fee for such access as is required to provide telecommunications
services exclusively to Tenant and any permitted occupants of the Premises.
Tenant’s Telecommunications Provider will be permitted access to the risers of
the Building in order to install Tenant’s telecommunications cabling and
conduits, subject to availability of space in the risers for such purpose at the
time Tenant requests such access. If no space shall then be available in the
risers of the Building, Tenant shall have the right to install additional risers
in the Building for such purpose (which installation shall be performed in
accordance with all applicable Legal Requirements and any applicable provisions
of Article 11 after Tenant has removed all of its inactive cable from the
risers, and Landlord shall cooperate with Tenant to locate appropriate paths for
the installation of such additional risers to the extent it is feasible to do
so.

(b) Landlord and Tenant hereby acknowledge that Tenant currently maintains an
internal telecommunications room within a portion of the Premises and Landlord
agrees that (i) Tenant will have a right of access to any other portions of the
Building outside the Premises that may contain equipment or conduits installed
in connection with Tenant’s telecommunications systems (herein collectively
called “Tenant’s Other Telecommunications Installations”) taking into account,
however, the rights of third parties in and such other portions of the Building,
and (ii) Tenant will have access to Tenant’s Other Telecommunications
Installations on a twenty-four (24) hour per day, seven (7) day per week basis
(subject to Landlord’s reasonable security and safety measures and except in
emergency circumstances or during temporary shutdowns as permitted by and
subject to the provisions of this lease; provided, that, such security and
safety measures shall not include any requirement that Tenant be accompanied by
an engineer or other Building representative designated by Landlord.

15.14. (a) Tenant shall have the right, at no additional charge to Tenant
(except as otherwise expressly provided in this lease and as set forth below),
to use (i) in common with Landlord and other tenants and occupants of the
Building, the riser and shaft space in the core of the Building (herein called
the “Initial Riser/Shaft Space”) for the installation of conduits, risers,
telecommunications cabling and/or computer cabling or any other equipment that
may be lawfully, or is currently, installed therein (herein collectively called
“Tenant’s Riser/Shaft Space Equipment”) and (ii) mechanical space (herein called
the “Initial Mechanical Space”) for the installation of any mechanical,
electrical and ancillary equipment that may be lawfully, or is currently,
installed therein (herein collectively called “Tenant’s Mechanical Equipment”).
Upon Tenant’s written request, Landlord will provide to Tenant such additional
riser space, shaft space and/or mechanical space that Tenant may require from
time to time (herein collectively called, the “Additional Riser/Shaft/Mechanical
Space”), subject to Landlord’s reasonable safety measures and compliance with
any applicable Legal Requirements and provided that such Additional
Riser/Shaft/Mechanical Space is available and that the provision of such
Additional/Riser Shaft/Mechanical Space will not, in Landlord’s reasonable
judgment, interfere with the needs of other

 

88



--------------------------------------------------------------------------------

present or future tenants or occupants of the Building or have an adverse impact
on any services provided to the Building. The Initial Riser/Shaft Space, the
Initial Mechanical Space and the Additional Riser/Shaft/Mechanical Space are
herein collectively called the “Equipment Space,” and Tenant’s Riser/Shaft Space
Equipment, Tenant’s Mechanical Equipment are herein collectively called
“Tenant’s Equipment”. The installation of Tenant’s Equipment shall be performed
in accordance with Article 11 hereof. Any additional mechanical space shall be
provided to Tenant at no cost.

(b) For purposes of installing, servicing or repairing Tenant’s Equipment,
Tenant shall have reasonable access to the Equipment Space upon prior reasonable
request of Landlord. All access by Tenant to the Equipment Space shall be
subject to the supervision and control of Landlord and to Landlord’s reasonable
safeguards for the security and protection of the Building, the Building
equipment, and installations and equipment of other tenants of the Building (or
other persons) as may be located in the risers and shafts and mechanical space
of the Building. To the extent that Landlord provides an engineer or other
Building representative to accompany Tenant’s employees and/or contractors for
the duration of Tenant’s access to the Equipment Space, Landlord shall provide
such engineer or Building representative without additional charge to Tenant,
provided that it does not require more than a reasonable amount of time (failing
which Landlord shall be entitled to assess a reasonable additional charge) and
further provided that the foregoing shall not be deemed to prohibit Landlord
from including the salary of such engineer or Building representative in
Operating Expenses subject to and in accordance with the provisions of Article
3.

(c) Tenant agrees that Tenant will pay for all electrical service required in
connection with Tenant’s Equipment in accordance with Article 14, and Tenant
further agrees that such electric service shall feed off the same supply of
electrical energy furnished to the Premises or be separately submetered as
provided in Article 14.

(d) Tenant, at Tenant’s sole cost and expense, agrees to promptly and faithfully
obey, observe and comply with all Legal Requirements in any manner affecting or
relating to Tenant’s installation, repair, maintenance and operation of Tenant’s
Equipment. Tenant, at Tenant’s sole cost and expense, shall secure and
thereafter maintain all permits and licenses, if any, required for the
installation and operation of Tenant’s Equipment.

(e) Tenant, at Tenant’s sole cost and expense, shall promptly repair any and all
damage to the Equipment Space and to any other part of the Building caused by or
resulting from the installation, maintenance and repair, operation or removal of
Tenant’s Equipment and, in the event that Tenant elects (or is required, subject
to the provisions of this lease) to remove any of Tenant’s Equipment prior to
the expiration of the term of this lease, Tenant shall restore all affected
areas to their condition as existed prior to the installation of Tenant’s
Equipment, subject to normal wear and tear and damage for which Landlord is
responsible for hereunder.

 

89



--------------------------------------------------------------------------------

15.15. Tenant shall have the right, subject to the provisions of Section 11.04,
at any time and from time to time, to retain an independent contractor, which
may not be an employee of Tenant, to manage and supervise the daily operation of
the Premises and the facilities of the Premises and to act as Tenant’s
Designated Representative (herein called “Tenant’s Premises Manager”). Landlord
agrees and acknowledges that Tenant’s Premises Manager may retain, subject to
the provisions of Section 11.04, employees in connection with the performance of
its duties for Tenant and that the retaining by Tenant’s Premises Manager of
employees shall not be deemed to decrease the obligations of Landlord under this
lease.

15.16. Tenant shall have the right throughout the term of this lease to use, in
common with Landlord and other tenants of the Building, the services provided by
the messenger center operated by Landlord in the loading dock area of the
low-rise Building (herein called the “Messenger Center”; such services are
herein called the “Messenger Center Services”). Tenant acknowledges that the
Messenger Center is operated, and the Messenger Center Services are provided, by
a third-party provider employed by Landlord for such purpose (herein called
“Landlord’s Messenger Center Vendor”). In the event that Tenant shall require
the Messenger Center Services during hours in addition to those hours during
which Landlord’s Messenger Center Vendor shall operate the Messenger Center and
provide the Messenger Center Services to tenants of the Building, as determined
by Landlord and Landlord’s Messenger Center Vendor in their sole discretion from
time to time (such additional hours are herein called the “Extended Messenger
Center Hours”), Landlord shall use commercially reasonable efforts to cause
Landlord’s Messenger Center Vendor to operate the Messenger Center and to
provide the Messenger Center Services during such Extended Messenger Center
Hours, provided that Landlord shall have no liability to Tenant and Tenant’s
obligations to Landlord hereunder shall not be diminished in any way if Landlord
is unable to obtain the agreement of Landlord’s Messenger Center Vendor to
operate the Messenger Center and to provide the Messenger Center Services during
such Extended Messenger Center Hours, and provided further that Tenant shall
(a) pay all additional incremental actual out-of-pocket costs incurred as a
result of the operation of the Messenger Center and the provision of the
Messenger Center Services during such Extended Messenger Center Hours and
(b) reimburse Landlord for all costs incurred by Landlord in connection with
such efforts, which costs shall be payable by Tenant to Landlord as Additional
Charges hereunder within thirty (30) days after demand. Landlord shall have the
right to reconfigure or relocate the Messenger Center, provided and on the
condition that such reconfiguration and/or relocation will not (i) result in any
increased costs to Tenant or diminution in the level of services provided to
Tenant, in either case except to a de minimis extent, and (ii) the Messenger
Center will not be relocated to any portion of the Building that would result in
outside messengers having access to the elevators or stairways of the Building
or otherwise compromise the existing level of security of the Building and the
Premises that is in place as of the date that the bifurcation of the security
systems as contemplated under Section 15.12(c) is completed.

 

90



--------------------------------------------------------------------------------

15.17. Notwithstanding anything to the contrary contained in this Article 15, in
the case of any conflict or inconsistency between the terms and conditions
contained in this Article 15 and Article 46, the provisions of Article 46 shall
control.

ARTICLE 16

Access; Signage; Name of Building

16.01. Except for the space within the inside surfaces of all walls, hung
ceilings, floors, windows and doors bounding the Premises, and, except as
otherwise provided in this lease, all of the Building, including, without
limitation, exterior and atrium Building walls, core corridor walls and doors
and any core corridor entrance, any terraces or roofs adjacent to the Premises,
and any space in or adjacent to the Premises used for shafts, stacks, pipes,
conduits, fan rooms, ducts, electric or other utilities, sinks or other Building
facilities, and the use thereof, as well as access thereto through the Premises
for the purposes of operation, maintenance, decoration and repair, are reserved
to Landlord and persons authorized by Landlord, with respect to portions of the
foregoing located outside the Premises.

16.02. Landlord shall have the right, and Tenant shall permit Landlord or
Landlord’s agents or public utilities servicing the Building and persons
authorized by Landlord to install, erect, use and maintain pipes, ducts and
conduits in and through the Premises; provided that, (a) same are installed
within the interior of the walls of the Premises or above Tenant’s ceiling or,
if installed adjacent to the Premises or the ceiling thereof, such installations
shall be, at Landlord’s cost and expense, located in boxed enclosures and
appropriately furred, (b) same shall not impair Tenant’s decorations, layout or
use of the Premises or diminish its space (other than a de minimis amount) or
reduce its ceiling height and to the extent there is any loss of any rentable
square footage, Tenant’s Fixed Rent obligation, Tenant’s Share of Operating
Expenses and Taxes shall all be proportionately reduced, and (c) in performing
such installation work, Landlord shall use reasonable efforts to minimize
interference with Tenant’s use of the Premises without any obligation to employ
overtime services unless Tenant requests same and, except as otherwise provided
in this Section 16.02, reimburses Landlord for the actual, incremental,
reasonable, out-of-pocket costs in connection therewith. Notwithstanding the
provisions of this Section 16.02 to the contrary, Landlord shall be required to
perform all such work during non-Regular Building Service Hours if the nature of
such work is such as to customarily be performed by landlords in Comparable
Buildings during non-Regular Building Service Hours (e.g., an electrical
shutdown for the repair of a riser). Any damage to the Premises resulting from
Landlord’s exercise of the foregoing right shall be repaired and the Premises
restored to its condition prior to such damage promptly by and at the expense of
Landlord.

16.03. Landlord and persons authorized by Landlord shall have the right, upon
reasonable advance notice, except in cases of emergency, to enter and/or pass

 

91



--------------------------------------------------------------------------------

through the Premises at reasonable times to examine the same, show the Premises
to actual and prospective Superior Mortgagees or investors, or prospective
purchasers of the Building and their respective agents and representatives,
provided Landlord shall use reasonable efforts to minimize any interference with
Tenant’s business operations and shall be accompanied by a designated
representative of Tenant if Tenant shall have made such representative
available. In addition, Landlord and persons authorized by the Landlord shall
have the right, upon reasonable advance notice, except in cases of emergency, to
enter and/or pass through the Premises at reasonable times provided the Landlord
shall use reasonable efforts to minimize any interference with Tenant’s business
operations and shall be accompanied by a designated representative of Tenant if
Tenant shall have made such representative available, (a) to make such repairs,
alterations, additions and improvements in or to the Premises and/or the
Building or its facilities and equipment as the Landlord or persons authorized
by the Landlord, is or are required or permitted to make, and (b) to read any
utility meters located therein. The Landlord and such authorized persons shall
be allowed to take all materials into and upon the Premises that may reasonably
be required in connection therewith, without any liability to Tenant and without
any reduction of Tenant’s covenants and obligations hereunder except as may be
expressly provided to the contrary elsewhere in this lease; provided, however,
that to the extent reasonably practicable, the Landlord shall not cause or
permit such materials to be stored in the Premises overnight. Notwithstanding
any provision of this Article 16 to the contrary, the Landlord shall be required
to perform all repairs, alterations, additions and improvements as referred to
in clause (a) above during non-Regular Building Service Hours if the nature of
any such repair, alteration, addition or improvement is such as to customarily
be performed by landlords in Comparable Buildings during non-Regular Building
Service Hours (e.g., an electrical shutdown for the repair of a riser).
Notwithstanding any of the foregoing, Landlord acknowledges that Tenant may,
from time to time, have certain security or confidentiality requirements such
that portions of the Premises shall be locked and/or inaccessible to persons
unauthorized by Tenant and such areas will not be made available to Landlord
except in the case of an emergency (herein called “Secure Areas”).

16.04. If at any time any windows of the Premises are either temporarily
darkened or obstructed by reason of any repairs, improvements, maintenance
and/or cleaning in or about the Building (or permanently darkened or obstructed;
provided, however, that Landlord shall not permanently darken or obstruct the
windows unless required to do so by law), or if any of such windows are
permanently closed, darkened or bricked-up by reason of any construction upon
property adjacent to the Real Property by parties other than Landlord or any
affiliate of Landlord (but unrelated to the Building) or if any part of the
Building, other than the Premises, is temporarily or, if required by law,
permanently closed or inoperable, the same shall be without liability to
Landlord and without any reduction or diminution of Tenant’s obligations under
this lease unless and except as otherwise expressly provided in this lease;
provided, however, that Tenant shall share equitably in any payment or award
made or granted to Landlord in connection therewith.

 

92



--------------------------------------------------------------------------------

16.05. During the period of fifteen (15) months prior to the Expiration Date,
Landlord and persons authorized by Landlord may exhibit the Premises to
prospective tenants at reasonable times. Landlord shall give Tenant reasonable
prior notice of any entry pursuant to this Section 16.05 and shall use
reasonable efforts to minimize any interference with Tenant’s business
operations and use of the Premises and shall be accompanied by a designated
representative of Tenant if Tenant shall have made such representative available
to Landlord. Notwithstanding the foregoing, Landlord acknowledges that Tenant
may, from time to time, designate Secure Areas and such areas will not be made
available to Landlord except in the case of an emergency.

16.06. Tenant shall have access to the Premises on a twenty-four
(24) hour-per-day, seven (7) day-per-week basis.

16.07. Tenant shall have the right, at Tenant’s sole cost and expense, to
install and operate a security system as Tenant shall determine (“Tenant’s
Security System”). Landlord shall cause its security system to be compatible and
coordinated with Tenant’s Security System. Landlord shall not make any change to
Landlord’s security system which would adversely affect Tenant’s Security System
or which would cause Tenant’s Security System to no longer be compatible and/or
coordinated with Landlord’s security system. Tenant’s Security System may
include, without limitation (a) the installation of proximity card readers at
locations on each floor of the Premises, (b) monitoring of the elevators and/or
fire stairs serving the Premises, and (c) guards and/or surveillance equipment
covering the exterior perimeter of the Building. Upon Tenant’s request, Landlord
shall cooperate with Tenant in all reasonable respects to facilitate the use of
Tenant’s Security System and the compatibility and coordination thereof with
Landlord’s current security system and any modification, upgrade or replacement
thereof (e.g., by combining Tenant’s proximity cards with any required Building
identification); provided, however, that the cost of such cooperation and
coordination, and any equipment required to be installed in connection
therewith, shall be at Tenant’s sole cost and expense. Except with respect to
Secure Areas, Tenant shall provide Landlord with a master key and/or a master
card key for the Premises.

16.08. So long as the Minimum Leasing Requirement is met and subject to the
provisions of this Section 16.08, Tenant shall control, and shall have all
rights to, any and all signs, banners, flags, monuments, kiosks or other means
whatsoever of identifying any party, including, without limitation, any occupant
or owner of any portion of the Building placed in, on or about the Building
(collectively, “Signage”); provided, that, (i) Tenant shall not change or
install any signage on the exterior of the Building, including the “Citi” signs
located on all or any of the four elevations of the roof-top set back on the
52nd floor of the Building or (herein collectively called “Exterior Signage”)
other than to reflect the name of any entity that is a Citibank Tenant and/or
its Affiliates, (ii) if at any time the Premises consist of less than 1,250,000
rentable square feet but more than 250,000 rentable square feet, Tenant shall
not change the Exterior Signage, or install any additional Exterior Signage, to
reflect the name of any other entity other than

 

93



--------------------------------------------------------------------------------

Citibank, N.A. or Citigroup or the name by which either of such entities may be
known in the future whether as a result of a name change resulting from a
merger, reorganization, reorganization, sale of assets or otherwise, including a
corporate name change not involving any of the aforementioned transactions
(collectively a “Citi Name”), (iii) if at any time the Premises consist of less
than 250,000 rentable square feet but more than 150,000 rentable square feet,
Landlord shall have the right to cause Tenant, at Tenant’s sole cost and
expense, to remove its Exterior Signage, in which case, subject to Tenant’s
failure to meet the Minimum RSF Requirement, neither Landlord or Tenant shall
have any rights with respect to Exterior Signage, and (iv) if at any time the
Premises consist of less than 150,000 rentable square feet (the 150,000 rentable
square feet threshold is herein called the “Minimum RSF Requirement”), Landlord
shall have all rights with respect to the Exterior Signage subject only to Legal
Requirements. Notwithstanding the foregoing, the respective of rights of
Landlord and Tenant to install and thereafter maintain (at such respective
parties’ cost and expense (i.e., such cost may not be included in Operating
Expenses) signage identifying other tenants of Office Floors in the lobby of the
Building shall be fair and equitably determined taking into account the size of
the premises (including the Premises) being leased to tenants (including
Tenant); it being understood and agreed that in no event shall any signage in
the lobby of the Building which identifies other tenants or occupants of the
Building be larger or more prominent than Tenant’s lobby signage, except to the
extent the rentable square footage of such tenant’s premises exceeds that of the
Premises. For so long as the Minimum Leasing Requirement is met, the design,
font, size, color, materials, finish and manner of installation of any such
signage shall be subject to Tenant’s prior approval, which approval shall not be
unreasonably conditioned, withheld or delayed. If at any time the Minimum RSF
Requirement is not satisfied, Tenant’s rights to Signage shall be commensurate
with those, if any, of other tenants (of similar credit) leasing comparable
space in the Building. Landlord and Tenant shall promptly execute and deliver
any documents as may be required in the exercise of the rights set forth in this
Section 16.08.

16.09. Landlord and Tenant hereby acknowledge that the Building is currently
designated and known as both “One Court Square” and “Citicorp At Court Square”.
For so long as the Minimum RSF Requirement is met, Landlord hereby agrees that
it shall not change the name of the Building or the designated address of the
Building without the prior written approval of Tenant (which approval may be
granted or withheld in Tenant’s sole discretion). For so long as the Minimum
Leasing Requirement is met, Tenant may, without Landlord’s consent, change the
name of the Building to reflect the name of any Citibank Tenant and/or its
Affiliates; provided, that in the case the Premises consist of less than
1,250,0000 rentable square feet, Tenant may only change the name of the Building
to reflect a Citi Name. Notwithstanding anything to the contrary contained
herein, Tenant shall have the right to include in any Extension Election Notice
given in accordance with the provisions of Article 36 an election (herein called
the “Naming Rights Election”) to relinquish all of Tenant’s rights set forth in
this Section 16.09 with respect to the naming of the Building or all or any
portion (as determined by Tenant) of Tenant’s rights to Signage set forth in
Section 16.08 or both of said naming rights and

 

94



--------------------------------------------------------------------------------

rights to Signage designated by Tenant (herein as applicable called the “Naming
Rights”), in which event (i) the Naming Rights shall expire and come to an end
on the day immediately preceding the commencement date of the Extension Term
immediately following the giving of such Extension Election Notice and (ii) the
value of the Naming Rights relinquished shall be taken into account in
determining the Market Value Rent for such Extension Term in accordance with the
provisions of Section 36.06. In the event that Tenant does not exercise the
Naming Rights Election, the applicable provisions of Article 36 hereof shall
govern.

ARTICLE 17

Notice of Occurrences

17.01. Tenant shall give prompt notice to Landlord of (a) any occurrence in or
about the Premises for which Landlord might be liable, (b) any fire or other
casualty in the Premises for which Landlord is required to maintain insurance or
is otherwise material, and (c) any material damage to or defect in any part or
appurtenance of the Building’s sanitary, electrical, heating, ventilating,
air-conditioning, elevator or other systems located in or passing through the
Premises or any part thereof, if and to the extent that Tenant shall have
knowledge of any of the foregoing matters.

ARTICLE 18

Non-Liability and Indemnification

18.01. (a) Neither Landlord (except to the extent expressly set forth in this
lease) any affiliate of Landlord or any Superior Mortgagee, nor any direct or
indirect partner, member, trustee, managing agent, beneficiary, director,
officer, shareholder, principal, agent, servant or employee of Landlord or of
any affiliate of Landlord or any Superior Mortgagee (in any case whether
disclosed or undisclosed) (each of the foregoing being sometimes referred to
herein as a “Landlord Party”), shall be liable to Tenant for any loss, injury or
damage to Tenant or to any other person, or to its or their property,
irrespective of the cause of such injury, damage or loss, nor shall the
aforesaid parties be liable for any damage to property of Tenant or of others
entrusted to employees of Landlord, nor for loss of or damage to any such
property by theft or otherwise; provided, however, that subject to the
provisions of Section 9.04 and Section 35.03, nothing contained in this
Section 18.01(a) shall be construed to exculpate Landlord for loss, injury or
damage to the extent caused by or resulting from the negligence of Landlord, its
agents, servants, employees and contractors in the operation and maintenance of
the Premises and Real Property. Further, no Landlord Party shall be liable,
(i) for any such damage caused by other tenants or persons in, upon or about the
Building or Real

 

95



--------------------------------------------------------------------------------

Property; or (ii) even if negligent, for indirect, consequential, special,
punitive, exemplary, incidental or other like damages arising out of any loss of
use of the Premises or any equipment, facilities or other Tenant’s Property
therein by Tenant or any person claiming through or under Tenant.

(b) Neither Tenant (except to the extent expressly set forth in this lease), any
Affiliate of Tenant, nor any direct or indirect partner, member, trustee,
managing agent, beneficiary, director, officer, shareholder, principal, agent,
servant or employee of Tenant (in any case whether disclosed or undisclosed)
(each of the foregoing being sometimes referred to herein as a “Tenant Party”),
shall be liable to Landlord for any loss, injury or damage to Landlord or to any
other person, or to its or their property, irrespective of the cause of such
injury, damage or loss, nor shall the aforesaid parties be liable for any damage
to property of Landlord or of others entrusted to employees of Tenant, nor for
loss of or damage to any such property by theft or otherwise; provided, however,
that subject to the provisions of Section 9.04 and Section 35.03, nothing
contained in this Section 18.01(b) shall be construed to exculpate Tenant for
loss, injury or damage to the extent caused by or resulting from the negligence
of Tenant, its agents, servants, employees and contractors in the operation or
maintenance of the Premises. Further, no Tenant Party shall be liable, (i) for
any such damage caused by other tenants or persons in, upon or about the
Building or Real Property; or (ii) even if negligent, for indirect,
consequential, special, punitive, exemplary, incidental or other like damages
arising out of any loss of use of Premises or any equipment, facilities or other
property of Landlord by Landlord or any person claiming through or under
Landlord (including, without limitation, damages for lost profits or
opportunities, or the loss by foreclosure, deed in lieu, or otherwise, of all or
any portion of Landlord’s interest in the Premises).

18.02. Subject to the terms of Section 9.04 relating to waivers of subrogation
(to the extent that such waivers of subrogation shall be applicable in any
case), Tenant shall indemnify and hold harmless each Landlord Party from and
against any and all claims arising from or in connection with (a) the occupancy,
conduct or management of the Premises or of any business therein, or any work or
thing whatsoever done, or any condition created (other than by Landlord, its
agents, employees or contractors) in or about the Premises during the term of
this lease; (b) any act, omission (where there is an affirmative duty to act) or
negligence of Tenant or any of its subtenants or licensees or its or their
partners, directors, principals, shareholders, officers, agents, employees or
contractors; (c) any accident, injury or damage whatever (except to the extent
caused by the negligence or willful misconduct of Landlord or its agents,
employees, or contractors) occurring in, at or upon the Premises; and (d) any
breach or default by Tenant in the full and prompt payment and performance of
Tenant’s obligations under this lease. In case any action or proceeding be
brought against Landlord and/or any Landlord Parties by reason of any such
claim, Tenant, upon notice from Landlord or such Landlord Party, shall resist
and defend such action or proceeding by counsel reasonably satisfactory to
Landlord and such Landlord Party. Provided that Tenant complies with the
requirements of this Section with respect to any third-party

 

96



--------------------------------------------------------------------------------

claim, Tenant shall not be liable for the costs of any separate counsel employed
by Landlord or any Landlord Party with respect thereto. If the issuer of any
insurance policy maintained by Tenant and meeting the applicable requirements of
this lease shall assume the defense of any such third-party claim, then Landlord
and such Landlord Party shall permit such insurance carrier to defend the claim
with its counsel and (i) neither Landlord nor any Landlord Party shall settle
such claim without the consent of the insurance carrier (unless such settlement
would relieve Landlord or such Landlord Party of all liability for which Tenant
or its insurance carrier may be liable hereunder and Tenant and its insurance
carrier shall have no liability for such settlement), (ii) Tenant shall have the
right to settle such claim without the consent of Landlord if Landlord and each
Landlord Party and their respective insurance carriers would be relieved of all
liability in connection therewith, (iii) Landlord and each applicable Landlord
Party shall reasonably cooperate, at Tenant’s expense, with the insurance
carrier in its defense of any such claim, and (iv) Tenant shall not be liable
for the costs of any separate counsel employed by Landlord or any Landlord
Party. In no event shall Tenant be liable for indirect, consequential, special,
punitive, exemplary, incidental or other like damages (including, without
limitation, damages for lost profits or opportunities, or the loss by
foreclosure, deed in lieu, or otherwise, of all or any portion of Landlord’s
interest in the Premises). The provisions of the preceding four sentences shall
apply with full force and effect to any obligation of Tenant contained in this
lease to indemnify Landlord and/or all Landlord Parties, without respect to
whether such indemnification obligation is set forth in this Article 18 or
elsewhere in this lease.

18.03. Notwithstanding anything contained in Section 18.01 to the contrary and
subject to the terms of Section 9.04 relating to waivers of subrogation (to the
extent that such waivers of subrogation shall be applicable in any case),
Landlord shall indemnify and hold harmless each Tenant Party from and against
(a) any and all third-party claims arising from or in connection with any act,
omission (where there is an affirmative duty to act) or negligence of Landlord
and its partners, directors, principals, shareholders, officers, agents,
employees or contractors, and (b) any breach or default by Landlord in the full
and prompt performance of Landlord’s obligations under this lease; together with
all reasonable out-of-pocket costs, expenses and liabilities incurred in or in
connection with each such claim or action or proceeding brought thereon,
including, without limitation, all reasonable out-of-pocket attorneys’ fees and
expenses. In no event shall Landlord be liable for indirect, consequential,
special, punitive, exemplary, incidental or other like damages (including,
without limitation, damages for lost profits or opportunities, or the loss by
foreclosure, deed in lieu, or otherwise, of all or any portion of Tenant’s
interest in the Premises). If any such third-party claim is asserted against
Tenant and/or any Tenant Party, Tenant shall give Landlord prompt notice thereof
and Landlord shall resist and defend such third-party claim (including any
action or proceeding thereon) by counsel reasonably satisfactory to Tenant.
Provided that Landlord complies with the requirements of this Section with
respect to any third-party claim, Landlord shall not be liable for the costs of
any separate counsel employed by Tenant or any Tenant Party with respect
thereto. If the issuer of any insurance policy maintained by

 

97



--------------------------------------------------------------------------------

Landlord and meeting the applicable requirements of this lease shall assume the
defense of any such third-party claim, then Tenant shall permit such insurance
carrier to defend the claim with its counsel and (i) neither Tenant nor any
Tenant Party shall settle such claim without the consent of the insurance
carrier (unless such settlement would relieve Tenant or such Tenant Party of all
liability for which Landlord or its insurance carrier may be liable hereunder
and Landlord and its insurance carrier shall have no liability for such
settlement), (ii) Landlord shall have the right to settle such claim without the
consent of Tenant if Tenant, each Tenant Party and their respective insurance
carriers would be relieved of all liability in connection therewith,
(iii) Tenant and each applicable Tenant Party shall reasonably cooperate, at
Landlord’s expense, with the insurance carrier in its defense of any such claim,
and (iv) Landlord shall not be liable for the costs of any separate counsel
employed by Tenant or any Tenant Party. The provisions of this Section 18.03
shall apply with full force and effect to any obligation of Landlord contained
in this lease to indemnify Tenant and/or a Tenant Party, without respect to
whether such indemnification obligation is set forth in this Article 18 or
elsewhere in this lease.

ARTICLE 19

Damage or Destruction

19.01. For purposes of this lease, the following terms shall have the following
meanings:

(a) the term “Leasehold Improvements” shall mean all improvements heretofore or
hereafter made to portions of the Premises other than portions of the Premises
constituting Base Elements.

(b) the term “Base Elements” shall mean the structure, core and shell of the
Building and the Building’s Systems.

(c) the term “Building Systems” shall mean (1) the elevators and escalators of
the Building; (2) the window washing and waste compacting and removal equipment
of the Building; (3) the core toilets and utility closets of the Building, and
all fixtures and equipment installed therein; (4) the electrical, HVAC,
mechanical, chilled water, condenser water, plumbing, domestic water, sanitary,
sprinkler, fire control, alarm and prevention, BMS, life safety and security
systems (including, without limitation, all core Class-E devices) and other
facilities of the Building (together with all related equipment), brought to and
including, but not beyond, the point on each floor of the Building at which such
systems connect to horizontal distribution facilities; provided, however that,
notwithstanding anything contained in this clause (4) to the contrary, the
following shall be considered part of the Building Systems: (x) the entire main

 

98



--------------------------------------------------------------------------------

distribution loop of the sprinkler system on each floor of the Building and
(y) the entire HVAC system on each floor of the Building; and (5) raised floors.

(d) the term “Essential Floor” shall mean (i) any Office Floor which, in
Tenant’s reasonable judgment, is essential to the operation of Tenant’s business
at the Premises, including without limitation, an Office Floor housing a
computer center or management information system facility; provided, however,
that in no event shall an Office Floor, such as the fourth (4th) floor of the
Building, qualify as an Essential Floor merely because it houses a cafeteria,
(ii) any portion of the Real Property that is reasonably necessary as a means of
ingress and egress to and from all or any portion of the Premises, and
(iii) mechanical areas essential to the operation of all or any portion of the
Premises, whether or not such mechanical areas constitute part of the Premises.

19.02. If the Building or the Premises shall be partially or totally damaged or
destroyed by fire or other casualty (and if this lease shall not be terminated
as hereinafter provided in this Article 19), then:

(a) Landlord shall promptly settle any insurance claims and repair the damage to
and restore and rebuild the Base Elements (subject to changes thereto
necessitated by Legal Requirements) diligently and in a workmanlike manner
(herein called “Landlord’s Restoration Obligation”), and

(b) Tenant shall (i) at Tenant’s option, restore all or such portion of Tenant’s
Property as Tenant may elect to restore and (ii) at Tenant’s option, to be
exercised separately with respect to each floor of the Premises, either

(A) repair the damage to and restore such portion of the Leasehold Improvements
on such floor (or, in the case of a floor on which Tenant is not a full-floor
tenant, the portion of such floor demised to Tenant) as shall, at a minimum,
result in a usable open floor plan, including, without limitation, ceiling,
lighting and floor coverings and any and all Leasehold Improvements which are
required to be installed therein to permit such floor to be used in compliance
with applicable Legal Requirements (herein collectively called the “Improvements
Restoration Work”); or

(B) demolish the Leasehold Improvements located on such floor (or, in the case
of a floor on which Tenant is not a full-floor tenant, the portion of such floor
demised to Tenant) (herein called the “Improvements Demolition Work”),

which Improvements Restoration Work or Improvements Demolition Work (as the case
may be) shall be performed diligently and in a workmanlike manner. With respect
to a fire or other casualty which damages more than one (1) Office Floor, if and
to the extent repairs and restoration of the Base Elements are being performed
by Landlord on a floor-by-floor basis, Tenant shall commence the Improvements
Restoration Work or

 

99



--------------------------------------------------------------------------------

Improvements Demolition Work (as the case may be) on a floor-by-floor basis, or
on such other phase-by-phase basis as Tenant shall determine (e.g., three
(3) full Office Floors at a time), if, in Tenant’s sole judgment: (i) there is
no reasonable basis for believing that Landlord shall be unable to complete its
repairs and restoration of the Base Elements within the time periods specified
in this Article 19, (ii) performing the Improvements Restoration Work or
Improvements Demolition Work (as the case may be) on a phase-by-phase basis will
not increase by more than a de minimis extent the total cost of such work,
(iii) it will be practical for Tenant to resume its operations in the damaged
portion of the Premises on a phase-by-phase basis and (iv) Landlord gives
adequate assurances to Tenant that Landlord will use all commercially reasonable
efforts to coordinate the performance of Landlord’s work and Tenant’s work in
such a manner that there will not be delays (except to a de minimis extent) in
the performance of Landlord’s work and Tenant’s work (e.g., in connection with
the scheduling of freight elevator service).

The Improvements Restoration Work and the Improvements Demolition Work shall be
deemed to constitute Alterations for the purposes of Article 11. The proceeds of
policies providing coverage for Leasehold Improvements shall be paid to Tenant,
to be used by Tenant to perform the Improvements Restoration Work and/or the
Improvements Demolition Work (as the case may be), to the extent Tenant is to
perform the same, and otherwise to be retained by Tenant. If this lease shall be
terminated by Landlord or Tenant pursuant to this Article 19, then Tenant shall
retain the proceeds of policies providing coverage for Leasehold Improvements.
Tenant shall be solely responsible for (1) the amount of any deductible under
the policy insuring the Leasehold Improvements and (2) the amount, if any, by
which the cost of the Improvements Restoration Work and/or the Improvements
Demolition Work (as the case may be) exceeds the available insurance proceeds
therefor.

19.03. If all or part of the Premises shall be damaged or destroyed or rendered
completely or partially untenantable or inaccessible on account of fire or other
casualty which occurs at any time from and after the Restated Commencement Date,
the Fixed Rent and the Additional Charges under Article 3 shall be abated in the
proportion that the untenantable area of the Premises bears to the total area of
the Premises for the period from the date of the damage or destruction to:

(a) the date by which Tenant, acting diligently following Landlord’s restoration
of the damage to the Base Elements has or could have restored the Leasehold
Improvements and Tenant’s Property and re-commenced the conduct of business from
the affected portion of the Premises (which determination shall be made on a
floor-by-floor basis or phase-by-phase basis if, and only if, Tenant elects in
its sole discretion pursuant to the provisions of Section 19.02 hereof to
perform such restoration and recommence the conduct of its business on a
floor-by-floor basis or phase-by-phase basis), or

 

100



--------------------------------------------------------------------------------

(b) if the Premises are so damaged or destroyed that the Premises are rendered
untenantable due to insufficient access to the Premises, the date on which the
Premises shall be made tenantable and sufficient access thereto shall be
available;

provided, however, in the case of (a) or (b) above, should Tenant or any of its
subtenants reoccupy a portion of the Premises for the conduct of business prior
to the date that the Premises are substantially repaired or made tenantable, the
Fixed Rent and the Additional Charges allocable to such reoccupied portion,
based upon the proportion which the area of the reoccupied portion of the
Premises bears to the total area of the Premises, shall be payable by Tenant
from the date of such occupancy. For purposes of this Article 19, the term
“untenantable” shall mean inaccessible or unusable for the normal conduct of
Tenant’s (or any of its subtenant’s) business in a manner which is consistent
with Tenant’s (or such subtenant’s) use prior to the occurrence of the casualty
in question and Tenant ceases the operation of its business within the Premises
(or the portion thereof deemed “untenantable”, as the case may be) other than to
the limited extent of Tenant’s security personnel for the preservation of
Tenant’s property, Tenant’s insurance adjusters, and/or a minimal number of
Tenant’s employees for file retrieval, planning of temporary relocation and
other disaster recovery functions (collectively, “Disaster Functions”). In the
event that a portion of any floor of the Premises is rendered untenantable and
in Tenant’s good faith judgment Tenant cannot use the tenantable portion of such
floor for the conduct of Tenant’s (or any of its subtenant’s) business in a
manner which is consistent with Tenant’s (or such subtenant’s) use prior to the
occurrence of such casualty and Tenant (or such subtenant) ceases the operation
of its business within the entire floor (except for Disaster Functions), such
entire floor shall be deemed to be untenantable. In the event that a portion of
the Premises is rendered untenantable and in Tenant’s good faith judgment Tenant
cannot use the tenantable portion of the Premises for the conduct of Tenant’s
business in a manner which is consistent with Tenant’s use prior to the
occurrence of such casualty and Tenant ceases the operation of its business
within the entire Premises (except for Disaster Functions), the entire Premises
shall be deemed to be untenantable.

19.04. (a) If (i) the Building shall be seventy-five (75%) percent or more
damaged or destroyed by fire or other casualty such that the completion of
Landlord’s Restoration Obligation requires more than eighteen (18) months to
complete, (ii) forty percent (40%) or more of the rentable area of the Premises
shall be rendered untenantable due to damage or destruction to the Building such
that the completion of Landlord’s Restoration Obligation in connection therewith
requires more than eighteen (18) months to complete, (iii) the Building shall be
so damaged or destroyed by fire or other casualty that Landlord’s Restoration
Obligation requires the expenditure of more than forty (40%) percent of the full
insurable value of the Building immediately prior to the casualty (in the case
of (i), (ii) or (iii), as estimated by a reputable contractor, registered
architect or licensed professional engineer designated by Landlord subject to
Tenant’s approval, which approval Tenant shall not unreasonably withhold,
condition or

 

101



--------------------------------------------------------------------------------

delay (herein called “Landlord’s Expert”) or (b) if the Premises shall be
totally or substantially (i.e., for this purpose, more than fifty percent
(50%)) damaged or destroyed and it would require ninety (90) days or more to
complete Landlord’s Restoration Obligation during the last two (2) years of the
term of this lease, as same may have been extended (as estimated in any such
case by Landlord’s Expert), and, if the circumstances set forth in
clause (a)(i), (ii) or (iii) above have occurred, Landlord shall have terminated
all other leases in the Building, then in any such case Landlord may terminate
this lease by giving Tenant notice to such effect (herein called “Landlord’s
Casualty Termination Notice”) as soon as practicable under the circumstances and
in any event within ninety (90) days after the date of the casualty, and upon
the giving of such notice this lease and the term and estate hereby granted
shall terminate as of the date set forth in such notice (provided, however, that
if Tenant is then in occupancy of the Premises, Tenant shall have the right, to
be exercised by written notice to Landlord given within thirty (30) days after
Tenant’s receipt of Landlord’s termination notice, to extend the date set forth
in Landlord’s termination notice to a date up to one hundred eighty (180) days
after the giving of Landlord’s termination notice). Notwithstanding anything to
the contrary contained herein, if Landlord gives a Landlord’s Casualty
Termination Notice pursuant to the provisions of clause (b) of the preceding
sentence at a time when Tenant’s right to extend the term of this lease pursuant
to the provisions of Article 36 hereof shall not have theretofore lapsed, Tenant
shall have the right, to be exercised by the earlier to occur of (i) the date
that is thirty (30) days after the giving by Landlord of such Landlord’s
Casualty Termination Notice or (ii) the last day by which Tenant may give an
Extension Election Notice pursuant to the provisions of Section 36.01(b), to
give an Extension Election Notice pursuant to the provisions of
Section 36.01(b), in which event Landlord’s Casualty Termination Notice shall be
deemed null, void and of no further force or effect.

(b) (i) In the case of any damage or destruction mentioned in this Article 19,
Tenant, subject to the thirty (30) day cure period set forth in the last
sentence of this Section 19.04(b)(i), may terminate this lease by notice given
to Landlord in accordance with the last sentence of this Section 19.04(b)(i) if
Landlord shall not have completed Landlord’s Restoration Obligation on or before
the Restoration Completion Date (as such term is hereinafter defined) or has not
commenced repair and restoration of the Base Elements within one hundred fifty
(150) days from the date of such casualty or said work is not prosecuted with
reasonable diligence to its completion within twelve (12) months after the date
of such damage or destruction. Notwithstanding anything to the contrary
contained herein but subject to the rent abatement provisions set forth in
Section 19.03, Tenant shall not have the right to terminate this lease if
(x) the Restoration Completion Date exceeds twelve (12) months with respect only
to a single Office Floor which is not an Essential Floor, (y) the Anticipated
Completion Date exceeds twelve (12) months with respect only to a single Office
Floor which is not an Essential Floor or (z) Landlord fails to complete its
repair and restoration obligations with respect only to a single Office Floor
which is not an Essential Floor within any particular period of time, or even if
it will not be possible to repair and restore such Office Floor at any time
prior

 

102



--------------------------------------------------------------------------------

to the Expiration Date (in which case the rents hereunder will be adjusted to
reflect the exclusion of such Office Floor from the Premises). As used herein,
the term “Restoration Completion Date” shall mean the date that is twelve
(12) months from the date of such damage or destruction, subject to extension in
accordance with the following provisions of this Section 19.04(b)(i) and the
provisions of Sections 19.04(c) and 19.09. Tenant shall have the right, at any
time prior to the date on which Landlord completes its repair and restoration
obligations set forth in this Article 19, to commence an expedited arbitration
proceeding in accordance with the provisions of Article 37 for purposes of
determining the estimated date on which Landlord shall be able to substantially
complete such repair and restoration obligations (herein called the “Anticipated
Completion Date”). If it is determined pursuant to such expedited arbitration
that based upon Landlord’s progress the restoration could not be completed by
the earlier to occur of (x) the Expiration Date and (y) the date that is thirty
(30) days after the Restoration Completion Date (as the same may have
theretofore been extended in accordance with the following provisions of this
Section 19.04(b)(i) or the provisions of Section 19.04(c) or Section 19.09),
even with the use of overtime labor, Tenant shall have the right, within thirty
(30) days after such determination is made, (x) to terminate this lease in its
entirety, or (y) in the case of a Smaller Premises Casualty, to terminate this
lease with respect only to the Termination Space, in either case by giving
notice of such termination to Landlord, and on the date set forth in such
notice, which shall not in any event be more than ninety (90) days after the
giving of such notice, this lease will terminate (in whole or in part, as
hereinabove set forth) as if such date were the Expiration Date specified herein
unless Landlord shall complete its repair and restoration obligations set forth
in this Article 19 prior to such date; provided, however, that Landlord shall
elect, in its sole discretion, whether such expedited arbitration shall consider
the use of overtime labor, in which event the determination in such expedited
arbitration shall set forth the amounts of overtime labor assumed in connection
with the rendering of such determination. If Tenant does not give such
termination notice within said thirty (30) day period, then the Restoration
Completion Date provided for herein shall automatically be deemed extended to
the date which is thirty (30) days following the Anticipated Completion Date
determined in such expedited arbitration proceeding. Notwithstanding anything to
the contrary contained herein, if any such damage or destruction shall affect
twenty percent (20%) or more of the rentable area of the Premises at a time when
there shall be less than two (2) years remaining in the term of this lease, the
“Restoration Completion Date” shall mean the date that is one hundred fifty
(150) days from the date of such damage or destruction. Except as expressly
provided in this Section 19.04, Tenant shall not be entitled to terminate this
lease and no damages, compensation or claim shall be payable by Landlord for
inconvenience, loss of business or annoyance arising from any repair or
restoration of any portion of the Base Elements or of the Building pursuant to
this Article 19 unless Landlord fails to perform such repair or restoration on
an overtime basis under circumstances where Landlord is required to do so
pursuant to the next succeeding sentence. Landlord shall use all reasonable
efforts to perform such repair or restoration diligently and in a workmanlike
manner and in such manner as to not unreasonably interfere with Tenant’s use and
occupancy of the Premises; provided, however, that: (i)

 

103



--------------------------------------------------------------------------------

Landlord shall not be required to perform such repair or restoration work on an
overtime basis except to the extent that the cost of such overtime work would be
covered by Landlord’s insurance, unless the notice of the Anticipated Completion
Date given to Tenant pursuant to Section 19.04(c) (or the determination of the
Anticipated Completion Date by an expedited arbitration as aforesaid) provides
for an Anticipated Completion Date that is earlier than twelve (12) months from
the date of such damage or destruction only on the condition that all or a
portion of such repair or restoration work is performed on an overtime basis (in
which event Landlord shall perform such repair or restoration work or such
portion thereof on an overtime basis in the amounts specified in such notice or
in such expedited arbitration regardless of whether the cost thereof would by
covered by such insurance) or (ii) upon Tenant’s written request and agreement
to bear the incremental additional cost of same, Landlord shall perform the
repair and restoration of the Base Elements on an overtime basis. In the event
that Tenant becomes entitled to terminate this lease and the term and estate
hereby granted pursuant to the provisions of the first sentence of this
Section 19.04(b)(i), Tenant may do so by giving a notice to such effect to
Landlord at any time following the date on which Tenant becomes so entitled but
prior to the date on which Landlord completes its repair and restoration
obligations set forth in this Article 19, and unless Landlord shall complete its
repair and restoration obligations set forth in this Article 19 prior to the
expiration of thirty (30) days from Landlord’s receipt of such notice, this
lease and the term and estate hereby granted shall terminate as of such
thirtieth (30th) day with the same force and effect as if such date were the
Expiration Date specified herein.

(ii) Without limiting the rights of Tenant under Section 19.04(b)(i) to
terminate the lease in its entirety, in the case that less than twenty-five
(25%) percent of the rentable area of the Premises shall be rendered
untenantable due to damage or destruction to the Building (herein called a
“Smaller Premises Casualty” and the portion of the Premises so rendered
untenantable being herein called the “Smaller Damaged Space”), Tenant may
terminate this lease with respect only to all or a portion of the Smaller
Damaged Space, on a full floor-by-floor basis with respect only to floors twenty
(20%) or more of which have been rendered untenantable, by notice given to
Landlord in accordance with the last sentence of Section 19.04(b)(i) specifying
the portion of the Smaller Damaged Space with respect to which Tenant wishes to
terminate this lease (herein called the “Termination Space”) if Landlord shall
not have completed Landlord’s Restoration Obligation in connection therewith on
or before the Restoration Completion Outside Date; provided, however, that
Tenant shall not have the right to terminate this lease with respect to the
Termination Space if Landlord shall have completed Landlord’s Restoration
Obligation with respect to seventy-five (75%) percent or more of the Termination
Space and shall be acting diligently to complete Landlord’s Restoration
Obligation with respect to the remainder of the Termination Space.

(iii) If Tenant shall elect to terminate this lease with respect to less than
the entire Premises in accordance with the provisions of Section 19.04(b)(ii),
commencing on the day following the expiration date of this lease with

 

104



--------------------------------------------------------------------------------

respect to the portion of the Premises so terminated: (i) the Fixed Rent payable
in accordance Schedule 1 shall be appropriately reduced and (ii) subject to the
provisions of Section 4.03 hereof, Tenant’s Share shall be reduced to represent
a fraction, the numerator of which is the number of rentable square feet
remaining in the Premises and the denominator of which shall be 1,401,609.

(c) Within forty-five (45) days after the occurrence of any damage or
destruction mentioned in this Article 19, Landlord shall give Tenant a notice
(herein called the “Expert’s Notice”) prepared by a reputable contractor,
registered architect or licensed professional engineer designated by Landlord’s
Expert, setting forth the date which it estimates as the Anticipated Completion
Date (which notice shall, at Landlord’s sole election, state whether and to what
extent such estimate requires the repair or restoration work to be performed on
an overtime basis). If Landlord shall fail to timely deliver such notice of the
Anticipated Completion Date and such failure shall continue for ten
(10) Business Days after Landlord’s receipt of written notice from Tenant making
specific reference to the right of Tenant contained in this sentence and if
Landlord fails to deliver notice of the Anticipated Completion Date prior to the
expiration of such ten (10) Business Day period, or if the Anticipated
Completion Date shall be after the earlier to occur of (x) the date that
eighteen (18) months prior to the Expiration Date and (y) the date that is
thirty (30) days after the Restoration Completion Date, Tenant shall have the
right, within sixty (60) days after the notice of the Anticipated Completion
Date has failed to be delivered or is given, as applicable, to (x) terminate
this lease in its entirety, or (y) in the case of a Smaller Premises Casualty,
to terminate this lease with respect only to the Termination Space, in either
case, by giving notice of such termination to Landlord, and on the date set
forth in such notice, which shall not in any event be more than ninety (90) days
after the giving of such notice, this lease will terminate (in whole or in part,
as hereinabove set forth) as if such date were the Expiration Date specified
herein. If Tenant does not give such termination notice within said sixty
(60) day period, then the Restoration Completion Date provided for herein shall
automatically be deemed extended to the date which is thirty (30) days following
the Anticipated Completion Date set forth in Landlord’s notice. Unless Landlord
fails to perform such restoration on an overtime basis under circumstances where
Landlord is required to do so as provided in Section 19.04(b), in no event shall
Landlord be liable to Tenant in the event the restoration is not completed on
the Anticipated Completion Date and Tenant’s sole remedy shall be the
termination right herein provided.

(d) Any contracts entered into by Landlord for the performance of Landlord’s
repair and restoration obligations pursuant to this Article 19 shall require the
contractor(s) thereunder to complete such repair and restoration work on or
prior to the Anticipated Completion Date and to perform such work on an overtime
basis if and to the extent necessary to complete same on or prior to the
Anticipated Completion Date as specifically stated in an Expert’s Notice or a
determination of the Anticipated Completion Date by expedited arbitration in
accordance with the provisions of Article 37. Any such contract(s) shall name
Tenant as a third-party beneficiary thereof and in the event that the

 

105



--------------------------------------------------------------------------------

contractors(s) shall be in default under such contract(s), Tenant shall have the
right (but not the obligation) to enforce the provisions of such contract(s)
directly against the contractor(s) thereunder in Landlord’s name (if necessary)
and at Landlord’s expense, but only after Landlord has failed upon five
(5) Business Days notice to commence and thereafter diligently seek to enforce
the provisions of such contract(s), provided that Tenant shall indemnify and
hold Landlord harmless from and against all liability, loss, cost or expense
which Landlord may suffer or incur in connection therewith, except as
hereinabove set forth in this sentence and as set forth in the last sentence of
this Section 19.04(d). Notwithstanding the foregoing, Landlord acknowledges that
Tenant shall have no liability for any failure to enforce any such contract(s);
provided, however, in no event shall any such failure be deemed to limit or
otherwise affect Tenant’s rights or Landlord’s obligations pursuant to this
Article 19. Landlord hereby agrees that it shall fully and promptly cooperate
with Tenant, at Landlord’s expense, to the extent necessary in order for Tenant
to enforce any such contract(s).

19.05. Landlord and Tenant shall cooperate with each other in connection with
the settlement of any insurance claims and the collection of any insurance
proceeds payable in respect of any casualty to the Building and/or Leasehold
Improvements and/or Tenant’s Property and in the performance of their respective
restoration obligations, and shall comply with all reasonable requests made by
the other in connection therewith, including, without limitation, the execution
of any affidavits required by the applicable insurance companies.

19.06. Except to the extent expressly set forth in this Article 19, Tenant shall
not be entitled to terminate this lease and Landlord shall have no liability to
Tenant for inconvenience, loss of business or annoyance arising from any repair
or restoration of any portion of the Premises pursuant to this Article 19.

19.07. Landlord will not carry insurance of any kind on Tenant’s Property or on
Tenant’s Leasehold Improvements and shall not be obligated to repair any damage
to or replace any of the foregoing and, Tenant agrees to look solely to its
insurance for recovery of any damage to or loss of any of the foregoing.

19.08. The provisions of this Article 19 shall be deemed an express agreement
governing any case of damage or destruction of the Premises by fire or other
casualty, and Section 227 of the Real Property Law of the State of New York,
providing for such a contingency in the absence of an express agreement, and any
other law of like import, now or hereafter in force, shall have no application
in such case.

19.09. The provisions of Section 35.04 hereof regarding Force Majeure Causes
shall have no applicability to the provisions of this Article 19; provided,
however, that the Restoration Completion Date (and the Anticipated Completion
Date set forth in an Expert’s Notice, but only if such Expert’s Notice specifies
an anticipated time period with respect to an instance of Contractor Force
Majeure then in effect and known by Landlord’s Expert) may be extended by one
day for each day (not to exceed ninety (90)

 

106



--------------------------------------------------------------------------------

days in the aggregate) that, for reasons outside of Landlord’s control (it being
understood that Landlord’s failure to pay or perform shall not give rise to a
Contractor Force Majeure), the contractors retained to complete Landlord’s
Restoration Obligation under this Article 19 are delayed in the completion of
Landlord’s Restoration Obligation by reason of strike, lock-out or other labor
trouble, governmental preemption of priorities or other controls in connection
with a national or other public emergency or shortages of fuel, supplies or
labor resulting therefrom, or any failure or defect in the supply, quantity or
character of electricity or water furnished to the Premises, by reason of any
requirement, act or omission of the public utility or others serving the
Building with electric energy, steam, oil, gas or water (herein called
“Contractor Force Majeure”).

ARTICLE 20

Eminent Domain

20.01. If the whole of the Building or the Premises shall be taken by
condemnation or in any other manner for any public or quasi-public use or
purpose, this lease and the term and estate hereby granted shall terminate as of
the date of vesting of title on such taking (herein called the “Date of the
Taking”), and the Fixed Rent and Additional Charges shall be prorated and
adjusted as of such date.

20.02. If more than fifty (50%) percent of the Building shall be so taken, this
lease shall be unaffected by such taking, except that (a) Landlord may, at its
option, provided that Landlord shall terminate leases of no less than
seventy-five (75%) percent of the office space then leased to tenants in the
Building other than office space occupied by Landlord and its affiliates upon
which the effect of such taking shall have been substantially similar to the
effect of same upon the Premises, terminate this lease by giving Tenant notice
to that effect within sixty (60) days after the Date of the Taking, and (b) if
twenty (20%) percent or more of the Premises shall be so taken and the remaining
area of the Premises shall not be sufficient, in Tenant’s reasonable judgment,
for Tenant to continue the normal operation of its business, or if permanent
access to the Premises or the Building shall be taken, Tenant may terminate this
lease by giving Landlord notice to that effect within ninety (90) days after the
Date of the Taking. This lease shall terminate on the date set forth in such
notice from Landlord or Tenant to the other, which date shall be no less than
sixty (60) nor more than ninety (90) days after the date such notice is given,
and the Fixed Rent and Additional Charges shall be prorated and adjusted as of
such termination date, except that with respect to any portion of the Premises
which is the subject of the taking, if earlier, as of the Date of the Taking;
provided, however, if Tenant is then in occupancy of the Premises, subject to
any and all Legal Requirements, Tenant shall have the right, to be exercised by
written notice to Landlord given within thirty (30) days after Tenant’s receipt
of Landlord’s termination notice, to extend the date set forth in Landlord’s
termination notice to a date up to one hundred eighty (180) days after the

 

107



--------------------------------------------------------------------------------

giving of Landlord’s termination notice. Upon such partial taking and this lease
continuing in force as to any part of the Premises, the Fixed Rent and
Additional Charges shall be adjusted according to the rentable area remaining.

20.03. Landlord shall be entitled to receive the entire award or payment in
connection with any taking without deduction therefrom for any estate vested in
Tenant by this lease and Tenant shall receive no part of such award except as
hereinafter expressly provided in this Article 20. Tenant hereby expressly
assigns to Landlord all of its right, title and interest in and to every such
award or payment; provided, however, that Tenant shall have the right to make a
claim for the value of Tenant’s moving expenses, for any “Landlord Reimbursement
Amounts” (as such term is defined in the Original Lease), the payment of which
is triggered as a result of the termination of this lease with respect to all or
a portion of the Premises as a result of such taking, and for any of Tenant’s
Property and any of Tenant’s furniture, fixtures and equipment taken and, if the
provisions of Section 20.05 apply, for the cost of Tenant’s restoration
obligations thereunder.

20.04. (a) If the temporary use or occupancy of all or any part of the Premises
shall be taken by condemnation or in any other manner for any public or
quasi-public use or purpose during the term of this lease, Tenant shall be
entitled, except as hereinafter set forth, to receive that portion of the award
or payment for such taking which represents compensation for the use and
occupancy of the Premises, for the taking of Tenant’s Property and Tenant’s
furniture, fixtures and equipment (except to the extent of the unamortized
balance of the amount of any allowance or credit therefor granted by Landlord),
and for moving expenses, and, if the provisions of Section 20.05 hereof apply,
for Landlord’s property that Tenant is required to restore, and Landlord shall
be entitled to receive that portion which represents reimbursement for the cost
of restoration of the Premises. Tenant shall have the right to participate in
any proceeding to the extent such proceeding may affect the amount of the award
or payment that Tenant may be entitled to receive pursuant to this Section 20.04
and Landlord shall cooperate with Tenant to the extent necessary. Except as
otherwise set forth in this Section 20.04, this lease shall be and remain
unaffected by such taking and Tenant shall continue to be responsible for all of
its obligations hereunder insofar as such obligations are not affected by such
taking and shall continue to pay in full the Fixed Rent and Additional Charges
when due; provided, however, in no event shall Tenant be responsible for the
acts or omissions of the taking entity (or any successor, assignee or designee),
including, without limitation, charges for extra services and/or overtime
services provided to any of such parties. If the period of temporary use or
occupancy shall extend beyond the Expiration Date of this lease, that part of
the award which represents compensation for the use and occupancy of the
Premises (or a part thereof) shall be divided between Landlord and Tenant so
that Tenant shall receive so much thereof as represents the period up to and
including such Expiration Date and Landlord shall receive so much thereof as
represents the period after such Expiration Date. All monies paid as, or as part
of, an award for temporary use and occupancy for a period beyond the date to
which the Fixed Rent and Additional Charges

 

108



--------------------------------------------------------------------------------

have been paid shall be received, held and applied by Landlord as a trust fund
for payment of the Fixed Rent and Additional Charges becoming due hereunder.

(b) If the period of any taking of the temporary use and occupancy of fifty
percent (50%) or more of the rentable area of any Office Floor or fifty percent
(50%) or more of the rentable area of the entire Premises (a “Temporary Taking
Period”) shall exceed twelve (12) months, Tenant may terminate this lease with
respect to (x) the portion of such Office Floor or the portion of the entire
Premises so taken, (y) the entirety of any such Office Floor or (z) the entirety
of the Premises, as the case may be. In the event that Tenant becomes entitled
to terminate this lease in whole or in part pursuant to the preceding sentence,
Tenant may do so by giving a notice to such effect to Landlord at any time
following the date on which Tenant becomes so entitled but prior to the date on
which the Temporary Taking Period ends, and unless the Temporary Taking Period
shall end prior to the expiration of thirty (30) days from Tenant’s giving of
such notice, this lease and the term and estate hereby granted (with respect to
the entire Premises or the portion thereof designated in Tenant’s notice) shall
terminate as of such thirtieth (30th) day with the same force and effect as if
such date were the Expiration Date specified herein with respect to the entire
Premises or such portion thereof.

(c) In the event that it shall be determined or the parties shall receive notice
that the Temporary Taking Period with respect to fifty percent (50%) or more of
the rentable area of any Office Floor or fifty percent (50%) or more of the
rentable area of the entire Premises is expected to exceed the shorter of
(x) eighteen (18) months and (y) the remainder of the term of this lease (as the
same may have theretofore been extended in accordance with Article 36), Tenant
shall have the right, within sixty (60) days after the date of such
determination or notice, as applicable, to terminate this lease with respect to
(i) the portion of such Office Floor or the portion of the entire Premises so
taken, (ii) the entirety of any such Office Floor or (iii) the entirety of the
Premises, as the case may be, and on the date set forth in such notice, which
shall not in any event be more than ninety (90) days after the giving of such
notice, this lease will terminate (with respect to the entire Premises or the
portion thereof designated in Tenant’s notice) as if such date were the
Expiration Date specified herein with respect to the entire Premises or such
portion thereof.

20.05. In the event of a taking of less than the whole of the Building and/or
the Land which does not result in termination of this lease, or in the event of
a taking for a temporary use or occupancy of all or any part of the Premises
which does not result in a termination of this lease, (a) Landlord, at its
expense, and whether or not any award or awards shall be sufficient for the
purpose, shall proceed with reasonable diligence to repair the remaining parts
of the Building and the Premises (other than those parts of the Premises which
are deemed Landlord’s property pursuant to Section 12.01 hereof and Tenant’s
Property) to substantially their former condition to the extent that the same
may be feasible (subject to reasonable changes which Landlord shall deem
desirable) and so as to constitute a complete and rentable Building and Premises
and

 

109



--------------------------------------------------------------------------------

(b) Tenant, at its expense, shall proceed with reasonable diligence (i) at
Tenant’s option, to repair all or such portions of Tenant’s Property as Tenant
may elect to repair and (ii) at Tenant’s option, to be exercised separately with
respect to each floor of the Premises, either:

(A) repair the remaining parts of the Leasehold Improvements on such floor (or,
in the case of a floor on which Tenant is not a full-floor tenant, the portion
of such floor demised to Tenant) as shall, at a minimum, result in a usable open
floor plan, including, without limitation, ceiling, lighting and floor coverings
and any and all parts of the Leasehold Improvements which are required to be
installed therein to permit such floor to be used in compliance with applicable
Legal Requirements; or

(B) demolish the Leasehold Improvements located on such floor (or, in the case
of a floor on which Tenant is not a full-floor tenant, the portion of such floor
demised to Tenant).

20.06. The provisions of Section 35.04 regarding Force Majeure Causes shall have
no applicability to the provisions of this Article 20, and in no event will any
of the time periods set forth in this Article 20 be extended as the result of
Force Majeure Causes.

ARTICLE 21

Surrender

21.01. On the Expiration Date or upon any earlier termination of this lease, or
upon any reentry by Landlord upon the Premises, Tenant shall quit and surrender
the Premises to Landlord “broom-clean” and in good order, condition and repair,
except for ordinary wear and tear and such damage or destruction as Landlord is
required to repair or restore under this lease, free and clear of all lettings,
occupancies, liens and encumbrances caused or created by Tenant or any person
claiming through or under Tenant, other than those agreements of record (the
“Recorded Agreements”) which Landlord took subject to at the time of its
acquisition of the Real Property (as same are expressly set forth in Schedule
3.1(b) to the Purchase and Sale Agreement dated as of May 4, 2005 between
Tenant, as seller, and Reckson Court Square, LLC, as purchaser) or permitted
under Article 33 or otherwise consented to by Landlord and Tenant shall remove
all of the Tenant’s Property therefrom except as otherwise expressly provided in
this lease. The provisions of this Section 21.01 shall survive the expiration or
earlier termination of this lease.

21.02. On or promptly following the Expiration Date or any earlier termination
of this lease, or any reentry by Landlord upon the Premises, Tenant shall also

 

110



--------------------------------------------------------------------------------

deliver to Landlord all keys, cardkeys and lock combinations for the Premises,
originals or copies of all operating manuals, operating records and maintenance
records and logs relating to the Premises, and originals or copies of all
permits, licenses, certificates of occupancy, approvals, architectural,
mechanical, electrical, structural and other plans, studies, drawings,
specifications, surveys, renderings and technical descriptions that relate to
the ownership and use of the Premises, to the extent the same are in Tenant’s
possession and to the extent (but only to the extent) the same are transferable
and do not contain any proprietary or confidential information. The provisions
of this Section 21.02 shall survive the expiration or earlier termination of
this lease.

21.03. No act or thing done by Landlord or its agents shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid unless in writing and signed by Landlord and consented
to by each Superior Mortgagee whose lease or mortgage, as the case may be,
provides that no such surrender may be accepted without its consent.

ARTICLE 22

Conditions of Limitation

22.01. This lease and the term and estate hereby granted are subject to the
limitation that whenever Tenant shall make an assignment for the benefit of
creditors, or shall file a voluntary petition under any bankruptcy or insolvency
law, or an involuntary petition alleging an act of bankruptcy or insolvency
shall be filed against Tenant under any bankruptcy or insolvency law, or
whenever a petition shall be filed by or against Tenant under the reorganization
provisions of the United States Bankruptcy Code (herein called the “Bankruptcy
Code”) or under the provisions of any law of like import, or whenever a petition
shall be filed by Tenant under the arrangement provisions of the Bankruptcy Code
or under the provisions of any law of like import, or whenever a permanent
receiver of Tenant or of or for the property of Tenant shall be appointed, then
Landlord (a) if such event occurs without the acquiescence of Tenant at any time
after the event continues for one hundred eighty (180) days, or (b) in any other
case at any time after such event continues for sixty (60) days after written
notice thereof has been given by Landlord to Tenant and any Leasehold Mortgagee
whose name and address has been delivered to Landlord, may give Tenant and any
such Leasehold Mortgagee a notice of intention to end the term of this lease at
the expiration of ten (10) days from the date of service of such notice of
intention to Tenant and such Leasehold Mortgagee, and upon the expiration of
said ten (10) day period this lease and the term and estate hereby granted,
whether or not the term shall theretofore have commenced, shall terminate with
the same effect as if that day were the expiration date of this lease, but
Tenant shall remain liable for damages as provided in Article 24.

 

111



--------------------------------------------------------------------------------

22.02. This lease and the term and estate hereby granted are subject to the
further limitations that:

(a) if Tenant shall default in the payment of any Fixed Rent or Additional
Charges and such failure continues for (i) thirty (30) days after written notice
thereof has been given to Tenant and any Leasehold Mortgagee whose name and
address has been delivered to Landlord and (ii) an additional thirty (30) days
after written notice of such continued failure has been given to Tenant and any
such Leasehold Mortgagee, or

(b) if Tenant shall, whether by action or inaction, be in default of any of its
obligations under this lease (other than a default in the payment of Fixed Rent
or Additional Charges) and (i) such default shall continue and not be remedied
within thirty (30) days after Landlord shall have given to Tenant and any
Leasehold Mortgagee whose name and address has been delivered to Landlord a
written notice specifying the same, and (ii) such default shall thereafter
continue and not be remedied within an additional thirty (30) days after
Landlord shall have given to Tenant and any such Leasehold Mortgagee an
additional written notice specifying the same, or, in the case of a default
which cannot with due diligence be cured prior to the expiration of such
additional thirty (30) day period, if Tenant, or such Leasehold Mortgagee shall
not (A) prior to the expiration of such additional thirty (30) day period advise
Landlord of its intention to take all steps reasonably necessary to remedy such
default, (B) duly commence prior to the expiration of such additional thirty
(30) day period, and thereafter diligently prosecute to completion, all steps
reasonably necessary to remedy the default and (C) complete such remedy within a
reasonable time after the date of said notice (or additional notice, as the case
may be) of Landlord, or

(c) if any event shall occur or any contingency shall arise whereby this lease
or the estate hereby granted or the unexpired balance of the term hereof would,
by operation of law or otherwise, devolve upon or pass to any person, firm or
corporation other than Tenant, except as expressly permitted by Article 7 or
Article 43 and (i) such event or contingency shall not be rescinded without
adverse consequences, cost or liability to Landlord within thirty (30) days
after written notice thereof has been given by Landlord to Tenant and any
Leasehold Mortgagee whose name and address has been delivered to Landlord and
(ii) such event or contingency shall thereafter continue not to be rescinded
without adverse consequences, cost or liability to Landlord within thirty
(30) days after a second written notice thereof has been given by Landlord to
Tenant and any such Leasehold Mortgagee,

then in any of said cases Landlord may give to Tenant and any such Leasehold
Mortgagee a notice of intention to end the term of this lease at the expiration
of ten (10) days from the date of the service of such notice of intention, and
upon the expiration of said ten (10) days this lease and the term and estate
hereby granted, whether or not the term shall theretofore have commenced, shall
terminate with the same effect as if that day was the day herein definitely
fixed for the end and expiration of this lease, but Tenant

 

112



--------------------------------------------------------------------------------

shall remain liable for damages as provided in Article 24. All notices given to
Tenant and any such Leasehold Mortgagee under this Section 22.02 shall contain a
statement in at least 12-point bold type and capital letters stating “THIS IS A
DEFAULT NOTICE” as a condition to the effectiveness thereof.

22.03. (a) If Tenant shall have assigned its interest in this lease, and this
lease shall thereafter be disaffirmed or rejected in any proceeding under the
Bankruptcy Code or under the provisions of any Federal, state or foreign law of
like import, or in the event of termination of this lease by reason of any such
proceeding, the assignor or any of its predecessors in interest under this
lease, upon request of Landlord given within ninety (90) days after such
disaffirmance or rejection shall (a) pay to Landlord all Fixed Rent and
Additional Charges then due and payable to Landlord under this lease to and
including the date of such disaffirmance or rejection and (b) enter into a new
lease as lessee with Landlord of the Premises for a term commencing on the
effective date of such disaffirmance or rejection and ending on the Expiration
Date, unless sooner terminated as in such lease provided, at the same Fixed Rent
and Additional Charges and upon the then executory terms, covenants and
conditions as are contained in this lease, except that (i) the rights of the
lessee under the new lease, shall be subject to any possessory rights of the
assignee in question under this lease and any rights of persons claiming through
or under such assignee, (ii) such new lease shall require all defaults existing
under this lease to be cured by the lessee with reasonable diligence, and
(iii) such new lease shall require the lessee to pay all Additional Charges
which, had this lease not been disaffirmed or rejected, would have become due
after the effective date of such disaffirmance or rejection with respect to any
prior period. If the lessee shall fail or refuse to enter into the new lease
within ten (10) days after Landlord’s request to do so, then in addition to all
other rights and remedies by reason of such default, under this lease, at law or
in equity, Landlord shall have the same rights and remedies against the lessee
as if the lessee had entered into such new lease and such new lease had
thereafter been terminated at the beginning of its term by reason of the default
of the lessee thereunder.

(b) If pursuant to the Bankruptcy Code Tenant is permitted to assign this lease
in disregard of the restrictions contained in Article 7 (or if this lease shall
be assumed by a trustee), the trustee or assignee shall cure any default under
this lease and shall provide adequate assurance of future performance by the
trustee or assignee including (i) of the source of payment of rent and
performance of other obligations under this lease and (ii) that the use of the
Premises shall in no way diminish the reputation of the Building as a
first-class office building or impose any additional burden upon the Building or
increase the services to be provided by Landlord. If all defaults are not cured
and such adequate assurance is not provided within sixty (60) days after there
has been an order for relief under the Bankruptcy Code, then this lease shall be
deemed rejected, Tenant or any other person in possession shall vacate the
Premises, and Landlord shall be entitled to retain any rent or security deposit
previously received from Tenant and shall have no further liability to Tenant or
any person claiming through Tenant or any trustee.

 

113



--------------------------------------------------------------------------------

If Tenant’s trustee, Tenant or Tenant as debtor-in-possession assumes this lease
and proposes to assign the same (pursuant to Title 11 U.S.C. Section 365, as the
same may be amended) to any person, including, without limitation, any
individual, partnership or corporate entity, who shall have made a bona fide
offer to accept an assignment of this lease on terms acceptable to the trustee,
Tenant or Tenant as debtor-in-possession, then notice of such proposed
assignment, setting forth (1) the name and address of such person, (2) all of
the terms and conditions of such offer, and (3) the adequate assurance to be
provided Landlord to assure such person’s future performance under this lease,
including, without limitation, the assurances referred to in Title 11 U.S.C.
Section 365(b)(3) (as the same may be amended), shall be given to Landlord by
the trustee, Tenant or Tenant as debtor-in-possession no later than twenty
(20) days after receipt by the trustee, Tenant or Tenant as debtor-in-possession
of such offer, but in any event no later than ten (10) days prior to the date
that the trustee, Tenant or Tenant as debtor-in-possession shall make
application to a court of competent jurisdiction for authority and approval to
enter into such assignment and assumption, and Landlord shall thereupon have the
prior right and option, to be exercised by notice to the trustee, Tenant or
Tenant as debtor-in-possession, given at any time prior to the effective date of
such proposed assignment, to accept an assignment of this lease upon the same
terms and conditions and for the same consideration, if any, as the bona fide
offer made by such person, less any brokerage commissions which may be payable
out of the consideration to be paid by such person for the assignment of this
lease.

ARTICLE 23

Reentry by Landlord

23.01. If this lease shall terminate as provided in Article 22, Landlord or
Landlord’s agents and employees may immediately or at any time thereafter
reenter the Premises, or any part thereof, either by summary dispossess
proceedings or by any suitable action or proceeding at law, or otherwise as
permitted by law (but in no event by forcible entry), without being liable to
indictment, prosecution or damages therefor (except to the extent resulting from
Landlord’s negligence or willful misconduct), and may repossess the same, and
may remove any person therefrom, to the end that Landlord may have, hold and
enjoy the Premises. The word “reenter,” as used herein, is not restricted to its
technical legal meaning. If this lease is terminated under the provisions of
Article 22, or if Landlord shall reenter the Premises under the provisions of
this Article, or in the event of the termination of this lease, or of reentry,
by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, Tenant
shall thereupon pay to Landlord the Fixed Rent and any and all Additional
Charges payable up to the time of such termination of this lease (including
without limitation any such Additional Charges payable pursuant to Section 24.05
and Article 27), or of such recovery of possession of the Premises by

 

114



--------------------------------------------------------------------------------

Landlord, as the case may be, and shall also pay to Landlord damages as provided
in Article 24.

23.02. In the event of a breach or threatened breach by Tenant of any of its
obligations under this lease, Landlord shall also have the right of injunction.
The special remedies to which Landlord may resort hereunder are cumulative and
are not intended to be exclusive of any other remedies to which Landlord may
lawfully be entitled at any time and Landlord may invoke any remedy allowed at
law or in equity as if specific remedies were not provided for herein. In the
event of a breach or threatened breach by Landlord of any of its obligations
under this lease, Tenant shall have the right of injunction in addition to any
other remedy which may be available to Tenant hereunder, allowed at law or in
equity. The remedies to which Tenant may resort hereunder are cumulative and are
not intended to be exclusive of any other remedies to which Tenant may lawfully
be entitled at any time and Tenant may invoke any remedy allowed at law or in
equity as if specific remedies were not provided for herein.

23.03. If this lease shall terminate under the provisions of Article 22, or if
Landlord shall reenter the Premises under the provisions of this Article 23, or
in the event of the termination of this lease, or of reentry, by or under any
summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, Landlord shall be entitled to
retain all monies, if any, paid by Tenant to Landlord, whether as advance rent,
security or otherwise, but such monies shall be credited by Landlord against any
Fixed Rent or Additional Charges due from Tenant at the time of such termination
or reentry or, at Landlord’s option, against any damages payable by Tenant under
Article 24 or pursuant to law, with the balance, if any, to be promptly refunded
to Tenant.

ARTICLE 24

Damages

24.01. If this lease is terminated under the provisions of Article 22, or if
Landlord shall reenter the Premises under the provisions of Article 23, or in
the event of the termination of this lease, or of reentry, by or under any
summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, Tenant shall pay to Landlord
as damages, at the election of Landlord, either:

(a) a sum which at the time of such termination of this lease or at the time of
any such reentry by Landlord, as the case may be, represents the then value of
the excess, if any (assuming a discount at a rate per annum equal to the
interest rate then applicable to United States Treasury Bonds having a term
which most closely approximates the period commencing on the date that this
lease is so terminated, or the date on which Landlord re-enters the Premises, as
the case may be, and ending on the

 

115



--------------------------------------------------------------------------------

date on which this lease was scheduled to expire but for such termination or
reentry), of (i) the aggregate amount of the Fixed Rent and the Additional
Charges under Article 3 which would have been payable by Tenant (conclusively
presuming the average monthly Additional Charges under Article 3 to be the same
as were payable for the last twelve (12) calendar months, or if less than twelve
(12) calendar months have then elapsed since the Commencement Date, all of the
calendar months immediately preceding such termination or reentry) for the
period commencing with such earlier termination of this lease or the date of any
such reentry, as the case may be, and ending with the date contemplated as the
expiration date hereof if this lease had not so terminated or if Landlord had
not so reentered the Premises, over (ii) the aggregate fair market rental value
of the Premises for the same period, or

(b) sums equal to the Fixed Rent and the Additional Charges under Article 3
which would have been payable by Tenant had this lease not so terminated, or had
Landlord not so reentered the Premises, payable upon the due dates therefor
specified herein following such termination or such reentry and until the date
contemplated as the expiration date hereof if this lease had not so terminated
or if Landlord had not so reentered the Premises; provided, however, that if
Landlord shall relet the Premises during said period, or receive any other
income or consideration in connection with the use or occupancy of the Premises
or otherwise deriving therefrom (including without limitation through the
receipt of insurance or condemnation proceeds), Landlord shall credit Tenant
with the net rents received by Landlord from such reletting (or the net amounts
of such other income or consideration), such net rents and other amounts to be
determined by first deducting from the gross rents from such reletting (or the
gross amounts of such other income or consideration) as and when received by
Landlord the reasonable and actual expenses incurred or paid by Landlord in
terminating this lease or in reentering the Premises and in securing possession
thereof, as well as the reasonable and actual expenses of reletting (including,
without limitation, altering and preparing the Premises for new tenants,
brokers’ commissions, reasonable legal fees, and all other customary and
reasonable expenses properly chargeable against the Premises and the rental
therefrom) or of realizing such other income or consideration, it being
understood that any such reletting may be for a period shorter or longer than
the remaining term of this lease; but in no event shall Tenant be entitled to
receive any excess of such net rents or other amounts over the sums payable by
Tenant to Landlord hereunder, nor shall Tenant be entitled in any suit for the
collection of damages pursuant to this subdivision to a credit in respect of any
net rents from a reletting or any net amounts of such other income or
consideration, except to the extent that such net rents or other amounts are
actually received by Landlord. If the Premises or any part thereof should be
relet in combination with other space, then proper apportionment on a square
foot basis shall be made of the rent received from such reletting and of the
expenses of reletting.

If the Premises or any part thereof be relet by Landlord for the unexpired
portion of the term of this lease, or any part thereof, before presentation of
proof of such damages to

 

116



--------------------------------------------------------------------------------

any court, commission or tribunal, the amount of rent reserved upon such
reletting shall, prima facie, be the fair and reasonable rental value for the
Premises, or part thereof, so relet during the term of the reletting, provided
that such reletting shall constitute a bona-fide arm’s-length third party
transaction. Notwithstanding anything to the contrary contained in this lease,
Landlord shall use reasonable efforts to relet the Premises, either in the name
of Landlord or otherwise, to such tenant or tenants, for such term or terms
ending before, on or after the Expiration Date, at such rental or rentals and
upon such other conditions (that may include concessions and free rent periods)
as Landlord may reasonably determine, provided, however, that Landlord shall not
be liable in any way whatsoever for its failure to relet the Premises or any
part thereof, or if the Premises or any part thereof are relet, for its failure
to collect the rent under such reletting, and no such failure to relet or
failure to collect rent shall release or affect Tenant’s liability for damages
or otherwise under this lease.

If Landlord or any Affiliate of Landlord shall use or occupy the Premises or any
portion thereof following the termination of this lease under the provisions of
Article 22, the damages payable by Tenant pursuant to paragraph (b) above shall
be reduced by the fair market rental value of the Premises or such portion
thereof that is so occupied by Landlord or its Affiliate (or by the excess, if
any, of such fair market rental value over the amounts, if any, actually paid by
Landlord or such Affiliate in connection with such use or occupancy).

Notwithstanding anything to the contrary contained herein, Landlord shall not
commence any action for, nor require Tenant to pay damages calculated in
accordance with the provisions of paragraph (a) above prior to the date upon
which any rights of any Leasehold Mortgagee pursuant to Article 43 (if
applicable) to cure Tenant’s default and to request and receive a new lease have
expired.

24.02. Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election, and
nothing contained herein shall be deemed to require Landlord to postpone suit
until the date when the term of this lease would have expired if it had not been
so terminated under the provisions of Article 22, or had Landlord not reentered
the Premises. Nothing herein contained shall be construed to limit or preclude
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any default hereunder on the part of Tenant. Nothing herein contained
shall be construed to limit or prejudice the right of Landlord to prove for and
obtain as damages by reason of the termination of this lease or reentry on the
Premises for the default of Tenant under this lease an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, such damages are to be proved whether or not
such amount be greater than any of the sums referred to in Section 24.01.
Notwithstanding any provisions of this lease to the contrary, Landlord shall not
be liable to Tenant, and Tenant

 

117



--------------------------------------------------------------------------------

shall not be liable to Landlord, for indirect, consequential, special, punitive,
exemplary, incidental or other like damages (including, without limitation,
damages to Landlord for lost profits or opportunities, or the loss by
foreclosure, deed in lieu, or otherwise, of all or any portion of Landlord’s
interest in the Premises), even if arising from any act, omission or negligence
of such party or from the breach by such party of its obligations under this
lease.

24.03. Intentionally Omitted.

24.04. In addition, if this lease is terminated under the provisions of Article
22, or if Landlord shall reenter the Premises under the provisions of Article
23, Tenant agrees that:

(a) the Premises then shall be in the condition in which Tenant has agreed to
surrender the same to Landlord at the expiration of the term hereof;

(b) Tenant shall have performed prior to any such termination any covenant of
Tenant contained in this lease for the making of any Alterations or for
restoring or rebuilding the Premises or any part thereof; and

(c) for the breach of any covenant of Tenant set forth above in this
Section 24.04, Landlord shall be entitled immediately, without notice or other
action by Landlord, to recover, and Tenant shall pay, as and for liquidated
damages therefor, the cost of performing such covenant (as estimated by a
reputable independent contractor selected by Landlord).

24.05. In addition to any other remedies Landlord may have under this lease, and
without reducing or adversely affecting any of Landlord’s rights and remedies
under Article 22, if any installment of Fixed Rent or of any Additional Charges
payable hereunder by Tenant to Landlord is not paid within five (5) Business
Days after the due date thereof, the same shall bear interest at the Interest
Rate from the due date thereof until paid, and the amount of such interest shall
be an Additional Charge hereunder. For the purposes of this Section 24.04, a
rent bill sent by first class mail, to the address to which notices are to be
given under this lease, shall be deemed a proper demand for the payment of the
amounts set forth therein. To the extent that Tenant is required under this
lease to make any payments directly to third parties on behalf of Landlord,
Tenant shall be responsible for any late charges or interest imposed by such
third parties in the event that Tenant does not make such payments in a timely
manner.

ARTICLE 25

Affirmative Waivers

 

118



--------------------------------------------------------------------------------

25.01. Tenant, on behalf of itself and any and all persons claiming through or
under Tenant, does hereby waive and surrender all right and privilege which it,
they or any of them might have under or by reason of any present or future law,
to redeem the Premises or to have a continuance of this lease after being
dispossessed or ejected therefrom by process of law or under the terms of this
lease or after the termination of this lease as provided in this lease.

25.02. If Tenant shall be in default, after the expiration of any applicable
notice and grace periods, in the payment of Fixed Rent or Additional Charges,
Tenant waives Tenant’s right, if any, to designate the items to which any
payments made by Tenant are to be credited, and Tenant agrees that Landlord may
apply any payments made by Tenant to such items as Landlord sees fit,
irrespective of and notwithstanding any designation or request by Tenant as to
the items which any such payments shall be credited.

25.03. Landlord and Tenant hereby waive trial by jury in any action, proceeding
or counterclaim brought by either against the other on any matter whatsoever
arising out of or in any way connected with this lease, the relationship of
Landlord and Tenant, Tenant’s use or occupancy of the Premises, including,
without limitation, any claim of injury or damage, and any emergency and other
statutory remedy with respect thereto.

25.04. Tenant shall not interpose any counterclaim of any kind in any action or
proceeding commenced by Landlord to recover possession of the Premises (other
than compulsory counterclaims), provided that nothing herein shall be deemed to
preclude Tenant from bringing a separate action for any claim that Tenant may
have hereunder.

ARTICLE 26

No Waivers

26.01. The failure of either party to insist in any one or more instances upon
the strict performance of any one or more of the obligations of this lease, or
to exercise any election herein contained, shall not be construed as a waiver or
relinquishment for the future of the performance of such one or more obligations
of this lease or of the right to exercise such election, and such right to
insist upon strict performance shall continue and remain in full force and
effect with respect to any subsequent breach, act or omission. The receipt by
Landlord or tender by Tenant of Fixed Rent or partial payments thereof or
Additional Charges or partial payments thereof with knowledge of breach by
Tenant or Landlord, as the case may be, of any obligation of this lease shall
not be deemed a waiver of such breach.

 

119



--------------------------------------------------------------------------------

26.02. If there be any agreement between Landlord and Tenant providing for the
cancellation of this lease upon certain provisions or contingencies and/or an
agreement for the renewal hereof at the expiration of the term, the right to
such renewal or the execution of a renewal agreement between Landlord and Tenant
prior to the expiration of the term shall not be considered an extension thereof
or a vested right in Tenant to such further term so as to prevent Landlord from
canceling this lease and any such extension thereof during the remainder of the
original term; such privilege, if and when so exercised by Landlord, shall
cancel and terminate this lease and any such renewal or extension; any right
herein contained on the part of Landlord to cancel this lease shall continue
during any extension or renewal hereof; any option on the part of Tenant herein
contained for an extension or renewal hereof shall not be deemed to give Tenant
any option for a further extension beyond the first renewal or extended term,
unless such additional options are expressly provided for herein.

ARTICLE 27

Curing Tenant’s Defaults

27.01. If Tenant shall default in the performance of any of Tenant’s obligations
under this lease and such default continues after written notice and the
expiration of the applicable grace period, if any, Landlord or any Superior
Mortgagee without thereby waiving such default, may (but shall not be obligated
to) perform the same for the account and at the expense of Tenant (provided such
expense is commercially reasonable). If Landlord effects such cure by bonding
any lien which Tenant is required to bond, Tenant shall obtain and substitute a
bond for Landlord’s bond at its sole cost and expense and reimburse Landlord for
the commercially reasonable cost of Landlord’s bond.

27.02. Bills for any reasonable actual out-of-pocket expenses incurred by
Landlord in connection with any such performance by it for the account of
Tenant, and bills for all reasonable actual out-of-pocket costs, expenses and
disbursements of every kind and nature whatsoever, including reasonable counsel
fees, involved in collecting or endeavoring to collect the Fixed Rent or
Additional Charges or any part thereof or enforcing or endeavoring to enforce
any rights against Tenant or Tenant’s obligations hereunder, under or in
connection with this lease or pursuant to law, including any such cost, expense
and disbursement involved in instituting and prosecuting summary proceedings or
in recovering possession of the Premises after default by Tenant or upon the
expiration or sooner termination of this lease, and interest on all sums
advanced by Landlord under this Section 27.02 and/or Section 27.01 (at the
Interest Rate or the maximum rate permitted by law, whichever is less) may be
sent by Landlord to Tenant monthly, or immediately, at its option, and such
amounts shall be due and payable (as Additional Charges) in accordance with the
terms of such bills, but not sooner than thirty

 

120



--------------------------------------------------------------------------------

(30) days after the rendering of such bills, together with reasonable
documentation with respect to such expenses. Notwithstanding anything to the
contrary contained in this Section, Tenant shall have no obligation to pay the
costs, expenses or disbursements of Landlord in any proceeding in which there
shall have been rendered a final judgment against Landlord, and the time for
appealing such final judgment shall have expired (the “Appeal Deadline”) and
within thirty (30) days following the Appeal Deadline, Landlord shall reimburse
to Tenant any amounts on account thereof that were previously paid by Tenant to
any such party together with interest thereon at the Base Rate calculated from
the date such amounts were paid by Tenant until the date on which Tenant is so
reimbursed in full.

ARTICLE 28

Broker

28.01 Landlord and Tenant each covenant, warrant and represent that, except for
Citigroup Global Markets, Inc. (“Broker”), no broker was instrumental in
bringing about or consummating this lease and that it had no conversations or
negotiations with any broker concerning the leasing of the Premises to Tenant.
Tenant agrees to indemnify and hold harmless Landlord against and from any
claims for any brokerage commissions and all costs, expenses and liabilities in
connection therewith, including, without limitation, reasonable attorneys’ fees
and expenses, arising out of any conversations or negotiations had by Tenant
with any broker (including Broker). Landlord agrees to indemnify and hold
harmless Tenant against and from any claims for any brokerage commissions and
all costs, expenses and liabilities in connection therewith, including, without
limitation, reasonable attorneys’ fees and expenses, arising out of
conversations or negotiations had by Landlord with any broker other than Broker.
The provisions of this Article 28 shall survive the expiration or earlier
termination of this Lease.

ARTICLE 29

Notices

29.01. Any notice, statement, demand, consent, approval or other communication
required or permitted to be given, rendered or made by either party to this
lease or pursuant to any applicable law or requirement of public authority
(collectively, “notices”) shall be in writing (whether or not so stated
elsewhere in this lease) and shall be deemed to have been properly given,
rendered or made only if sent by (a) registered or certified mail, return
receipt requested, posted in a United States post office station or letter box
in the continental United States, (b) nationally recognized overnight courier

 

121



--------------------------------------------------------------------------------

(e.g., Federal Express) with verification of delivery requested or (c) personal
delivery with verification of delivery requested, in any of such cases addressed
as follows:

 

If to Landlord as follows:

        

 

        

 

        

 

        

 

        

Attn:

        

with a copy to:

        

 

        

 

        

 

        

 

        

Attn:

        

with a copy to:

        

 

        

 

        

 

        

 

        

Attn:

        

If to Tenant as follows:

        

Citigroup Realty Services

        

One Court Square

Long Island City, New York 11120

        

Attn: Director of Real Estate

     

And

           

Citigroup Inc.

        

Corporate Law Department

        

909 Third Avenue, 15th Floor

New York, New York 10043

        

Attn: Associate General Counsel of Real Estate

  

 

122



--------------------------------------------------------------------------------

with a copy to:

  

Paul, Hastings, Janofsky & Walker LLP

     

75 East 55th Street

        

New York, New York 10022

        

Attn: Dean A. Stiffle, Esq.

     

and shall be deemed to have been given, rendered or made (i) if mailed, on the
second Business Day following the day so mailed, unless mailed to a location
outside of the State of New York, in which case it shall be deemed to have been
given, rendered or made on the third (3rd) Business Day after the day so mailed,
(ii) if sent by nationally recognized overnight courier, on the first Business
Day following the day sent or (iii) if sent by personal delivery, when delivered
and receipted by the party to whom addressed (or on the date that such receipt
is refused, if applicable). Either party may, by notice as aforesaid, designate
a different address or addresses for notices intended for it. Rent bills may be
given by ordinary mail to Tenant’s first address above only, or to such other
address as Tenant shall specify. Tenant may send proofs of payment of Additional
Charges by ordinary mail to Landlord’s first address above only, or to such
other address as Landlord shall specify.

29.02. Notices hereunder from Landlord may be given by Landlord’s managing
agent, if one exists, or by Landlord’s attorney. Notices hereunder from Tenant
may be given by Tenant’s attorney.

29.03. In addition to the foregoing, Landlord or Tenant may, from time to time,
request in writing that the other party serve a copy of any notice on one other
person or entity designated in such request, and Landlord shall also have the
right to request in writing that Tenant serve a copy of any notice on any
Superior Mortgagee, such service in any case to be effected as provided in
Section 29.01 or 29.02.

29.04. All notices given by Landlord under Section 22.02 shall contain a
statement in at least 12-point bold type and capital letters stating “THIS IS A
DEFAULT NOTICE” as a condition to the effectiveness thereof.

ARTICLE 30

Estoppel Certificates

30.01. Each party agrees, at any time and from time to time, as requested by the
other party with not less than ten (10) Business Days’ prior notice, to execute
and deliver to the other a statement in the form annexed hereto as Exhibit M-1
(with such other information concerning this lease as Landlord or any Superior
Mortgagee may

 

123



--------------------------------------------------------------------------------

reasonably request), in the case of a statement to be delivered by Tenant, and
in the form annexed hereto as Exhibit M-2 (with such other information
concerning this lease as Tenant may reasonably request), in the case of a
statement to be delivered by Landlord, it being intended that any such statement
delivered pursuant hereto shall be deemed a representation and warranty to be
relied upon by the party requesting the certificate and by others with whom such
party may be dealing, regardless of independent investigation; provided,
however, the reliance referred to herein shall be limited to the party giving
such statement being estopped from contradicting any of the statements made in
such certificate.

ARTICLE 31

Memorandum of Lease

31.01. Tenant shall not record this lease, but contemporaneous herewith,
Landlord and Tenant shall execute, acknowledge and deliver to other, and Tenant
may record, a statutory form of memorandum with respect to this lease pursuant
to the provisions of Section 291-C of the Real Property Law of the State of New
York. Following the expiration of the term of this lease (as the same may be
extended), Tenant shall enter into such documentation as is reasonably required
by Landlord in form reasonably acceptable to Tenant to remove the memorandum of
record. The form of memorandum of lease annexed hereto as Exhibit R is hereby
approved by both Landlord and Tenant for purposes of this Article 31.

ARTICLE 32

No Representations by Landlord

32.01. Tenant expressly acknowledges and agrees that Landlord has not made and
is not making, and Tenant, in executing and delivering this lease, is not
relying upon, any warranties, representations, promises or statements, except to
the extent that the same are expressly set forth in this lease or in any other
written agreement which may be made between the parties concurrently with the
execution and delivery of this lease and shall expressly refer to this lease.
All understandings and agreements heretofore had between the parties are merged
in this lease and any other written agreement(s) made concurrently herewith,
which alone fully and completely express the agreement of the parties and which
are entered into after full investigation, neither party relying upon any
statement or representation not embodied in this lease or any other written
agreement(s) made concurrently herewith.

 

124



--------------------------------------------------------------------------------

ARTICLE 33

Easements

33.01. So long as Tenant is a Citibank Tenant, Tenant shall have the right to
grant easements or enter into reciprocal easement or other agreements to the
extent desirable for the purposes of (i) extending the sidewalks and/or closing
off streets adjacent to Premises, and (ii) running, maintaining and operating
telecommunication cabling (herein called “Cables”) between the Real Property and
the improvements, if any, to be constructed on that certain land located in Long
Island City, New York more particular shown as Phase I and Phase II on Exhibit S
annexed hereto (the “Adjacent Parcel”) (which easements, at the election of
Tenant, may run with the land) so long as (a) any such easements and agreements
do not materially reduce the value of the Premises, (b) any such easements and
agreements do not materially adversely affect Landlord’s ability to operate the
Building as a multi-tenant building or (c) any such easements and agreements do
not adversely affect Landlord’s ability to finance Landlord’s interest in the
Real Property, and (d) in the case of item (ii), the Adjacent Parcel is owned,
controlled or occupied by Citibank, N.A. or any of its Affiliates, and Tenant,
at its sole cost and expense, will be responsible to disconnect the Cables from
the Adjacent Building and the Building and, if necessary, seal up any connecting
pipes or conduits relating thereto, if the Cables are no longer being used by an
occupant of both the Building and the Adjacent Building. Landlord shall, at no
cost to Landlord, join in the grant of any such easements and shall cause any
Superior Mortgagee to subordinate the lien of its mortgage or deed of trust
thereto.

ARTICLE 34

Holdover

34.01. (a) In the event this lease is not renewed or extended or a new lease is
not entered into between the parties, and if Tenant shall then hold over after
the expiration of the term of this lease (it being agreed that Tenant shall not
be deemed holding over by the mere fact that Tenant’s Property and/or Specialty
Alterations remain in the Premises after the expiration of the term of this
lease), the parties hereby agree that Tenant’s occupancy of the Premises after
the expiration of the term shall be under a month-to-month tenancy commencing on
the first day after the expiration of the term of this lease, which tenancy
shall be upon all of the terms set forth in this lease except Tenant shall pay
on the first day of each month of the holdover period as Fixed Rent, an amount
equal to the product obtained by multiplying (i) the greater of (A) one-twelfth
of the Fixed Rent payable by Tenant during the last year of the term of this
lease (i.e., the year immediately prior to the holdover period) or (B) an amount
equal to the then market rental value for the Premises, taking into account all
relevant factors, by (ii) one hundred ten (110%) percent for the first month of
such month-to-month tenancy, one hundred fifteen (115%) percent for the next two
months of such month-to-month tenancy, one

 

125



--------------------------------------------------------------------------------

hundred twenty-five (125%) percent for the next three months of such
month-to-month tenancy, and one hundred fifty (150%) percent thereafter. Tenant
may dispute such market rental value for the Premises as estimated by Landlord
by giving notice to Landlord within, but in no event after, thirty (30) days
after the giving of Landlord’s notice to Tenant (as to the giving of which
notice to Landlord, time shall be deemed of the essence). Enclosed with such
notice, Tenant shall be required to furnish to Landlord the written opinion of a
reputable New York licensed real estate broker having leasing experience in the
Borough of Manhattan, for a period of not less than ten (10) years setting forth
said broker’s good faith opinion of the market rental value of the Premises. If
Tenant and Landlord are unable to resolve any such dispute as to the market
rental value for the Premises then such dispute shall be resolved by an
independent arbitrator who shall be a real estate broker of similar
qualifications and shall be selected from a listing of not less than three
(3) brokers furnished by the Manhattan office of the American Arbitration
Association (herein called the “AAA”) (or any successor thereto) to Tenant and
Landlord (at the request of either Landlord or Tenant). If Landlord and Tenant
are unable to agree upon the selection of the individual arbitrator from such
listing, then the first arbitrator so listed by the Manhattan office of the AAA
(or any successor thereto) shall be conclusively presumed to have been selected
by both Landlord and Tenant and the decision of such arbitrator shall be
conclusive and binding upon the parties as to the market rental value for the
Premises. Pending the determination of the market rental value of the Premises
upon the expiration of the term of this lease, Tenant shall pay to Landlord as
Fixed Rent an amount computed in accordance with clause (A) or (B) of this
Section 34.01(a) (as Landlord shall then elect), and upon determination of the
market rental value of the Premises in accordance with the preceding provisions
hereof appropriate adjustments and payments shall be effected. In the event that
Landlord shall have elected to charge Tenant Fixed Rent in an amount computed in
accordance with clause (B) of this Section 34.01(a), then that portion of such
Fixed Rent (herein called the “Holdover Stub Amount”) that is the difference
between (1) the Fixed Rent computed in accordance with clause (B) of this
Section 34.01(a) and (2) the Fixed Rent computed in accordance with clause
(A) of this Section 34.01(a), shall be held in escrow by a reputable law firm
designated by Landlord pending the determination of the market rental value of
the Premises in accordance with the preceding provisions hereof, and any
interest earned on such Holdover Stub Amount shall be added to and follow that
portion of the Holdover Stub Amount that is paid to Landlord and/or Tenant in
accordance with the decision of the arbitrator making such determination. It is
further stipulated and agreed that if Landlord shall, at any time after the
expiration of the original term of this lease or after the expiration of any
term created thereafter, proceed to remove Tenant from the Premises as a
holdover, the Fixed Rent for the use and occupancy of the Premises during any
holdover period shall be calculated in the same manner as set forth above.

(b) Notwithstanding anything to the contrary contained in this lease, the
acceptance of any rent paid by Tenant pursuant to Section 34.01(a) shall not
preclude Landlord from commencing and prosecuting a holdover or summary eviction

 

126



--------------------------------------------------------------------------------

proceeding, or from collecting any amounts (including, without limitation,
reasonable counsel fees) payable by Tenant pursuant to Section 27.02 in
connection with any such holdover or summary eviction proceeding, and the
preceding sentence shall be deemed to be an “agreement expressly providing
otherwise” within the meaning of Section 223-c of the Real Property Law of the
State of New York but in no event shall Tenant be responsible to the Landlord
for any monetary damages, including, without limitation, any consequential,
punitive, special or speculative damages of any kind, lost profits or like
damages alleged to have occurred as a result of any breach of this Lease, if
any, suffered by the Landlord by reason of the Tenant’s holdover in the
Premises.

ARTICLE 35

Miscellaneous Provisions and Definitions

35.01. Modifications. No agreement shall be effective to change, modify, waive,
release, discharge, terminate or effect an abandonment of this lease, in whole
or in part, including, without limitation, this Section 35.01, unless such
agreement is in writing, refers expressly to this lease and is signed by the
party against whom enforcement of the change, modification, waiver, release,
discharge, termination or effectuation of the abandonment is sought. As set
forth in the proviso contained in Section 7.05(a), IN THE CASE OF ANY
MODIFICATION OF THIS LEASE AFTER AN ASSIGNMENT OF THIS LEASE WHICH INCREASES THE
OBLIGATIONS OF OR DECREASES THE RIGHTS OF TENANT, THE NAMED TENANT AND ANY
SUBSEQUENT ASSIGNOR OF THIS LEASE SHALL NOT BE LIABLE FOR ANY SUCH INCREASE OR
DECREASE UNLESS IT HAS GIVEN ITS WRITTEN CONSENT THERETO.

35.02. Successors and Assigns. Except as otherwise expressly provided in this
lease, the obligations of this lease shall bind and benefit the successors and
assigns of the parties hereto with the same effect as if mentioned in each
instance where a party is named or referred to; provided, however, that (a) no
violation of the provisions of Article 7 shall operate to vest any rights in any
successor or assignee of Tenant and (b) the provisions of this Article 35 shall
not be construed as modifying the conditions of limitation contained in Article
22.

35.03. Limitation on Liability. Tenant shall look only to Landlord’s estate and
property in the Real Property (which shall be deemed to include the proceeds of
any insurance (net of any required expenditures under this lease made by
Landlord), condemnation (after all required expenditures under this lease made
by Landlord), sale or refinancing proceeds received by Landlord with respect to
the Real Property) for the satisfaction of Tenant’s remedies, for the collection
of a judgment (or other judicial process) requiring the payment of money by
Landlord in the event of any default by Landlord hereunder, and otherwise no
other property or assets of Landlord or any

 

127



--------------------------------------------------------------------------------

property or assets of its partners, officers, directors, shareholders or
principals, disclosed or undisclosed, shall be subject to levy, execution or
other enforcement procedure for the satisfaction of Tenant’s remedies under or
with respect to this lease, the relationship of Landlord and Tenant hereunder or
Tenant’s use or occupancy of the Premises. Notwithstanding the foregoing, with
respect to any sale, all undisputed Landlord Reimbursement Amounts and other
amounts that are then payable by Landlord to Tenant under this lease and/or the
Original Lease and that remain outstanding as of the closing date of such sale
shall be paid to Tenant prior to or concurrently with such closing, and either
(x) if the parties shall have been unable to resolve any outstanding disputes
with respect to any Landlord Reimbursement Amounts or other such amounts that
are payable by Landlord to Tenant under this lease, Landlord shall place an
amount equal to the aggregate of any such amounts which are the subject of such
dispute into escrow with a reputable law firm or title company reasonably
acceptable to Landlord and Tenant prior to or concurrently with such closing,
and to be held for disbursement pending the resolution of such dispute (with any
interest earned on such amounts to be added to and follow that portion of such
amounts that is paid to Landlord and/or Tenant in accordance with the decision
of the arbitrator(s) making such determination), with all undisputed amounts to
be paid at or prior to the closing, or (y) the purchaser (in the event of a
sale) shall assume the obligation of Landlord with respect to any such disputed
Landlord Reimbursement Amounts and other amounts that are payable by Landlord to
Tenant under this lease. Further, any contract respecting such sale must provide
for an assumption by purchaser of the contingent liability for the unaccrued
portion of Landlord Reimbursement Amounts. The obligations of Tenant under this
Lease do not constitute personal obligations of the individual partners,
directors, officers, or shareholders of Tenant.

35.04. (a) Force Majeure; Abatement. Except as expressly provided in this lease,
Tenant and Landlord shall have no liability whatsoever to the other because
(i) Tenant or Landlord, as the case may be, is unable to fulfill, or is delayed
in fulfilling, any of its obligations under this lease by reason of strike,
lock-out or other labor trouble, governmental preemption of priorities or other
controls in connection with a national or other public emergency or shortages of
fuel, supplies or labor resulting therefrom, or any other cause, whether similar
or dissimilar, beyond Tenant’s or Landlord’s reasonable control, as the case may
be; or (ii) of any failure or defect in the supply, quantity or character of
electricity or water furnished to the Premises, by reason of any requirement,
act or omission of the public utility or others serving the Building with
electric energy, steam, oil, gas or water, or for any other reason whether
similar or dissimilar, beyond Tenant’s or Landlord’s reasonable control (the
foregoing circumstances described in this Section 35.04 being herein called
“Force Majeure Causes”). In no event shall lack of funds be deemed a Force
Majeure Cause, nor shall any matter be deemed to be beyond a party’s reasonable
control if the same could be remedied by the satisfaction of a lien, judgment or
other monetary obligation. The provisions of this Section 35.04 shall not extend
(a) any obligation of Landlord or Tenant to pay money, (b) Tenant’s obligation
to vacate the Premises or any applicable portion thereof at the end of the term
of this lease

 

128



--------------------------------------------------------------------------------

applicable thereto, (c) any obligation in respect of which this lease provides
that time is of the essence with respect to a particular date or period, or the
provisions of this lease expressly limit the amount of time by which such
obligation shall be excused by reason of Force Majeure Causes (d) any date that
is expressly set forth in this lease on which Tenant or Landlord, as the case
may be, must furnish any notice or information, make any election or exercise
any right.

(b) Notwithstanding anything to the contrary contained in this lease, but
subject to the provisions of Article 19 and 20 to the extent applicable, if the
Premises or any portion thereof is rendered “untenantable,” as such term is
hereinafter defined, and Tenant ceases the operation of its business within such
portion of the Premises, except for Disaster Functions (herein called the
“Abatement Threshold Requirement”), and such portion of the Premises is rendered
“untenantable” as the result of either: (i) Landlord’s failure to provide the
services required to be provided by Landlord hereunder or (ii) Landlord’s
failure to perform the repairs, replacements and maintenance required to be
performed by Landlord hereunder; or (iii) the performance of any work, repairs,
alterations or improvements by Landlord or a third party authorized by Landlord,
and the same is not due to (A) the act or omission (where there is a duty to
act) of Tenant, its, agents, representatives, contractors or employees or
(B) casualty or condemnation, and Tenant furnishes a notice to Landlord (herein
called the “Abatement Notice”) certifying that the Abatement Threshold
Requirement has been met, which notice shall contain a statement in bold type
and capital letters stating “THIS IS AN ABATEMENT NOTICE” as a condition to the
effectiveness thereof, then Fixed Rent and Additional Charges payable with
respect to the portion of the Premises so affected shall be abated on a per diem
basis for the period commencing on the second day the Premises are rendered
untenantable and ending on the earlier of (1) the date Tenant reoccupies the
affected portion of the Premises for the conduct of its business other than
Disaster Functions, and (2) the date on which such portion of the Premises is no
longer “untenantable”.

For purposes of this Section 35.04, the term “untenantable” shall mean
inaccessible or unusable for the normal conduct of Tenant’s business in a manner
which is consistent with Tenant’s use within the thirty (30) day period prior to
the occurrence of the condition in question and Tenant ceases the operation of
its business within the Premises (or the portion thereof deemed “untenantable”,
as the case may be) other than to the limited extent of Tenant’s security
personnel for the preservation of Tenant’s property, Tenant’s insurance
adjusters, and/or a minimal number of Tenant’s employees for file retrieval,
planning of temporary relocation or return and other disaster recovery functions
(collectively, “Disaster Functions”). If more than fifty percent (50%) of an
entire Office Floor of the Premises shall be rendered untenantable in accordance
with the foregoing definition, such entire Office Floor shall be deemed to be
untenantable if in Tenant’s good faith judgment, its inability to use the
untenantable portion of such floor for the normal conduct of Tenant’s business
therein renders the entire floor unusable for the normal conduct of Tenant’s
business therein in a manner which is consistent with

 

129



--------------------------------------------------------------------------------

Tenant’s use prior to the occurrence of the condition in question and Tenant
ceases the operation of its business within such entire floor, except for
Disaster Functions. In the event that more than fifty percent (50%) of the
rentable area of the Premises is rendered untenantable and in Tenant’s good
faith judgment Tenant cannot use the tenantable portion of the Premises for the
conduct of Tenant’s business in a manner which is consistent with Tenant’s use
prior to the occurrence of the condition in question, and ceases the operation
of its business within the entire Premises (except for Disaster Functions), the
entire Premises shall be deemed to be untenantable.

35.05. Definitions. For the purposes of this lease, the following terms have the
meanings indicated:

(a) The term “Business Day” shall mean any day that the New York Stock Exchange
is open for business.

(b) The term “CPI” shall mean the Consumer Price Index for All Urban Consumers
(“CPI-AUC”), New York, New York-Northeastern New Jersey, All Items
(1982-1984=100), issued and published by the Bureau of Labor Statistics of the
United States Department of Labor. In the event that CPI-AUC ceases to use a
1982-84 base rate of 100 as the basis of calculation, then the CPI-AUC shall be
adjusted to the figure that would have been arrived at had the manner of
computing the CPI-AUC in effect at the date of this lease not been altered. If
CPI-AUC is not available or may not lawfully be used for the purposes herein
stated, the term “CPI” shall mean (i) a successor or substitute index to
CPI-AUC, appropriately adjusted; or (ii) if such a successor or substitute index
is not available or may not lawfully be used for the purposes herein stated, a
reliable governmental or other non-partisan publication, selected by Tenant and
approved by Landlord (which approval shall not be unreasonably withheld or
delayed), evaluating the information theretofore used in determining CPI-AUC.

(c) The term “CPI Fraction shall mean as of each January 1st during the term of
this lease (an “Adjustment Date”), a fraction (a) the numerator of which is the
CPI for the month immediately preceding such Adjustment Date and (b) the
denominator of which is the CPI for the month in which the immediately preceding
Adjustment Date occurred.

(d) The term “mortgage” shall include a mortgage and/or a deed of trust, and the
term “holder of a mortgage” or “mortgagee“ or words of similar import shall
include a mortgagee of a mortgage or a beneficiary of a deed of trust.

(e) The terms “Legal Requirements” and “laws and requirements of any public
authorities” and words of a similar import shall mean laws and ordinances of any
or all of the federal, state, city, town, county, borough and village
governments, including, without limitation, The Americans with Disabilities Act
of 1990, as amended, and rules, regulations, orders and directives of any and
all departments, subdivisions, bureaus, agencies or offices thereof, and of any
other governmental, public

 

130



--------------------------------------------------------------------------------

or quasi-public authorities having jurisdiction over the Premises, and the
direction of any public officer pursuant to law, whether now or hereafter in
force as well as the requirements under the Existing Agreements, as same may be
hereinafter amended.

(f) The term “requirements of insurance bodies” and words of similar import
shall mean rules, regulations, orders and other requirements of the New York
Board of Underwriters and/or the New York Fire Insurance Rating Organization
and/or any other similar body performing the same or similar functions and
having jurisdiction or cognizance over the Premises, whether now or hereafter in
force.

(g) The term “Tenant” shall mean the Tenant herein named or any assignee or
other successor in interest (immediate or remote) of the Tenant herein named,
which at the time in question is the owner of the Tenant’s estate and interest
granted by this lease; but the foregoing provisions of this subsection shall not
be construed to permit any assignment of this lease or to relieve the Tenant
herein named or any assignee or other successor in interest (whether immediate
or remote) of the Tenant herein named from the full and prompt payment,
performance and observance of the covenants, obligations and conditions to be
paid, performed and observed by Tenant under this lease, unless Landlord and
Tenant shall otherwise agree.

(h) The term “Landlord” shall mean only the owner at the time in question of
Landlord’s interest in the Real Property or a lease of the Real Property, so
that in the event of any transfer or transfers of Landlord’s interest in the
Real Property or a lease thereof, the transferor shall be and hereby is relieved
and freed of all obligations of Landlord under this lease accruing after such
transfer; provided, however, that such transferee has assumed and agreed in
writing (or is required by an SNDA Agreement between such transferee and Tenant
or by operation of law) to perform and observe all obligations of Landlord
herein during the period it is the holder of Landlord’s interest under this
lease.

(i) The terms “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this lease as a whole, and not to any particular
article or section, unless expressly so stated.

(j) The term “and/or” when applied to one or more matters or things shall be
construed to apply to any one or more or all thereof as the circumstances
warrant at the time in question.

(k) The term “person” shall mean any natural person or persons, a partnership, a
corporation, joint venture, estate, trust, unincorporated associated or any
other form of business or legal association or entity or any federal, state,
county or municipal government or any bureau, department or agency thereof.

(l) The term “Interest Rate,” when used in this lease, shall mean an interest
rate equal to three (3%) percent above the so-called annual “Base Rate”

 

131



--------------------------------------------------------------------------------

of interest established and approved by Citibank, N.A., New York, New York
(herein called the “Base Rate”), from time to time, as its interest rate charged
for unsecured loans to its corporate customers, but in no event greater than the
highest lawful rate from time to time in effect.

(m) The term “Hazardous Materials” shall, for the purposes hereof, mean any
flammable explosives, radioactive materials, hazardous wastes, hazardous and
toxic substances, or related materials, asbestos or any material containing
asbestos, or any other hazardous substance or material, defined as such by any
federal, state or local environmental law, ordinance, rule or regulation
including, without limitation, CERCLA, RCRA and HMTA, as each of same may have
been amended, and in the regulations adopted and publications promulgated
pursuant to each of the foregoing.

35.06. Survival. Upon the expiration or other termination of this lease neither
party shall have any further obligation or liability to the other except as
otherwise expressly provided in this lease and except for such obligations as by
their nature or under the circumstances can only be, or by the provisions of
this lease, may be, performed after such expiration or other termination; and,
in any event, unless otherwise expressly provided in this lease, any liability
for a payment (including, without limitation, Additional Charges under Article 3
and unpaid Landlord Reimbursement Amounts) which shall have accrued to or with
respect to any period ending at the time of, or in the case of Landlord
Reimbursement Amounts, following, the expiration or other termination of this
lease shall survive the expiration or other termination of this lease, subject
to any deadlines expressly set forth in Article 3 or in any other applicable
provision of this lease. In the event that Tenant shall be entitled to a refund
or credit from Landlord hereunder at the time of the expiration or termination
of the term of this lease, the amount of such refund or credit shall be paid to
Tenant within thirty (30) days after such expiration or termination, unless
otherwise expressly set forth in this lease, failing which any unpaid amount
shall bear interest at the Interest Rate from the due date thereof until such
amount is paid to Tenant.

35.07. (a) Requests for Consent. If Tenant shall request Landlord’s consent and
Landlord shall fail or refuse to give such consent, Tenant shall not be entitled
to any damages for any withholding by Landlord of its consent, it being intended
that, except as expressly provided in this lease, Tenant’s sole remedy shall be
an action for specific performance or injunction, and that such remedy shall be
available only in those cases where Landlord has expressly agreed in writing not
to unreasonably withhold its consent or where as a matter of law Landlord may
not unreasonably withhold its consent. Notwithstanding the foregoing, Tenant
shall not be deemed to have waived a claim for damages if there is a final
judicial determination from which time for appeal has been exhausted that
Landlord acted maliciously or in bad faith in exercising its judgment or
withholding its consent or approval despite its agreement to act reasonably, in
which case Tenant shall have the right to make a claim for the actual damages
incurred by Tenant,

 

132



--------------------------------------------------------------------------------

but in no event shall Landlord, nor any partner, director, officer, principal,
shareholder, agent, servant or employee of Landlord be liable for indirect,
consequential, special, punitive, exemplary, incidental or other like damages.
Tenant shall have the right to seek such a final judicial determination that
Landlord acted maliciously or in bad faith without respect to whether Tenant
pursued an action for specific performance or injunction, or whether Tenant
pursued an arbitration relating to Landlord’s withholding of consent pursuant to
any provision of this lease.

(b) If Tenant desires to determine any dispute between Landlord and Tenant as to
the reasonableness of Landlord’s decision to refuse to consent or approve any
item as to which Landlord has specifically agreed that its consent or approval
shall not be unreasonably withheld, such dispute shall be settled and finally
determined by arbitration in The City of New York in accordance with the
following provisions of this Section 35.07(b). Within ten (10) Business Days
next following the giving of any notice by Tenant stating that it wishes such
dispute to be so determined, Landlord and Tenant shall each give notice to the
other setting forth the name and address of an arbitrator designated by the
party giving such notice. If the two arbitrators shall fail to agree upon the
designation of a third arbitrator within five (5) Business Days after the
designation of the second arbitrator then either party may apply to the
Manhattan office of the AAA for the designation of such arbitrator and if he or
she is unable or refuses to act within ten (10) Business Days, then either party
may apply to the Supreme Court in New York County or to any other court having
jurisdiction for the designation of such arbitrator. The three arbitrators shall
conduct such hearings as they deem appropriate, making their determination in
writing and giving notice to Landlord and Tenant of their determination as soon
as practicable, and if possible, within five (5) Business Days after the
designation of the third arbitrator; the concurrence of or, in the event no two
of the arbitrators shall render a concurring determination, then the
determination of the third arbitrator designated, shall be binding upon Landlord
and Tenant. Judgment upon any decision rendered in any arbitration held pursuant
to this Section 35.07(b) shall be final and binding upon Landlord and Tenant,
whether or not a judgment shall be entered in any court. Each party shall pay
its own counsel fees and expenses, if any, in connection with any arbitration
under this Section 35.07(b), including the expenses and fees of any arbitrator
selected by it in accordance with the provisions of this Section 35.07(b), and
the parties shall share all other expenses and fees of any such arbitration. The
arbitrators shall be bound by the provisions of this lease, and shall not add
to, subtract from or otherwise modify such provisions. The sole remedy which may
be awarded by the arbitrators in any proceeding pursuant to this
Section 35.07(b) is an order compelling Landlord to consent to or approve the
matter in dispute, and the arbitrators may not award damages or grant any
monetary award or any other form of relief. Any determination by the arbitrators
that Landlord was unreasonable in refusing to grant its consent or approval as
to the matter in dispute shall be deemed a granting of Landlord’s consent or
approval, and upon receipt of the arbitrators’ determination, Tenant shall be
authorized to take the action for which Landlord’s consent or approval was
sought.

 

133



--------------------------------------------------------------------------------

35.08. Excavation upon Adjacent Land or Under the Building. If an excavation
shall be made upon land adjacent to or under the Building, or shall be
authorized to be made, then, subject to any applicable provisions of Article 16,
Tenant shall afford to the person causing or authorized to cause such
excavation, license to enter the Premises for the purpose of performing such
work as said person shall deem reasonably necessary or desirable to preserve and
protect the Building from injury or damage to support the same by proper
foundations, without any claim for damages or liability against Landlord and
without reducing or otherwise affecting Tenant’s obligations under this lease.
In the event that Landlord or its employees or contractors shall perform such
excavation, Landlord shall use reasonable efforts to cause the foregoing to be
performed in such a manner as to minimize any interference with Tenant’s
operation of its business in the Premises and, Landlord shall indemnify Tenant
from and against any and all claims arising from or in connection with the
performance of such work, together with all reasonable, actual out-of-pocket
costs, expenses and liabilities incurred in or in connection with each such
claim or action or proceeding brought thereon, including, without limitation,
all reasonable attorneys’ fees and expenses.

35.09. Governing Law; Severability; Captions; Rules of Interpretation;
Independent Covenants; Gender. Irrespective of the place of execution or
performance, this lease shall be governed by and construed in accordance with
the laws of the State of New York. If any provisions of this lease or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, the remainder of this lease and the
application of that provision to other persons or circumstances shall not be
affected but rather shall remain valid and be enforced to the extent permitted
by law. The table of contents, captions, headings and titles in this lease are
solely for convenience of references and shall not affect its interpretation.
This lease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this lease to be drafted. Each
covenant, agreement, obligation or other provision of this lease on Tenant’s
part to be performed, shall be deemed and construed as a separate and
independent covenant of Tenant, not dependent on any other provision of this
lease. All terms and words used in this lease, shall be deemed to include any
other number and any other gender as the context may require.

35.10. Time for Payment of Rent. If under the terms of this lease Tenant is
obligated to pay Landlord a sum in addition to the Fixed Rent under the lease
and no payment period therefor is specified, Tenant shall pay Landlord the
amount due within thirty (30) days after being billed (accompanied by reasonable
supporting documentation where such supporting documentation is required by an
express provision of this lease). If any amount payable by Landlord to Tenant
hereunder is not paid within five (5) Business Days after the due date thereof,
unless otherwise set forth in any other provision of this lease, the same shall
bear interest at the rate set forth in Section 24.05 from the due date thereof
until such amount is paid to Tenant.

 

134



--------------------------------------------------------------------------------

35.11. (a) Heavy Materials and Equipment. Tenant shall not place a load upon any
floor of the Premises which violates applicable law or the certificate of
occupancy of the Building or which exceeds the floor load per square foot which
such floor was designed to carry. All heavy material and/or equipment must be
placed by Tenant, at Tenant’s expense, so as to distribute the weight. Business
machines and mechanical equipment shall be placed and maintained by Tenant, at
Tenant’s expense, in settings sufficient in Landlord’s reasonable judgment to
absorb and prevent vibration, noise and annoyance, other than to a de minimis
extent.

(b) If any safe, heavy equipment, freight or bulky matter to be moved into or
out of the Building requires special handling, then Tenant shall, if and to the
extent required by Legal Requirements, employ only Persons holding a Master
Rigger’s license to do such work. All such work shall be done in full compliance
with the Administrative Code of the City of New York and other Legal
Requirements, and all such movements shall be made during hours which will least
interfere with the normal operations of the Building. All damage caused by such
movement shall be promptly repaired by Tenant at Tenant’s sole cost and expense.

35.12. Due Authorization; Execution and Delivery. Each party hereto represents
and warrants to the other that this lease has been duly authorized, executed and
delivered by such party. Landlord further represents and warrants that the
Office of Foreign Assets Control of the United States Department of the Treasury
has not listed Landlord or any of Landlord’s affiliates, or any person that
controls, is controlled by, or is under common Control with Landlord, on its
list of Specially Designated Nationals and Blocked Persons. Tenant further
represents and warrants that the Office of Foreign Assets Control of the United
States Department of the Treasury has not listed Tenant or any of Tenant’s
Affiliates on its list of Specially Designated Nationals and Blocked Persons.

35.13. Sales Tax. If any sales or other tax is payable with respect to any
cleaning, electricity or other services which Tenant obtains or contracts for
directly from any third party or parties, Tenant shall file any required tax
returns and shall pay any such tax, and Tenant shall indemnify and hold Landlord
harmless from and against any loss, damage or liability suffered or incurred by
Landlord on account thereof.

35.14. Standard for Consent. Whenever this lease provides that a party shall not
unreasonably withhold its consent, such phrase shall be deemed to mean that such
consent will not be unreasonably withheld, conditioned or delayed.

35.15. Meaning of Other “tenants”. Wherever references are made in this lease to
any other “tenant” of the Building, such references shall be deemed to include
any occupant occupying space in the Building, whether or not pursuant to a
written agreement.

 

135



--------------------------------------------------------------------------------

35.16. Conflicts with Exhibits. Any conflicts between this lease and the
exhibits to this lease shall be resolved in favor of this lease.

35.17. Temporary Takings. Any provision of this lease which prohibits or limits
the use or occupancy of any part of the Premises by any government agency or
department shall not apply with respect to any temporary taking or occupancy
described in Article 20 hereof. Any provision of this lease which requires
Tenant to indemnify or otherwise be responsible to Landlord or any other party
for the acts or omissions of any occupant of the Premises shall not apply with
respect to any government agency or department occupying any portion of the
Premises or anyone occupying any portion of the Premises through or under such
government agency or department in connection with any temporary taking or
occupancy described in Article 20 hereof.

ARTICLE 36

Extension Terms

36.01. (a) For purposes hereof:

the term “First Five Year Option” shall mean Tenant’s right to extend the term
of this lease for an additional term (herein called the “First Extension Term”)
of five (5) years commencing on May 12, 2020 and ending on May 11, 2025;

the term “Second Five Year Option” shall mean Tenant’s right to extend the term
of this lease for an additional term (herein called the “Second Extension Term”)
of five (5) years commencing on May 12, 2025 and ending on May 11, 2030. Tenant
shall have the right to exercise the Second Five Year Option only if Tenant
shall have exercised the First Five Year Option;

the term “Third Five Year Option” shall mean Tenant’s right to extend the term
of this lease for an additional term (herein called the “Third Extension Term”)
of five (5) years commencing on May 12, 2030 and ending on May 11, 2035. Tenant
shall have the right to exercise the Third Five Year Option only if Tenant shall
have exercised the Second Five Year Option;

the term “Fourth Five Year Option” shall mean Tenant’s right to extend the term
of this lease for an additional term (herein called the “Fourth Extension Term”)
of five (5) years commencing on May 12, 2035 and ending on May 11, 2040. Tenant
shall have the right to exercise the Fourth Five Year Option only if Tenant
shall have exercised the Third Five Year Option;

the term “Fifth Five Year Option” shall mean Tenant’s right to extend the term
of this lease for an additional term (herein called the “Fifth Extension Term”)

 

136



--------------------------------------------------------------------------------

of five (5) years commencing on May 12, 2040 and ending on May 11, 2045. Tenant
shall have the right to exercise the Fifth Five Year Option only if Tenant shall
have exercised the Fourth Five Year Option;

the term “Extension Option” shall mean the First Five Year Option or the Second
Five Year Option or the Third Five Year Option or the Fourth Five Year Option or
the Fifth Five Year Option, as the case may be;

the term “Extension Term” shall mean the First Extension Term or the Second
Extension Term or the Third Extension Term or the Fourth Extension Term or the
Fifth Extension Term, as the case may be;

the term “Extension Premises” shall mean that portion of the Premises selected
by Tenant and designated in the Extension Election Notice; provided, however,
that Tenant only shall have the right to designate as the Extension Premises
either:

(i) the entire Premises demised by this lease as of the date on which Tenant
gives the applicable Extension Election Notice (the “Option One Extension
Premises”); or

(ii) a portion of the Premises demised by this lease as of the date on which
Tenant gives the applicable Extension Election Notice, containing not less than
three (3) full contiguous Office Floors on or above the 6th floor of the
Building, plus, if Tenant elects in Tenant’s sole discretion, all or any portion
of the (w) retail space and/or storage space located in the lobby and/or
concourse of the Building, (x) Retained Common Areas, (y) Mechanical Rooftop
Areas, and (z) the 3rd floor and/or 4th floor and/or 50th floor of the Building,
whether or not the same shall be contiguous to any other portion of such
Extension Premises (the “Option Two Extension Premises”); or

(iii) all or any portion of the Premises comprising retail space and/or storage
space and located in the lobby and/or concourse areas of the Building as shown
on Exhibit B-2 and Exhibit B-3 attached hereto (the “Option Three Extension
Premises”).

Any Extension Election Notice which fails to designate as the Extension Premises
one of the three options set forth in the immediately preceding sentence shall
be deemed to constitute a designation of the Option One Extension Premises.

(b) The applicable Extension Option may be exercised only by Tenant giving
notice to Landlord to that effect (herein called an “Extension Election Notice”)
at least fifteen (15) months prior to the expiration of the initial term of this
lease or the then Extension Term, as the case may be. Time shall be of the
essence with respect to the exercise of each Extension Option. Within fifteen
(15) days after Landlord receives an Extension Election Notice, Landlord shall
deliver a notice to Tenant

 

137



--------------------------------------------------------------------------------

specifying its estimate of ninety-five percent (95%) of the Market Value Rent
for the Extension Premises for such Extension Term (herein called a “Rent
Notice”); provided, that, notwithstanding the foregoing, Landlord may elect to
deliver a Rent Notice at any time prior to the date that is three hundred fifty
(350) days prior to the expiration of the initial term of this lease or the then
Extension Term, as the case may be, without regard to when Landlord actually
received the Extension Election Notice. Tenant shall notify Landlord within
thirty (30) days after the date that Tenant receives the Rent Notice whether it
approves Landlord’s estimate of ninety-five percent (95%) of the Market Value
Rent (herein called a “Response Notice”). If Tenant fails to reject such
estimate within such thirty (30) day period, Landlord shall have the right to
give a second notice to Tenant (herein called a “Landlord’s Notice”), which
notice, as a condition to its effectiveness, shall state in bold capital letters
that it is a DEEMED REVOCATION NOTICE, and if Tenant fails to reject such
estimate within five (5) business days after the giving of the Landlord’s Notice
to Tenant, time being of the essence, then Tenant shall be deemed to have sent a
Revocation Notice. If Tenant gives a Response Notice that it disapproves of
Landlord’s designation of ninety-five percent (95%) of the Market Value Rent,
then Landlord and Tenant shall negotiate in good faith for a period of thirty
(30) days after the date of the Response Notice to reach agreement on
ninety-five percent (95%) of the Market Value Rent. If Landlord and Tenant do
not reach agreement on ninety-five percent (95%) of the Market Value Rent within
the thirty (30) day period, then Tenant, as its sole options, may either
(i) revoke its Extension Election Notice by delivering a “Revocation Notice”
(herein so called) to Landlord within ten (10) days after the end of the thirty
(30) day negotiation period (herein called the “Revocation Period”), or
(ii) deliver an “Arbitration Notice” (herein so called) to Landlord before the
end of the Revocation Period, notifying Landlord of its election to submit the
determination of Market Value Rent to arbitration in accordance with
Section 36.03. If Tenant does not deliver a Revocation Notice or an Arbitration
Notice before the end of the Revocation Period, then Tenant shall be deemed to
have given a Revocation Notice. If Tenant gives a Revocation Notice before the
end of the Revocation Period or is otherwise deemed to have given a Revocation
Notice, then Tenant shall have the option to either (i) rescind its exercise of
the applicable Extension Option ab initio, in which case Tenant shall have no
further rights to extend the term of this lease under this Article 36, (herein
called “Option 1”) or (ii) extend the term of this lease one (1) time for a
period of up to eighteen (18) months in six month multiples (i.e., Tenant may
elect to extend the term for six (6), twelve (12) or eighteen (18) months),
under the same terms as this lease, except that the Fixed Rent for the period so
elected by Tenant shall be at the lower of (x) the Market Value Rent set forth
in the Rent Notice (but in no event less than the Fixed Rent per square foot
that was payable during the last month of the term of this lease or as of the
end of then expiring Extension Term, as applicable (the “Escalated Rent”)), or
(y) 105% of the Escalated Rent (herein called “Option 2”), and Tenant shall have
no further rights under this Article 36. If Tenant gives a Revocation Notice
before or is otherwise deemed to have given a Revocation Notice under this
Section 36.01(b) and has failed within ten (10) days of its receipt of
Landlord’s Notice to either (i) elect Option 1 or Option 2, or (ii) in the case
Tenant elects Option 2, specify a period for which

 

138



--------------------------------------------------------------------------------

Tenant desires to extend the term of this lease, then in either such case,
Tenant shall be deemed to have rescinded its Extension Election Notice ab initio
and Tenant shall have no further rights to extend the term of this lease under
this Article 36. Subject to the provisions of this Article 36, upon the giving
of an Extension Election Notice the term of this lease shall be extended in
accordance with the terms hereof for the applicable Extension Term without the
execution of any further instrument. Unless the context shall otherwise require,
and except as hereinafter set forth with respect to an extension of the term of
this lease with respect to less than the entire Premises, each Extension Term
shall be upon the same terms, covenants and conditions of this lease as shall be
in effect immediately prior to such extension, except that:

(A) there shall be no right or option to extend the term of this lease for any
period of time beyond the expiration of the Fifth Extension Term;

(B) the Fixed Rent for each Extension Term shall be an amount equal to
ninety-five percent (95%) of the then Market Value Rent as determined in
accordance with this Article 36;

(C) if Tenant designates as the Extension Premises less than the entire Premises
then demised by this lease, Tenant’s Share shall be reduced to represent a
fraction, the numerator of which is the number of rentable square feet in the
Extension Premises and the denominator of which shall be 1,401,609;

(D) Article 3 of this lease shall be modified so that Tenant’s obligation with
respect to Operating Expenses and Taxes shall be limited to Tenant’s Share of
the increases in such amounts over a base year that corresponds to the
applicable Extension Term (e.g., with respect to the First Extension Term the
base year for Operating Expenses would be calendar year 2020 and the base year
for taxes would be the New York City fiscal tax year commencing July 1, 2020 and
ending June 30, 2021);

(E) Tenant’s Chilled Water Allocation and Tenant’s Condenser Water Allocation
shall be proportionately reduced; and

(F) Tenant shall not be entitled to any abatement of Fixed Rent or Additional
Charges or any work allowance, and Landlord shall not be obligated to perform
any work to prepare the Extension Premises for Tenant’s occupancy during the
applicable Extension Term.

36.02. The exercise of any of the aforesaid options to extend the term of this
lease at a time when any default has occurred and is continuing beyond the
expiration of any applicable notice or grace period provided for in this lease,
shall, upon written notice by Landlord, be void and of no force and effect
unless either (i) Landlord shall

 

139



--------------------------------------------------------------------------------

elect otherwise or (ii) Tenant disputes Landlord’s determination that the
Extension Election Notice is void and of no force or effect and seeks judicial
relief within fifteen (15) Business Days after the giving of such notice by
Landlord to Tenant, in which event the issue of whether the Extension Election
Notice is void and of no force or effect shall be determined by a court of
competent jurisdiction. The termination of this lease during the initial term
shall also terminate and render void any option or right on Tenant’s part to
extend this lease for any Extension Term (and the termination of this lease
during a particular Extension Term shall also terminate and render void any
option or right on Tenant’s part to extend this lease for any successive
Extension Term), whether or not such option or right shall have been exercised.
Tenant’s option to extend the term of this lease for the Extension Term may not
be severed from this lease or separately sold, assigned or otherwise
transferred.

36.03. (a) If Tenant delivered an Arbitration Notice, then Landlord and Tenant
shall negotiate in good faith for a period of thirty (30) days prior to the
commencement of the applicable Extension Term to reach agreement on ninety-five
percent (95%) of the Market Value Rent. If Landlord and Tenant do not reach
agreement on ninety-five percent (95%) of the Market Value Rent within said
thirty (30) day period, then either Tenant or Landlord may initiate the
arbitration process (the party initiating such process being herein referred to
as the “Initiating Party”) provided for herein by designating its arbitrator in
a subsequent notice to the other party (herein called the “Responding Party”)
(which notice shall specify the name and address of the person designated to act
as an arbitrator on its behalf) given to the Responding Party within thirty
(30) days following the commencement of the applicable Extension Term. Within
ten (10) Business Days after the Responding Party’s receipt of notice of the
designation of the Initiating Party’s arbitrator, the Responding Party shall
give notice to the Initiating Party specifying the name and address of the
person designated to act as an arbitrator on its behalf. If the Responding Party
fails to notify the Initiating Party of the appointment of its arbitrator within
the time above specified, then the Initiating Party shall provide an additional
notice to the Responding Party requiring the Responding Party’s appointment of
an arbitrator within five (5) Business Days after the Responding Party’s receipt
thereof. If the Responding Party fails to notify the Initiating Party of the
appointment of its arbitrator within the time specified by the second notice,
the appointment of the second arbitrator shall be made in the same manner as
hereinafter provided for the appointment of a third arbitrator in a case where
the two arbitrators appointed hereunder and the parties are unable to agree upon
such appointment. The two arbitrators so chosen shall meet within ten
(10) Business Days after the second arbitrator is appointed, and shall exchange
sealed envelopes each containing such arbitrator’s written determination of an
amount equal to ninety-five percent (95%) of the Market Value Rent for the
Extension Premises during the applicable Extension Term. Ninety-five percent
(95%) of the Market Value Rent specified by Landlord’s arbitrator shall herein
be called “Landlord’s Submitted Value” and ninety-five percent (95%) of the
Market Value Rent specified by Tenant’s arbitrator shall herein be called
“Tenant’s Submitted Value”. Neither Landlord nor Landlord’s arbitrator shall be
bound by nor shall any reference be

 

140



--------------------------------------------------------------------------------

made to the determination of ninety-five percent (95%) of the Market Value Rent
for the Extension Premises during the applicable Extension Term which was
furnished by Landlord in the Rent Notice. Neither Tenant nor Tenant’s arbitrator
shall be bound by nor shall any reference be made to the determination of
ninety-five percent (95%) of the Market Value Rent for the Extension Premises
during the applicable Extension Term which was furnished by Tenant in response
to the Rent Notice. Copies of such written determinations shall promptly be sent
to both Landlord and Tenant. Any failure of either such arbitrator to meet and
exchange such determinations shall be acceptance of the other party’s
arbitrator’s determination as ninety-five percent (95%) of the Market Value
Rent, if, and only if, such failure persists for three (3) days after notice to
the party for whom such arbitrator is acting, and provided that such three
(3) day period shall be extended by reason of any applicable condition of Force
Majeure Causes. If the higher determination of ninety-five percent (95%) of
Market Value Rent is not more than one hundred two percent (102%) of the lower
determination of ninety-five percent (95%) of the Market Value Rent, then
ninety-five percent (95%) of the Market Value Rent shall be deemed to be the
average of the two determinations. If, however, the higher determination is more
than one hundred two percent (102%) of the lower determination, then within five
(5) days of the date the arbitrators submitted their respective Market Value
Rent determinations, the two arbitrators shall together appoint a third
arbitrator. In the event of their being unable to agree upon such appointment
within said five (5) day period, the third arbitrator shall be selected by the
parties themselves if they can agree thereon within a further period of five
(5) days. If the parties do not so agree, then either party, on behalf of both
and on notice to the other, may request such appointment by the American
Arbitration Association (or any successor organization thereto) in accordance
with its rules then prevailing or if the American Arbitration Association (or
such successor organization) shall fail to appoint said third arbitrator within
fifteen (15) days after such request is made, then either party may apply, on
notice to the other, to the Supreme Court, New York County, New York (or any
other court having jurisdiction and exercising functions similar to those now
exercised by said Court) for the appointment of such third arbitrator. Within
five (5) days after the appointment of such third arbitrator, Landlord’s
arbitrator shall submit Landlord’s Submitted Value to such third arbitrator and
Tenant’s arbitrator shall submit Tenant’s Submitted Value to such third
arbitrator. Such third arbitrator shall, within thirty (30) days after the end
of such five (5) day period, select either Landlord’s Submitted Value or
Tenant’s Submitted Value as ninety-five percent (95%) of the Market Value Rent
of the Premises during the applicable Extension Term and send copies of his or
her determination promptly to both Landlord and Tenant specifying whether
Landlord’s Submitted Value or Tenant’s Submitted Value shall be ninety-five
percent (95%) of the Market Value Rent of the Extension Premises during the
applicable Extension Term.

(b) Each party shall have a right to present evidence to the arbitrators,
produce witnesses or experts to be heard by the arbitrators, and provide such
other information that may be relevant in connection with the arbitration. The
decision of the first and second arbitrator or the third arbitrator, as the case
may be, shall be

 

141



--------------------------------------------------------------------------------

conclusively binding upon the parties, and judgment upon the decision may be
entered in any court having jurisdiction.

(c) Each party shall pay the fees and expenses of the one of the two original
arbitrators appointed by or for such party, and the fees and expenses of the
third arbitrator and all other expenses (not including the attorneys’ fees,
witness fees and similar expenses of the parties which shall be borne separately
by each of the parties) of the arbitration shall be borne by the parties
equally.

(d) Each of the arbitrators selected as herein provided shall have at least ten
(10) years experience in the leasing or renting of office space in Comparable
Buildings.

(e) In the event the aforesaid arbitration process is initiated, then as of the
commencement date of the applicable Extension Term, Tenant shall pay the amount
equal to the average of Landlord’s Submitted Value and Tenant’s Submitted Value
and when the determination has actually been made, an appropriate retroactive
adjustment shall be made as of the commencement date of applicable Extension
Term. Overpayments shall be paid by Landlord to Tenant and underpayments shall
be paid by Tenant to Landlord promptly after such determination, in both cases,
together with interest thereon at the Base Rate.

36.04. For purpose for this Article 36, the determination of “Market Value Rent”
shall take into account all relevant factors and shall be based upon the rents
that an unaffiliated third party would be willing to pay to Landlord to a term
comparable to the applicable Extension Term for the applicable Extension
Premises on all of the same terms and conditions which the Extension Premises
will be leased to Tenant pursuant to the terms of this Article 36.

36.05. In the event that Tenant exercises any Extension Option with respect to
less than the entire Premises then demised by this lease in accordance with the
applicable provisions hereof, then effective as of the Expiration Date of the
initial term of this lease or the applicable Extension Term, as the case may be,
the provisions of this lease governing the respective rights and obligations of
Landlord and Tenant as of the expiration of the term of this lease (including,
without limitation, the provisions of Article 21 and Article 34 shall apply with
full force and effect to the portion of the Premises that has been omitted by
Tenant from the Extension Premises.

ARTICLE 37

Arbitration

 

142



--------------------------------------------------------------------------------

37.01. Either party may request arbitration of any matter in dispute which,
pursuant to the terms of this lease, expressly allows such dispute to be
resolved by arbitration, in which case, except as provided to the contrary
elsewhere in this lease, the following procedures shall apply. The party
desiring such arbitration shall give notice to the other party. If the parties
shall not have agreed on a choice of an arbitrator within fifteen (15) days
after the service of such notice, then each party shall, within ten (10) days
thereafter appoint an arbitrator, and advise the other party of the arbitrator
so appointed. A third arbitrator shall, within ten (10) days following the
appointment of the two (2) arbitrators, be appointed by the two arbitrators so
appointed or by the AAA, if the two arbitrators are unable, within such ten
(10) day period, to agree on the third arbitrator. If either party fails to
appoint an arbitrator (the “Failing Party”), the other party shall provide an
additional notice to the Failing Party requiring the Failing Party’s appointment
of an arbitrator within five (5) Business Days after the Failing Party’s receipt
thereof. If the Failing Party fails to notify the other party of the appointment
of its arbitrator within such five (5) Business Day period, the appointment of
the second arbitrator shall be made by the AAA in the same manner as hereinabove
provided for the appointment of a third arbitrator in a case where the two
arbitrators appointed hereunder are unable to agree upon such appointment. The
three (3) arbitrators shall render a resolution of said dispute or make the
determination in question. In the absence, failure, refusal or inability of the
AAA to act within twenty (20) days, then either party, on behalf of both, may
apply to a Justice of the Supreme Court of New York, New York County, for the
appointment of the third arbitrator, and the other party shall not raise any
question as to the court’s full power and jurisdiction to entertain the
application and make the appointment. In the event of the absence, failure,
refusal or inability of an arbitrator to act, a successor shall be appointed
within ten (10) days as hereinbefore provided. Any arbitrator acting under this
Article 37 in connection with any matter shall be experienced in the issue with
which the arbitration is concerned and shall have been actively engaged in such
field for a period of at least ten (10) years before the date of his appointment
as arbitrator hereunder.

37.02. All arbitrators chosen or appointed pursuant to this Article 37 shall
(a) be sworn fairly and impartially to perform their respective duties as such
arbitrator, and (b) not be an employee or past employee of Landlord or Tenant or
of any other person, partnership, corporation or other form of business or legal
association or entity that controls, is controlled by or is under common control
with Landlord or Tenant. Within sixty (60) days after the appointment of such
arbitrators, such arbitrators shall determine the matter which is the subject of
the arbitration and shall issue a written opinion. The decision of the
arbitrators shall be conclusively binding upon the parties, and judgment upon
the decision may be entered in any court having jurisdiction. Landlord and
Tenant shall each pay (i) the fees and expenses of the arbitrator selected by
it, and (ii) fifty (50%) percent of the fees and expenses of the arbitrator
appointed by the AAA. The losing party shall reimburse the prevailing party for
the reasonable counsel fees and disbursements incurred by the prevailing party
in connection with such arbitration. Each party shall have a right to present
evidence to the arbitrators, produce

 

143



--------------------------------------------------------------------------------

witnesses or experts to be heard by the arbitrators, and provide such other
information that may be relevant in connection with the arbitration.

37.03. Landlord and Tenant agree to sign all documents and to do all other
things necessary to submit any such matter to arbitration and further agree to,
and hereby do waive, any and all rights they or either of them may at any time
have to revoke their agreement hereunder to submit to arbitration and to abide
by the decision rendered thereunder. For such period, if any, that this
agreement to arbitrate is not legally binding or the arbitrator’s award is not
legally enforceable, the provisions requiring arbitration shall be deemed
deleted, and matters to be determined by arbitration shall be subject to
litigation.

37.04. Any dispute which is required by this lease to be resolved by expedited
arbitration shall be submitted to binding arbitration under the Expedited
Procedures provisions (currently, Rules 56 through 60) of the Arbitration Rules
of the Real Estate Industry of the AAA. In cases where the parties utilize such
expedited arbitration: (a) the parties will have no right to object if the
arbitrator so appointed was on the list submitted by the AAA and was not
objected to in accordance with Rule 54 (except that any objection shall be made
within four (4) days from the date of mailing), (b) the Notice of Hearing shall
be given four (4) days in advance of the hearing, (c) the first hearing shall be
held within seven (7) Business Days after the appointment of the arbitrator,
(d) if the arbitrator shall find that a party acted unreasonably in withholding
or delaying a consent or approval, such consent or approval shall be deemed
granted (but the arbitrator shall not have the right to award damages, unless
the arbitrator shall find that such party acted in bad faith), and (e) the
losing party in such arbitration shall pay the arbitration costs charged by the
AAA and/or the arbitrator, together with the reasonable counsel fees and
disbursements incurred by the prevailing party in connection with such
arbitration.

37.05. Arbitration hearings hereunder shall be held in New York County. The
arbitrators shall, in rendering any decision pursuant to this Article 37, answer
only the specific question or questions presented to them. In answering such
question or questions (and rendering their decision), the arbitrators shall be
bound by the provisions of this lease, and shall not add to, subtract from or
otherwise modify such provisions.

37.06. Judgment may be had on the decision and award of an arbitrator rendered
pursuant to the provisions of this Article 37 and may be enforced in accordance
with the laws of the State of New York.

37.07. The provisions of this Article 37 shall not be applicable to any
arbitration conducted pursuant to Article 34 or Article 36.

 

144



--------------------------------------------------------------------------------

ARTICLE 38

Confidentiality; Press Releases

38.01. Landlord acknowledges that it may have access to certain confidential
information of Tenant concerning Tenant’s businesses, facilities, operations,
plans, proprietary software, technology, and products (“Confidential
Information”). Confidential Information shall not include any information that
is available to the general public (e.g., SEC filings). Landlord agrees that it
will not use in any way, for its own account or the account of any third party,
except as expressly permitted by this lease, nor disclose to any third party
(except public filings and other information available to the general public, as
required by law (including, without limitation, any plans and specifications,
drawings or other like items which must be submitted to or filed with any
governmental agency), judicial proceeding or to its attorneys, accountants, and
other advisors and mortgagees and prospective purchasers of the Real Property,
but only as reasonably necessary and subject to the confidentiality provisions
hereof), any of Tenant’s Confidential Information or any of the terms and
conditions of this lease and will take reasonable precautions to protect the
confidentiality of such Confidential Information and the terms and conditions of
this lease (in each case, except as permitted hereby). Tenant agrees that it
will not use in any way, for its own account or the account of any third party,
except as expressly permitted by this lease, nor disclose to any third party
(except public filings and other information available to the general public, as
required by law, judicial proceeding or to its attorneys, accountants, and other
advisors, but only as reasonably necessary and subject to the confidentiality
provisions hereof), any of the terms and conditions of this lease and will take
reasonable precautions to protect the confidentiality of the terms and
conditions of this lease (except as permitted hereby). The obligations of
Landlord and Tenant under this Section 38.01 shall survive the expiration or
termination of this lease.

38.02. Neither party hereto may issue (or cause to be issued) a press release or
written statement to the press with respect or concerning this lease or the
terms hereof without the express consent of the other party hereto.
Notwithstanding the foregoing, either party shall be permitted to issue any such
press release or written statement that is necessary in order to comply with
Legal Requirements. Furthermore, upon notice from Tenant that any of Landlord’s
advertisements or press releases are not consistent with Tenant’s corporate
policies relating to public relations, Landlord shall endeavor to cause its
advertisements and press releases to be consistent with Tenant’s corporate
policies relating to public relations to the extent same are commercially
reasonable.

 

145



--------------------------------------------------------------------------------

ARTICLE 39

Rooftop; Tenant’s Antenna and Other Equipment

39.01. Landlord agrees that, subject to all applicable Legal Requirements,
Tenant, at Tenant’s sole cost and expense, shall have all rights (i) with
respect to the Rooftop Mechanical Areas (which constitutes part of the
Premises), including without limitation the rights to use the Rooftop Mechanical
Areas and install (and thereafter maintain, repair, and operate) equipment
thereon, including without limitation one or more communications apparati (e.g.,
antennae, microwave dishes or satellite communications apparati) and other
mechanical equipment serving the Premises (e.g., equipment serving Tenant’s
supplemental air-conditioning systems) (herein collectively called “Rooftop
Equipment”), (ii) in connection therewith, all such rights to install and
thereafter maintain, repair, and operate in one or more portions of the Building
(together with any shaftways, closets and conduits of the Building) any related
support structures, wires and cables for such communications apparati and any
other mechanical equipment serving the Premises (including, by way of example,
equipment serving Tenant’s supplemental air-conditioning systems), and (iii) in
connection therewith, the right to grant licenses or other occupancy agreements
(herein called a “Third Party Rooftop License”) to third parties for the use of
the Rooftop Mechanical Areas and installation of equipment thereon and Tenant
shall have exclusive rights to any and all revenue generated therefrom. During
the term of this lease, Landlord reserves the right to lease and/or license
space on the roof of the Building (other than the Rooftop Mechanical Areas), for
the operation of radio, telecommunication, and other equipment by other tenants
and licensees (herein called “Landlord’s Rooftop Equipment”); provided, however,
that (x) no Landlord Rooftop Equipment shall interfere with Tenant’s or any of
Tenant’s licensees installation, operation, maintenance, or repair of the
Rooftop Equipment, or (ii) such other lease or license shall not cause a breach
of any Third Party Rooftop License (items (i) and (ii) are collectively referred
to as a “Rooftop Violation”). If any of Landlord’s Rooftop Equipment interferes
with or disturbs Tenant’s use of the Roof Top Mechanical Areas, including the
use thereof by any licensee under a Third Party Rooftop License, then following
demand by Tenant, Landlord shall promptly relocate all or a portion of
Landlord’s Rooftop Equipment to another area on the roof designated by Tenant.
Such relocation shall be at Landlord’s sole cost and expense unless such
interference or disturbance arises as the result of the installation by Tenant
or any other licensee under a Third Party Rooftop License, subsequent to the
installation of Landlord’s Rooftop Equipment, in which event Landlord’s Rooftop
Equipment shall not be relocated. If Tenant shall determine, in its reasonable
judgment, that any of the Landlord’s Rooftop Equipment will cause a Rooftop
Violation, then, if Landlord after a reasonable time period (which in no event
will exceed a period of time that is ten (10) Business Days prior to the
expiration of any applicable cure period under a Third Party Rooftop License),
Landlord, at its sole cost and expense, shall remove Landlord’s Rooftop
Equipment from the roof of the Building and, Landlord may, at Landlord’s

 

146



--------------------------------------------------------------------------------

option, but subject to Tenant’s approval, replace or relocate Landlord’s Rooftop
Equipment such that it does not cause a Rooftop Violation.

ARTICLE 40

Back-Up Power System

40.01. Landlord agrees that, subject to all applicable Legal Requirements,
Tenant, at Tenant’s sole cost and expense, shall have the right to install on
any one or more portions of the Premises, including any Retained Common Areas
(together with any shaftways, closets and conduits of the Building), and
thereafter maintain, repair, and operate: (i) one or more battery-powered
uninterruptible power systems, including, without limitation, the Liebert UPS
currently located within the Fifth Floor Mechanical Rooms (each herein called a
“UPS Battery System”), in a portion or portions of the Premises to be designated
by Tenant (each such portion herein called a “UPS Area”) and (ii) one or more
diesel generators and chiller units, including the one (1) Caterpillar 1500 KW
diesel stand-by generator currently located within the Fifth Floor Mechanical
Rooms (herein collectively called the “Diesel Generator”), in a portion or
portions of the Premises designated by Tenant (herein called the “Generator
Area”, the UPS Battery System and the Diesel Generator are sometimes herein
collectively called the “Back-Up Power System”; the UPS Area and the Generator
Area are sometimes herein collectively called the “Back-Up Power System Area”);
provided that in connection with such installation of the Back-Up Power System
Tenant hereby covenants and agrees that:

(i) such installation shall be performed in accordance with all applicable Legal
Requirements and with all of the applicable provisions of this lease;

(ii) Tenant shall promptly repair any damage caused to the Back-Up Power System
Area by reason of such installation, including any repairs, restoration,
maintenance, renewal or replacement thereof necessitated by or in any way caused
by or relating to such installations except to the extent such damage has
resulted from the negligence or willful misconduct of Landlord, its agents,
contractors or employees;

(iii) Tenant will, and does hereby, indemnify and save harmless Landlord from
and against: (A) any and all claims, reasonable counsel fees, demands, damages,
expenses or losses by reason of any liens, orders, claims or charges resulting
from any work done, or materials or supplies furnished, in connection with the
fabrication, erection, installation, maintenance and operation of the Back-Up
Power System installed by Tenant pursuant to the provisions of this Article; and
(B) any and all claims, costs, demands, expenses, fees or suits arising out of
accidents, damage, injury or loss to any and all persons and property, or
either, whomsoever, or whatsoever resulting from or arising in connection with
the erection, installation, maintenance, operation and repair of the

 

147



--------------------------------------------------------------------------------

Back-Up Power System installed by Tenant pursuant to the provisions of this
Article, except in the case of both (A) and (B) above to the extent occasioned
by the negligence or willful misconduct of Landlord, its agents, contractors or
employees; and

(iv) Tenant shall pay as and when due, and shall be solely responsible for, any
and all taxes, fees, license charges or other amounts imposed upon Tenant,
Landlord or the Real Property in connection with the Back-Up Power System.

(b) Intentionally Omitted.

(c) If, due to Legal Requirements, Tenant shall not be permitted to maintain the
Diesel Generator in the Generator Area initially demised hereunder (herein
called the “Initial Generator Area”) for any reason whatsoever, Tenant shall
have the right, on reasonable prior notice to Landlord, to substitute alternate
space in the Building for the Initial Generator Area (herein called the
“Substitute Generator Area”), which Substitute Generator Area proposed by Tenant
shall be subject to the reasonable approval of Landlord, and provided that
(i) notwithstanding the foregoing, Tenant shall maintain the Diesel Generator in
the Initial Generator Area until the Substitute Generator Area shall be located
outside the Premises unless no other space shall be available in the Building
for the installation of the Diesel Generator or it shall be impractical to
locate same outside the Premises, (ii) the Substitute Generator Area shall be of
an adequate size and configuration to permit operation of the Back-Up Power
System in the same manner in which the same was operated prior to such
substitution, (iii) Tenant shall, at Tenant’s sole cost and expense, either
relocate the Diesel Generator and all related equipment to the Substitute
Generator Area or furnish and install in the Substitute Generator Area a Diesel
Generator and all related equipment required to operate the Back-Up Power System
at least equal in kind, quality and condition to those contained in the Initial
Generator Area at the time such notice of requested substitution is given by
Tenant, and Tenant, at Tenant’s sole cost and expense, shall perform all
connections and other work required to operate the Back-Up Power System in the
same manner in which the same was operated immediately prior to such relocation
or if the same shall not be in compliance with applicable Legal Requirements, to
the fullest extent possible after effecting compliance with applicable Legal
Requirements, it being understood and agreed that notwithstanding anything to
the contrary contained herein, Tenant shall be permitted to maintain and operate
the Diesel Generator in the Initial Generator Area until Tenant can operate the
Back-Up Power System from the Substitute Generator Area in the same manner in
which the same was operated immediately prior to such relocation or if the same
shall not be in compliance with applicable Legal Requirements, to the fullest
extent possible after effecting compliance with applicable Legal Requirements,
(iv) Tenant shall, at Tenant’s sole cost and expense, procure all permits and
approvals required in connection with such relocation and any modifications to
the Certificate of Occupancy for the Building to permit the Substitute Generator
Area

 

148



--------------------------------------------------------------------------------

to be used for the installation and operation of the Diesel Generator (and
Landlord shall cooperate with Tenant in connection with obtaining any such
permit, approval or modification (including assisting and/or joining Tenant in
any application or similar instrument), and Tenant shall indemnify and hold
harmless Landlord from and against any claims arising in connection with
Landlord’s actions related to this Section 40.01(c) other than any such claims
arising from Landlord’s negligence or willful misconduct, and (v) such
relocation and other work shall be performed in a manner that any interruption
of the power supplied by the Back-Up Power System to Tenant’s equipment shall be
minimized to the extent commercially practicable. Notwithstanding anything to
the contrary contained in this lease, Tenant shall not be obligated to pay any
additional Fixed Rent with respect to the Substitute Generator Area if the same
shall be located within a portion of the Premises on which Tenant is already
paying Fixed Rent. From and after the date that Tenant shall actually vacate and
surrender the Initial Generator Area to Landlord, this lease shall no longer
apply to the Initial Generator Area and shall apply to the Substitute Generator
Area as if the Substitute Generator Area had been originally demised under this
lease. Except as hereinabove expressly set forth, Landlord shall not have the
right, subject to any applicable Legal Requirements, to require Tenant to
relocate the Diesel Generator from the Initial Generator Area.

40.02. Tenant, its contractors, agents or employees shall have access to that
portion or portions of the Back-Up Power System Area located outside of the
Premises in order to install, maintain, test, use, operate and replace the
Back-Up Power System, upon reasonable advance notice to Landlord and upon the
following terms and conditions:

(a) Any damage to the Building or to the personal property of Landlord or other
tenants of the Building arising as a result of such access shall be repaired and
restored, at Tenant’s sole cost, to the condition existing prior to such access
except to the extent such damage is the result of the negligence or willful
misconduct of Landlord, its agents, contractors or employees; and

(b) Tenant shall indemnify and hold Landlord harmless from and against any
liability, damage or loss arising from such access except to the extent such
damage is the result of the negligence or willful misconduct of Landlord, its
agents, contractors or employees.

40.03. Landlord and Tenant acknowledge that Tenant does not have its own source
of fuel to operate the Diesel Generator. Accordingly, for so long as Tenant uses
either the Initial Generator Area or the Substitute Generator Area for the
Diesel Generator, Landlord, at Tenant’s cost equal to Landlord’s actual cost
therefor, shall provide to Tenant fuel for the operation of the Diesel Generator
(herein called the “Generator Fuel”), from the existing fuel storage tanks
(herein called the “Storage Tanks”) and the existing fuel pumping system (herein
called the “Pumping System”); provided, however that Landlord shall not be
obligated to provide Generator Fuel to

 

149



--------------------------------------------------------------------------------

Tenant in excess of the amount required to operate one (1) 1500 KW diesel
generator and provided further that Landlord shall have no liability to Tenant
hereunder if Landlord shall be unable to provide the Generator Fuel to Tenant
under any applicable Legal Requirements or due to Landlord’s inability, after
reasonable efforts, to secure any permit required for Landlord to supply the
Generator Fuel to Tenant, or if the supply of the Generator Fuel is interrupted
due to emergency, mechanical breakdowns or interruptions in the supply of fuel
to the Building. Landlord shall maintain the Storage Tanks and the Pumping
System in compliance with Legal Requirements and in working order throughout the
term of this lease, and shall make all necessary repairs or replacements thereof
as may be necessary in connection therewith. Landlord, at reasonable times on
reasonable prior notice, shall permit Tenant to inspect and test the Storage
Tanks and the Pumping System. Tenant shall reimburse Landlord for the actual
cost of providing the Generator Fuel and any actual additional out-of-pocket
costs incurred by Landlord in connection with providing the Generator Fuel to
Tenant, including any actual costs incurred by Landlord to obtain any permits
required in connection therewith and any taxes or surcharges imposed on Landlord
in connection with the resale of fuel to Tenant, which costs shall be payable as
Additional Charges hereunder within thirty (30) days after demand accompanied by
reasonable documentation of such costs.

40.04. Tenant shall have the right to tie into the Building’s BMS system for
purposes of monitoring the Back-Up Power System and any Tenant’s supplemental
heating, ventilating or air-conditioning system, which tie-in will be performed
by Landlord’s contractor at Tenant’s cost and expense, which cost and expense
shall not exceed the amount that would otherwise be charged to Landlord by its
contractor for such work if such work was being performed for Landlord’s own
account.

40.05. Tenant shall have the right, at its sole cost and expense, to replace the
two (2) Chillers with a larger unit or units subject to and in accordance with
the applicable provisions of Article 11.

40.06. Landlord hereby acknowledges and consents to the existing connection of
certain Tenant’s systems (including the Back-Up Power System) to Landlord’s
emergency generator system for the Building (such emergency generator system
being referred to herein collectively as the “Emergency Generator System”),
which Landlord acknowledges is required in connection with the operation of the
Back-Up Power System. Further, Landlord shall not unreasonably withhold,
condition, or delay Landlord’s consent to an Alteration consisting of the
connecting of additional Tenant’s systems, or alteration of Tenant’s existing
connections, to the Emergency Generator System. The Emergency Generator System
is comprised of, and Landlord acknowledges it shall at all times consist of no
less than the functional equivalent to, (i) the 270 ton and 450 ton Trane
chillers located on the 5th floor of the Building (the “Chillers”), and (ii) the
1500 KW diesel emergency generator located on the 5th floor of the Building that
provides emergency lighting and life-safety to the Building, including the
Premises. Notwithstanding anything to the contrary contained herein, Landlord

 

150



--------------------------------------------------------------------------------

acknowledges and agrees that during any period that Consolidated Edison (or
other applicable utility company) is not furnishing electricity to the Building,
Tenant shall have the exclusive use of, and shall be entitled to all chilled
water generated by, the Chillers. Landlord shall maintain the Emergency
Generator System in compliance with Legal Requirements and in working order (in
accordance with its current performance specifications as set forth in the
Maintenance Schedule or better), and Landlord shall test the Emergency Generator
System in accordance with the Maintenance Schedule. Landlord shall notify Tenant
of the date(s) on which Landlord’s tests of the Emergency Generator System will
be conducted and permit Tenant to consult with Landlord in connection with, and
accompany Landlord during, such tests. Tenant acknowledges that Landlord shall
have no obligation or responsibility of any nature whatsoever to Tenant if the
Emergency Generator System fails to provide emergency power and/or chilled water
to Tenant as required or otherwise damages Tenant’s systems, except to the
extent resulting from Landlord’s negligence or willful misconduct or that of its
agents, contractors or employees. Tenant’s right to connect Tenant’s aforesaid
systems to the Emergency Generator System shall be at no charge. Tenant shall
not be obligated to pay any fees or other costs to Landlord in connection with
Tenant’s connection to and use of the Emergency Generator System except as part
of Tenant’s Operating Payment but only to the extent such costs are otherwise
includible in Operating Expenses.

ARTICLE 41

Benefits Cooperation

41.01. Landlord agrees to reasonably cooperate with Tenant in connection with
any application by Tenant (or by any subtenant of Tenant) for any real estate
tax or utility benefits or other benefits, credits or incentives, including,
without limitation, any Industrial Commercial Incentive Program (ICIP) benefits
(herein collectively called “Benefits”) as may be available from the City or
State of New York, or any governmental agency, quasi-governmental agency or any
public utility or alternate provider, including the execution and filing of any
documentation that may be required for the receipt of such Benefits and/or for
any such Benefits to be paid by Landlord to Tenant, as hereinafter provided.
Landlord further agrees that Tenant shall be entitled to one hundred percent
(100%) of such Benefits that Landlord or the Premises shall receive as a result
of Tenant’s use of the Premises or any Leasehold Improvements or other
Alterations performed by or on behalf of Tenant, whether during the term of this
lease or prior. Such cooperation by Landlord shall include, without limitation,
the execution of any necessary or appropriate modification to this lease, if and
to the extent any such approval shall be required and shall not adversely affect
any of the rights or benefits of Landlord or increase the obligations or
liabilities of Landlord under this lease (except to a de minimis extent,
Landlord hereby agreeing that the obligation to provide notices to the City or
State of New York or to any such agency, utility or provider shall in and of
itself

 

151



--------------------------------------------------------------------------------

constitute a de minimis obligation). Tenant agrees that (a) to the extent that
Landlord shall incur any reasonable out-of-pocket expense in connection with
such cooperation (including, without limitation, reasonable legal and other
professional fees and all reasonable costs incurred in obtaining State and City
tax rulings regarding any such Benefits transaction), Tenant shall reimburse
Landlord for such expense as Additional Charges hereunder and (b) Tenant agrees
to indemnify and hold harmless Landlord with respect to any liability incurred
by Landlord by reason of such cooperation unless caused by the wrongful acts or
omissions of Landlord or its agents, employees, representatives or contractors.

ARTICLE 42

Tenant’s Right of Self-Help and Offset

42.01. (a) Subject to the provisions of this Article 42, if Landlord fails to
perform or provide in accordance with the provisions of this lease any item of
work, maintenance, or repair or service with respect to (i) items that are
exclusively located within the Premises or (ii) items which exclusively serve
the Premises, Tenant shall have the right (but not the obligation) to perform
and fulfill Landlord’s obligation with respect thereto (and Tenant shall have
access to those portions of the Real Property and Building outside of the
Premises which service the Premises in order to do so). The extent of the work
performed by Tenant in curing any such default by Landlord shall not exceed the
work that is reasonably necessary to effectuate such remedy and the cost of such
work shall be reasonably prudent and economical under the circumstances;
provided that if Tenant shall in good faith competitively bid such work (but
Tenant shall have no obligation hereunder to bid such work) to at least three
(3) bidders, then the middle bid obtained shall be deemed to be reasonably
prudent and economical. Notwithstanding anything to the contrary contained
herein, Tenant shall not be entitled to cure any default of Landlord if (A) such
cure requires access to the premises of other tenants or occupants of the
Building unless Tenant shall have first obtained the prior written consent of
any such tenant or occupant, or (B) the performance of such cure would require
access to Building systems that service tenants other than Tenant or in addition
to Tenant or would impair or disrupt services to the tenants of the Building,
unless, in either case, Tenant shall have first obtained the prior written
consent of such other tenants of the Building and Tenant shall have submitted
copies of such consent(s) to Landlord before entering such space or accessing
Building systems, as the case may be. The defaults of Landlord that Tenant is
permitted to cure in accordance with the provisions of this Section 42.01(a) are
hereinafter referred to as “Self-Help Items.”

(b) If Tenant believes that Landlord has failed to perform any Self-Help Item as
required by this lease, Tenant may give Landlord a notice (herein called the
“Self-Help Notice”) of Tenant’s intention to perform such Self-Help Item on

 

152



--------------------------------------------------------------------------------

Landlord’s behalf, which notice shall contain a statement in bold type and
capital letters stating “THIS IS A SELF-HELP NOTICE” as a condition to the
effectiveness thereof. If Landlord fails within two (2) Business Days after its
receipt of such Self-Help Notice (or within one (1) Business Day after its
receipt of such Self-Help Notice in the event that such failure is causing a
material disruption of Tenant’s business) to either (i) commence (and thereafter
continue to diligently perform) the cure of such Self-Help Item or (ii) give a
notice to Tenant (herein called “Landlord’s Self-Help Dispute Notice”) disputing
Tenant’s right to perform the cure of such Self-Help Item pursuant to the terms
of this Article 42, Tenant shall have the right, but not the obligation, to
commence and thereafter diligently prosecute the cure of such Self-Help Item in
accordance with the provisions of this Article 42 at any time thereafter, but
prior to the date on which Landlord either commences to cure such Self-Help Item
or gives to Tenant a Landlord’s Self-Help Dispute Notice. If either (A) within
such two (2) Business Day period (or one (1) Business Day period, if applicable)
or at any time thereafter prior to the date on which Tenant commences to cure
such Self-Help Item, Landlord gives a Landlord’s Self-Help Dispute Notice, or
(B) Tenant disputes whether Landlord has commenced to cure or is diligently
proceeding with the cure of such Self-Help Item, Tenant may commence an
arbitration by the American Arbitration Association pursuant to its Guidelines
for Expedited Arbitration (herein called a “Self-Help Arbitration”). Such
arbitration shall make a determination as to either (1) whether Landlord has
failed to commence or has been and is then continuing to fail to diligently
prosecute the Self-Help Item in question or (2) whether Tenant has the right
pursuant to the terms of this Article 42 to cure such Self-Help Item. If Tenant
shall prevail in such arbitration, Tenant may perform the cure of such Self-Help
Item. Upon completion of the cure of such Self-Help Item, as provided herein, by
Tenant, Tenant shall give notice thereof (the “Self-Help Item Completion
Notice”) to Landlord (which notice shall contain a statement in bold type and
capital letters stating “THIS IS A SELF-HELP ITEM COMPLETION NOTICE” as a
condition to the effectiveness thereof), together with a copy of paid invoices
setting forth the reasonable costs and expenses incurred by Tenant to complete
such Self-Help Item (herein called the “Self-Help Amount”). Landlord shall
reimburse Tenant in the amount of the Self-Help Amount within thirty (30) days
after receipt of Tenant’s Self-Help Item Completion Notice, together with
interest thereon at the Base Rate from the date same were incurred through the
date of reimbursement. In the event that Landlord shall fail to pay the
Self-Help Amount within such thirty (30) day period, Tenant shall be entitled to
offset the Self-Help Amount, together with interest thereon at the Base Rate
from the date same were incurred through the date of offset, against Fixed Rent
and Additional Charges thereafter coming due under this lease. Notwithstanding
the foregoing, Tenant shall not have the right to credit such amount against the
Fixed Rent and Additional Charges thereafter coming due hereunder if Landlord
initiates a Self-Help Arbitration, if and to the extent that such Self-Help
Arbitration challenges the Self-Help Amount claimed by Tenant. If and to the
extent that Tenant prevails in such Self-Help Arbitration, Tenant shall have the
right to credit against the Fixed Rent and Additional Charges thereafter coming
due hereunder (with interest at the Base Rate from the expiration of the
above-referenced thirty (30) day period until the date that such credit is
taken) any portion of the

 

153



--------------------------------------------------------------------------------

finally determined Self-Help Amount not theretofore paid to Tenant or taken as a
credit by Tenant. Notwithstanding anything to the contrary contained herein, in
the event that Landlord shall dispute Tenant’s right to perform the cure of any
Self-Help Item by giving a Landlord’s Self-Help Dispute Notice in accordance
with the procedures set forth in this Section 44.01, Tenant shall nevertheless
have the right to perform the cure of such Self-Help Item pending the resolution
of such dispute in the event that any further delay in the performance of such
cure would cause a material disruption of Tenant’s business; provided, however,
that Landlord shall not be obligated to make payment of the Self-Help Amount (or
any interest thereon), nor shall Tenant have the offset rights hereinabove
described, unless and until such dispute is resolved (pursuant to a Self-Help
Arbitration or otherwise) in Tenant’s favor (and in such event such Self-Help
Amount shall be in the amount so determined pursuant to such resolution), and
provided further that subject to Section 9.04, Tenant shall indemnify Landlord
and each Landlord Party from and against any and all claims arising from or in
connection with the exercise of its rights under this Article 42, including,
without limitation, any claims made by any other tenants or occupants of the
Building, together with all reasonable, actual out-of-pocket costs, expenses and
liabilities incurred in or in connection with each such claim or action or
proceeding brought thereon, including, without limitation, all reasonable
attorneys’ fees and expenses.

42.02. With respect to any Self-Help Item to which Tenant is effectuating a cure
pursuant to this Article 42, Landlord shall sign, to the extent required, all
applicable applications for building permits within two (2) Business Days
following Tenant’s submission of such applications.

42.03. The provisions of this Article 42 shall not limit Tenant’s rights under
Article 46, and any conflict or inconsistency between said Articles shall be
governed by Article 46.

ARTICLE 43

Leasehold Mortgages

43.01. As used herein, the term “Leasehold Mortgage” shall mean any bona fide
mortgage, deed of trust, deed to secure debt, assignment, security interest,
pledge, financing statement or any other instrument(s) or agreement(s) intended
to grant security for any obligation (including a purchase-money or other
promissory note) encumbering Tenant’s leasehold estate hereunder, as entered
into, renewed, modified, consolidated, amended, extended or assigned from time
to time during the term of this lease. Notwithstanding anything contained in
Article 7 or any other provision of this lease to the contrary, Tenant’s
interest in this lease and the leasehold interest created hereby may at any time
and from time to time be, directly or indirectly, subjected to one or more
Leasehold Mortgages upon prior notice to Landlord, but without the consent of
Landlord, and Tenant’s interest in this lease may at any time, directly or
indirectly, be assigned to a

 

154



--------------------------------------------------------------------------------

Leasehold Mortgagee (as hereinafter defined) as collateral security; provided,
that notwithstanding anything to the contrary contained in this Article 43 or
elsewhere in this lease: (i) no Leasehold Mortgage or any extension thereof
shall be a lien or encumbrance upon the estate or interest of Landlord in and to
the Premises (collectively, the “Superior Interests“); (ii) such Leasehold
Mortgage shall be subject and subordinate at all times to such Superior
Interests; and (iii) there shall be no obligation of Landlord whatsoever to
subordinate its interest in any of the Superior Interests to any Leasehold
Mortgage or to “join in” any Leasehold Mortgage. In addition, Tenant may assign
any or all subleases entered into by Tenant in accordance with Article 7 to a
Leasehold Mortgagee as collateral security for the obligations of Tenant under
such mortgage. No such mortgage shall be valid or of any force or effect unless
and until a true copy of the original of each instrument creating and effecting
such mortgage and written notice containing the name and post office address of
the Leasehold Mortgagee thereunder shall have been delivered to Landlord. Any
Leasehold Mortgage which does not conform to the provisions of this Article 43
shall be deemed to be null and void ab initio. As used herein, the term
“Leasehold Mortgagee” shall mean the holder of a Leasehold Mortgage that is in
the business of making commercial loans.

43.02. (a) If Tenant shall mortgage its interest in this lease and the leasehold
interest created hereby, Landlord shall give to each Leasehold Mortgagee whose
name and address shall have theretofore been provided to Landlord, a copy of
each notice of default by Tenant and each notice of termination of this lease at
the same time as, and whenever, any such notice of default or notice of
termination shall thereafter be given by Landlord to Tenant, and no such notice
of default or notice of termination by Landlord shall be deemed to have been
duly given to Tenant unless and until a copy thereof shall have been so given to
each such Leasehold Mortgagee. Each Leasehold Mortgagee shall (A) thereupon have
a period of 10 Business Days more in the case of a default in the payment of
Fixed Rent or Additional Charges and 30 days more in the case of any other
default which is capable of being cured by the Leasehold Mortgagee, after notice
of such default is given to such Leasehold Mortgagee, for curing the default,
causing the same to be cured by Tenant or otherwise, or causing action to cure a
default to be commenced, than is given Tenant after such notice is given to it,
and (B) within such period and otherwise as herein provided, have the right to
cure such default, cause the same to be cured by Tenant or otherwise or cause an
action to cure a default to be commenced, and, subject to Section 43.03,
Landlord shall not have the right to terminate this lease under the provisions
of Article 22 or to reenter the Premises under the provisions of Article 23, or
to otherwise terminate this lease, reenter the Premises or exercise any other
rights or remedies under this lease by reason of a default by Tenant, until the
cure period has expired without a cure having been made; provided however that
nothing contained herein shall be deemed to impose upon any Leasehold Mortgagee
the obligation to perform any obligation of Tenant under this lease or to remedy
any default by Tenant hereunder. Landlord shall accept performance by a
Leasehold Mortgagee of any covenant, condition or agreement on Tenant’s part to
be performed hereunder with the same force and effect as though performed by
Tenant. Notwithstanding anything to

 

155



--------------------------------------------------------------------------------

the contrary contained herein, no performance by or on behalf of a Leasehold
Mortgagee shall cause it to become a “mortgagee in possession” or otherwise
cause it to be deemed to be in possession of the Premises or bound by or liable
under this lease.

(b) Notwithstanding the provisions of Section 43.02(a) Landlord shall not have
the right to terminate this lease under the provisions of Article 22 or to
reenter the Premises under the provisions of Article 23, or to otherwise
terminate this lease, reenter the Premises or exercise any other rights or
remedies under this lease by reason of a default by Tenant, as long as:

(i) a Leasehold Mortgagee, in good faith, shall have commenced promptly to cure
the default in question and prosecutes the same to completion with reasonable
diligence and continuity, subject to Force Majeure Causes, which for purposes of
this Section 43.02(b) shall include causes beyond the control of such Leasehold
Mortgagee instead of causes beyond the control of Tenant, or

(ii) if possession of the Premises is required in order to cure the default in
question, a Leasehold Mortgagee, in good faith, (A) shall have entered into
possession of the Premises with the permission of Tenant for such purpose or
(B) shall have notified Landlord of its intention to institute foreclosure
proceedings to obtain possession directly or through a receiver, and within
thirty (30) days of the giving of such notice commences such foreclosure
proceedings, and thereafter prosecutes such proceedings with reasonable
diligence and continuity (subject to Force Majeure Causes) or receives an
assignment of this lease in lieu of foreclosure from Tenant, and, upon obtaining
possession pursuant to clause (A) or clause (B) above, commences promptly to
cure the default in question and prosecutes the same to completion with
reasonable diligence and continuity (subject to Force Majeure Causes), or

(iii) if the Leasehold Mortgagee is the holder of the Leasehold Mortgage in
question by collateral assignment and the foreclosure of its collateral
assignment is required in order to act under clause (i) or clause (ii) above, a
Leasehold Mortgagee, in good faith, shall have notified Landlord of its
intention to institute proceedings to foreclose such collateral assignment and
within thirty (30) days of the giving of such notice commences such foreclosure
proceedings, and thereafter prosecutes such proceedings with reasonable
diligence and continuity (subject to Force Majeure Causes) or receives a direct
and absolute assignment from the assignor under the collateral assignment of its
interest in such mortgage, in lieu of foreclosure, and upon the completion of
such foreclosure or the obtaining of such assignment commences promptly to act
under clause (i) or clause (ii) above, or

(iv) a Leasehold Mortgagee, in good faith, shall have proceeded pursuant to
clause (ii) or clause (iii) above and during the period such

 

156



--------------------------------------------------------------------------------

Leasehold Mortgagee is proceeding pursuant to clause (ii) or clause (iii) above,
such default is cured;

provided, that the Leasehold Mortgagee shall have delivered to Landlord its
written agreement to take the action described in clause (i), clause (ii) or
clause (iii) above and, subject to the provisions of Section 43.02(d), shall
have assumed the obligation to cure the default in question and that during the
period in which such action is being taken (and any foreclosure proceedings are
pending), all of the other obligations of Tenant under this lease, to the extent
they are susceptible of being performed by the Leasehold Mortgagee, including
the payment of Fixed Rent and Additional Charges, are being duly performed
within any applicable grace periods. Notwithstanding the foregoing, at any time
after the delivery of the aforementioned agreement, the Leasehold Mortgagee may
notify Landlord, in writing, that it has relinquished possession of the Premises
or that it will not institute foreclosure proceedings or, if such proceedings
have been commenced, that it has discontinued them, and in such event, the
Leasehold Mortgagee shall have no further liability under such agreement from
and after the date it delivers such notice to Landlord (except for any
obligations assumed by the Leasehold Mortgagee and accruing prior to the date it
delivers such notice) and thereupon, Landlord shall give notice thereof to the
next Leasehold Mortgagee entitled to such notice under Section 43.03(e). Unless
such default has been cured or Tenant’s time period to cure under Section 22.02
has not expired as of the date that is ten (10) days after the giving of such
notice to such other Leasehold Mortgagee, Landlord shall thereafter have the
unrestricted right, subject to and in accordance with all of the terms and
provisions of this lease, to terminate this lease and to take any other action
it deems appropriate by reason of any default by Tenant, and upon any such
termination the provisions of Section 43.03 shall apply. For all purposes of
this lease, the term “foreclosure proceedings” shall include, in addition to
proceedings to foreclose a mortgage, where applicable, any foreclosure or
similar proceedings commenced by a collateral assignee thereof with respect to
its collateral assignment.

(c) From and after the date upon which Landlord receives notice of any mortgage
by Tenant of its interest in this lease, Landlord and Tenant shall not modify or
amend this lease in any respect or cancel or terminate this lease other than as
provided herein without the prior written consent of the Leasehold Mortgagee(s)
specified in such notice.

(d) Notwithstanding anything contained in Section 43.02(b) or elsewhere in this
lease to the contrary, any default of Tenant under any provision of this lease
which would not be susceptible of being cured by the Leasehold Mortgagee, even
after completion of foreclosure proceedings or the Leasehold Mortgagee otherwise
acquiring title to Tenant’s interest in this lease, shall be treated as if it
were a default for which “possession of the Premises is required in order to
cure” for purposes of clause (ii) of Section 43.02(b) and shall be automatically
waived by Landlord upon the occurrence of the events described in clause (ii) or
clause (iii) of Section 43.02(b), provided that during the pendency of such
events all of the other obligations of Tenant under this lease,

 

157



--------------------------------------------------------------------------------

to the extent they are susceptible of being performed by the Leasehold
Mortgagee, including the payment of Fixed Rent and Additional Charges, are being
duly performed within any applicable grace periods. Notwithstanding anything in
Section 43.02(b) to the contrary, no Leasehold Mortgagee shall have any
obligation to cure any such default described above nor shall any Leasehold
Mortgagee be required to agree in writing to cure such default in order to
proceed under clause (ii) or clause (iii) of Section 43.02(b).

43.03. (a) In case of termination of this lease under the provisions of Article
22 or otherwise, or a reentry into the Premises under the provisions of Article
23 or otherwise, Landlord, subject to the provisions of Section 43.03(e), shall
give prompt notice thereof to each Leasehold Mortgagee under a Leasehold
Mortgage whose name and address shall have theretofore been given to Landlord,
which notice shall be given as provided in Section 43.02(a). Landlord, on
written request of such Leasehold Mortgagee made any time within fifteen
(15) days after the giving of such notice by Landlord and at such Leasehold
Mortgagee’s expense, shall execute and deliver within fifteen (15) days
thereafter a new lease of the Premises to the Leasehold Mortgagee, or its
nominee or designee, for the remainder of the term of this lease, upon all the
covenants, conditions, limitations and agreements herein contained; provided
that the Leasehold Mortgagee or its nominee or designee shall (i) pay to
Landlord, simultaneously with the delivery of such new lease, all unpaid Fixed
Rent and Additional Charges due under this lease up to and including the date of
the commencement of the term of such new lease and all expenses including,
without limitation, reasonable attorneys’ fees and disbursements and court
costs, incurred by Landlord in connection with the default by Tenant, the
termination of this lease and the preparation of the new lease, and (ii) deliver
to Landlord a statement, in writing, acknowledging that Landlord, by entering
into a new lease with the Leasehold Mortgagee or its nominee or designee, shall
not have or be deemed to have waived any rights or remedies with respect to
defaults existing under this lease, notwithstanding that any such defaults
existed prior to the execution of the new lease, and that the breached
obligations which gave rise to the defaults and which are susceptible of being
cured by Leasehold Mortgagee or its nominee or designee are also obligations
under said new lease, but such statement shall be subject to the proviso that
the applicable grace periods, if any, provided under the new lease for curing
such obligations shall begin to run as of the first day of the term of said new
lease

(b) Any such new lease and the leasehold estate thereby created shall, subject
to the same conditions contained in this lease, continue to maintain the same
priority and protection as this lease with regard to any mortgage or any other
lien, charge or encumbrance whether or not the same shall then be in existence
(or if such new lease cannot, as a matter of law, continue to maintain such
priority and protection, Landlord shall not terminate this lease on account of
Tenant’s default, and both Landlord and Tenant shall cooperate with the
Leasehold Mortgagee (and/or its nominee or designee) to effectuate an assignment
of this lease by Tenant to the Leasehold Mortgagee (or its nominee or designee)
such that the resulting lease between Landlord and the Leasehold Mortgagee (or
such nominee or designee) will maintain such priority and

 

158



--------------------------------------------------------------------------------

protection). Concurrently with the execution and delivery of such new lease,
Landlord shall assign to the tenant named therein all of its right, title and
interest in and to moneys, if any, then held by or payable to Landlord which
Tenant would have been entitled to receive but for the termination of this lease
or Landlord’s exercise of its rights under Article 22 or 23.

(c) Upon the execution and delivery of a new lease under this Section 43.03, all
subleases of the Premises which have become direct leases between Landlord and
the sublessee thereunder pursuant to Section 7.07(b) or pursuant to a Landlord’s
Non-Disturbance Agreement entered into by Landlord with such sublessee shall
thereupon be assigned and transferred by Landlord to the tenant named in such
new lease, and Landlord shall enter into Landlord’s Non-Disturbance Agreements
with respect to any such subleases that became a direct lease with Landlord
pursuant to a pre-existing Landlord’s Non-Disturbance Agreement. Between the
date of termination of this lease and the earlier of (i) the date of execution
and delivery of the new lease and (ii) the date such Leasehold Mortgagee’s
option to request a new lease pursuant to this Section 43.03 expires if such
Leasehold Mortgagee does not exercise such option, Landlord shall not enter into
any new leases or subleases of the Premises, cancel or modify any then existing
subleases, or accept any cancellation, termination or surrender thereof without
the written consent of the Leasehold Mortgagee.

(d) Notwithstanding anything contained in this Section 43.03 to the contrary, a
Leasehold Mortgagee shall have no obligation to cure any default by Tenant under
any provision of this lease which is not susceptible of being cured.

(e) If there is more than one Leasehold Mortgage, Landlord shall recognize the
Leasehold Mortgagee whose mortgage is senior in lien (or any other Leasehold
Mortgagee designated by the Leasehold Mortgagee whose mortgage is senior in
lien) as the Leasehold Mortgagee entitled to the rights afforded by
Section 43.02 and this Section 43.03 for so long as such Leasehold Mortgagee
shall be exercising its rights under this lease with respect thereto with
reasonable diligence, subject to Force Majeure Causes, and thereafter Landlord
shall give notice that such Leasehold Mortgagee has failed or ceased to so
exercise its rights to the Leasehold Mortgagee whose mortgage is next most
senior in lien (and so on with respect to each succeeding Leasehold Mortgagee
that is given such notice and either fails or ceases to so exercise its rights),
and then only such Leasehold Mortgagee whose mortgage is next most senior in
lien shall be recognized by Landlord, unless such Leasehold Mortgagee has
designated a Leasehold Mortgagee whose mortgage is junior in lien to exercise
such right. If the parties shall not agree on which Leasehold Mortgage is prior
in lien, such dispute shall be determined by a then current certificate of title
issued by a title insurance company licensed to do business in the State of New
York chosen by Landlord, and such determination shall bind the parties.

 

159



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained herein, Landlord shall
not commence an action for, nor require Tenant to pay damages calculated in
accordance with the provisions of paragraph (a) of Section 24.01 prior to the
date upon which the rights of any Leasehold Mortgagee to cure Tenant’s default
and to request and receive a new lease have expired.

43.04. (a) Notwithstanding anything to the contrary herein, any foreclosure
under any Leasehold Mortgage, or any exercise of rights or remedies under or
pursuant to any Leasehold Mortgage, including the appointment of a receiver,
shall not be deemed to violate this lease or, in and of itself, entitle Landlord
to exercise any rights or remedies. Notwithstanding any other provision of this
lease to the contrary, this lease may be assigned (i) by Tenant to a Leasehold
Mortgagee (or its nominee or designee) at any time that Tenant is in default
under this lease or under such Leasehold Mortgage and (ii) by a Leasehold
Mortgagee (or its nominee or designee) at a foreclosure sale or by an assignment
in lieu thereof, in either case without the consent of Landlord, and the
provisions of Article 7 shall be inapplicable to any such assignment.

(b) In the event of any lawsuit, arbitration, appraisal or other dispute
resolution proceeding, or any proceeding relating to the determination of rent
or any component thereof, between Landlord and Tenant, (i) Landlord shall notify
each Leasehold Mortgagee of whom Landlord shall have been given notice of the
commencement thereof, which notice shall enclose copies of all notices, papers,
and other documents related to such proceeding to the extent given or received
by Landlord, and (ii) except to the extent provided otherwise in the Leasehold
Mortgage, each Leasehold Mortgagee shall be entitled to participate in such
proceeding. Such participation may, to the extent so desired by the Leasehold
Mortgagee, include (x) receiving copies of all notices, demands, and other
written communications and documents at the same time they are served upon or
delivered to Tenant, (y) filing any papers contemplated or permitted by such
proceedings, and (z) attending and participating in all hearings, meetings, and
other sessions or proceedings relating to such dispute resolution.

(c) Any insurance policies required to be maintained by Landlord under this
lease shall name as additional insureds any Leasehold Mortgagees whose name and
address shall have theretofore been provided to Landlord.

(d) Any assignment of subleases and/or the rents thereunder (i.e., an assignment
of rents and leases) given to a Leasehold Mortgagee and/or any security interest
in equipment or any other personal property given to a Leasehold Mortgagee
shall, for all purposes of this lease be deemed to be “collateral to” a mortgage
and made “in connection with” a mortgage, notwithstanding that such assignment
or security interest secures an obligation to the Leasehold Mortgagee that is
different from, or in addition to, that secured by the mortgage held by such
Leasehold Mortgagee.

 

160



--------------------------------------------------------------------------------

(e) Tenant’s making of a Leasehold Mortgage shall not be deemed to constitute an
assignment or transfer of this lease, nor shall any Leasehold Mortgagee, as
such, or in the exercise of its rights under this lease, be deemed to be an
assignee or transferee of this lease so as to require such Leasehold Mortgagee,
as such, to assume or otherwise be obligated to perform any of Tenant’s
obligations hereunder except when, and then only for so long as, such Leasehold
Mortgagee has acquired ownership and possession of Tenant’s leasehold estate
pursuant to a foreclosure or other exercise of rights or remedies under its
Leasehold Mortgage (as distinct from its rights under this lease to cure
defaults of Tenant hereunder). Notwithstanding anything to the contrary
contained in this lease, no Leasehold Mortgagee, or any person acting for or on
behalf of a Leasehold Mortgagee, or any person acquiring Tenant’s leasehold
estate pursuant to any foreclosure or other exercise of a Leasehold Mortgagee’s
rights under its Leasehold Mortgage, shall have any liability under or with
respect to this lease or a new lease except during such period as such person is
Tenant under this lease or a new lease. Notwithstanding anything to the contrary
herein, such person’s liability shall not in any event extend beyond its
interest in this lease or a new lease and shall terminate upon such person’s
assignment or abandonment of this lease or the new lease.

(f) No Leasehold Mortgage shall affect or reduce any rights or obligations of
either party under this lease. All such rights and obligations shall continue in
full force and effect notwithstanding any Leasehold Mortgage.

(g) There shall be no limitation whatsoever on the amount or nature of any
obligation secured by a Leasehold Mortgage, the purpose for which the proceeds
of any such financing may be applied, the nature or character of any Leasehold
Mortgagee, the subsequent assignment, transfer or hypothecation of any Leasehold
Mortgage, or the creation of participation or syndication interests with respect
to any Leasehold Mortgage.

(h) If any actual or prospective Leasehold Mortgagee requires any
modification(s) of this lease, then Landlord shall, at Tenant’s or such
Leasehold Mortgagee’s request and expense, promptly execute and deliver to
Tenant such instruments in recordable form effecting such modification(s) as
such actual or prospective Leasehold Mortgagee shall require, provided that such
modification(s) do not in any way alter the rent payable hereunder or the term
hereof, or adversely affect Landlord’s rights or increase Landlord’s obligations
hereunder to more than a de minimis extent.

(i) Landlord shall, at Tenant’s request and expense, acknowledge receipt of the
name and address of any Leasehold Mortgagee (or proposed Leasehold Mortgagee)
and confirm to such party that such party is or would be, upon closing of its
loan, a Leasehold Mortgagee with all rights of a Leasehold Mortgagee under this
lease, which acknowledgment shall, if requested, be in recordable form.

 

161



--------------------------------------------------------------------------------

(j) Upon request by Tenant or by any existing or prospective Leasehold
Mortgagee, Landlord shall deliver to the requesting party such documents and
agreements as the requesting party shall reasonably request to further
effectuate the intentions of the parties with respect to Leasehold Mortgages as
set forth in this lease, including a separate written instrument in recordable
form signed and acknowledged by Landlord setting forth and confirming, directly
for the benefit of specified Leasehold Mortgagee(s), any or all rights of
Leasehold Mortgagees

(k) If a Leasehold Mortgagee’s Leasehold Mortgage expressly limits such
Leasehold Mortgagee’s exercise of any rights and protections provided for in
this lease, then as between Tenant and such Leasehold Mortgagee the terms of
such Leasehold Mortgage shall govern. A Leasehold Mortgagee may, by notice to
Landlord, temporarily or permanently waive any specified rights of a Leasehold
Mortgagee under this lease, and any such waiver shall be effective in accordance
with its terms, but any such waiver shall not bind any subsequent Leasehold
Mortgagee under a subsequent Leasehold Mortgage unless Landlord has relied to
its detriment upon the initial waiver. Tenant’s default as mortgagor under a
Leasehold Mortgage shall not constitute a default under this lease except to the
extent that Tenant’s actions or failure to act in and of itself constitutes a
breach of its obligations under this lease.

ARTICLE 44

Right Of First Offer To Purchase

44.01. (a) If during the initial term of this lease, Landlord desires to sell
all or any portion of the Premises, whether in an asset transaction or, in
substance, as a transfer of ownership interests, directly or indirectly,
pertaining to the Premises, in a transaction intended to affect interests in the
Premises as distinguished from all or substantially all of Landlord’s and its
affiliates’ business interests, unless all or substantially all of said
interests relate primarily to Landlord’s interest in the Premises (in either
case, herein called the “Offered Property”), subject to the provisions of
Section 44.03, Landlord shall give Tenant a notice (herein called the “Offering
Notice”) offering to sell the Offered Property to Tenant at the purchase price
(the “Offer Price”) and on the terms and conditions contained therein. Within
thirty (30) days after the Offering Notice is given to Tenant (herein called the
“Option Period”), Tenant shall elect, by notice to Landlord, to either
(i) purchase the Offered Property on the terms contained in the Offering Notice
(without any substantive change whatsoever) or (ii) refuse to purchase the
Offered Property as herein provided. Time shall be of the essence with respect
to Tenant’s election, and any failure by Tenant to notify Landlord of its
election shall be deemed to be an election to refuse, and a waiver of Tenant’s
right, to purchase the Offered Property in response to such Offering Notice (but
not a waiver of any other rights that Tenant may have pursuant to this Article
44 in connection therewith). Landlord shall

 

162



--------------------------------------------------------------------------------

not be permitted to revoke the Offering Notice during the Option Period, but the
Offering Notice shall be deemed to be revoked during the Option Period if
Landlord and Tenant or its designee enter into a purchase agreement on terms
different than those contained in the Offering Notice. If Tenant desires to
purchase the Offered Property, Tenant and Landlord shall enter into a purchase
agreement, the form of which shall be negotiated in good faith by the parties
and must include the terms set forth in the Offering Notice and the Terms set
forth in Section 44.01(b) (the “Offer Contract”). The Offer Contract must be
entered into within thirty (30) days following the expiration of the Option
Period. To provide further assurances for the parties, at any time prior to the
execution of a contract with a third-party purchaser for a sale of ownership
interests, Landlord shall have the right to give a written notice to Tenant,
requesting that Tenant advise Landlord as to whether Tenant believes that such a
sale would constitute a sale of the Offered Property as contemplated by the
first sentence of this Section 44.01(a), and Tenant shall respond to any such
request of Landlord within ten (10) Business Days after receipt of same (time
being of the essence with respect to such response, and if Tenant fails to
respond to such request within said ten (10) Business Day period, such
contemplated sale of ownership interests shall not be deemed to constitute a
sale of the Offered Property as contemplated by the first sentence of this
Section 44.01(a)).

(b) Among other matters, the Offer Contract shall incorporate the following
(“Terms”):

(i) a closing date that is thirty (30) days following the date of the Offer
Contract;

(ii) the Offer Price shall be payable either solely in lawful money of the
United States or, if not payable in its entirety in cash, then any other
consideration must be of a type readily obtainable by Tenant;

(iii) the deposit required to bind the Offer Contract shall equal five percent
(5%) of the Offer Price; and

(iv) that the seller will deliver the Offered Property to the buyer on the
proposed closing date free of any liens (other than the lien of any first
mortgage and other financing of Landlord’s interest in the Premises if such term
was set forth as a requirement of the buyer to assume in the Offering Notice,
and other than any liens existing on the date of this lease and any liens
created or arising from the acts of Tenant or its agents, or anyone claiming by
or through such parties).

44.02. (a) If Tenant shall refuse (or shall be deemed to have refused) to
purchase the Offered Property pursuant to this Article 44, then Landlord may
undertake to complete the transfer of the Offered Property to a third party
purchaser. Such transfer shall not be undertaken at a price which is not
“substantially the same” as the Offer Price. For purposes hereof, “substantially
the same” shall mean that the

 

163



--------------------------------------------------------------------------------

purchase price to be paid by the prospective buyer shall be no less than
ninety-five percent (95%) of the Offer Price taking into account all material
relevant economic matters, including, without limitation, the payment of the
purchase price in its entirety in cash (subject to any assumption of any
financing by buyer, if any, in accordance with the parenthetical set forth in
Section 44.01(b)(iv)) and a closing date of no more than thirty (30) days
following the execution and delivery of the subject contract of sale. If
Landlord does not then consummate the proposed transfer to the third party
purchaser in accordance with the foregoing within six (6) months after the date
of Tenant’s refusal or deemed refusal to purchase, and if a sale of the Offered
Property is desired by Landlord after such period, Landlord must again offer the
Offered Property to Tenant pursuant to Section 44.01(a). In addition, if Tenant
shall refuse (or shall be deemed to have refused) to purchase the Offered
Property pursuant to this Article 44 and thereafter within such six (6) month
period Landlord desires to consummate a transaction in which the purchase price
is not substantially the same as the Offer Price (hereinafter called the “Lower
Price”), Landlord shall, prior to consummation of such transaction, deliver to
Tenant a notice specifying the terms of such transaction, and such notice shall
constitute an Offering Notice pursuant to which Landlord re-offers the Offered
Property to Tenant pursuant to Section 44.01(a) at the Lower Price and otherwise
on all the same terms set forth in said notice.

(b) If Tenant has refused or is deemed to have refused to purchase the Offered
Property, Landlord shall, not less than ten (10) Business Days following a
closing with a third party purchaser, deliver a notice to Tenant together with a
fully executed copy of the contract of sale (and all amendments and exhibits
thereto) and side letters and pertinent agreements, with such third party
purchaser and its affiliates. Tenant shall, in writing and within five
(5) Business Days after the delivery of such notice by Landlord, confirm or
dispute that a specified purchase price is substantially the same as the Offer
Price. Time shall be of the essence with respect to such notice from Tenant to
Landlord and any failure to notify Landlord within such five (5) Business Day
period shall be deemed for all purposes and as against all parties as Tenant’s
agreement that the purchase price is substantially the same as the Offer Price.
If Landlord fails to comply with its obligations pursuant to Section 44.02(a) or
pursuant to this Section 44.02(b), Tenant may pursue any and all legal (but not
equitable) rights and remedies that it may have in connection therewith.

44.03. Tenant’s rights granted under this Article 44 shall not apply to any
Permitted Transfer (as such term is defined in the Original Lease.

44.04. Notwithstanding anything to the contrary in this Article 44, any transfer
of the Offered Property pursuant to this Article shall be subject to this lease,
any subleases and any defects created, arising or resulting from any acts of
Tenant or any assignee or subtenant of Tenant, and Landlord shall make no
representations, warranties or covenants concerning same to Tenant or its
assignee or subtenant.

 

164



--------------------------------------------------------------------------------

44.05. Tenant shall keep confidential all information it receives with respect
to the Offered Property or contained in any Offering Notice or any contract of
sale submitted hereunder (except that Tenant may disclose such information
(i) to such of its executive officers, employees and professional advisors as
are reasonably required in connection with the analysis of the Offered Property,
(ii) in connection with any arbitration or suit regarding same, and (iii) as may
be required by law), provided that Tenant’s obligations pursuant to this
Section 44.05 shall terminate after closing of the purchase of the Offered
Property by Tenant (but otherwise Tenant’s obligations pursuant to this
Section 44.05 shall survive).

44.06. Tenant agrees, at any time and from time to time after the rights to
Tenant under this Article 44 are no longer in effect as to any particular
transaction, as requested by Landlord with not less than ten (10) Business Days’
prior notice, to execute and deliver to Landlord a statement certifying that the
rights granted to Tenant under this Article 44 are no longer in effect, it being
intended that any such statement delivered pursuant hereto shall be deemed a
representation and warranty to be relied upon by Landlord and others with whom
Landlord may be dealing, regardless of independent investigation; provided,
however, the reliance referred to herein shall be limited to Tenant being
estopped from contradicting any of the statements made in such certificate.

44.07. Tenant’s rights with respect to the Offered Property under this Article
44 are subject to the conditions that at the time of the exercise of Tenant’s
election, Citibank Tenant is the then Tenant under this lease and satisfies the
Minimum Leasing Requirement, failing which, the provisions of this Article 44
shall be deemed null and void and of no further force and effect.

ARTICLE 45

Original Lease

45.01. Landlord and Tenant hereby covenant and agree that from and after the
date hereof (the “Restated Commencement Date”), the Original Lease shall be of
no further force or effect and the Original Lease and any and all amendments and
modifications thereto and understandings in connection therewith, whether oral
or written, shall be collectively merged, restated and amended in their entirety
pursuant to this lease. Notwithstanding anything contained herein to the
contrary, this restatement and amendment of the Original Lease shall have no
effect whatsoever on the rights and obligations of Landlord and Tenant accruing
thereunder for the period on or prior to the Restated Commencement Date,
including, without limitation, Landlord’s obligation to reimburse Tenant for all
unpaid Landlord Reimbursement Amounts (as defined in the Original Lease) whether
or not the amount of Landlord Reimbursement Amounts is determinable as of the
Restated Commencement Date and Tenant’s corresponding right to offset any unpaid
Landlord Reimbursement Amounts against Fixed Rent and

 

165



--------------------------------------------------------------------------------

Additional Charges hereunder and for purposes thereof all the provisions of
Article 3 of the Original Lease specifically relating thereto are incorporated
herein by reference, and all such rights and obligations shall survive the
Restated Commencement Date and the expiration of this lease, it being understood
and agreed that the Original Lease is not being terminated hereby, but merely
restated and amended, and thereby superseded from and after the Restated
Commencement Date. This lease does not constitute, and is not entered into
pursuant to, the exercise of any renewal option that may be contained in the
Original Lease.

ARTICLE 46

Cafeteria

46.01. ***[Tenant, through a third-party operator, operates a cafeteria (herein
called the “Cafeteria”) on the third (3rd) floor of the Building.]***9 If
requested by Landlord but subject to Tenant’s consent, Landlord’s payment of the
Cafeteria Charge and the other terms and conditions set forth in this Article
46, Tenant shall permit the Cafeteria to be used by other tenants of the
Building but only for so long as Tenant continues to operate the Cafeteria for
its own use. Tenant shall not unreasonably withhold its consent to make the
Cafeteria available to such other tenants in the Building; provided, that,
Tenant shall not be deemed to have unreasonably withheld its consent to permit
such use by other tenants, if (i) in Tenant’s sole judgment, the Cafeteria does
not have sufficient capacity to accommodate other tenants in the Building, it
being understood and agreed that, among other things, Tenant may take into
account any supplemental use of the Cafeteria by any of Citibank Tenant’s
employees occupying space at the Adjacent Parcel, (ii) any such other tenant is
a competitor of any Citibank Tenant, (iii) the use of the Cafeteria by persons
other than employees of a Citibank Tenant would be a violation of any Citibank
Tenant’s corporate policy, and (vi) for any other reasonable reason. To the
extent consented to by Tenant, such other tenants of the Building shall have the
right to use the Cafeteria on the same basis and at the same rates for food
charged to Tenant and Tenant’s employees.

46.02. Tenant shall have no obligation to (i) continue to operate the Cafeteria
and/or (ii) continue to make the Cafeteria available to other tenants in the
Building if Tenant, in its sole judgment, determines that the Cafeteria does not
have sufficient capacity as set for in clause (i) of Section 46.01, and, Tenant
may elect, in its sole discretion, upon written notice to Landlord (herein
called a “Closing Notice”), to cease to (i) operate the Cafeteria or (ii) make
the Cafeteria available to other tenants of

 

9

If as of the Surrender Date Tenant is no longer operating the Cafeteria, Article
46 should be deleted.

 

166



--------------------------------------------------------------------------------

the Building, effective at any time during the term of the lease without
liability of any kind to Landlord (and Landlord will indemnify Tenant with
respect to any claims made by other tenants of the Building), such effective
date to be set forth in the Closing Notice.

46.03. The term “Cafeteria Charge” shall mean the fees payable by Landlord for
the use of the Cafeteria by other tenants in the Building as is mutually agreed
to by Landlord and Tenant. Landlord and Tenant shall in good faith attempt to
agree on the Cafeteria Charge, which determination shall take into account the
fact that Tenant pays for all costs of operating, equipping and maintaining the
cafeteria as well as Fixed Rent and Additional Charges respecting the space in
which the Cafeteria is located. Any dispute between Landlord and Tenant as to
whether to the Cafeteria Charge shall be resolved by arbitration in accordance
with the provisions of Article 37.

[signature page follows]

 

167



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this lease as of the
day and year first above written.

 

                                                                               
     , Landlord By:  

 

Name:   Title:   CITIBANK, N.A., Tenant By:  

 

Name:   Title:   Tenant’s Federal Identification Number:

 



--------------------------------------------------------------------------------

SCHEDULE 1

Fixed Rent Schedule10

 

10 To be completed based on the premises being demised at the Fixed Rent per rsf
set forth in the Original Lease.

 

SCH-1



--------------------------------------------------------------------------------

SCHEDULE 2

Employees

 

Employee

  

Job Title

Marchewka, Teresa    Cleaning Supervisor ( Local 32) Abukar, Shueyb    Bathroom
Porter(32)-42fl to 34th Acosta, Gloria    Cleaning Person(32)-12 fl&91/2 Acosta,
Maria E.    Cleaning Person(32)-35fl & 341/2 Barbosa, Lazaro    Rotunda&Outside
Porter(32) Berdecia, Lisandra    Cleaning Person(32)-50,61/2&Clevel Bicic,
Ismeta    Day Matron-Bathroom Attendant Bullock, Charles J.    Bathroom
Porter(32)-25fl to 17th Castillo, Alexandra    Cleaning Person(32)-49th & 47th
fl Contreras, Rafael    Bathroom Porter(32)-33 to 25th fl Chumbiauca, Nelly E.
   Cleaning Person(32)-15th & 311/2 fl Coffey, Deborah    Freight
Elev.Operator(32) Cuartas, Daira    Cleaning Person(32)-20th&211/2fl Delgado,
Francisco    Utility Porter(32) Diaz, Obdulio    Loading Dock Trash Porter(32)
Dusj, Paska    Cleaning Person(32)-41fl & 421/2 fl Dusta, Ljuljduraj    Cleaning
Person(32)-26th &251/2fl Dyndor, Janina    Cleaning Person(32)-40th &421/2 fl
Eley, Archie    Bathroom Porter(32)-16th to 7th fl Feliz, Luz Maria    Cleaning
Person(32)-33rd &311/2fl Fernandez, Jose A.    Lobby Marble Porter(32)
Frederique, Laurette    Cleaning Person(32)-19th &211/2fl Giraldo, Maria T.   
Cleaning Person(32)-44th &281/2fl Grdoc, Minire    Cleaning Person(32)-32nd
&431/2fl Karaduzovic, Fadila    Cleaning Person(32)-30th & 341/2fl Kearse,
Richard S.    Utility Porter(32) Kohen, Nesim    Utility Porter(32) Maqellara,
Shkumbim    Bathroom Attendant(32) Martinez, Carlos    Cafeteria&Branch Bank
Porter Martinez, Carmen L.    Cleaning Person(32)-10th&91/2 fl Mocanu, Mitrita
   Cleaning Person(32)-23rd & 171/2fl Montero, Carlos    Tenant Porter(32)
Morales, Juan    Bathroom Porter(32)-50fl to 42nd Mrkulic, Nedzad J.    Bathroom
Porter(32)-L/R&H/R Mrkulic, Sehrija    Cleaning Person(32)-8th & 71/2fl Osorio,
Orlando J.    Lobby&Elev.Cars Porter(32) Quiroz, Luis    Specialty Services
Porter(32) Rasim, Nezirovski    Freight/Rubbish Operator(32) Reci, Sabajdin   
Loading Dock Trash Porter(32) Rickheeram, Mootiram    Foreman Rivas, Maria   
Cleaning Person(32)-48th & 46thfl Rivas, Oscar    Garbage Bins/Moving Boxes
Rodriguez, Altagracia    Cleaning Person(32)-24th & 61/2fl Rodriguez, Cristina
   Cleaning Person(32)-45th&431/2fl Rodriguez, Sylvia C.    Cleaning
Person(32)-18th&171/2fl Rojas, Blanca I.    Rojas,Blanca(32)-11th&141/2fl

 

S-2-1



--------------------------------------------------------------------------------

Saljihi, Agron    Working Foreman(32) Salvador, Mario    Tenant Porter(32)
Sanchez, Mirna E.    Cleaning Person(32)-37th&381/2fl Stojanovski, Branko   
Recycling Sulejman, Islam    Freight/Rubbish Operator(32) Suriel, Francisca   
Cleaning Person(32)-36th&381/2fl Tello, Augusto C.    Lobby Attendant Thomas,
Monica W.    Cleaning Person(32)-L/R5TH&4FL Trejos, Luz Stella    Cleaning
Person(32)-22nd&71/2fl Varghese, Elizabeth    Cleaning Person(32)-16th&141/2fl
Veras, Jose    Utility Porter(32) Vukelj, Jasmina    Cleaning
Person(32)-29th&281/2fl Walker, Darnley S.    Outside Porter(32) Wilson, Helen
   Day Matron-Bathroom Attendant Zabrocka, Danuta    Cleaning
Person(32)-39th&Clevel Zaorska, Barbara    Cleaning Person(32)-27th&251/2fl
Varone, Frederick J.    Chief Engineer Vezza, Dom    Assistant Chief Engineer
Marino, Louis John    Engineer Orlando, James    Engineer Vallone, Vito   
Engineer Buckley, Thomas H.    Engineer Moore, John D.    Engineer Mazzone,
Joseph V.    Engineer Chin, Kevin    Engineer McGee, John Patrick    Engineer
Piro, Michael H.    Engineer Helper Woods, Christopher M.    Engineer Helper
Suden, Kenneth    Apprentice Engineer Helper Osorio Jr., Hugo    Apprentice
Engineer Helper Mohamoud, Mohamed A.    Engineer Helper Lee, Harry    Locksmith

 

S-2-2



--------------------------------------------------------------------------------

SCHEDULE 3

Current Occupany Agreements

 

S-3-1



--------------------------------------------------------------------------------

SCHEDULE 4

One Court Square

Maintenance Schedule

I. MAINTENANCE AND TESTING

 

•  

Annual black out simulation and functionality testing of the entire emergency
and standby power systems.

 

•  

Quarterly testing of the entire emergency and standby power systems by placing
all the automatic transfer switches in the test position.

 

•  

Preventive and predictive maintenance programs:

 

•  

Annual Thermal scanning.

 

•  

Emergency and standby generation maintenance.

 

•  

Switch gear and buss duct maintenance

 

•  

Vibration analysis

 

•  

Indoor air quality and domestic water sampling/testing

 

•  

Chiller maintenance

II. COMMON AREA CLEANING

 

1. Main Lobby

Daily:

 

•  

Empty lobby trash receptacles as needed, but not less than four times per day.

 

•  

Periodically clean lobby glass and entrance glass of fingerprints and smudges.

 

•  

Carpet sweep walk-off mats as needed.

 

•  

Spot clean chrome and bright work as needed.

 

•  

Place and / or pick up walk-off mats as weather conditions require. Shampoo as
required.

Nightly:

 

•  

Wet mop all flooring paying special attention to corners, edges, and baseboard.
Remove all scuffs and stains.

 

•  

Wipe clean and dust all visitor reception areas, including removal of any trash.
Clean and sanitize all telephones.

 

•  

Dust and clean lobby directory.

 

•  

Dust and clean all walls from floor to 72” above floor.

 

S-4-1



--------------------------------------------------------------------------------

•  

Clean and polish all metal doors and bucks, handrails, revolving doors and drums
of revolving doors, interior and exterior.

 

•  

Wipe clean and polish all planters.

 

•  

Wipe down and clean the security desk area and equipment.

 

•  

Remove all finger marks, dirt smudges, graffiti, etc., from all revolving doors,
frames, glass doors, partitions, windows, walls, elevator doors and elevator
jambs.

 

•  

Empty (clean and sanitize as needed) all waste receptacles. Remove wastepaper
and waste materials to designated area.

 

•  

Remove gum from walk-off mats and all other types of flooring.

 

•  

Vacuum all walk-off mats.

 

•  

Vacuum, clean and polish all floor saddles.

 

•  

Clean and sanitize all public telephones and surrounding area.

 

•  

Dust all flat surfaces including furniture.

 

•  

Place and / or pick up walk-off mats as weather conditions require.

Weekly:

 

•  

Dust all low reach areas including, but not limited to, chair rungs, structural
and furniture ledges, baseboards, window sills, door louvers, moldings, etc.

 

•  

Dust all fire extinguishers cabinets or enclosures, enunciator panels and pull
stations.

 

•  

Sweep, mop and spray buff all hard flooring. Ensure a consistent finish around
edges and base.

 

•  

Wash and disinfect all waste receptacles.

Monthly:

 

•  

Dust all high reach areas including, but not limited to, tops of doors, frames,
pictures, lamps, light fixtures, window blinds, air diffusers and return grills,
ventilating louvers.

 

•  

Machine clean and polish all flooring. All flooring shall be maintained, at the
minimum, as a mid gloss finish at all times.

Quarterly:

 

•  

Clean all wall panels 72” and higher.

 

2. Elevators

Daily:

 

•  

Elevator cabs to be policed no less than four times per day. All floors are to
be swept and mopped or vacuumed as needed.

 

•  

All metal finishes, including all call buttons and indicators, shall be cleaned
of all finger marks and smudges not less than four times per day.

 

S-4-2



--------------------------------------------------------------------------------

Nightly:

 

•  

Vacuum clean and polish all elevator saddles and tracks; if necessary, sweep
heavier debris with brush to remove.

 

•  

Sweep and mop all stone flooring in passenger elevators. Vacuum if carpeted.

 

•  

Damp wipe panel walls, call buttons and indicators of elevator cabs to remove
any smudges or graffiti.

 

•  

Wipe down all metal finishes in cabs including, but not limited to, all
indicators, panels, and doors. Remove any foreign matter or debris from light
fixtures.

 

•  

Thoroughly clean freight elevator cabs including sweeping and mopping floor, and
damp wiping all walls and doors. When elevator cab is used for hauling trash,
the cab must be disinfected.

 

•  

Report any mechanical deficiencies or damage to the Agent.

Monthly:

Machine clean and polish all flooring. All flooring shall be maintained, at the
minimum, as a mid gloss finish at all times. Shampoo if carpeted.

 

3. Stairwells

Weekly:

 

•  

Police all stairwells throughout the building and keep in clean condition by
sweeping or picking up trash and litter from the stairs / floors.

 

•  

Spot mop and sanitize stairs / floors immediately when made necessary by
sickness, spillage or as otherwise necessary to ensure personal safety.

 

•  

Damp wipe finger marks, smears, smudges and graffiti on stairway doors and wall
surfaces, hose racks and handrails.

 

•  

Report any unauthorized equipment or supplies to the Agent.

Monthly:

 

•  

Clean fire hoses, fire hose cabinets and similar equipment as needed, but at
least once per month.

 

•  

Wet mop landings, steps and treads. Wipe down railings.

 

4. Elevator Lobbies / Common Areas

Nightly:

 

•  

Sweep and damp mop uncarpeted areas.

 

•  

Vacuum all carpeted areas.

 

•  

Wipe clean all elevator call buttons and indicator lights.

 

•  

Damp wipe to remove all smudges, marks and fingerprints from walls and glass
entrance doors.

 

•  

Wipe clean all signage.

 

S-4-3



--------------------------------------------------------------------------------

Weekly:

 

•  

Detail vacuum all carpeted areas.

 

•  

Dust all ventilation louvers.

 

•  

Sweep and mop all maintenance areas and basement corridors.

 

•  

Spot clean all wall finishes with clean damp cloth.

 

•  

Wipe with clean damp cloth all doors, doorframes, and high reach areas not
cleaned during nightly cleaning.

Monthly:

•  

Wipe clean all baseboards.

 

•  

Wipe clean and / or dust all ventilation louvers and light fixtures.

 

•  

Clean all wood doors with approved cleaning agent.

Quarterly:

 

•  

Basement corridors should be washed clean, from floor to ceiling, to remove
smudges, marks and stains.

 

5. Exterior Sidewalks and Plaza

Daily:

 

•  

Police and remove debris from planters as need but not less than four (4) times
daily.

 

•  

Using a hose, rinse all sidewalks and plaza area before 7:00 a.m. or as
requested by Agent (weather permitting).

 

•  

Use exterior vacuum and / or blower to clear grounds of all leaves and debris
before 8:00 a.m.

 

•  

Sweep sidewalks, curbs, and Plaza using a power vacuum (provided by contractor)
removing and / all foreign matter. Police throughout day but not less than six
(6) times per day.

Weekly:

 

•  

Remove gum from sidewalks.

 

•  

Remove graffiti as needed.

 

•  

Clean exterior façade from ground level to 8 feet.

 

6. Loading Dock and Receiving Area

Daily:

 

•  

Police the loading dock / receiving area, including all office areas, not less
than three (3) times per day.

 

•  

Sweep all areas to ensure a litter free area.

 

•  

Respond to all spills and emergencies as may be required.

 

•  

Remove debris from compactor area.

 

S-4-4



--------------------------------------------------------------------------------

•  

Place all trash and recyclable trash in designated areas.

Nightly:

•  

Place all trash and recyclable trash in designated areas.

 

•  

Keep loading dock area clear of rubbish and debris.

 

•  

Clean all office areas consistent with section “III. OFFICE AREAS” of the
general cleaning specification.

Weekly:

 

•  

Rinse and disinfect loading dock / receiving area.

 

7. Snow Removal

Contractor will be responsible for the removal of snow and ice from all
walkways, sidewalks and entrance stairs at all times; this will include weekend
and after hours snowfall. Contractor shall provide all snow removal equipment,
i.e. snow blowers, plows, shovels, etc.

 

•  

Snow / ice will be removed immediately as accumulations occur during the day or
night, including weekends.

 

•  

All sidewalk areas to be maintained completely clear of snow / ice, spread
snowmelt chemicals (approved by Agent) as conditions require throughout the
storm and after the storm as conditions warrant.

 

•  

Remove snow / ice from crosswalks for easy pedestrian access.

 

•  

Truck entrances and loading dock areas to be completely free of snow / ice.

 

•  

All emergency exits must be clear of snow and ice.

 

•  

Sufficient personnel, as judged by Agent, shall be on site throughout the
duration of the storm and subsequent cleanup.

 

•  

At all times, maintain the facility in a “slip free” condition.

 

8. Roof Top / Set Backs

Monthly:

 

•  

Keep all areas free of debris, including spraying to control weeds.

 

9. Building Service Areas / Mechanical Space

Daily:

•  

Keep Cleaning / Maintenance Office, Engineering Office, and all maintenance and
security locker rooms, including locker room lavatories, in a neat and orderly
condition, consistent with that of the rest of the building.

 

•  

All slop sinks and closets are to be kept neat and clean at all times. Mops,
rags and equipment are to be cleaned and stored in an orderly fashion.

 

S-4-5



--------------------------------------------------------------------------------

•  

Maintain an orderly arrangement of all janitorial supplies and equipment,
including all paper products.

 

•  

Police all locker rooms and locker rooms lavatories throughout the day
consistent with that of the rest of the building.

Monthly:

•  

Sweep and / or clean all telephone, electrical, and mechanical closets under the
supervision of the Agent.

 

•  

Provide periodic cleaning and maintenance to all locker room lavatories
consistent with that of the rest of the building.

III. SERVICE RESPONSE TIMES

Service Response Times Priority

Code Legend

 

Priority Code

   Completion
Time    Response Time Critical    1/2 Hour    .15 Min. 1    2 Hours    1 Hour 2
   4 Hours    2 Hours 3    1 Day    .50 Days 4    3 Days    1.5 Days 5    5 Days
   2.5 Days 6    10 Days    5 Days

 

WORK TYPE

 

PROBLEM TYPE

 

PRIORITY

Carpentry   Miscellaneous   5 Carpentry   Repair   5 Ceiling   Ceiling Tile -
Repair   4 Cleaning   Bin / Dumpster Request   3 Cleaning   Carpet - Shampooing
  6 Cleaning   Carpet - Spot Clean   3 Cleaning   Construction Cleaning   6
Cleaning   Elevator Cleaning   3 Cleaning   Miscellaneous   6

 

S-4-6



--------------------------------------------------------------------------------

WORK TYPE

 

PROBLEM TYPE

 

PRIORITY

Cleaning   Move Cleaning   5 Cleaning   Paper Shredding   3 Cleaning   Recycling
  3 Cleaning   Restroom Cleaning   2 Cleaning   Rubbish Removal   3 Cleaning  
Sanitary Bins   2 Cleaning   Special Request   6 Cleaning   Window Cleaning   6
Door   Overhead Doors - Repair   3 Door   Repair   3 Electrical   Additional
Outlet(s)   4 Electrical   Cable Install   4 Electrical   Circuit Breaker  
CRITICAL Electrical   Fiber Install Testing   4 Electrical   Light Switch   3
Electrical   Miscellaneous   6 Electrical   No Power   CRITICAL Electrical  
Relocate   5 Electrical   Repair   3 Electrical   Techplate Install   4
Electrical   Techplate Relocate   4 Electrical   Techplate Repair   1 Electrical
  Telephone line Repair   CRITICAL Electrical   Telephone New Line   4 Elevator
  Call buttons   1 Elevator   Elevator - Not Functioning   CRITICAL Elevator  
Elevator Doors   CRITICAL Elevator   Escalator - Not Functioning   2 Elevator  
Indicator Out   1 Elevator   Miscellaneous   6 Elevator   People Trapped  
CRITICAL Elevator   Reserve - Freight / Passenger   4 Emergencies   Fire  
CRITICAL Emergencies   Flood   CRITICAL Emergencies   Gas Leak   CRITICAL
Emergencies   Lightning   CRITICAL Emergencies   Medical   CRITICAL Emergencies
  Miscellaneous   CRITICAL

 

S-4-7



--------------------------------------------------------------------------------

WORK TYPE

 

PROBLEM TYPE

 

PRIORITY

Emergencies   Smoke   CRITICAL Emergencies   Storm (Hurricane, Tornado)  
CRITICAL Emergencies   Vandalism   2 Emergencies   Vehicle Accident   2 Fire /
Safety   Alarm Panel   CRITICAL Fire / Safety   Emergency lighting   3 Fire /
Safety   Fire Extinguisher - Maintenance   6 Fire / Safety   Fire Extinguisher -
New   6 Fire / Safety   Miscellaneous   6 Fire / Safety   Smoke Detector -
Repair   CRITICAL Fire / Safety   Sprinkler System - Repair   2 Flooring  
Baseboard - Repair   5 Flooring   Carpet Tile - Repair   3 Flooring  
Miscellaneous   6 Furniture / Accessories   Art - Hang   4 Furniture /
Accessories   Furniture - Move   5 Furniture / Accessories   Furniture - Repair
/ Refurbish   6 Furniture / Accessories   Furniture Key - Request   3 Furniture
/ Accessories   Furniture Lock - Request   4 Furniture / Accessories   Furniture
Locks - Repair   3 Furniture / Accessories   Miscellaneous   6 Furniture /
Accessories   Nameplates   6 General Services   Desk Drop   4 General Services  
Miscellaneous   6 Glass   Maintenance   6 Glass   Miscellaneous   6 Glass  
Repair   6 Grounds   Exterior Plant - Maintenance   6 Grounds   Lawn Sprinklers
  4 Grounds   Miscellaneous   6 HVAC   Cold   1 HVAC   Hot   1 HVAC  
Miscellaneous   6 HVAC   Noise   3 HVAC   Odor / Smell   2 HVAC   Off-Hour - Air
Conditioning   4 HVAC   Off-Hour - Heat   4 HVAC   Thermostat   3 HVAC   Vents -
Dirty   4 Lighting   Exterior Light - Out   3

 

S-4-8



--------------------------------------------------------------------------------

WORK TYPE

 

PROBLEM TYPE

 

PRIORITY

Lighting   Interior Light - Out   3 Lighting   Miscellaneous   6 Lighting  
Off-Hour - Lighting   4 Lighting   Relamp   6 Loading Dock   Repair   4 Lock /
Key   Combination Change   4 Lock / Key   Install   4 Lock / Key   Key - Request
  3 Lock / Key   Lockout - Door   1 Lock / Key   Miscellaneous   6 Lock / Key  
Re-Key   3 Lock / Key   Repair   3 Moves   Miscellaneous   6 Moves   Move Boxes
  4 Moves   Moving Box(es) - Request   4 Painting   Miscellaneous   6 Painting  
Painting - Exterior   6 Painting   Painting - Interior   6 Pest Control   Insect
Infestation   3 Pest Control   Miscellaneous   6 Pest Control   Rodent
Infestation   3 Plants - Interior   Maintenance   6 Plants - Interior   New
Request   6 Plumbing   Clogged Toilet / Sink   2 Plumbing   Drinking Fountain
Repair   3 Plumbing   Flood   2 Plumbing   Floor Drains   2 Plumbing   Leak   2
Plumbing   Miscellaneous   6 Plumbing   No / Poor Water   2 Plumbing   Sewer /
Septic Tank   3 Plumbing   Shower Repair   4 Plumbing   Sink / Faucet Repair   3
Plumbing   Toilet / Urinal - Repair   3 Plumbing   Toilet / Urinal - Water
Running   1 Plumbing   Water Filter new/change   4 Premises Other  
Miscellaneous   6 Signage   Exit Sign - Repair   5 Signage   Exterior - Repair  
5 Signage   Interior - Repair   5

 

S-4-9



--------------------------------------------------------------------------------

WORK TYPE

 

PROBLEM TYPE

 

PRIORITY

Signage   Miscellaneous   6 Wall   Wall Covering - Repair   4 Window Treatments
  Blinds - Repair   4 Window Treatments   Miscellaneous   6

 

S-4-10



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

ALL THAT CERTAIN PLOT, PIECE, OR PARCEL OF LAND, SITUATE, LYING, AND BEING IN
THE BOROUGH AND COUNTY OF QUEENS, CITY AND STATE OF NEW YORK, BOUNDED AND
DESCRIBED AS FOLLOWS:

BEGINNING AT THE CORNER FORMED BY THE INTERSECTION OF THE NORTHWESTERLY SIDE OF
JACKSON AVENUE WITH THE WESTERLY SIDE OF COURT SQUARE;

RUNNING THENCE SOUTH 33 DEGREES 20 MINUTES 00 SECONDS WEST AND ALONG THE
NORTHWESTERLY SIDE OF JACKSON AVENUE, 220.449 FEET TO THE NORTHERLY SIDE OF 45TH
AVENUE;

THENCE SOUTH 75 DEGREES 17 MINUTES 05.2 SECONDS WEST AND ALONG THE NORTHERLY
SIDE OF 45TH AVENUE, 286.083 FEET;

THENCE NORTHERLY AT RIGHT ANGLES TO THE NORTHERLY SIDE OF 45TH AVENUE, 25.003
FEET;

THENCE WESTERLY PARALLEL WITH THE NORTHERLY SIDE OF 45TH AVENUE, 90.027 FEET TO
THE EASTERLY SIDE OF 23RD STREET;

THENCE NORTH 14 DEGREES 42 MINUTES 54.8 SECONDS WEST AND ALONG THE EASTERLY SIDE
OF 23RD STREET, 75.011 FEET;

THENCE EASTERLY AT RIGHT ANGLES TO THE EASTERLY SIDE OF 23RD STREET, 115.013
FEET;

THENCE NORTHERLY AT RIGHT ANGLES TO THE LAST MENTIONED COURSE, 100.015 FEET TO
THE SOUTHERLY SIDE OF 44TH DRIVE;

THENCE NORTH 75 DEGREES 17 MINUTES 05.2 SECONDS EAST AND ALONG THE SOUTHERLY
SIDE OF 44TH DRIVE, 425.048 FEET TO THE CORNER FORMED BY THE INTERSECTION OF THE
SOUTHERLY SIDE OF 44TH DRIVE WITH THE WESTERLY SIDE OF COURT SQUARE;

RUNNING THENCE SOUTH 14 DEGREES 42 MINUTES 54.8 SECONDS EAST AND ALONG THE
WESTERLY SIDE OF COURT SQUARE 52.659 FEET TO THE CORNER FORMED BY THE
INTERSECTION OF THE NORTHWESTERLY SIDE OF JACKSON AVENUE WITH THE WESTERLY SIDE
OF COURT SQUARE, THE POINT OR PLACE OF BEGINNING.

FOR INFORMATION ONLY: BLOCK 79 LOT 30

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B-1 through EXHIBIT B-7

Floor Plans

[See attached]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Form of Landlord’s Statement

One Court Square

Statement of Operating Expenses

For The Year Ended December 31,             

 

Cleaning

   $             

Electricity

  

Water/Steam

  

Maintenance Contracts

  

Repairs

  

Insurance

  

Security Services

  

Salaries & Related

  

Management Fees

  

Professional & Other

         

Total

  

Escalatable Capital Cost

         

Total Escalatable Expenses

   $         

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

Superior Mortgagee SNDA Agreement

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT, dated the      day of             , 200     by and among
                                         (hereinafter called “Mortgagee”),
                                        , a
                                        , having an office at
                                         (hereinafter called “Landlord”) and
Citibank, N.A., a national banking association, having an office at One Court
Square, Long Island City, New York 11120 (hereinafter called “Tenant”).

W I T N E S S E T H:

WHEREAS, Tenant has entered into a certain lease dated as of the date hereof
with Landlord (such lease is hereinafter called the “lease” or the “Lease”),
covering the entire land and improvements thereon commonly known as One Court
Square and located in Long Island City, New York, as more particularly described
on Schedule A attached hereto; and

WHEREAS, Mortgagee has made a certain mortgage loan (hereinafter called the
“Mortgage”) to the Landlord and the parties desire to set forth their agreement
as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and of the sum of One Dollar
($1.00) by each party in hand paid to the other, the receipt of which is hereby
acknowledged, it is hereby agreed as follows:

1. Subject to the terms and conditions hereof, the lease is and shall be subject
and subordinate in each and every respect to the lien of the Mortgage insofar as
it affects the real property of which the Premises form a part, and to all
renewals, modifications, consolidations, replacements and extensions thereof, to
the full extent of the principal sum secured thereby and interest thereon.

2. Tenant agrees that after notice is given to Tenant by Mortgagee it will
attorn to and recognize Mortgagee, any purchaser at a foreclosure sale under a
Mortgage, and the successors and assigns of Mortgagee or any such purchasers who
acquires the premises demised (the “Premises”) under the Lease (any of such
parties is herein referred to as an “Acquiring Party”) in the event of any suit,
action or proceeding for the foreclosure of a Mortgage or to enforce any rights
thereunder, any judicial sale or execution or other sale of the Premises or the
giving of a deed in lieu of foreclosure of any default under a Mortgage (each,
an “Attornment Event”), as its landlord for the unexpired balance (and any
extensions, if exercised) of the term of the Lease upon the same terms and
conditions set forth in the Lease and this Agreement. Such attornment is

 

D-1



--------------------------------------------------------------------------------

to be effective as of the date that such Attornment Event occurs, without the
execution of any further agreement. However, Tenant and the Acquiring Party
agree to confirm the provisions of this Agreement in writing upon the request of
either party.

3. In the event that it should become necessary to foreclose a Mortgage,
Mortgagee thereunder or any Acquiring Party will not terminate the Lease nor
join Tenant in summary or foreclosure proceedings (unless Tenant is a necessary
party thereto under law), nor disturb the possession of Tenant, nor diminish or
interfere with Tenant’s rights and privileges under the Lease or any extensions
or renewals of the Lease entered into pursuant to the Lease or consented to by
Mortgagee, as applicable, so long as Tenant is not in default, after any
applicable notice and grace period, under any of the terms, covenants, or
conditions of the Lease.

4. In the event that Mortgagee or an Acquiring Party shall succeed to the
interest of Landlord under the Lease (the date of such succession being
hereinafter called the “Succession Date”), so long as Tenant is not in default,
after any applicable notice and grace period, under any of the terms, covenants,
or conditions of the Lease, Mortgagee or the Acquiring Party, as the case may
be, shall not disturb the possession of Tenant and shall be bound by all of
Landlord’s obligations under the Lease; provided that neither the Mortgagee or
Acquiring Party shall be:

(a) liable for any act or omission or negligence or failure or default of any
prior landlord (including Landlord) to comply with any of its obligations under
the Lease, except to the extent that (1) such act or omission constitutes a
default by landlord under the Lease and continues after the Succession Date, and
(2) Mortgagee’s or Acquiring Party’s liability is limited to the effects of the
continuation of such act or omission from and after the Succession Date and
shall not include any liability of any prior landlord (including Landlord) which
accrued prior to the Succession Date; or

(b) liable for the return of any security deposit, except to the extent such
security deposit shall have been paid over (or assigned, in case of any letter
of credit) to the Mortgagee or Acquiring Party; or

(c) subject to any counterclaims, offsets or defenses which Tenant might have
against any prior landlord (including Landlord) except to the extent (1) that
such counterclaims, offsets or defenses shall have accrued in accordance with
the terms of the Lease, including, without limitation, any offsets with respect
to Landlord Reimbursement Amounts (as defined in the Lease) or (2) the basis for
such counterclaims, offsets or defenses continue to exist from and after the
Succession Date; provided that Mortgagee receives notice thereof in accordance
with the Lease; or

(d) bound by any rent or additional rent which Tenant might have paid for more
than the current month to any prior landlord, including Landlord, under the
Lease (other than customary prepayments of operating expense and real estate tax
and Landlord Reimbursement Amounts); or

 

D-2



--------------------------------------------------------------------------------

(e) bound by any amendment or modification of the Lease made without its
consent, other than an amendment or modification entered into to confirm the
exercise of a specific right or option under the Lease in accordance with all of
the material terms of the Lease governing the exercise of such specific right or
option.

5. Tenant agrees to give the Mortgagee and/or Acquiring Party, a copy of any
notice of default served upon the Landlord by Tenant with respect to a default
which would entitle Tenant to terminate the Lease at such time as such notice is
served upon Landlord, provided that prior to such notice Tenant has been
notified, in writing (by way of Notice of Assignment of Rents and Leases, or
otherwise), of the address of the Mortgagee and/or Acquiring Party. Tenant shall
not so terminate the Lease (other than with respect to any Tenant right to
terminate the Lease under Article 19) unless such act or omission shall not be
remedied within thirty (30) days after the giving of such notice to Mortgagee
and/or Acquiring Party; provided, that if such act or omission cannot with due
diligence be remedied within a period of thirty (30) days, and if Mortgagee
and/or Acquiring Party commences the remedies necessary to cure such act or
omission within such thirty (30) days and thereafter prosecutes such remedies
with reasonable diligence, then the period of time after the giving of such
notice by Tenant within which such act or omission may be remedied shall be
extended so long as Mortgagee prosecutes the remedying of such act or omission
with reasonable diligence.

6. Mortgagee hereby consents to the Lease and, subject to the provisions of
Paragraph 4(e) hereof, all of the terms and conditions thereof, and the terms of
the Mortgage shall not affect such terms and conditions of the Lease, including,
but not limited to, the specific provisions of the Lease governing assignments,
subletting, alterations, repairs, contesting requirements of law, contracting
the size of the Premises and extending the term of the Lease, as all such
provisions are more particularly set forth in the Lease.

7. Any notice, statement, demand, consent, approval or other communication
required or permitted to be given, rendered or made hereunder (hereinafter
collectively called “notices”) shall be in writing (whether or not so stated
elsewhere in this agreement) and shall be deemed to have been properly given,
rendered or made only if sent by (a) registered or certified mail, return
receipt requested, posted in a United States post office station or letter box
in the continental United States, (b) nationally recognized overnight courier
(e.g., Federal Express) with verification of delivery requested or (c) personal
delivery with verification of delivery requested, in any of such cases addressed
to the other party as follows:

If to Mortgagee:

 

D-3



--------------------------------------------------------------------------------

with a copy to:

If to Landlord:

with a copy to:

If to Tenant:

with a copy to:

with an additional copy to:

and shall be deemed to have been given, rendered or made (i) if mailed, on the
second Business Day following the day so mailed, unless mailed to a location
outside of the State of New York, in which case it shall be deemed to have been
given, rendered or made on the third Business Day after the day so mailed,
(ii) if sent by nationally recognized overnight courier, on the first Business
Day following the day sent or (iii) if sent by personal delivery, when delivered
and receipted by the party to whom addressed (or on the date that such receipt
is refused, if applicable). Each party may designate a change of address (or
substitute parties for notice) by notice to the other, given at least fifteen
(15) days before such change of address or notice party is to become effective.

8. The liability of Mortgagee for the performance of any obligation of Landlord
under the Lease shall be limited to Mortgagee’s interest in the Premises (which
shall be deemed to include the proceeds of any insurance, condemnation, sale or
refinancing proceeds received by Mortgagee or an Acquiring Party with respect to
all or any portion of the Premises), and Tenant hereby agrees that any monetary
judgment it may obtain against Mortgagee as a result of Mortgagee’s failure, as
Landlord, to perform any of Landlord’s obligations under the Lease shall be
enforceable solely against

 

D-4



--------------------------------------------------------------------------------

Mortgagee’s interest in the Property. Notwithstanding the foregoing, Mortgagee
shall not, by virtue of the Mortgage, be or become a mortgagee-in-possession or
become subject to any liability or obligation under the Lease or otherwise until
Mortgagee shall have acquired the interest of Landlord in the Premises, by
foreclosure or otherwise.

9. This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, and their successors and assigns.

 

D-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.

 

MORTGAGEE: By:  

 

Name:   Title:   LANDLORD: By:  

 

Name:   Title:   TENANT: By:  

 

Name:   Title:  

 

D-6



--------------------------------------------------------------------------------

STATE OF NEW YORK   )      )    ss.: COUNTY OF NEW YORK   )   

On the      day of             , 200    , before me, the undersigned, a Notary
Public in and for said State, personally appeared                     ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their/
capacity(ies), and that by, his/her/their signature(s) on the instrument, the
individuals) or the person upon behalf of which the individuals acted, executed
the instrument.

 

 

Notary Public

 

STATE OF NEW YORK   )      )    ss.: COUNTY OF NEW YORK   )   

On the      day of             , 200    , before me, the undersigned, a Notary
Public in and for said State, personally appeared                     ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their/
capacity(ies), and that by, his/her/their signature(s) on the instrument, the
individuals) or the person upon behalf of which the individuals acted, executed
the instrument.

 

 

Notary Public

 

D-7



--------------------------------------------------------------------------------

STATE OF NEW YORK   )      )    ss.: COUNTY OF NEW YORK   )   

On the      day of             , 200    , before me, the undersigned, a Notary
Public in and for said State, personally appeared                     ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their/
capacity(ies), and that by, his/her/their signature(s) on the instrument, the
individuals) or the person upon behalf of which the individuals acted, executed
the instrument.

 

 

Notary Public

 

D-8



--------------------------------------------------------------------------------

SCHEDULE A

Description of Premises

 

D-9



--------------------------------------------------------------------------------

EXHIBIT E

Landlord’s Non-Disturbance Agreement

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT made as of the      day of             , 200     by and among
                                         (hereinafter called “Landlord”),
                                         (hereinafter called “Tenant”), and
                                              (hereinafter called “Subtenant”).

W I T N E S S E T H:

WHEREAS, Landlord is the landlord under that certain lease dated as of
                    , 2005 between Landlord, as lessor, and Tenant, as lessee
(hereinafter called the “Overlease”), covering the entire premises (hereinafter
called the “Demised Premises”) in the building known as One Court Square, Long
Island City, New York (hereinafter called the “Building”) on land more
particularly described in Exhibit A annexed hereto; and

WHEREAS, a portion of the Demised Premises comprised of                     
(hereinafter called the “Sublease Premises”) has been subleased to Subtenant
pursuant to that certain sublease dated as of     , 20             between
Tenant, as sublessor, and Subtenant, as sublessee (hereinafter called the
“Sublease”).

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration in hand paid, the parties hereto agree as follows:

1. So long as Subtenant is not in default, after notice and the lapse of any
applicable grace period, in the performance of any terms, covenants and
conditions to be performed on its part under the Sublease, then in such event:

(a) Unless any applicable law requires same, Subtenant shall not be joined as a
party defendant in any action or proceeding which may be instituted or taken by
the Landlord for the purpose of terminating the Overlease by reason of any
default thereunder;

(b) Subtenant shall not be evicted from the Sublease Premises nor shall any of
Subtenant’s rights under the Sublease be affected in any way by reason of any
default under the Overlease, and

(c) Subtenant’s leasehold estate under the Sublease shall not be terminated or
disturbed by reason of any default under the Overlease.

2. (a) If Landlord shall succeed to the rights of Tenant under the Sublease by
termination of the Overlease or the expiration of the term thereof or

 

E-1



--------------------------------------------------------------------------------

otherwise, Landlord, as Subtenant’s landlord under said Sublease, shall accept
Subtenant’s attornment and Subtenant agrees to so attorn and recognize Landlord
as Subtenant’s landlord under said Sublease without further requirement for
execution and delivery of any instrument to further evidence the attornment set
forth herein. Subtenant or Landlord will, each within ten (10) business days
after demand of the other, execute and deliver any instrument that may
reasonably be required to evidence such attornment.

(b) Subject to the provisions of subparagraph 2(c) below, upon any such
attornment and recognition, the Sublease shall continue in full force and effect
as, or as if it were, a direct lease between Landlord and Subtenant upon all of
the then executory terms, conditions and covenants as are set forth in the
Sublease (as the same incorporates by reference the Overlease, notwithstanding
the termination of the Overlease), and shall be applicable after such
attornment, provided, to the extent that Landlord has any rights under the
Overlease which are applicable to the Demised Premises and are in addition to
the rights of the lessor under the Sublease, such rights shall be deemed
incorporated into the Sublease, notwithstanding the termination of the
Overlease; and provided, further that Landlord shall not be (i) subject to any
credits, offsets, defenses or claims which Subtenant might have against Tenant;
nor (ii) bound by any rent which Subtenant might have paid for more than the
current month to Tenant (other than customary prepayments of Taxes and Operating
Expenses), unless such prepayment shall have been made with Landlord’s prior
written consent; nor (iii) liable for any act or omission of Tenant; nor
(iv) bound by any covenant to undertake or complete any improvement to the
Sublease Premises or the Building; nor (v) be required to account for any
security deposit other than any security deposit actually delivered to Landlord;
nor (vi) liable for any payment to Subtenant of any sums, or the granting to
Subtenant of any credit, in the nature of a contribution towards the cost of
preparing, furnishing or moving into the Sublease Premises or any portion
thereof; nor (vii) bound by any amendment, modification or surrender of the
Sublease made without Landlord’s prior written consent, other than an amendment
or modification entered into to confirm the exercise of a specific right or
option under the Sublease in accordance with all of the material terms of the
Sublease governing the exercise of such specific right or option. Subtenant
waives the provisions of any statute or rule of law now or hereafter in effect
that may give or purport to give it any right or election to terminate or
otherwise adversely affect the Sublease or the obligations of Subtenant
thereunder by reason of any action or proceeding for the purpose of terminating
the Overlease by reason of any default thereunder.

(c) Notwithstanding anything to the contrary contained herein, in the event that
the rental rate set forth in the Sublease, on a per rentable square foot basis
(including fixed rent and additional rent on account of real estate taxes,
Operating Expenses and electricity), after taking into account all rent
concessions provided for in the Sublease, is less than the Minimum Sublease Rent
(as such term is defined in Section 7.09 of the Lease), the Sublease shall be
deemed to be automatically amended effective as of the date of the
aforementioned attornment and recognition so that from and after the

 

E-2



--------------------------------------------------------------------------------

date of such attornment and recognition, the rental rate payable under the
Sublease shall be the Minimum Sublease Rent. Subtenant or Landlord will, each
within ten (10) business days after demand of the other, execute and deliver an
amendment to the Sublease, in form reasonably satisfactory to Landlord and
Subtenant, setting forth such increase in the rental rate payable under the
Sublease to the Lease Rent; provided, however, that the absence of such written
amendment shall not, in any event, affect the automatic rental increase
described herein.

3. The Sublease now is and shall remain subject and subordinate to the Overlease
and to any ground or underlying lease affecting the Demised Premises and to all
renewals and replacements, extensions, consolidations and modifications thereof,
and to all other matters to which the Overlease shall be subordinate, subject to
the terms and conditions of this Agreement.

4. This Agreement shall be binding upon and shall inure to the benefit of the
respective parties hereto, their successor and assigns.

5. This Agreement may not be modified except by an agreement in writing signed
by the parties or their respective successors in interest.

6. Any notice, statement, demand, consent, approval or other communication
(collectively, “notices”) required or permitted to be given, rendered or made
pursuant to, under, or by virtue of this Agreement (or any amendment to the
Sublease made pursuant hereto) must be in writing and shall be deemed to have
been properly given, rendered or made only if sent by (a) registered or
certified mail, return receipt requested, posted in a United States post office
station or letter box in the continental United States, (b) nationally
recognized overnight courier (e.g., Federal Express) with verification of
delivery requested or (c) personal delivery with verification of delivery
requested, in any of such cases addressed to the party for whom intended at its
address set forth above. Notices shall be deemed to have been given, rendered
and made (i) if mailed, on the second Business Day following the day so mailed,
unless mailed to a location outside of the State of New York, in which case it
shall be deemed to have been given, rendered or made on the third Business Day
after the day so mailed, (ii) if sent by nationally recognized overnight
courier, on the first Business Day following the day sent or (iii) if sent by
personal delivery, when delivered and receipted by the party to whom addressed
(or on the date that such receipt is refused, if applicable). Each party may
designate a change of address (or substitute parties for notice) by notice to
the others, given at least fifteen (15) days before such change of address or
notice party is to become effective.

[Signatures follow]

 

E-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto.

 

LANDLORD:

 

By:  

 

Name:   Title:   TENANT:

 

By:  

 

Name:   Title:   SUBTENANT:

 

By:   Name:   Title:  

 

E-4



--------------------------------------------------------------------------------

EXHIBIT F

Building Rules and Regulations

Note – In the event of any conflict between these Building Rules and Regulations
and the provisions of the Lease, the provisions of the Lease shall govern

1. The sidewalks, areas, entrances, vestibules, passages, corridors, halls,
elevators and stairways shall not be encumbered nor obstructed by any tenants or
any of their agents, clerks, servants, subtenants or visitors, or used by them
for any other purpose than for ingress and egress to and from their respective
premises. Landlord reserves the right in its reasonable judgment to restrict and
regulate the use of the aforementioned public areas of the Building by tenants,
their employees, guests and customers and by persons making deliveries to
tenants, including but not limited to the right to allocate certain elevators
for delivery service, and the right to designate which building entrances shall
be used by persons making deliveries in the Building.

2. The doors, skylights and windows that reflect or admit light into passageways
or into any place in the Building shall not be covered or obstructed by any
tenant.

3. The water-closets, wash-closets, urinals and the other water apparatus shall
not be used for any purposes other than those for which they were constructed
and no sweepings, rubbish, rags, ashes, chemicals, refuse from electric
batteries, or other substances shall be thrown therein. No tenant shall lay
linoleum or other similar floor covering so that the same shall come in direct
contact with the floor of its premises, and if linoleum or other similar floor
covering is desired to be used, an interlining of builder’s deadening felt shall
first be affixed to the floor by paste, or other material, which may easily be
removed with water, the use of cement or other similar adhesive material being
expressly prohibited.

4. Except as set forth to the contrary in the lease, no sign, advertisement or
notice shall be inscribed, painted, affixed or displayed on any of the windows
or doors or on any other part of the outside or the inside of the Building,
without the prior consent in writing of the Landlord or its agents. This Rule
shall not apply to any part of this Premises (except the exterior windows).
[Directories will be at the expense of tenants and the number of listings
thereon shall be at the discretion of Landlord.].

5. No freight, furniture, or bulky matter of any description will be received
into the Building or carried up or down, except during hours and in the manner
designated by Landlord which may involve overtime work for Landlord’s agents,
employees or contractor. Tenants receiving such deliveries shall reimburse
Landlord for

 

F-1



--------------------------------------------------------------------------------

extra cost of such overtime work. The moving of safes shall occur at such times
as Landlord shall designate upon previous notice to the managing agent of the
Building and the persons employed to move the safes in and out of the Building
must be reasonably acceptable to Landlord.

6. Tenants shall not install any locks or bolts on any doors nor make any
changes in existing locks without providing Landlord with a copy thereof except
for secure areas.

7. No portions of any tenant’s premises shall be used for manufacturing or for
lodging.

8. Nothing shall be swept or thrown by tenants or by their agents, clerks,
servants or visitors, into the corridors, halls, stairways, elevators, or light
shafts, or upon the skylights of the Building, or into or upon any heating or
ventilating registers, or plumbing apparatus in the Building, or upon adjoining
buildings or upon the street. No awnings or other projections shall be attached
to the outside walls of the Building without the prior written consent of the
Landlord.

9. No animals or birds shall be kept in or about the Building, except seeing eye
dogs.

10. Tenants shall not bring into Building or keep in the Building any gasoline,
kerosene, camphene, burning fluid, or other inflammable, combustible or
explosive fluid, chemical or substance other than in customary amounts permitted
by applicable Legal Requirements as are generally used by tenants in Comparable
Buildings for the normal operation and maintenance of Tenant’s office equipment
and machinery and cleaning for Premises.

11. No tenant shall cause or permit any odors of cooking or other processes or
any objectionable odors to emanate from its premises or from the Unit or the
Building.

12. Canvassing peddling and soliciting are prohibited in the Building and each
tenant shall cooperate to prevent the same.

13. Landlord reserves the right to exclude from the Building all persons who do
not present a pass to the Building signed by the Landlord or a pass issued by
tenant. Landlord or its or their agent(s) will furnish passes to persons for
whom any tenant requests same in writing or by telephone. Each tenant shall be
responsible for all persons for whom it requests such a pass and shall be liable
to landlord for all acts of such persons. Landlord may require all such persons
to sign a register on entering and leaving the Building.

 

F-2



--------------------------------------------------------------------------------

14. Landlord shall not responsible to any tenant for the non observance or
violation of these rules and regulations by the Unit Owner or any other tenant
or occupant of the Unit or the Building.

15. Landlord reserves the right to rescind any of these rules and regulations
and to make such other and further rules and regulations, as in the judgment of
Landlord may from time to time be reasonable for the safety, care, cleanliness
and good order of the Building.

16. Landlord may from time to time adopt additional systems and procedures to
improve the security or safety of the Building, any persons occupying, using or
entering the same, or any equipment, furnishings or contents thereof, and
tenants shall comply with Landlord’s requirements relative thereto provided such
additional systems and procedures adopted by landlords of Comparable Buildings.

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

COURT SQUARE

Basic Capacity

 

•  

6 watts demand per rentable square foot per floor for lighting and office
equipment exclusive of base building HVAC and all emergency/standby power.

 

•  

Tenant shall be entitled to all capacity which presently exists, but in no case
shall the Tenant’s load limitation be less than 6 Watts demand per rentable
square foot per floor for lighting and office equipment.

 

•  

Landlord shall supply emergency power from the Life-Safety generator to serve
egress lighting, exit lighting and emergency equipment loads per Local Law #16.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

ELEVATOR SPECIFICATIONS

CITIGROUP AT COURT SQUARE – VERTICAL TRANSPORTATION EQUIPMENT

EQUIPMENT DESCRIPTION

Electric Traction Passenger Elevators

Low Rise Elevators

 

NUMBER:   CARS 1-6 CAPACITY:   3500 # CLASS LOADING:   CLASS A LOADING SPEED:  
700 F.P.M. MACHINE:   GEARLESS MACHINE LOCATION:   OVERHEAD ROPING:   2:1
SUPERVISORY CONTROL:   MICONIC VX OPERATIONAL CONTROL:   MICONIC VX MOTOR
CONTROL:   SCR DRIVE POWER CHARACTERISTICS:   460 VOLTS 3 PHASE 60 HERTZ STOPS:
  13 OPENINGS:   13 FLOORS SERVED:   G, 6-12, 14-18 FRONT TRAVEL:   208’
PLATFORM SIZE:   6’ 10” WIDE X 5’ 10” DEEP MINIMUM CLEAR INSIDE CAR:   6’ 4”
WIDE X 5’ 6” DEEP ENTRANCE SIZE:   42” WIDE X 84” HIGH ENTRANCE TYPE:   SINGLE
SPEED CENTER OPENING DOOR OPERATION:   QKS 15 DOOR PROTECTION:   INFRARED, FULL
SCREEN DEVICE

 

H-1



--------------------------------------------------------------------------------

SAFETY:   FLEXIBLE GUIDE CLAMP-TYPE B GUIDE RAILS:   PLANED STEEL TEES BUFFERS:
  OIL COMPENSATION:   WIRE ROPE WITH PIT GUIDE SHEAVE

Mid Rise Elevators

 

NUMBER:   CARS 7-12 CAPACITY:   3500 # CLASS LOADING:   CLASS A LOADING. SPEED:
  800 F.P.M. MACHINE:   GEARLESS MACHINE LOCATION:   OVERHEAD ROPING:   1:1
SUPERVISORY CONTROL:   MICONIC VX OPERATIONAL CONTROL:   MICONIC VX MOTOR
CONTROL:   SCR DRIVE POWER CHARACTERISTICS:   480 VOLTS 3 PHASE 60 HERTZ STOPS:
  12 OPENINGS:   12 FLOORS SERVED:   G, 18-28 FRONT TRAVEL:   337’ PLATFORM
SIZE:   6’ 10” X 5’ 10” MINIMUM CLEAR INSIDE CAR:   6’ 4” X 5’ 6” ENTRANCE SIZE:
  42” WIDE X 84” HIGH ENTRANCE TYPE:   SINGLE SPEED CENTER OPENING DOOR
OPERATION:   QKS 15 DOOR PROTECTION:   INFRARED, FULL SCREEN DEVICE SAFETY:  
FLEXIBLE GUIDE CLAMP-TYPE B GUIDE RAILS:   PLANED STEEL TEES

 

H-2



--------------------------------------------------------------------------------

BUFFERS:   OIL COMPENSATION:   WIRE ROPE WITH PIT GUIDE SHEAVE

Intermediate High-Rise Elevators

 

NUMBER:   CARS 13-18 CAPACITY:   3500 # CLASS LOADING:   CLASS A LOADING SPEED:
  1000 F.P.M. MACHINE:   GEARLESS MACHINE LOCATION:   OVERHEAD ROPING:   1:1
SUPERVISORY CONTROL:   MICONIC VX OPERATIONAL CONTROL:   MICONIC VX MOTOR
CONTROL:   SCR DRIVE POWER CHARACTERISTICS:   480 VOLTS 3 PHASE 60 HERTZ STOPS:
  12 OPENINGS:   12 FLOORS SERVED:   G, 28-38 FRONT TRAVEL:   465’ PLATFORM
SIZE:   6’ 10” X 5’ 10” MINIMUM CLEAR INSIDE CAR:   6’ 4” X 5’ 6” ENTRANCE SIZE:
  42” WIDE X 84” HIGH ENTRANCE TYPE:   SINGLE SPEED CENTER OPENING DOOR
OPERATION:   QKS 15 DOOR PROTECTION:   INFRARED, FULL SCREEN DEVICE SAFETY:  
FLEXIBLE GUIDE CLAMP-TYPE B GUIDE RAILS:   PLANED STEEL TEES BUFFERS:   OIL
COMPENSATION:   WIRE ROPE WITH PIT GUIDE

 

H-3



--------------------------------------------------------------------------------

  SHEAVE

High-Rise Elevators

 

NUMBER:   CARS 19-24 CAPACITY:   3500 # CLASS LOADING:   CLASS A LOADING SPEED:
  1200 F.P.M. MACHINE:   GEARLESS MACHINE LOCATION:   OVERHEAD ROPING:   1:1
SUPERVISORY CONTROL:   MICONIC VX OPERATIONAL CONTROL:   MICONIC VX MOTOR
CONTROL:   SCR DRIVE POWER CHARACTERISTICS:   480 VOLTS 3 PHASE 60 HERTZ STOPS:
  14 OPENINGS:   14 FLOORS SERVED:   G, 38-50 FRONT TRAVEL:   619’ PLATFORM
SIZE:   6’ 10” X 5’ 10” MINIMUM CLEAR INSIDE CAR:   6’ 4” X 5’ 6” ENTRANCE SIZE:
  42” WIDE X 84” HIGH ENTRANCE TYPE:   SINGLE SPEED CENTER OPENING DOOR
OPERATION:   QKS 15 DOOR PROTECTION:   INFRARED, FULL SCREEN DEVICE SAFETY:  
FLEXIBLE GUIDE CLAMP-TYPE B GUIDE RAILS:   PLANED STEEL TEES BUFFERS:   OIL
COMPENSATION:   WIRE ROPE WITH PIT GUIDE SHEAVE

 

H-4



--------------------------------------------------------------------------------

Electric Traction Service Elevators

High Rise Service Elevators

 

NUMBER:   CARS 25-26 CAPACITY:   4000 # CLASS LOADING:   CLASS A LOADING SPEED:
  700 F.P.M. MACHINE:   GEARLESS MACHINE LOCATION:   OVERHEAD ROPING:   2:1
SUPERVISORY CONTROL:   MICONIC VX OPERATIONAL CONTROL:   MICONIC VX MOTOR
CONTROL:   SCR DRIVE POWER CHARACTERISTICS:   480 VOLTS 3 PHASE 60 HERTZ STOPS:
  50 OPENINGS:   50 FLOORS SERVED:   SC, C, G, 4-12, 14-51 FRONT TRAVEL:   659’
PLATFORM SIZE:   6’ 1” X 7’ 9” MINIMUM CLEAR INSIDE CAR:   5’ 9” X 7’ ENTRANCE
SIZE:   48” WIDE X 96” HIGH ENTRANCE TYPE:   TWO SPEED SIDE OPENING DOOR
OPERATION:   QKS 15 DOOR PROTECTION:   INFRARED, FULL SCREEN DEVICE SAFETY:  
FLEXIBLE GUIDE CLAMP-TYPE B GUIDE RAILS:   PLANED STEEL TEES BUFFERS:   OIL
COMPENSATION:   WIRE ROPE WITH PIT GUIDE SHEAVE

 

H-5



--------------------------------------------------------------------------------

Low-Rise Service Elevators –

 

NUMBER:   CARS 28-29 CAPACITY:   4000 # CLASS LOADING:   CLASS A LOADING SPEED:
  350 F.P.M. MACHINE:   GEARED MACHINE LOCATION:   OVERHEAD ROPING:   1:1
SUPERVISORY CONTROL:   MICONIC V OPERATIONAL CONTROL:   MICONIC V MOTOR CONTROL:
  ACV3F POWER CHARACTERISTICS:   480 VOLTS 3 PHASE 60 HERTZ STOPS:   6 OPENINGS:
  6 FLOORS SERVED:   S, C, G, 3, 4, 5 FRONT TRAVEL:   81’ PLATFORM SIZE:   6’ 1”
X 7’ 9” MINIMUM CLEAR INSIDE CAR:   5’ 9” X 7’ 0” ENTRANCE SIZE:   48” WIDE X
96” HIGH ENTRANCE TYPE:   TWO SPEED, SIDE OPENING DOOR OPERATION:   QKS 15 DOOR
PROTECTION:   INFRARED, FULL SCREEN DEVICE SAFETY:   FLEXIBLE GUIDE CLAMP-TYPE B
GUIDE RAILS:   PLANED STEEL TEES BUFFERS:   OIL COMPENSATION:   ENCAPSULATED
CHAIN

 

H-6



--------------------------------------------------------------------------------

Hydraulic Elevators —

Passenger Hydraulic Elevators.

 

NUMBER:   CAR 27 CAPACITY:   3500# CLASS A LOADING SPEED:   200 F.P.M.
SUPERVISORY CONTROL:   MICONIC OPERATIONAL CONTROL:   MICONIC MOTOR CONTROL:  
SCR SOFT START POWER CHARACTERISTICS:   460 VOLTS, 3 PHASE, 60 HERTZ STOPS:   3
OPENINGS:   3 FLOORS SERVED:   G, 3 FRONT C, REAR TRAVEL:   60’ PLATFORM SIZE:  
6’ 10” X 5’ 5” MINIMUM INSIDE CLEAR SIZE:   6’ 4” X 5’ 1” ENTRANCE SIZE:   42”
WIDE X 84” HIGH ENTRANCE TYPE:   SINGLE SPEED , CENTER OPENING DOOR OPERATION:  
MOLINE PMSCC DOOR PROTECTION:   INFRARED, FULL SCREEN DEVICE MACHINE:   DIRECT
PLUNGER MACHINE LOCATION:   ADJACENT GUIDE RAILS:   PLANED STEEL TEES BUFFERS:  
SPRING

Passenger Hydraulic Elevators

 

H-7



--------------------------------------------------------------------------------

NUMBER:   CARS 30, 31 CAPACITY:   3500# CLASS A LOADING SPEED:   150 F.P.M.
SUPERVISORY CONTROL:   MICONIC OPERATIONAL CONTROL:   MICONIC MOTOR CONTROL:  
SCR SOFT START POWER CHARACTERISTICS:   460 VOLTS, 3 PHASE, 60 HERTZ STOPS:   3
OPENINGS:   3 FLOORS SERVED:   3, 4, 5 FRONT TRAVEL:   39’ PLATFORM SIZE:   6’
10” X 5’ 1” MINIMUM INSIDE CLEAR SIZE:   6’ 6” X 4’ 7” ENTRANCE SIZE:   42” WIDE
X 84” HIGH ENTRANCE TYPE:   SINGLE SPEED , CENTER OPENING DOOR OPERATION:   QKS
15 DOOR PROTECTION:   SAFETY EDGE WITH ELECTRIC EYES MACHINE:   DIRECT PLUNGER
MACHINE LOCATION:   BELOW GUIDE RAILS:   PLANED STEEL TEES BUFFERS:   SPRING

Escalators

Building Lobby

 

TYPE:   WESTINGHOUSE MODULAR NUMBER   ESCALATORS 1, 2 SIZE: ESCALATORS 5, 6  
48” WIDE (40” STEP)

 

H-8



--------------------------------------------------------------------------------

SPEED:   100 F.P.M. RISE: ESCALATORS 5, 6   14’ - 0” ± FLOORS SERVED:   SUBWAY
CONCOURSE, LOBBY TYPE:   WESTINGHOUSE MODULAR NUMBER   ESCALATORS 3, 4 SIZE:
ESCALATORS 5, 6   48” WIDE (40” STEP) SPEED:   100 F.P.M. RISE: ESCALATORS 5, 6
  15’ – 8” ± FLOORS SERVED:   LOBBY, CAFETERIA LEVEL

Subway

 

TYPE:   SCHINDLER 9300-20 NUMBER   ESCALATORS 5, 6 SIZE: ESCALATORS 5, 6   48”
WIDE (40” STEP) SPEED:   100 F.P.M. RISE: ESCALATORS 5, 6   16’ - 0” ± FLOORS
SERVED:   SUBWAY, STREET

 

H-9



--------------------------------------------------------------------------------

CAR AND GROUP PERFORMANCE REQUIREMENTS

Traction Elevators

Car Speed: ± 3% of contract speed under any loading condition.

Car Capacity: Safely lower, stop and hold up to 125% of rated load.

Car Stopping Accuracy: ±1/4” under any loading condition.

Door Opening Time: Seconds from start of opening to fully open;

Cars 1-6: 1.4 seconds.

Cars 7-12: 1.4 seconds.

Cars 13-18: 1.4 seconds.

Cars 19-24: 1.4 seconds.

Cars 25, 26: 3.5 seconds.

Cars 28, 29: 3.5 seconds.

Door Closing Time: Seconds from start of closing to fully closed;

Cars 1-6: 2.5 seconds.

Cars 7-12: 2.5 seconds.

Cars 13-18: 2.5 seconds.

Cars 19-24: 2.5 seconds.

Cars 25, 26: 5.4 seconds.

Cars 28, 29: 5.4 seconds.

Car Floor to Floor Performance Time: Seconds from start of doors closing until
doors are 3/4 open (1/2 open for side opening doors) and car stopped at next
successive floor under any loading condition or travel direction ( 12’-10”
typical floor height);

Cars 1-6: 8.2 seconds.

Cars 7-12: 8.2 seconds.

Cars 13-8: 8.2 seconds.

 

H-10



--------------------------------------------------------------------------------

Cars 19-24: 8.2 seconds.

Cars 25, 26: 13.1 seconds.

Cars 28, 29: 14.1 seconds.

Car Ride Quality

Horizontal acceleration within car during all riding and door operating
conditions: Not more than 20 milli(g). peak to peak in the 1 - 10 Hz range.

Acceleration and Deceleration: Smooth constant and not more than 4 feet/second/2
with an initial ramp between 0.5 and 0.75 seconds.

Sustained Jerk: Not more than 8 feet/second/3.

Design, install and adjust elevator equipment to meet the following:

Vertical Vibration: Not more than 15 milli(g) for gearless elevators and 20
milli(g) for geared elevators in the 1-10 Hz range measured in the vertical
(Z) axis measured during full length of hoistway travel in either direction
while elevator is in motion.

Airborne Noise: Measured noise level of elevator equipment and its operation
shall not exceed 50 dBA in elevator lobbies and 60 dBA inside car under any
condition including door operation and car ventilation exhaust blower on its
highest speed.

System Response Time (Elevator Nos. 1-24). Passenger waiting times in the
passenger groups, as measured by registration of hall calls, shall meet the
following criteria during all traffic conditions of the day other than “up
peak”, after the equipment modernization and replacement is completed:

 

ELEVATOR GROUP

   REQUIRED
15-MINUTE
SYSTEM
RESPONSE
TIME    REQUIRED PERCENTAGE OF
REGISTERED CORRIDOR CALLS
ANSWERED IN ANY 15-MINUTE
PERIOD         £30
SECONDS     £60
SECONDS     £90
SECONDS  

ELEVATORS 1-6

   £15    ³85 %   ³97 %   ³99.5 %

ELEVATORS 7-12

   £18    ³81 %   ³96 %   ³99 %

 

H-11



--------------------------------------------------------------------------------

ELEVATORS 13-18

   £ 18    ³ 81 %   ³ 96 %   ³ 99 %

ELEVATORS 19-24

   £ 22    ³ 74 %   ³ 93 %   ³ 97 %

Hydraulic Elevators

Speed: ±5% of contract speed under any loading condition in either direction.

Capacity: Safely lower, stop and hold up to 125% of rated load.

Stopping Accuracy: ±1/4” under any loading condition.

Door Opening Time: Seconds from start of opening to fully open;

Car 27: 1.8 seconds.

Cars 30, 31: 1.8 seconds.

Door Closing Time: Seconds from start of opening to fully open;

Car 27: 2.5 seconds.

Cars 30, 31: 2.5 seconds.

Floor-to-Floor Performance Time: Seconds from start of doors closing until doors
are 3/4 open (1/2 open for side opening doors) and car level and stopped at next
successive floor under any loading condition or travel direction (12’ 8”typical
floor height);

Car 27: 12.4 seconds.

Cars 30, 31: 13.1 seconds.

Pressure: Design and factory test fluid system components for 500 p.s.i. Do not
exceed operating pressure of 400 p.s.i.

All elevator equipment provided under this contract, including power unit,
controller, oil supply lines and their support shall be mechanically isolated
from the building structure and electrically isolated from the building power
supply and each other to minimize the possibility of objectionable noise and
vibrations being transmitted to occupied areas of the building.

Measure noise level of the elevator equipment and its operation shall not exceed
50 dBA in elevator lobby and 60 dBA in elevator car under any condition
including door operation and with the car ventilation exhaust blower on its
highest speed.

 

H-12



--------------------------------------------------------------------------------

EXHIBIT I

ONE COURT SQUARE

Cleaning Specifications

1. General Cleaning – 5 Nights per week – Monday through Friday, Inclusive:

a. All stone, ceramic, tile, marble, terrazzo and other unwaxed flooring to be
swept nightly using an approved chemically treated cloth.

b. All linoleum, rubber, asphalt tile and other similar types of flooring (that
may be waxed) to be swept using an approved chemically treated cloth.

c. All carpeting and rugs to be carpet swept nightly and vacuumed as necessary
but not less than once per week.

d. Hand dust and wipe clean all window sills and window enclosures.

e. Empty all waste receptacles and remove wastepaper and waste materials to a
designated area. Any plastic liners in receptacles will be replaced, without
additional charge to Tenant, in accordance with Landlord’s contract with its
cleaning contractor.

f. Empty and clean all ash trays and all sand urns.

g. Wash clean all water fountains and coolers.

h. Dust all telephones.

i. Keep slop sink rooms in a neat and orderly condition at all times.

j. Dust all baseboards.

k. Spot clean all entrance glass.

2. Periodic:

a. Remove fingerprints from all painted surfaces near light switches, entrance
doors, etc., as required but not less than once per week.

 

I-1



--------------------------------------------------------------------------------

b. Hand dust all door louvers and other ventilating louvers within reach once a
week.

3. High Dusting:

Do all high dusting in tenant areas quarter-annually, which includes the
following:

a. Dust all pictures, frames, charts, graphs and similar wall hangings not
reached in nightly cleaning.

b. Dust clean all vertical surfaces such as walls, partitions, door bucks and
other surfaces not reached in nightly cleaning.

c. Dust clean all pipes, ventilating louvers, air conditioning louvers, ducts,
high moldings and other high areas not reached in nightly cleaning.

d. Dust exteriors of lighting fixtures.

4. Lavatories – Nightly – 5 Nights per week – Monday through Friday, inclusive:

a. Wash all floors with disinfectants.

b. Wash all mirrors with disinfectants.

c. Wash all bright work with disinfectants.

d. Wash all fixtures with disinfectants.

e. Wash all toilet seats (both sides) with disinfectants.

f. Scour, wash and disinfect all basins, bowls and urinals throughout all
lavatories.

g. Empty paper towel receptacles and remove paper to designated area.

h. Fill toilet tissue holders (tissue to be furnished by landlord without
additional charge to Tenant).

i. Fill soap dispenser system and fill paper towel dispensers (paper towels and
soap supplied by Landlord without additional charge to Tenant).

j. Empty and clean sanitary disposal receptacles.

 

N-2



--------------------------------------------------------------------------------

5. Lavatories – Periodic:

a. Hand dust, clean and wash all partitions once a week.

b. Hand dust, clean and wash all tile walls once each month.

c. Hand dust, clean and wash all dispensers once each week.

d. Wash interiors of waste cans and receptacles once a week.

e. High dusting to be done once each month which includes lights, walls, etc.

f. Remove fingerprints from all painted surfaces once each week.

6. Windows:

Wash the interior and exterior of all windows on the perimeter of the Building
which bound the Premises at least two times per calendar year.

 

N-3



--------------------------------------------------------------------------------

EXHIBIT J

HVAC SPECIFICATIONS

Air is supplied at each floor from a central air handler feeding fan power
boxes. Air is returned to each air handler through the ceiling plenum.

Inside design conditions for all floors:

Summer: 75 degrees F. db inside, when outside conditions do not exceed 89
degrees F. db and 73 degree F. wb, when wattage for lighting and equipment does
not exceed 5.0 watts/useable square foot, and one (1) person/100 useable square
feet.

Winter: 72° degrees F. db when outside temperature 0 degrees F. db.

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

Calculation of Overtime HVAC Charge

 

           Rate    EXAMPLE
Rate 2004

Water Consumption

   (A )   $ 0.0256    $ 0.0256

Electric Consumption

   (B )      $ 0.1029                

Ton Hour Cost = (A)+(B)

        $ 0.1285

x Floor HVAC unit capacity in tons per hr

       60      60

x Overtime HVAC diversity factor

       0.50      0.50                

= Charge Per hour

     $ 0.0000    $ 3.8550

 

(A) Water Consumption rate represents the cost for makeup water for 1 ton hour
of chilled water. The cost will remain constant during the lease term as it
represents a de minimis increase.

(B) Electric Consumption rate is equal to $.1029 + ((Avg Cost per KWH - $.1175 /
$.1175) x $.1029) and represents the total cost for electricity to make 1 ton
hour of chilled water.

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L-1

CHILLED AND CONDENSER WATER SPECIFICATIONS

CHILLED WATER

Landlord shall provide chilled water on a 24 x 7 365 days per year
uninterruptible basis in accordance with the following specifications set forth
as follows no higher than 42 degrees Fahrenheit in summer and no higher than 48
degrees Fahrenheit in winter. A maximum temperature delta of 12 degrees
Fahrenheit and a minimum differential pressure of 20 psig will be maintained
across the supply and return building risers valve outlets.

CONDENSER WATER

Landlord shall provide condenser water on a 24 x 7 365 days per year
uninterruptible basis in accordance with the following specifications set forth
as follows no lower than 42 degrees Fahrenheit in winter and no higher than 85
degrees in summer. A maximum temperature delta of 15 degrees Fahrenheit and a
minimum differential pressure of 20 psig will be maintained across the supply
and return building risers valve outlets.

 

L-1-1



--------------------------------------------------------------------------------

EXHIBIT L-2

Calculation of Tenant’s Chilled Water Payment

 

           Rate    EXAMPLE
Rate 2004

Water Consumption

   (A )   $ 0.0256    $ 0.0256

Electric Consumption

   (B )      $ 0.1029                

Ton Hour Cost = (A)+(B)

   (C )      $ 0.1285

x (1-Connected Load Tonnage Diversity Factor of .75

       0.25      0.25

= Charge Pert Ton Hour

     $ 0.0000    $ 0.0321

 

(A) Water Consumption rate represents the cost for makeup water for 1 ton hour
of chilled water. The cost will remain constant during the lease term as it
represents a de minimis increase.

(B) Electric Consumption rate is equal to $.1029 + ((Avg Cost per KWH - $.1175 /
$.1175) x $.1029) and represents the total cost for electricity to make 1 ton
hour of chilled water.

(C) The Connected Load Tonnage Diversity Factor of .75 will remain constant
during the lease term.

 

L-2-1



--------------------------------------------------------------------------------

EXHIBIT M

Calculation of Tenant’s Condenser Water Payment

 

           Rate    EXAMPLE
Rate 2004

Water Consumption

   (A )   $ 0.0256    $ 0.0256

Electric Consumption

   (B )      $ 0.0119                

Ton Hour Cost = (A)+(B)

   (C )      $ 0.0375

x (1-Connected Load Tonnage Diversity Factor of .75

       0.25      0.25

= Charge Pert Ton Hour

     $ 0.0000    $ 0.0094

 

(A) Water Consumption rate is equal to $.0256 + ((Cooling Tower Makeup Water
Cost per ccf - $1.60 / $1.60) x $.0256) and represents the cost for makeup water
for 1 ton hour of condenser water. Cooling Tower Makeup Water Cost will not
include sewer cost.

(B) Electric Consumption rate is equal to $.0119 + ((Avg Cost per KWH - $.1175 /
$.1175) x $.0119) and represents the total cost for electricity to make 1 ton
hour of condenser water.

(C) The Connected Load Tonnage Diversity Factor of .75 will remain constant
during the lease term.

 

M-1



--------------------------------------------------------------------------------

EXHIBIT N

Building-Wide Security System

AS MORE PARTICULARLY SET FORTH IN THE LEASE, THE PROVISIONS OF THIS EXHIBIT T
ARE SUBJECT TO REVISION FROM TIME TO TIME, BASED ON THE MUTUAL AGREEMENT OF
LANDLORD AND TENANT TO ADDRESS THE RESPECTIVE REASONABLE SECURITY REQUIREMENTS
OF THE BUILDING, THE UNIT AND TENANT’S PREMISES AND OPERATIONS, TAKING INTO
ACCOUNT THE UNIQUE SECURITY ISSUES PRESENTED BY TENANT’S POSITION AS A
WORLD-LEADING FINANCIAL SERVICES COMPANY

 

a) TENANT’S COMMAND CENTER; TENANT’S SECURITY OPERATOR

Tenant shall have the right to maintain its own security command center (herein
called the “Command Center”) Subject to Tenant’s right to designate, subject to
Landlord’s reasonable approval, the operator of the Command Center from time to
time (herein called “Tenant’s Security Operator” or “TSO”), the initial operator
of the Command Center shall be Citigroup Security and Investigative Services.
Landlord and Tenant acknowledge and agree that as of the date of the Lease, the
security operations of TSO and Landlord’s Security Provider (herein called
“LSP”) may not have been separated and may be run jointly from the Command
Center. In such event, LSP shall work diligently, at Landlord’s sole cost and
expense, to separate its operations from the Command Center within 30 days from
the date of this lease, during which time TSO and LSP shall cooperate in their
joint use of the Command Center.

 

b) COORDINATION WITH LANDLORD’S SECURITY PROVIDER

Subject to the rights of Tenant’s Security Operator set forth below to control
exclusively certain security requirements affecting the Premises only, TSO and
LSP shall cooperate with each other to provide optimum security for the Building
and the Premises. Such cooperation shall include, without limitation:

 

  1. Mutual consultation with respect to the training, skill sets, and
competence levels of all security personnel.

 

  2.

Periodic exercises held jointly and/or individually by TSO and LSP to test the
effectiveness of the security staff competency, which exercises may include,
without limitation, attempting to circumvent security controls, attempted
intrusion, and cycling inert explosive devices/weapons through

 

N-1



--------------------------------------------------------------------------------

 

xray machines. Results of these tests will be promptly shared by TSO and LSP.

 

  3. Consultation regarding appropriate uniforms for building security staff.

 

  4. TSO’s right to maintain a site manager present at the Building.

 

  5. The prompt sharing of information between LSP and TSO including, without
limitation:

¨ Detection of weapons or contraband by Xray process

¨ Accidents and injuries

¨ Fire

¨ Incidents of criminal activity

¨ Intrusion

¨ Natural or manmade disaster

¨ Engineering Impairments

¨ Electrical Impairments

¨ Suspicious packages

¨ Bomb Threats

 

c) GENERAL ACCESS CONTROL

 

  1. Perimeter security will be maintained at or above levels in effect as of
the date of the Lease. There will be a manned perimeter patrol 24 hours a day, 7
days a week. Perimeter security will include enforcing no standing and other
parking restrictions.

 

  2. Maintain procedures in effect as of the date of the Lease regarding xray of
all incoming packages through the main lobbies and all incoming mail and
deliveries to all tenant spaces and areas of the Building.

 

  3. Loading Dock to be adequately staff with trained security officers. All
delivery vehicles will be subject to inspection for security purposes.

 

  4. Building security will post security officers at the lobby turnstiles to
conduct “card-to-face” verifications.

 

  5. Food and other deliveries shall not be made to individual floors. All such
items shall be handled in the messenger center.

 

  6. Messengers will not be allowed onto individual floors for any reason.

 

  7. Suspicious mail handling protocols established by TSO will be maintained.

 

N-2



--------------------------------------------------------------------------------

d) PREMISES ACCESS CONTROL

 

  1. TSO shall have the right to exclude LSP security personnel from all or any
portion of the Premises and to provide security to such portions of the Premises
by security personnel selected and hired by TSO.

Communications to floors of the Premises via desk drop, email, signage, PA
announcement, or any other form of communication (except during emergency) will
receive prior approval from TSO.

 

e) SECURITY ADMINISTRATION

 

  1. TSO shall have the right to inspect appropriate records, logbooks, training
files, training aids, guard post orders, manuals, base building security
incident reports, assessments, security surveys, etc. and lists of all building
engineering, cleaning, security, and other support services staff members as
reasonably required.

LSP shall provide TSO with a reasonably detailed weekly report of all security
and safety related matters.

Existing security policies stated in the Security Operations Manual will be
adhered to in scope and intent.

Security and safety related complaints, suggestions and recommendations from TSO
will be addressed promptly.

 

f) FIRE & LIFE SAFETY

 

  1. Changes in the Building’s Fire Safety Plan shall be mutually approved by
TSO and LSP.

 

  2. Fire drills, evacuation drills, and any other tenant-intensive training
event will be approved and coordinated by TSO and LSP.

 

  3. The assignment on Tenant floors of floor leaders, fire wardens, deputy fire
wardens, searchers, and other tenant emergency organization will be subject to
the approval of TSO.

 

g) SECURITY SYSTEMS

 

  1. Any planned or proposed alterations or modifications to the Building’s
CCTV, access control, guard staffing, perimeter security measures or installed
security equipment must be jointly approved by LSP and TSO.

 

N-3



--------------------------------------------------------------------------------

  2. TSO will be granted access to base building common tenant location card
history, access reports, time and attendance, and other card access system
reports as required.

 

  3. Base building card access, access levels, time zones, and all other matters
concerning the card access data base management of Tenant employees will remain
the responsibility of TSO.

 

  4. TSO will approve card control processing for Tenant’s employees in the
premises as well as base building common areas.

 

  5. Card readers servicing non-Tenant areas and the lobby turnstiles will be
modified to terminate at LSP’s control center.

 

  6. Tenant will retain ownership of all existing security equipment which
either (i) exclusively serves the Premises or (ii) is not reasonably required by
Landlord to provide security to the Building other than the Premises.

 

  7. Tenant will maintain CCTV tie in to perimeter cameras and common area
cameras.

 

h) EMERGENCY RESPONSE

 

  1. TSO shall have the capability of communicating on the base building
security and engineering channels of the portable radio system. Operational
procedures will be put in place to ensure that base building security force can
provide back up security officers when required.

 

  2. Any events, disturbances, protest activity, civil unrest, union activities,
weather or environmental dangers, parades, etc. will be communicated to and from
TSO and LSP.

 

  3. TSO will maintain and forward to LSP an Emergency Notification List,
consisting of telephone, pager, and other call-up information in case of
emergency. This information will be kept highly confidential.

 

  4. In the case of an emergency, LSP will fully cooperate with the
implementation of TSO’s Continuity Of Business plans.

 

i) SPECIAL EVENTS

 

  1. TSO and LSP will inform each other when any special event is planned by
Tenant or another tenant, or when a high level VIP, government official,
dignitary or high profile visitor is expected, or photographers, press, or other
media entities will be present in the Building.

 

N-4



--------------------------------------------------------------------------------

  2. LSP will maintain a sufficient supply of two-way radios in the event that
additional coverage for a special event is required by LSP or TSO.

 

  3. LSP will use reasonable efforts to comply with TSO’s occasional need for
accommodations for special events.

 

  4. In the event of a planned visit by a dignitary, head of state, celebrity,
or other person of renown to the Premises, TSO will inform LSP, and appropriate
arrangements will be made.

 

j) ONE COURT SQUARE BUILDING SECURITY OPERATIONS PROCEDURES

Landlord and LSP have been provided with a copy of the “One Court Square
Building Security Operations Procedures” (herein called the “SOP”). Many of the
procedures set forth above, particularly with respect to General Access Control
and Premises Access Control, are covered in detail in the SOP. All of the
procedures contained in the SOP shall remain in force unless and until modified
by mutual agreement of TSO and LSP.

 

k) CONFIDENTIALITY

Various procedures set forth above provide for the sharing of information
between TSO and LSP. All such information shall be treated as confidential by
TSO and LSP to the full extent practicable. In addition, in those situations
where TSO or LSP believe in their reasonable discretion that legitimate
confidentiality concerns require non-disclosure of particularly sensitive
information (such as the identity of a dignitary or head of state visiting the
Premises or the premises of another tenant of the Building), TSO or LSP, as the
case may be, may withhold such information.

 

l) PHYSICAL SECURITY BARRIERS

Any security barriers on the perimeter of the Building as of the date of the
Lease shall remain in place, subject to the mutual agreement of TSO and LSP as
to the need to modify or upgrade from time to time the placement around the
perimeter of the Building of impediments to vehicular threats to the safety of
the Building.

 

N-5



--------------------------------------------------------------------------------

EXHIBIT O

Tenant’s Lobby Podium Location

 

O-1



--------------------------------------------------------------------------------

EXHIBIT P

Not Used

 

P-1



--------------------------------------------------------------------------------

EXHIBIT Q-1

Form of Tenant’s Estoppel

ESTOPPEL CERTIFICATE

 

TO:   

 

     

 

     

 

      Attention:   

 

  

Ladies/Gentlemen:

At the request of Landlord, and knowing that you are relying on the accuracy of
the information contained herein, the undersigned (“Tenant”) hereby certifies to
Landlord that as of the date hereof:

1. The undersigned is the tenant under that certain Lease dated as of
                                         by and between
                                        , a              (“Landlord”) and Tenant
[**, as amended by                                          (describe lease and
all amendments and modifications thereto)**] (the “Lease”), covering the
premises described therein (herein referred to as the “Leased Premises”) in the
improvements situated in the he building known as One Court Square, 25-01
Jackson Avenue in the Long Island City, County of Queens and State of New York
(the “Property”). A complete and accurate copy of the Lease, including any and
all modifications and amendments thereto, is attached hereto as Exhibit A.

2. The Lease is in full force and effect. The Lease has not been further
modified, changed, altered, supplemented or amended in any respect (in writing
or orally) except as set forth in paragraph 1 above.

3. The term of the Lease commenced on              and shall expire on
            , unless sooner terminated or extended in accordance with the terms
of the Lease.

4. Tenant has exercised the following options to extend the term of the Lease
(if none, please state “none”):                                         , and
Tenant has the following unexercised options to extend the term of the Lease (if
none, please state “none”):                                         .

5. Tenant has exercised the following rights of first offer, rights of first
refusal and/or other expansion rights with respect to the Property (if none,
please state “none”):                                         .

 

Q-1-1



--------------------------------------------------------------------------------

6. Fixed Rent is paid through and including              and Tax Payments are
paid through and including             . No Fixed Rent has been paid more than
30 days in advance.

7. Tenant is not entitled to any rent concessions, rebates or abatements, except
(i) as specifically provided in the Lease, and (ii) as indicated below (if none,
please state “none”):             .

8. Tenant has no option or right to purchase the Leased Premises or the
Property, or any part thereof, or any interest therein other than as set forth
in Article 44 of the Lease.

9. Tenant has not sublet all or a portion of the Leased Premises, except as
indicated below (if none, please state “none”):             .

10. ***[Copies of invoices for any Landlord Reimbursement Amounts heretofore
billed to Landlord by Tenant are attached hereto as Exhibit B.]***

11. As of the date hereof, Tenant, to its actual knowledge (“Actual Knowledge”;
which is limited to the actual knowledge of             , a [**Vice
President,**] who is familiar with and involved in the day-to-day operations of
the Leased Premises), has no defense to its obligations under the Lease and no
charge, lien, claim or offset against Landlord under the Lease or otherwise,
against rents or other charges due or to become due under the Lease except as
indicated below (if none, please state “none”):             .

12. As of the date hereof, no notice in accordance with the provisions of the
Lease has been received by Tenant from Landlord of a default by Tenant under the
Lease which has not been cured, except as indicated below (if none, please state
“none”):             .

13. Tenant has not given Landlord any notice of a default on the part of the
Landlord under the Lease which has not been cured and, to Tenant’s Actual
Knowledge, as of the date hereof, Landlord is not in default in the performance
of any of its obligations under the Lease [**or specify each such default or
event of which Tenant has knowledge**].

14. This certificate is delivered with the understanding that Landlord,
[**lender/purchaser and purchaser’s lenders and prospective lenders**], and
their successors and/or assigns, may rely upon this certificate.

 

Q-1-2



--------------------------------------------------------------------------------

The undersigned is duly authorized to execute this certificate on behalf of
Tenant.

 

TENANT:

 

By:  

 

Name:   Title:  

Dated:             , 20    

 

Q-1-3



--------------------------------------------------------------------------------

EXHIBIT Q-2

Form of Landlord’s Estoppel

ESTOPPEL CERTIFICATE

TO:   

 

     

 

     

 

      Attention:   

 

  

Ladies/Gentlemen:

At the request of Tenant, and knowing that you are relying on the accuracy of
the information contained herein, the undersigned (“Landlord”) hereby certifies
to Tenant that as of the date hereof:

1. The undersigned is the landlord under that certain Lease dated as of
            , by and between Landlord and Citibank, N.A., a national banking
association (“Tenant”) [**as amended by              (describe lease and all
amendments and modifications thereto)**] (the “Lease”), covering the premises
described therein (herein referred to as the “Leased Premises”) in the
improvements situated in the building known as One Court Square, 25-01 Jackson
Avenue in Long Island City, County of Queens and State of New York (the
“Property”). A complete and accurate copy of the Lease, including any and all
modifications and amendments thereto, is attached hereto as Exhibit A.

2. The Lease is in full force and effect. The Lease has not been further
modified, changed, altered, supplemented or amended in any respect (in writing
or orally) except as set forth in paragraph 1 above.

3. The term of the Lease commenced on              and shall expire on
            , unless sooner terminated or extended in accordance with the terms
of the Lease.

4. Fixed Rent is paid through and including                     .

5. Landlord Reimbursement Amounts in the amount of $             are due and
payable on             , 20    . Landlord is disputing its obligation to pay
Landlord Reimbursement Amounts in the amount of $             (if none, please
state “none”).

 

Q-2-1



--------------------------------------------------------------------------------

6. Tenant is not entitled to any rent concessions, rebates or abatements, except
(i) as specifically provided in the Lease, and (ii) as indicated below (if none,
please state “none”):                                                      

7. As of the date hereof, Landlord, to its actual knowledge (“Actual Knowledge”;
which is limited to the actual knowledge of                     , a [**Vice
President,**] who is familiar with and involved in the day-to-day operations of
the Leased Premises), has no defense to its obligations under the Lease and no
charge, lien, claim or offset against Tenant under the Lease or otherwise,
against any amounts due or to become due from Landlord to Tenant under the Lease
except as indicated below (if none, please state “none”):
                                        .

8. As of the date hereof, no notice in accordance with the provisions of the
Lease has been received by Landlord from Tenant of a default by Landlord under
the Lease which has not been cured, except as indicated below (if none, please
state “none”):                                              .

9. Landlord has not given Tenant any notice of a default on the part of the
Tenant under the Lease which has not been cured and, to Landlord’s Actual
Knowledge, as of the date hereof, Tenant is not in default in the performance of
any of its obligations under the Lease [**or specify each such default or event
of which Landlord has knowledge**].

10. This certificate is delivered with the understanding that Tenant,
[**lender/assignee and assignee’s lenders and prospective lenders**], and their
successors and/or assigns may rely upon this certificate.

The undersigned is duly authorized to execute this certificate on behalf of
Landlord.

 

LANDLORD:

 

By:  

 

Name:   Title:  

Dated:             , 20    

 

Q-2-2



--------------------------------------------------------------------------------

EXHIBIT R

Form of Memorandum of Lease

MEMORANDUM OF LEASE

between

                                         ,

as Landlord

and

CITIBANK, N.A.,

as Tenant

Dated: As of                   200    

Location of Premises

 

  Long Island City, County of Queens and State of New York   Address:    One
Court Square (25-01 Jackson Avenue)   Section:      Block:    79   Lot:    30  
Record and Return to:   Paul, Hastings, Janofsky & Walker LLP  

75 East 55th Street

New York, New York 10022

  Attention: Dean A. Stiffle, Esq.

 

R-1



--------------------------------------------------------------------------------

MEMORANDUM OF LEASE

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Lease.

 

NAME AND ADDRESS  

 

   OF LANDLORD:  

 

    

 

   NAME AND ADDRESS OF TENANT:  

Citibank, N.A. One Court Square

25-01 Jackson Avenue Long Island City, New York 11120

DATE OF LEASE:   As of ***[                 , 20    ]*** DESCRIPTION OF
PREMISES:   The Premises consist of the land and improvements (the “Building”)
thereon located One Court Square, Long Island City, New York, such land being
more particularly described in Schedule A attached hereto (the “Real Property”).
COMMENCEMENT DATE OF INITIAL TERM:   ***[                 , 20    ]***
EXPIRATION DATE OF INITIAL TERM:   May 11, 2020 RIGHT TO GRANT EASEMENTS  
Tenant has the right to grant certain easements which burden the Real Property
as more particularly described in Article 33 of the Lease. RENEWAL TERMS:   The
Lease contains five (5) five (5) year extension options. The extension options
are more particularly described in Article 36 of the Lease. RIGHT TO GRANT
LEASEHOLD MORTGAGES   Tenant may subject its interest in the Lease and the
leasehold interest created thereby may at any time and from time to time be,
directly or indirectly, to one or more leasehold mortgages. The holders of any
such leasehold mortgages shall be entitled to certain rights under the Lease as
more particularly set forth in the Lease, including Article 43 thereof. RIGHT OF
FIRST OFFER   The Lease contains a right of first offer to purchase the Premises
or interests therein, as more particularly described

 

R-2



--------------------------------------------------------------------------------

TO PURCHASE:

  in Article 44 of the Lease.

NAMING AND SIGNAGE

RIGHTS:

  Tenant has the right to name the Building, and Tenant has rights with respect
to signs, banners, flags, monuments, kiosks and other means of identification,
as more particularly described in Articles 16 of the Lease

ROOFTOP RIGHTS:

  Tenant has certain rights with respect to the rooftop of the Building, as more
particularly described in Article 39 of the Lease.

SURVIVING

OBLIGATIONS:

  Landlord’s and Tenant’s obligations pursuant to Section 35.06 and Article 45
of the lease will survive the termination of the Lease

CONTRACTION

RIGHTS:

  Tenant has the right to surrender portions of the Premises, as more
particularly described in Article 4.

This instrument is intended to be only a Memorandum of Lease, reference to which
is hereby made for all of the terms, conditions and covenants of the parties.
This instrument shall not be construed to modify, change, vary or interpret said
Lease or any of the terms, covenants or conditions thereof. In all instances,
reference to the Lease should be made for a full description of the rights and
obligations of the parties. The recordation of this Memorandum is in lieu of,
and with like effect as, the recordation of the Lease.

[signatures follow]

 

R-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Memorandum of
Lease on the date hereinabove first set forth.

 

WITNESS:      LANDLORD: By:  

 

         Print Name               By:  

 

       Name:          Title:            WITNESS:        TENANT: By:  

 

     CITIBANK, N.A., a national banking association   Print Name              
By:  

 

       Name:          Title:  

 

R-4



--------------------------------------------------------------------------------

State of New York       }   SS: County of New York    

On the              day of              in the year 2005 before me, the
undersigned, a Notary Public in and for said State, personally appeared
            , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s) or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

Notary Public

 

State of New York       }   SS: County of New York    

On the              day of              in the year 2005 before me, the
undersigned, a Notary Public in and for said State, personally appeared
            , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s) or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

Notary Public

 

R-5



--------------------------------------------------------------------------------

SCHEDULE A

Legal Description

 

R-6



--------------------------------------------------------------------------------

EXHIBIT S

Legal Description-Adjacent Parcel

 

S-1